Name: 94/1/EC, ECSC: Decision of the Council and the Commission of 13 December 1993 on the conclusion of the Agreement on the European Economic Area between the European Communities, their Member States and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation
 Type: Decision
 Subject Matter: economic geography;  Europe;  international affairs;  European construction
 Date Published: 1994-01-03

 3.1.1994 EN Official Journal of the European Communities L 1/1 DECISION OF THE COUNCIL AND THE COMMISSION of 13 December 1993 on the conclusion of the Agreement on the European Economic Area between the European Communities, their Member States and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation (94/1/ECSC, EC) THE COUNCIL OF THE EUROPEAN UNION, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to the Treaty establishing the European Community, and in particular Article 238 in conjunction with Article 228 (3), second subparagraph thereof, Having regard to the assent of the European Parliament (1), Whereas the Agreement on the European Economic Area between the European Communities, their Member States and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation, signed in Oporto on 2 May 1992 should be approved, HAVE DECIDED AS FOLLOWS: Article 1 The Agreement on the European Economic Area between the European Communities, their Member States and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation, the Protocols, the Annexes annexed thereto and the Declarations, the Agreed Minutes and exchanges of letters attached to the Final Act are hereby approved on behalf of the European Community and the European Coal and Steel Community. The texts of the acts referred to in the first paragraph are attached to this Decision. Article 2 The act of approval provided for in Article 129 of the Agreement shall be deposited by the President of the Council on behalf of the European Community and by the President of the Commission on behalf of the European Coal and Steel Community (2). Done at Brussels, 13 December 1993. For the Council The President Ph. MAYSTADT For the Commission The President J. DELORS (1) OJ No C 305, 23. 11. 1992, p. 66. (2) See page 606 of this Official Journal. AGREEMENT ON THE EUROPEAN ECONOMIC AREA TABLE OF CONTENTS PREAMBLE 7 PART I OBJECTIVES AND PRINCIPLES 9 PART II FREE MOVEMENT OF GOODS 10 Chapter 1 Basic principles 10 Chapter 2 Agricultural and fishery products 11 Chapter 3 Cooperation in customs-related matters and trade facilitation 11 Chapter 4 Other rules relating to the free movement of goods 11 Chapter 5 Coal and steel products 12 PART III FREE MOVEMENT OF PERSONS, SERVICES AND CAPITAL 12 Chapter 1 Workers and self-employed persons 12 Chapter 2 Right of establishment 13 Chapter 3 Services 13 Chapter 4 Capital 14 Chapter 5 Economic and monetary policy cooperation 14 Chapter 6 Transport 15 PART IV COMPETITION AND OTHER COMMON RULES 15 Chapter 1 Rules applicable to undertakings 15 Chapter 2 State aid 17 Chapter 3 Other common rules 18 PART V HORIZONTAL PROVISIONS RELEVANT TO THE FOUR FREEDOMS 19 Chapter 1 Social policy 19 Chapter 2 Consumer protection 19 Chapter 3 Environment 19 Chapter 4 Statistics 20 Chapter 5 Company law 20 PART VI COOPERATION OUTSIDE THE FOUR FREEDOMS 20 PART VII INSTITUTIONAL PROVISIONS 22 Chapter 1 The structure of the association 22 Chapter 2 The decision-making procedure 24 Chapter 3 Homogeneity, surveillance procedure and settlement of disputes 26 Chapter 4 Safeguard measures 28 PART VIII FINANCIAL MECHANISM 28 PART IX GENERAL AND FINAL PROVISIONS 29 PROTOCOLS 37 ANNEXES 219 FINAL ACT 523 PREAMBLE THE EUROPEAN ECONOMIC COMMUNITY, THE EUROPEAN COAL AND STEEL COMMUNITY, THE KINGDOM OF BELGIUM, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE GRAND DUCHY OF LUXEMBOURG, THE KINGDOM OF THE NETHERLANDS, THE PORTUGUESE REPUBLIC, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND AND THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF FINLAND, THE REPUBLIC OF ICELAND, THE PRINCIPALITY OF LIECHTENSTEIN, THE KINGDOM OF NORWAY, THE KINGDOM OF SWEDEN, THE SWISS CONFEDERATION hereinafter referred to as the CONTRACTING PARTIES; CONVINCED of the contribution that a European Economic Area will bring to the construction of a Europe based on peace, democracy and human rights; REAFFIRMING the high priority attached to the privileged relationship between the European Community, its Member States and the EFTA States, which is based on proximity, long-standing common values and European identity; DETERMINED to contribute, on the basis of market economy, to world-wide trade liberalization and cooperation, in particular in accordance with the provisions of the General Agreement on Tariffs and Trade and the Convention on the Organization for Economic Cooperation and Development; CONSIDERING the objective of establishing a dynamic and homogeneous European Economic Area, based on common rules and equal conditions of competition and providing for the adequate means of enforcement including at the judicial level, and achieved on the basis of equality and reciprocity and of an overall balance of benefits, rights and obligations for the Contracting Parties; DETERMINED to provide for the fullest possible realization of the free movement of goods, persons, services and capital within the whole European Economic Area, as well as for strengthened and broadened cooperation in flanking and horizontal policies; AIMING to promote a harmonious development of the European Economic Area and convinced of the need to contribute through the application of this Agreement to the reduction of economic and social regional disparities; DESIROUS of contributing to the strengthening of the cooperation between the members of the European Parliament and of the Parliaments of the EFTA States, as well as between the social partners in the European Community and in the EFTA States; CONVINCED of the important role that individuals will play in the European Economic Area through the exercise of the rights conferred on them by this Agreement and through the judicial defence of these rights; DETERMINED to preserve, protect and improve the quality of the environment and to ensure a prudent and rational utilization of natural resources on the basis, in particular, of the principle of sustainable development, as well as the principle that precautionary and preventive action should be taken; DETERMINED to take, in the further development of rules, a high level of protection concerning health, safety and the environment as a basis; NOTING the importance of the development of the social dimension, including equal treatment of men and women, in the European Economic Area and wishing to ensure economic and social progress and to promote conditions for full employment, an improved standard of living and improved working conditions within the European Economic Area; DETERMINED to promote the interests of consumers and to strengthen their position in the market place, aiming at a high level of consumer protection; ATTACHED to the common objectives of strengthening the scientific and technological basis of European industry and of encouraging it to become more competitive at the international level; CONSIDERING that the conclusion of this Agreement shall not prejudge in any way the possibility of any EFTA State to accede to the European Communities; WHEREAS, in full deference to the independence of the courts, the objective of the Contracting Parties is to arrive at, and maintain, a uniform interpretation and application of this Agreement and those provisions of Community legislation which are substantially reproduced in this Agreement and to arrive at an equal treatment of individuals and economic operators as regards the four freedoms and the conditions of competition; WHEREAS this Agreement does not restrict the decision-making autonomy or the treaty-making power of the Contracting Parties, subject to the provisions of this Agreement and the limitations set by public international law; HAVE DECIDED to conclude the following Agreement: PART I OBJECTIVES AND PRINCIPLES Article 1 1. The aim of this Agreement of association is to promote a continuous and balanced strengthening of trade and economic relations between the Contracting Parties with equal conditions of competition, and the respect of the same rules, with a view to creating a homogeneous European Economic Area, hereinafter referred to as the EEA. 2. In order to attain the objectives set out in paragraph 1, the association shall entail, in accordance with the provisions of this Agreement: (a) the free movement of goods; (b) the free movement of persons; (c) the free movement of services; (d) the free movement of capital; (e) the setting up of a system ensuring that competition is not distorted and that the rules thereon are equally respected; as well as (f) closer cooperation in other fields, such as research and development, the environment, education and social policy. Article 2 For the purposes of this Agreement: (a) the term Agreement means the main Agreement, its Protocols and Annexes as well as the acts referred to therein; (b) the term EFTA States means the Contracting Parties, which are members of the European Free Trade Association; (c) the term Contracting Parties means, concerning the Community and the EC Member States, the Community and the EC Member States, or the Community, or the EC Member States. The meaning to be attributed to this expression in each case is to be deduced from the relevant provisions of this Agreement and from the respective competences of the Community and the EC Member States as they follow from the Treaty establishing the European Economic Community and the Treaty establishing the European Coal and Steel Community. Article 3 The Contracting Parties shall take all appropriate measures, whether general or particular, to ensure fulfilment of the obligations arising out of this Agreement. They shall abstain from any measure which could jeopardize the attainment of the objectives of this Agreement, Moreover, they shall facilitate cooperation within the framework of this Agreement. Article 4 Within the scope of application of this Agreement, and without prejudice to any special provisions contained therein, any discrimination on grounds of nationality shall be prohibited. Article 5 A Contracting Party may at any time raise a matter of concern at the level of the EEA Joint Committee or the EEA Council according to the modalities laid down in Articles 92(2) and 89(2), respectively. Article 6 Without prejudice to future developments of case-law, the provisions of this Agreement, in so far as they are identical in substance to corresponding rules of the Treaty establishing the European Economic Community and the Treaty establishing the European Coal and Steel Community and to acts adopted in application of these two Treaties, shall, in their implementation and application, be interpreted in conformity with the relevant rulings of the Court of Justice of the European Communities given prior to the date of signature of this Agreement. Article 7 Acts referred to or contained in the Annexes to this Agreement or in decisions of the EEA Joint Committee shall be binding upon the Contracting Parties and be, or be made, part of their internal legal order as follows: (a) an act corresponding to an EEC regulation shall as such be made part of the internal legal order of the Contracting Parties; (b) an act corresponding to an EEC directive shall leave to the authorities of the Contracting Parties the choice of form and method of implementation. PART II FREE MOVEMENT OF GOODS CHAPTER 1 BASIC PRINCIPLES Article 8 1. Free movement of goods between the Contracting Parties shall be established in conformity with the provisions of this Agreement. 2. Unless otherwise specified, Articles 10 to 15, 19, 20 and 25 to 27 shall apply only to products originating in the Contracting Parties. 3. Unless otherwise specified, the provisions of this Agreement shall apply only to: (a) products falling within Chapters 25 to 97 of the Harmonized Commodity Description and Coding System, excluding the products listed in Protocol 2; (b) products specified in Protocol 3, subject to the specific arrangements set out in that Protocol. Article 9 1. The rules of origin are set out in Protocol 4. They are without prejudice to any international obligations which have been, or may be, subscribed to by the Contracting Parties under the General Agreement on Tariffs and Trade. 2. With a view to developing the results achieved in this Agreement, the Contracting Parties will continue their efforts in order further to improve and simplify all aspects of rules of origin and to increase cooperation in customs matters. 3. A first review will take place before the end of 1993. Subsequent reviews will take place at two-yearly intervals. On the basis of these reviews, the Contracting Parties undertake to decide on the appropriate measures to be included in this Agreement. Article 10 Customs duties on imports and exports, and any charges having equivalent effect, shall be prohibited between the Contracting Parties. Without prejudice to the arrangements set out in Protocol 5, this shall also apply to customs duties of a fiscal nature. Article 11 Quantitative restrictions on imports and all measures having equivalent effect shall be prohibited between the Contracting Parties. Article 12 Quantitative restrictions on exports and all measures having equivalent effect shall be prohibited between the Contracting Parties. Article 13 The provisions of Articles 11 and 12 shall not preclude prohibitions or restrictions on imports, exports or goods in transit justified on grounds of public morality, public policy or public security; the protection of health and life of humans, animals or plants; the protection of national treasures possessing artistic, historic or archaeological value; or the protection of industrial and commercial property. Such prohibitions or restrictions shall not, however, constitute a means of arbitrary discrimination or a disguised restriction on trade between the Contracting Parties. Article 14 No Contracting Party shall impose, directly or indirectly, on the products of other Contracting Parties any internal taxation of any kind in excess of that imposed directly or indirectly on similar domestic products. Furthermore, no Contracting Party shall impose on the products of other Contracting Parties any internal taxation of such a nature as to afford indirect protection to other products. Article 15 Where products are exported to the territory of any Contracting Party, any repayment of internal taxation shall not exceed the internal taxation imposed on them whether directly or indirectly. Article 16 1. The Contracting Parties shall ensure that any State monopoly of a commercial character be adjusted so that no discrimination regarding the conditions under which goods are procured and marketed will exist between nationals of EC Member States and EFTA States. 2. The provisions of this Article shall apply to any body through which the competent authorities of the Contracting Parties, in law or in fact, either directly or indirectly supervise, determine or appreciably influence imports or exports between Contracting Parties. These provisions shall likewise apply to monopolies delegated by the State to others. CHAPTER 2 AGRICULTURAL AND FISHERY PRODUCTS Article 17 Annex I contains specific provisions and arrangements concerning veterinary and phytosanitary matters. Article 18 Without prejudice to the specific arrangements governing trade in agricultural products, the Contracting Parties shall ensure that the arrangements provided for in Articles 17 and 23 (a) and (b), as they apply to products other than those covered by Article 8(3), are not compromised by other technical barriers to trade. Article 13 shall apply. Article 19 1. The Contracting Parties shall examine any difficulties that might arise in their trade in agricultural products and shall endeavour to seek appropriate solutions. 2. The Contracting Parties undertake to continue their efforts with a view to achieving progressive liberalization of agricultural trade. 3. To this end, the Contracting Parties will carry out, before the end of 1993 and subsequently at two-yearly intervals, reviews of the conditions of trade in agricultural products. 4. In the light of the results of these reviews, within the framework of their respective agricultural policies and taking into account the results of the Uruguay Round, the Contracting Parties will decide, within the framework of this Agreement, on a preferential, bilateral or multilateral, reciprocal and mutually beneficial basis, on further reductions of any type of barriers to trade in the agricultural sector, including those resulting from State monopolies of a commercial character in the agricultural field. Article 20 Provisions and arrangements that apply to fish and other marine products are set out in Protocol 9. CHAPTER 3 COOPERATION IN CUSTOMS-RELATED MATTERS AND TRADE FACILITATION Article 21 1. In order to facilitate trade between them, the Contracting Parties shall simplify border controls and formalities. Arrangements for this purpose are set out in Protocol 10. 2. The Contracting Parties shall assist each other in customs matters in order to ensure that customs legislation is correctly applied. Arrangements for this purpose are set out in Protocol 11. 3. The Contracting Parties shall strengthen and broaden cooperation with the aim of simplifying the procedures for trade in goods, in particular in the context of Community programmes, projects and actions aimed at trade facilitation, in accordance with the rules set out in Part VI. 4. Notwithstanding Article 8(3), this Article shall apply to all products. Article 22 A Contracting Party which is considering the reduction of the effective level of its duties or charges having equivalent effect applicable to third countries benefiting from most-favoured-nation treatment, or which is considering the suspension of their application, shall, as far as may be practicable, notify the EEA Joint Committee not later than 30 days before such reduction or suspension comes into effect. It shall take note of any representations by other Contracting Parties regarding any distortions which might result therefrom. CHAPTER 4 OTHER RULES RELATING TO THE FREE MOVEMENT OF GOODS Article 23 Specific provisions and arrangements are laid down in: (a) Protocol 12 and Annex II in relation to technical regulations, standards, testing and certification; (b) Protocol 47 in relation to the abolition of technical barriers to trade in wine; (c) Annex III in relation to product liability. They shall apply to all products unless otherwise specified. Article 24 Annex IV contains specific provisions and arrangements concerning energy. Article 25 Where compliance with the provisions of Articles 10 and 12 leads to: (a) re-export towards a third country against which the exporting Contracting Party maintains, for the product concerned, quantitative export restrictions, export duties or measures or charges having equivalent effect; or (b) a serious shortage, or threat thereof, of a product essential to the exporting Contracting Party; and where the situations referred to above give rise, or are likely to give rise, to major difficulties for the exporting Contracting Party, that Contracting Party may take appropriate measures in accordance with the procedures set out in Article 113. Article 26 Anti-dumping measures, countervailing duties and measures against illicit commercial practices attributable to third countries shall not be applied in relations between the Contracting Parties, unless otherwise specified in this Agreement. CHAPTER 5 COAL AND STEEL PRODUCTS Article 27 Provisions and arrangements concerning coal and steel products are set out in Protocols 14 and 25. PART III FREE MOVEMENT OF PERSONS, SERVICES AND CAPITAL CHAPTER 1 WORKERS AND SELF-EMPLOYED PERSONS Article 28 1. Freedom of movement for workers shall be secured among EC Member States and EFTA States. 2. Such freedom of movement shall entail the abolition of any discrimination based on nationality between workers of EC Member States and EFTA States as regards employment, remuneration and other conditions of work and employment. 3. It shall entail the right, subject to limitations justified on grounds of public policy, public security or public health: (a) to accept offers of employment actually made; (b) to move freely within the territory of EC Member States and EFTA States for this purpose; (c) to stay in the territory of an EC Member State or an EFTA State for the purpose of employment in accordance with the provisions governing the employment of nationals of that State laid down by law, regulation or administrative action; (d) to remain in the territory of an EC Member State or an EFTA State after having been employed there. 4. The provisions of this Article shall not apply to employment in the public service. 5. Annex V contains specific provisions on the free movement of workers. Article 29 In order to provide freedom of movement for workers and self-employed persons, the Contracting Parties shall, in the field of social security, secure, as provided for in Annex VI, for workers and self-employed persons and their dependants, in particular: (a) aggregation, for the purpose of acquiring and retaining the right to benefit and of calculating the amount of benefit, of all periods taken into account under the laws of the several countries; (b) payment of benefits to persons resident in the territories of Contracting Parties. Article 30 In order to make it easier for persons to take up and pursue activities as workers and self-employed persons, the Contracting Parties shall take the necessary measures, as contained in Annex VII, concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications, and the coordination of the provisions laid down by law, regulation or administrative action in the Contracting Parties concerning the taking up and pursuit of activities by workers and self-employed persons. CHAPTER 2 RIGHT OF ESTABLISHMENT Article 31 1. Within the framework of the provisions of this Agreement, there shall be no restrictions on the freedom of establishment of nationals of an EC Member State or an EFTA State in the territory of any other of these States. This shall also apply to the setting up of agencies, branches or subsidiaries by nationals of any EC Member State or EFTA State established in the territory of any of these States. Freedom of establishment shall include the right to take up and pursue activities as self-employed persons and to set up and manage undertakings, in particular companies or firms within the meaning of Article 34, second paragraph, under the conditions laid down for its own nationals by the law of the country where such establishment is effected, subject to the provisions of Chapter 4. 2. Annexes VIII to XI contain specific provisions on the right of establishment. Article 32 The provisions of this Chapter shall not apply, so far as any given Contracting Party is concerned, to activities which in that Contracting Party are connected, even occasionally, with the exercise of official authority. Article 33 The provisions of this Chapter and measures taken in pursuance thereof shall not prejudice the applicability of provisions laid down by law, regulation or administrative action providing for special treatment for foreign nationals on grounds of public policy, public security or public health. Article 34 Companies or firms formed in accordance with the law of an EC Member State or an EFTA State and having their registered office, central administration or principal place of business within the territory of the Contracting Parties shall, for the purposes of this Chapter, be treated in the same way as natural persons who are nationals of EC Member States or EFTA States. Companies or firms means companies or firms constituted under civil or commercial law, including cooperative societies, and other legal persons governed by public or private law, save for those which are non-profit-making. Article 35 The provisions of Article 30 shall apply to the matters covered by this Chapter. CHAPTER 3 SERVICES Article 36 1. Within the framework of the provisions of this Agreement, there shall be no restrictions on freedom to provide services within the territory of the Contracting Parties in respect of nationals of EC Member States and EFTA States who are established in an EC Member State or an EFTA State other than that of the person for whom the services are intended. 2. Annexes IX to XI contain specific provisions on the freedom to provide services. Article 37 Services shall be considered to be services within the meaning of this Agreement where they are normally provided for remuneration, in so far as they are not governed by the provisions relating to freedom of movement for goods, capital and persons. Services shall in particular include: (a) activities of an industrial character; (b) activities of a commercial character; (c) activities of craftsmen; (d) activities of the professions. Without prejudice to the provisions of Chapter 2, the person providing a service may, in order to do so, temporarily pursue his activity in the State where the service is provided, under the same conditions as are imposed by that State on its own nationals. Article 38 Freedom to provide services in the field of transport shall be governed by the provisions of Chapter 6. Article 39 The provisions of Articles 30 and 32 to 34 shall apply to the matters covered by this Chapter. CHAPTER 4 CAPITAL Article 40 Within the framework of the provisions of this Agreement, there shall be no restrictions between the Contracting Parties on the movement of capital belonging to persons resident in EC Member States or EFTA States and no discrimination based on the nationality or on the place of residence of the parties or on the place where such capital is invested. Annex XII contains the provisions necessary to implement this Article. Article 41 Current payments connected with the movement of goods, persons, services or capital between Contracting Parties within the framework of the provisions of this Agreement shall be free of all restrictions. Article 42 1. Where domestic rules governing the capital market and the credit system are applied to the movements of capital liberalized in accordance with the provisions of this Agreement, this shall be done in a non-discriminatory manner. 2. Loans for the direct or indirect financing of an EC Member State or an EFTA State or its regional or local authorities shall not be issued or placed in other EC Member States or EFTA States unless the States concerned have reached agreement thereon. Article 43 1. Where differences between the exchange rules of EC Member States and EFTA States could lead persons resident in one of these States to use the freer transfer facilities within the territory of the Contracting Parties which are provided for in Article 40 in order to evade the rules of one of these States concerning the movement of capital to or from third countries, the Contracting Party concerned may take appropriate measures to overcome these difficulties. 2. If movements of capital lead to disturbances in the functioning of the capital market in any EC Member State or EFTA State, the Contracting Party concerned may take protective measures in the field of capital movements. 3. If the competent authorities of a Contracting Party make an alteration in the rate of exchange which seriously distorts conditions of competition, the other Contracting Parties may take, for a strictly limited period, the necessary measures in order to counter the consequences of such alteration. 4. Where an EC Member State or an EFTA State is in difficulties, or is seriously threatened with difficulties, as regards its balance of payments either as a result of an overall disequilibrium in its balance of payments, or as a result of the type of currency at its disposal, and where such difficulties are liable in particular to jeopardize the functioning of this Agreement, the Contracting Party concerned may take protective measures. Article 44 The Community, on the one hand, and the EFTA States, on the other, shall apply their internal procedures, as provided for in Protocol 18, to implement the provisions of Article 43. Article 45 1. Decisions, opinions and recommendations related to the measures laid down in Article 43 shall be notified to the EEA Joint Committee. 2. All measures shall be the subject of prior consultations and exchange of information within the EEA Joint Committee. 3. In the situation referred to in Article 43(2), the Contracting Party concerned may, however, on the grounds of secrecy and urgency take the measures, where this proves necessary, without prior consultations and exchange of information. 4. In the situation referred to in Article 43(4), where a sudden crisis in the balance of payments occurs and the procedures set out in paragraph 2 cannot be followed, the Contracting Party concerned may, as a precaution, take the necessary protective measures. Such measures must cause the least possible disturbance in the functioning of this Agreement and must not be wider in scope than is strictly necessary to remedy the sudden difficulties which have arisen. 5. When measures are taken in accordance with paragraphs 3 and 4, notice thereof shall be given at the latest by the date of their entry into force, and the exchange of information and consultations as well as the notifications referred to in paragraph 1 shall take place as soon as possible thereafter. CHAPTER 5 ECONOMIC AND MONETARY POLICY COOPERATION Article 46 The Contracting Parties shall exchange views and information concerning the implementation of this Agreement and the impact of the integration on economic activities and on the conduct of economic and monetary policies. Furthermore, they may discuss macroeconomic situations, policies and prospects. This exchange of views and information shall take place on a non-binding basis. CHAPTER 6 TRANSPORT Article 47 1. Articles 48 to 52 shall apply to transport by rail, road and inland waterway. 2. Annex XIII contains specific provisions on all modes of transport. Article 48 1. The provisions of an EC Member State or an EFTA State, relative to transport by rail, road and inland waterway and not covered by Annex XIII, shall not be made less favourable in their direct or indirect effect on carriers of other States as compared with carriers who are nationals of that State. 2. Any Contracting Party deviating from the principle laid down in paragraph 1 shall notify the EEA Joint Committee thereof. The other Contracting Parties which do not accept the deviation may take corresponding countermeasures. Article 49 Aid shall be compatible with this Agreement if it meets the needs of coordination of transport or if it represents reimbursement for the discharge of certain obligations inherent in the concept of a public service. Article 50 1. In the case of transport within the territory of the Contracting Parties, there shall be no discrimination which takes the form of carriers charging different rates and imposing different conditions for the carriage of the same goods over the same transport links on grounds of the country of origin or of destination of the goods in question. 2. The competent authority according to Part VII shall, acting on its own initiative or on application by an EC Member State or an EFTA State, investigate any cases of discrimination falling within this Article and take the necessary decisions within the framework of its internal rules. Article 51 1. The imposition, in respect of transport operations carried out within the territory of the Contracting Parties, of rates and conditions involving any element of support or protection in the interest of one or more particular undertakings or industries, shall be prohibited unless authorized by the competent authority referred to in Article 50(2). 2. The competent authority shall, acting on its own initiative or on application by an EC Member State or an EFTA State, examine the rates and conditions referred to in paragraph 1, taking account in particular of the requirements of an appropriate regional economic policy, the needs of underdeveloped areas and the problems of areas seriously affected by political circumstances, on the one hand, and of the effects of such rates and conditions on competition between the different modes of transport, on the other. The competent authority shall take the necessary decisions within the framework of its internal rules. 3. The prohibition provided for in paragraph 1 shall not apply to tariffs fixed to meet competition. Article 52 Charges or dues in respect of the crossing of frontiers which are charged by a carrier in addition to transport rates shall not exceed a reasonable level after taking the costs actually incurred thereby into account. The Contracting Parties shall endeavour to reduce these costs progressively. PART IV COMPETITION AND OTHER COMMON RULES CHAPTER 1 RULES APPLICABLE TO UNDERTAKINGS Article 53 1. The following shall be prohibited as incompatible with the functioning of this Agreement: all agreements between undertakings, decisions by associations of undertakings and concerted practices which may affect trade between Contracting Parties and which have as their object or effect the prevention, restriction or distortion of competition within the territory covered by this Agreement, and in particular those which: (a) directly or indirectly fix purchase or selling prices or any other trading conditions; (b) limit or control production, markets, technical development, or investment; (c) share markets or sources of supply; (d) apply dissimilar conditions to equivalent transactions with other trading parties, thereby placing them at a competitive disadvantage; (e) make the conclusion of contracts subject to acceptance by the other parties of supplementary obligations which, by their nature or according to commercial usage, have no connection with the subject of such contracts. 2. Any agreements or decisions prohibited pursuant to this Article shall be automatically void. 3. The provisions of paragraph 1 may, however, be declared inapplicable in the case of:  any agreement or category of agreements between undertakings;  any decision or category of decisions by associations of undertakings;  any concerted practice or category of concerted practices; which contributes to improving the production or distribution of goods or to promoting technical or economic progress, while allowing consumers a fair share of the resulting benefit, and which does not: (a) impose on the undertakings concerned restrictions which are not indispensable to the attainment of these objectives; (b) afford such undertakings the possibility of eliminating competition in respect of a substantial part of the products in question. Article 54 Any abuse by one or more undertakings of a dominant position within the territory covered by this Agreement or in a substantial part of it shall be prohibited as incompatible with the functioning of this Agreement in so far as it may affect trade between Contracting Parties. Such abuse may, in particular, consist in: (a) directly or indirectly imposing unfair purchase or selling prices or other unfair trading conditions; (b) limiting production, markets or technical development to the prejudice of consumers; (c) applying dissimilar conditions to equivalent transactions with other trading parties, thereby placing them at a competitive disadvantage; (d) making the conclusion of contracts subject to acceptance by the other parties of supplementary obligations which, by their nature or according to commercial usage, have no connection with the subject of such contracts. Article 55 1. Without prejudice to the provisions giving effect to Articles 53 and 54 as contained in Protocol 21 and Annex XIV of this Agreement, the EC Commission and the EFTA Surveillance Authority provided for in Article 108(1) shall ensure the application of the principles laid down in Articles 53 and 54. The competent surveillance authority, as provided for in Article 56, shall investigate cases of suspected infringement of these principles, on its own initiative, or on application by a State within the respective territory or by the other surveillance authority. The competent surveillance authority shall carry out these investigations in cooperation with the competent national authorities in the respective territory and in cooperation with the other surveillance authority, which shall give it its assistance in accordance with its internal rules. If it finds that there has been an infringement, it shall propose appropriate measures to bring it to an end. 2. If the infringement is not brought to an end, the competent surveillance authority shall record such infringement of the principles in a reasoned decision. The competent surveillance authority may publish its decision and authorize States within the respective territory to take the measures, the conditions and details of which it shall determine, needed to remedy the situation. It may also request the other surveillance authority to authorize States within the respective territory to take such measures. Article 56 1. Individual cases falling under Article 53 shall be decided upon by the surveillance authorities in accordance with the following provisions: (a) individual cases where only trade between EFTA States is affected shall be decided upon by the EFTA Surveillance Authority; (b) without prejudice to subparagraph (c), the EFTA Surveillance Authority decides, as provided for in the provisions set out in Article 58, Protocol 21 and the rules adopted for its implementation, Protocol 23 and Annex XIV, on cases where the turnover of the undertakings concerned in the territory of the EFTA States equals 33% or more of their turnover in the territory covered by this Agreement; (c) the EC Commission decides on the other cases as well as on cases under (b) where trade between EC Member States is affected, taking into account the provisions set out in Article 58, Protocol 21, Protocol 23 and Annex XIV. 2. Individual cases falling under Article 54 shall be decided upon by the surveillance authority in the territory of which a dominant position is found to exist. The rules set out in paragraph l(b) and (c) shall apply only if dominance exists within the territories of both surveillance authorities. 3. Individual cases falling under subparagraph (c) of paragraph 1, whose effects on trade between EC Member States or on competition within the Community are not appreciable, shall be decided upon by the EFTA Surveillance Authority. 4. The terms undertaking and turnover are, for the purposes of this Article, defined in Protocol 22. Article 57 1. Concentrations the control of which is provided for in paragraph 2 and which create or strengthen a dominant position as a result of which effective competition would be significantly impeded within the territory covered by this Agreement or a substantial part of it, shall be declared incompatible with this Agreement. 2. The control of concentrations falling under paragraph 1 shall be carried out by: (a) the EC Commission in cases falling under Regulation (EEC) No 4064/89 in accordance with that Regulation and in accordance with Protocols 21 and 24 and Annex XIV to this Agreement. The EC Commission shall, subject to the review of the EC Court of Justice, have sole competence to take decisions on these cases; (b) the EFTA Surveillance Authority in cases not falling under subparagraph (a) where the relevant thresholds set out in Annex XIV are fulfilled in the territory of the EFTA States in accordance with Protocols 21 and 24 and Annex XIV. This is without prejudice to the competence of EC Member States. Article 58 With a view to developing and maintaining a uniform surveillance throughout the European Economic Area in the field of competition and to promoting a homogeneous implementation, application and interpretation of the provisions of this Agreement to this end, the competent authorities shall cooperate in accordance with the provisions set out in Protocols 23 and 24. Article 59 1. In the case of public undertakings and undertakings to which EC Member States or EFTA States grant special or exclusive rights, the Contracting Parties shall ensure that there is neither enacted nor maintained in force any measure contrary to the rules contained in this Agreement, in particular to those rules provided for in Articles 4 and 53 to 63. 2. Undertakings entrusted with the operation of services of general economic interest or having the character of a revenue-producing monopoly shall be subject to the rules contained in this Agreement, in particular to the rules on competition, in so far as the application of such rules does not obstruct the performance, in law or in fact, of the particular tasks assigned to them. The development of trade must not be affected to such an extent as would be contrary to the interests of the Contracting Parties. 3. The EC Commission as well as the EFTA Surveillance Authority shall ensure within their respective competence the application of the provisions of this Article and shall, where necessary, address appropriate measures to the States falling within their respective territory. Article 60 Annex XIV contains specific provisions giving effect to the principles set out in Articles 53, 54, 57 and 59. CHAPTER 2 STATE AID Article 61 1. Save as otherwise provided in this Agreement, any aid granted by EC Member States, EFTA States or through State resources in any form whatsoever which distorts or threatens to distort competition by favouring certain undertakings or the production of certain goods shall, in so far as it affects trade between Contracting Parties, be incompatible with the functioning of this Agreement. 2. The following shall be compatible with the functioning of this Agreement: (a) aid having a social character, granted to individual consumers, provided that such aid is granted without discrimination related to the origin of the products concerned; (b) aid to make good the damage caused by natural disasters or exceptional occurrences; (c) aid granted to the economy of certain areas of the Federal Republic of Germany affected by the division of Germany, in so far as such aid is required in order to compensate for the economic disadvantages caused by that division. 3. The following may be considered to be compatible with the functioning of this Agreement: (a) aid to promote the economic development of areas where the standard of living is abnormally low or where there is serious underemployment; (b) aid to promote the execution of an important project of common European interest or to remedy a serious disturbance in the economy of an EC Member State or an EFTA State; (c) aid to facilitate the development of certain economic activities or of certain economic areas, where such aid does not adversely affect trading conditions to an extent contrary to the common interest; (d) such other categories of aid as may be specified by the EEA Joint Committee in accordance with Part VII. Article 62 1. All existing systems of State aid in the territory of the Contracting Parties, as well as any plans to grant or alter State aid, shall be subject to constant review as to their compatibility with Article 61. This review shall be carried out: (a) as regards the EC Member States, by the EC Commission according to the rules laid down in Article 93 of the Treaty establishing the European Economic Community; (b) as regards the EFTA States, by the EFTA Surveillance Authority according to the rules set out in an agreement between the EFTA States establishing the EFTA Surveillance Authority which is entrusted with the powers and functions laid down in Protocol 26. 2. With a view to ensuring a uniform surveillance in the field of State aid throughout the territory covered by this Agreement, the EC Commission and the EFTA Surveillance Authority shall cooperate in accordance with the provisions set out in Protocol 27. Article 63 Annex XV contains specific provisions on State aid. Article 64 1. If one of the surveillance authorities considers that the implementation by the other surveillance authority of Articles 61 and 62 of this Agreement and Article 5 of Protocol 14 is not in conformity with the maintenance of equal conditions of competition within the territory covered by this Agreement, exchange of views shall be held within two weeks according to the procedure of Protocol 27, paragraph (f). If a commonly agreed solution has not been found by the end of this two-week period, the competent authority of the affected Contracting Party may immediately adopt appropriate interim measures in order to remedy the resulting distortion of competition. Consultations shall then be held in the EEA Joint Committee with a view to finding a commonly acceptable solution. If within three months the EEA Joint Committee has not been able to find such a solution, and if the practice in question causes, or threatens to cause, distortion of competition affecting trade between the Contracting Parties, the interim measures may be replaced by definitive measures, strictly necessary to offset the effect of such distortion. Priority shall be given to such measures that will least disturb the functioning of the EEA. 2. The provisions of this Article will also apply to State monopolies, which are established after the date of signature of the Agreement. CHAPTER 3 OTHER COMMON RULES Article 65 1. Annex XVI contains specific provisions and arrangements concerning procurement which, unless otherwise specified, shall apply to all products and to services as specified. 2. Protocol 28 and Annex XVII contain specific provisions and arrangements concerning intellectual, industrial and commercial property, which, unless otherwise specified, shall apply to all products and services. PART V HORIZONTAL PROVISIONS RELEVANT TO THE FOUR FREEDOMS CHAPTER 1 SOCIAL POLICY Article 66 The Contracting Parties agree upon the need to promote improved working conditions and an improved standard of living for workers. Article 67 1. The Contracting Parties shall pay particular attention to encouraging improvements, especially in the working environment, as regards the health and safety of workers. In order to help achieve this objective, minimum requirements shall be applied for gradual implementation, having regard to the conditions and technical rules obtaining in each of the Contracting Parties. Such minimum requirements shall not prevent any Contracting Party from maintaining or introducing more stringent measures for the protection of working conditions compatible with this Agreement. 2. Annex XVIII specifies the provisions to be implemented as the minimum requirements referred to in paragraph 1. Article 68 In the field of labour law, the Contracting Parties shall introduce the measures necessary to ensure the good functioning of this Agreement. These measures are specified in Annex XVIII. Article 69 1. Each Contracting Party shall ensure and maintain the application of the principle that men and women should receive equal pay for equal work. For the purposes of this Article, pay means the ordinary basic or minimum wage or salary and any other consideration, whether in cash or in kind, which the worker receives, directly or indirectly, in respect of his employment from his employer. Equal pay without discrimination based on sex means: (a) that pay for the same work at piece rates shall be calculated on the basis of the same unit of measurement; (b) that pay for work at time rates shall be the same for the same job. 2. Annex XVIII contains specific provisions for the implementation of paragraph 1. Article 70 The Contracting Parties shall promote the principle of equal treatment for men and women by implementing the provisions specified in Annex XVIII. Article 71 The Contracting Parties shall endeavour to promote the dialogue between management and labour at European level. CHAPTER 2 CONSUMER PROTECTION Article 72 Annex XIX contains provisions on consumer protection. CHAPTER 3 ENVIRONMENT Article 73 1. Action by the Contracting Parties relating to the environment shall have the following objectives: (a) to preserve, protect and improve the quality of the environment; (b) to contribute towards protecting human health; (c) to ensure a prudent and rational utilization of natural resources. 2. Action by the Contracting Parties relating to the environment shall be based on the principles that preventive action should be taken, that environmental damage should as a priority be rectified at source, and that the polluter should pay. Environmental protection requirements shall be a component of the Contracting Parties' other policies. Article 74 Annex XX contains the specific provisions on protective measures which shall apply pursuant to Article 73. Article 75 The protective measures referred to in Article 74 shall not prevent any Contracting Party from maintaining or introducing more stringent protective measures compatible with this Agreement. CHAPTER 4 STATISTICS Article 76 1. The Contracting Parties shall ensure the production and dissemination of coherent and comparable statistical information for describing and monitoring all relevant economic, social and environmental aspects of the EEA. 2. To this end the Contracting Parties shall develop and use harmonized methods, definitions and classifications as well as common programmes and procedures organizing statistical work at appropriate administrative levels and duly observing the need for statistical confidentiality. 3. Annex XXI contains specific provisions on statistics. 4. Protocol 30 contains specific provisions on the organization of cooperation in the field of statistics. CHAPTER 5 COMPANY LAW Article 77 Annex XXII contains specific provisions on company law. PART VI COOPERATION OUTSIDE THE FOUR FREEDOMS Article 78 The Contracting Parties shall strengthen and broaden cooperation in the framework of the Community's activities in the fields of:  research and technological development,  information services,  the environment,  education, training and youth,  social policy,  consumer protection,  small and medium-sized enterprises,  tourism,  the audiovisual sector, and  civil protection, in so far as these matters are not regulated under the provisions of other Parts of this Agreement. Article 79 1. The Contracting Parties shall strengthen the dialogue between them by all appropriate means, in particular through the procedures provided for in Part VII, with a view to identifying areas and activities where closer cooperation could contribute to the attainment of their common objectives in the fields referred to in Article 78. 2. They shall, in particular, exchange information and, at the request of a Contracting Party, hold consultations within the EEA Joint Committee in respect of plans or proposals for the establishment or amendment of framework programmes, specific programmes, actions and projects in the fields referred to in Article 78. 3. Part VII shall apply mutatis mutandis with regard to this Part whenever the latter or Protocol 31 specifically provides therefor. Article 80 The cooperation provided for in Article 78 shall normally take one of the following forms:  participation by EFTA States in EC framework programmes, specific programmes, projects or other actions;  establishment of joint activities in specific areas, which may include concertation or coordination of activities, fusion of existing activities and establishment of ad hoc joint activities;  the formal and informal exchange or provision of information;  common efforts to encourage certain activities throughout the territory of the Contracting Parties;  parallel legislation, where appropriate, of identical or similar content;  coordination, where this is of mutual interest, of efforts and activities via, or in the context of, international organizations, and of cooperation with third countries. Article 81 Where cooperation takes the form of participation by EFTA States in an EC framework programme, specific programme, project or other action, the following principles shall apply: (a) The EFTA States shall have access to all parts of a programme. (b) The status of the EFTA States in the committees which assist the EC Commission in the management or development of a Community activity to which EFTA States may be contributing financially by virtue of their participation shall take full account of that contribution. (c) Decisions by the Community, other than those relating to the general budget of the Community, which affect directly or indirectly a framework programme, specific programme, project or other action, in which EFTA States participate by a decision under this Agreement, shall be subject to the provisions of Article 79(3). The terms and conditions of the continued participation in the activity in question may be reviewed by the EEA Joint Committee in accordance with Article 86. (d) At the project level, institutions, undertakings, organizations and nationals of EFTA States shall have the same rights and obligations in the Community programme or other action in question as those applicable to partner institutions, undertakings, organizations and nationals of EC Member States. The same shall apply mutatis mutandis to participants in exchanges between EC Member States and EFTA States, under the activity in question. (e) EFTA States, their institutions, undertakings, organizations and nationals shall have the same rights and obligations with regard to dissemination, evaluation and exploitation of results as those applicable to EC Member States, their institutions, undertakings, organizations and nationals. (f) The Contracting Parties undertake, in accordance with their respective rules and regulations, to facilitate the movement of participants in the programme and other action to the extent necessary. Article 82 1. When the cooperation envisaged under the present Part involves a financial participation of the EFTA States, this participation shall take one of the following forms: (a) The contribution of the EFTA States, arising from their participation in Community activities, shall be calculated proportionally:  to the commitment appropriations; and  to the payment appropriations; entered each year for the Community in the general budget of the Community for each budgetary line corresponding to the activities in question. The proportionality factor determining the participation of the EFTA States shall be the sum of the ratios between, on the one hand, the gross domestic product at market prices of each of the EFTA States and, on the other hand, the sum of the gross domestic products at market prices of the EC Member States and of that EFTA State. This factor shall be calculated, for each budgetary year, on the basis of the most recent statistical data. The amount of the contribution of the EFTA States shall be additional, both in commitment appropriations and in payment appropriations, to the amounts entered for the Community in the general budget on each line corresponding to the activities concerned. The contributions to be paid each year by the EFTA States shall be determined on the basis of the payment appropriations. Commitments entered into by the Community prior to the entry into force, on the basis of this Agreement, of the participation of the EFTA States in the activities in question  as well as the payments which result from this  shall give rise to no contribution on the part of the EFTA States. (b) The financial contribution of the EFTA States deriving from their participation in certain projects or other activities shall be based on the principle that each Contracting Party shall cover its own costs, with an appropriate contribution which shall be fixed by the EEA Joint Committee to the Community's overhead costs. (c) The EEA Joint Committee shall take the necessary decisions concerning the contribution of the Contracting Parties to the costs of the activity in question. 2. The detailed provisions for the implementation of this Article are set out in Protocol 32. Article 83 Where cooperation takes the form of an exchange of information between public authorities, the EFTA States shall have the same rights to receive, and obligations to provide, information as EC Member States, subject to the requirements of confidentiality, which shall be fixed by the EEA Joint Committee. Article 84 Provisions governing cooperation in specific fields are set out in Protocol 31. Article 85 Unless otherwise provided for in Protocol 31, cooperation already established between the Community and individual EFTA States in the fields referred to in Article 78 on the date of entry into force of this Agreement shall thereafter be governed by the relevant provisions of this Part and of Protocol 31. Article 86 The EEA Joint Committee shall, in accordance with Part VII, take all decisions necessary for the implementation of Articles 78 to 85 and measures derived therefrom, which may include, inter alia, supplementing and amending the provisions of Protocol 31, as well as adopting any transitional arrangements required by way of implementation of Article 85. Article 87 The Contracting Parties shall take the necessary steps to develop, strengthen or broaden cooperation in the framework of the Community's activities in fields not listed in Article 78, where such cooperation is considered likely to contribute to the attainment of the objectives of this Agreement, or is otherwise deemed by the Contracting Parties to be of mutual interest. Such steps may include the amendment of Article 78 by the addition of new fields to those listed therein. Article 88 Without prejudice to provisions of other Parts of this Agreement, the provisions of this Part shall not preclude the possibility for any Contracting Party to prepare, adopt and implement measures independently. PART VII INSTITUTIONAL PROVISIONS CHAPTER 1 THE STRUCTURE OF THE ASSOCIATION Section 1 The EEA Council Article 89 1. An EEA Council is hereby established. It shall, in particular, be responsible for giving the political impetus in the implementation of this Agreement and laying down the general guidelines for the EEA Joint Committee. To this end, the EEA Council shall assess the overall functioning and the development of the Agreement. It shall take the political decisions leading to amendments of the Agreement. 2. The Contracting Parties, as to the Community and the EC Member States in their respective fields of competence, may, after having discussed it in the EEA Joint Committee, or directly in exceptionally urgent cases, raise in the EEA Council any issue giving rise to a difficulty. 3. The EEA Council shall by decision adopt its rules of procedure. Article 90 1. The EEA Council shall consist of the members of the Council of the European Communities and members of the EC Commission, and of one member of the Government of each of the EFTA States. Members of the EEA Council may be represented in accordance with the conditions to be laid down in its rules of procedure. 2. Decisions by the EEA Council shall be taken by agreement between the Community, on the one hand, and the EFTA States, on the other. Article 91 1. The office of President of the EEA Council shall be held alternately, for a period of six months, by a member of the Council of the European Communities and a member of the Government of an EFTA State, 2. The EEA Council shall be convened twice a year by its President. The EEA Council shall also meet whenever circumstances so require, in accordance with its rules of procedure. Section 2 The EEA Joint Committee Article 92 1. An EEA Joint Committee is hereby established. It shall ensure the effective implementation and operation of this Agreement. To this end, it shall carry out exchanges of views and information and take decisions in the cases provided for in this Agreement. 2. The Contracting Parties, as to the Community and the EC Member States in their respective fields of competence, shall hold consultations in the EEA Joint Committee on any point of relevance to the Agreement giving rise to a difficulty and raised by one of them. 3. The EEA Joint Committee shall by decision adopt its rules of procedure. Article 93 1. The EEA Joint Committee shall consist of representatives of the Contracting Parties. 2. The EEA Joint Committee shall take decisions by agreement between the Community, on the one hand, and the EFTA States speaking with one voice, on the other. Article 94 1. The office of President of the EEA Joint Committee shall be held alternately, for a period of six months, by the representative of the Community, i.e. the EC Commission, and the representative of one of the EFTA States. 2. In order to fulfil its functions, the EEA Joint Committee shall meet, in principle, at least once a month. It shall also meet on the initiative of its President or at the request of one of the Contracting Parties in accordance with its rules of procedure. 3. The EEA Joint Committee may decide to establish any subcommittee or working group to assist it in carrying out its tasks. The EEA Joint Committee shall in its rules of procedure lay down the composition and mode of operation of such subcommittees and working groups. Their tasks shall be determined by the EEA Joint Committee in each individual case. 4. The EEA Joint Committee shall issue an annual report on the functioning and the development of this Agreement. Section 3 Parliamentary cooperation Article 95 1. An EEA Joint Parliamentary Committee is hereby established. It shall be composed of equal numbers of, on the one hand, members of the European Parliament and, on the other, members of Parliaments of the EFTA States. The total number of members of the Committee is laid down in the Statute in Protocol 36. 2. The EEA Joint Parliamentary Committee shall alternately hold sessions in the Community and in an EFTA State in accordance with the provisions laid down in Protocol 36. 3. The EEA Joint Parliamentary Committee shall contribute, through dialogue and debate, to a better understanding between the Community and the EFTA States in the fields covered by this Agreement. 4. The EEA Joint Parliamentary Committee may express its views in the form of reports or resolutions, as appropriate. It shall, in particular, examine the annual report of the EEA Joint Committee, issued in accordance with Article 94(4), on the functioning and the development of this Agreement. 5. The President of the EEA Council may appear before the EEA Joint Parliamentary Committee in order to be heard by it. 6. The EEA Joint Parliamentary Committee shall adopt its rules of procedure. Section 4 Cooperation between economic and social partners Article 96 1. Members of the Economic and Social Committee and other bodies representing the social partners in the Community and the corresponding bodies in the EFTA States shall work to strengthen contacts between them and to cooperate in an organized and regular manner in order to enhance the awareness of the economic and social aspects of the growing interdependence of the economies of the Contracting Parties and of their interests within the context of the EEA. 2. To this end, an EEA Consultative Committee is hereby established. It shall be composed of equal numbers of, on the one hand, members of the Economic and Social Committee of the Community and, on the other, members of the EFTA Consultative Committee. The EEA Consultative Committee may express its views in the form of reports or resolutions, as appropriate. 3. The EEA Consultative Committee shall adopt its rules of procedure. CHAPTER 2 THE DECISION-MAKING PROCEDURE Article 97 This Agreement does not prejudge the right for each Contracting Party to amend, without prejudice to the principle of non-discrimination and after having informed the other Contracting Parties, its internal legislation in the areas covered by this Agreement:  if the EEA Joint Committee concludes that the legislation as amended does not affect the good functioning of this Agreement; or  if the procedures referred to in Article 98 have been completed. Article 98 The Annexes to this Agreement and Protocols 1 to 7, 9 to 11, 19 to 27, 30 to 32, 37, 39, 41 and 47, as appropriate, may be amended by a decision of the EEA Joint Committee in accordance with Articles 93(2), 99, 100, 102 and 103. Article 99 1. As soon as new legislation is being drawn up by the EC Commission in a field which is governed by this Agreement, the EC Commission shall informally seek advice from experts of the EFTA States in the same way as it seeks advice from experts of the EC Member States for the elaboration of its proposals. 2. When transmitting its proposal to the Council of the European Communities, the EC Commission shall transmit copies thereof to the EFTA States. At the request of one of the Contracting Parties, a preliminary exchange of views takes place in the EEA Joint Committee. 3. During the phase preceding the decision of the Council of the European Communities, in a continuous information and consultation process, the Contracting Parties consult each other again in the EEA Joint Committee at the significant moments at the request of one of them. 4. The Contracting Parties shall cooperate in good faith during the information and consultation phase with a view to facilitating, at the end of the process, the decision-taking in the EEA Joint Committee. Article 100 The EC Commission shall ensure experts of the EFTA States as wide a participation as possible according to the areas concerned, in the preparatory stage of draft measures to be submitted subsequently to the committees which assist the EC Commission in the exercise of its executive powers. In this regard, when drawing up draft measures the EC Commission shall refer to experts of the EFTA States on the same basis as it refers to experts of the EC Member States. In the cases where the Council of the European Communities is seized in accordance with the procedure applicable to the type of committee involved, the EC Commission shall transmit to the Council of the European Communities the views of the experts of the EFTA States. Article 101 1. In respect of committees which are covered neither by Article 81 nor by Article 100 experts from EFTA States shall be associated with the work when this is called for by the good functioning of this Agreement, These committees are listed in Protocol 37. The modalities of such an association are set out in the relevant sectoral Protocols and Annexes dealing with the matter concerned. 2. If it appears to the Contracting Parties that such an association should be extended to other committees which present similar characteristics, the EEA Joint Committee may amend Protocol 37. Article 102 1. In order to guarantee the legal security and the homogeneity of the EEA, the EEA Joint Committee shall take a decision concerning an amendment of an Annex to this Agreement as closely as possible to the adoption by the Community of the corresponding new Community legislation with a view to permitting a simultaneous application of the latter as well as of the amendments of the Annexes to the Agreement. To this end, the Community shall, whenever adopting a legislative act on an issue which is governed by this Agreement, as soon as possible inform the other Contracting Parties in the EEA Joint Committee. 2. The part of an Annex to this Agreement which would be directly affected by the new legislation is assessed in the EEA Joint Committee. 3. The Contracting Parties shall make all efforts to arrive at an agreement on matters relevant to this Agreement. The EEA Joint Committee shall, in particular, make every effort to find a mutually acceptable solution where a serious problem arises in any area which, in the EFTA States, falls within the competence of the legislator. 4. If, notwithstanding the application of the preceding paragraph, an agreement on an amendment of an Annex to this Agreement cannot be reached, the EEA Joint Committee shall examine all further possibilities to maintain the good functioning of this Agreement and take any decision necessary to this effect, including the possibility to take notice of the equivalence of legislation. Such a decision shall be taken at the latest at the expiry of a period of six months from the date of referral to the EEA Joint Committee or, if that date is later, on the date of entry into force of the corresponding Community legislation. 5. If, at the end of the time-limit set out in paragraph 4, the EEA Joint Committee has not taken a decision on an amendment of an Annex to this Agreement, the affected part thereof, as determined in accordance with paragraph 2, is regarded as provisionally suspended, subject to a decision to the contrary by the EEA Joint Committee. Such a suspension shall take effect six months after the end of the period referred to in paragraph 4, but in no event earlier than the date on which the corresponding EC act is implemented in the Community. The EEA Joint Committee shall pursue its efforts to agree on a mutually acceptable solution in order for the suspension to be terminated as soon as possible. 6. The practical consequences of the suspension referred to in paragraph 5 shall be discussed in the EEA Joint Committee. The rights and obligations which individuals and economic operators have already acquired under this Agreement shall remain. The Contracting Parties shall, as appropriate, decide on the adjustments necessary due to the suspension. Article 103 1. If a decision of the EEA Joint Committee can be binding on a Contracting Party only after the fulfilment of constitutional requirements, the decision shall, if a date is contained therein, enter into force on that date, provided that the Contracting Party concerned has notified the other Contracting Parties by that date that the constitutional requirements have been fulfilled. In the absence of such a notification by that date, the decision shall enter into force on the first day of the second month following the last notification. 2. If upon the expiry of a period of six months after the decision of the EEA Joint Committee such a notification has not taken place, the decision of the EEA Joint Committee shall be applied provisionally pending the fulfilment of the constitutional requirements unless a Contracting Party notifies that such a provisional application cannot take place. In the latter case, or if a Contracting Party notifies the non-ratification of a decision of the EEA Joint Committee, the suspension provided for in Article 102(5) shall take effect one month after such a notification but in no event earlier than the date on which the corresponding EC act is implemented in the Community. Article 104 Decisions taken by the EEA Joint Committee in the cases provided for in this Agreement shall, unless otherwise provided for therein, upon their entry into force be binding on the Contracting Parties which shall take the necessary steps to ensure their implementation and application. CHAPTER 3 HOMOGENEITY, SURVEILLANCE PROCEDURE AND SETTLEMENT OF DISPUTES Section 1 Homogeneity Article 105 1. In order to achieve the objective of the Contracting Parties to arrive at as uniform an interpretation as possible of the provisions of the Agreement and those provisions of Community legislation which are substantially reproduced in the Agreement, the EEA Joint Committee shall act in accordance with this Article. 2. The EEA Joint Committee shall keep under constant review the development of the case-law of the Court of Justice of the European Communities and the EFTA Court. To this end judgments of these Courts shall be transmitted to the EEA Joint Committee which shall act so as to preserve the homogeneous interpretation of the Agreement. 3. If the EEA Joint Committee within two months after a difference in the case-law of the two Courts has been brought before it, has not succeeded to preserve the homogeneous interpretation of the Agreement, the procedures laid down in Article 111 may be applied. Article 106 In order to ensure as uniform an interpretation as possible of this Agreement, in full deference to the independence of courts, a system of exchange of information concerning judgments by the EFTA Court, the Court of Justice of the European Communities and the Court of First Instance of the European Communities and the Courts of last instance of the EFTA States shall be set up by the EEA Joint Committee. This system shall comprise: (a) transmission to the Registrar of the Court of Justice of the European Communities of judgments delivered by such courts on the interpretation and application of, on the one hand, this Agreement or, on the other hand, the Treaty establishing the European Economic Community and the Treaty establishing the European Coal and Steel Community, as amended or supplemented, as well as the acts adopted in pursuance thereof in so far as they concern provisions which are identical in substance to those of this Agreement; (b) classification of these judgments by the Registrar of the Court of Justice of the European Communities including, as far as necessary, the drawing up and publication of translations and abstracts; (c) communications by the Registrar of the Court of Justice of the European Communities of the relevant documents to the competent national authorities, to be designated by each Contracting Party. Article 107 Provisions on the possibility for an EFTA State to allow a court or tribunal to ask the Court of Justice of the European Communities to decide on the interpretation of an EEA rule are laid down in Protocol 34. Section 2 Surveillance procedure Article 108 1. The EFTA States shall establish an independent surveillance authority (EFTA Surveillance Authority) as well as procedures similar to those existing in the Community including procedures for ensuring the fulfilment of obligations under this Agreement and for control of the legality of acts of the EFTA Surveillance Authority regarding competition. 2. The EFTA States shall establish a court of justice (EFTA Court). The EFTA Court shall, in accordance with a separate agreement between the EFTA States, with regard to the application of this Agreement be competent, in particular, for: (a) actions concerning the surveillance procedure regarding the EFTA States; (b) appeals concerning decisions in the field of competition taken by the EFTA Surveillance Authority; (c) the settlement of disputes between two or more EFTA States. Article 109 1. The fulfilment of the obligations under this Agreement shall be monitored by, on the one hand, the EFTA Surveillance Authority and, on the other, the EC Commission acting in conformity with the Treaty establishing the European Economic Community, the Treaty establishing the European Coal and Steel Community and this Agreement. 2. In order to ensure a uniform surveillance throughout the EEA, the EFTA Surveillance Authority and the EC Commission shall cooperate, exchange information and consult each other on surveillance policy issues and individual cases. 3. The EC Commission and the EFTA Surveillance Authority shall receive any complaints concerning the application of this Agreement. They shall inform each other of complaints received. 4. Each of these bodies shall examine all complaints falling within its competence and shall pass to the other body any complaints which fall within the competence of that body. 5. In case of disagreement between these two bodies with regard to the action to be taken in relation to a complaint or with regard to the result of the examination, either of the bodies may refer the matter to the EEA Joint Committee which shall deal with it in accordance with Article 111. Article 110 Decisions under this Agreement by the EFTA Surveillance Authority and the EC Commission which impose a pecuniary obligation on persons other than States, shall be enforceable. The same shall apply to such judgments under this Agreement by the Court of Justice of the European Communities, the Court of First Instance of the European Communities and the EFTA Court. Enforcement shall be governed by the rules of civil procedure in force in the State in the territory of which it is carried out. The order for its enforcement shall be appended to the decision, without other formality than verification of the authenticity of the decision, by the authority which each Contracting Party shall designate for this purpose and shall make known to the other Contracting Parties, the EFTA Surveillance Authority, the EC Commission, the Court of Justice of the European Communities, the Court of First Instance of the European Communities and the EFTA Court. When these formalities have been completed on application by the party concerned, the latter may proceed to enforcement, in accordance with the law of the State in the territory of which enforcement is to be carried out, by bringing the matter directly before the competent authority. Enforcement may be suspended only by a decision of the Court of Justice of the European Communities, as far as decisions by the EC Commission, the Court of First Instance of the European Communities or the Court of Justice of the European Communities are concerned, or by a decision of the EFTA Court as far as decisions by the EFTA Surveillance Authority or the EFTA Court are concerned. However, the courts of the States concerned shall have jurisdiction over complaints that enforcement is being carried out in an irregular manner. Section 3 Settlement of disputes Article 111 1. The Community or an EFTA State may bring a matter under dispute which concerns the interpretation or application of this Agreement before the EEA Joint Committee in accordance with the following provisions. 2. The EEA Joint Committee may settle the dispute. It shall be provided with all information which might be of use in making possible an in-depth examination of the situation, with a view to finding an acceptable solution. To this end, the EEA Joint Committee shall examine all possibilities to maintain the good functioning of the Agreement. 3. If a dispute concerns the interpretation of provisions of this Agreement, which are identical in substance to corresponding rules of the Treaty establishing the European Economic Community and the Treaty establishing the European Coal and Steel Community and to acts adopted in application of these two Treaties and if the dispute has not been settled within three months after it has been brought before the EEA Joint Committee, the Contracting Parties to the dispute may agree to request the Court of Justice of the European Communities to give a ruling on the interpretation of the relevant rules. If the EEA Joint Committee in such a dispute has not reached an agreement on a solution within six months from the date on which this procedure was initiated or if, by then, the Contracting Parties to the dispute have not decided to ask for a ruling by the Court of Justice of the European Communities, a Contracting Party may, in order to remedy possible imbalances,  either take a safeguard measure in accordance with Article 112(2) and following the procedure of Article 113;  or apply Article 102 mutatis mutandis. 4. If a dispute concerns the scope or duration of safeguard measures taken in accordance with Article 111(3) or Article 112, or the proportionality of rebalancing measures taken in accordance with Article 114, and if the EEA Joint Committee after three months from the date when the matter has been brought before it has not succeeded to resolve the dispute, any Contracting Party may refer the dispute to arbitration under the procedures laid down in Protocol 33. No question of interpretation of the provisions of this Agreement referred to in paragraph 3 may be dealt with in such procedures. The arbitration award shall be binding on the parties to the dispute. CHAPTER 4 SAFEGUARD MEASURES Article 112 1. If serious economic, societal or environmental difficulties of a sectorial or regional nature liable to persist are arising, a Contracting Party may unilaterally take appropriate measures under the conditions and procedures laid down in Article 113. 2. Such safeguard measures shall be restricted with regard to their scope and duration to what is strictly necessary in order to remedy the situation. Priority shall be given to such measures as will least disturb the functioning of this Agreement. 3. The safeguard measures shall apply with regard to all Contracting Parties. Article 113 1. A Contracting Party which is considering taking safeguard measures under Article 112 shall, without delay, notify the other Contracting Parties through the EEA Joint Committee and shall provide all relevant information. 2. The Contracting Parties shall immediately enter into consultations in the EEA Joint Committee with a view to finding a commonly acceptable solution. 3. The Contracting Party concerned may not take safeguard measures until one month has elapsed after the date of notification under paragraph 1, unless the consultation procedure under paragraph 2 has been concluded before the expiration of the stated time-limit. When exceptional circumstances requiring immediate action exclude prior examination, the Contracting Party concerned may apply forthwith the protective measures strictly necessary to remedy the situation. For the Community, the safeguard measures shall be taken by the EC Commission. 4. The Contracting Party concerned shall, without delay, notify the measures taken to the EEA Joint Committee and shall provide all relevant information. 5. The safeguard measures taken shall be the subject of consultations in the EEA Joint Committee every three months from the date of their adoption with a view to their abolition before the date of expiry envisaged, or to the limitation of their scope of application. Each Contracting Party may at any time request the EEA Joint Committee to review such measures. Article 114 1. If a safeguard measure taken by a Contracting Party creates an imbalance between the rights and obligations under this Agreement, any other Contracting Party may towards that Contracting Party take such proportionate rebalancing measures as are strictly necessary to remedy the imbalance. Priority shall be given to such measures as will least disturb the functioning of the EEA. 2. The procedure under Article 113 shall apply. PART VIII FINANCIAL MECHANISM Article 115 With a view to promoting a continuous and balanced strengthening of trade and economic relations between the Contracting Parties, as provided for in Article 1, the Contracting Parties agree on the need to reduce the economic and social disparities between their regions. They note in this regard the relevant provisions set out elsewhere in this Agreement and its related Protocols, including certain of the arrangements regarding agriculture and fisheries. Article 116 A Financial Mechanism shall be established by the EFTA States to contribute, in the context of the EEA and in addition to the efforts already deployed by the Community in this regard, to the objectives laid down in Article 115. Article 117 Provisions governing the Financial Mechanism are set out in Protocol 38. PART IX GENERAL AND FINAL PROVISIONS Article 118 1. Where a Contracting Party considers that it would be useful in the interests of all the Contracting Parties to develop the relations established by this Agreement by extending them to fields not covered thereby, it shall submit a reasoned request to the other Contracting Parties within the EEA Council. The latter may instruct the EEA Joint Committee to examine all the aspects of this request and to issue a report. The EEA Council may, where appropriate, take the political decisions with a view to opening negotiations between the Contracting Parties. 2. The agreements resulting from the negotiations referred to in paragraph 1 will be subject to ratification or approval by the Contracting Parties in accordance with their own procedures. Article 119 The Annexes and the acts referred to therein as adapted for the purposes of this Agreement as well as the Protocols shall form an integral part of this Agreement. Article 120 Unless otherwise provided in this Agreement and in particular in Protocols 41, 43 and 44, the application of the provisions of this Agreement shall prevail over provisions in existing bilateral or multilateral agreements binding the European Economic Community, on the one hand, and one or more EFTA States, on the other, to the extent that the same subject matter is governed by this Agreement. Article 121 The provisions of this Agreement shall not preclude cooperation: (a) within the framework of the Nordic cooperation to the extent that such cooperation does not impair the good functioning of this Agreement; (b) within the framework of the regional union between Switzerland and Liechtenstein to the extent that the objectives of this union are not attained by the application of this Agreement and the good functioning of this Agreement is not impaired; (c) within the framework of cooperation between Austria and Italy concerning Tyrol, Vorarlberg and Trentino-South Tyrol/Alto Adige, to the extent that such cooperation does not impair the good functioning of this Agreement. Article 122 The representatives, delegates and experts of the Contracting Parties, as well as officials and other servants acting under this Agreement shall be required, even after their duties have ceased, not to disclose information of the kind covered by the obligation of professional secrecy, in particular information about undertakings, their business relations or their cost components. Article 123 Nothing in this Agreement shall prevent a Contracting Party from taking any measures: (a) which it considers necessary to prevent the disclosure of information contrary to its essential security interests; (b) which relate to the production of, or trade in, arms, munitions and war materials or other products indispensable for defence purposes or to research, development or production indispensable for defence purposes, provided that such measures do not impair the conditions of competition in respect of products not intended for specifically military purposes; (c) which it considers essential to its own security in the event of serious internal disturbances affecting the maintenance of law and order, in time of war or serious international tension constituting threat of war or in order to carry out obligations it has accepted for the purpose of maintaining peace and international security. Article 124 The Contracting Parties shall accord nationals of EC Member States and EFTA States the same treatment as their own nationals as regards participation In the capital of companies or firms within the meaning of Article 34, without prejudice to the application of the other provisions of this Agreement. Article 125 This Agreement shall in no way prejudice the rules of the Contracting Parties governing the system of property ownership. Article 126 1. The Agreement shall apply to the territories to which the Treaty establishing the European Economic Community and the Treaty establishing the European Coal and Steel Community is applied and under the conditions laid down in those Treaties, and to the territories of the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Principality of Liechtenstein, the Kingdom of Norway, the Kingdom of Sweden and the Swiss Confederation. 2. Notwithstanding paragraph 1, this Agreement shall not apply to the Ã land Islands. The Government of Finland may, however, give notice, by a declaration deposited when ratifying this Agreement with the Depositary, which shall transmit a certified copy thereof to the Contracting Parties, that the Agreement shall apply to those Islands under the same conditions as it applies to other parts of Finland subject to the following provisions: (a) The provisions of this Agreement shall not preclude the application of the provisions in force at any given time on the Ã land Islands on: (i) restrictions on the right for natural persons who do not enjoy regional citizenship in Ã land, and for legal persons, to acquire and hold real property on the Ã land Islands without permission by the competent authorities of the Islands; (ii) restrictions on the right of establishment and the right to provide services by natural persons who do not enjoy regional citizenship in Ã land, or by any legal person, without permission by the competent authorities of the Ã land Islands. (b) The rights enjoyed by Ã landers in Finland shall not be affected by this Agreement. (c) The authorities of the Ã land Islands shall apply the same treatment to all natural and legal persons of the Contracting Parties. Article 127 Each Contracting Party may withdraw from this Agreement provided it gives at least 12 months' notice in writing to the other Contracting Parties. Immediately after the notification of the intended withdrawal, the other Contracting Parties shall convene a diplomatic conference in order to envisage the necessary modifications to bring to the Agreement. Article 128 1. Any European State becoming a member of the Community shall, or becoming a member of EFTA may, apply to become a Party to this Agreement. It shall address its application to the EEA Council. 2. The terms and conditions for such participation shall be the subject of an agreement between the Contracting Parties and the applicant State. That agreement shall be submitted for ratification or approval by all Contracting Parties in accordance with their own procedures. Article 129 1. This Agreement is drawn up in a single original in the Danish, Dutch, English, Finnish, French, German, Greek, Icelandic, Italian, Norwegian, Portuguese, Spanish and Swedish languages, each of these texts being equally authentic. The texts of the acts referred to in the Annexes are equally authentic in Danish, Dutch, English, French, German, Greek, Italian, Portuguese and Spanish as published in the Official Journal of the European Communities and shall for the authentication thereof be drawn up in the Finnish, Icelandic, Norwegian and Swedish languages. 2. This Agreement shall be ratified or approved by the Contracting Parties in accordance with their respective constitutional requirements. It shall be deposited with the General Secretariat of the Council of the European Communities by which certified copies shall be transmitted to all other Contracting Parties. The instruments of ratification or approval shall be deposited with the General Secretariat of the Council of the European Communities which shall notify all other Contracting Parties. 3. This Agreement shall enter into force on 1 January 1993, provided that all Contracting Parties have deposited their instruments of ratification or approval before that date. After that date this Agreement shall enter into force on the first day of the second month following the last notification. The final date for such a notification shall be 30 June 1993. After that date the Contracting Parties shall convene a diplomatic conference to appreciate the situation. En fe de lo cual, los plenipotenciarios abajo firmantes suscriben el presente acuerdo. Til bekrÃ ¦ftelse heraf har undertegnede befuldmÃ ¦gtigede underskrevet denne aftale. Zu Urkund dessen haben die unterzeichneten BevollmÃ ¤chtigten ihre Unterschriften unter dieses Abkommen gesetzt. Ã Ã ¹Ã  ÃÃ ¯Ã Ã Ã Ã Ã · Ã Ã Ã ½ Ã ±Ã ½Ã Ã Ã ­Ã Ã , Ã ¿Ã ¹ Ã ÃÃ ¿Ã ³Ã µÃ ³Ã Ã ±Ã ¼Ã ¼Ã ­Ã ½Ã ¿Ã ¹ ÃÃ »Ã ·Ã Ã µÃ ¾Ã ¿Ã Ã Ã ¹Ã ¿Ã ¹ Ã ­Ã ¸Ã µÃ Ã ±Ã ½ Ã Ã ¹Ã  Ã ÃÃ ¿Ã ³Ã Ã ±Ã Ã ­Ã  Ã Ã ¿Ã Ã  Ã Ã Ã ·Ã ½ ÃÃ ±Ã Ã ¿Ã Ã Ã ± Ã Ã Ã ¼Ã Ã Ã ½Ã ¯Ã ±. In witness whereof the undersigned Plenipotentiaries have signed this Agreement. En foi de quoi, les plÃ ©nipotentiaires soussignÃ ©s ont apposÃ © leurs signatures au bas du prÃ ©sent accord. Ã ¾Essu til staÃ °festingar hafa undirritaÃ °ir fulltrÃ ºar, sem til Ã ¾ess hafa fullt umboÃ °, undirritaÃ ° samning Ã ¾ennan. In fede di che, i plenipotenziari sottoscritti hanno apposto le loro firme in calce al presente accordo. Ten blijke waarvan de ondergetekende gevolmachtigden hun handtekening onder deze Overeenkomst hebben gesteld. Som bevitnelse pÃ ¥ dette har de undertegnede befullmÃ ¤ktigade undertegnet denne avtal. Em fÃ © do que, os plenipotenciÃ ¡rios abaixo assinados apuseram as suas assinaturas no final do presente acordo. TÃ ¤mÃ ¤n vakuudeksi alla mainitut tÃ ¤ysivaltaiset edustajat ovat allekirjoittaneet tÃ ¤mÃ ¤n sopimuksen. Till bestyrkande hÃ ¤rav har undertecknade befullmÃ ¤ktigade ombud undertecknat detta avtal. Hecho en Oporto, el dos de mayo de mil novecientos noventa y dos. UdfÃ ¦rdiget i Porto, den anden maj nitten hundrede og tooghalvfems. Geschehen zu Porto am zweiten Mai neunzehnhundertzweiundneunzig. 'Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã Ã Ã Ã ¿, Ã Ã Ã ¹Ã  Ã ´Ã Ã ¿ Ã Ã ±Ã Ã ¿Ã Ã Ã ¯Ã »Ã ¹Ã ± Ã µÃ ½Ã ½Ã ¹Ã ±Ã ºÃ Ã Ã ¹Ã ± Ã µÃ ½Ã µÃ ½Ã ®Ã ½Ã Ã ± Ã ´Ã Ã ¿. Done at Oporto on the second day of May in the year one thousand nine hundred and ninety-two. Fait Ã Porto, le deux mai mil neuf cent quatre-vingt-douze. GjÃ ¶rt Ã ­ Oporto annan dag maÃ ­mÃ ¡naÃ °ar Ã ¡riÃ ° nÃ ­tjÃ ¡n hundruÃ ° nÃ ­utÃ ­u og tvÃ ¶. Fatto a Porto, addÃ ¬ due maggio millenovecentonovantadue. Gedaan te Oporto, de tweede mei negentienhonderd tweeÃ «nnegentig. Gitt i Oporte pÃ ¥ den annen dag i mai i Ã ¥ret nittenhundre og nitti to. Feito no Porto, em dois de Maio de mil novecentos e noventa e dois. Tehty portossa toisena pÃ ¤ivÃ ¤nÃ ¤ toukokuuta tuhat yhdeksÃ ¤nsataayhdeksÃ ¤nkymmentÃ ¤kaksi. Undertecknat i Oporto de 2 maj 1992. Por el Consejo y la ComisiÃ ³n de las Comunidades Europeas For RÃ ¥det og Kommissionen for De EuropÃ ¦iske FÃ ¦llesskaber FÃ ¼r den Rat und die Kommission der EuropÃ ¤ischen Gemeinschaften Ã Ã ¹Ã ± Ã Ã ¿ Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¹Ã ¿ Ã ºÃ ±Ã ¹ Ã Ã ·Ã ½ Ã ÃÃ ¹Ã Ã Ã ¿ÃÃ ® Ã Ã Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ Ã ½ Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ®Ã Ã Ã ½ For the Council and the Commission of the European Communities Pour le Conseil et la Commission des CommunautÃ ©s europÃ ©ennes Per il Consiglio e la Commissione delle ComunitÃ europee Voor de Raad en de Commissie van de Europese Gemeenschappen Pelo Conselho e pela ComissÃ £o das Comunidades Europeias Pour le royaume de Belgique Voor het Koninkrijk BelgiÃ « PÃ ¥ Kongeriget Danmarks vegne FÃ ¼r die Bundesrepublik Deutschland Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Por el Reino de EspaÃ ±a Pour la RÃ ©publique franÃ §aise Thar cheann Na hÃ ireann For Ireland Per la Repubblica italiana Pour le grand-duchÃ © de Luxembourg Voor het Koninkrijk der Nederlanden Pela RepÃ ºblica Portuguesa For the United Kingdom of Great Britain and Northern Ireland FÃ ¼r die Republik Ã sterreich Suomen tasavallan puolesta Fyrir LÃ ½Ã °veldiÃ ° Ã sland FÃ ¼r das FÃ ¼rstentum Liechtenstein For Kongeriket Norge FÃ ¶r Konungariket Sverige FÃ ¼r die Schweizerische Eidgenossenschaft Pour la ConfÃ ©dÃ ©ration suisse Per la Confederazione svizzera PROTOCOLS PROTOCOL 1 on horizontal adaptations The provisions of the acts referred to in the Annexes to the Agreement shall be applicable in accordance with the Agreement and this Protocol, unless otherwise provided in the respective Annex. The specific adaptations necessary for individual acts are set out in the Annex where the act concerned is listed. 1. INTRODUCTORY PARTS OF THE ACTS The preambles of the acts referred to are not adapted for the purposes of the Agreement. They are relevant to the extent necessary for the proper interpretation and application, within the framework of the Agreement, of the provisions contained in such acts. 2. PROVISIONS ON EC COMMITTEES Procedures, institutional arrangements or other provisions concerning EC committees contained in the acts referred to are dealt with in Articles 81, 100 and 101 of the Agreement and in Protocol 31. 3. PROVISIONS SETTING UP PROCEDURES FOR ADAPTING/AMENDING COMMUNITY ACTS Where an act referred to provides for EC procedures on its adaptation, extension or amendment or for the development of new Community policies, initiatives or acts, the relevant decision-making procedures provided for in the Agreement shall apply. 4. EXCHANGE OF INFORMATION AND NOTIFICATION PROCEDURES (a) Where an EC Member State is to submit information to the EC Commission, an EFTA State shall submit such information to the EFTA Surveillance Authority and to a Standing Committee of the EFTA States. The same shall apply when the transmission of information is to be carried out by the competent authorities. The EC Commission and the EFTA Surveillance Authority shall exchange information they have received from the EC Member States or from the EFTA States or from the competent authorities. (b) Where an EC Member State is to submit information to one or more other EC Member States, it shall also submit that information to the EC Commission which shall pass it on to the Standing Committee for distribution to the EFTA States. An EFTA State shall submit corresponding information to one or more other EFTA States and to the Standing Committee which shall pass it on to the EC Commission for distribution to the EC Member States. The same shall apply when the information is to be submitted by the competent authorities. (c) In areas where, for reasons of urgency, rapid transfer of information is called for, appropriate sectoral solutions providing for direct exchange of information shall apply. (d) Functions of the EC Commission in the context of procedures for verification or approval, information, notification or consultation and similar matters shall for the EFTA States be carried out according to procedures established among them. This is without prejudice to paragraphs 2, 3 and 7. The EC Commission and the EFTA Surveillance Authority or the Standing Committee, as the case may be, shall exchange all information regarding these matters. Any issue arising in this context may be referred to the EEA Joint Committee. 5. REVIEW AND REPORTING PROCEDURES Where, according to an act referred to, the EC Commission or another EC body is to prepare a report or an assessment or the like, the EFTA Surveillance Authority or the Standing Committee, as the case may be, shall, unless otherwise agreed, concurrently prepare, as appropriate, a corresponding report or assessment or the like, with regard to the EFTA States. The EC Commission and the EFTA Surveillance Authority or the Standing Committee, as the case may be, shall consult each other and exchange information during the preparation of their respective reports, copies of which shall be sent to the EEA Joint Committee. 6. PUBLICATION OF INFORMATION (a) Where, according to an act referred to, an EC Member State is to publish certain information on facts, procedures and the like, also the EFTA States shall, under the Agreement, publish the relevant information in a corresponding manner. (b) Where, according to an act referred to, facts, procedures, reports and the like are to be published in the Official Journal of the European Communities, the corresponding information regarding the EFTA States shall be published in a separate EEA section (1) thereof. 7. RIGHTS AND OBLIGATIONS Rights conferred and obligations imposed upon the EC Member States or their public entities, undertakings or individuals in relation to each other, shall be understood to be conferred or imposed upon Contracting Parties, the latter also being understood, as the case may be, as their competent authorities, public entities, undertakings or individuals. 8. REFERENCES TO TERRITORIES Whenever the acts referred to contain references to the territory of the Community or of the common market the references shall for the purposes of the Agreement be understood to be references to the territories of the Contracting Parties as defined in Article 126 of the Agreement. 9. REFERENCES TO NATIONALS OF EC MEMBER STATES Whenever the acts referred to contain references to nationals of EC Member States, the references shall for the purposes of the Agreement be understood to be references also to nationals of EFTA States. 10. REFERENCES TO LANGUAGES Where an act referred to confers upon the EC Member States or their public entities, undertakings or individuals rights or imposes obligations regarding the use of any of the official languages of the European Communities, the corresponding rights and obligations regarding the use of any of the official languages of all Contracting Parties shall be understood to be conferred or imposed upon Contracting Parties, their competent authorities, public entities, undertakings or individuals. 11. ENTRY INTO FORCE AND IMPLEMENTATION OF ACTS Provisions on the entry into force or implementation of the acts referred to in the Annexes to the Agreement are not relevant for the purposes of the Agreement. The time limits and dates for the EFTA States for bringing into force and implementing acts referred to follow from Article 129(3) of the Agreement, as well as from provisions on transitional arrangements. 12. ADDRESSEES OF THE COMMUNITY ACTS Provisions indicating that a Community act is addressed to the Member States of the Community are not relevant for the purposes of the Agreement. (1) The table of contents of the EEA section would also contain references to where the information in question concerning the EC and its Member States could be found. PROTOCOL 2 on products excluded from the scope of the Agreement in accordance with Article 8(3)(a) The following products falling within HS, Chapters 25 to 97, are excluded from the scope of the Agreement: HS heading No Product description 35.01 Casein, casemates and other casein derivatives; Casein glues 35.02 Albumins, albuminates and other albumin derivatives: 10  Egg albumin: ex 10   Other than unfit, or to be rendered unfit, for human consumption 90  Other: ex 90   Milk albumin (lactalbumin), other than unfit, or to be rendered unfit, for human consumption 35.05 Dextrins and other modified starches (for example, pregelatinized or esterified starches); glues based on starches, or on dextrins or other modified starches: 10  Dextrins and other modified starches: ex 10   Starches, esterified or etherified PROTOCOL 3 concerning products referred to in Article 8(3)(b) of the Agreement CHAPTER I GENERAL PROVISION Article 1 Application of the EEA provisions Subject to the provisions of this Protocol and unless otherwise specified in the Agreement, the provisions of the Agreement shall apply to products listed in Tables I and II. CHAPTER II PRICE COMPENSATION ARRANGEMENTS Article 2 General principle of price compensation 1. In order to take account of differences in the cost of the agricultural raw materials used in the manufacture of the products specified in Table I, the Agreement does not preclude the application of price compensation measures to these products; that is the levying of variable components upon import and the granting of refunds upon export. 2. If a Contracting Party applies internal measures which reduce the price of raw materials to processing industries, these measures shall be taken into account in the calculation of price compensation amounts. Article 3 New calculation system 1. Subject to the conditions and specific provisions set out in Articles 4 to 9, the price compensation shall be calculated on the basis of the amounts of raw materials actually used in the manufacture of the product and on the basis of jointly confirmed reference prices. 2. Unless otherwise provided in Article 1 of Appendix 1, the Contracting Parties shall not levy customs duties or other fixed amounts on imported goods which are subject to the system referred to in paragraph 1. 3. The list of raw materials for which each Contracting Party may apply price compensation is established in Appendix 2. The procedure for the amendment of the list is established in Appendix 3. Article 4 Declaration of raw materials 1. Whenever, in connection with the importation, a declaration of raw materials used in the production process is submitted to the authorities of the importing State, these authorities shall, unless they have reasonable doubt as to the accuracy of the information in the declaration, calculate the variable component in proportion to the net weight of the product presented for clearance and the amounts of raw materials indicated in the declaration. 2. Rules concerning the declarations to be used and procedures for their submission are established in Appendix 4. Article 5 Verification of declarations 1. The Contracting Parties shall assist each other in verifying the accuracy of the declarations. 2. The details of the verification procedure of the declarations are established in Appendix 5. Article 6 Reference prices 1. Contracting Parties shall notify to the EEA Joint Committee the prices of raw materials for which price compensation measures are applied. The prices which are notified shall reflect the actual price situation in the territory of the Contracting Party. They shall be the prices normally paid at the wholesale or the manufacturing stage by processing industries. If an agricultural raw material is available to the processing industry, or to a part of it, at a price lower than the one otherwise ruling on the domestic market, the notification shall be adjusted accordingly. 2. The EEA Joint Committee shall on the basis of the notifications periodically confirm the reference prices to be used in the calculation of price compensation amounts. 3. Details of the reference prices to be used, the notification system and the procedures for the confirmation of the reference prices are established in Appendix 6. Article 7 Coefficients 1. When converting amounts of raw materials concerned into quantities of raw materials for which there is a reference price confirmed, the Contracting Parties shall use agreed coefficients. 2. A list of the coefficients to be applied is provided for in Appendix 7. Article 8 Difference between the reference prices For each of the raw materials concerned, the price compensation amount shall not exceed the difference between the domestic reference price and the lowest of the reference prices in any of the Contracting Parties. Article 9 Limit to price compensation amounts A Contracting Party shall not levy on a product coming from another Contracting Party variable price compensation components higher than the customs duty or fixed amount which it applied on 1 January 1992 to the product concerned when coming from the Contracting Party in question. This limit also applies when the customs duty or fixed amount was administered through a tariff quota, but not in cases where, in addition to the customs duty or fixed amount, the product concerned was subject to a price compensation measure on 1 January 1992. CHAPTER III OTHER PROVISIONS Article 10 Non-application of Chapter II to Table II products 1. The provisions of Chapter II shall not apply to products listed in Table II. In particular, with respect to these products, the Contracting Parties may not levy customs duties on imports or charges having equivalent effect, including variable components, or grant refunds upon export. 2. As regards the products referred to in paragraph 1, special arrangements concerning customs duties on imports and other fixed amounts are set out in Article 2 of Appendix 1. Article 11 Application of Protocol No 2 In so far as trade between an EFTA State and the Community in a product covered by the respective Table of Protocol No 2 of the Free Trade Agreement is concerned and without prejudice to the provision of Article 6 of Appendix 1 to this Protocol, the provisions of the Protocol No 2 and Protocol No 3 of the respective Free Trade Agreement as well as all other relevant provisions of the Free Trade Agreement shall apply:  if the product is listed in Table I but the conditions for the application of the system set out in Articles 3 to 9 are not fulfilled, or  if the product falls within HS Chapters 1 to 24 but is not listed in Table I or II, or  if the product is listed in Protocol 2 of this Agreement. Article 12 Transparency 1. The Contracting Parties shall make available to the EEA Joint Committee as soon as possible and at the latest two weeks after their entry into force, full details of any price compensation measures applied on the basis of the system set out in Articles 3 to 9. Any Contracting Party may request an examination of such measures in the light of the foregoing provisions within the EEA Joint Committee. 2. In case a Contracting Party applies, autonomously or on contractual basis, to products not listed in Table I or to products listed in that Table but coming from third countries, a system similar to that set out in Articles 3 to 9, it shall inform the EEA Joint Committee. 3. The Contracting Parties shall also inform the EEA Joint Committee of internal measures which reduce the price of raw materials to processing industries. 4. Any Contracting Party may request a discussion in the EEA Joint Committee on the systems and measures referred to in paragraphs 2 and 3. Article 13 Country-specific arrangements Articles 4 to 6 of Appendix 1 contain specific arrangements concerning Austria, Finland, Iceland and Norway. Article 14 Reviews The Contracting Parties shall review at two-yearly intervals the development of their trade in processed agricultural products. A first review shall be held before the end of 1993. In the light of these reviews the Contracting Parties will decide on a possible extension of the product coverage of the Protocol as well as on a possible abolition of the remaining customs duties and other charges referred to in Articles 1 and 2 of Appendix 1. APPENDIX 1 Article 1 1. The Contracting Parties may, in addition to variable price compensation components, apply customs duties or other fixed amounts not exceeding 10% on the following products: 20.07 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter 2. The Contracting Parties shall abolish progressively in accordance with the following timetable customs duties and other fixed amounts on the products listed below: (a) on 1 January 1993 each duty shall be reduced to five-sixths of the basic duty; (b) five further reductions of one-sixth each shall be made on 1 January 1994, 1 January 1995, 1 January 1996, 1 January 1997 and 1 January 1998. 13.02 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products: 20  Pectic substances, pectinates and pectates: ex 20   Containing 5% or more by weight of added sugar 15.17 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading No 15.16: 10  Margarine, excluding liquid margarine: ex 10   Containing more than 10% but not more than 15% by weight of milkfats 90  Other: ex 90   Containing more than 10% but not more than 15% by weight of milkfats 21.06 Food preparations not elsewhere specified or included: ex 21.06  Other than flavoured or coloured sugar syrups:   Containing more than 15% by weight of milkfat 3. The Contracting Parties shall reduce progressively in accordance with the following timetable customs duties and other fixed amounts on the product indicated below: (a) on 1 January 1993 each duty shall be reduced to 90% of the basic duty; (b) four further reductions of 10% each shall be made on 1 January 1994, 1 January 1995, 1 January 1996 and 1 January 1997. 17.02 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: 50  Chemically pure fructose. Article 2 1. The Contracting Parties shall abolish progressively in accordance with the following timetable customs duties on imports and other fixed amounts on the products listed below: (a) on 1 January 1993 each duty shall be reduced to five-sixths of the basic duty; (b) five further reductions of one-sixth each shall be made on 1 January 1994, 1 January 1995, 1 January 1996, 1 January 1997 and 1 January 1998. 13.02 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products: 20  Pectic substances, pectinates and pectates: ex 20  Containing less than 5% by weight of added sugar 2. The Contracting Parties shall reduce progressively in accordance with the following timetable customs duties on imports and other fixed amounts on the product indicated below: (a) on 1 January 1993 each duty shall be reduced to 90% of the basic duty; (b) four further reductions of 10% each shall be made on 1 January 1994, 1 January 1995, 1 January 1996 and 1 January 1997. 17.02 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: 90  Other, including invert sugar; ex 90   Chemically pure maltose. Article 3 1. The basic duties to which the successive reductions provided for in Articles 1 and 2 are to be applied shall, for each product, be the duties actually applied by a Contracting Party on 1 January 1992 to products coming from the other Contracting Parties. If, after 1 January 1992, any tariff reductions resulting from the multilateral trade negotiations of the Uruguay Round become applicable, such reduced duties shall be used as the basic duties. 2. The reduced duties shall be applied by rounding down to the first decimal place by deleting the second decimal. Article 4 1. With regard to Finland, the provisions of Article 9 of the Protocol shall not apply to the products falling within HS heading Nos 15.17 and 20.07. 2. With regard to Norway, the provisions of Article 9 of the Protocol shall not apply to the products falling within HS heading Nos 20.07, 20.08 and 21.04. Article 5 1. With regard to Iceland, the provisions of the Protocol shall not apply to the following products: 21.05 Ice cream and other edible ice, whether or not containing cocoa 21.06 Food preparations not elsewhere specified or included: 90  Other: ex 90   Preparations consisting mainly of fat and water, containing more than 15% by weight of butter or other milkfat This temporary arrangement shall be taken up for a review by the Contracting Parties before the end of 1998. 2. With regard to Iceland the limitation, foreseen in Article 9 of the Protocol, of price compensation amounts levied on imports shall not apply to Iceland for products falling within HS heading Nos 04.03, 15.17, 18.06, 19.01, 19.02, 19.05, 20.07, 21.03 and 21.04. However, the amounts of import charges levied at the border shall not in any case exceed the level applied by Iceland in 1991 to imports coming from any Contracting Party. Article 6 1. With regard to Austria, Article 16 of the Agreement shall be applicable to products falling within HS heading No 22.08 at the latest from 1 January 1996. The licensing system applied by Austria to these products shall, however, be liberalized and licences granted automatically from 1 January 1993. Austria shall progressively eliminate during the period 1 January 1993 to 1 January 1996, in accordance with the following timetable, the customs duties levied at the border on spirituous beverages and unde-natured ethyl alcohol of an alcoholic strength by volume of less than 80% vol., falling within HS heading No 22.08: (a) on 1 January 1993 the customs duty actually applied on 1 January 1991 shall be reduced by 15%, (b) a further reduction of 15% shall be made on 1 January 1994, (c) a further reduction of 30% shall be made on 1 January 1995, and (d) a final reduction of 40% shall be made on 1 January 1996. The reduced duties shall be applied by rounding down to the first decimal place by deleting the second decimal. Notwithstanding the above, Austria will, taking into account the tariff concessions granted to the European Community in the trade arrangement for certain agricultural products originating in the Community, abolish as from 1 January 1993 import duties on the following products: 2208 ex 30 Irish whiskey 40 Rum and tafia ex 90 Irish cream liqueurs and ouzo 2. As regards other duties and taxes imposed on spirituous beverages falling within HS heading No 22.08 Austria will comply with the provisions of Article 14 of the Agreement. 3. (a) Austria shall apply the provisions of the Agreement to the following products at the latest from 1 January 1997: 3505 Dextrins and other modified starches (for example, pregelatinized or esterified starches); glues based on starches, or on dextrins or other modified starches: 10  Dextrins and other modified starches: ex 10   Other than starches, esterified or etherified 20  Glues 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included: 10  With a basis of amylaceous substances   Other: ex 91   Of a kind used in the textile industry:  Containing starch or products derived from starch ex 92   Of a kind used in the paper industry:  Containing starch or products derived from starch ex 99   Other:  Containing starch or products derived from starch 3823 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included: 10  Prepared binders for foundry moulds or cores: ex 10   Based on starch or dextrin starch 90  Other: ex 90   With a total content of sugar, starch, products derived from starch or goods of heading Nos 0401 to 0404 of 30% by weight or more (b) As long as Austria does not apply the provisions of the Agreement for the above-listed products, the provisions of the Free Trade Agreement between the EEC and Austria concerning bilateral trade in this sector, including the rules of origin of Protocol No 3 and all other relevant provisions, shall continue to be applicable. Under the same conditions, for trade between Austria and the other EFTA States in the above-listed products, Article 21 of, and Annex B to the EFTA Convention as well as all other relevant provisions shall continue to be applicable. APPENDIX 2 List of raw materials subject to price compensation referred to in Article 3(3) APPENDIX 3 Procedure for the amendment of the list of raw materials subject to price compensation referred to in Article 3(3) and Appendix 2 APPENDIX 4 Rules concerning the declarations to be used and procedures for their submission referred to in Article 4(2) APPENDIX 5 Details of the verification procedure of the declaration referred to in Article 5(2) APPENDIX 6 Details of the reference prices to be used, the notification system and the procedures for the confirmation of the reference prices referred to in Article 6(3) APPENDIX 7 List of coefficients to be applied and referred to in Article 7(2). TABLE I HS heading No Description of goods 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa: 10  Yoghurt: ex 10   Flavoured or containing added fruit, nuts or cocoa 90  Other: ex 90   Flavoured or containing added fruit, nuts or cocoa 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen: 40  Sweet corn (Zea mays var. saccharata) 0711 (1) Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 90  Other vegetables; mixtures of vegetables: ex 90   Sweet corn (Zea mays var. saccharata) 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products: 20  Pectic substances, pectinates and pectates: ex 20   Containing 5% or more by weight of added sugar 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading No 1516: 10  Margarine, excluding liquid margarine: ex 10   Containing more than 10% but not more than 15% by weight of milkfats 90  Other: ex 90   Containing more than 10% but not more than 15% by weight of milkfats 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: 50  Chemically pure fructose 1704 Sugar confectionery (including white chocolate), not containing cocoa 1806 Chocolate and other food preparations containing cocoa 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50%, not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10%, not elsewhere specified or included 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared;  Uncooked pasta, not stuffed or otherwise prepared; 11   Containing eggs 19   Other 20  Stuffed pasta, whether or not cooked or otherwise prepared: ex 20   Other than products containing more than 20% by weight of sausage, meat, meat offal or blood, or any combination thereof 30  Other pasta 40  Couscous 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or in similar forms 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals, other than maize corn, in grain form, pre-cooked or otherwise prepared 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid; 90  Other: ex 90   Sweet corn (Zea mays var. saccharata); yams, sweet potatoes and similar edible parts of plants containing 5% or more by weight of starch 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen: 10  Potatoes: ex 10   In the form of flour, meal or flakes 90  Other vegetables and mixtures of vegetables: ex 90   Sweet corn (Zea mays var. saccharata) 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen: 20  Potatoes: ex 20   In the form of flour, meal or flakes 80  Sweet corn (Zea mays var. saccharata) 2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included:  Nuts, ground-nuts and other seeds, whether or not mixed together: 11   Ground-nuts: ex 11    Peanut butter  Other, including mixtures other than those of subheading No 2008 19: 92   Mixtures: ex 92    Based on cereals 99   Other: ex 99    Maize (corn), other than sweet corn (Zea mays var. saccharata) 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof: 10  Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee: ex 10   Containing by weight 1.5% or more milkfat, 2.5% or more milk proteins, 5% or more sugar or 5% or more starch 20  Extracts, essences and concentrates, of tea or matÃ ©, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or matÃ ©: ex 20   Containing by weight 1,5% or more milkfat, 2.5% or more milk proteins, 5% or more sugar or 5% or more starch 30  Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof: ex 30   Other roasted coffee substitutes than roasted chicory; extracts, essences and concentrates of other roasted coffee substitutes than roasted chicory 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders: 10  Active yeasts: ex 10   Other than bakers' yeast, excluding those for animal feeding 20  Inactive yeasts; other single-cell micro-organisms, dead: ex 20   Other than those for animal feeding 30  Prepared baking powders 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard: 20  Tomato ketchup and other tomato sauces 30  Mustard flour and meal and prepared mustard: ex 30   Prepared mustard containing 5% or more by weight of added sugar 90  Other: ex 90   Other than mango chutney, liquid 2104 Soups and broths and preparations therefor; homogenized composite food preparations 2105 Ice cream and other edible ice, whether or not containing cocoa 2106 Food preparations not elsewhere specified or included: ex 2106  Other than flavoured or coloured sugar syrups 2203 Beer made from malt 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80% vol.; spirits, liqueurs and other spirituous beverages; compound alcoholic preparations of a kind used for the manufacture of beverages: 50  Gin and geneva 90  Other: ex 90   Liqueurs containing more than 5% by weight of added sugar; vodka and aquavit 2209 Vinegar and substitutes for vinegar obtained from acetic acid 29.5 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives:  Other polyhydric alcohols: 43   Mannitol 44   D-glucitol (sorbitol) 3505 Dextrins and other modified starches (for example, pregelatinized or esterified starches); glues based on starches, or on dextrins or other modified starches: ex 3505  Other than starches, esterified or etherified (ex 10) 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included: 10  With a basis of amylaceous substances 3823 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixture of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included: 60  Sorbitol other than that of subheading No 2905 44 TABLE II HS heading No Description of goods 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion 0902 Tea 1302 Vegetable saps and extracts, pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products:  Vegetable saps and extracts: 12   Of liquorice 13   Of hops 20  Pectic substances, pectinates and pectates: ex 20   Containing less than 5% by weight of added sugar  Mucilages and thickeners, whether or not modified, derived from vegetable products: 31   Agar-agar 32   Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds 39   Other 1404 Vegetable products not elsewhere specified or included: 20  Cotton linters 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinized, whether or not refined, but not further prepared: 20  Vegetable fats and oils and their fractions: ex 20   Hydrogenated caster oil, so called opal-wax 1518 Animal or vegetable fats and oils and their fractions, boiled, oxidized, dehydrated, sulphurized, blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, not elsewhere specified or included: ex 1518  Linoxyn 1519 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols: ex 1519  Other than those for animal feeding 1520 Glycerol (glycerine), whether or not pure; glycerol waters and glycerol lyes 1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured 1522 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel: 90  Other, including invert sugar: ex 90   Chemically pure maltose 1803 Cocoa paste, whether or not defatted 1804 Cocoa butter, fat and oil 1805 Cocoa powder, not containing added sugar or other sweetening matter 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid: 90  Other than whole or in pieces 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included:  Other, including mixtures other than those of subheading No 2008 19: 91   Palm hearts 2101 Extracts, essences and concentrates, of coffee, tea or mat6 and preparations with a basis of these products or with a basis of coffee, tea or mate; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof: 10  Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee: ex 10   Containing no milkfats, milk proteins, sugar or starch or containing by weight less than 1.5% milkfat, 2.5% milk proteins, 5% sugar or 5% starch 20  Extracts, essences and concentrates, of tea or mate, and preparations with a basis of these extracts, essences or concentrates or with a basis of tea or mate ex 20   Containing no milkfats, milk proteins, sugar or starch or containing by weight less than 1.5% milkfat, 2.5% milk proteins, 5% sugar or 5% starch 30  Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof: ex 30   Roasted chicory; extracts, essences and concentrates of roasted chicory 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard: 10  Soya sauce 30  Mustard flour and meal and prepared mustard: ex 30   Mustard flour and meal; prepared mustard containing less than 5% by weight of added sugar 90  Other: ex 90   Mango chutney, liquid 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured; ice and snow 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80% vol.; spirits, liqueurs and other spirituous beverages; compound alcoholic preparations of a kind used for the manufacture of beverages: 20  Spirits obtained by distilling grape wine or grape marc 30  Whiskies 40  Rum and tafia 90  Other: ex 90   Other than liqueurs containing more than 5% by weight of added sugar, vodka and aquavit (1) HS heading Nos 0711, 2001, 2004: Sweet corn mentioned under these headings does not include mixtures of sweet corn and other products of these headings. PROTOCOL 4 on rules of origin TABLE OF CONTENTS TITLE I - GENERAL PROVISIONS 56  Article 1 Definitions 56 TITLE II - DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS 56  Article 2 Origin criteria 56  Article 3 Wholly obtained products 56  Article 4 Sufficiently worked or processed products 57  Article 5 Insufficient working or processing operations 57  Article 6 Unit of qualification 58  Article 7 Accessories, spare parts and tools 58  Article 8 Sets 58  Article 9 Neutral elements 58 TITLE III - TERRITORIAL REQUIREMENTS 58  Article 10 Principle of territoriality 58  Article 11 Working or processing carried out outside the EEA 58  Article 12 Reimportation of goods 59  Article 13 Direct transport 59  Article 14 Exhibitions 59 TITLE IV - DRAWBACK OR EXEMPTION 60  Article 15 Prohibition of drawback of, or exemption from, customs duties 60 TITLE V - PROOF OF ORIGIN 60  Article 16 General requirements 60  Article 17 for the issue of a movement certificate EUR.1 61  Article 18 Movement certificates EUR.1 issued retrospectively 61  Article 19 Issue of a duplicate movement certificate EUR.1 62  Article 20 Issue of movement certificates EUR.1 on the basis of proof of origin issued or made out previously 62  Article 21 Conditions for making out an invoice declaration 62  Article 22 Approved exporter 62  Article 23 Validity of proof of origin 63  Article 24 of proof of origin 63  Article 25 Importation by instalments 63  Article 26 Exemptions from formal proof of origin 63  Article 27 's declaration 63  Article 28 documents 64  Article 29 Preservation of proof of origin, suppliers' declarations and supporting documents 64  Article 30 Discrepancies and formal errors 65  Article 31 Amounts expressed in ECUs 65 TITLE VI - ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION 65  Article 32 Mutual assistance 65  Article 33 of proof of origin 65  Article 34 Verification of suppliers' declarations 66  Article 35 settlement 66  Article 36 Penalties 66 TITLE VII - CEUTA AND MELILLA 66  Article 37 Provisions applicable to Ceuta and Melilla 66  Article 38 Special conditions 67 LIST OF APPENDICES Appendix I Introductory notes to the list in Appendix II 68 Appendix II List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status 72 Appendix III Movement certificate EUR.1 and application for a movement certificate EUR.1 143 Appendix IV Invoice declaration 149 Appendix V Supplier's declaration 151 Appendix VI Long-term supplier's declaration 153 Appendix VII List of products referred to in Article 2(3) which are temporarily excluded from the scope of this Protocol except for the provisions in Titles IV to VI 155 Appendix VIII List of products referred to in Article 2(2) in respect of which the territory of the Republic of Austria is excluded from that of the EEA for the purpose of determining origin 156 TITLE I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Protocol: (a) manufacture means any kind of working or processing including assembly or specific operations; (b) material means any ingredient, raw material, component or part, etc., used in the manufacture of the product; (c) product means the product being manufactured, even if it is intended for later use in another manufacturing operation; (d) goods means both materials and products; (e) customs value means the value as determined in accordance with the Agreement on implementation of Article VII of the General Agreement on Tariffs and Trade, done at Geneva on 12 April 1979; (f) ex-works price means the price paid for the product ex works to the manufacturer in the EEA in whose undertaking the last working or processing is carried out or to the person in the EEA who arranged for the last working or processing to be carried out outside the EEA, provided the price includes the value of all the materials used, minus any internal taxes which are, or may be, repaid when the product obtained is exported; (g) value of materials means the customs value at the time of importation of the non-originating materials used, or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the EEA; (h) value of originating materials means the value of such materials as defined in subparagraph (g) applied mutatis mutandis; (i) chapters and headings means the chapters and the headings (four-digit codes) used in the nomenclature which makes up the Harmonized Commodity Description and Coding System, referred to in this Protocol as the Harmonized System or HS; (j) classified refers to the classification of a product or material under a particular heading; (k) consignment means products which are either sent simultaneously from one exporter to one consignee or covered by a single transport document covering their shipment from the exporter to the consignee or, in the absence of such a document, by a single invoice. TITLE II DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS Article 2 Origin criteria 1. A product shall be considered to be originating in the EEA within the meaning of this Agreement if it has been either wholly obtained or sufficiently worked or processed in the EEA. For this purpose, the territories of the Contracting Parties, including the territorial waters, to which this Agreement applies, shall be considered as a single territory. 2. Notwithstanding paragraph 1, the territory of the Republic of Austria shall, until 1 January 1997, be excluded from that of the EEA for the purpose of determining the origin of the products referred to in Appendix VIII and such products shall only be considered to be originating in the EEA if they have been either wholly obtained or sufficiently worked or processed in the territories of the other Contracting Parties. 3. The products referred to in Appendix VII shall be temporarily excluded from the scope of application of this Protocol. Nevertheless, the provisions in Titles IV to VI shall apply mutatis mutandis to these products. Article 3 Wholly obtained products 1. The following shall be considered as wholly obtained in the EEA: (a) mineral products extracted from its soil or from its seabed; (b) vegetable products harvested therein; (c) live animals born and raised therein; (d) products from live animals raised therein; (e) products obtained by hunting or fishing conducted therein; (f) products of sea fishing and other products taken from the sea outside the territorial waters of the Contracting Parties by their vessels; (g) products made aboard factory ships of the Contracting Parties exclusively from products referred to in subparagraph (f); (h) used articles collected there fit only for the recovery of raw materials, including used tyres fit only for retreading or for use as waste; (i) waste and scrap resulting from manufacturing operations conducted therein; (j) goods produced there exclusively from the products specified in subparagraphs (a) to (i). 2. The terms their vessels and factory ships of the Contracting Parties in paragraphs 1(f) and (g) shall apply only to vessels and factory ships: (a) which are registered or recorded in an EC Member State or an EFTA State; (b) which sail under the flag of an EC Member State or an EFTA State; (c) which are owned to an extent of at least 50 per cent by nationals of EC Member States or EFTA States, or by a company with its head office in one of these States, of which the manager or managers, chairman of the board of directors or the supervisory board, and the majority of the members of such boards are nationals of EC Member States or EFTA States and of which, in addition, in the case of partnerships or limited companies, at least half the capital belongs to those States or to public bodies or nationals of the said States; (d) of which the master and officers are nationals of EC Member States or EFTA States; and (e) of which at least 75 per cent of the crew are nationals of EC Member States or EFTA States. Article 4 Sufficiently worked or processed products 1. For the purposes of Article 2, products which are not wholly obtained in the EEA are considered to be sufficiently worked or processed there when the conditions set out in the list in Appendix II are fulfilled. These conditions indicate, for all products covered by the Agreement, the working or processing which must be carried out on the non-originating materials used in the manufacture of these products, and apply only in relation to such materials. Accordingly, it follows that if a product, which has acquired originating status by fulfilling the conditions set out in the list for that product, is used in the manufacture of another product, the conditions applicable to the product in which it is incorporated do not apply to it, and no account shall be taken of the non-originating materials which may have been used in its manufacture. 2. Notwithstanding paragraph 1 and except as provided in Article 11(4), non-originating materials which, according to the conditions set out in the list for a given product, should not be used in the manufacture of this product may nevertheless be used, provided that: (a) their total value does not exceed 10 per cent of the ex-works price of the product; (b) where, in the list, one or several percentages are given for the maximum value of non-originating materials, such percentages are not exceeded through the application of this paragraph. This paragraph shall not apply to products falling within Chapters 50 to 63 of the Harmonized System. 3. Paragraphs 1 and 2 shall apply except as provided in Article 5. Article 5 Insufficient working or processing operations 1. The following operations shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 4 are satisfied: (a) operations to ensure the preservation of products in good condition during transport and storage (ventilation, spreading out, drying, chilling, placing in salt, sulphur dioxide or other aqueous solutions, removal of damaged parts, and like operations); (b) simple operations consisting of removal of dust, sifting or screening, sorting, classifying, matching (including the making-up of sets of articles), washing, painting, cutting up; (c) (i) changes of packaging and breaking up and assembly of packages; (ii) simple placing in bottles, flasks, bags, cases, boxes, fixing on cards or boards, etc., and all other simple packaging operations; (d) affixing marks, labels and other like distinguishing signs on products or their packaging; (e) simple mixing of products, whether or not of different kinds, where one or more components of the mixtures do not meet the conditions laid down in this Protocol to enable them to be considered as originating in the EEA; (f) simple assembly of parts to constitute a complete product; (g) a combination of two or more operations specified in subparagraphs (a) to (f); (h) slaughter of animals. 2. All the operations carried out in the EEA on a given product shall be considered together when determining whether the working or processing undergone by that product is to be regarded as insufficient within the meaning of paragraph 1. Article 6 Unit of qualification 1. The unit of qualification for the application of the provisions of this Protocol shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the Harmonized System. Accordingly, it follows that: (a) when a product composed of a group or assembly of articles is classified under the terms of the Harmonized System in a single heading, the whole constitutes the unit of qualification; (b) when a consignment consists of a number of identical products classified under the same heading of the Harmonized System, each product must be taken individually when applying the provisions of this Protocol. 2. Where, under general rule 5 of the Harmonized System, packaging is included with the product for classification purposes, it shall be included for the purposes of determining origin. Article 7 Accessories, spare parts and tools Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle, which are part of the normal equipment and included in the price thereof or which are not separately invoiced, shall be regarded as one with the piece of equipment, machine, apparatus or vehicle in question. Article 8 Sets Sets, as defined in general rule 3 of the Harmonized System, shall be regarded as originating when all component products are originating. Nevertheless, when a set is composed of originating and non-originating products, the set as a whole shall be regarded as originating, provided that the value of the non-originating products does not exceed 15 per cent of the ex-works price of the set. Article 9 Neutral elements In order to determine whether a product originates in the EEA, it shall not be necessary to establish whether the energy, plant and equipment as well as machines and tools used to obtain such product, or whether any goods, used in the course of production which do not enter and which were not intended to enter into the final composition of the product, are originating or not. TITLE III TERRITORIAL REQUIREMENTS Article 10 Principle of territoriality The conditions set out in Title II relative to the acquisition of originating status must be fulfilled without interruption in the EEA. For this purpose, the acquisition of originating status shall be considered as interrupted when goods which have undergone working or processing in the EEA have left the EEA whether or not operations have been carried out outside this territory, except as provided in Articles 11 and 12. Article 11 Working or processing carried out outside the EEA 1. The acquisition of originating status under the conditions set out in Title II shall not be affected by working or processing carried out outside the EEA on materials exported from the EEA and subsequently reimported there, provided that: (a) the said materials are wholly obtained in the EEA or have undergone there working or processing going beyond the insufficient operations listed in Article 5 prior to their exportation outside the EEA; and (b) it can be demonstrated to the satisfaction of the customs authorities that: (i) the reimported goods result from the working or processing of the exported materials; and (ii) the total added value acquired outside the EEA through the application of this Article does not exceed 10 per cent of the ex-works price of the final product for which originating status is claimed. 2. For the purposes of paragraph 1, the conditions set out in Title II relative to the acquisition of originating status shall not apply in respect of working or processing carried out outside the EEA. Nevertheless, where, in the list in Appendix II, a rule giving the maximum value of all the non-originating materials used is applied in determining the originating status of the final product concerned, the total value of the non-originating materials used in the EEA and the total added value acquired outside the EEA through the application of this Article taken together shall not exceed the percentage given. 3. For the purposes of paragraphs 1 and 2, total added value shall mean all costs accumulated outside the EEA, including all the value of the materials added there. 4. Paragraphs 1 and 2 shall not apply to products which do not fulfil the conditions set out in the list in Appendix II and which can only be considered as sufficiently worked or processed as a result of the application of the general tolerance in Article 4(2). 5. Paragraphs 1 and 2 shall not apply to products falling within Chapters 50 to 63 of the Harmonized System. Article 12 Reimportation of goods Goods exported from one of the Contracting Parties to a third country and subsequently returned, shall be considered as never having left the EEA if it can be demonstrated to the satisfaction of the customs authorities that: (a) the goods returned are the same goods as those exported; and (b) they have not undergone any operation beyond that necessary to preserve them in good condition while in that country or while being exported. Article 13 Direct transport 1. The preferential treatment provided for under the Agreement applies only to products, satisfying the requirements of this Protocol, which are transported within the EEA. However, products constituting one single consignment may be transported through territories other than that of the EEA, with, should the occasion arise, trans-shipment or temporary warehousing in such territories, provided that the products have remained under the surveillance of the customs authorities in the country of transit or of warehousing and that they have not undergone operations other than unloading, reloading or any operation designed to preserve them in good condition. 2. Evidence that the conditions set out in paragraph 1 have been fulfilled shall be supplied to the customs authorities of the importing country by the production of: (a) a through bill of lading issued in the exporting country covering the passage through the country of transit; or (b) a certificate issued by the customs authorities of the country of transit: (i) giving an exact description of the products; (ii) stating the dates of unloading and reloading of the products and, where applicable, the names of the ships used; and (iii) certifying the conditions under which the products remained in the transit country; or (c) failing these, any substantiating documents. Article 14 Exhibitions 1. Products sent from one of the Contracting Parties for exhibition in a third country and sold after the exhibition for importation in another Contracting Party shall benefit on importation from the provisions of the Agreement on condition that the products meet the requirements of this Protocol entitling them to be recognized as originating in the EEA and provided that it is shown to the satisfaction of the customs authorities that: (a) an exporter has consigned these products from one of the Contracting Parties to the country in which the exhibition is held and has exhibited them there; (b) the products have been sold or otherwise disposed of by that exporter to a person in another Contracting Party; (c) the products have been consigned during the exhibition or immediately thereafter to the latter Contracting Party in the state in which they were sent for exhibition; and (d) the products have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition. 2. A proof of origin must be issued or made out in accordance with the provisions of Title V and submitted to the customs authorities of the importing country in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the nature of the products and the conditions under which they have been exhibited may be required. 3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organized for private purposes in shops or business premises with a view to the sale of foreign products, and during which the products remain under customs control. TITLE IV DRAWBACK OR EXEMPTION Article 15 Prohibition of drawback of, or exemption from, customs duties 1. Non-originating materials used in the manufacture of products originating in the EEA within the meaning of this Protocol for which a proof of origin is issued or made out in accordance with the provisions of Title V shall not be subject in any of the Contracting Parties to drawback of, or exemption from, customs duties of whatever kind. 2. The prohibition in paragraph 1 shall apply to any arrangement for refund, remission or non-payment, partial or complete, of customs duties or charges having an equivalent effect, applicable in any of the Contracting Parties to materials used in the manufacture, where such refund, remission or non-payment applies, expressly or in effect, when products obtained from the said materials are exported and not when they are retained for home use in this Contracting Party. 3. The exporter of products covered by a proof of origin shall be prepared to submit at any time, upon request from the customs authorities, all appropriate documents proving that no drawback has been obtained in respect of the non-originating materials used in the manufacture of the products concerned and that all customs duties or charges having equivalent effect applicable to such materials have actually been paid. 4. The provisions of paragraphs 1 to 3 shall also apply in respect of packaging within the meaning of Article 6(2), accessories, spare parts and tools within the meaning of Article 7 and products in a set within the meaning of Article 8 when such items are non-originating. 5. The provisions of paragraphs 1 to 4 shall apply only in respect of materials which are of the kind to which the Agreement applies. Furthermore, they shall not preclude the application by the Contracting Parties of price compensation measures for agricultural products applicable upon export in accordance with the provisions of the Agreement. TITLE V PROOF OF ORIGIN Article 16 General requirements 1. Originating products within the meaning of this Protocol shall, on importation into one of the Contracting Parties, benefit from the Agreement upon submission of either: (a) a movement certificate EUR.1, a specimen of which appears in Appendix III; or (b) in the cases specified in Article 21(1), a declaration, the text of which appears in Appendix IV, given by the exporter on an invoice, a delivery note or any other commercial document which describes the products concerned in sufficient detail to enable them to be identified (hereinafter referred to as the invoice declaration). 2. Notwithstanding paragraph 1, originating products within the meaning of this Protocol shall, in the cases specified in Article 26, benefit from the Agreement without it being necessary to submit any of the documents referred to above. Article 17 Procedure for the issue of a movement certificate EUR.1 1. A movement certificate EUR.1 shall be issued by the customs authorities of the exporting country on application having been made in writing by the exporter or, under the exporter's responsibility, by his authorized representative. 2. For this purpose, the exporter or his authorized representative shall fill out both the movement certificate EUR.1 and the application form, specimens of which appear in Appendix III. These forms shall be completed in one of the languages in which the Agreement is drawn up, in accordance with the provisions of the domestic law of the exporting country. If they are handwritten, they shall be completed in ink in printed characters. The description of the products must be given in the box reserved for this purpose without leaving any blank lines. Where the box is not completely filled a horizontal line must be drawn below the last line of the description, the empty space being crossed through. 3. The exporter applying for the issue of a movement certificate EUR.1 shall be prepared to submit at any time, at the request of the customs authorities of the exporting country where the movement certificate EUR.1 is issued, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Protocol. 4. A movement certificate EUR.1 shall be issued by the customs authorities of an EC Member State or an EFTA State if the products concerned can be considered as products originating in the EEA and fulfil the other requirements of this Protocol. 5. The issuing customs authorities shall take any steps necessary to verify the originating status of the products and the fulfilment of the other requirements of this Protocol. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check which they consider appropriate. The issuing customs authorities shall also ensure that the forms referred to in paragraph 2 are duly completed. In particular, they shall check whether the space reserved for the description of the products has been completed in such a manner as to exclude all possibility of fraudulent additions. 6. The date of issue of the movement certificate EUR.1 shall be indicated in the part of the certificate reserved for the customs authorities. 7. A movement certificate EUR.1 shall be issued by the customs authorities of the exporting country when the products to which it relates are exported. It shall be made available to the exporter as soon as actual exportation has been effected or ensured. Article 18 Movement certificates EUR.1 issued retrospectively 1. Notwithstanding Article 17(7), a movement certificate EUR.1 may exceptionally be issued after exportation of the products to which it relates if: (a) it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances; or (b) it is demonstrated to the satisfaction of the customs authorities that a movement certificate EUR.1 was issued but was not accepted at importation for technical reasons. 2. For the implementation of paragraph 1, the exporter must indicate in his application the place and date of exportation of the products to which the movement certificate EUR.1 relates, and state the reasons for his request. 3. The customs authorities may issue a movement certificate EUR.1 retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file. 4. Movement certificates EUR.1 issued retrospectively must be endorsed with one of the following phrases: EXPEDIDO A POSTERIORI, UDSTEDT EFTER-F0LGENDE, NACHTRÃ GLICH AUSGESTELLT, Ã Ã Ã Ã ÃÃ Ã  Ã Ã  Ã ¤Ã ©Ã  Ã ¥Ã £Ã ¤Ã Ã ¡Ã ©Ã , ISSUED RETROSPECTIVELY, DÃ LIVRÃ  A POSTERIORI, RILASCIATO A POSTERIORI, AFGEGEVEN A POSTERIORI, EMITIDO A POSTERIORI, Ã °TGEFID EFTIR Ã , UTSTEDT SENERE, ANNETTU JÃ LKIKÃ TEEN, UTFÃ RDAT I EFTERHAND. 5. The endorsement referred to in paragraph 4 shall be inserted in the Remarks box of the movement certificate EUR.1. Article 19 Issue of a duplicate movement certificate EUR.1 1. In the event of theft, loss or destruction of a movement certificate EUR.1, the exporter may apply to the customs authorities which issued it for a duplicate made out on the basis of the export documents in their possession. 2. The duplicate issued in this way must be endorsed with one of the following words: DUPLICADO, DUPLIKAT, DUPLIKAT, Ã Ã Ã ¤ÃÃ Ã ¡Ã Ã ¦Ã , DUPLICATE, DUPLICATE, DUPLICATO, DUPLICAAT, SEGUNDA VIA, EFTIRRIT, DUPLIKAT, KAKSOISKAPPALE, DUPLIKAT. 3. The endorsement referred to in paragraph 2 shall be inserted in the Remarks box of the duplicate movement certificate EUR.1. 4. The duplicate, which must bear the date of issue of the original movement certificate EUR.1, shall take effect as from that date. Article 20 Issue of movement certificates EUR.1 on the basis of proof of origin issued or made out previously When products constituting a single consignment covered by a movement certificate EUR.1 or an invoice declaration are placed under the control of a customs office in an EC Member State or an EFTA State, it shall be possible to replace the original proof of origin by one or more movement certificates EUR.1 issued by this customs office for the purpose of sending all or some of these products to other customs offices whether or not located in the same EC Member State or EFTA State. Article 21 Conditions for making out an invoice declaration 1. An invoice declaration as referred to in Article 16(l)(b) may be made out: (a) by an approved exporter within the meaning of Article 22; (b) by any exporter for any consignment consisting of one or more packages containing originating products whose total value does not exceed ECU 6 000. 2. An invoice declaration may be made out if the products concerned can be considered as products originating in the EEA and fulfil the other requirements of this Protocol. 3. The exporter making out an invoice declaration shall be prepared to submit at any time, at the request of the customs authorities of the exporter's country, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Protocol. 4. An invoice declaration shall be made out by the exporter by typing, stamping or printing on the invoice, the delivery note or another commercial document, the declaration, the text of which appears in Appendix IV, using one of the linguistic versions set out in that Appendix in accordance with the provisions of the domestic law of the exporting country. The declaration may also be handwritten; in such a case, it shall be written in ink in printed characters. 5. Invoice declarations shall bear the original signature of the exporter in manuscript. However, an approved exporter within the meaning of Article 22 shall not be required to sign such declarations provided that he gives the customs authorities of the exporting country a written undertaking that he accepts full responsibility for any invoice declaration which identifies him as if it had been signed in manuscript by him. 6. An invoice declaration may be made out by the exporter when the products to which it relates are exported or subsequently. If the invoice declaration is made out after the products to which it relates have been declared to the customs authorities in the importing country, this invoice declaration must bear a reference to the documents already submitted to these authorities. Article 22 Approved exporter 1. The customs authorities of the exporting country may authorize any exporter, hereinafter referred to as approved exporter, who makes frequent shipments of products under the Agreement, and who offers to the satisfaction of the customs authorities all guarantees necessary to verify the originating status of those products as well as the fulfilment of the other requirements of this Protocol, to make out invoice declarations irrespective of the value of the products concerned. 2. The customs authorities may grant the status of approved exporter subject to any conditions which they consider appropriate. 3. The customs authorities shall grant to the approved exporter a customs authorization number which shall appear on the invoice declaration, 4. The customs authorities shall monitor the use of the authorization by the approved exporter. 5. The customs authorities may withdraw the authorization at any time. They shall do so where the approved exporter no longer offers the guarantees referred to in paragraph 1, does not fulfil the conditions referred to in paragraph 2 or otherwise makes an incorrect use of the authorization. Article 23 Validity of proof of origin 1. A movement certificate EUR.1 shall be valid for four months from the date of issue in the exporting country, and must be submitted within the said period to the customs authorities of the importing country. An invoice declaration shall be valid for four months from the date it was made out by the exporter and must be submitted within the said period to the customs authorities of the importing country. 2. Movement certificates EUR.1 and invoice declarations which are submitted to the customs authorities of the importing country after the final date for presentation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment, where the failure to submit these documents by the final date set is due to reasons of force majeure or exceptional circumstances. 3. In other cases of belated presentation, the customs authorities of the importing country may accept the movement certificates EUR.1 or invoice declarations where the products have been submitted to them before the said final date. Article 24 Submission of proof of origin Movement certificates EUR.1 and invoice declarations shall be submitted to the customs authorities of the importing country in accordance with the procedures applicable in that country. The said authorities may require a translation of a movement certificate EUR.1 or an invoice declaration. They may also require the import declaration to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the implementation of the Agreement. Article 25 Importation by instalments Where, at the request of the importer and on the conditions laid down by the customs authorities of the importing country, dismantled or non-assembled products within the meaning of general rule 2(a) of the Harmonized System falling within Sections XVI and XVII or heading Nos 7308 and 9406 of the Harmonized System are imported by instalments, a single proof of origin for such products shall be submitted to the customs authorities upon importation of the first instalment. Article 26 Exemptions from formal proof of origin 1. Products sent as small packages from private persons to private persons or forming part of travellers' personal luggage shall be admitted as originating products without requiring the submission of a formal proof of origin, provided that such products are not imported by way of trade and have been declared as meeting the requirements of this Protocol and where there is no doubt as to the veracity of such declaration. In the case of products sent by post, this declaration can be made on the customs declaration C2/CP3 or on a sheet of paper annexed to that document. 2. Imports which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as imports by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view. 3. Furthermore, the total value of these products must not exceed ECU 500 in the case of small packages or ECU 1 200 in the case of products forming part of travellers personal luggage. Article 27 Supplier's declaration 1. When a movement certificate EUR.1 is issued, or an invoice declaration is made out, in one of the Contracting Parties for originating products, in the manufacture of which goods coming from other Contracting Parties which have undergone working or processing in the EEA without having obtained preferential originating status have been used, account shall be taken of suppliers' declarations given for these goods in accordance with this Article. 2. The supplier's declaration referred to in paragraph 1 shall serve as the evidence of the working or processing undergone in the EEA by the goods concerned for the purpose of determining whether the products in the manufacture of which these goods are used, can be considered as products originating in the EEA and fulfil the other requirements of this Protocol. 3. A separate supplier's declaration shall, except in cases provided for in paragraph 4, be made out by the supplier for each consignment of goods in the form prescribed in Appendix V on a sheet of paper annexed to the invoice, the delivery note or any other commercial document describing the goods concerned in sufficient detail to enable them to be identified. 4. Where a supplier regularly supplies a particular customer with goods for which the working or processing undergone in the EEA is expected to remain constant for considerable periods of time, he may provide a single supplier's declaration to cover subsequent consignments of those goods, hereinafter referred to as a long-term supplier's declaration. A long-term supplier's declaration may normally be valid for a period of up to one year from the date of making out the declaration. The customs authorities of the country where the declaration is made out lay down the conditions under which longer periods may be used. The long-term supplier's declaration shall be made out by the supplier in the form prescribed in Appendix VI, and shall describe the goods concerned in sufficient detail to enable them to be identified. It shall be provided to the customer concerned before supplying him with the first consignment of goods covered by this declaration or together with his first consignment. The supplier shall inform his customer immediately if the long-term supplier's declaration is no longer applicable to the goods supplied. 5. The supplier's declaration referred to in paragraphs 3 and 4 shall be typed or printed using one of the languages in which the Agreement is drawn up, in accordance with the provisions of the domestic law of the country where it is made out, and shall bear the original signature of the supplier in manuscript. The declaration may also be handwritten; in such a case, it shall be written in ink in printed characters. 6. The supplier making out a declaration must be prepared to submit at any time, at the request of the customs authorities of the country where the declaration is made out, all appropriate documents proving that the information given on this declaration is correct. Article 28 Supporting documents The documents referred to in Articles 17(3), 21(3) and 27(6) used for the purpose of proving that products covered by a movement certificate EUR.1 or an invoice declaration can be considered as products originating in the EEA and fulfil the other requirements of this Protocol and that the information given in a supplier's declaration is correct may consist inter alia of the following: (a) direct evidence of the processes carried out by the exporter or supplier to obtain the goods concerned, contained for example in his accounts or internal bookkeeping; (b) documents proving the originating status of materials used in the manufacture of the goods concerned issued or made out in the Contracting Party where these documents are used in accordance with the domestic law of that Contracting Party; (c) documents proving the working or processing undergone in the EEA by materials used in the manufacture of the goods concerned issued or made out in the Contracting Party where these documents are used in accordance with the domestic law of that Contracting Party; (d) movement certificates EUR.1 or invoice declarations proving the originating status of materials used in the manufacture of the goods concerned issued or made out in other Contracting Parties in accordance with this Protocol; (e) suppliers' declarations proving the working or processing undergone in the EEA by materials used in the manufacture of the goods concerned made out in other Contracting Parties in accordance with this Protocol; (f) appropriate evidence concerning working or processing undergone outside the EEA by application of Article 11, proving that the requirements of this Article have been satisfied. Article 29 Preservation of proof of origin, suppliers' declarations and supporting documents 1. The exporter applying for the issue of a movement certificate EUR.1 shall keep for at least two years the documents referred to in Article 17(3). 2. The exporter making out an invoice declaration shall keep for at least two years a copy of this invoice declaration as well as the documents referred to in Article 21(3). 3. The supplier making out a supplier's declaration shall keep for at least two years copies of the declaration and of the invoice, delivery note or other commercial document to which this declaration is annexed as well as the documents referred to in Article 27(6). The supplier making out a long-term supplier's declaration shall keep for at least two years copies of the declaration and of all the invoices, delivery notes or other commercial documents concerning goods covered by that declaration sent to the customer concerned, as well as the documents referred to in Article 27(6). This period shall begin from the date of expiry of validity of the long-term supplier's declaration. 4. The customs authorities of the exporting country issuing a movement certificate EUR.1 shall keep for at least two years the application form referred to in Article 17(2). 5. The customs authorities of the importing country shall keep for at least two years the movement certificates EUR.1 and the invoice declarations submitted to them. Article 30 Discrepancies and formal errors 1. The discovery of slight discrepancies between the statements made in a movement certificate EUR.1, or in an invoice declaration and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the movement certificate EUR.1, or the invoice declaration null and void if it is duly established that this document does correspond to the products submitted. 2. Obvious formal errors such as typing errors on a movement certificate EUR.1, an invoice declaration or a supplier's declaration should not cause this document to be rejected if these errors are not such as to create doubts concerning the correctness of the statements made in this document. Article 31 Amounts expressed in ECUs 1. Amounts in the national currency of the exporting country equivalent to the amounts expressed in ECUs shall be fixed by the exporting country and communicated to the other Contracting Parties. When the amounts exceed the corresponding amounts fixed by the importing country, the latter shall accept them if the products are invoiced in the currency of the exporting country. When the products are invoiced in the currency of another EC Member State or EFTA State, the importing country shall recognize the amount notified by the country concerned. 2. Up to and including 30 April 1998, the amounts to be used in any given national currency shall be the equivalent in that national currency of the amounts expressed in ECUs as at 1 October 1992. For each successive period of five years, the amounts expressed in ECUs and their equivalents in the national currencies of the EC Member States and the EFTA States shall be reviewed by the EEA Joint Committee on the basis of the exchange rates of the ECU as at the first working day in October in the year immediately preceding that five-years period. When carrying out this review, the EEA Joint Committee shall ensure that there will be no decrease in the amounts to be used in any national currency and shall furthermore consider the desirability of preserving the effects of the limits concerned in real terms. For this purpose, it may decide to modify the amounts expressed in ECUs. TITLE VI ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION Article 32 Mutual assistance In order to ensure the proper application of this Protocol, the Contracting Parties shall assist each other, through the competent customs administrations, in checking the authenticity of the movement certificates EUR.1, the invoice declarations and the suppliers' declarations and the correctness of the information given in these documents. Article 33 Verification of proof of origin 1. Subsequent verifications of movement certificates EUR.1 and of invoice declarations shall be carried out at random or whenever the customs authorities of the importing country have reasonable doubts as to the authenticity of such documents, the originating status of the products concerned or the fulfilment of the other requirements of this Protocol. 2. For the purposes of implementing the provisions of paragraph 1, the customs authorities of the importing country shall return the movement certificate EUR.1 and the invoice, if it has been submitted, or the invoice declaration, or a copy of these documents, to the customs authorities of the exporting country giving, where appropriate, the reasons of substance or form for an inquiry. They shall forward, in support of the request for subsequent verification, any documents and information that have been obtained suggesting that the information given on the movement certificate EUR.1 or the invoice declaration is incorrect. 3. The verification shall be carried out by the customs authorities of the exporting country. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check which they consider appropriate. 4. If the customs authorities of the importing country decide to suspend the granting of preferential treatment to the products concerned while awaiting the results of the verification, they shall offer to release the products to the importer subject to any precautionary measures judged necessary. 5. The customs authorities requesting the verification shall be informed of the results of this verification as soon as possible. These results must indicate clearly whether the documents are authentic and whether the products concerned can be considered as products originating in the EEA and fulfil the other requirements of this Protocol. Article 34 Verification of supplier's declarations 1. Subsequent verifications of suppliers' declarations or long-term suppliers' declarations may be carried out at random or whenever the customs authorities of the country where such declarations have been taken into account to issue a movement certificate EUR.1 or to make out an invoice declaration have reasonable doubts as to the authenticity of the document or the correctness of the information given in this document. 2. For the purposes of implementing the provisions of paragraph 1, the customs authorities of the abovementioned country shall return the supplier's declaration and the invoice(s), delivery note(s) or other commercial document(s) concerning goods covered by this declaration, to the customs authorities of the country where the declaration was made out, giving, where appropriate, the reasons of substance or form for an inquiry. They shall forward, in support of the request for subsequent verification, any documents and information that have been obtained suggesting that the information given in the supplier's declaration is incorrect. 3. The verification shall be carried out by the customs authorities of the country where the supplier's declaration was made out. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the supplier's accounts or any other check which they consider appropriate. 4. The customs authorities requesting the verification shall be informed of the results of this verification as soon as possible. These results must indicate clearly whether the information given in the supplier's declaration is correct and make it possible for them to determine whether and to what extent this supplier's declaration could be taken into account for issuing a movement certificate EUR.1 or for making out an invoice declaration. Article 35 Dispute settlement Where disputes arise in relation to the verification procedures of Articles 33 and 34 which cannot be settled between the customs authorities requesting a verification and the customs authorities responsible for carrying out this verification or where they raise a question as to the interpretation of this Protocol, they shall be submitted to the EEA Joint Committee. Article 36 Penalties Penalties shall be imposed on any person who draws up, or causes to be drawn up, a document which contains incorrect information for the purpose of obtaining a preferential treatment for products. TITLE VII CEUTA AND MELILLA Article 37 Provisions applicable to Ceuta and Melilla 1. The term EEA used in this Protocol does not cover Ceuta and Melilla. The term products originating in the EEA does not cover products originating in Ceuta and Melilla. 2. For the purpose of the application of Protocol 49 to the Agreement concerning products originating in Ceuta and Melilla, this Protocol shall apply mutatis mutandis subject to the special conditions set out in Article 38. Article 38 Special conditions 1. The following shall be considered as: (a) products originating in Ceuta and Melilla: (i) products wholly obtained in Ceuta and Melilla; (ii) products obtained in Ceuta and Melilla in the manufacture of which materials which are not wholly obtained there have been used provided that these products have undergone sufficient working or processing in Ceuta and Melilla. This condition shall not apply, however, in respect of materials originating in the EEA within the meaning of this Protocol. (b) products originating in the EEA: (i) products wholly obtained in the EEA; (ii) products obtained in the EEA in the manufacture of which materials which are not wholly obtained there have been used provided that these products have undergone sufficient working or processing in the EEA. This condition shall not apply, however, in respect of materials originating in Ceuta and Melilla within the meaning of this Protocol. 2. Ceuta and Melilla shall be considered as a single territory. 3. When a proof of origin, issued or made out in accordance with this Protocol relates to products originating in Ceuta and Melilla, the exporter must clearly indicate them by means of the symbol CM. In the case of a movement certificate EUR.1, this shall be indicated in box 4 of the certificate. In the case of an invoice declaration, this shall be indicated on the document in which the declaration is made. 4. The Spanish customs authorities shall be responsible for the application of this Protocol in Ceuta and Melilla. 5. Article 15 shall not apply to trade between Ceuta and Melilla, on the one hand, and the EFTA States on the other. APPENDIX I Introductory notes to the list in Appendix II Note 1: The list sets out for all products covered by the Agreement the conditions required for these products to be considered as sufficiently worked or processed within the meaning of Article 4(1) of the Protocol. Note 2: 2.1. The first two columns in the list describe the product obtained. The first column gives the heading number or chapter number used in the Harmonized System and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns a rule is specified in columns 3 or 4. Where, in some cases, the entry in the first column is preceded by an ex, this signifies that the rules in columns 3 or 4 apply only to the part of that heading or chapter as described in column 2. 2.2. Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of products in column 2 is therefore given in general terms, the adjacent rules in columns 3 or 4 apply to all products which, under the Harmonized System, are classified in headings of the chapter or in any of the headings grouped together in column 1. 2.3. Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rules in columns 3 or 4. 2.4. Where, for an entry in the first two columns, a rule is specified in both columns 3 and 4, the exporter may opt, as an alternative, to apply either the rule set out in column 3 or that set out in column 4. If no origin rule is given in column 4, the rule set out in column 3 has to be applied. Note 3: 3.1. The provisions of Article 4(1) of the Protocol concerning products having acquired originating status which are used in the manufacture of other products apply regardless of whether this status has been acquired inside the factory where these products are used, in another factory in the same country or in another EEA country. Example: An engine of heading No 8407, for which the rule states that the value of the non-originating materials which may be incorporated may not exceed 40% of the ex-works price, is made from other alloy steel roughly shaped by forging of heading No ex 7224. If this forging has been forged in the EEA from a non-originating ingot, it has already acquired originating status by virtue of the rule for heading No ex 7224 in the list. The forging can then count as originating in the value calculation for the engine regardless of whether it was produced in the same factory, in another factory in the same country or in another EEA country. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating materials used. 3.2. The rule in the list represents the minimum amount of working or processing required and the carrying out of more working or processing also confers originating status; conversely, the carrying out of less working or processing cannot confer originating status. Thus if a rule provides that non-originating material at a certain level of manufacture may be used, the use of such material at an earlier stage of manufacture is allowed and the use of such material at a later stage is not. 3.3. When a rule in the list specifies that a product may be manufactured from more than one material, this means that any one or more materials may be used. It does not require that all be used. Example: The rule for fabrics of ex Chapter 50 to Chapter 55 provides that natural fibres may be used and that chemical materials, among other materials, may also be used. This does not mean that both have to be used; it is possible to use one or the other or both. 3.4. Where a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule. (See also Note 6.2 below in relation to textiles.) Example: The rule for prepared foods of heading No 1904 which specifically excludes the use of cereals and their derivatives does not prevent the use of mineral salts, chemicals and other additives which are not produced from cereals. However, this does not apply to products which, although they cannot be manufactured from the particular material specified in the list, can be produced from a material of the same nature at an earlier stage of manufacture. Example: In the case of an article of apparel of ex Chapter 62 made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth -even if non-woven cloths cannot normally be made from yarn. In such cases, the starting material would normally be at the stage before yarn - that is the fibre stage. 3.5. Where, in a rule in the list, two percentages are given for the maximum value of non-originating materials that can be used, then these percentages may not be added together. In other words, the maximum value of all the non-originating materials used may never exceed the highest of the percentages given. Furthermore, the individual percentages must not be exceeded in relation to the particular materials they apply to. Note 4: 4.1. The term natural fibres is used in the list to refer to fibres other than artificial or synthetic fibres. It is restricted to the stages before spinning takes place, including waste, and, unless otherwise specified, includes fibres that have been carded, combed or otherwise processed but not spun. 4.2. The term natural fibres includes horsehair of heading No 0503, silk of heading Nos 5002 and 5003 as well as the wool fibres, fine or coarse animal hair of heading Nos 5101 to 5105, the cotton fibres of heading Nos 5201 to 5203 and the other vegetable fibres of heading Nos 5301 to 5305. 4.3. The terms textile pulp, chemical materials and paper-making materials are used in the list to describe the materials not classified in Chapters 50 to 63, which can be used to manufacture artificial, synthetic or paper fibres or yarns. 4.4. The term man-made staple fibres is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of heading Nos 5501 to 5507. Note 5: 5.1. Where for a given product in the list a reference is made to this note, the conditions set out in column 3 shall not be applied to any basic textile materials, used in the manufacture of this product, which, taken together, represent 10% or less of the total weight of all the basic textile materials used. (See also Notes 5.3 and 5.4 below.) 5.2. However, this tolerance may only be applied to mixed products which have been made from two or more basic textile materials. The following are the basic textile materials:  silk,  wool,  coarse animal hair,  fine animal hair,  horsehair,  cotton,  paper-making materials and paper,  flax,  true hemp,  jute and other textile bast fibres,  sisal and other textile fibres of the genus Agave,  coconut, abaca, ramie and other vegetable textile fibres,  synthetic man-made filaments  artificial man-made filaments  synthetic man-made staple fibres,  artificial man-made staple fibres. Example: A yarn of heading No 5205 made from cotton fibres of heading No 5203 and synthetic staple fibres of heading No 5506 is a mixed yarn. Therefore, non-originating synthetic staple fibres that do not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) may be used up to a weight of 10% of the yarn. Example: A woollen fabric of heading No 5112 made from woollen yarn of heading No 5107 and synthetic yarn of staple fibres of heading No 5509 is a mixed fabric. Therefore synthetic yarn which does not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) or woollen yarn that does not satisfy the origin rules (which require manufacture from natural fibres, not carded or combed or otherwise prepared for spinning) or a combination of the two may be used provided their total weight does not exceed 10% of the weight of the fabric. Example: Tufted textile fabric of heading No 5802 made from cotton yarn of heading No 5205 and cotton fabric of heading No 5210 is only a mixed product if the cotton fabric is itself a mixed fabric being made from yarns classified in two separate headings or if the cotton yarns used are themselves mixtures. Example: If the tufted textile fabric concerned had been made from cotton yarn of heading No 5205 and synthetic fabric of heading No 5407, then, obviously, the yarns used are two separate basic textile materials and the tufted textile fabric is accordingly a mixed product. Example: A carpet with tufts made from both artificial yarns and cotton yarns and with a jute backing is a mixed product because three basic textile materials are used. Thus, any non-originating materials that are at a later stage of manufacture than the rule allows may be used, provided their total weight does not exceed 10% of the weight of the textile materials of the carpet. Thus, both the jute backing and/or the artificial yarns could be imported at that stage of manufacture, provided the weight conditions are met. 5.3. In the case of products incorporating yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped this tolerance is 20% in respect of this yarn. 5.4. In the case of products incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of an adhesive between two films of plastic film, this tolerance is 30% in respect of this strip. Note 6: 6.1. In the case of those textile products which are marked in the list by a footnote referring to this note, textile materials, with the exception of linings and interlinings, which do not satisfy the rule set out in the list in column 3 for the made-up product concerned may be used provided that they are classified in a heading other than that of the product and that their value does not exceed 8% of the ex-works price of the product. 6.2. Materials which are not classified within Chapters 50 to 63 may be used freely, whether or not they contain textiles. Example: If a rule in the list provides that for a particular textile item, such as trousers, yarn must be used, this does not prevent the use of metal items, such as buttons, because buttons are not classified within Chapters 50 to 63. For the same reason, it does not prevent the use of slide-fasteners even though slide-fasteners normally contain textiles. 6.3. Where a percentage rule applies, the value of materials which are not classified within Chapters 50 to 63 must be taken into account when calculating the value of the non-originating materials incorporated. APPENDIX II List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status HS heading No Description of product Working or processing carried out on non-originating materials that confers originating status (1) (2) (3) or (4) ex 0208 Other meat and edible meat offal, fresh chilled or frozen, of whale Manufacture in which all the materials used are classified within a heading other than that of the product Chapter 3 Fish and crustaceans, molluscs and other aquatic invertebrates Manufacture in which all the materials of Chapter 3 used must be wholly obtained ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, flavoured or containing added fruit, nuts or cocoa Manufacture in which:  all the materials of Chapter 4 used must be wholly obtained,  any fruit juice (except those of pineapple, lime or grapefruit) of heading No 2009 used must already be originating, and  the value of any materials of Chapter 17 used does not exceed 30% of the ex-works price of the product ex 0710 and ex 0711 Sweet corn (Zea mays var. saccharata) Manufacture in which all the materials used are classified within a heading other than that of the product 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion Manufacture from materials of any heading 0902 Tea, whether or not flavoured Manufacture from materials of any heading ex 1302 Vegetable saps and extracts of liquorice and hops; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products: - Mucilages and thickeners, modified, derived from vegetable products Manufacture from non-modified mucilages and thickeners - Other Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product ex 1404 Cotton linters Manufacture in which all the materials used are classified within a heading other than that of the product 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified: - Solid fractions of fish oils and fats and oils of marine mammals Manufacture from materials of any heading including other materials of heading No 1504 - Other Manufacture in which all the materials of Chapters 2 and 3 used must be wholly obtained ex 1516 Animal fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinized, whether or not refined, but not further prepared, obtained entirely from fish or marine mammals Manufacture in which all the materials of Chapters 2 and 3 used must be wholly obtained Hydrogenated castor oil, so-called opal wax Manufacture in which all the materials used are classified within a heading other than that of the product ex 1517 Margarine and edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, other than edible fats or oils or their fractions of heading No 1516, containing more than 10% but not more than 15% by weight of milkfats Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  all the materials of Chapter 4 used must be wholly obtained ex 1518 Linoxyn Manufacture in which all the materials used are classified within a heading other than that of the product ex 1519 Industrial monocarboxylic fatty acids, acid oils from refining or industrial fatty alcohols, not for animal feeding - Industrial monocarboxylic fatty acids, acids oils from refining Manufacture in which all the materials used are classified within a heading other than that of the product - Industrial fatty alcohols Manufacture from materials of any heading including other materials of heading No 1519 1520 Glycerol (glycerine), whether or not pure; glycerol waters and glycerol lyes Manufacture in which all the materials used are classified in a heading other than that of the product 1521 Vegetable waxes (other than tri-glycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured Manufacture in which all the materials used are classified in a heading other than that of the product 1522 Degras; residues resulting from the treatment of fatty substances or animal or vegetable waxes Manufacture in which all the materials used are classified in a heading other than that of the product ex 1603 Extracts and juices of whale meat, fish or crustaceans, molluscs or other aquatic invertebrates Manufacture in which all the materials of Chapters 2 and 3 must be wholly obtained 1604 Prepared or preserved fish, caviar and caviar substitutes prepared from fish eggs Manufacture in which all the fish or fish eggs used must be wholly obtained 1605 Crustaceans, molluscs and other aquatic invertebrates prepared or preserved Manufacture in which all the crustaceans, molluscs or other aquatic invertebrates used must be wholly obtained ex 1702 Chemically pure fructose and maltose Manufacture from materials of any heading including other materials of heading No 1702 1704 Sugar confectionery (including white chocolate), not containing cocoa Manufacture in which all the materials used are classified in a heading other than that of the product, provided the value of any other materials of Chapter 17 used does not exceed 30% of the ex-works price of the product 1803 Cocoa paste, whether or not defatted Manufacture in which all the materials used are classified within a heading other than that of the product 1804 Cocoa butter, fat and oil Manufacture in which all the materials used are classified within a heading other than that of the product 1805 Cocoa powder, not containing added sugar or other sweetening matter Manufacture in which all the materials used are classified within a heading other than that of the product 1806 Chocolate and other food preparations containing cocoa Manufacture in which all the materials used are classified within a heading other than that of the product, provided the value of any materials of Chapter 17 used does not exceed 30% of the ex-works price of the product 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50%, not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10%, not elsewhere specified or included: - Malt extract Manufacture from cereals of Chapter 10 - Other Manufacture in which all the materials used are classified within a heading other than that of the product, provided the value of any materials of Chapter 17 used does not exceed 30% of the ex-works price of the product ex 1902 Pasta, whether or not cooked or stuffed (with meat of other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni - except for those containing more than 20% by weight of sausages, meat and meat offal or blood or any combination thereof; couscous, whether or not prepared Manufacture in which all the cereals and derivatives (except durum wheat and its derivatives) used must be wholly obtained 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or in similar forms Manufacture from materials of any heading except potato starch of heading No 1108 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, cornflakes); cereals, other than maize (corn), in grain form, precooked or otherwise prepared: - Not containing cocoa: - - Cereals, other than maize (corn), in grain form, precooked or otherwise prepared Manufacture from materials of any heading. However, grains and cobs of sweet corn, prepared or preserved, of heading Nos 2001, 2004 and 2005 and uncooked, boiled or steamed sweet corn, frozen, of heading No 0710, may not be used - - Other Manufacture in which:  all the cereals and their derivatives (except maize of the species Zea Indurata and durum wheat and their derivatives) used must be wholly obtained, and  the value of any materials of Chapter 17 used does not exceed 30% of the ex-works price of the product - Containing cocoa Manufacture from materials not classified within heading No 1806, provided the value of any materials of Chapter 17 used does not exceed 30% of the ex-works price of the product 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Manufacture from materials of any heading, except those of Chapter 11 (1) ex 2001 Sweet corn (Zea mays var. saccharata), prepared or preserved by vinegar or acetic acid; yams, sweet potatoes and similar edible parts of plants containing 5% or more by weight of starch, prepared or preserved by vinegar or acetic acid Manufacture in which all the materials used are classified within a heading other than that of the product ex 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid, not whole or in pieces Manufacture in which all the tomatoes of Chapters 7 or 20 used must already be originating ex 2004 and ex 2005 Potatoes in the form of flour, meal or flakes; prepared or preserved otherwise than by vinegar or acetic acid, sweet corn (Zea mays var. saccharata), prepared or preserved otherwise than by vinegar or acetic acid Manufacture in which all the materials used are classified within a heading other than that of the product 2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of any materials of Chapter 17 used does not exceed 30% of the ex-works price of the product ex 2008 Peanut butter; mixtures based on cereals; palm hearts; maize (corn), other than sweet corn (Zea mays var. saccharata) Manufacture in which all the materials used are classified within a heading other than that of the product 2101 Extracts, essences and concentrates, of coffee, tea or mate and preparations with a basis of these products or with a basis of coffee, tea or mat6; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof Manufacture in which all the materials used are classified within a heading other than that of the product ex 2102 Active yeasts, other than bakers' yeasts, excluding those for animal feeding; inactive yeasts, not for animal feeding; other single-cell micro-organisms, dead, not for animal feeding; prepared baking powders Manufacture in which all the materials used are classified within a heading other than that of the product 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard - Sauces and preparations therefor; mixed condiments and mixed seasonings Manufacture in which all the materials used are classified within a heading other than that of the product. However, mustard flour or meal or prepared mustard may be used - Mustard flour and meal and prepared mustard Manufacture from materials of any heading 2104 Soups and broths and preparations therefor; homogenized composite food preparations - Soups and broths and preparations therefor Manufacture from materials of any heading except prepared or preserved vegetables of heading Nos 2002 to 2005 - Homogenized composite food preparations Manufacture in which all the materials used are classified within a heading other than that of the product 2105 Ice cream and other edible ice, whether or not containing cocoa Manufacture in which all the materials used are classified within a heading other than that of the product ex 2106 Food preparations not elsewhere specified or included Manufacture in which all the materials used are classified within a heading other than that of the product 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured; ice and snow Manufacture in which all the waters of Chapter 22 used must already be originating 2203 Beer made from malt Manufacture in which all the materials used are classified within a heading other than that of the product 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances Manufacture in which all the grapes or any materials derived from grapes used must be wholly obtained ex 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80% volume; spirits, liqueurs and other spirituous beverages - Ouzo Manufacture from:  materials not classified within heading Nos 2207 or 2208, and  in which all the grapes or any material derived from grapes used must be wholly obtained - Other Manufacture from:  materials not classified within heading Nos 2207 or 2208, and  in which all the grapes or any material derived from grapes used must be wholly obtained or if all the other materials used are already originating, arrack may be used up to a limit of 5% by volume 2209 Vinegar and substitutes for vinegar obtained from acetic acid Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  all the grapes or any material derived from grapes used must be wholly obtained ex 2301 Whale meal; flours, meals and pellets of fish or of crustaceans, molluscs or other aquatic invertebrates Manufacture in which all the materials of Chapters 2 and 3 used must be wholly obtained ex 2309 Fish solubles Manufacture in which all the materials of Chapter 3 used must be wholly obtained ex Ch. 25 Salt; sulphur; earths and stone; plastering materials, lime and cement; except for heading Nos ex 2504 , ex 2515 , ex 2516 , ex 2518 , ex 2519 , ex 2520 , ex 2524 , ex 2525 and ex 2530 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product ex 2504 Natural crystalline graphite, with enriched carbon content, purified and ground Enriching of the carbon content, purifying and grinding of crude crystalline graphite ex 2515 Marble, merely cut by sawing or otherwise into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of marble (even if already sawn) of a thickness exceeding 25 cm ex 2516 Granite, porphyry, basalt, sandstone and other monumental and building stone, merely cut by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of stone (even if already sawn) of a thickness exceeding 25 cm ex 2518 Calcined dolomite Calcination of dolomite not calcined ex 2519 Crushed natural magnesium carbonate (magnesite), in hermetically sealed containers, and magnesium oxide, whether or not pure, other than fused magnesia or dead burned (sintered) magnesia Manufacture in which all the materials used are classified within a heading other than that of the product. However, natural magnesium carbonate (magnesite) may be used ex 2520 Plasters specially prepared for dentistry Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product ex 2524 Natural asbestos fibres Manufacture from asbestos concentrate ex 2525 Mica powder Grinding of mica or mica waste ex 2530 Earth colours, calcined or powdered Calcination or grinding of earth colours Ch. 26 Ores, slag and ash Manufacture in which all the materials used are classified within a heading other than that of the product ex Ch. 27 Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes; except for heading Nos ex 2707 and 2709 to 2715 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product ex 2707 Oils in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents, being oils similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65% by volume distils at a temperature of up to 250oC (including mixtures of petroleum spirit and benzole), for use as power or heating fuels These are Appendix VII products 2709 to 2715 Mineral oils and products of their distillation; bituminous substances; mineral waxes These are Appendix VII products ex Ch. 28 Inorganic chemicals; organic or inorganic compounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes; except for heading Nos ex 2811 , ex 2833 and ex 2840 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 2811 Sulphur trioxide Manufacture from sulphur dioxide Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 2833 Aluminium sulphate Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product ex 2840 Sodium perborate Manufacture from disodium tetraborate pentahydrate Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex Ch. 29 Organic chemicals; except for heading Nos ex 2901 , ex 2902 , ex 2905 , 2915, 2932, 2933 and 2934, for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 2901 Acyclic hydrocarbons for use as power or heating fuels These are Appendix VII products ex 2902 Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels These are Appendix VII products ex 2905 Metal alcoholates of alcohols of this heading and of ethanol or glycerol Manufacture from materials of any heading, including other materials of heading No 2905. However, metal alcoholates of this heading may be used, provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of heading Nos 2915 and 2916 used may not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 2932 Heterocyclic compounds with oxygen hetero-atom(s) only: - Internal ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of heading No 2909 used may not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product - Cyclic acetals and internal hemiacetals and their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product - Other Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials of this heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 2933 Heterocyclic compounds with nitrogen hetero-atom(s) only: nucleic acids and their salts Manufacture from materials of any heading. However, the value of all the materials of heading Nos 2932 and 2933 used may not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 2934 Other heterocyclic compounds Manufacture from materials of any heading. However, the value of all the materials of heading Nos 2932, 2933 and 2934 used may not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex Ch. 30 Pharmaceutical products; except for heading Nos 3002, 3003 and 3004, for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product 3002 Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; antisera and other blood fractions; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products: - Products consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses or unmixed products for these uses, put up in measured doses or in forms or packings for retail sale Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20% of the ex-works price of the product - Other: - - Human blood Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20% of the ex-works price of the product - - Animal blood prepared for therapeutic or prophylactic uses Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20% of the ex-works price of the product - - Blood fractions other than antisera, haemoglobin and serum globulin Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20% of the ex-works price of the product - - Haemoglobin, blood globulin and serum globulin Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20% of the ex-works price of the product - - Other Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20% of the ex-works price of the product 3003 and 3004 Medicaments (excluding goods of heading Nos 3002, 3005 or 3006) Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, materials of heading Nos 3003 or 3004 may be used provided their value, taken together, does not exceed 20% of the ex-works price of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product ex Ch. 31 Fertilizers except for heading No ex 3105 for which the rule is set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 3105 Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen, phosphorous and potassium; other fertilizers; goods of this chapter, in tablets or similar forms or in packages of a gross weight not exceeding 10 kg, except for:  Sodium nitrate  Calcium cyanamide  Potassium sulphate  Magnesium potassium sulphate Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex Ch. 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks; except for heading Nos ex 3201 and 3205, for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 3201 Tannins and their salts, esters, ethers, and other derivatives Manufacture from tanning extracts of vegetable origin Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 3205 Colour lakes; preparations as specified in Note 3 to this chapter based on colour lakes (2) Manufacture from materials of any heading, except heading Nos 3203, 3204 and 3205. However, materials from heading No 3205 may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex Ch. 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations; except for heading No 3301, for which the rule is set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils Manufacture from materials of any heading, including materials of a different group (3) in this heading, However, materials of the same group may be used, provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex Ch. 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, dental waxes and dental preparations with a basis of plaster; except for heading Nos ex 3403 and 3404, for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 3403 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, provided they represent less than 70% by weight These are Appendix VII products 3404 Artificial waxes and prepared waxes: - With a basis of paraffin, petroleum waxes, waxes obtained from bituminous minerals, slack wax or scale wax These are Appendix VII products - Other Manufacture from materials of any heading, except:  Hydrogenated oils having the character of waxes of heading No 1516  Fatty acids not chemically defined or industrial fatty alcohols having the character of waxes of heading No 1519  Materials of heading No 3404 However, these materials may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex Ch. 35 Albuminoidal substances; modified starches; glues; enzymes; except for heading Nos 3501, 3502, 3505 and ex 3507 . The rules for heading Nos ex 3502 , ex 3505 and ex 3507 are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 3502 Egg albumin unfit, or to be rendered unfit, for human consumption; milk albumin (lactalbumin), unfit, or to be rendered unfit, for human consumption Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 3505 Dextrins and other modified starches, except starches, esterified or etherified; glues based on starches, or on dextrins or other modified starches Manufacture from materials of any heading, except those of heading No 1108 Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 3507 Prepared enzymes not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product Ch. 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex Ch. 37 Photographic or cinematographic goods; except for heading Nos 3701, 3702 and 3704 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 3701 Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paperboard or textiles; instant print film in the flat, sensitized, unexposed, whether or not in packs: - Instant print film for colour photography, in packs Manufacture in which all the materials used are classified within a heading other than heading Nos 3701 or 3702. However, materials from heading No 3702 may be used provided their value does not exceed 30% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product - Other Manufacture in which all the materials used are classified within a heading other than heading Nos 3701 or 3702. However, materials from heading Nos 3701 and 3702 may be used provided their value taken together, does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 3702 Photographic film in rolls, sensitized, unexposed, of any material other than paper, paperboard or textiles; instant print film in rolls, sensitized, unexposed Manufacture in which all the materials used are classified within a heading other than heading Nos 3701 or 3702 Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 3704 Photographic plates, film paper, paperboard and textiles, exposed but not developed Manufacture in which all the materials used are classified within a heading other than heading Nos 3701 to 3704 Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex Ch. 38 Miscellaneous chemical products; except for heading Nos 3801, ex 3803 , ex 3805 , ex 3806 , ex 3807 , 3808 to 3814, 3818 to 3820, 3822 and 3823 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 3801 Artificial graphite; colloidal or semi-colloidal graphite; preparations based on graphite or other carbon in the form of pastes, blocks, plates or other semi-manufactures: - Colloidal graphite in suspension in oil and semi-colloidal graphite; carbonaceous pastes for electrodes Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product - Graphite in paste form, being a mixture of more than 30% by weight of graphite with mineral oils Manufacture in which the value of all. the materials of heading No 3403 used does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product - Other Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials of this heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 3803 Refined tall oil Refining of crude tall oil Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 3805 Spirits of sulphate turpentine, purified Purification by distillation or refining of raw spirits of sulphate turpentine Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 3806 Ester gums Manufacture from resin acids Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 3807 Wood pitch (wood tar pitch) Distillation of wood tar Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the products 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the products 3810 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials; preparations of a kind used as cores or coatings for welding electrodes or rods Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the products 3811 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils: - Prepared additives for lubricating oil, containing petroleum oils or oils obtained from bituminous minerals These are Appendix VII products - Other Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product 3812 Prepared rubber accelerators; compound plasticizers for rubber or plastics, not elsewhere specified or included; anti-oxidizing preparations and other compound stabilizers for rubber or plastics Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product 3813 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product 3814 Organic composite solvents and thinners, not elsewhere specified or included; prepared paint or varnish removers Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product 3818 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms; chemical compounds doped for use in electronics Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product 3819 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70% by weight of petroleum oils or oils obtained from bituminous minerals Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product 3820 Anti-freezing preparations and prepared de-icing fluids Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product 3822 Composite diagnostic or laboratory reagents, other than those of heading Nos 3002 or 3006 Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product 3823 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included: - The following of this heading: - - Prepared binders for foundry moulds or cores based on natural resinous products - - Naphthenic acids, their water insoluble salts and their esters - - Sorbitol other than that of heading No 2905 - - Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts - - Ion exchangers - - Getters for vacuum tubes - - Alkaline iron oxide for the purification of gas - - Ammoniacal gas liquors and spent oxide produced in coal gas purification - - Sulphonaphthenic acids, their water insoluble salts and their esters - - Fusel oil and Dippel's oil - - Mixtures of salts having different anions - - Copying pastes with a basis of gelatin, whether or not on a paper or textile backing Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product - Other Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product ex 3901 to 3915 Plastics in primary forms, waste, parings and scrap, of plastic; except for heading No ex 3907 for which the rule is set out below: - Addition homopolymerization products Manufacture in which:  the value of all the materials used does not exceed 50% of the ex-works price of the product, and  the value of any materials of Chapter 39 used does not exceed 20% of the ex-works price of the product (4) Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product - Other Manufacture in which the value of any materials of Chapter 39 used does not exceed 20% of the ex-works price of the product (4) Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product ex 3907 Copolymer, made from polycarbonate and acrylonitrile-butadienestyrene copolymer (ABS) Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50% of the ex-works price of the product (4) ex 3916 to 3921 Semi-manufactures and articles of plastics; except for heading Nos ex 3916 , ex 3917 and ex 3920 , for which the rules are set out below: - Flat products, further worked than only surface worked or cut into forms other than rectangular (including square), other products, further worked than only surface worked Manufacture in which the value of any materials of Chapter 39 used does not exceed 50% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product - Other - - Addition homopolymerization products Manufacture in which:  the value of all the materials used does not exceed 50% of the ex-works price of the product, and Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product  the value of any materials of Chapter 39 used does not exceed 20% of the ex-works price of the product (4) Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product - Other Manufacture in which the value of any materials of Chapter 39 used does not exceed 20% of the ex-works price of the product (4) Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product ex 3916 and ex 3917 Profile shapes and tubes Manufacture in which:  the value of all the materials used does not exceed 50% of the ex-works price of the product, and  the value of any materials classified within the same heading as the product does not exceed 20% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product ex 3920 Ionomer sheet or film Manufacture from a thermoplastic partial salt which is a copolymer of ethylene and metacrylic acid partly neutralized with metal ions, mainly zinc and sodium Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 3922 to 3926 Articles of plastics Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product ex Ch. 40 Rubber and articles thereof; except for heading Nos ex 4001 , 4005, 4012 and ex 4017 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product ex 4001 Laminated slabs of crepe rubber for shoes Lamination of sheets of natural rubber 4005 Compound rubber, unvulcanized, in primary forms or in plates, sheets or strip Manufacture in which the value of all the materials used, except natural rubber, does not exceed 50% of the ex-works price of the product 4012 Retreaded or used pneumatic tyres of rubber; solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber: - Retreaded pneumatic, solid or cushion, tyres of rubber Retreading of used tyres - Other Manufacture from materials of any heading, except those of heading Nos 4011 or 4012 ex 4017 Articles of hard rubber Manufacture from hard rubber ex Ch. 41 Raw hides and skins (other than furskins) and leather; except for heading Nos ex 4102 , 4104 to 4107 and 4109 for which the rules are set below Manufacture in which all the materials used are classified within a heading other than that of the product ex 4102 Raw skins of sheep or lambs, without wool on Removal of wool from sheep or lamb skins, with wool on 4104 to 4107 Leather, without hair or wool, other than leather of heading Nos 4108 or 4109 Retanning of pre-tanned leather or Manufacture in which all the materials used are classified within a heading other than that of the product 4109 Patent leather and patent laminated leather; metallized leather Manufacture from leather of heading Nos 4104 to 4107 provided its value does not exceed 50% of the ex-works price of the product Ch. 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silk worm gut) Manufacture in which all the materials used are classified within a heading other than that of the product ex Ch. 43 Furskins and artificial fur; manufactures thereof; except for heading Nos ex 4302 and 4303 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product ex 4302 Tanned or dressed furskins, assembled: - Plates, crosses and similar forms Bleaching or dyeing, in addition to cutting and assembly of non-assembled tanned or dressed furskins - Other Manufacture from non-assembled, tanned or dressed furskins 4303 Articles of apparel, clothing accessories and other articles of furskin Manufacture from non-assembled tanned or dressed furskins of heading No 4302 ex Ch. 44 Wood and articles of wood; wood charcoal; except for heading Nos ex 4403 , ex 4407 , ex 4408 , 4409, ex 4410 to ex 4413 , ex 4415 , ex 4416 , 4418 and ex 4421 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product ex 4403 Wood roughly squared Manufacture from wood in the rough, whether or not stripped of its bark or merely roughed down ex 4407 Wood sawn or chipped lengthwise, sliced or peeled, of a thickness exceeding 6 mm, planed, sanded or finger-jointed Planing, sanding or finger-jointing ex 4408 Veneer sheets and sheets for plywood, of a thickness not exceeding 6 mm, spliced, and other wood sawn lengthwise, sliced or peeled of a thickness not exceeding 6 mm, planed, sanded or finger-jointed Splicing, planing, sanding or finger-jointing 4409 Wood (including strips and friezes for parquet flooring, not assembled) continuously shaped (tongued, grooved, rebated, chamfered, V-jointed, beaded, moulded, rounded or the like) along any of its edges or faces, whether or not planed, sanded or finger-jointed: - Sanded or finger-jointed Sanding or finger-jointing - Beadings and mouldings Beading or moulding - Other Manufacture in which all the materials used are classified within a heading other than that of the product ex 4410 to ex 4413 Beadings and mouldings, including moulded skirting and other moulded boards Beading or moulding ex 4415 Packing cases, boxes, crates, drums and similar packings, of wood Manufacture from boards not cut to size ex 4416 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood Manufacture from riven staves, not further worked than sawn on the two principal surfaces 4418 Builders' joinery and carpentry of wood, including cellular wood panels, assembled parquet panels, shingles and shakes: - Builders' joinery and carpentry of wood Manufacture in which all the materials used are classified within a heading other than that of the product. However, cellular wood panels, shingles and shakes may be used - Beadings and mouldings Beading or moulding - Other Manufacture in which all the materials used are classified within a heading other than that of the product ex 4421 Match splints; wooden pegs or pins for footwear Manufacture from wood of any heading except drawn wood of heading No 4409 ex Ch. 45 Cork and articles of cork; except for heading No 4503 for which the rule is set out below Manufacture in which all the materials used are classified within a heading other than that of the product 4503 Articles of natural cork Manufacture from cork of heading No 4501 Ch. 46 Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork Manufacture in which all the materials used are classified within a heading other than that of the product Ch. 47 Pulp of wood or of other fibrous cellulosic material; waste and scrap of paper or paperboard Manufacture in which all the materials used are classified within a heading other than that of the product ex Ch. 48 Paper and paperboard; articles of paper pulp, of paper or of paperboard; except for heading Nos ex 4811 , 4816, 4817, ex 4818 , ex 4819 , ex 4820 and ex 4823 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product ex 4811 Paper and paperboard, ruled, lined or squared only Manufacture from paper-making materials of Chapter 47 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading No 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes Manufacture from paper-making materials of Chapter 47 4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product ex 4818 Toilet paper Manufacture from paper-making materials of Chapter 47 ex 4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product ex 4820 Letter pads Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product ex 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape Manufacture from paper-making materials of Chapter 47 ex Ch. 49 Printed books, newspapers, pictures and other products of the printing industry; manuscripts, typescripts and plans; except for heading Nos 4909 and 4910 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product 4909 Printed or illustrated postcards; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings Manufacture from materials not classified within heading Nos 4909 or 4911 4910 Calendars of any kind, printed, including calendar blocks: Calendars of the perpetual type or with replaceable blocks mounted on bases other than paper or paperboard Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product - Other Manufacture from materials not classified in heading Nos 4909 or 4911 ex Ch. 50 Silk; except for heading Nos ex 5003 , 5004 to ex 5006 and 5007 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product ex 5003 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock), carded or combed Carding or combing of silk waste 5004 to ex 5006 Silk yarn and yarn spun from silk waste Manufacture from: (5)  raw silk or silk waste carded or combed or otherwise prepared for spinning,  other natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5007 Woven fabrics of silk or of silk waste: Manufacture from single yarn (5) - Incorporating rubber thread - Other Manufacture from: (5)  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat-setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47.5% of the ex-works price of the product ex Ch. 51 Wool, fine or coarse animal hair; horsehair yarn and woven fabric; except for heading Nos 5106 to 5110 and 5111 to 5113 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product 5106 to 5110 Yarn of wool, of fine or coarse animal hair or of horsehair Manufacture from: (5)  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5111 to 5113 Woven fabrics of wool, of fine or coarse animal hair or of horsehair: - Incorporating rubber thread Manufacture from single yarn (5) - Other Manufacture from: (5)  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat-setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47.5% of the ex-works price of the product ex Ch. 52 Cotton; except for heading Nos 5204 to 5207 and 5208 to 5212 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product 5204 to 5207 Yarn and thread of cotton Manufacture from: (5)  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5208 to 5212 Woven fabrics of cotton: Manufacture from single yarn (5) - Incorporating rubber thread - Other Manufacture from: (5)  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat-setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47.5% of the ex-works price of the product ex Ch. 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn; except for heading Nos 5306 to 5308 and 5309 to 5311 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product 5306 to 5308 Yarn of other vegetable textile fibres; paper yarn Manufacture from: (5)  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5309 to 5311 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn: - Incorporating rubber thread Manufacture from single yarn (5) - Other Manufacture from: (5)  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat-setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47.5% of the ex-works price of the product 5401 to 5406 Yarn, monofilament and thread of man-made filaments Manufacture from: (5)  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5407 and 5408 Woven fabrics of man-made filament yarn: - Incorporating rubber thread Manufacture from single yarn (5) - Other Manufacture from: (5)  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat-setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47.5% of the ex-works price of the product 5501 to 5507 Man-made staple fibres Manufacture from chemical materials or textile pulp 5508 to 5511 Yarn and sewing thread Manufacture from: (5)  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5512 to 5516 Woven fabrics of man-made staple fibres: - Incorporating rubber thread Manufacture from single yarn (5) - Other Manufacture from: (5)  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat-setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47.5% of the ex-works price of the product ex Ch. 56 Wadding, felt and non-wovens; special yarns, twine cordage, ropes and cables and articles thereof except for heading Nos 5602, 5604, 5605 and 5606, for which the rules are set out below Manufacture from: (5)  coir yarn,  natural fibres,  chemical materials or textile pulp, or  paper-making materials 5602 Felt, whether or not impregnated, coated, covered or laminated: - Needleloom felt Manufacture from: (5)  natural fibres,  chemical materials or textile pulp However:  Polypropylene filament of heading No 5402,  Polypropylene fibres of heading Nos 5503 or 5506, or  Polypropylene filament tow of heading No 5501, of which the denomination in all cases of a single filament or fibre is less than 9 decitex may be used provided their value does not exceed 40% of the ex-works price of the product. - Other Manufacture from: (5)  natural fibres,  man-made staple fibres made from casein, or  chemical materials or textile pulp 5604 Rubber thread and cord, textile covered; textile yarn, and strip and the like of heading Nos 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics: - Rubber thread and cord, textile covered Manufacture from rubber thread or cord, not textile covered - Other Manufacture from: (5)  natural fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials 5605 Metallized yarn, whether or not gimped, being textile yarn, or strip or the like of heading Nos 5404 or 5405, combined with metal in the form of thread, strip or powder or covered with metal Manufacture from: (5)  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials 5606 Gimped yarn, and strip and the like of heading Nos 5404 or 5405, gimped (other than those of heading No 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn); loop wale-yarn Manufacture from: (5)  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spanning,  chemical materials or textile pulp, or  paper-making materials Ch. 57 Carpets and other textile floor coverings: - Of needleloom felt Manufacture from: (5)  natural fibres, or  chemical materials or textile pulp However:  Polypropylene filament of heading No 5402,  Polypropylene fibres of heading Nos 5503 or 5506, or  Polypropylene filament tow of heading No 5501, of which the denomination in all cases of a single filament or fibre is less than 9 decitex may be used provided their value does not exceed 40% of the ex-works price of the product - Of other felt Manufacture from: (5)  natural fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp - Other Manufacture from: (5)  coir yarn,  synthetic or artificial filament yarn,  natural fibres, or  man-made staple fibres not carded or combed or otherwise processed for spinning ex Ch. 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery; except for headings Nos 5805 and 5810 for which the rules are set out below: - Combined with rubber thread Manufacture from single yarn (5) - Other Manufacture from: (5)  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat-setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47.5% of the ex-works price of the product 5805 Hand-woven tapestries of the types gobelins, flanders, aubusson, beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up Manufacture in which all the materials used are classified within a heading other than that of the product 5810 Embroidery in the piece, in strips or in motifs Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Manufacture from yarn 5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon: - Containing not more than 90% by weight of textile materials Manufacture from yarn - Other Manufacture from chemical materials or textile pulp 5903 Textile fabrics impregnated, coated, covered or laminated with plastics, other than those of heading No 5902 Manufacture from yarn 5904 Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape Manufacture from yarn (5) 5905 Textile wall coverings: - Impregnated, coated, covered or laminated with rubber, plastics or other materials Manufacture from yarn - Other Manufacture from: (5)  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp or Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat-setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47.5% of the ex-works price of the product 5906 Rubberized textile fabrics, other than those of heading No 5902: - Knitted or crocheted fabrics Manufacture from: (5)  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp - Other fabrics made of synthetic filament yarn, containing more than 90% by weight of textile materials Manufacture from chemical materials - Other Manufacture from yarn 5907 Textile fabrics otherwise impregnated, coated or covered; painted canvas being theatrical scenery, studio backcloths or the like Manufacture from yarn 5908 Textile wicks, woven, plaited or knitted, for lamps, stoves, lighters, candles or the like; incandescent gas mantles and tubular knitted gas mantle fabric therefor, whether or not impregnated: - Incandescent gas mantles, impregnated Manufacture from tubular knitted gas mantle fabric - Other Manufacture in which all the materials used are classified within a heading other than that of the product 5909 to 5911 Textile articles of a kind suitable for industrial use: - Polishing discs or rings other than of felt of heading No 5911 Manufacture from yarn or waste fabrics or rags of heading No 6310 - Other Manufacture from: (5)  coir yarn,  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Ch. 60 Knitted or crocheted fabrics Manufacture from: (5)  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Ch. 61 Articles of apparel and clothing accessories, knitted or crocheted: - Obtained by sewing together or otherwise assembling, two or more pieces of knitted or crocheted fabric which have been either cut to form or obtained directly to form Manufacture from yarn (5) (6) - Other Manufacture from: (5)  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp ex Ch. 62 Articles of apparel and clothing accessories, not knitted or crocheted; except for heading Nos ex 6202 , ex 6204 , ex 6206 , ex 6209 , ex 6210 , 6213, 6214, ex 6216 and 6217 for which the rules are set out below Manufacture from yarn (5) (6) ex 6202 , ex 6204 , ex 6206 and ex 6209 Women's, girls' and babies' clothing and clothing accessories for babies, embroidered Manufacture from yarn (6) or Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40% of the ex-works price of the product (6) ex 6210 and ex 6216 Fire-resistant equipment of fabric covered with foil of aluminized polyester Manufacture from yarn (6) or Manufacture from uncoated fabric provided the value of the uncoated fabric used does not exceed 40% of the ex-works price of the product (6) 6213 and 6214 Handkerchiefs, shawls, scarves, mufflers, mantillas, veils and the like: - Embroidered Manufacture from unbleached single yarn (5) (6) or Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40% of the ex-works price of the product (6) - Other Manufacture from unbleached single yarn (6) 6217 Other made-up clothing accessories; parts of garments or of clothing accessories, other than those of heading No 6212: - Embroidered Manufacture from yarn (5) or Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40% of the ex-works price of the product (5) - Fire-resistant equipment of fabric covered with foil of aluminized polyester Manufacture from yarn (5) or Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40% of the ex-works price of the product (5) - Interlinings for collars and cuffs, cut out Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product - Other Manufacture from yarn (5) ex Ch. 63 Other made-up textile articles; sets; worn clothing and worn textile articles; rags; except for heading Nos 6301 to 6304, 6305, 6306, ex 6307 and 6308 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product 6301 to 6304 Blankets, travelling rugs, bed linen, etc.; curtains, etc.; other furnishing articles: - Of felt, of non-wovens Manufacture from: (6)  natural fibres, or  chemical materials or textile pulp - Other - - Embroidered Manufacture from unbleached single yarn (5) (8) or Manufacture from unembroidered fabric (other than knitted or crocheted) provided the value of the unembroidered fabric used does not exceed 40% of the ex-works price of the product - - Other Manufacture from unbleached single yarn (5) (8) 6305 Sacks and bags, of a kind used for the packing of goods Manufacture from: (5)  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp 6306 Tarpaulins, awnings and sunblinds; tents; sails for boats, sailboards or landcraft; camping goods: - Of non-wovens Manufacture from: (5)  natural fibres, or  chemical materials or textile pulp - Other Manufacture from unbleached single yarn (5) 6307 Other made-up articles, including dress patterns Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 6308 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes or similar textile articles, put up in packings for retail sale Each item in the set must satisfy the rule which would apply to it if it were not included in the set. However, non-originating articles may be incorporated provided their total value does not exceed 15% of the ex-works price of the set 6401 to 6405 Footwear Manufacture from materials of any heading except for assemblies of uppers affixed to inner soles or to other sole components of heading No 6406 6406 Parts of footwear; removable in-soles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof Manufacture in which all the materials used are classified within a heading other than that of the product ex Ch. 65 Headgear and parts thereof; except for heading Nos 6503 and 6505 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product 6503 Felt hats and other felt headgear, made from the hat bodies, hoods or plateaux of heading No 6501, whether or not lined or trimmed Manufacture from yarn or textile fibres (6) 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed; hair-nets of any material, whether or not lined or trimmed Manufacture from yarn or textile fibres (6) ex Ch. 66 Umbrellas, sun umbrellas, walking-sticks, seat-sticks, whips, riding-crops, and parts thereof; except for heading No 6601 for which the rule is set out below Manufacture in which all the materials used are classified within a heading other than that of the product 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product Ch. 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair Manufacture in which all the materials used are classified within a heading other than that of the product ex Ch. 68 Articles of stone, plaster, cement, asbestos, mica or similar materials; except for heading Nos ex 6803 , ex 6812 and ex 6814 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product ex 6803 Articles of slate or of agglomerated slate Manufacture from worked slate ex 6812 Articles of asbestos; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate Manufacture from materials of any heading ex 6814 Articles of mica, including agglomerated or reconstituted mica, on a support of paper, paperboard or other materials Manufacture from worked mica (including agglomerated or reconstituted mica) Ch. 69 Ceramic products Manufacture in which all the materials used are classified within a heading other than that of the product ex Ch. 70 Glass and glassware; except for heading Nos 7006, 7007, 7008, 7009, 7010, 7013 and ex 7019 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product 7006 Glass of heading Nos 7003, 7004 or 7005, bent, edgeworked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials Manufacture from materials of heading No 7001 7007 Safety glass, consisting of toughened (tempered) or laminated glass Manufacture from materials of heading No 7001 7008 Multiple-walled insulating units of glass Manufacture from materials of heading No 7001 7009 Glass mirrors, whether or not framed, including rear-view mirrors Manufacture from materials of heading No 7001 7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass Manufacture in which all the materials used are classified within a heading other than that of the product or Cutting of glassware, provided the value of the uncut glassware does not exceed 50% of the ex-works price of the product 7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) Manufacture in which all the materials used are classified within a heading other than that of the product or Cutting of glassware, provided the value of the uncut glassware does not exceed 50% of the ex-works price of the product or Hand-decoration (with the exception of silk-screen printing) of hand-blown glassware, provided the value of the hand-blown glassware does not exceed 50% of the ex-works price of the product ex 7019 Articles (other than yarn) of glass fibres Manufacture from:  uncoloured slivers, rovings, yarn or chopped strands, or  glass wool ex Ch. 71 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin; except for heading Nos ex 7102 , ex 7103 , ex 7104 , 7106, ex 7107 , 7108, ex 7109 , 7110, ex 7111 , 7116 and 7117 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product ex 7102 , ex 7103 and ex 7104 Worked precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture from unworked precious or semi-precious stones 7106, 7108 and 7110 Precious metals: - Unwrought Manufacture from materials not classified within heading Nos 7106, 7108 or 7110 or Electrolytic, thermal or chemical separation of precious metals of heading Nos 7106, 7108 or 7110 or Alloying of precious metals of heading Nos 7106, 7108 or 7110 with each other or with base metals - Semi-manufactured or in powder form Manufacture from unwrought precious metals ex 7107 , ex 7109 and ex 7111 Metals clad with precious metals, semi-manufactured Manufacture from metals clad with precious metals, unwrought 7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product 7117 Imitation jewellery Manufacture in which all the materials used are classified within a heading other than that of the product or Manufacture from base metal parts, not plated or covered with precious metals, provided the value of all the materials used does not exceed 50% of the ex-works price of the product ex Ch. 72 Iron and steel; except for heading Nos 7207, 7208 to 7216, 7217, ex 7218 , 7219 to 7222, 7223, ex 7224 , 7225 to 7227, 7228 and 7229 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product 7207 Semi-finished products of iron or non-alloy steel Manufacture from materials of heading Nos 7201, 7202, 7203, 7204 or 7205 7208 to 7216 Flat-rolled products, bars and rods, angles, shapes and sections of iron or non-alloy steel Manufacture from ingots or other primary forms of heading No 7206 7217 Wire of iron or non-alloy steel Manufacture from semi-finished materials of heading No 7207 ex 7218 , 7219 to 7222 Semi-finished products, flat rolled products, bars and rods, angles, shapes and sections of stainless steel Manufacture from ingots or other primary forms of heading No 7218 7223 Wire of stainless steel Manufacture from semi-finished materials of heading No 7218 ex 7224 , 7225 to 7227 Semi-finished products, flat rolled products, bars and rods, in irregularly wound coils, of other alloy steel Manufacture from ingots or other primary forms of heading No 7224 7228 Other bars and rods of other alloy steel; angles, shapes and sections, of other alloy steel; hollow drill bars and rods, of alloy or non-alloy steel Manufacture from ingots or other primary forms of heading Nos 7206, 7218 or 7224 7229 Wire of other alloy steel Manufacture from semi-finished materials of heading No 7224 ex Ch. 73 Articles of iron or steel; except for heading Nos ex 7301 , 7302, 7304, 7305, 7306, ex 7307 , 7308, and ex 7315 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product ex 7301 Sheet piling Manufacture from materials of heading No 7206 7302 Railway or tramway track construction material of iron or steel, the following: rails, checkrails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material specialized for jointing or fixing rails Manufacture from materials of heading No 7206 7304, 7305 and 7306 Tubes, pipes and hollow profiles, of iron (other than cast iron) or steel Manufacture from materials of heading Nos 7206, 7207, 7218 or 7224 ex 7307 Tube or pipe fittings of stainless steel (ISO No X5 Cr NiMo 1712), consisting of several parts Turning, drilling, reaming, threading, deburring and sandblasting of forged blanks the value of which does not exceed 35% of the ex-works price of the product 7308 Structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel Manufacture in which all the materials used are classified within a heading other than that of the product. However, welded angles, shapes and sections of heading No 7301 may not be used ex 7315 Skid chains Manufacture in which the value of all the materials of heading No 7315 used does not exceed 50% of the ex-works price of the product ex Ch. 74 Copper and articles thereof; except for heading Nos 7401, 7402, 7403, 7404 and 7405 for which the rules are set out below Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product 7401 Copper mattes; cement copper (precipitated copper) Manufacture in which all the materials used are classified within a heading other than that of the product 7402 Unrefined copper; copper anodes for electrolytic refining Manufacture in which all the materials used are classified within a heading other than that of the product 7403 Refined copper and copper alloys, unwrought: - refined copper Manufacture in which all the materials used are classified within a heading other than that of the product - copper alloys Manufacture from refined copper, unwrought, or waste and scrap 7404 Copper waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product 7405 Master alloys of copper Manufacture in which all the materials used are classified within a heading other than that of the product ex Ch. 75 Nickel and articles thereof; except for heading Nos 7501 to 7503 the rules for which are set out below Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product 7501 to 7503 Nickel mattes, nickel-oxide sinters and other intermediate products of nickel metallurgy; unwrought nickel; nickel waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Ch. 76 Aluminium and articles thereof; except for heading Nos 7601, 7602 and ex 7616 for which the rules are set out below Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product 7601 Unwrought aluminium Manufacture by thermal or electrolytic treatment from unalloyed aluminium or waste and scrap of aluminium 7602 Aluminium waste or scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex 7616 Aluminium articles other than gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, and expanded metal of aluminium Manufacture in which:  all the materials used are classified within a heading other than that of the product; however, gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium may be used, and  the value of all the materials used does not exceed 50% of the ex-works price of the product ex Ch. 78 Lead and articles thereof; except for heading Nos 7801 and 7802 the rules for which are set out below Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product 7801 Unwrought lead: - Refined lead Manufacture from bullion or work lead - Other Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading No 7802 may not be used 7802 Lead waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Ch. 79 Zinc and articles thereof; except for heading Nos 7901 and 7902 the rules for which are set out below Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product 7901 Unwrought zinc Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading No 7902 may not be used 7902 Zinc waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Ch. 80 Tin and articles thereof; except for heading Nos 8001, 8002 and 8007 the rules for which are set out below Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product 8001 Unwrought tin Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading No 8002 may not be used 8002 and 8007 Tin waste and scrap; other articles of tin Manufacture in which all the materials used are classified within a heading other than that of the product Ch. 81 Other base metals; cermets; articles thereof: - Other base metals, wrought; articles thereof: Manufacture in which the value of all the materials classified within the same heading as the product used does not exceed 50% of the ex-works price of the product - Other Manufacture in which all the materials used are classified within a heading other than that of the product ex Ch. 82 Tools, implements, cutlery, spoons and forks, of base metal; parts thereof of base metal; except for heading Nos 8206, 8207, 8208, ex 8211 , 8214 and 8215 the rules for which are set out below Manufacture in which all the materials used are classified within a heading other than that of the product 8206 Tools of two or more of the heading Nos 8202 to 8205, put up in sets for retail sale Manufacture in which all the materials used are classified within a heading other than heading Nos 8202 to 8205. However, tools of heading Nos 8202 to 8205 may be incorporated into the set provided their value does not exceed 15% of the ex-works price of the set 8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning or screw driving), including dies for drawing or extruding metal, and rock-drilling or earth-boring tools Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product 8208 Knives and cutting blades, for machines or for mechanical appliances Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product ex 8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208 Manufacture in which all the materials used are classified within a heading other than that of the product. However, knife blades and handles of base metal may be used 8214 Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paper knives); manicure or pedicure sets and instruments (including nail files) Manufacture in which all the materials used are classified within a heading other than that of the product. However, handles of base metal may be used 8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware Manufacture in which all the materials used are classified within a heading other than that of the product. However, handles of base metal may be used ex Ch. 83 Miscellaneous articles of base metal; except for heading No ex 8306 for which the rule is set out below Manufacture in which all the materials used are classified within a heading other than that of the product ex 8306 Statuettes and other ornaments, of base metal Manufacture in which all the materials used are classified within a heading other than that of the product. However, the other materials of heading No 8306 may be used provided their value does not exceed 30% of the ex-works price of the product ex Ch. 84 Nuclear reactors, boilers, machinery and mechanical appliances; parts thereof; except for heading Nos ex 8401 , 8402, 8403, ex 8404 , 8406 to 8409, 8411, 8412, ex 8413 , ex 8414 , 8415, 8418, ex 8419 , 8420, 8423, 8425 to 8430, ex 8431 , 8439, 8441, 8444 to 8447, ex 8448 , 8452, 8456 to 8466, 8469 to 8472, 8480, 8482, 8484 and 8485 for which the rules are set out below Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product ex 8401 Nuclear fuel elements (7) Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8402 Steam or other vapour-generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); super heated water boilers Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 8403 and ex 8404 Central-heating boilers other than those of heading No 8402 and auxiliary plant for central heating boilers Manufacture in which all the materials used are classified within a heading other than heading Nos 8403 or 8404. Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8406 Steam turbines and other vapour turbines Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8407 Spark-ignition reciprocating or rotary internal combustion piston engines Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8409 Parts suitable for use solely or principally with the engines of heading Nos 8407 or 8408 Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8411 Turbo-jets, turbo-propellers and other gas turbines Manufacture in which:  all the materials used are classified within a heading other than that of the product, and Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 8412 Other engines and motors Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 8413 Rotary positive displacement pumps Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product ex 8414 Industrial fans, blowers and the like Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product. Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 8415 Air-conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air-conditioning machines of heading No 8415 Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product ex 8419 Machines for the wood, paper pulp and paperboard industries Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefor Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8423 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight-operated counting or checking machines; weighing-machine weights of all kinds Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 8425 to 8428 Lifting, handling, loading or unloading machinery Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 8431 are only used up to a value of 10% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8429 Self-propelled bulldozers, angle-dozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and road rollers: - Road rollers Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product - Other Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where, within the above limit, the value of the materials classified within heading No 8431 are only used up to a value of 10% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8430 Other moving, grading, levelling, scraping, excavating, tamping, compacting, extracting or boring machinery, for earth, minerals or ores; pile-drivers and pile-extractors; snow-ploughs and snow-blowers Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where, within the above limit, the value of the materials classified within heading No 8431 are only used up to a value of 10% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product ex 8431 Parts for road rollers Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds Manufacture:  in which the value of all the materials used does not exceed. 40% of the ex-works price of the product, and  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8444 to 8447 Machines of these headings for use in the textile industry Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 8448 Auxiliary machinery for use with machines of headings Nos 8444 and 8445 Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8452 Sewing machines, other than book-sewing machines of heading No 8440; furniture, bases and covers specially designed for sewing machines; sewing-machine needles: - Sewing machines (lock stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg with motor Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product,  where the value of all the non-originating materials used in assembling the head (without motor) does not exceed the value of the originating materials used, and  the thread tension, crochet and zigzag mechanisms used are already originating - Other Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8456 to 8466 Machine tools and machines and their parts and accessories of heading Nos 8456 to 8466 Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8469 to 8472 Office machines (for example, typewriters, calculating machines, automatic data-processing machines, duplicating machines, stapling machines) Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8480 Moulding boxes for metal foundry; mould bases; moulding patterns; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product 8482 Ball or roller bearings Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8485 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this chapter Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex Ch. 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers and parts and accessories of such articles; except for heading Nos 8501, 8502, ex 8518 , 8519 to 8529, 8535 to 8537, ex 8541 , 8542, 8544 to 8548 for which the rules are set out below Manufacture in which  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8501 Electric motors and generators (excluding generating sets) Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 8503 are only used up to a value of 10% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8502 Electric generating sets and rotary converters Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where, within the above limit, the materials classified within heading Nos 8501 or 8503, taken together, are only used up to a value of 10% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product ex 8518 Microphones and stands therefor; loudspeakers, whether or not mounted in their enclosures; audiofrequency electric amplifiers; electric sound amplifier sets Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 8519 Turntables (record-decks), record-players, cassette-players and other sound reproducing apparatus, not incorporating a sound recording device: - Electric gramophones Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product - Other Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8520 Magnetic tape recorders and other sound recording apparatus, whether or not incorporating a sound reproducing device Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8521 Video-recording or reproducing apparatus Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8522 Parts and accessories of apparatus of heading Nos 8519 to 8521 Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8523 Prepared unrecorded media for sound recording or similar recording of other phenomena, other than products of Chapter 37 Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8524 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records, but excluding products of Chapter 37: - Matrices and masters for the production of records Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product - Other Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 8523 are only used up to a value of 10% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8525 Transmission apparatus for radio-telephony, radio-telegraphy, radiobroadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 8527 Reception apparatus for radio-telephony, radio-telegraphy or radio-broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 8528 Television receivers (including video monitors and video projectors), whether or not combined, in the same housing, with radio-broadcast receivers or sound or video recording or reproducing apparatus: - Video recording or reproducing apparatus incorporating a video tuner Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product - Other Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 8529 Parts suitable for use solely or principally with the apparatus of heading Nos 8525 to 8528: - Suitable for use solely or principally with video recording or reproducing apparatus Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product - Other Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which:  the value of all the materials used does not exceed 25% of the ex-works price of the product 8535 and 8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 8538 are only used up to a value of 10% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8537 Boards, panels (including numerical control panels), consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading Nos 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, other than switching apparatus of heading No 8517 Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 8538 are only used up to a value of 10% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product ex 8541 Diodes, transistors and similar semi-conductor devices, except wafers not yet cut into chips Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 8542 Electronic integrated circuits and microassemblies Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where, within the above limit, the materials classified within heading Nos 8541 or 8542, taken together, are only used up to a value of 10% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 8544 Insulated (including enamelled or anodized) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors; optical-fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8546 Electrical insulators of any material Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly other than insulators of heading No 8546; electrical conduit tubing and joints therefor, of base metal lined with insulating material Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8548 Electrical parts of machinery or apparatus, not specified or included elsewhere in this chapter Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8601 to 8607 Railway or tramway locomotives, rolling-stock and parts thereof Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8608 Railway or tramway track fixtures and fittings; mechanical (including electro-mechanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields; parts of the foregoing Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8609 Containers (including containers for the transport of fluids) especially designed and equipped for carriage by one or more modes of transport Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex Ch. 87 Vehicles other than railway or tramway rolling-stock and parts and accessories thereof; except for heading Nos 8709 to 8711, ex 8712 , 8715 and 8716 for which the rules are set out below Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms; parts of the foregoing vehicles Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8710 Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weapons, and parts of such vehicles Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars: - With reciprocating internal combustion piston engine of a cylinder capacity: - - Not exceeding 50cc Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 20% of the ex-works price of the product - - Exceeding 50cc Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product - Other Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product ex 8712 Bicycles without ball bearings Manufacture from materials not classified in heading No 8714 Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8715 Baby carriages and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 8716 Trailers and semitrailers; other vehicles, not mechanically propelled; parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product ex Ch. 88 Aircraft, spacecraft, and parts thereof; except for heading Nos ex 8804 and 8805 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 8804 Rotochutes Manufacture from materials of any heading including other materials of heading No 8804 Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 8805 Aircraft launching gear; deckarrestor or similar gear; ground flying trainers; parts of the foregoing articles Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product Ch. 89 Ships, boats and floating structures Manufacture in which all the materials used are classified within a heading other than that of the product. However, hulls of heading No 8906 may not be used Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex Ch. 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof; except for heading Nos 9001, 9002, 9004, ex 9005 , ex 9006 , 9007, 9011, ex 9014 , 9015 to 9020 and 9024 to 9033 for which the rules are set out below Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 9001 Optical fibres and optical-fibre bundles; optical-fibre cables other than those of heading No 8544; sheets and plates of polarizing material; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9002 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9004 Spectacles, goggles and the like, corrective, protective or other Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex 9005 Binoculars, monoculars, other optical telescopes, and mountings therefor, except for astronomical refracting telescopes and mountings therefor Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product ex 9006 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than electrically ignited flashbulbs Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 9011 Compound optical microscopes, including those for microphotography, microcinematography or microprojection Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product ex 9014 Other navigational instruments and appliances Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9015 Surveying (including photogrammetrical surveying), hydro-graphic, oceanographic, hydro-logical, meteorological or geophysical instruments and appliances, excluding compasses; rangefinders Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9016 Balances of a sensitivity of 5 cg or better, with or without weights Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9017 Drawing, marking-out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide-rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this chapter Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electro-medical apparatus and sighttesting instruments: - Dentists' chairs incorporating dental appliances or dentists' spittoons Manufacture from materials of any heading, including other materials of heading No 9018 Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product - Other Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 9019 Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus; ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatuses Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 9020 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25% of the ex-works price of the product 9024 Machines and appliances for testing the hardness, strength, compressibility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9025 Hydrometers and similar floating instruments, thermometers, pyrometers, barometers, hydrometers and psychrometers, recording or not, and any combination of these instruments Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading Nos 9014, 9015, 9028 or 9032 Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9027 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor: - Parts and accessories Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product - Other Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 9029 Revolution counters, production counters, taximeters, mileometers, pedometers and the like; speed indicators and tachometers, other than those of heading No 9015; stroboscopes Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities, excluding meters of heading No 9028; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radiations Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this Chapter; profile projectors Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9032 Automatic regulating or controlling instruments and apparatus Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9033 Parts and accessories (not specified or included elsewhere in this chapter) for machines, appliances, instruments or apparatus of Chapter 90 Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product ex Ch. 91 Clocks and watches and parts thereof; except for heading Nos 9105 and 9109 to 9113 for which the rules are set out below Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product 9105 Other clocks Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 9109 Clock movements, complete and assembled Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 9110 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled; rough watch or clock movements Manufacture:  in which the value of all the materials used does not exceed 40% of the ex-works price of the product, and  where, within the above limit, the materials classified within heading No 9114 are only used up to a value of 10% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 9111 Watch cases and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 9112 Clock cases and cases of a similar type for other goods of this chapter, and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 40% of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30% of the ex-works price of the product 9113 Watch straps, watch bands and watch bracelets, and parts thereof: - Of base metal, whether or not plated, or of clad precious metal Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product - Other Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product Ch. 92 Musical instruments; parts and accessories of such articles Manufacture in which the value of all the materials used does not exceed 40% of the ex-works price of the product Ch. 93 Arms and ammunition; parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product ex Ch. 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like; prefabricated buildings; except for heading Nos ex 9401 , ex 9403 , 9405 and 9406 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product ex 9401 and ex 9403 Base metal furniture, incorporating unstuffed cotton cloth of a weight of 300 g/m2 or less Manufacture in which the value of all the materials used are classified in a heading other than that of the product or Manufacture from cotton cloth already made up in a form ready for use of heading No 9401 or 9403, provided:  its value does not exceed 25% of the ex-works price of the product, and  all the other materials used are already originating and are classified in a heading other than heading No 9401 or 9403 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product 9406 Prefabricated buildings Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product ex Ch. 95 Toys, games and sports requisites; parts and accessories thereof; except for heading Nos 9503 and ex 9506 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product 9503 Other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product ex 9506 Articles and equipment for gymnastics, athletics, other sports (excluding table tennis) or outdoor games not specified or included elsewhere in this chapter; swimming pools and paddling pools Manufacture in which all the materials used are classified within a heading other than that of the product. However, roughly shaped blocks for making golf club heads may be used ex Ch. 96 Miscellaneous manufactured articles; except for heading Nos ex 9601 , ex 9602 , ex 9603 , 9605, 9606, 9612, ex 9613 and ex 9614 for which the rules are set out below Manufacture in which all the materials used are classified within a heading other than that of the product ex 9601 and ex 9602 Articles of animal, vegetable or mineral carving materials Manufacture from worked carving materials of the same heading ex 9603 Brooms and brushes (except for besoms and the like and brushes made from marten or squirrel hair), hand-operated mechanical floor sweepers, not motorized, paint pads and rollers, squeegees and mops Manufacture in which the value of all the materials used does not exceed 50% of the ex-works price of the product 9605 Travel sets for personal toilet, sewing or shoe or clothes cleaning Each item in the set must satisfy the rule, which would apply to it if it were not included in the set. However, non-originating articles may be incorporated, provided their total value does not exceed 15% of the ex-works price of the set 9606 Buttons, press-fasteners, snap-fasteners and press-studs, button moulds and other parts of these articles; button blanks Manufacture in which:  all the materials used are classified within a heading other than that of the product, and.  the value of all the materials used does not exceed 50% of the ex-works price of the product 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges; ink-pads, whether or not inked, with or without boxes Manufacture in which:  all the materials used are classified within a heading other than that of the product, and  the value of all the materials used does not exceed 50% of the ex-works price of the product ex 9613 Lighters with piezo-igniter Manufacture in which the value of all the materials of heading No 9613 used does not exceed 30% of the ex-works price of the product ex 9614 Smoking pipes and pipe bowls Manufacture from roughly shaped blocks Ch. 97 Works of art, collectors' pieces and antiques Manufacture in which all the materials used are classified within a heading other than that of the product (1) However, until 30 November 1993, maize flour (masa flour), obtained by the nixtamilization method (alcaline cooking and steeping), may be used. (2) Note 3 to Chapter 32 says that these preparations are those of a kind used for colouring any material or used as ingredients in the manufacturing of colouring preparations, provided they are not classified in another heading in Chapter 32. (3) A group is regarded as any part of the heading separated from the rest by a semicolon. (4) In the case of the products composed of materials classified within both heading Nos 3901 to 3906, on the one hand, and within heading Nos 3907 to 3911, on the other hand, this restriction only applies to that group of materials which predominates by weight in the product. (5) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (6) See Introductory Note 6. (7) This rule shall apply until 31 December 1993. (8) APPENDIX III Movement certificate EUR.1 and application for a movement certificate EUR.1 Printing instructions 1. Each form shall measure 210 x 297 mm; a tolerance of up to minus 5 mm or plus 8 mm in the length may be allowed. The paper used must be white, sized for writing, not containing mechanical pulp and weighing not less than 25 g/m2. It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. 2. The public authorities of the EEA countries may reserve the right to print the forms themselves or may have them printed by approved printers. In the latter case, each form must include a reference to such approval. Each form must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number, either printed or not, by which it can be identified. Text of image MOVEMENT CERTIFICATE 1. Exporter (Name, full address, country) EUR.1 NO A 000.000 See notes overleaf before completing this form 2. Certificate used in preferential trade between ... and ... (Insert appropriate countries, groups of countries or territories) 3. Consignee (Name, full address, country) (Optional) 4. Country, group of countries or territory In which the products are considered as originating 5. Country, group of countries or territory of destination 6. Transport details (Optional) 7. Remarks 8. Item number; Makes and numbers; Number and kind of packages (1); Description of goods 9. Gross weight (kg) or other measure (litres, m3, etc.) 10. Invoices (Optional) 11. CUSTOMS ENDORSEMENT Declaration certified Export document (2) Form ... No ... Customs office ... Issuing country or territory ... Stamp Date ... (Signature) 12. DECLARATION BY THE EXPORTER I, the undersigned, declare that the goods described above meet the conditions required for the issue of this certificate. Place and date... ... (Signature) (1) If goods are not packed, indicate numbers of articles or states in bulk as appropriate. (2) Complete only where the regulations of the exporting country or territory require. Text of image 13. REQUEST FOR VERIFICATION, to: Verification of the authenticity and accuracy of this certificate is requested. ... (Place and date) Stamp ... (Signature) 14. RESULT OF VERIFICATION Verification carried out shows that this certificate (1) was issued by the customs office indicated and that the information contained therein is accurate. does not meet the requirements as to authenticity and accuracy (see remarks appended). ... (Place and date) Stamp ... (Signature) (1) Insert X in the appropriate box. NOTES 1. Certificates must not contain erasures or words written over one another. Any alterations must be made by deleting the incorrect particulars and adding any necessary corrections. Any such alteration must be initialled by the person who completed the certificate and endorsed by the customs authorities of the issuing country or territory. 2. No spaces must be left between the items entered on the certificate and each item must be preceded by an item number. A horizontal line must be drawn immediately below the last item. Any unused space must be struck through in such a manner as to make any later additions impossible. 3. Goods must be described in accordance with commercial practice and with sufficient detail to enable them to be identified. Text of image APPLICATION FOR A MOVEMENT CERTIFICATE (1) If goods are not packed, indicate number of articles or state In bulk as appropriate. 1. Exporter (Name, full address, country) EUR.1 No A 000.000 See notes overleaf before completing this form 2. Application for a certificate to be used In preferential trade between ... and ... (Insert appropriate countries, groups of countries or territories) 3. Consignee (Name, full address, country) (Optional) 4. Country, group of countries or territory In which the products are considered as originating 5. Country, group of countries or territory of destination 6. Transport details (Optional) 7. Remarks 8. Item number; Makes and numbers; Number and kind of packages (1); Description of goods 9. Gross weight (kg) or other measure (litres, m3, etc.) 10. Invoices Text of image DECLARATION BY THE EXPORTER I, the undersigned, exporter of the goods described overleaf, DECLARE that the goods meet the conditions required for the issue of the attached certificate; SPECIFY as follows the circumstances which have enabled these goods to meet the above conditions: ... ... ... ... SUBMIT the following supporting documents: (1) ... ... ... ... UNDERTAKE to submit, at the request of the appropriate authorities, any supporting evidence which these authorities may require for the purpose of issuing the attached certificate, and undertake, if required, to agree to any inspection of my accounts and to any check on the processes of manufacture of the above goods, carried out by the said authorities; REQUEST the issue of the attached certificate for these goods. ... (Place and date) ... (Signature) (1) For example: import documents, movement certificates, Invoices, manufacturer's declarations, etc., referring to the products used in manufacture or to the goods re-exported in the same state. APPENDIX IV Invoice declaration The invoice declaration, the text of which is given overleaf, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. The exporter of the products covered by this document (customs authorization No ... (1)) declares that, except where otherwise clearly indicated, these products are of EEA preferential origin. (2) Spanish version El exportador de los productos incluidos en el presente documento (autorizaciÃ ³n aduanera no ... (1)) declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial EEE. (2) Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ... (1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i EÃS. (2) German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ... (1)) der Waren, auf die sich dieses Handelspapier bezieht erklÃ ¤rt, daÃ  diese Waren, soweit nicht anders angegeben, prÃ ¤ferenzbegÃ ¼nstigte EWR-Ursprungswaren sind. (2) Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ (Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã' Ã ±Ã Ã ¹Ã ¸. ... (1)) Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã Ã §. (2) French version L'exportateur des produits couverts par le prÃ ©sent document (autorisation douaniÃ ¨re no ... (1)) dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle EEE. (2) Italian version L'esportatore delle merci contemplate nel presente documento (autorizzazione doganale n. ... (1)) dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale SEE. (2) Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ... (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le EER-oorsprong zijn. (2) Portuguese version O abaixo assinado, exportador dos produtos cobertos pelo presente documento (autorizaÃ §Ã £o aduaneira no ... (1)), declara que, salvo expressamente indicado em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial EEE. (2) Icelandic version Ã tflytjandi framleiÃ °sluvara sem skjal Ã ¾etta tekur til (leyfi tollyfirvalda nr. ... (1)), lÃ ½sir Ã ¾vÃ ­ yfir, aÃ ° vÃ ¶rurnar sÃ ©u, ef annars er ekki greinilega getiÃ °, af EES-frÃ ­Ã °indauppruna. (2) Norwegian version EksportÃ ¸ren av produktene omfattet av dette dokument (tollmyndighetenes autorisasjonsnr. ... (1)) erklÃ ¦rer at disse produktene, unntatt hvor annet er tydelig angitt, har EÃS preferanseopprinnelse. (2) Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupanumero ... (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeuttavaa ETA-alkuperÃ ¤Ã ¤. (2) Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr. ... (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande EES-ursprung. (2) ... (3) (Place and date) ... (4) (Signature of the exporter; in addition the name of the person signing the declaration has to be indicated in clear script) (1) When the invoice declaration is made out by an approved exporter within the meaning of Article 22 of the Protocol, the authorization number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank. (2) When the invoice declaration relates, in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 38 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM. (3) These indications may be omitted if the information is contained on the document itself. (4) See Article 21(5) of the Protocol. In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory. APPENDIX V Supplier's declaration The supplier's declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Text of image SUPPLIER'S DECLARATION for goods which have undergone working or processing in the EEA without having obtained preferential originating status I, the undersigned, supplier of the goods covered by the annexed document, declare that: 1. The following materials which do not originate in the EEA have been used in the EEA to produce these goods: Description of the goods supplied (1) Description of non-originating materials used HS heading of non-originating materials used (2) Value of non-originating materials used (2) (3) ... ... ... ... ... ... ... ... ... ... ... ... Total value ... ... ... ... ... ... ... ... ... ... ... ... ... Total value ... 2. All the other materials used in the EEA to produce these goods originate in the EEA; Text of image 3. The following goods have undergone working or processing outside the EEA in accordance with Article 11 of Protocol 4 to the EEA Agreement and have acquired the following total added value there: Description of goods supplied Total added value acquired outside the EEA (4) ... ... ... ... ... ... ... (Place and date) ... ... ... (Address and signature of the supplier; in addition the name of the person signing the declaration has to be indicated in clear script) (1) When the invoice, delivery note or other commercial document to which the declaration is annexed relates to different kinds of goods, or to goods which do not incorporate non-originating materials to the same extent, the supplier must clearly differentiate them. Example: The document relates to different models of electrical motors of heading No 8501 to be used in the manufacture of washing machines of heading No 8450. The types and value of the non-originating materials used in the manufacture of these motors differ from one model to another. The models must therefore be differentiated in the first column and the indications in the other columns must be provided separately for each of the models to make it possible for the manufacturer of washing machines to make a correct assessment of the originating status of his products depending on which model of electrical motor he uses. (2) The indications requested in these columns should only be given if they are necessary. Examples: The rule for garments of ex Chapter 62 says that non-originating yarn may be used. If a manufacturer of such garments in France uses fabric imported from Switzerland which has been obtained there by weaving non-originating yarn, it is sufficient for the Swiss supplier to describe in his declaration the non-originating material used as yarn, without it being necessary to indicate the HS heading and value of such yarn. A producer of iron wire of HS heading No 7217 who has produced it from non-originating iron bars should indicate in the second column bars of iron. Where this wire is to be used in the production of a machine, for which the origin rule contains a limitation for all non-originating materials used to a certain percentage value, it is necessary to indicate in the third column the value of the non-originating bars. (3) Value of materials means the customs value at the time of importation of the non-originating materials used, or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the EEA. The exact value of each non-originating material used must be given per unit of the goods specified in the first column. (4) Total added value shall mean all costs accumulated outside the EEA, including the value of all the materials added there. The exact total added value acquired outside the EEA must be given per unit of the goods specified in the first column. APPENDIX VI Long-term supplier's declaration The long-term supplier's declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Text of image LONG-TERM SUPPLIER'S DECLARATION for goods which have undergone working or processing in the EEA without having obtained preferential originating status I, the undersigned, supplier of the goods covered by this document, which are regularly supplied to ...,(1) declare that: 1. The following materials which do not originate in the EEA have been used in the EEA to produce these goods: Description of the goods supplied (2) Description of non-originating materials used HS heading of non-originating materials used (3) Value of non-originating materials used (3)(4) ... ... ... ... ... ... ... ... ... ... ... ... Total value ... ... ... ... ... ... ... ... ... ... ... ... ... Total value ... 2. All the other materials used in the EEA to produce these goods originate in the EEA; Text of image 3. The goods have undergone working or processing outside the EEA in accordance with Article 11 of Protocol 4 to the EEA Agreement and have acquired the following total added value there: Description of the goods supplied Total added value acquired outside the EEA (5) ... ... ... ... ... ... ... This declaration is valid for all subsequent consignments of these goods dispatched from ... to ... (6) I undertake to inform ... (1) immediately if this declaration is no longer valid. ... (Place and date) ... ... ... (Address and signature of the supplier; in addition the name of the person signing the declaration has to be indicated in clear script) (1) Name and address of customer. (2) When the declaration covers different goods, or goods which do not incorporate non-originating materials to the same extent, the supplier must clearly differentiate them. Example: The document relates to electrical motors of heading No 8501 to be used in the manufacture of washing machines of heading No 8450. The types and value of the non-originating materials used in the manufacture of these motors differ from one model to another. The models must therefore be differentiated in the first column and the indications in the other columns must be provided separately for each of the models to make it possible for the manufacturer of washing machines to make a correct assessment of the originating status of his products depending on which model of electrical motor he uses. (3) The indications requested in these columns should only be given if they are necessary. Examples: The rule for garments of ex Chapter 62 says that non-originating yarn may be used. If a manufacturer of such garments in France uses fabric imported from Switzerland which has been obtained there by weaving non-originating yarn, it is sufficient for the Swiss supplier to describe in his declaration the non-originating material used as yarn, without it being necessary to indicate the HS heading and value of such yam. A producer of iron wire of HS heading No 7217 who has produced it from non-originating iron bars should indicate in the second column bars of iron. Where this wire is to be used in the production of a machine, for which the origin rule contains a limitation for all non-originating materials used to a certain percentage value, it is necessary to indicate in the third column the value of the non-originating bars. (4) Value of materials means the customs value at the time of importation of the non-originating materials used, or, if this is not known and cannot be ascertained, the first ascertainable price paid for these materials in the EEA. The exact value of each non-originating material used must be given per unit of the goods specified in the first column. (5) Total added value shall mean all costs accumulated outside the EEA, including the value of all the materials added there. The exact total added value acquired outside the EEA must be given per unit of goods specified in the first column. (6) Insert dates. The period of validity of the supplier's declaration should not normally exceed 12 months, subject to the conditions laid down by the customs authorities of the country where the supplier's declaration is made out. APPENDIX VII List of products referred to in Article 2(3) which are temporarily excluded from the scope of this Protocol except for the provisions in Titles IV to VI HS heading No Description of product ex 2707 Oils in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents, being oils similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65% by volume distils at a temperature of up to 250oC (including mixtures of petroleum spirit and benzole), for use as power or heating fuels 2709 to 2715 Mineral oils and products of their distillation; bituminous to substances; mineral waxes ex 2901 Acyclic hydrocarbons for use as power or heating fuels ex 2902 Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels ex 3403 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, provided they represent less than 70% by weight ex 3404 Artificial waxes and prepared waxes with a basis of paraffin, petroleum waxes, waxes obtained from bituminous minerals, slack wax or scale wax ex 3811 Prepared additives for lubricating oil, containing petroleum oils or oils obtained from bituminous minerals APPENDIX VIII List of products referred to in Article 2(2) in respect of which the territory of the Republic of Austria is excluded from that of the EEA for the purpose of determining origin HS heading No Description of product ex 3505 Dextrins and other modified starches other than starches, esterified or etherized; glues ex 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included, with a basis of amylaceous substances or containing starch or products derived from starch ex 3823 Prepared binders for foundry moulds or cases; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included, residual products of the chemical or allied industries, not elsewhere specified or included:  Prepared binders for foundry moulds or cases, containing starch or products derived from starch  Other (than naphthenic acids, their water-insoluble salts and their esters, non-agglomerated metal carbides mixed together or with metallic binders, prepared additives for cements, mortars or concretes, non-refractory mortars and concretes and Sorbitol other than that of subheading No 2905 44 ), with a total content of sugar, starch, products derived from starch or goods of heading Nos 0401 to 0404 of 30% by weight or more PROTOCOL 5 on customs duties of a fiscal nature (Liechtenstein, Switzerland) 1. Without prejudice to paragraph 2 of this Protocol, Liechtenstein and Switzerland may retain temporarily customs duties of a fiscal nature for products falling under the tariff headings specified in the annexed table while observing the conditions of Article 14 of the Agreement, Concerning tariff headings Nos 0901 and ex 2101, these customs duties shall be abolished at the latest on 31 December 1996. 2. When production is started in Liechtenstein or Switzerland of a product of like kind to one of those listed in the table, the customs duty of a fiscal nature to which the latter product is subject must be abolished. 3. The EEA Joint Committee shall examine the situation before the end of 1996. TABLE Tariff heading No Description of goods 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; substitutes containing coffee in any proportion (for a transitional period of four years) ex 2101 Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences and concentrations (for a transitional period of four years) 2707. 1010/9990 2709. 0010/0090 2710. 0011/0029 Mineral oils and products of their distillation 2711. 1110/2990 Petroleum gases and other gaseous hydrocarbons ex all tariff chapters Products which are used as motor fuels ex 8407 Spark-ignition reciprocating or rotary internal combustion piston engines, for motor vehicles of heading Nos 8702.9010, 8703.1000/2420, 9010/9030, 8704.3110/3120, 9010/9020 ex 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines), for motor vehicles of heading Nos 8702.1010, 8703.1000, 3100/3320, 8704.2110/2120 ex 8409 Parts suitable for use solely or principally with the engines of heading Nos 8407 or 8408:  Cylinder blocks and cylinder heads for motor vehicles of heading Nos 8702.1010, 9010, 8703.1000/2420, 3100/3320, 8704.2110/2120, 3110/3120 ex 8702 Public-transport-type passenger motor vehicles, weighing each not more than 1 600 kg ex 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading No 8702), including station wagons and racing cars ex 8704 Motor vehicles for the transport of goods, weighing each not more than 1 600 kg ex 8706 Chassis fitted with engines, for motor vehicles of heading Nos 8702.1010, 9010, 8703.1000/9030, 8704.2110/2120, 3110/3120, 9010/9020 ex 8707 Bodies (including cabs), for motor vehicles of heading Nos 8702.1010, 9010, 8703.1000/9030, 8704.2110/2120, 3110/3120, 9010/9020 ex 8708 Parts and accessories of motor vehicles of heading Nos 8702.1010, 9010, 8703.1000/9030, 8704.2110/2120, 3110/3120, 9010/9020: 1000  bumpers and parts thereof 2990  other parts and accessories of bodies (including cabs), other than those of heading Nos 8708.1000/2010, not including luggage racks, licence plates and ski-racks; brakes and servo-brakes and parts thereof 3100  mounted brake linings 3990  other than compressed air tanks, for brakes 4090  gear boxes 5090  drive-axles with differential, whether or not provided with other transmission components 6090  non-driving axles and parts thereof 7090  road wheels and parts and accessories thereof, not including wheel rims and parts thereof, not surface-treated, and wheel rims and parts thereof, unfinished or roughed down 9299  silencers and exhaust pipes other than ordinary silencers with side tubes of a length of not more than 15 cm 9390  clutches and parts thereof 9490  steering wheels, steering columns and steering boxes 9999  other, not including steering-wheel covers PROTOCOL 6 on the building up of compulsory reserves by Switzerland and Liechtenstein Switzerland and Liechtenstein may subject to a scheme of compulsory reserves products which are indispensable for the survival of the population and, in relation to Switzerland, for the army, in times of serious supply shortages, and the production of which in Switzerland and Liechtenstein is insufficient or non-existent and the characteristics and nature of which enable reserves to be built up. Switzerland and Liechtenstein shall apply this scheme in a manner that does not involve discrimination, direct or indirect, between the products imported from the other Contracting Parties and like or substitute national products. PROTOCOL 7 on quantitative restrictions which Iceland may retain Notwithstanding Article 11 of the Agreement, Iceland may retain quantitative restrictions on the products listed below: Icelandic heading No Designation 96.03 Brooms, brushes (including brushes constituting parts of machines, appliances or vehicles), hand-operated mechanical floor sweepers, not motorized, mops and feather dusters; prepared knots and tufts for broom or brush making; paint pads and rollers; squeegees (other than roller squeegees):  Tooth brushes, shaving brushes, hair brushes, nail brushes, eyelash brushes and other toilet brushes for use on the person, including such brushes constituting parts of appliances: 96.03 29   Other: 96.03 29 01    With brush backs of plastic material 96.03 29 09    Other PROTOCOL 8 on State Monopolies 1. Article 16 of the Agreement shall be applicable at the latest from 1 January 1995 in the case of the following State monopolies of a commercial character:  Austrian monopoly on salt;  Icelandic monopoly on fertilizers;  Swiss and Liechtenstein monopolies on salt and gunpowder. 2. Article 16 shall also apply to wine (HS heading No 22.04). PROTOCOL 9 on trade in Fish and other marine products Article 1 1. Without prejudice to the provisions referred to in Appendix 1, the EFTA States shall upon entry into force of the Agreement abolish customs duties on imports and charges having equivalent effect on the products listed in Table I of Appendix 2. 2. Without prejudice to the provisions referred to in Appendix 1, the EFTA States shall apply no quantitative restrictions on imports or measures having equivalent effect on the products listed in Table I of Appendix 2. In this context the provisions of Article 13 of the Agreement shall apply. Article 2 1. The Community shall, upon the entry into force of the Agreement, abolish customs duties on imports and charges having equivalent effect on the products listed in Table II of Appendix 2. 2. The Community shall reduce customs duties on the products listed in Table III of Appendix 2 progressively in accordance with the following timetable: (a) on 1 January 1993 each duty shall be reduced to 86% of the basic duty; (b) four further reductions of 14% each of the basic duty shall be made on 1 January 1994, 1 January 1995, 1 January 1996 and 1 January 1997. 3. The basic duties to which the successive reductions provided for in paragraph 2 are to be applied shall, for each product, be the duties bound by the Community under the General Agreement on Tariffs and Trade, or, where the duty is not bound, the autonomous duty on 1 January 1992. Should, after 1 January 1992, any tariff reductions resulting from the multilateral trade negotiations of the Uruguay Round become applicable, such reduced duties shall be used as the basic duties. Whenever in the context of bilateral agreements between the Community and individual EFTA States reduced duties exist for certain products, those duties shall be considered as the basic duties for each of the EFTA States concerned. 4. The rates of duty calculated in accordance with paragraphs 2 and 3 shall be applied by rounding down to the first decimal place by deleting the second decimal. 5. The Community shall apply no quantitative restrictions on imports or measures having equivalent effect on the products listed in Appendix 2. In this context the provisions of Article 13 of the Agreement shall apply. Article 3 The provisions of Articles 1 and 2 shall apply to products originating in the Contracting Parties. The rules of origin are set out in Protocol 4 of the Agreement. Article 4 1. Aid granted through State resources to the fisheries sector which distorts competition shall be abolished. 2. Legislation relating to the market organization in the fisheries sector shall be adjusted so as not to distort competition. 3. The Contracting Parties shall endeavour to ensure conditions of competition which will enable the other Contracting Parties to refrain from the application of anti-dumping measures and countervailing duties. Article 5 The Contracting Parties shall take the necessary measures to ensure that all fishing vessels flying the flag of other Contracting Parties enjoy access equal to that of their own vessels to ports and first-stage marketing installations together with all associated equipment and technical installations. Notwithstanding the provisions of the preceding paragraph, a Contracting Party may refuse landings of fish from a fish stock of common interest over the management of which there is serious disagreement. Article 6 Should the necessary legislative adaptations not have been effected to the satisfaction of the Contracting Parties at the time of entry into force of the Agreement, any points at issue may be put to the EEA Joint Committee. In the event of failure to reach agreement, the provisions of Article 114 of the Agreement shall apply mutatis mutandis. Article 7 The provisions of the agreements listed in Appendix 3 shall prevail over provisions of this Protocol to the extent they grant to the EFTA States concerned more favourable trade regimes than this Protocol. APPENDIX 1 Article 1 On the following products Finland may temporarily maintain its present regime. Not later than 31 December 1992 Finland shall present a fixed timetable for the elimination of these exemptions. HS heading No Description of goods ex 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304:  Salmon  Baltic herring ex 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304:  Salmon  Baltic herring ex 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen  Fresh or chilled fillets of salmon  Fresh or chilled fillets of Baltic herring (The term fillet shall also cover fillets where the two sides are joined together, for example, by the back or the belly.) Article 2 1. Liechtenstein and Switzerland may maintain customs duties on imports of the following products. HS heading No Description of goods ex 0301 to 0305 Fish, except ex 0304 frozen fillets, other than salt-water fish, eels and salmon These arrangements shall be taken up for a review before 1 January 1993. 2. Without prejudice to possible tariffication resulting from the multilateral trade negotiations of the Uruguay Round, Liechtenstein and Switzerland may maintain variable levies in the context of their agricultural policy for the following fish and other marine products. HS heading No Description of goods ex Chapter 15 Fats and oils for human consumption ex Chapter 23 Feedingstuffs for production animals Article 3 1. On the following products Sweden may until 31 December 1993 apply quantitative restrictions on imports, in so far as this may be necessary to avoid serious disturbances in the Swedish market. HS heading No Description of goods ex 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304:  Herring  Cod 2. As long as Finland temporarily maintains its present regime with regard to Baltic herring, Sweden may apply quantitative restrictions on imports of that product when originating in Finland. APPENDIX 2 TABLE I HS heading No Description of goods 0208 Other meat and edible meat offal, fresh chilled or frozen: ex 0208 90  Other:   Of whale Chapter 3 Fish and crustaceans, molluscs and other aquatic invertebrates 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinized, whether or not refined, but not further prepared: ex 1516 10  Animal fats and oils and their fractions:   Obtained entirely from fish or marine mammals 1603 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates: ex 1603 00  Extracts and juices of whale meat, fish or crustaceans, molluscs or other aquatic invertebrates 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved 2301 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption; greaves: ex 2301 10  Flours, meals and pellets, of meat or meat offal; greaves:   Whale meal ex 2301 20  Flours, meals and pellets of fish or of crustaceans, molluscs or other aquatic invertebrates 2309 Preparations of a kind used in animal feeding: ex 2309 90  Other   Fish solubles TABLE II CN heading No Description of goods 0302 50 0302 69 35 0303 60 0303 79 41 0304 10 31 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida, fresh, chilled or frozen, including fillets, fresh or chilled 0302 62 00 0303 72 00 ex 0304 10 39 Haddock (Melanogrammus aeglefinus), fresh, chilled or frozen, including fillets, fresh or chilled 0302 63 00 0303 73 00 ex 0304 10 39 Saithe [Coalfish] (Pollachius virens), fresh, chilled or frozen, including fillets, fresh or chilled 0302 21 10 0302 21 30 0303 31 10 0303 31 30 ex 0304 10 39 Lesser or Greenland halibut (Reinhardtius hippoglossoides) and Atlantic halibut (Hippoglossus hippoglossus), fresh, chilled or frozen, including fillets, fresh or chilled 0305 62 00 0305 69 10 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida, salted but not dried or smoked and these fish in brine 0305 51 10 0305 59 11 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida, dried, unsalted 0305 30 11 0305 30 19 Fillets of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida, dried, salted or in brine, but not smoked 0305 30 90 Other fillets, dried, salted or in brine, but not smoked 1604 19 91 Other fillets, raw, merely coated with batter or breadcrumbs, whether or not pre-fried in oil, deep frozen 1604 30 90 Caviar substitutes TABLE III In each of the following headings, the concessions granted by the Community shall not include any products specified in Table II or in the attachment to Table III. CN heading No Description of goods 0301 Live fish 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption 0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine, flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption 1604 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs 1605 Crustaceans and molluscs, and other aquatic invertebrates, prepared or preserved Attachment to Table III CN heading No Description of goods (a) Salmon: Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucbo) 0301 99 11 live 0302 12 00 fresh or chilled 0303 10 00 frozen Pacific 0303 22 00 frozen Atlantic and Danube 0304 10 13 fresh or chilled fillets 0304 20 13 frozen fillets ex 0304 90 97 other frozen meat of salmon 0305 30 30 fillets, salted or in brine, not smoked 0305 41 00 smoked, including fillets 0305 69 50 salted or in brine, but not dried or smoked 1604 11 00 whole or in pieces, prepared or preserved 1604 20 10 other prepared or preserved (b) Herring (Clupea harengus, Clupea pallasii) 0302 40 90 fresh or chilled, from 16.6 to 14.2 ex 0302 70 00 livers and foes, fresh or chilled 0303 50 90 frozen, from 16.6 to 14.2 ex 0303 80 00 livers and roes, frozen ex 0304 10 39 fresh fillets of herring 0304 10 93 fresh flaps, from 16.6 to 14.2 ex 0304 10 98 other fresh meat of herring 0304 20 75 frozen fillets 0304 90 25 other frozen meat of herring, from 16.6 to 14.2 ex 0305 20 00 livers and roes of herring, dried, smoked, salted or in brine 0305 42 00 smoked, including fillets 0305 59 30 dried, whether or not salted, but not smoked 0305 61 00 salted or in brine, but not dried or smoked 1604 12 10 fillets, raw, merely coated in batter or breadcrumbs, whether or not pre-fried in oil, deep frozen 1604 12 90 prepared or preserved herring, whole or in pieces, but not minced ex 1604 20 90 other prepared or preserved herring (c) Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 0302 64 90 fresh or chilled, from 16.6 to 14.2 0303 74 19 frozen, from 16.6 to 14.2 (S. scombrus, S. japonicus) 0303 74 90 frozen, from 16.6 to 14.2 (S. australasicus) ex 0304 10 39 fresh fillets of mackerel 0304 20 51 frozen fillets (S. australasicus) ex 0304 20 53 frozen fillets (S. scombrus, S. japonicus) ex 0304 90 97 other frozen meat of mackerel 0305 49 30 smoked including fillets 1604 15 10 whole or in pieces, prepared or preserved (S. scombrus, S. japonicus) 1604 15 90 whole or in pieces, prepared or preserved (S. australasicus) ex 1604 20 90 other prepared or preserved mackerel (d) Shrimps and prawns 0306 13 10 of the family Pandalidae, frozen 0306 13 30 of the genus Crangon, frozen 0306 13 90 her shrimps and prawns, frozen 0306 23 10 of the family Pandalidae, not frozen 0306 23 31 of the genus Crangon, fresh, chilled or cooked by steaming or by boiling in water 0306 23 39 other shrimps of the genus Crangon 0306 23 90 other shrimps and prawns, not frozen 1605 20 00 prepared or preserved (e) Coquilles St Jacques (Pecten maximus) ex 0307 21 00 live, fresh or chilled 0307 29 10 frozen ex 1605 90 10 prepared or preserved (f) Norway lobsters (Nephrops norvegicus) 0306 19 30 frozen 0306 29 30 not frozen ex 1605 40 00 prepared or preserved APPENDIX 3 Agreements between the Community and individual EFTA States, as referred to in Article 7:  Agreement between the European Economic Community and the Kingdom of Sweden, signed on 22 July 1972, and a subsequent Exchange of Letters concerning agriculture and fisheries, signed on 14 July 1986;  Agreement between the European Economic Community and the Swiss Confederation, signed on 22 July 1972, and a subsequent Exchange of Letters concerning agriculture and fisheries, signed on 14 July 1986;  Agreement between the European Economic Community and the Kingdom of Norway, signed on 14 May 1973, and a subsequent Exchange of Letters concerning agriculture and fisheries, signed on 14 July 1986;  Article 1 of Protocol No 6 of the Agreement, between the European Economic Community and the Republic of Iceland, signed on 22 July 1972. PROTOCOL 10 on simplification of inspections and formalities in respect of carriage of goods CHAPTER I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Protocol: (a) inspections shall mean the carrying out by customs or any other supervisory department of an operation which consists of the physical examination, including visual inspection, of the means of transport and/or the goods themselves with the aim of checking that their nature, origin, state, quantity or value are in conformity with the particulars given in the documents which have been presented; (b) formalities shall mean any formality imposed on operators by the administration consisting in the presentation or examination of documents and certificates accompanying goods or other particulars, irrespective of form or medium, relating to the goods or means of transport. Article 2 Scope 1. Without prejudice to the specific provisions in force under agreements concluded between the European Economic Community and EFTA States, this Protocol shall apply to inspections and formalities concerning the carriage of goods which have to cross a frontier between an EFTA State and the Community, as well as between the EFTA States. 2. This Protocol shall not apply to inspections or formalities:  in respect of ships and aircraft as means of transport; however, it shall apply to vehicles and goods carried by the said means of transport;  required for the issue of health or plant health certificates in the country of origin or of provenance of the goods. CHAPTER II PROCEDURES Article 3 Random checks and formalities 1. Save as otherwise expressly provided in this Protocol, the Contracting Parties shall take the necessary measures to ensure that:  the different inspections and formalities provided for in Article 2(1) are carried out with the minimum delay necessary and, in so far as possible, at one place;  inspections are carried out by means of random checks, except in duly justified circumstances. 2. For the purposes of implementing the second indent of paragraph 1, the basis for carrying out random checks shall be the total number of consignments passing through a frontier post and presented to a customs office or inspection authority during a given period, and not the total number of goods making up each consignment. 3. The Contracting Parties shall facilitate, at the places of departure and destination of goods, the use of simplified procedures and data processing and data transmission techniques for the purposes of the export, transit and import of goods. 4. The Contracting Parties shall endeavour to deploy customs offices, including those in the interior of their territory, in such a way as best to take account of the requirements of commercial operators. Article 4 Veterinary rules In areas relating to the protection of human and animal health and the protection of animals, implementation of the principles set out in Articles 3, 7 and 13 and the rules governing the fees to be charged in respect of the formalities and inspections carried out shall be decided upon by the EEA Joint Committee in accordance with Article 93(2) of the Agreement. Article 5 Plant health rules 1. Plant health inspections of imports shall take the form only of random checks and sample testing except in duly justified circumstances. Such inspections shall be carried out at either the place of destination of the goods or another place designated within the respective territories on condition that the itinerary of the goods is affected to the least possible extent. 2. Rules governing the carrying out of identity checks on imports in relation to goods covered by plant health legislation shall be adopted by the EEA Joint Committee in accordance with Article 3(2) of the Agreement. The measures pertaining to the fees to be charged in respect of plant health formalities and inspections shall be decided upon by the EEA Joint Committee in accordance with Article 93(2) of the Agreement. 3. Paragraphs 1 and 2 shall not apply to goods other than those produced in the Community or in an EFTA State except in cases where, by their nature, they present no plant health risk or in cases where they have undergone a plant health inspection on entering the territory of the respective Contracting Parties, and are found, at the time of such inspections, to meet the requirements relating to plant health laid down in their legislation. 4. Where a Contracting Party considers that there is imminent danger of the introduction or spread of harmful organisms in its territory, it may take such temporary measures as are necessary to protect itself against that danger. The Contracting Parties shall notify one another forthwith of the measures taken and of the reasons which made them necessary. Article 6 Delegation of powers The Contracting Parties shall see to it that, by express delegation by the competent authorities and on their behalf, one of the other services represented, and preferably the customs service, may carry out inspections for which those authorities are responsible and, in so far as such inspections relate to the requirement to produce the necessary documents, checks on the validity and authenticity thereof and on the identity of the goods declared in such documents. In that event the authorities concerned shall ensure that the means required for carrying out such checks are made available. Article 7 Recognition of inspections and documents For the purposes of implementing this Protocol and without prejudice to the possibility of carrying out random checks, the Contracting Parties shall, in the event of goods being imported or entering in transit, recognize the inspections carried out and the documents drawn up by the competent authorities of the other Contracting Parties which certify that the goods comply with the legal requirements of the country of import or equivalent requirements in the country of export. Article 8 Opening hours of frontier posts 1. Where the volume of traffic so warrants, the Contracting Parties shall see to it that: (a) frontier posts are open, except when traffic is prohibited, so that:  frontiers can be crossed 24 hours a day with the corresponding inspections and formalities in respect of goods placed under a customs transit procedure, their means of transport and vehicles travelling unladen, save where frontier inspection is necessary in order to prevent the spread of disease or protect animals;  inspections and formalities relating to the movement of means of transport and goods which are not moving under a customs transit procedure may be performed from Monday to Friday during an uninterrupted period of at least 10 hours, and on Saturday during an uninterrupted period of at least six hours, unless those days are public holidays; (b) as regards vehicles and goods transported by air, the periods referred to in the second indent of subparagraph (a) are adapted in such a way as to meet actual needs and for that purpose are split or extended if necessary. 2. Where general compliance with the periods referred to in the second indent of subparagraph l(a) and in subparagraph l(b) poses problems for veterinary services, the Contracting Parties shall see to it that, subject to at least 12 hours' notice being given by the carrier, a veterinary expert is available during those periods; in the case of the transport of live animals, however, the period of such notice may be increased to 18 hours. 3. Where several frontier posts are situated in the immediate vicinity of one and the same frontier zone, the Contracting Parties concerned may jointly agree for certain of such posts, to derogate from paragraph 1 provided that the other posts in that zone are able to clear goods and vehicles in accordance with that paragraph. 4. As regards the frontier posts and customs offices and services referred to in paragraph 1, and under the conditions laid down by the Contracting Parties, the competent authorities shall, if specifically requested during business hours and for sound reasons, provide for inspections and formalities to be carried out, as an exception, outside business hours, on condition that, where relevant, payment is made for services so rendered. Article 9 Express lanes The Contracting Parties shall endeavour to establish at frontier posts, where technically possible and justified by the volume of traffic, express lanes reserved for goods placed under a customs transit procedure, their means of transport, vehicles travelling unladen and all goods subject to such inspections and formalities as do not exceed those required in respect of goods placed under a transit procedure. CHAPTER III COOPERATION Article 10 Cooperation between authorities 1. In order to facilitate the crossing of frontiers, the Contracting Parties shall take the measures necessary to extend cooperation at both national and regional or local level between the authorities responsible for the organization of inspections and between the various departments carrying out inspections and formalities on either side of such frontiers. 2. Each Contracting Party shall, in so far as it is concerned, see to it that persons engaged in trade covered by this Protocol can rapidly inform the competent authorities of any problems encountered when crossing frontiers. 3. The cooperation referred to in paragraph 1 shall cover in particular: (a) the arrangement of frontier posts in such a way as to meet traffic requirements; (b) the conversion of frontier offices into juxtaposed inspection offices, where possible; (c) the harmonization of the responsibilities of the frontier posts and offices situated on either side of the frontier; (d) the seeking of appropriate solutions to any problems reported. 4. The Contracting Parties shall cooperate in order to harmonize the business hours of the various departments carrying out inspections and formalities on either side of the frontier. Article 11 Notification of new inspections and formalities Where a Contracting Party intends to introduce a new inspection or formality, it shall inform the other Contracting Parties thereof. The Contracting Party concerned shall ensure that the measures taken to facilitate the crossing of frontiers are not rendered inoperative through the application of such new inspections or formalities. Article 12 Free flow of traffic 1. The Contracting Parties shall take the measures necessary to ensure that waiting time caused by the various inspections and formalities does not exceed the time required for their proper completion. To that end, they shall organize the business hours of the departments which are to carry out inspections and formalities, the staff available and the practical arrangements for processing goods and documents associated with the carrying out of inspections and formalities in such a way as to reduce waiting time in the flow of traffic to the fullest possible extent. 2. The competent authorities of the Contracting Parties in whose territory serious disruption in regard to the carriage of goods occurs, which is likely to jeopardize the objectives of simplifying and expediting the crossing of frontiers, shall immediately inform the competent authorities of the other Contracting Parties affected by such disruption. 3. The competent authorities of each Contracting Party so affected shall immediately take appropriate measures to ensure, as far as possible, the free flow of traffic. The measures shall be notified to the EEA Joint Committee which shall, where appropriate, meet in emergency session at the request of a Contracting Party, to discuss these measures. Article 13 Administrative assistance In order to ensure the smooth functioning of trade between the Contracting Parties and to facilitate the detection of any irregularity or infringement, the competent authorities of the Contracting Parties shall cooperate with each other mutatis mutandis in accordance with the provisions of Protocol 11. Article 14 Consultation groups 1. The competent authorities of the Contracting Parties concerned may set up any consultation group responsible for dealing with questions of a practical, technical or organizational nature at regional or local level. 2. Such consultation groups shall meet whenever necessary at the request of the competent authorities of a Contracting Party. The EEA Joint Committee shall be kept regularly informed of their deliberations by the Contracting Parties responsible for them. CHAPTER IV FINAL PROVISIONS Article 15 Payment facilities The Contracting Parties shall see to it that any sums payable in respect of the inspections and formalities applied to trade can also be paid by means of guaranteed or certified international cheques, expressed in the currency of the country in which such sums are payable. Article 16 Relationship to other agreements and national legislation This Protocol shall not prevent the application of greater facilities which two or more Contracting Parties grant to each other, nor the right of the Contracting Parties to apply their own legislation to controls and formalities at their frontiers, on condition that this does not reduce in any way the facilities deriving from this Protocol. PROTOCOL 11 on mutual assistance in Customs Matters Article 1 Definitions For the purposes of this Protocol: (a) customs legislation shall mean provisions applicable in the territories of the Contracting Parties governing the import, export, transit of goods and their placing under any other customs procedure, including measures of prohibition, restriction and control adopted by the said Parties; (b) customs duties shall mean all duties, taxes, fees or other charges which are levied and collected in the territories of the Contracting Parties, in application of customs legislation, but not including fees and charges which are limited in amount to the approximate costs of services rendered; (c) applicant authority shall mean a competent administrative authority which has been appointed by a Contracting Party for this purpose and which makes a request for assistance in customs matters; (d) requested.authority shall mean a competent administrative authority which has been appointed by a Contracting Party for this purpose and which receives a request for assistance in customs matters; (e) contravention shall mean any violation of the customs legislation as well as any attempted violation of such legislation. Article 2 Scope 1. The Contracting Parties shall assist each other, in the manner and under the conditions laid down in this Protocol, in ensuring that customs legislation is correctly applied, in particular by the prevention, detection and investigation of contraventions of this legislation. 2. Assistance in customs matters, as provided for in this Protocol, applies to any administrative authority of the Contracting Parties which is competent for the application of this Protocol. It shall not prejudice the rules governing mutual assistance in criminal matters. Article 3 Assistance on request 1. At the request of the applicant authority, the requested authority shall furnish it with all relevant information to enable it to ensure that customs legislation is correctly applied, including information regarding operations noted or planned which contravene or would contravene such legislation. 2. At the request of the applicant authority, the requested authority shall inform it whether goods exported from the territory of one of the Contracting Parties have been properly imported into the territory of the other Party, specifying, where appropriate, the customs procedure applied to the goods. 3. At the request of the applicant authority, the requested authority shall take the necessary steps to ensure that a surveillance is kept on: (a) natural or legal persons of whom there are reasonable grounds for believing that they are contravening or have contravened customs legislation; (b) movement of goods notified as possibly giving rise to substantial contraventions of customs legislation; (c) means of transport for which there are reasonable grounds for believing that they have been, are or may be used in the contravening of customs legislation. Article 4 Spontaneous assistance The Contracting Parties shall within their competences provide each other with assistance if they consider that to be necessary for the correct application of customs legislation, particularly when they obtain information pertaining to:  operations which have contravened, contravene or would contravene such legislation and which may be of interest to other Contracting Parties;  new means or methods employed in realizing such operations;  goods known to be subject to substantial contravention of customs legislation on import, export, transit or any other customs procedure. Article 5 Delivery/Notification At the request of the applicant authority, the requested authority shall in accordance with its legislation take all necessary measures in order to:  deliver all documents;  notify all decisions; falling within the scope of this Protocol to an addressee, residing or established in its territory. Article 6 Form and substance of requests for assistance 1. Requests pursuant to the present Protocol shall be made in writing. Documents necessary for the execution of such requests shall accompany the request. When required because of the urgency of the situation, oral requests may be accepted, but must be confirmed in writing immediately. 2. Requests pursuant to paragraph 1 shall include the following information: (a) the applicant authority; (b) the measure requested; (c) the object of and the reason for the request; (d) laws, rules and other legal instruments involved; (e) indications as exact and comprehensive as possible on the natural or legal persons being the target of the investigations; (f) a summary of the relevant facts, except in cases provided for in Article 5. 3. Requests shall be submitted in an official language of the requested authority or in a language acceptable to such authority. 4. If a request does not meet the formal requirements, its correction or completion may be demanded; the ordering of precautionary measures may, however, take place. Article 7 Execution of requests 1. In order to comply with a request for assistance, the requested authority or, when the latter cannot act on its own, the administrative department to which the request has been addressed by this authority, shall proceed, within its competence and resources available, as though it were acting on its own account or at the request of other authorities of that same Contracting Party, by supplying information already possessed, by carrying out appropriate enquiries or by arranging for them to be carried out. 2. Requests for assistance will be executed in accordance with the laws, rules and other legal instruments of the requested Contracting Party. 3. Duly authorized officials of a Contracting Party may, with the agreement of the other Contracting Party involved and within the conditions laid down by the latter, obtain from the offices of the requested authority or other authority for which the requested authority is responsible, information relating to the contravention of customs legislation which the applicant authority needs for the purposes of this Protocol. 4. Officials of a Contracting Party may, with the agreement of the other Contracting Party, be present at enquiries carried out in the latter's territory. Article 8 Form in which information is to be communicated 1. The requested authority shall communicate results of enquiries to the applicant authority in the form of documents, certified copies of documents, reports and the like. 2. The documents provided for in paragraph 1 may be replaced by computerized information produced in any form for the same purpose. Article 9 Exceptions to the obligation to provide assistance 1. The Contracting Parties may refuse to give assistance as provided for in this Protocol, where to do so would: (a) be likely to prejudice sovereignty, public policy (I'ordre publique), security or other essential interests; or (b) involve currency or tax regulations other than regulations concerning customs duties; or (c) violate an industrial, commercial or professional secret. 2. Where the applicant authority asks for assistance which it would itself be unable to provide if so asked, it shall draw attention to that fact in its request. It shall then be left to the requested authority to decide how to respond to such a request. 3. If assistance is withheld or denied, the decision and the reasons therefor must be notified to the applicant authority without delay. Article 10 Obligation to observe confidentiality Any information communicated in whatever form pursuant to this Protocol shall be of a confidential nature. It shall be covered by the obligation of official secrecy and shall enjoy the protection extended to like information under the relevant laws applicable in the Contracting Party which received it and the corresponding provisions applying to the Community authorities. Article 11 Use of information 1. Information obtained shall be used solely for the purposes of this Protocol and may be used within each Contracting Party for other purposes only with the prior written consent of the administrative authority which furnished the information and shall be subject to any restrictions laid down by that authority. These provisions are not applicable to information concerning offences relating to narcotic drugs and psychotropic substances. Such information may be communicated to other authorities directly involved in the combat of illicit drug traffic. 2. Paragraph 1 shall not impede the use of information in any judicial or administrative proceedings subsequently instituted for failure to comply with customs legislation. 3. The Contracting Parties may, in their records of evidence, reports and testimonies and in proceedings and charges brought before the courts, use as evidence information obtained and documents consulted in accordance with the provisions of this Protocol. Article 12 Experts and witnesses An official of a requested authority may be authorized to appear, within the limitations of the authorization granted, as expert or witness in judicial or administrative proceedings regarding the matters covered by this Protocol in the jurisdiction of another Contracting Party, and produce such objects, documents or authenticated copies thereof, as may be needed for the proceedings. The request for an appearance must indicate specifically on what matter and by virtue of what title or qualification the official will be questioned. Article 13 Assistance expenses The Contracting Parties shall waive all claims on each other for the reimbursement of expenses incurred pursuant to this Protocol, except, as appropriate, for expenses to experts and witnesses and to interpreters and translators who are not dependent upon public services. Article 14 Implementation 1. The management of this Protocol shall be entrusted to the central customs authorities of the EFTA States, on the one hand, and the competent services of the EC Commission and, where appropriate, the customs authorities of the EC Member States, on the other. They shall decide on all practical measures and arrangements necessary for its application, taking into consideration rules in the field of data protection. They may recommend to the competent bodies amendments which they consider should be made to this Protocol. 2. The Contracting Parties shall transmit to each other lists of the competent authorities appointed to act as correspondents for the purpose of the operational implementation of this Protocol. As regards cases covered by Community competence, due account shall be taken in this respect of specific situations which, because of the urgency or the fact that only two countries are involved in a request or communication, may require direct contacts between the competent services of the EFTA States and of the EC Member States for the handling of requests or exchange of information. This information shall be supplemented by lists, to be revised when necessary, of officials of those services responsible for preventing, investigating and combating contravention of customs legislation. Moreover, in order to ensure the maximum efficiency of operation of this Protocol, the Contracting Parties shall take appropriate measures to ensure that the departments responsible for combating customs fraud establish direct personal contacts, including when applicable at the level of local customs authorities, in order to facilitate exchange of information and handling of requests. 3. The Contracting Parties shall consult each other and subsequently keep each other informed of the detailed rules of implementation which are adopted in accordance with the provisions of this Article. Article 15 Complementarity 1. This Protocol shall complement and not impede application of any agreements on mutual assistance which have been concluded or may be concluded between EC Member States and EFTA States as well as between the EFTA States. Nor shall it preclude more extensive mutual assistance granted under such agreements. 2. Without prejudice to Article 11, these agreements do not prejudice Community provisions governing the communication between the competent services of the EC Commission and the customs authorities of the Member States of any information obtained in customs matters which could be of Community interest. PROTOCOL 12 on conformity assessment agreements with third countries Mutual recognition agreements with third countries concerning conformity assessment for products where the use of a mark is provided for in EC legislation will be negotiated on the initiative of the Community. The Community will negotiate on the basis that the third countries concerned will conclude with the EFTA States parallel mutual recognition agreements equivalent to those to be concluded with the Community. The Contracting Parties shall cooperate in accordance with the general information and consultation procedures set out in the EEA Agreement. Should a difference arise in relations with third countries, it will be dealt with in accordance with the relevant provisions of the EEA Agreement. PROTOCOL 13 on the non-application of anti-dumping and countervailing measures The application of Article 26 of the Agreement is limited to the areas covered by the provisions of the Agreement and in which the Community acquis is fully integrated into the Agreement. Moreover, unless other solutions are agreed upon by the Contracting Parties, its application is without prejudice to any measures which may be introduced by the Contracting Parties to avoid circumvention of the following measures aimed at third countries:  anti-dumping measures;  countervailing duties;  measures against illicit commercial practices attributable to third countries. PROTOCOL 14 on trade in coal and steel products Article 1 This Protocol applies to products covered by the bilateral Free Trade Agreements (hereinafter referred to as the Tree Trade Agreements') concluded between, on the one hand, the European Coal and Steel Community and its Member States and the individual EFTA States, on the other hand, or, as the case may be, between the Member States of the European Coal and Steel Community and the respective EFTA States, Article 2 1. The Free Trade Agreements shall remain unaffected unless otherwise provided in this Protocol. Where the Free Trade Agreements do not apply, the provisions of this Agreement are applicable. Where the substantive provisions of the Free Trade Agreements continue to be applied, the institutional provisions of those agreements will also be applicable. 2. Quantitative restrictions on exports, measures having equivalent effect and customs duties and charges having equivalent effect, applicable to trade within the European Economic Area, shall be abolished. Article 3 The Contracting Parties shall not introduce any restrictions or administrative and technical regulations which would form, in trade between the Contracting Parties, an impediment to the free movement of products covered by this Protocol. Article 4 The substantive competition rules applicable to undertakings concerning products covered by this Protocol are included in Protocol 25. Secondary legislation is set out in Protocol 21 and Annex XIV. Article 5 The Contracting Parties shall comply with the rules for aid to the steel industry. They recognize in particular the relevance of, and accept, the Community rules for aid to the steel industry as laid down in Commission Decision 322/89/ECSC which expires on 31 December 1991, The Contracting Parties declare their commitment to integrate into the EEA Agreement new Community rules for aid to the steel industry by the entry into force of this Agreement, provided that they are substantially similar to those of the aforementioned act. Article 6 1. The Contracting Parties shall exchange information on markets. The EFTA States shall use their best endeavours in order to ensure that steel producers, consumers and merchants provide such information. 2. The EFTA States shall use their best endeavours in order to ensure that the steel-producing undertakings established within their territories will participate in annual surveys concerning investment referred to in Article 15 of Commission Decision No 3302/81/ECSC of 18 November 1981. The Contracting Parties will exchange, without prejudice to the requirements of business confidentiality, information on significant investment or disinvestment projects. 3. All matters relating to the exchange of information between the Contracting Parties shall be covered by the general institutional provisions of this Agreement, Article 7 The Contracting Parties note that the rules of origin laid down in Protocol 3 of the Free Trade Agreements concluded between the European Economic Community and individual EFTA States are replaced by Protocol 4 to this Agreement. PROTOCOL 15 on transitional periods on the free movement of persons (Switzerland and Liechtenstein) Article 1 The provisions of the Agreement and its Annexes relating to the free movement of persons between the EC Member States and EFTA States shall apply subject to the transitional provisions laid down in this Protocol. Article 2 1. Notwithstanding the provisions of Article 4, Switzerland, on the one hand, and EC Member States and other EFTA States, on the other hand, may maintain in force until 1 January 1998 with regard to nationals from EC Member States and other EFTA States and to nationals of Switzerland, respectively, national provisions submitting to prior authorization entry, residence and employment. 2. Switzerland may maintain in force until 1 January 1998 with regard to nationals of EC Member States and other EFTA States quantitative limitations for new residents and seasonal workers. These quantitative limitations will be gradually reduced until the end of the transitional period. Article 3 1. Notwithstanding the provisions of paragraph 3, Switzerland may maintain in force until 1 January 1998 national provisions limiting professional and geographical mobility of seasonal workers, including the obligation for such workers to leave the territory of Switzerland at the expiry of their seasonal permit for at least three months. As from 1 January 1993, seasonal permits will be automatically renewed for seasonal workers holding a seasonal work contract on their return to the territory of Switzerland. 2. Articles 10, 11 and 12 of Regulation (EEC) No 1612/68 as listed in point 2 of Annex V to the Agreement shall apply in Switzerland with regard to seasonal workers as from 1 January 1997. 3. As from 1 January 1993 and notwithstanding the provisions of Article 2 of this Protocol, the provisions of Article 28 of the Agreement and of Annex V to the Agreement shall apply to seasonal workers in Switzerland provided that such workers have completed 30 months of seasonal employment in the territory of Switzerland within a preceding reference period of four consecutive years. Article 4 Switzerland may maintain in force until:  1 January 1996 national provisions requiring a worker who, while having his residence in a territory other than that of Switzerland, is employed in the territory of Switzerland (frontier worker) to return each day to the territory of his residence;  1 January 1998 national provisions requiring a worker who, while having his residence in a territory other than that of Switzerland, is employed in the territory of Switzerland (frontier worker) to return each week to the territory of his residence;  1 January 1997 national provisions concerning the limitation of employment of frontier workers within defined frontier zones;  1 January 1995 national provisions submitting to prior authorization employment undertaken by frontier workers in Switzerland. Article 5 1. Liechtenstein, on the one hand, and EC Member States and other EFTA States, on the other hand, may maintain in force until 1 January 1998 with regard to nationals from EC Member States and other EFTA States and to nationals of Liechtenstein, respectively, national provisions submitting to prior authorization entry, residence and employment. 2. Liechtenstein may maintain in force until 1 January 1998 with regard to nationals of EC Member States and other EFTA States quantitative limitations for new residents, seasonal workers and frontier workers. These quantitative limitations will be gradually reduced. Article 6 1. Liechtenstein may maintain in force until 1 January 1998 national provisions limiting professional mobility of seasonal workers, including the obligation of such workers to leave the territory of Liechtenstein at the expiry of their seasonal permit for at least three months. As from 1 January 1993, seasonal permits will be automatically renewed for seasonal workers holding a seasonal work contract on their return to the territory of Liechtenstein. 2. Articles 10, 11 and 12 of Regulation (EEC) No 1612/68 as listed in point 2 of Annex V to the Agreement shall apply in Liechtenstein with regard to residents as from 1 January 1995 and with regard to seasonal workers as from 1 January 1997. 3. The arrangements provided for in paragraph 2 shall also apply to members of the family of a self-employed person in the territory of Liechtenstein. Article 7 Liechtenstein may maintain in force until:  1 January 1998 national provisions requiring a worker who, while having his residence in a territory other than that of Liechtenstein, is employed in the territory of Liechtenstein (frontier worker) to return each day to the territory of his residence;  1 January 1998 national provisions on restrictions on professional mobility and access to professions for all categories of workers;  1 January 1995 national provisions on restrictions on access to professional activities with regard to self-employed persons having their residence in the territory of Liechtenstein. Such restrictions may be upheld until 1 January 1997 with regard to self-employed persons having their residence in a territory other than that of Liechtenstein. Article 8 1. Other than the limitations set out in Articles 2 to 7, Switzerland and Liechtenstein shall not introduce any new restrictive measures concerning entry, employment and residence of workers and self-employed persons as of the date of signature of the Agreement. 2. Switzerland and Liechtenstein shall take all necessary measures so that during the transitional periods nationals of EC Member States and of other EFTA States may take up available employment in the territory of Switzerland and Liechtenstein with the same priority as nationals of Switzerland and Liechtenstein, respectively. Article 9 1. As from 1 January 1996 the Contracting Parties shall examine the results of the application of the transitional periods as set out in Articles 2 to 4. On completion of this examination the Contracting Parties may, on the basis of new data and with a view to a possible shortening of the transition period, propose provisions intended to adjust the transitional periods. 2. At the end of the transitional period for Liechtenstein the transitional measures shall be jointly reviewed by the Contracting Parties, duly taking into account the specific geographic situation of Liechtenstein. Article 10 During transitional periods, existing bilateral arrangements will continue to apply unless provisions which are more favourable in their effect to citizens of the EC Member States and EFTA States result from the Agreement. Article 11 For the purposes of this Protocol, the terms seasonal worker and frontier worker contained therein shall have the meaning as defined by the national legislation of Switzerland and Liechtenstein, respectively, at the time of signature of the Agreement. PROTOCOL 16 on measures in the field of social security related to transitional periods on the free movement of persons (Switzerland and Liechtenstein) Article 1 For the purposes of applying this Protocol and Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community (OJ No L 149, 5.7.1971, p. 416), seasonal worker shall mean, as regards Switzerland and Liechtenstein, any worker who is a national of an EC Member State or another EFTA State and who is the holder of a seasonal permit in the sense of the national legislation of Switzerland and Liechtenstein, respectively, for a maximum period of nine months. Article 2 During the period of validity of the permit, the seasonal worker shall be entitled to unemployment benefits according to Swiss and Liechtenstein legislation, respectively, under the same conditions as a national of Switzerland and Liechtenstein, respectively, and according to the provisions of Regulation (EEC) No 1408/71. Article 3 Part of the unemployment contributions paid by seasonal workers shall be reimbursed by Switzerland and Liechtenstein, respectively, to the States of residence of these Workers according to the following procedure: (a) For each State, the total amount of contributions shall be established according to the number of seasonal workers who are nationals of this State and present in Switzerland and Liechtenstein, respectively, at the end of August, to the average length of the season, to the wages and to the rates of contribution to Swiss and Liechtenstein unemployment insurance, respectively (shares of the employer and of the worker). (b) The amount reimbursed to each State shall correspond to fifty per cent of the total amount of the contributions, calculated according to subparagraph (a). (c) The reimbursement shall be made only when the total number of seasonal workers residing in the State concerned exceeds, during the accounting period, 500 as regards Switzerland or 50 as regards Liechtenstein. Article 4 The provisions on the reimbursement of unemployment contributions contained in the conventions on unemployment insurance concluded by Switzerland with France (Convention of 14 December 1978), Italy (Convention of 12 December 1978), the Federal Republic of Germany (Convention of 17 November 1982), Austria (Convention of 14 December 1978) and the Principality of Liechtenstein (Convention of 15 January 1979), shall continue to apply during the transitional periods. Article 5 The validity of this Protocol shall be limited to the length of the transitional periods as defined in Protocol 15. PROTOCOL 17 concerning Article 34 1. Article 34 of the Agreement shall not prejudge the adoption of legislation or the application of any measures by the Contracting Parties concerning third-country access to their markets. Any legislation in a field which is governed by the Agreement shall be dealt with according to the procedures laid down in the Agreement and the Contracting Parties shall endeavour to elaborate corresponding EEA rules. In all other cases the Contracting Parties shall inform the EEA Joint Committee of the measures and, whenever necessary, endeavour to adopt provisions to ensure that the measures are not circumvented through the territory of the other Contracting Parties. If no agreement can be reached on such rules or provisions, the Contracting Party concerned may take measures necessary to prevent circumvention. 2. For the definition of the beneficiaries of the rights derived from Article 34, Title I of the General Programme for the abolition of restrictions on freedom of establishment (OJ 2, 15.1.1962, p. 36/62) shall apply with the same legal effect as within the Community. PROTOCOL 18 on internal procedures for the implementation of Article 43 For the Community, the procedures to be followed for the implementation of Article 43 of the Agreement are set out in the Treaty establishing the European Economic Community. For the EFTA States, the procedures are set out in the agreement on a Standing Committee of the EFTA States and will cover the following elements: An EFTA State which intends to take measures in accordance with Article 43 of the Agreement shall in good time give notice thereof to the Standing Committee of the EFTA States. However, in case of secrecy or urgency, notice shall be given to the other EFTA States and to the Standing Committee of the EFTA States at the latest by the date of entry into force of the measures. The Standing Committee of the EFTA States shall examine the situation and deliver an opinion regarding the introduction of the measures. It shall keep the situation under review and may at any time make, by majority vote, recommendations regarding the possible amendment, suspension or abolition of the measures introduced or regarding any other measures to assist the EFTA State concerned to overcome its difficulties. PROTOCOL 19 on maritime transport The Contracting Parties shall not apply between themselves the measures referred to in Council Regulations (EEC) Nos 4057/86 (OJ No L 378, 31.12.1986, p. 14) and Nos 4058/86 (OJ No L 378, 31.12.1986, p. 21) and Council Decision 83/573/EEC (OJ No L 332, 28.11.1983, p. 37) or any other similar measures, provided that the acquis on maritime transport included in the Agreement is fully implemented. The Contracting Parties will coordinate their actions and measures towards third countries and third country companies in the area of maritime transport according to the following provisions: 1. if a Contracting Party decides to monitor the activities of certain third countries in the field of cargo shipping it shall inform the EEA Joint Committee and may propose to other Contracting Parties that they participate in this action; 2. if a Contracting Party decides to make diplomatic representations to a third country in response to a restriction or a threat to restrict free access to cargoes in ocean trades, it shall inform the EEA Joint Committee. The other Contracting Parties may decide to join in such diplomatic representations; 3. if any of the Contracting Parties intends to take measures or action against a third country and/or third-country shipowners in order to respond, inter alia, to unfair pricing practices by certain third-country shipowners engaged in international cargo-liner shipping or to restrictions or threats to restrict free access to cargoes in ocean trades, it shall inform the EEA Joint Committee. Whenever appropriate, the Contracting Party initiating the procedures may request the other Contracting Parties to cooperate in these procedures. The other Contracting Parties may decide to take the same measures or actions for their own jurisdictions. Where measures or actions taken by a Contracting Party are evaded through the territory of other Contracting Parties which have not adopted such measures or actions, the Contracting Party whose measures or actions are evaded may take appropriate measures to remedy the situation; 4. if any of the Contracting Parties intends to negotiate cargo-sharing arrangements as described in Articles 5(1) and 6 of Council Regulation (EEC) No 4055/86 (OJ No L 378, 31.12.1986, p. 1) or to extend the provisions of this Regulation to nationals of a third country as foreseen in Article 7 thereof, it shall inform the EEA Joint Committee. If one or more of the other Contracting Parties object to the intended action, a satisfactory solution will be sought within the EEA Joint Committee. If the Contracting Parties do not reach agreement, appropriate measures may be taken. If no other means are available, such measures may include the revocation between Contracting Parties of the principle of freedom to provide maritime transport services, established in Article 1 of the Regulation; 5. whenever possible, the information referred to in paragraphs 1 to 4 shall be given in good time to allow the Contracting Parties to coordinate their actions; 6. at the request of a Contracting Party, consultations shall take place between Contracting Parties on questions concerning shipping matters and dealt with in international organizations and on the various aspects of development which have taken place in relations between Contracting Parties and third countries in shipping matters, and on the functioning of bilateral or multilateral agreements concluded in this sphere. PROTOCOL 20 on access to inland waterways 1. Mutual right of access shall be granted by each of the Contracting Parties to each other's inland waterways. In the case of the Rhine and the Danube, the Contracting Parties will take all necessary steps to reach simultaneously the objective of equal access and freedom of establishment in the area of inland waterways. 2. Arrangements to ensure reciprocal equal access to inland waterways within the territory of the Contracting Parties for all Contracting Parties shall be elaborated within the international organizations concerned by 1 January 1996, taking into account the obligations under relevant multilateral Agreements. 3. All relevant acquis in inland waterways shall apply as of the entry into force of the Agreement to those EFTA States which have, at that time, access to Community inland waterways, and to the other EFTA States as soon as they obtain the right of equal access. However, Article 8 of Regulation (EEC) No 1101/89 of 27 April 1989 (OJ No L 116, 28.4.1989, p. 25), as adapted for the purposes of the Agreement, shall become applicable to such inland waterway vessels from the latter EFTA States which are brought into service after 1 January 1993 as soon as these States obtain access to the inland waterways of the Community. PROTOCOL 21 on the implementation of competition rules applicable to undertakings Article 1 The EFTA Surveillance Authority shall, in an agreement between the EFTA States, be entrusted with equivalent powers and similar functions to those of the EC Commission, at the time of the signature of the Agreement, for the application of the competition rules of the Treaty establishing the European Economic Community and the Treaty establishing the European Coal and Steel Community, enabling the EFTA Surveillance Authority to give effect to the principles laid down in Articles l(2)(e) and 53 to 60 of the Agreement, and in Protocol 25. The Community shall, where necessary, adopt the provisions giving effect to the principles laid down in Articles l(2)(e) and 53 to 60 of the Agreement, and in Protocol 25, in order to ensure that the EC Commission has equivalent powers and similar functions under this Agreement to those which it has, at the time of the signature of the Agreement, for the application of the competition rules of the Treaty establishing the European Economic Community and the Treaty establishing the European Coal and Steel Community. Article 2 If, following the procedures set out in Part VII of the Agreement, new acts for the implementation of Articles l(2)(e) and 53 to 60 and of Protocol 25, or on amendments of the acts listed in Article 3 of this Protocol are adopted, corresponding amendments shall be made in the agreement setting up the EFTA Surveillance Authority so as to ensure that the EFTA Surveillance Authority will be entrusted simultaneously with equivalent powers and similar functions to those of the EC Commission. Article 3 1. In addition to the acts listed in Annex XIV, the following acts reflect the powers and functions of the EC Commission for the application of the competition rules of the Treaty establishing the European Economic Community; Control of concentrations 1. 389 R 4064: Articles 6 to 25 of Council Regulation (EEC) No 4064/89 of 21 December 1989 on the control of concentrations between undertakings (OJ No L 395, 30.12.1989, p. 1), as corrected by OJ No L 257, 21.9.1990, p. 13. 2. 390 R 2367: Commission Regulation (EEC) No 2367/90 of 25 July 1990 on the notifications, time limits and hearings provided for in Council Regulation (EEC) No 4064/89 on the control of concentrations between undertakings (OJ No L 219, 14.8.1990, p. 5). General procedural rules 3. 362 R 0017: Council Regulation No 17/62 of 6 February 1962. First Regulation implementing Articles 85 and 86 of the Treaty (OJ No 13, 21.2.1962, p. 204/62), as amended by:  362 R 0059: Regulation No 59/62 of 3 July 1962 (OJ No 58, 10.7.1962, p. 1655/62),  363 R 0118: Regulation No 118/63 of 5 November 1963 (OJ No 162, 7.11.1963, p. 2696/63),  371 R 2822: Regulation (EEC) No 2822/71 of 20 December 1971 (OJ No L 285, 29.12.1971, p. 49),  1 72 B: Act concerning the conditions of Accession and Adjustments to the Treaties  Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 92),  1 79 H: Act concerning the conditions of Accession and Adjustments to the Treaties  Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 93),  1 85 I: Act concerning the conditions of Accession and Adjustments to the Treaties  Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 165). 4. 362 R 0027: Commission Regulation No 27/62 of 3 May 1962. First Regulation implementing Council Regulation No 17/62 of 6 February 1962 (Form, content and other details concerning applications and notifications) (OJ No 35, 10.5.1962, p. 1118/62), as amended by:  368 R 1133: Regulation (EEC) No 1133/68 of 26 July 1968 (OJ No L 189, 1.8.1968, p. 1),  375 R 1699: Regulation (EEC) No 1699/75 of 2 July 1975 (OJ No L 172, 3.7.1975, p. 11),  1 79 H: Act concerning the conditions of Accession and Adjustments to the Treaties  Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 94),  385 R 2526: Regulation (EEC) No 2526/85 of 5 August 1985 (OJ No L 240, 7.9.1985, p. 1),  1 85 I: Act concerning the conditions of Accession and Adjustments to the Treaties  Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 166). 5. 363 R 0099: Commission Regulation No 99/63 of 25 July 1963 on the hearings provided for in Article 19(1) and (2) of Council Regulation (EEC) No 17/62 (OJ No 127, 20.8.1963, p. 2268/63). Transport 6. 362 R 0141: Council Regulation No 141/62 of 26 November 1962 exempting transport from the application of Council Regulation No 17/62 amended by Regulations Nos 165/65/EEC and 1002/67/EEC (OJ No 124, 28.11.1962, p. 2751/62). 7. 368 R 1017: Article 6 and Articles 10 to 31 of Council Regulation (EEC) No 1017/68 of 19 July 1968 applying rules of competition to transport by rail, road and inland waterway (OJ No L 175, 23.7.1968, p. 1). 8. 369 R 1629: Commission Regulation (EEC) No 1629/69 of 8 August 1969 on the form, content and other details of complaints pursuant to Article 10, applications pursuant to Article 12 and notifications pursuant to Article 14(1) of Council Regulation (EEC) No 1017/68 of 19 July 1968 (OJ No L 209, 21.8.1969, p. 1). 9. 369 R 1630: Commission Regulation (EEC) No 1630/69 of 8 August 1969 on the hearings provided for in Article 26(1) and (2) of Council Regulation (EEC) No 1017/68 of 19 July 1968 (OJ No L 209, 21.8.1969, p. 11). 10. 374 R 2988: Council Regulation (EEC) No 2988/74 of 26 November 1974 concerning limitation periods in proceedings and the enforcement of sanctions under the rules of the European Economic Community relating to transport and competition (OJ No L 319, 29,11,1974, p, 1). 11. 386 R 4056: Section II of Council Regulation (EEC) No 4056/86 of 22 December 1986 laying down detailed rules for the application of Articles 85 and 86 of the Treaty to maritime transport (OJ No L 378, 31.12.1986, p. 4). 12. 388 R 4260: Commission Regulation (EEC) No 4260/88 of 16 December 1988 on the communications, complaints and applications and the hearings provided for in Council Regulation (EEC) No 4056/86 laying down detailed rules for the application of Articles 85 and 86 of the Treaty to maritime transport (OJ No L 376, 31.12,1988, p. 1). 13. 387 R 3975: Council Regulation (EEC) No 3975/87 of 14 December 1987 laying down the procedure for the application of the rules on competition to undertakings in the air transport sector (OJ No L 374, 31.12.1987, p. 1), as amended by:  391 R 1284: Council Regulation (EEC) No 1284/91 of 14 May 1991 (OJ No L 122, 17.5.1991, p. 2). 14. 388 R 4261: Commission Regulation (EEC) No 4261/88 of 16 December 1988 on the form, content and other details of complaints and of applications, and the hearings provided for in Council Regulation (EEC) No 3975/87 laying down the procedure for the application of the rules of competition to undertakings in the air transport sector (OJ No L 376, 31.12.1988, p. 10). 2. In addition to the acts listed in Annex XIV, the following acts reflect the powers and functions of the EC Commission for the application of the competition rules of the Treaty establishing the European Coal and Steel Community (ECSC): 1. Article (ECSC) 65(2), subparagraphs 3 to 5, (3), (4), subparagraph 2, and (5). 2. Article (ECSC) 66(2), subparagraphs 2 to 4, and (4) to (6). 3. 354 D 7026: High Authority Decision No 26/54 of 6 May 1954 laying down in implementation of Article 66(4) of the Treaty a regulation concerning information to be furnished ( Official Journal of the European Coal and Steel Community No 9, 11.5.1954, p. 350/54). 4. 378 S 0715: Commission Decision No 715/78/ECSC of 6 April 1978 concerning limitation periods in proceedings and the enforcement of sanctions under the Treaty establishing the European Coal and Steel Community (OJ No L 94, 8.4.1978, p. 22). 5. 384 S 0379: Commission Decision No 379/84/ECSC of 15 February 1984 defining the powers of officials and agents of the Commission instructed to carry out the checks provided for in the ECSC Treaty and decisions taken in application thereof (OJ No L 46, 16.2.1984, p. 23). Article 4 1. Agreements, decisions and concerted practices of the kind described in Article 53(1) which come into existence after the entry into force of the Agreement and in respect of which the parties seek application of Article 53(3) shall be notified to the competent surveillance authority pursuant to Article 56, Protocol 23 and the rules referred to in Articles 1 to 3 of this Protocol. Until they have been notified, no decision in application of Article 53(3) may be taken. 2. Paragraph 1 shall not apply to agreements, decisions and concerted practices where: (a) the only parties thereto are undertakings from one EC Member State or from one EFTA State and the agreements, decisions or concerted practices do not relate either to imports or to exports between Contracting Parties; (b) not more than two undertakings are party thereto, and the agreements only: (i) restrict the freedom of one party to the contract in determining the prices or conditions of business upon which the goods which he has obtained from the other party to the contract may be resold, or (ii) impose restrictions on the exercise of the rights of the assignee or user of industrial property rights - in particular patents, utility models, designs or trademarks - or of the person entitled under a contract to the assignment, or grant, of the right to use a method of manufacture or knowledge relating to the use and to the application of industrial processes; (c) they have as their sole object: (i) the development or uniform application of standards or types, or (ii) joint research or development, or (iii) specialization in the manufacture of products including agreements necessary for achieving this:  where the products which are the subject of specialization do not, in a substantial part of the territory covered by the Agreement, represent more than 15 per cent of the volume of business done in identical products or those considered by consumers to be similar by reason of their characteristics, price and use, and  where the total annual turnover of the participating undertakings does not exceed ECU 200 million. These agreements, decisions and concerted practices may be notified to the competent surveillance authority pursuant to Article 56, Protocol 23 and the rules referred to in Articles 1 to 3 of this Protocol. Article 5 1. Agreements, decisions and concerted practices of the kind described in Article 53(1) which are in existence at the date of entry into force of the Agreement and in respect of which the parties seek application of Article 53(3) shall be notified to the competent surveillance authority pursuant to the provisions in Article 56, Protocol 23 and the rules referred to in Articles 1 to 3 of this Protocol within six months of the date of entry into force of the Agreement. 2. Paragraph 1 shall not apply to agreements, decisions or concerted practices of the kind described in Article 53(1) of the Agreement and falling under Article 4(2) of this Protocol; these may be notified to the competent surveillance authority pursuant to Article 56, Protocol 23 and. the rules referred to in Articles 1 to 3 of this Protocol. Article 6 The competent surveillance authority shall specify in its decisions pursuant to Article 53(3) the date from which the decisions shall take effect. That date may be earlier than the date of notification as regards agreements, decisions of associations of undertakings or concerted practices falling under Articles 4(2) and 5(2) of this Protocol, or those falling under Article 5(1) of this Protocol which have been notified within the time limit specified in Article 5(1). Article 7 1. Where agreements, decisions or concerted practices of the kind described in Article 53(1) which are in existence at the date of entry into force of the Agreement and notified within the time limits specified in Article 5(1) of this Protocol do not satisfy the requirements of Article 53(3) and the undertakings or associations of undertakings concerned cease to give effect to them or modify them in such a manner that they no longer fall under the prohibition contained in Article 53(1) or that they satisfy the requirements of Article 53(3), the prohibition contained in Article 53(1) shall apply only for a period fixed by the competent surveillance authority. A decision by the competent surveillance authority pursuant to the foregoing sentence shall not apply as against undertakings and associations of undertakings which did not expressly consent to the notification. 2. Paragraph 1 shall apply to agreements, decisions or concerted practices falling under Article 4(2) of this Protocol which are in existence at the date of entry into force of the Agreement if they are notified within six months after that date. Article 8 Applications and notifications submitted to the EC Commission prior to the date of entry into force of the Agreement shall be deemed to comply with the provisions on application and notification under the Agreement. The competent surveillance authority pursuant to Article 56 of the Agreement and Article 10 of Protocol 23 may require a duly completed form as prescribed for the implementation of the Agreement to be submitted to it within such time as it shall appoint. In that event, applications and notifications shall be treated as properly made only if the forms are submitted within the prescribed period and in accordance with the provisions of the Agreement. Article 9 Fines for infringement of Article 53(1) shall not be imposed in respect of any act prior to notification of the agreements, decisions and concerted practices to which Articles 5 and 6 of this Protocol apply and which have been notified within the period specified therein. Article 10 The Contracting Parties shall ensure that the measures affording the necessary assistance to officials of the EFTA Surveillance Authority and the EC Commission, in order to enable them to make their investigations as foreseen under the Agreement, are taken within six months of the entry into force of the Agreement. Article 11 As regards agreements, decisions and concerted practices already in existence at the date of entry into force of the Agreement which fall under Article 53(1), the prohibition in Article 53(1) shall not apply where the agreements, decisions or practices are modified within six months from the date of entry into force of the Agreement so as to fulfil the conditions contained in the block exemptions provided for in Annex XIV. Article 12 As regards agreements, decisions of associations of undertakings and concerted practices already in existence at the date of entry into force of the Agreement which fall under Article 53(1), the prohibition in Article 53(1) shall not apply, from the date of entry into force of the Agreement, where the agreements, decisions or practices are modified within six months from the date of entry into force of the Agreement so as not to fall under the prohibition of Article 53(1) any more. Article 13 Agreements, decisions of associations of undertakings and concerted practices which benefit from an individual exemption granted under Article 85(3) of the Treaty establishing the European Economic Community before the entry into force of the Agreement shall continue to be exempted as regards the provisions of the Agreement, until their date of expiry as provided for in the decisions granting these exemptions or until the EC Commission otherwise decides, whichever date is the earlier. PROTOCOL 22 concerning the definition of undertaking and turnover (Article 56) Article 1 For the purposes of the attribution of individual cases pursuant to Article 56 of the Agreement, an undertaking shall be any entity carrying out activities of a commercial or economic nature. Article 2 Turnover within the meaning of Article 56 of the Agreement shall comprise the amounts derived by the undertakings concerned, in the territory covered by the Agreement, in the preceding financial year from the sale of products and the provision of services falling within the undertaking's ordinary scope of activities after deduction of sales rebates and of value-added tax and other taxes directly related to turnover. Article 3 In place of turnover, the following shall be used: (a) for credit institutions and other financial institutions, their total assets multiplied by the ratio between loans and advances to credit institutions and customers in transactions with residents in the territory covered by the Agreement and the total sum of those loans and advances; (b) for insurance undertakings, the value of gross premiums received from residents in the territory covered by the Agreement, which shall comprise all amounts received and receivable in respect of insurance contracts issued by or on behalf of the insurance undertakings, including also outgoing reinsurance premiums, and after deduction of taxes and parafiscal contributions or levies charged by reference to the amounts of individual premiums or the total value of premiums. Article 4 1. In derogation from the definition of the turnover relevant for the application of Article 56 of the Agreement, as contained in Article 2 of this Protocol, the relevant turnover shall be constituted: (a) as regards agreements, decisions of associations of undertakings and concerted practices related to distribution and supply arrangements between non-competing undertakings, of the amounts derived from the sale of goods or the provision of services which are the subject matter of the agreements, decisions or concerted practices, and from the other goods or services which are considered by users to be equivalent in view of their characteristics, price and intended use; (b) as regards agreements, decisions of associations of undertakings and concerted practices related to arrangements on transfer of technology between non-competing undertakings, of the amounts derived from the sale of goods or the provision of services which result from the technology which is the subject matter of the agreements, decisions or concerted practices, and of the amounts derived from the sale of those goods or the provision of those services which that technology is designed to improve or replace. 2. However, where at the time of the coming into existence of arrangements as described in paragraph 1(a) and (b) turnover as regards the sale of goods or the provision of services is not in evidence, the general provision as contained in Article 2 shall apply. Article 5 1. Where individual cases concern products falling within the scope of application of Protocol 25, the relevant turnover for the attribution of those cases shall be the turnover achieved in these products. 2. Where individual cases concern products falling within the scope of application of Protocol 25 as well as products or services falling within the scope of application of Articles 53 and 54 of the Agreement, the relevant turnover is determined by taking into account all the products and services as provided for in Article 2. PROTOCOL 23 concerning the cooperation between the surveillance authorities (Article 58) GENERAL PRINCIPLES Article 1 The EFTA Surveillance Authority and the EC Commission shall exchange information and consult each other on general policy issues at the request of either of the surveillance authorities. The EFTA Surveillance Authority and the EC Commission, in accordance with their internal rules, respecting Article 56 of the Agreement and Protocol 22 and the autonomy of both sides in their decisions, shall cooperate in the handling of individual cases falling under Article 56(l)(b) and (c), (2), second sentence and (3), as provided for in the provisions below. For the purposes of this Protocol, the term territory of a surveillance authority shall mean for the EC Commission the territory of the EC Member States to which the Treaty establishing the European Economic Community or the Treaty establishing the European Coal and Steel Community, as the case may be, applies, upon the terms laid down in those Treaties, and for the EFTA Surveillance Authority the territories of the EFTA States to which the Agreement applies. THE INITIAL PHASE OF THE PROCEEDINGS Article 2 In cases falling under Article 56(1)(b) and (c), (2), second sentence and (3) of the Agreement, the EFTA Surveillance Authority and the EC Commission shall without undue delay forward to each other notifications and complaints to the extent that it is not apparent that these have been addressed to both surveillance authorities! They shall also inform each other when opening ex officio procedures. The surveillance authority which has received information as provided for in the first subparagraph may present its comments thereon within 40 working days of its receipt. Article 3 The competent surveillance authority shall, in cases falling under Article 56(1)(b) and (c), (2), second sentence and (3) of the Agreement, consult the other surveillance authority when:  publishing its intention to give a negative clearance,  publishing its intention to take a decision in application of Article 53(3), or  addressing to the undertakings or associations of undertakings concerned its statement of objections. The other surveillance authority may deliver its comments within the time limits set out in the abovementioned publication or statement of objections. Observations received from the undertakings concerned or third parties shall be transmitted to the other surveillance authority. Article 4 In cases falling under Article 56(l)(b) and (c), (2), second sentence and (3) of the Agreement, the competent surveillance authority shall transmit to the other surveillance authority the administrative letters by which a file is closed or a complaint rejected. Article 5 In cases falling under Article 56(l)(b) and (c), (2), second sentence and (3) of the Agreement, the competent surveillance authority shall invite the other surveillance authority to be represented at hearings of the undertakings concerned. The invitation shall also extend to the States falling within the competence of the other surveillance authority. ADVISORY COMMITTEES Article 6 In cases falling under Article 56(l)(b) and (c), (2), second sentence and (3) of the Agreement, the competent surveillance authority shall, in due time, inform the other surveillance authority of the date of the meeting of the Advisory Committee and transmit the relevant documentation. All documents forwarded for that purpose from the other surveillance authority shall be presented to the Advisory Committee of the surveillance authority which is competent to decide on a case in accordance with Article 56 together with the material sent out by that surveillance authority. Each surveillance authority and the States falling within its competence shall be entitled to be present in the Advisory Committees of the other surveillance authority and to express their views therein; they shall not have, however, the right to vote. REQUEST FOR DOCUMENTS AND TH ERIGHT TO MAKE OBSERVATIONS Article 7 In cases falling under Article 56(l)(b) and (c), (2), second sentence and (3) of the Agreement, the surveillance authority which is not competent to decide on a case in accordance with Article 56 may request at all stages of the proceedings copies of the most important documents lodged with the competent surveillance authority for the purpose of establishing the existence of infringements of Articles 53 and 54 or of obtaining a negative clearance or exemption, and may furthermore, before a final decision is taken, make any observations it considers appropriate. ADMINISTRATIVE ASSISTANCE Article 8 1. When sending a request for information to an undertaking or association of undertakings located within the territory of the other surveillance authority, the competent surveillance authority, as defined in Article 56 of the Agreement, shall at the same time forward a copy of the request to the other surveillance authority. 2. Where an undertaking or association of undertakings does not supply the information requested within the time limit fixed by the competent surveillance authority, or supplies incomplete information, the competent surveillance authority shall by decision require the information to be supplied. In the case of undertakings or associations of undertakings located within the territory of the other surveillance authority, the competent surveillance authority shall forward a copy of that decision to the other surveillance authority. 3. At the request of the competent surveillance authority, as defined in Article 56 of the Agreement, the other surveillance authority shall, in accordance with its internal rules, undertake investigations within its territory in cases where the competent surveillance authority so requesting considers it to be necessary. 4. The competent surveillance authority is entitled to be represented and take an active part in investigations carried out by the other surveillance authority in respect of paragraph 3. 5. All information obtained during such investigations on request shall be transmitted to the surveillance authority which requested the investigations immediately after their finalization. 6. Where the competent surveillance authority, in cases falling under Article 56(l)(b) and (c), (2), second sentence and (3) of the Agreement, carries out investigations within its territory, it shall inform the other surveillance authority of the fact that such investigations have taken place and, on request, transmit to that authority the relevant results of the investigations. Article 9 1. Information acquired as a result of the application of this Protocol shall be used only for the purpose of procedures under Articles 53 and 54 of the Agreement. 2. The EC Commission, the EFTA Surveillance Authority, the competent authorities of the EC Member States and the EFTA States, and their officials and other servants shall not disclose information acquired by them as a result of the application of this Protocol and of the kind covered by the obligation of professional secrecy. 3. Rules on professional secrecy and restricted use of information provided for in the Agreement or in the legislation of the Contracting Parties shall not prevent exchange of information as set out in this Protocol. Article 10 1. Undertakings shall, in cases of notifications of agreements, address the notification to the competent surveillance authority in accordance with Article 56 of the Agreement. Complaints may be addressed to either surveillance authority. 2. Notifications or complaints addressed to the surveillance authority which, pursuant to Article 56, is not competent to decide on a given case shall be transferred without delay to the competent surveillance authority. 3. If, in the preparation or initiation of ex officio proceedings, it becomes apparent that the other surveillance authority is competent to decide on a case in accordance with Article 56 of the Agreement, this case shall be transferred to the competent surveillance authority. 4. Once a case is transmitted to the other surveillance authority as provided for in paragraphs 2 and 3, a retransmission of the case may not take place. A transmission of a case may not take place after the publishing of the intention to give a negative clearance, the publishing of the intention to take a decision in application of Article 53(3) of the Agreement, the addressing to undertakings or associations of undertakings concerned of the statement of objections or the sending of a letter informing the applicant that there are insufficient grounds for pursuing the complaint. Article 11 The date of submission of an application or notification shall be the date on which it is received by the EC Commission or the EFTA Surveillance Authority, regardless of which of these is competent to decide on the case under Article 56 of the Agreement. Where, however, the application or notification is sent by registered post, it shall be deemed to have been received on the date shown on the postmark of the place of posting. LANGUAGES Article 12 Undertakings shall be entitled to address and be addressed by the EFTA Surveillance Authority and the EC Commission in an official language of an EFTA State or the European Community which they choose as regards notifications, applications and complaints. This shall also cover all instances of a proceeding, whether it be opened on notification, application or complaint or ex officio by the competent surveillance authority. PROTOCOL 24 on cooperation in the field of control of concentrations GENERAL PRINCIPLES Article 1 1. The EFTA Surveillance Authority and the EC Commission shall exchange information and consult each other on general policy issues at the request of either of the surveillance authorities. 2. In cases falling under Article 57(2)(a), the EC Commission and the EFTA Surveillance Authority shall cooperate in the handling of concentrations as provided for in the provisions set out below. 3. For the purposes of this Protocol, the term territory of a surveillance authority shall mean for the EC Commission the territory of the EC Member States to which the Treaty establishing the European Economic Community or the Treaty establishing the European Coal and Steel Community, as the case may be, applies, upon the terms laid down in those Treaties, and for the EFTA Surveillance Authority the territories of the EFTA States to which the Agreement applies. Article 2 1. Cooperation shall take place, in accordance with the provisions set out in this Protocol, where: (a) the combined turnover of the undertakings concerned in the territory of the EFTA States equals 25 per cent or more of their total turnover within the territory covered by the Agreement, or (b) each of at least two of the undertakings concerned has a turnover exceeding ECU 250 million in the territory of the EFTA States, or (c) the concentration is liable to create or strengthen a dominant position as a result of which effective competition would be significantly impeded in the territories of the EFTA States or a substantial part thereof. 2. Cooperation shall also take place where: (a) the concentration threatens to create or strengthen a dominant position as a result of which effective competition would be significantly impeded on a market within an EFTA State which presents all the characteristics of a distinct market, be it a substantial part of the territory covered by this Agreement or not, or (b) an EFTA State wishes to adopt measures to protect legitimate interests as set out in Article 7. INITIAL PHASE OF THE PROCEEDINGS Article 3 1. The EC Commission shall transmit to the EFTA Surveillance Authority copies of notifications of the cases referred to in Article 2(1) and (2)(a) within three working days and, as soon as possible, copies of the most important documents lodged with or issued by the EC Commission. 2. The EC Commission shall carry out the procedures set out for the implementation of Article 57 of the Agreement in close and constant liaison with the EFTA Surveillance Authority. The EFTA Surveillance Authority and EFTA States may express their views upon those procedures. For the purposes of Article 6 of this Protocol, the EC Commission shall obtain information from the competent authority of the EFTA State concerned and give it the opportunity to make known its views at every stage of the procedures up to the adoption of a decision pursuant to that Article. To that end, the EC Commission shall give it access to the file. HEARINGS Article 4 In cases referred to in Article 2(1) and (2)(a), the EC Commission shall invite the EFTA Surveillance Authority to be represented at the hearings of the undertakings concerned. The EFTA States may likewise be represented at those hearings, THE EC ADVISORY COMMITTEE ON CONCENTRATIONS Article 5 1. In cases referred to in Article 2(1) and (2)(a), the EC Commission shall in due time inform the EFTA Surveillance Authority of the date of the meeting of the EC Advisory Committee on Concentrations and transmit the relevant documentation. 2. All documents forwarded for that purpose from the EFTA Surveillance Authority, including documents emanating from EFTA States, shall be presented to the EC Advisory Committee on Concentrations together with the other relevant documentation sent out by the EC Commission. 3. The EFTA Surveillance Authority and the EFTA States shall be entitled to be present in the EC Advisory Committee on Concentrations and to express their views therein; they shall not have, however, the right to vote. RIGHTS OF INDIVIDUAL STATES Article 6 1. The EC Commission may, by means of a decision notified without delay to the undertakings concerned, to the competent authorities of the EC Member States and to the EFTA Surveillance Authority, refer a notified concentration to an EFTA State where a concentration threatens to create or strengthen a dominant position as a result of which effective competition would be significantly impeded on a market within that State, which presents all the characteristics of a distinct market, be it a substantial part of the territory covered by the Agreement or not. 2. In cases referred to in paragraph 1, any EFTA State may appeal to the European Court of Justice, on the same grounds and conditions as an EC Member State under Article 173 of the Treaty establishing the European Economic Community, and in particular request the application of interim measures, for the purpose of applying its national competition law. Article 7 1. Notwithstanding the sole competence of the EC Commission to deal with concentrations of a Community dimension as set out in Council Regulation (EEC) No 4064/89 of 21 December 1989 on the control of concentrations between undertakings (OJ No L 395, 30.12.1989, p. 1, as corrected by OJ No L 257, 21.9.1990, p. 13), EFTA States may take appropriate measures to protect legitimate interests other than those taken into consideration according to the above Regulation and compatible with the general principles and other provisions as provided for, directly or indirectly, under the Agreement. 2. Public security, plurality of media and prudential rules shall be regarded as legitimate interests within the meaning of paragraph 1. 3. Any other public interest must be communicated to the EC Commission and shall be recognized by the EC Commission after an assessment of its compatibility with the general principles and other provisions as provided for, directly or indirectly, under the Agreement before the measures referred to above may be taken. The EC Commission shall inform the EFTA Surveillance Authority and the EFTA State concerned of its decision within one month of that communication. ADMINISTRATIVE ASSISTANCE Article 8 1. In carrying out the duties assigned to it for the implementation of Article 57, the EC Commission may obtain all necessary information from the EFTA Surveillance Authority and EFTA States. 2. When sending a request for information to a person, an undertaking or an association of undertakings located within the territory of the EFTA Surveillance Authority, the EC Commission shall at the same time forward a copy of the request to the EFTA Surveillance Authority. 3. Where such persons, undertakings or associations of undertakings do not provide the information requested within the period fixed by the EC Commission, or provide incomplete information, the EC Commission shall by decision require the information to be provided and forward a copy of that decision to the EFTA Surveillance Authority. 4. At the request of the EC Commission, the EFTA Surveillance Authority shall undertake investigations within its territory. 5. The EC Commission is entitled to be represented and take an active part in investigations carried out pursuant to paragraph 4. 6. All information obtained during such investigations on request shall be transmitted to the EC Commission immediately after their finalization. 7. Where the EC Commission carries out investigations within the territory of the Community, it shall, as regards cases falling under Article 2(1) and (2)(a), inform the EFTA Surveillance Authority of the fact that such investigations have taken place and on request transmit in an appropriate way the relevant results of the investigations. PROFESSIONAL SECRECY Article 9 1. Information acquired as a result of the application of this Protocol shall be used only for the purpose of procedures under Article 57 of the Agreement. 2. The EC Commission, the EFTA Surveillance Authority, the competent authorities of the EC Member States and of the EFTA States, and their officials and other servants shall not disclose information acquired by them as a result of the application of this Protocol and of the kind covered by the obligation of professional secrecy. 3. Rules on professional secrecy and restricted use of information provided for in the Agreement or the legislation of the Contracting Parties shall not prevent the exchange and use of information as set out in this Protocol. NOTIFICATIONS Article 10 1. Undertakings shall address their notifications to the competent surveillance authority in accordance with Article 57(2) of the Agreement. 2. Notifications or complaints addressed to the authority which, pursuant to Article 57, is not competent to take decisions on a given case shall be transferred without delay to the competent surveillance authority. Article 11 The date of submission of a notification shall be the date on which it is received by the competent surveillance authority. The date of submission of a notification shall be the date on which it is received by the EC Commission or the EFTA Surveillance Authority, if the case is notified in accordance with the implementing rules under Article 57 of the Agreement, but falls under Article 53. LANGUAGES Article 12 1. Undertakings shall be entitled to address and be addressed by the EFTA Surveillance Authority and the EC Commission in an official language of an EFTA State or the Community which they choose as regards notifications. This shall also cover all instances of a proceeding. 2. If undertakings choose to address a surveillance authority in a language which is not one of the official languages of the States falling within the competence of that authority, or a working language of that authority, they shall simultaneously supplement all documentation with a translation into an official language of that authority. 3. As far as undertakings are concerned which are not parties to the notification, they shall likewise be entitled to be addressed by the EFTA Surveillance Authority and the EC Commission in an appropriate official language of an EFTA State or of the Community or in a working language of one of those authorities. If they choose to address a surveillance authority in a language which is not one of the official languages of the States falling within the competence of that authority, or a working language of that authority, paragraph 2 shall apply. 4. The language which is chosen for the translation shall determine the language in which the undertakings may be addressed by the competent authority. TIME LIMITS AND OTHER PROCEDURAL QUESTIONS Article 13 As regards time limits and other procedural provisions, the rules implementing Article 57 shall apply also for the purpose of the cooperation between the EC Commission and the EFTA Surveillance Authority and EFTA States, unless otherwise provided for in this Protocol. TRANSITION RULE Article 14 Article 57 shall not apply to any concentration which was the subject of an agreement or announcement or where control was acquired before the date of entry into force of the Agreement. It shall not in any circumstances apply to a concentration in respect of which proceedings were initiated before that date by a national authority with responsibility for competition. PROTOCOL 25 on competition regarding coal and steel Article 1 1. All agreements between undertakings, decisions by associations of undertakings and concerted practices in respect of particular products referred to in Protocol 14 which may affect trade between Contracting Parties tending directly or indirectly to prevent, restrict or distort normal competition within the territory covered by this Agreement shall be prohibited, and in particular those tending: (a) to fix or determine prices, (b) to restrict or control production, technical development or investment, (c) to share markets, products, customers or sources of supply. 2. However, the competent surveillance authority, as provided for in Article 56 of the Agreement, shall authorize specialization agreements or joint-buying or joint-selling agreements in respect of the products referred to in paragraph 1, if it finds that: (a) such specialization or such joint-buying or joint-selling will make for a substantial improvement in the production or distribution of those products; (b) the agreement in question is essential in order to achieve these results and is not more restrictive than is necessary for that purpose; and (c) the agreement is not liable to give the undertakings concerned the power to determine the prices, or to control or restrict the production or marketing, of a substantial part of the products in question within the territory covered by the Agreement, or to shield them against effective competition from other undertakings within the territory covered by the Agreement. If the competent surveillance authority finds that certain agreements are strictly analogous in nature and effect to those referred to above, having particular regard to the fact that this paragraph applies to distributive undertakings, it shall authorize them also when satisfied that they meet the same requirements. 3. Any agreement or decision prohibited by paragraph 1 shall be automatically void and may not be relied upon before any court or tribunal in the EC Member States or the EFTA States. Article 2 1. Any transaction shall require the prior authorization of the competent surveillance authority, as provided for in Article 56 of the Agreement, subject to the provisions of paragraph 3 of this Article, if it has in itself the direct or indirect effect of bringing about within the territory covered by the Agreement, as a result of action by any person or undertaking or group of persons or undertakings, a concentration between undertakings at least one of which is covered by Article 3, which may affect trade between Contracting Parties, whether the transaction concerns a single product or a number of different products, and whether it is effected by merger, acquisition of shares or parts of the undertaking or assets, loan, contract or any other means of control. 2. The competent surveillance authority, as provided for in Article 56 of the Agreement, shall grant the authorization referred to in paragraph 1 if it finds that the proposed transaction will not give to the persons or undertakings concerned the power, in respect of the product or products within its jurisdiction:  to determine prices, to control or restrict production or distribution or to hinder effective competition in a substantial part of the market for those products, or  to evade the rules of competition instituted under this Agreement, in particular by establishing an artificially privileged position involving a substantial advantage in access to supplies or markets. 3. Classes of transactions may, in view of the size of the assets or undertakings concerned, taken in conjunction with the kind of concentration to be effected, be exempted from the requirement of prior authorization. 4. If the competent surveillance authority, as provided for in Article 56 of the Agreement, finds that public or private undertakings which, in law or in fact, hold or acquire in the market for one of the products within its jurisdiction a dominant position shielding them against effective competition in a substantial part of the territory covered by this Agreement are using that position for purposes contrary to the objectives of this Agreement and if such abuse may affect trade between Contracting Parties, it shall make to them such recommendations as may be appropriate to prevent the position from being so used. Article 3 For the purposes of Articles 1 and 2 as well as for the purposes of information required for their application and proceedings in connection with them, undertaking means any undertaking engaged in production in the coal or the steel industry within the territory covered by the Agreement, and any undertaking or agency regularly engaged in distribution other than sale to domestic consumers or small craft industries. Article 4 Annex XIV to the Agreement contains specific provisions giving effect to the principles set out in Articles 1 and 2. Article 5 The EFTA Surveillance Authority and the EC Commission shall ensure the application of the principles laid down in Articles 1 and 2 of this Protocol in accordance with the provisions giving effect to Articles 1 and 2 as contained in Protocol 21 and Annex XIV to the Agreement. Article 6 Individual cases referred to in Articles 1 and 2 of this Protocol shall be decided upon by the EC Commission or the EFTA Surveillance Authority in accordance with Article 56 of the Agreement. Article 7 With a view to developing and maintaining a uniform surveillance throughout the European Economic Area in the field of competition and of promoting a homogeneous implementation, application and interpretation of the provisions of the Agreement to this end, the competent authorities shall cooperate in accordance with the provisions set out in Protocol 23. PROTOCOL 26 on the powers and functions of the EFTA Surveillance Authority in the field of State aid The EFTA Surveillance Authority shall, in an agreement between the EFTA States, be entrusted with equivalent powers and similar functions to those of the EC Commission, at the time of the signature of the Agreement, for the application of the competition rules applicable to State aid of the Treaty establishing the European Economic Community, enabling the EFTA Surveillance Authority to give effect to the principles expressed in Articles l(2)(e), 49 and 61 to 63 of the Agreement. The EFTA Surveillance Authority shall also have such powers to give effect to the competition rules applicable to State aid relating to products falling under the Treaty establishing the European Coal and Steel Community as referred to in Protocol 14. PROTOCOL 27 on cooperation in the field of State aid In order to ensure a uniform implementation, application and interpretation of the rules on State aid throughout the territory of the Contracting Parties as well as to guarantee their harmonious development, the EC Commission and the EFTA Surveillance Authority shall observe the following rules: (a) exchange of information and views on general policy issues such as the implementation, application and interpretation of the rules on State aid set out in the Agreement shall be held periodically or at the request of either surveillance authority; (b) the EC Commission and the EFTA Surveillance Authority shall periodically prepare surveys on State aid in their respective States. These surveys shall be made available to the other surveillance authority; (c) if the procedure referred to in the first and second subparagraphs of Article 93(2) of the Treaty establishing the European Economic Community or the corresponding procedure set out in an agreement between the EFTA States establishing the EFTA Surveillance Authority is opened for State aid programmes and cases, the EC Commission or the EFTA Surveillance Authority shall give notice to the other surveillance authority as well as to the parties concerned to submit their comments; (d) the surveillance authorities shall inform each other of all decisions as soon as they are taken; (e) the opening of the procedure referred to in paragraph (c) and the decisions referred to in paragraph (d) shall be published by the competent surveillance authorities; (f) notwithstanding the provisions of this Protocol, the EC Commission and the EFTA Surveillance Authority shall, at the request of the other surveillance authority, provide on a case-by-case basis information and exchange views on individual State aid programmes and cases; (g) information obtained in accordance with paragraph (f) shall be treated as confidential. PROTOCOL 28 on intellectual property Article 1 Substance of protection 1. For the purposes of this Protocol, the term intellectual property shall include the protection of industrial and commercial property as covered by Article 13 of the Agreement. 2. Without prejudice to the provisions of this Protocol and of Annex XVII, the Contracting Parties shall upon the entry into force of the Agreement adjust their legislation on intellectual property so as to make it compatible with the principles of free circulation of goods and services and with the level of protection of intellectual property attained in Community law, including the level of enforcement of those rights. 3. Subject to the procedural provisions of the Agreement and without prejudice to the provisions of this Protocol and of Annex XVII, the EFTA States will adjust, upon request and after consultation between the Contracting Parties, their legislation on intellectual property in order to reach at least the level of protection of intellectual property prevailing in the Community upon signature of the Agreement. Article 2 Exhaustion of rights 1. To the extent that exhaustion is dealt with in Community measures or jurisprudence, the Contracting Parties shall provide for such exhaustion of intellectual property rights as laid down in Community law. Without prejudice to future developments of case-law, this provision shall be interpreted in accordance with the meaning established in the relevant rulings of the Court of Justice of the European Communities given prior to the signature of the Agreement. 2. As regards patent rights, this provision shall take effect at the latest one year after the entry into force of the Agreement. Article 3 Community patents 1. The Contracting Parties undertake to use their best endeavours to conclude within a period of three years after the entry into force of the Agreement relating to Community patents (89/695/EEC) negotiations with a view to the participation of the EFTA States in that Agreement. However, for Iceland, this date will not be earlier than 1 January 1998. 2. The specific conditions for the participation of the EFTA States in the Agreement relating to Community patents (89/695/EEC) shall be subject to future negotiations, 3. The Community undertakes, after the entry into force of the Agreement relating to Community patents, to invite those EFTA States who so request to enter into negotiations, in accordance with Article 8 of the Agreement relating to Community patents, provided they will have in addition respected the provisions of paragraphs 4 and 5. 4. The EFTA States shall comply in their law with the substantive provisions of the European Patent Convention of 5 October 1973. 5. As regards patentability of pharmaceutical and foodstuff products, Finland shall comply with the provisions of paragraph 4 by 1 January 1995. As regards patentability of pharmaceutical products, Iceland shall comply with the provisions of paragraph 4 by 1 January 1997. The Community shall however not address an invitation as mentioned in paragraph 3 to Finland and Iceland before these dates, respectively. 6. Notwithstanding Article 2, the holder, or his beneficiary, of a patent for a product mentioned in paragraph 5 filed in a Contracting Party at a time when a product patent could not be obtained in Finland or Iceland for that product may rely upon the rights granted by that patent in order to prevent the import and marketing of that product in the Contracting Parties where that product enjoys patent protection even if that product was put on the market in Finland or Iceland for the first time by him or with his consent. This right may be invoked for the products referred to in paragraph 5 until the end of the second year after Finland or Iceland, respectively, has made these products patentable. Article 4 Semiconductor products 1. The Contracting Parties shall have the right to take decisions on the extension of the legal protection of topographies of semiconductor products to persons from any third country or territory, which is not a Contracting Party to this Agreement, who do not benefit from the right to protection according to the provisions of this Agreement. They may also conclude agreements to this effect. 2. The Contracting Party concerned shall endeavour, where the right to protection for topographies of semiconductor products is extended to a non-Contracting Party, to ensure that the non-Contracting Party concerned will grant the right to protection to the other Contracting Parties to this Agreement under equivalent conditions to those granted to the Contracting Party concerned. 3. The extension of rights conferred by parallel or equivalent agreements or understandings or equivalent decisions between any of the Contracting Parties and third countries shall be recognized and respected by all of the Contracting Parties. 4. In respect of paragraphs 1 to 3, the general information, consultation and dispute settlement procedures contained in this Agreement shall apply. 5. In any case of different relations arising between any of the Contracting Parties and any third country, consultations shall take place without delay as set out in paragraph 4 concerning the implications of such a divergence for the continuation of the free circulation of goods under this Agreement. Whenever such an agreement, understanding or decision is adopted, despite continuing disagreement between the Community and any other Contracting Party concerned, Part VII of this Agreement shall apply. Article 5 International conventions 1. The Contracting Parties shall undertake to obtain their adherence before 1 January 1995 to the following multilateral conventions on industrial, intellectual and commercial property: (a) Paris Convention for the Protection of Industrial Property (Stockholm Act, 1967); (b) Berne Convention for the Protection of Literary and Artistic Works (Paris Act, 1971); (c) International Convention for the Protection of Performers, Producers of Phonograms and Broadcasting Organizations (Rome, 1961); (d) Protocol relating to the Madrid Agreement concerning the International Registration of Marks (Madrid, 1989); (e) Nice Agreement concerning the International Classification of Goods and Services for the purpose of the Registration of Marks (Geneva, 1977, amended 1979); (f) Budapest Treaty on the International Recognition of the Deposit of Micro-organisms for the purposes of Patent Procedure (1980); (g) Patent Cooperation Treaty (1984). 2. For the adherence of Finland, Ireland and Norway to the Protocol relating to the Madrid Agreement the date mentioned in paragraph 1 shall be replaced by 1 January 1996 and, for Iceland, 1 January 1997, respectively. 3. Upon entry into force of this Protocol, the Contracting Parties shall comply in their internal legislation with the substantive provisions of the Conventions listed in paragraph l(a) to (c). However, Ireland shall comply in its internal legislation with the substantive provisions of the Berne Convention by 1 January 1995. Article 6 Negotiations concerning the General Agreement on Tariffs and Trade The Contracting Parties agree, without prejudice to the competence of the Community and its Member States in matters of intellectual property, to improve the regime established by the Agreement as regards intellectual property in light of the results of the Uruguay Round negotiations. Article 7 Mutual information and consultation The Contracting Parties undertake to keep each other informed in the context of work within the framework of international organizations and within the context of agreements dealing with intellectual property. The Contracting Parties also undertake, in areas covered by a measure adopted in Community law, to engage upon request in prior consultation in the abovementioned framework and contexts. Article 8 Transitional provisions The Contracting Parties agree to enter into negotiations in order to enable full participation of interested EFTA States in future measures concerning intellectual property which might be adopted in Community law. Should such measures have been adopted before the entry into force of the Agreement, negotiations to participate in such measures shall begin at the earliest opportunity. Article 9 Competence The provisions of this Protocol shall be without prejudice to the competence of the Community and of its Member States in matters of intellectual property. PROTOCOL 29 on vocational training In order to promote the movement of young people within the EEA, the Contracting Parties agree to strengthen their cooperation in the field of vocational training and to endeavour to improve conditions for students wishing to study in an EEA State other than their own. In this context they agree that the provisions of the Agreement concerning the right of residence for students do not alter the possibilities of individual Contracting Parties, existing before the entry into force of the Agreement, as to the tuition fees charged to foreign students. PROTOCOL 30 on specific provisions on the organization of cooperation in the field of statistics 1. A conference of representatives of national statistical organizations of the Contracting Parties, the Statistical Office of the European Communities (Eurostat) and the Office of the Statistical Adviser of the EFTA States (OSA EFTA) shall be created. The conference shall guide statistical cooperation, develop programmes and procedures for statistical cooperation in close coordination with those of the Community and monitor their implementation. 2. The EFTA States shall, from the entry into force of the Agreement, participate within the framework of plans for priority actions in the field of statistical information. (1) The EFTA States shall contribute financially to such actions in accordance with Article 82(l)(a) of the Agreement and the Financial Regulations thereto. The EFTA States shall participate fully in the EC committees which assist the EC Commission in the management or development of such actions in so far as the subjects dealt with are covered by the Agreement. 3. Statistical information from EFTA States relating to matters covered by the Agreement shall be coordinated by the OSA EFTA and transmitted through it to Eurostat. Storage and processing of data shall take place within Eurostat. 4. Eurostat and the OSA EFTA shall ensure that EEA statistics are disseminated to the various users and to the public. 5. The EFTA States shall defray the additional costs incurred by Eurostat for storing, processing and disseminating data from their countries according to the provisions of the Agreement. The amounts involved shall be fixed periodically by the EEA Joint Committee. 6. Confidential statistical data may be used only for statistical purposes. (1) i.e. future plans of the kind established by 389 Y 0628 (01) Council Resolution of 19 June 1989 on the implementation of a plan for priority actions in the field of statistical information: Statistical programme of the European Communities 1989 to 1992 (OJ No C 161, 28.6.1989, p. 1). PROTOCOL 31 on cooperation in specific fields outside the four freedoms Article 1 Research and technological development 1. (a) The EFTA States shall, from the entry into force of the Agreement, participate in the implementation of the Framework Programme of Community activities in the field of research and technological development (1990 to 1994) (1) through participation in its specific programmes. (b) The EFTA States shall contribute financially to the activities referred to in subparagraph (a) in accordance with Article 82(1)(a) of the Agreement. (c) The EFTA States shall, in consequence of subparagraph (b), participate fully in all the EC committees which assist the EC Commission in the management or development of the said Framework Programme and its specific programmes. (d) Given the particular nature of the cooperation foreseen in the field of research and technological development, representatives of the EFTA States shall in addition be associated with the work of the Scientific and Technical Research Committee (CREST) and other EC committees which the EC Commission consults in this field, to the extent necessary for the good functioning of that cooperation. 2. In the case of Iceland, however, the provisions of paragraph 1 shall apply from 1 January 1994. 3. Evaluation and major redirection of activities in the Framework Programme for Community activities in the field of research and technological development (1990 to 1994), after the entry into force of the Agreement, shall be governed by the procedure referred to in Article 79(3) of the Agreement. 4. The Agreement shall be without prejudice, on the one hand, to the bilateral cooperation taking place under the Framework Programme for Community activities in the field of research and technological development (1987 to 1991) (2) and, on the other hand, in so far as they concern cooperation which is not covered by the Agreement, to the bilateral framework agreements for scientific and technical cooperation between the Community and the EFTA States. Article 2 Information services The EEA Joint Committee shall, from the entry into force of the Agreement, decide the terms and conditions for the participation of the EFTA States in the programmes established under the EC Council decisions mentioned below, or deriving therefrom, in the field of information services:  388 D 0524: Council Decision 88/524/EEC of 26 July 1988 concerning the establishment of a plan of action for setting up an information services market (OJ No L 288, 21.10.1988, p. 39)  389 D 0286: Council Decision 89/286/EEC of 17 April 1989 on the implementation at Community level of the main phase of the strategic programme for innovation and technology transfer (1989 to 1993) (Sprint programme) (OJ No L 112, 25.4.1989, p. 12). Article 3 Environment 1. Cooperation in the field of environment shall be strengthened in the framework of the activities of the Community, in particular in the following areas:  policy and action programmes on the environment;  integration of environmental protection requirements into other policies;  economic and fiscal instruments;  environmental questions which have transboundary implications;  major regional and global topics under discussion within international organizations. The cooperation shall include, inter alia, regular meetings. 2. The necessary decisions shall be taken as soon as possible after the entry into force of the Agreement, to ensure the participation of the EFTA States in the European Environment Agency, once this Agency has been established by the Community, to the extent that this matter has not been settled prior to that date. 3. Where it has been decided by the EEA Joint Committee that cooperation shall take the form of parallel legislation of identical or similar content by the Contracting Parties, the procedures referred to in Article 79(3) of the Agreement shall thereafter apply to the preparation of such legislation in the field in question. Article 4 Education, training and youth 1. The EFTA States shall, from the entry into force of the Agreement, participate in the Community programme Youth for Europe in accordance with Part VI. 2. The EFTA States shall, as from 1 January 1995, participate subject to the provisions of Part VI, in all programmes of the Community in the field of education, training and youth then in force or adopted. The planning and development of programmes of the Community in this field shall, as from the entry into force of the Agreement, be subject to the procedures referred to in Part VI, in particular Article 79(3). 3. The EFTA States shall contribute financially in accordance with Article 82(1)(a) to the programmes referred to in paragraphs 1 and 2. 4. The EFTA States shall, as from the start of cooperation in programmes to which they contribute financially in accordance with Article 82(1)(a), participate fully in all the EC committees which assist the EC Commission in the management or development of these programmes. 5. The EFTA States shall, from the entry into force of the Agreement, participate in the various activities of the Community involving the exchange of information including, where appropriate, contacts and meetings of experts, seminars and conferences. The Contracting Parties shall, furthermore, through the EEA Joint Committee or otherwise, take any other initiatives which may appear appropriate in this regard. 6. The Contracting Parties shall encourage appropriate cooperation between the competent organizations, institutions and other bodies in their respective territories where this would contribute to the strengthening and broadening of cooperation. This shall apply in particular to matters covered by the activities of the European Centre for Development of Vocational Training (CEDEFOP). (3) Article 5 Social policy 1. In the field of social policy, the dialogue referred to in Article 79(1) of the Agreement shall comprise, inter alia, the holding of meetings, including contacts between experts, the examination of questions of mutual interest in specific fields, the exchange of information on activities of the Contracting Parties, stock-taking of the state of cooperation and the carrying out, in common, of activities such as seminars and conferences. 2. The Contracting Parties shall seek in particular to strengthen cooperation in the framework of Community activities which may result from the following Community acts:  388 Y 0203: Council Resolution of 21 December 1987 on safety, hygiene and health at work (OJ No C 28, 3.2.1988, p. 3);  391 Y 0531: Council Resolution of 21 May 1991 on the third medium-term Community action programme on equal opportunities for women and men (1991-95) (OJ No C 142, 31.5.1991, p. 1);  390 Y 627(06): Council Resolution of 29 May 1990 on action to assist the long-term unemployed (OJ No C 157, 27.6.1990, p. 4);  386 X 0379: Council Recommendation 86/379/EEC of 24 July 1986 on the employment of disabled people in the Community (OJ No L 225, 12.8.1986, p. 43);  389 D 0457: Council Decision 89/457/EEC of 18 July 1989 establishing a medium-term Community action programme concerning the economic and social integration of the economically and socially less privileged groups in the society (OJ No L 224, 2.8.1989, p. 10). 3. The EFTA States shall, from the entry into force of the Agreement, participate within the framework of the Community actions for the elderly, (4) The EFTA States shall contribute financially in accordance with Article 82(1)(b) of the Agreement. The EFTA States shall participate fully in the EC committees which assist the EC Commission in the management or development of the programme except for matters relating to the distribution of EC financial resources between Member States of the Community. 4. The EEA Joint Committee shall take the necessary decisions in order to facilitate cooperation between the Contracting Parties in future programmes and activities of the Community in the social field. 5. The Contracting Parties shall encourage appropriate cooperation between the competent organizations, institutions and other bodies in their respective territories where this would contribute to the strengthening and broadening of cooperation. This shall apply in particular to matters covered by the activities of the European Foundation for the Improvement of Working and Living Conditions. (5) Article 6 Consumer protection 1. In the field of consumer protection, the Contracting Parties shall strengthen the dialogue between them by all appropriate means, with a view to identifying areas and activities where closer cooperation could contribute to the attainment of their objectives. 2. The Contracting Parties shall seek to strengthen cooperation in the framework of Community activities, which may result from the following Community acts, in particular in ensuring consumer influence and participation:  389 Y 1122(01): Council Resolution of 9 November 1989 on future priorities for relaunching consumer protection policy (OJ No C 294, 22.11.1989, p. 1);  590 DC 0098: Three-Year Action Plan of Consumer Policy in the EEC (1990-92);  388 Y 1117(01): Council Resolution of 4 November 1988 on the improvement of consumer involvement in standardization (OJ No C 293, 17.11.1988, p. 1). Article 7 Small and medium-sized enterprises 1. The cooperation in the field of small and medium-sized enterprises shall in particular be promoted within the framework of actions of the Community:  to remove undue administrative, financial and legal constraints on business;  to inform and assist enterprises, and in particular small and medium-sized enterprises, on policies and programmes which might be of relevance to them;  to encourage cooperation and partnership between enterprises, and in particular small and medium-sized enterprises, from different regions of the European Economic Area. 2. The Contracting Parties shall seek in particular to strengthen cooperation in the framework of Community activities which may result from the following Community acts:  388 Y 0727(02): Council Resolution on the improvement of the business environment and action to promote the development of enterprises, especially small and medium-sized enterprises, in the Community (OJ No C 197, 27.7.1988, p. 6);  389 D 0490: Council Decision 89/490/EEC of 28 July 1989 on the improvement of the business environment and the promotion of the development of enterprises, in particular small and medium-sized enterprises, in the Community (OJ No L 239, 16.8.1989, p. 33);  389 Y 1007(01): Council Resolution of 26 September 1989 in the development of subcontracting in the Community (OJ No C 254, 7.10.1989, p. 1);  390 X 0246: Council Recommendation of 28 May 1990 relating to the implementation of a policy of administrative simplification in favour of SMEs in the Member States (OJ No L 141, 2.6.1990, p. 55);  391 Y 0605: Council Resolution of 27 May 1991 on the action programme for small and medium-sized enterprises including craft industry enterprises (OJ No C 146, 5.6.1991, p. 3);  391 D 0319: Council Decision 91/319/EEC of 18 June 1991 revising the programme on the improvement of the business environment and the promotion of the development of enterprises, in particular small and medium-sized enterprises in the Community (OJ No L 175, 4.7.1991, p. 32). 3. The EEA Joint Committee shall, from the entry into force of the Agreement, take the appropriate decisions concerning the modalities, including those concerning any financial contributions by EFTA States, which shall apply in respect of the cooperation in the framework of the Community's activities in implementing the Council Decision on the improvement of the business environment and the promotion of development of enterprises, in particular small and medium-sized enterprises in the Community (6) and activities following therefrom. Article 8 Tourism In the field of tourism, the dialogue referred to in Article 79(1) of the Agreement shall aim at identifying areas and actions where closer cooperation could contribute to the promotion of tourism and to the improvement of the general conditions of the tourist industry in the territories of the Contracting Parties. Article 9 Audiovisual sector The necessary decisions shall be taken as soon as possible after the entry into force of the Agreement, to ensure the participation by the EFTA States in the programmes established under 390 D 0685 Council Decision 90/685/EEC of 21 December 1990 concerning the implementation of an action programme to promote the development of the European audiovisual industry (MEDIA) (1991 to 1995) (OJ No L 380, 31.12.1990, p. 37) to the extent this matter has not been settled prior to that date. Article 10 Civil protection 1. The Contracting Parties shall seek to strengthen cooperation in the framework of Community activities which may result from (489 Y 0223) Resolution of the Council and the Representatives of the Member States, meeting within the Council, of 13 February 1989 on the new developments in Community cooperation on civil protection (OJ No C 44, 23.2.1989, p. 3). 2. The EFTA States shall ensure that the number 112 is introduced within their territories as the single European emergency call number in accordance with the provisions of (391 D 0396) Council Decision of 29 July 1991 on the introduction of a single European emergency call number (OJ No L 217, 6.8.1991, p. 31). (1) 390 D 0221: Council Decision 90/221/Euratom/EEC of 23 April 1990 (1990 to 1994) (OJ No L 117, 8.5.1990, p. 28). (2) 387 D 0516: Council Decision 87/516/Euratom/EEC of 28 September 1987 (OJ No L 302, 24. 10. 1987, p. 1). (3) 375 R 0337: Council Regulation (EEC) No 337/75 of 10 February 1975 establishing a European Centre for the Development of Vocational Training (OJ No L 39, 13.2.1975, p. 1), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties  Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 17).  1 85 I: Act concerning the Conditions of Accession and Adjustment to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.85, pp. 157 and 158). (4) 391 D 0049: Council Decision 91/49/EEC of 26 November 1990 (OJ No L 28, 2.2.1991, p. 29). (5) 375 R 1365: Regulation (EEC) No 1365/75 of the Council of 26 May 1975 on the creation of a European Foundation for the Improvement of Living and Working Conditions (OJ No L 139, 30.5.1975, p. 1), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties  Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 17).  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties  Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.85, pp. 157 and 158). (6) 389 D 0490: Council Decision 89/490/EEC of 28 July 1989 (OJ No C 239, 16.8.1989, p. 33). PROTOCOL 32 on financial modalities for implementation of Article 82 Article 1 Procedure for the determination of the financial participation of the EFTA States 1. The procedure for the calculation of the financial participation of the EFTA States in Community activities shall be that set out in the following paragraphs. 2. The EC Commission shall communicate to the EEA Joint Committee together with relevant background material at the latest on 30 May of each financial year: (a) the amounts entered for information, in commitment appropriations and payment appropriations, in the statement of expenditure of the preliminary draft general budget of the European Communities, corresponding to the activities in which the EFTA States take part and calculated in accordance with the provisions of Article 82; (b) the estimated amount of the contributions, entered for information in the statement of revenue of the preliminary draft budget, corresponding to the participation of the EFTA States in these activities. 3. The EEA Joint Committee shall, before 1 July each year, confirm that the amounts referred to in paragraph 2 are in accordance with the provisions of Article 82 of the Agreement. 4. The amounts for information corresponding to the participation of the EFTA States, both in commitment appropriations and in payment appropriations, as well as the amount of the contributions, shall be adjusted when the budget is adopted by the budgetary authority, in order to respect the provisions of Article 82. 5. As soon as the general budget has been finally adopted by the budgetary authority the EC Commission shall communicate to the EEA Joint Committee the amounts which are entered therein for information both in the statement of revenue and of expenditure corresponding to the participation of the EFTA States. The EEA Joint Committee shall, within a period of 15 days following that communication, confirm that these amounts are in accordance with the provisions of Article 82. 6. By 1 January at the latest of each financial year, the Standing Committee of the EFTA States shall inform the EC Commission of. the final breakdown of the contribution for each EFTA State. This breakdown shall be of a binding character for each EFTA State. Should this information not be provided by 1 January, the breakdown of the previous year shall apply on a provisional basis. Article 2 Making available the contributions of the EFTA States 1. On the basis of the information transmitted by the Standing Committee of the EFTA States pursuant to the provisions of Article 1(6) above, the EC Commission shall establish: (a) pursuant to Article 28(1) of the Financial Regulation (1) a proposal for a claim, corresponding to the amount of the participation of the EFTA States, calculated on the basis of the commitment appropriations. The drawing up of the proposal for a claim shall give rise to the formal opening by the EC Commission of the commitment appropriations on the budgetary lines concerned within the framework of the budgetary structure created to this end. If the budget has not been adopted by the opening of the financial year, the provisions of Article 9 of the Financial Regulation shall apply; (b) pursuant to Article 28(2) of the Financial Regulation, a call for funds corresponding to the amount of the contributions of the EFTA States, calculated on the basis of the payment appropriations. 2. This order shall provide for the payment, by each EFTA State, of its contribution in two stages:  six-twelfths of its contribution not later than 20 January,  six-twelfths of its contribution not later than 15 July. However, the six-twelfths to be paid at the latest on 20 January are calculated on the basis of the amount, for information set out in the statement of revenue of the preliminary draft budget: the regularization of the amounts thus paid shall occur with the payment of the twelfths falling due on 15 July. If the budget is not adopted before 30 March, the second payment shall also take place on the basis of the amount foreseen for information in the preliminary draft budget. The regularization shall take place three months after the completion of the procedures provided for in Article 1(5). The collections corresponding to the payment by the EFTA States of their contributions shall give rise to the formal opening of payment appropriations on the budgetary lines concerned within the framework of the budgetary structure created to this end without prejudice to the application of the provisions of Article 9 of the Financial Regulation. 3. Contributions shall be expressed and paid in ECUs. 4. To this end, each EFTA State shall open with its Treasury or the body it shall designate for this purpose an account in ECUs on behalf of the EC Commission. 5. Any delay in the entries in the account referred to in paragraph 4 in relation to the deadlines set out in paragraph 2 shall give rise to the payment, by the EFTA State concerned, of interest at a rate equal to the rate applied by the European Monetary Cooperation Fund to its operations in ECUs, plus 1.5 of a percentage point, for the month of the expiration date and published each month in the Official Journal of the European Communities, series C. Article 3 Adjustments in the light of implementation 1. The amounts of the participation of the EFTA States, determined for each budgetary line concerned, in accordance with the provisions of Article 82 of the Agreement shall normally remain unchanged during the financial year in question. 2. The EC Commission, at the time of the closure of the accounts relating to each financial year (n), within the framework of the establishment of the revenue and expenditure account, shall proceed to the regularization of the accounts with respect to the participation of the EFTA States, taking into consideration:  modifications which have taken place, either by transfer or by supplementary budget during the financial year;  the final implementation of the appropriations for the financial year, taking into account possible cancellations and carry-overs;  any sums covering Community-related expenditure which the EFTA States cover individually or payments made by EFTA States in kind, e.g. administrative support. This regularization shall occur in the framework of the establishment of the budget for the following year (n + 2). 3. However, in exceptional circumstances duly justified, and in so far as the proportionality factor has to be safeguarded, the EC Commission may request, from the EFTA States, after approval by the EEA Joint Committee, an additional contribution during the same financial year as that during which the variation has occurred. Such additional contributions shall be registered on the accounts referred to in Article 2(4) on a date to be fixed by the EEA Joint Committee and which shall as far as possible coincide with the regularization foreseen in Article 2(2). In the event of delay in these registrations, the provisions of Article 2(5) shall apply. 4. Complementary rules for the implementation of paragraphs 1 to 3 shall be adopted as necessary by the EEA Joint Committee. This shall apply in particular as regards the manner in which account shall be taken of any sums covering Community-related expenditure which the EFTA States cover individually or payments made by EFTA States in kind. Article 4 Review The provisions of:  Article 2(1),  Article 2(2),  Article 3(2) and  Article 3(3), shall be reviewed before 1 January 1994 by the EEA Joint Committee and amended as appropriate in the light of experience of their implementation and in the light of Community decisions affecting the Financial Regulation and/or the presentation of the general budget. Article 5 Conditions for implementation 1. The utilization of the appropriations arising from the participation of the EFTA States shall take place in accordance with the provisions of the Financial Regulation. 2. However, with regard to the rules relating to tendering procedures, calls for tender shall be open to all EC Member States as well as to all EFTA States in so far as they involve financing on budgetary lines in respect of which the EFTA States are participating. Article 6 Information 1. The EC Commission shall provide the Standing Committee of the EFTA States, at the end of each quarter, with an extract from its accounts showing, with regard both to receipts and expenditure, the situation as regards the implementation of the programmes and other actions in which the EFTA States participate financially. 2. After the closure of the financial year, the EC Commission shall communicate to the Standing Committee of the EFTA States the data concerning the programmes and other actions in which the EFTA States participate financially, which appear in the revenue and expenditure account and the balance sheet drawn up in accordance with the provisions of Articles 78 and 81 of the Financial Regulation. 3. The Community shall provide the Standing Committee of the EFTA States with such other financial information as the latter may reasonably request as regards the programmes and other actions in which they participate financially. Article 7 Control 1. The control of the determination and of the availability of all income as well as the control of the commitment and of the scheduling of all expenditure corresponding to the participation of the EFTA States, shall take place in accordance with the provisions of the Treaty establishing the European Economic Community, of the Financial Regulation and of the applicable regulations in the fields referred to in Articles 76 and 78 of the Agreement. 2. Appropriate arrangements shall be established between the auditing authorities in the Community and in the EFTA States with a view to facilitating the control of income and expenditure corresponding to the participation of EFTA States in Community activities in accordance with paragraph 1. Article 8 GDP figure to be taken into consideration to calculate the proportionality factor 1. The GDP data at market prices referred to in Article 82 of the Agreement shall be those published as a result of the implementation of Article 76 of the Agreement. 2. Exceptionally, for the financial years 1993 and 1994, the data concerning GDP shall be those established by the OECD. If necessary, the EEA Joint Committee may decide to extend this provision for one or more subsequent years. (1) Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (OJ No L 355, 31.12.1977, p. 1), as modified by Council Regulation (Euratom/ECSC/EEC) No 610/90 of 13 March 1990 (OJ No L 70, 16.3.1990, p. 1), hereinafter referred to as the Financial Regulation. PROTOCOL 33 on arbitration procedures 1. If a dispute has been referred to arbitration there shall be three arbitrators, unless the parties to the dispute decide otherwise. 2. The two sides to the dispute shall each, within 30 days, appoint one arbitrator. 3. The arbitrators so designated shall nominate by consensus one umpire, who shall be a national of one of the Contracting Parties other than those of the arbitrators designated. If they cannot agree within two months of their appointment, the umpire shall be chosen by them from seven persons on a list established by the EEA Joint Committee. The Joint Committee shall establish and keep under review this list in accordance with the rules of procedure for the Committee. 4. Unless the Contracting Parties decide otherwise, the arbitration tribunal shall adopt its rules of procedure. It takes its decisions by majority. PROTOCOL 34 on the possibility for courts and tribunals of EFTA States to request the Court of Justice of the European Communities to decide on the interpretation of EEA rules corresponding to EC rules Article 1 When a question of interpretation of provisions of the Agreement, which are identical in substance to the provisions of the Treaties establishing the European Communities, as amended or supplemented, or of acts adopted in pursuance thereof, arises in a case pending before a court or tribunal of an EFTA State, the court or tribunal may, if it considers this necessary, ask the Court of Justice of the European Communities to decide on such a question. Article 2 An EFTA State which intends to make use of this Protocol shall notify the Depositary and the Court of Justice of the European Communities to what extent and according to what modalities the Protocol will apply to its courts and tribunals. Article 3 The Depositary shall notify the Contracting Parties of any notification under Article 2. PROTOCOL 35 on the implementation of EEA rules Whereas this Agreement aims at achieving a homogeneous European Economic Area, based on common rules, without requiring any Contracting Party to transfer legislative powers to any institution of the European Economic Area; and Whereas this consequently will have to be achieved through national procedures; Sole Article For cases of possible conflicts between implemented EEA rules and other statutory provisions, the EFTA States undertake to introduce, if necessary, a statutory provision to the effect that EEA rules prevail in these cases. PROTOCOL 36 on the Statute of the EEA Joint Parliamentary Committee Article 1 The EEA Joint Parliamentary Committee established by Article 95 of the Agreement shall be constituted and function in accordance with the provisions of the Agreement and this Statute. Article 2 The EEA Joint Parliamentary Committee shall consist of 66 members. An equal number of members of the EEA Joint Parliamentary Committee shall be appointed by the European Parliament and by the Parliaments of the EFTA States, respectively. Article 3 The EEA Joint Parliamentary Committee shall elect its President and Vice-President from among its members. The office of President of the Committee shall be held alternately, for a period of one year, by a member appointed by the European Parliament and by a member appointed by a Parliament of an EFTA State. The Committee shall appoint its bureau. Article 4 The EEA Joint Parliamentary Committee shall hold a general session twice a year, alternately in the Community and in an EFTA State. The Committee shall decide at each session where the next general session shall be held. Extraordinary sessions may be held when the Committee or its bureau so decides in accordance with the rules of procedure of the Committee. Article 5 The EEA Joint Parliamentary Committee shall adopt its rules of procedure with a two-third majority of the members of the Committee. Article 6 The costs for participation in the EEA Joint Parliamentary Committee shall be borne by the Parliament that appointed a member. PROTOCOL 37 containing the list provided for in Article 101 1. Scientific Committee for Food (Commission Decision 74/234/EEC) 2. Pharmaceutical Committee (Council Decision 75/320/EEC) 3. Scientific Veterinary Committee (Commission Decision 81/651/EEC) 4. Committee on Transport Infrastructure (Council Decision 78/174/EEC) 5. Administrative Commission on Social Security for Migrant Workers (Council Regulation (EEC) 1408/71) 6. Contact Committee on Money Laundering, (Council Directive 91/308/EEC) 7. Advisory Committee on Restrictive Practices and Dominant Positions (Council Regulation (EEC) 17/62) 8. Advisory Committee on Concentrations (Council Regulation (EEC) 4064/89) PROTOCOL 38 on the Financial Mechanism Article 1 1. The Financial Mechanism shall provide financial assistance to the development and structural adjustment of the regions referred to in Article 4, on the one hand, in the form of interest rebates on loans and, on the other hand, in the form of direct grants. 2. The Financial Mechanism shall be financed by the EFTA States. The latter shall extend a mandate to the European Investment Bank, which shall execute this mandate according to the following Articles. The EFTA States shall establish a Financial Mechanism Committee which shall take the decisions required by Articles 2 and 3 as far as interest rebates and grants are concerned. Article 2 1. The interest rebates provided for in Article 1 shall be available in connection with loans granted by the European Investment Bank and denominated, as far as possible, in ECUs. 2. The interest rebate on such loans shall be fixed at three percentage points, per annum, by reference to European Investment Bank interest rates and shall be available for 10 years in respect of any one loan. 3. There shall be a period of grace of two years before repayment, in equal tranches, of capital commences. 4. The interest rebates shall be subject to approval by the EFTA Financial Mechanism Committee and to the opinion of the EC Commission. 5. The total volume of loans, which shall be eligible, over the period 1993 to 1997 inclusive, for the interest rebates provided for in Article 1 and to be committed in equal tranches, shall be ECU 1 500 million. Article 3 1. The total amount of the grants provided for in Article 1 shall be ECU 500 million, to be committed in equal tranches over the period 1993 to 1997, inclusive. 2. These grants shall be disbursed by the European Investment Bank on the basis of the proposals from the beneficiary EC Member States and after seeking the opinion of the EC Commission and having the approval of the EFTA Financial Mechanism Committee, which shall be informed throughout the process. Article 4 1. The financial assistance provided for in Article 1 shall be limited to projects carried out by public authorities and public or private undertakings in Greece, the island of Ireland, Portugal and in those regions of Spain listed in the Appendix. The share of each region in the overall level of financial assistance shall be determined by the Community, which shall inform the EFTA States. 2. Priority shall be given to projects which place particular emphasis on the environment (including urban development), on transport (including transport infrastructure) or on education and training. Among projects submitted by private undertakings, special consideration shall be given to small and medium-sized enterprises. 3. The maximum grant element for any project supported by the Financial Mechanism shall be fixed at a level which is not inconsistent with EC policies in this regard. Article 5 The EFTA States shall make such arrangements with the European Investment Bank and the EC Commission as may be mutually deemed appropriate to ensure the good functioning of the Financial Mechanism. The costs related to the administration of the Financial Mechanism shall be decided in this context. Article 6 The European Investment Bank shall be entitled to attend, as an observer, meetings of the EEA Joint Committee when matters in relation to the Financial Mechanism which concern the European Investment Bank are on the agenda. Article 7 Further provisions for the implementation of the Financial Mechanism may be decided upon by the EEA Joint Committee as necessary. Appendix to Protocol 38 List of eligible Spanish regions AndalucÃ ­a Asturias Castilla y LeÃ ³n Castilla-La Mancha Ceuta-Melilla Valencia Extremadura Galicia Islas Canarias Murcia PROTOCOL 39 on the ECU For the purposes of this Agreement, ECU means the ECU as defined by the competent Community authorities. In all acts referred to in the Annexes to the Agreement, European unit of account shall be replaced by ECU. PROTOCOL 40 on Svalbard 1. When ratifying the EEA Agreement, the Kingdom of Norway shall have the right to exempt the territory of Svalbard from the application of the Agreement. 2. If the Kingdom of Norway avails itself of this right, existing agreements applicable to Svalbard, i.e. the Convention establishing the European Free Trade Association, the Free Trade Agreement between the European Economic Community and the Kingdom of Norway and the Free Trade Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community of the one part, and the Kingdom of Norway of the other part, shall continue to apply to the territory of Svalbard. PROTOCOL 41 on existing agreements In accordance with the provisions of Article 120 of the EEA Agreement, the Contracting Parties have agreed that the following existing bilateral or multilateral Agreements binding the European Economic Community, on the one hand, and one or more EFTA States, on the other, shall continue to apply after the entry into force of the EEA Agreement: 29.4.1963/3.12.1976 International Commission for the Protection of the Rhine against Pollution. Mixed agreement between the Swiss Confederation and the European Economic Community, the Federal Republic of Germany, France, Luxembourg and the Netherlands. 3.12.1976 Protection of the Rhine against Chemical Pollution. Mixed agreement between the Swiss Confederation and the European Economic Community, the Federal Republic of Germany, France, Luxembourg and the Netherlands. 1.12.1987 Agreement between the Republic of Austria, on the one hand, and the Federal Republic of Germany and the European Economic Community, on the other, on cooperation on management of water resources in the Danube basin. 19.11.1991 Agreement in the form of an Exchange of Letters between the Republic of Austria and the European Economic Community concerning the marketing, in Austrian territory, of Community table wines and Landwein in bottles. PROTOCOL 42 on bilateral arrangements concerning specific agricultural products The Contracting Parties take note that at the same time as the Agreement, bilateral agreements on trade in agricultural products have been signed. These agreements, which develop further or supplement agreements made earlier by the Contracting Parties, and moreover reflect, inter alia, their agreed common objective to contribute to the reduction of social and economic disparities between their regions, shall enter into force, at the latest, at the time of entry into force of the present Agreement. PROTOCOL 43 on the Agreement between the EC and the Republic of Austria on the transit of goods by road and rail The Contracting Parties note that simultaneously with the present Agreement, a bilateral Agreement was signed between the European Communities and Austria on the transit of goods by road and rail. Provisions of the bilateral Agreement shall prevail over provisions of the present Agreement to the extent that they cover the same subject matter and as specified in the present Agreement. Six months before the expiration of the Agreement between the European Community and the Republic of Austria on the transit of goods by road and rail, the situation in road transport will be jointly reviewed. PROTOCOL 44 on the Agreement between the EC and the Swiss Confederation on the carriage of goods by road and rail The Contracting Parties note that simultaneously with the present Agreement, a bilateral Agreement was signed between the European Communities and the Swiss Confederation on the carriage of goods by road and rail. Provisions of the bilateral Agreement shall prevail over provisions of the present Agreement to the extent that they cover the same subject matter and as specified in the present Agreement. Six months before the expiration of the Agreement between the European Community and the Swiss Confederation on the carriage of goods by road and rail, the situation in road transport will be jointly reviewed. PROTOCOL 45 on transitional periods concerning Spain and Portugal The Contracting Parties consider that the Agreement does not affect the transitional periods accorded to Spain and Portugal by the Act of their accession to the European Communities, which could remain after the entry into force of the Agreement, independently of the transitional periods provided for in the Agreement itself. PROTOCOL 46 on the development of cooperation in the fisheries sector In the light of the results of two-yearly reviews of the state of their cooperation in the fisheries sector, the Contracting Parties will seek to develop this cooperation on a harmonious, mutually beneficial basis and within the framework of their respective fisheries policies. The first review will take place before the end of 1993. PROTOCOL 47 on the abolition of technical barriers to trade in wine The Contracting Parties shall authorize imports and marketing of wine products, originating in their territories, which are in conformity with the EC legislation, as adapted for the purposes of the Agreement, as set out in the Appendix to this Protocol related to product definition, oenological practices, composition of products and modalities for circulation and marketing. For the purpose of this Protocol originating wine products shall be understood as wine products in which all the grapes or any materials derived from grapes used therein must be wholly obtained. For all purposes other than trade between the EFTA States and the Community, the EFTA States may continue to apply their national legislation. The provisions of Protocol 1 on horizontal adaptations shall apply to the acts referred to in the Appendix to this Protocol. The Standing Committee of the EFTA States shall fulfil the functions mentioned in points 4(d) and 5 of Protocol 1. APPENDIX 1. 373 R 2805: Commission Regulation (EEC) No 2805/73 of 12 October 1973 determining a list of white quality wines, produced in specified regions and of imported white quality wines containing a certain percentage of sulphur dioxide and laying down certain transitional provisions relating to the percentage of sulphur dioxide in wines produced before 1 October 1973 (OJ No L 289, 16.10.1973, p. 21), as amended by:  373 R 3548: Commission Regulation (EEC) No 3548/73 of 21 December 1973 (OJ No L 361, 29.12.1973, p. 35),  375 R 2160: Commission Regulation (EEC) No 2160/75 of 19 August 1975 (OJ No L 220, 20.8.1975, p. 7),  377 R 0966: Commission Regulation (EEC) No 966/77 of 4 May 1977 (OJ No L 115, 6.5.1977, p. 77). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptation: Wines originating in EFTA States for which the provisions of this Regulation are relevant, shall continue to be covered by section B of Article 1. 2. 374 R 2319: Commission Regulation (EEC) No 2319/74 of 10 September 1974 specifying certain wine-growing areas which may produce table wines having a maximum total alcoholic strength of 17o (OJ No L 248, 11.9.1974, p. 7). 3. 378 R 1972: Commission Regulation (EEC) No 1972/78 of 16 August 1978 laying down detailed rules on oenological practices (OJ No L 226, 17.8.1978, p. 11), as amended by:  380 R 0045: Commission Regulation (EEC) No 45/80 of 10 January 1980 (OJ No L 7, 11.1.1980, p. 12). 4. 379 R 0358: Council Regulation (EEC) No 358/79 of 5 February 1979 on sparkling wines produced in the Community and defined in Item 13 of Annex II to Regulation (EEC) No 337/79 (OJ No L 54, 5.3.1979, p. 130), as amended by:  379 R 2383: Council Regulation (EEC) No 2383/79 of 29 October 1979 (OJ No L 274, 31.10.1979, p. 8),  179 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties  Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 83),  380 R 3456: Council Regulation (EEC) No 3456/80 of 22 December 1980 (OJ No L 360, 31.12.1980, p. 18),  384 R 3686: Council Regulation (EEC) No 3686/84 of 19 December 1984 (OJ No L 341, 29.12.1984, p. 3),  385 R 3310: Council Regulation (EEC) No 3310/85 of 18 November 1985 (OJ No L 320, 29.11.1985, p. 19),  385 R 3805: Council Regulation (EEC) No 3805/85 of 20 December 1985 (OJ No L 367, 31.12.1985, p. 39),  389 R 2044: Council Regulation (EEC) No 2044/89 of 19 June 1989 (OJ No L 202, 14.7.1989, p. 8),  390 R 1328: Council Regulation (EEC) No 1328/90 of 14 May 1990 (OJ No L 132, 23.5.1990, p. 74),  391 R 1735: Council Regulation (EEC) No 1735/91 of 13 June 1991 (OJ No L 163, 26.6.1991, p. 9). 5. 383 R 2510: Commission Regulation No 2510/83/EEC of 7 September 1983 providing for an exception in respect of the volatile acid content of certain wines (OJ No L 248, 8.9.1983, p. 16), as corrected by OJ No L 265, 28.9.1983, p. 22. 6. 384 R 2394: Commission Regulation No 2394/84/EEC of 20 August 1984 laying down conditions of ion exchange resins and detailed implementing rules for the preparation of rectified concentrated grape must (OJ No L 224, 21.8.1984, p. 8), as amended by:  385 R 0888: Commission Regulation (EEC) No 888/85 of 2 April 1985 (OJ No L 96, 3.4.1985, p. 14),  386 R 2751: Commission Regulation (EEC) No 2751/86 of 4 September 1986 (OJ No L 253, 5.9.1986, p. 11). 7. 385 R 3309: Council Regulation (EEC) No 3309/85 of 18 November 1985 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines (OJ No L 320, 29.11.1985, p. 9), as corrected by OJ No L 72, 15.3.1986, p. 47, OJ No L 347, 28.11.1989, p. 37, OJ No L 286, 4.10.1989, p. 27 and OJ No L 367, 16.12.1989, p. 71, as amended by:  385 R 3805: Council Regulation (EEC) No 3805/85 of 20 December 1985 (OJ No L 367, 31.12.1985, p. 39),  386 R 1626: Council Regulation (EEC) No 1626/86 of 6 May 1986 (OJ No L 144, 29.5.1986, p. 3),  387 R 0538: Council Regulation (EEC) No 538/87 of 23 February 1987 (OJ No L 55, 25.2.1987, p. 4),  389 R 2045: Council Regulation (EEC) No 2045/89 of 19 June 1989 (OJ No L 202, 14.7.1989, p. 12). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) The first indent of Article 3(4) shall not apply; (b) Article 5(2) shall be completed as follows: h) in the case of a quality sparkling wine referred to in Title III of Regulation (EEC) No 358/79, originating in:  Austria: QualitÃ ¤tsschaumwein , QualitÃ ¤tssekt ; (c) Article 6 shall be completed as follows: 5.b) The term Hauersekt  shall be reserved for quality sparkling wines equivalent to quality sparkling wines produced in a specified region in accordance with Title III of Regulation (EEC) No 358/79 and Article 6(4) of Regulation (EEC) No 3309/85, provided that they are:  produced in Austria,  produced from grapes harvested in the same vineyard, where the producer makes wine from grapes intended for the preparation of quality sparkling wines,  marketed by the producer and made available with labels indicating the vineyard, the vine variety and the year,  regulated by Austrian rules.. 8. 385 R 3803: Council Regulation (EEC) No 3803/85 of 20 December 1985 laying down the provisions enabling the origin of Spanish red table wines to be determined and their commercial movements to be followed (OJ No L 367, 31.12.1985, p. 36). 9. 385 R 3804: Council Regulation (EEC) No 3804/85 of 20 December 1985 drawing up the list of areas under vines in certain Spanish regions where table wines may have an actual alcoholic strength which is lower than Community requirements (OJ No L 367, 31.12.1985, p. 37). 10. 386 R 0305: Commission Regulation (EEC) No 305/86 of 12 February 1986 on the maximum total sulphur dioxide content of wine originating in the Community before 1 September 1986 and, for a transitional period, imported wine (OJ No L 38, 13.2.1986, p. 13). 11. 386 R 1627: Council Regulation (EEC) No 1627/86 of 6 May 1986 laying down rules for the description of special wines with regard to the indication of alcoholic strength (OJ No L 144, 29.5.1986, p. 4). 12. 386 R 1888: Commission Regulation (EEC) No 1888/86/EEC of 18 June 1986 on the maximum total sulphur dioxide content of certain sparkling wines originating in the Community and prepared before 1 September 1986, and, for a transitional period, of imported sparkling wines (OJ No L 163, 19.6.1986, p. 19). 13. 386 R 2094: Commission Regulation (EEC) No 2094/86 of 3 July 1986 laying down detailed rules for the use of tartaric acid for the deacidification of specified wine products in certain regions of zone A (OJ No L 180, 4.7.1986, p. 17), as amended by:  386 R 2736; Commission Regulation (EEC) No 2736/86 (OJ No L 252, 4.9.1986, p. 15). 14. 386 R 2707; Commission Regulation (EEC) No 2707/86 of 28 August 1986 laying down detailed rules for the description and presentation of sparkling and aerated sparkling wines (OJ No 246, 30.8.1986, p. 71), as amended by:  386 R 3378; Commission Regulation (EEC) No 3378/86 of 4 November 1986 (OJ No L 310, 5.11.1986, p. 5),  387 R 2249: Commission Regulation (EEC) No 2249/87 of 28 July 1987 (OJ No L 207, 29.7.1987, p. 26),  388 R 0575: Commission Regulation (EEC) No 575/88 of 1 March 1988 (OJ No L 56, 2.3.1988, p. 22),  388 R 2657: Commission Regulation (EEC) No 2657/88 of 25 August 1988 (OJ No L 237, 27.8.1988, p. 17),  389 R 0596: Commission Regulation (EEC) No 596/89 of 8 March 1989 (OJ No L 65, 9.3.1989, p. 9),  390 R 2776: Commission Regulation (EEC) No 2776/90 of 27 September 1990 (OJ No L 267, 29.9.1990, p. 30),  390 R 3826: Commission Regulation (EEC) No 3826/90 of 19 December 1990 (OJ No L 366, 29.12.1990, p. 58). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptation: In Annex II point 1 shall not apply. 15. 387 R 0822: Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (OJ No L 84, 27.3.1987, p. 1), as corrected by OJ No L 284, 19.10.1988, p. 65, as amended by:  387 R 1390: Council Regulation (EEC) No 1390/87 of 18 May 1987 (OJ No L 133, 22.5.1987, p. 3),  387 R 1972: Council Regulation (EEC) No 1972/87 of 2 July 1987 (OJ No L 184, 3.7.1987, p. 26),  387 R 3146: Council Regulation (EEC) No 3146/87 of 19 October 1987 (OJ No L 300, 23.10.1987, p. 4),  387 R 3992: Commission Regulation (EEC) No 3992/87 of 23 December 1987 (OJ No L 377, 31.12.1987, p. 20),  388 R 1441: Council Regulation (EEC) No 1441/88 of 24 May 1988 (OJ No L 132, 28.5.1988, p. 1),  388 R 2253: Council Regulation (EEC) No 2253/88 of 19 July 1988 (OJ No L 198, 26.7.1988, p. 35),  388 R 2964: Council Regulation (EEC) No 2964/88 of 26 September 1988 (OJ No L 269, 29.9.1988, p. 5),  388 R 4250: Council Regulation (EEC) No 4250/88 of 21 December 1988 (OJ No L 373, 31.12.1988, p. 55),  389 R 1236: Council Regulation (EEC) No 1236/89 of 3 May 1989 (OJ No L 128, 11.5.1989, p. 31),  390 R 0388: Council Regulation (EEC) No 388/90 of 12 February 1990 (OJ No L 42, 16.2.1990, p. 9),  390 R 1325: Council Regulation (EEC) No 1325/90 of 14 May 1990 (OJ No L 132, 23.5.1990, p. 19),  390 R 3577: Council Regulation (EEC) No 3577/90 of 4 December 1990 (OJ No L 353, 17.12.1990, p. 23). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) Article 1(1), l(4)(c), l(4)(e), l(4)(g) and the second subparagraph of 1(4) shall not apply; (b) By way of derogation from Article 1(6), for Switzerland the wine marketing year starts at 1 July of each year and ends at 30 June of the following year; (c) Titles I, with the exception of Article 13, III and IV shall not apply; (d) Austria, Switzerland and Liechtenstein shall establish a classification scheme of vine varieties drawn up in accordance with the principles laid down in Article 13; (e) In Article 16(7) coupage of wine originating in a third country shall read coupage of wine originating in a third country or an EFTA State; (f) For products produced on their respective territories, Austria, Switzerland and Liechtenstein may apply their national legislation regarding practices as referred to in Articles 18, 19, 21, 22, 23 and 24; (g) Article 20 shall not apply; (h) By way of derogation from Article 66(1), the following quality wines produced in Austria according to particular methods may exceed 18 but not 22 milliequivalents of volatile acid per litre: Ausbruch, Beerenauslese, Trockenbeerenauslese, Eiswein and Strohwein; (i) Articles 70, 75, 76, 80 and 85 shall not apply; (j) Article 78 shall be covered by point 3 of Protocol 1; (k) Annex I shall be supplemented as follows: (a) Strohwein: the product originating in Austria and produced according to provisions laid down in Article 17(3)(1) of the Austrian wine law Ã sterreichisches Weingesetz, 1985); (b) The grape must in fermentation produced in accordance with provisions of point 3 of Annex I may be designated as:  Sturm if it originates in Austria;  Federweiss or Federweisser if it originates in Switzerland or Liechtenstein. However, for technical reasons the actual alcoholic strength by volume may exceptionally exceed three-fifths of the total alcoholic strength by volume. (c) The term Tafelwein and its equivalents as referred to in point 13 shall not be used for wines originating in Austria; (l) Annexes III, V and VII shall not apply; (m) For the purposes of Annex IV, Austria, Liechtenstein and Switzerland shall be considered as belonging to wine-growing zone B; (n) By way of derogation from Annex VI:  Austria may maintain the general prohibition for sorbic acid,  Norway and Sweden may maintain the general prohibition of metatartaric acid,  wines originating in Austria, Liechtenstein and Switzerland may be treated with silver chloride according to their respective wine laws. 16. 387 R 0823: Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (OJ No L 084, 27.3.1987, p. 59), as amended by:  389 R 2043: Council Regulation (EEC) No 2043/89 of 19 June 1989 (OJ No L 202, 14.7.1989, p. 1).  390 R 3577: Council Regulation (EEC) No 3577/90 of 4 December 1990 (OJ No L 353, 17.12.1990, p. 23). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: Wine products originating in EFTA States shall be considered as equivalent to quality wines produced in specified regions (quality wines p.s.r.), provided that they comply with national legislation which, for the purposes of this Protocol, shall be in accordance with the principles of Article 2 of the Agreement. However, the description quality wines p.s.r., as well as the other descriptions referred to in the second subparagraph of Article 1(2) of the Regulation, may not be used for these wines. The lists of quality wines established by wine-producing EFTA States shall be published in the Official Journal of the European Communities. 17. 387 R 1069: Commission Regulation (EEC) No 1069/87 of 15 April 1987 laying down detailed rules as regards the indication of alcoholic strength on the labelling of special wines (OJ No L 104, 16.4.1987, p. 14). 18. 388 R 3377: Commission Regulation (EEC) No 3377/88 of 28 October 1988 authorizing the United Kingdom to permit under certain conditions an additional increase in the alcoholic strength of certain table wines (OJ No L 296, 29.10.1988, p. 69). 19. 388 R 4252: Council Regulation (EEC) No 4252/88 of 21 December 1988 on the preparation and marketing of liqueur wines produced in the Community (OJ No L 373, 31.12.1988, p. 59), as amended by:  390 R 1328: Regulation (EEC) No 1328/90 of 14 May 1990 (OJ No L 132, 23.5.1990, p. 24). 20. 389 R 0986: Commission Regulation (EEC) No 986/89 of 10 April 1989 on the accompanying documents for carriage of wine products and the relevant records to be kept (OJ No L 106, 18.4.1989, p. 1) as amended by:  389 R 2600: Commission Regulation (EEC) No 2600/89 of 25 August 1989 (OJ No L 261, 29.8.1989, p. 15),  390 R 2246: Commission Regulation (EEC) No 2246/90 of 31 July 1990 (OJ No L 203, 1.8.1990, p. 50),  390 R 2776: Commission Regulation (EEC) No 2776/90 of 27 September 1990 (OJ No L 267, 29.9.1990, p. 30),  391 R 0592: Commission Regulation (EEC) No 592/91 of 12 March 1991 (OJ No L 66, 13.3.1991, p. 13). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptation: Article 10(4) and Title II shall not apply. 21. 389 R 2202: Commission Regulation (EEC) No 2202/89 of 20 July 1989 defining the terms coupage, the turning into wine, bottler and bottling (OJ No L 209, 21.7.1989, p. 31). 22. 389 R 2392: Council Regulation (EEC) No 2392/89 of 24 July 1989 laying down general rules for the description and presentation of wines and grape musts (OJ No L 232, 9.8.1989, p. 13), as amended by:  389 R 3886: Council Regulation (EEC) No 3886/89 of 11 December 1989 (OJ No L 378, 27.12.1989, p. 12). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) For wine products originating in Austria, Switzerland and Liechtenstein description requirements of Chapter II shall apply instead of the requirements of Chapter I; (b) In accordance with the requirements of Article 25(l)(d), the designation table wine or Landwein and its equivalents, shall be used in combination with the name of the country of origin; (c) For table wines respectively originating in Switzerland and Liechtenstein, the terms Landwein, Vin de pays and Vino tipico may be used provided that producer States concerned have laid down rules for use in accordance with at least the following conditions:  specific geographical reference,  certain production requirements, particularly as regards vine varieties, minimum natural alcoholic strength by volume and organoleptic characteristics. 23. 389 R 3677: Council Regulation (EEC) No 3677/89 of 7 December 1989. on the total alcoholic strength by volume and the total acidity of certain imported quality wines and repealing Regulation (EEC) No 2931/80 (OJ No L 360, 9.12.1989, p. 1), as amended by:  390 R 2178: Council Regulation (EEC) No 2178/90 of 24 July 1990 (OJ No L 198, 28.7.1990, p. 9). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptation: Article l(l)(a) and l(l)(c) shall not apply. 24. 390 R 0743: Commission Regulation (EEC) No 743/90 of 28 March 1990 providing for a derogation from certain provisions on the volatile acid content of certain wines (OJ No L 82, 29.3.1990, p. 20). 25. 390 R 2676: Commission Regulation (EEC) No 2676/90 of 17 September 1990 determining Community methods for the analysis of wines (OJ No L 272, 3.10.1990, p. 1). 26. 390 R 3201: Commission Regulation (EEC) No 3201/90 of 16 October 1990 laying down detailed rules for the description and presentation of wines and grape musts (OJ No L 309, 8.11.1990, p. 1), as corrected by OJ No L 272, 3.10.1991, p. 47. The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) In Article 5(3), first subparagraph, second indent, the following terms shall be added: Weinhauer and Hauer; (b) In Annex I, point 4, (Austria) the following terms shall be added:  Strohwein,  QualitÃ ¤tswein; (c) In Annex I, point 12 (Switzerland) the following terms shall be added:  La Gerle  appellation d'origine controls,  appellation d'origine; (d) In Annex II the following shall be added under A of point 17 (Switzerland): 19. Canton of Jura Name of local administrative area: Buix; (e) Annex II shall be supplemented as follows: 23. LIECHTENSTEIN Wines bearing one of the following names of the wine-growing regions of origin:  Balzers  Bendern  Eschen  Mauren  Schaan  Triesen  Vaduz; (f) In Annex IV, point 17 (Switzerland) shall be supplemented as follows: (1) the left-hand column shall be completed by the following varieties:  RÃ ¨ze  Kerner  Charmont  Bacchus  Gamay  Humagne rouge  Cornalin  Cabernet franc  Diolinoir  Gamaret  Granoir; (2) the term Humagne blanche shall be added in the right-hand column as a synonym for Humagne; (g) In Annex V, paragraph (2) shall be completed as follows: 4. In Austria, the following wines produced in the wine-growing regions of Burgenland, NiederÃ ¶sterreich, Steiermark and Wien:  Quality wines made from GewÃ ¼rztraminer  and Muskat-Ottonel   Beerenauslese, Trockenbeerenauslese, Eiswein, Strohwein, Ausbruch. 27. 390 R 3220: Commission Regulation (EEC) No 3220/90 of 7 November 1990 laying down conditions for the use of certain oenological practices provided for in Council Regulation (EEC) No 822/87 (OJ No 308/22, 8.11.1990, p. 22). 28. 390 R 3825: Commission Regulation (EEC) No 3825/90 of 19 December 1990 on the transitional measures applicable in Portugal from 1 January to 1 September 1991 in the wine sector (OJ No L 366, 29.12.1990, p. 56). The provisions of the Regulation shall, for the purposes of the Agreement be read with the following adaptations: Articles 2, 4 and 5 shall not apply. PROTOCOL 48 concerning Articles 105 and 111 Decisions taken by the EEA Joint Committee under Articles 105 and 111 may not affect the case-law of the Court of Justice of the European Communities. PROTOCOL 49 on Ceuta and Melilla Products covered by the Agreement and originating in the EEA, when imported into Ceuta or Melilla, shall enjoy in all respects the same customs regime as that which is applied to products originating in the customs territory of the Community under Protocol No 2 of the Act of Accession of the Kingdom of Spain and the Portuguese Republic to the European Communities. The EFTA States shall grant to imports of products covered by the Agreement and originating in Ceuta and Melilla the same customs regime as that which is granted to products imported from and originating in the EEA. ANNEXES ANNEX I VETERINARY AND PHYTOSANITARY MATTERS List provided for in Article 17 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATION Switzerland and Liechtenstein shall with regard to acts referred to in this Annex be regarded as one entity. I. VETERINARY ISSUES 1. (a) The provisions relating to third-country relations in the acts referred to in this Chapter are not applicable. However, the following general principles are applicable:  The Contracting Parties shall not apply more favourable rules on imports from third countries than those resulting from the Agreement. Nevertheless, regarding substances having a hormonal or thyrostatic action the EFTA States may maintain their national legislation on imports from third countries.  In trade between EFTA States or between an EFTA State and the Community, animals and products coming from third countries, or partially or totally derived therefrom, must comply with the rules of the importing Contracting Party as concerns third countries. The exporting Contracting Party shall ensure that the competent authority, in each case, takes the necessary measures to secure that the provisions of this paragraph are complied with. (b) The Contracting Parties shall review the matter during 1995. 2. The provisions relating to border controls, animal welfare and financial arrangements in the acts referred to in this Chapter are not applicable. The Contracting Parties shall review the matter during 1995. 3. In order to enable the EFTA Surveillance Authority to take the necessary measures, the provisions of the acts referred to in this Chapter will be applied, for the purposes of this Agreement, as from nine months after the entry into force of the Agreement and at the latest from 1 January 1994. 4. The acts referred to in this Chapter, except Directives 91/67/EEC, 91/492/EEC and 91/493/EEC, do not apply to Iceland. The other Contracting Parties may maintain their third-country regime in trade with Iceland for areas not covered by the acts mentioned. The Contracting Parties shall review the matter during 1995. 5. Notwithstanding the integration into this Agreement of the Community legislation concerning BSE and awaiting the outcome of ongoing discussions aimed at arriving, as soon as possible, at an overall agreement related to the application by the EFTA States of this legislation, the EFTA States may apply their national rules. However, they undertake to apply transparent national rules based on objective criteria in a non-discriminatory and foreseeable manner. Such national rules shall be communicated to the Community in accordance with the rules laid down in Protocol 1 paragraph 4 by the entry into force of the Agreement. The Community reserves the right to apply similar rules in trade with the EFTA State concerned. The Contracting Parties shall review the situation during 1995. 6. Notwithstanding the integration into this Agreement of the Community legislation concerning new pig disease and awaiting the outcome of ongoing discussions aimed at arriving, as soon as possible, at an overall agreement related to the application by Norway of this legislation, Norway may apply its own protective rules, based on a definition of non-affected regions, for live pigs, fresh meat, meat products and porcine semen. The other Contracting Parties reserve the right to apply similar rules in trade with Norway. The Contracting Parties shall review the situation during 1995. 7. Notwithstanding the integration into this Agreement of Council Directive 91/68/EEC on animal health conditions governing intra-Community trade in ovine and caprine animals and awaiting the outcome of ongoing discussions aimed at arriving, as soon as possible, at an overall agreement related to the application by Austria, Finland and Norway of this legislation, these Contracting Parties may apply their national legislation. The other Contracting Parties may maintain their third-country regime towards these countries in this field. The Contracting Parties shall review the situation during 1995. 8. Notwithstanding the integration into this Agreement of Council Directive 91/67/EEC concerning the animal health conditions governing the placing on the market of aquaculture animals and products and awaiting the outcome of ongoing discussions aimed at arriving, as soon as possible, at an overall agreement related to the application by Finland, Iceland and Norway of this legislation, these Contracting Parties may apply their national legislation concerning live fish and crustaceans as well as eggs and gametes of fish and crustaceans for farming or restocking. The other Contracting Parties may maintain their third-country regime towards these Contracting Parties in the fields mentioned above. The Contracting Parties shall review the situation during 1995. 9. Safeguard clause (1) (a) The Community and an EFTA State may, on serious public or animal health grounds, take interim protective measures according to their own procedures with regard to the introduction into their territory of animals or animal products. These measures shall be notified without delay to each Contracting Party and to both the EC Commission and the EFTA Surveillance Authority. (b) Consultations regarding the situation shall be held within 10 days from the date of notification. The EC Commission and/or the EFTA Surveillance Authority shall, within their competences, take the necessary measures taking due account of the results of such consultations. (2) The EC Commission and the EFTA Surveillance Authority may hold consultations regarding any aspect of the animal or public health situation. The provisions of subparagraph (l)(b) are applicable. (3) (a) The EC Commission shall transmit to the EFTA Surveillance Authority any safeguard decision relating to intra-Community trade. If the EFTA Surveillance Authority considers the decision to be inadequate, the provisions of subparagraph (2) are applicable. (b) The EFTA Surveillance Authority shall transmit to the EC Commission any safeguard decision relating to trade between EFTA States, If the Commission considers the decision to be inadequate, the provisions of subparagraph (2) are applicable. 10. On-the-spot inspections (1) For application of the provisions regarding spot-checks, inspections or disputes requiring the participation of experts referred to in this Chapter, the EFTA Surveillance Authority shall be responsible with regard to the EFTA States. (2) The following principles shall apply: (a) Inspections shall be carried out in accordance with programmes equivalent to those of the Community. (b) The EFTA Surveillance Authority shall have a structure, equivalent to that in the Community, for inspections in the EFTA States. (c) The same criteria shall apply for inspections. (d) The inspector shall be independent for the purposes of inspections. (e) The inspectors shall have comparable levels of training and experience. (f) Information concerning inspections shall be exchanged between the EC Commission and the EFTA Surveillance Authority. (g) The follow-up of the inspections shall be coordinated between the EC Commission and the EFTA Surveillance Authority. (3) Necessary rules for implementation of the provisions regarding spot-checks, inspections or disputes requiring the participation of experts will be determined in close cooperation between the EC Commission and the EFTA Surveillance Authority. (4) The rules on spot-checks, inspections or disputes requiring the participation of experts referred to in this Chapter, are only valid in respect of the acts or the parts thereof applied by the EFTA States. 11. Designation of common reference laboratories Without prejudice to financial implications, the Community reference laboratories shall act as reference laboratories for all Parties to this Agreement. Consultations shall take place between the Contracting Parties in order to define the working conditions. 12. The Scientific Veterinary Committee The EC Commission nominates from highly qualified scientific persons from EFTA States, in addition to the number laid down in Article 3 of Commission Decision 81/651/EEC, (1) two persons for each section as referred to in Articles 2(1) and 3 of the Decision, who will participate fully in the work of the Scientific Veterinary Committee. They will not participate in the voting and their position will be recorded separately. ACTS REFERRED TO 1. Basic texts 1.1. Animal health 1.1.1. Trade and placing on the market Bovine/swine 1. 364 L 0432: Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (OJ No 121, 29.7.1964, p. 1977), as amended by;  366 L 0600: Council Directive 66/600/EEC of 25 October 1966 (OJ No L 192, 27.10.1966, p. 3294),  371 L 0285: Council Directive 71/285/EEC of 19 July 1971 (OJ No L 179, 9.8.1971, p. 1),  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 76),  372 L 0445: Council Directive 72/445/EEC of 28 December 1972 (OJ No L 298, 31.12.1972, p. 49),  373 L 0150: Council Directive 73/150/EEC of 5 June 1973 (OJ No L 172, 28.6.1973, p. 18),  377 L 0098: Council Directive 77/98/EEC of 21 December 1976 (OJ No L 26, 31.1.1977, p. 81),  379 L 0109: Council Directive 79/109/EEC of 24 January 1979 (OJ No L 29, 3.2.1979, p. 20),  379 L 0111: Council Directive 79/11 I/EEC of 24 January 1979 (OJ No L 29, 3.2.1979, p. 26),  380 L 0219: Council Directive 80/219/EEC of 22 January 1980 (OJ No L 47, 21.2.1980, p. 25),  380 L 1098: Council Directive 80/1098/EEC of 11 November 1980 (OJ No L 325, 1.12.1980, p. 11),  380 L 1274: Council Directive 80/1274/EEC of 22 December 1980 (OJ No L 375, 31.12.1980, p. 75),  381 L 0476: Council Directive 81/476/EEC of 24 June 1981 (OJ No L 186, 8.7.1981, p. 20),  382 L 0061: Council Directive 82/61/EEC of 26 January 1982 (OJ No L 29, 6.2.1982, p. 13),  382 L 0893: Council Directive 82/893/EEC of 21 December 1982 (OJ No L 378, 31.12.1982, p. 57),  383 L 0642: Council Directive 83/642/EEC of 12 December 1983 (OJ No L 358, 22.12.1983, P. 41),  383 L 0646: Council Directive 83/646/EEC of 13 December 1983 (OJ No L 360, 23.12.1983, p. 44),  384 L 0336: Council Directive 84/336/EEC of 19 June 1984 (OJ No L 177, 4.7.1984, p. 22),  384 L 0643: Council Directive 84/643/EEC of 11 December 1984 (OJ No L 339, 27.12.1984, p. 27),  384 L 0644: Council Directive 84/644/EEC of 11 December 1984 (OJ No L 339, 27.12.1984, p. 30),  385 L 0320: Council Directive 85/320/EEC of 12 June 1985 (OJ No L 168, 28.6.1985, p. 36),  385 L 0586: Council Directive 85/586/EEC of 20 December 1985 (OJ No L 372, 31.12.1985, p. 44),  387 D 0231: Council Decision 87/231/EEC of 7 April 1987 (OJ No L 99, 11.4.1987, p. 18),  387 L 0489: Council Directive 87/489/EEC of 22 September 1987 (OJ No L 280, 3.10.1987, p. 28),  388 L 0406: Council Directive 88/406/EEC of 14 June 1988 (OJ No L 194, 22.7.1988, p. 1),  389 L 0360: Council Directive 89/360/EEC of 30 May 1989 (OJ No L 153, 6.6,1989, p. 29),  389 D 0469: Commission Decision 89/469/EEC of 28 July 1989 (OJ No L 225, 3.8.1989, p. 51),  389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ No L 395, 30.12.1989, p. 13),  390 L 0422: Council Directive 90/422/EEC of 26 June 1990 (OJ No L 224, 18.8.1990, p. 9),  390 L 0423: Council Directive 90/423/EEC of 26 June 1990 (OJ No L 224, 18.8.1990, p. 13),  390 L 0425: Council Directive 90/425/EEC of 26 June 1990 (OJ No L 224, 18.8.1990, p. 29),  391 D 0013: Commission Decision 91/13/EEC of 17 December 1990 (OJ No L 8, 11.1.1991, p. 26),  391 D 0177: Commission Decision 91/177/EEC of 26 March 1991 (OJ No L 86, 6.4.1991, p. 32). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 2(o) concerning regions, the following shall be added:  Austria: Bundesland  Finland: lÃ ¤Ã ¤ni/lÃ ¤n  Liechtenstein: Liechtenstein  Norway: fylke  Sweden: lÃ ¤n  Switzerland: Kanton/canton/cantone. (b) Article 4(b) shall not apply. New legislation will be laid down according to the procedure in this Agreement. (c) In Article 10(2), the dates 1 July 1991 and 1 January 1992 referred to in the last sentence of the paragraph are, with regard to the EFTA States, replaced by 1 January 1993 and 1 July 1993 respectively. (d) In Annex B(12), the following shall be added concerning State institutes responsible for official testing of tuberculin: (m) Austria: Bundesanstalt fÃ ¼r TierseuchenbekÃ ¤mpfung, MÃ ¶dling (n) Finland: VeterinÃ ¦rinstituttet, Oslo (o) Norway: VeterinÃ ¦rinstituttet, Oslo (p) Sweden: Institute of the supplying country (q) Switzerland/Liechtenstein: EidgenÃ ¶ssisches Institut fÃ ¼r Viruskrankheiten und Immunprophylaxe, MittelhÃ ¤usern. (e) In Annex C(9), the following shall be added concerning official institutes responsible for the official testing of antigens: (m) Austria: Bundesanstalt fÃ ¼r TierseuchenbekÃ ¤mpfung, MÃ ¶dling (n) Finland: VeterinÃ ¦rinstituttet, Oslo (o) Norway: VeterinÃ ¦rinstituttet, Oslo (p) Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala (q) Switzerland/Liechtenstein: Institut fÃ ¼r VeterinÃ ¤r-Bakteriologie, Bern. (f) In Annex F Model I footnote 4, Model II footnote 5, Model III footnote 4 and Model IV footnote 5, the following shall be added concerning the names of the veterinary services: (m) Austria: Amtstierarzt (n) Finland: KunnanelÃ ¤inlÃ ¤Ã ¤kÃ ¤ri, KaupunginelÃ ¤inlÃ ¤Ã ¤kÃ ¤ri or LÃ ¤Ã ¤ninelÃ ¤inlÃ ¤Ã ¤kÃ ¤ri/KommunalveterinÃ ¤r, StadsveterinÃ ¤r or LÃ ¤nsveterinÃ ¤r (o) Norway: DistriktsveterinÃ ¦r (p) Sweden: GrÃ ¤nsveterinÃ ¤r or DistriktsveterinÃ ¤r (q) Switzerland/Liechtenstein: Kontrolltierarzt/VÃ ©tÃ ©rinaire de contrÃ ´le/Veterinario di controllo. (g) In Annex G(A)(2), the following shall be added concerning official institutes: (m) Austria: Bundesanstalt fÃ ¼r TierseuchenbekÃ ¤mpfung, MÃ ¶dling (n) Finland: Valtion elÃ ¤inlÃ ¤Ã ¤ketieteellinen laitos, Helsinki/Statens veterinÃ ¤rmedicinska anstalt, Helsingfors (o) Norway: VeterinÃ ¦rinstituttet, Oslo (p) Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala (q) Switzerland/Liechtenstein: EidgenÃ ¶ssisches Institut fÃ ¼r Viruskrankheiten und Immunprophylaxe, MittelhÃ ¤usern. Ovine/caprine 2. 391 L 0068: Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals (OJ No L 46, 19.2.1991, p. 19). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 2(3) shall be replaced by: Holding shall mean an agricultural establishment or premises of a dealer, as defined by the national rules in force, situated in the territory of an EC Member State or EFTA State and in which bovine and porcine animals, sheep and goats, live poultry and domestic rabbits are held or regularly kept, and the holding as defined in Article 2(a) of Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of live equidae. (2) (b) Article 2(9) shall be replaced by: Approved market or assembly centre means any place, other than the holding, where ovine or caprine animals are sold, bought and/or assembled or loaded, and which complies with Article 3(7) of Council Directive 64/432/EEC and which has been approved. (c) Article 4(l)(a) shall be replaced by: must be identified and registered in such a way that the original or transit holding, centre or organization can be traced. For the identification, the EFTA States undertake to coordinate their system between them and the EC. Before 1 September 1993, the EFTA States must take appropriate measures to guarantee that the identification and registration systems applicable to intra-EEA trade are extended to the movement of animals within their territory. National identification or registration systems must be notified to the EFTA Surveillance Authority before 1 July 1993. (d) Article 4(2) first indent shall be replaced by:  Ovine and caprine animals which might have to be slaughtered under a national programme for the eradication of diseases which are not referred to in the following list or in Chapter I of Annex B to this Directive:  Foot-and-mouth disease (FMD)  Classical swine fever (CSF)  African swine fever (ASF)  Swine vesicular disease (SVD)  Newcastle disease (ND)  Rinderpest  Peste des petits ruminants (PPR)  Vesicular stomatitis (VS)  Blue tongue  African horse sickness (AHS)  Viral equine encephalomyelitis  Teschen disease  Avian influenza  Sheep and goat pox  Lumpy skin disease  Rift valley fever  Contagious bovine pleuropneumonia. (e) Article 4(2) second indent shall be replaced by:  ovine and caprine animals which cannot be marketed on their own territory for health or animal health reasons. (f) Article 6(b)(i) first indent shall be replaced by:  the holding is subject to regular official veterinary checks in accordance with the following requirements: Without prejudice to the monitoring duties assigned to the official veterinarian under this Agreement, the competent authority shall carry out checks on holdings, approved markets and assembly centres, centres or organizations in order to satisfy itself that animals and products intended for trade comply with the requirements of this Directive and in particular fulfil the conditions laid down in Article 4 paragraph l(a) concerning identification and registration, and must be accompanied to their destination(s) by health certificates as provided for in this Directive. (g) In Article 8(2), the dates 1 January 1992 and 1 July 1992 referred to in the last sentence of the paragraph are, with regard to the EFTA States, replaced by 1 January 1993 and 1 July 1993 respectively. (h) Article 10 shall not apply. (i) In Annex A Chapter 2(D)(2), the first phrase shall be replaced by: until 1 September 1993 ovine or caprine animals from holdings other than those referred to in point 1, provided that they meet the following conditions:. (j) Annex C shall be replaced by: Brucellosis (B. melitensis) tests For a holding to qualify for brucellosis-free status, testing for brucellosis (B. melitensis) is performed by means of the Rose Bengal method or by the complement-fixation method described in points 1 and 2 or by any other method recognized in accordance with the procedure laid down in Article 15 of this Directive. The complement-fixation method is used for tests on individual animals. 1. Rose Bengal test The Rose Bengal test may be used for screening ovine or caprine holdings in order to establish the status of holdings as officially brucellosis-free or brucellosis-free. 2. Complement-fixation test (a) The complement-fixation test must be used for all individual animal tests. (b) The complement-fixation test may be used for ovine or caprine holdings in order to establish the status of holdings as officially brucellosis-free or brucellosis-free. When carrying out the Rose Bengal test, if more than 5% of the animals on a holding show a positive reaction, a further test is carried out on every animal on the holding by means of the complement-fixation method. Serum containing 20 or more ICFT units/ml must be regarded as positive in the complement-fixation test. The antigens used must be approved by the national laboratory and must be standardized against the second international standard a nti-Brucella abortus serum. (k) Annex E Model I(III)(b) and (V)(e) third indent, Model II(III)(b) and (V)(f) third indent and Model III(III)(b) and (V)(i) third indent shall not apply. Equidae 3. 390 L 0426: Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (OJ No L 224, 18.8.1990, p. 42). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 9 shall not apply. (b) In Annex C footnote 1, the following shall be added: Austria: Amtstierarzt Finland: KunnanelÃ ¤inlÃ ¤Ã ¤kÃ ¤ri, KaupunginelÃ ¤inlÃ ¤Ã ¤kÃ ¤ri or LÃ ¤Ã ¤ninelÃ ¤inlÃ ¤Ã ¤kÃ ¤ri/KommunalveterinÃ ¤r, StadsveterinÃ ¤r or LÃ ¤nsveterinÃ ¤r Norway: DistriktsveterinÃ ¦r Sweden: GrÃ ¤nsveterinÃ ¤r or DistriktsveterinÃ ¤r Switzerland/Liechtenstein: Kontrolltierarzt/VÃ ©tÃ ©rinaire de contrÃ ´le/Veterinario di controllo. Poultry/hatching eggs 4. 390 L 0539: Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (OJ No L 303, 31.10.1990, p. 6). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 3(1), the date 1 July 1991 referred to in the first sentence of the paragraph is, with regard to the EFTA States, replaced by 1 January 1993. (b) For the purpose of Article 7(l)(b), the provisions on marking contained in Commission Regulation (EEC) 1868/77 (3) are relevant. For the application of these provisions, the following abbreviations shall apply with regard to the EFTA States: AT for Austria FI for Finland NO for Norway SE for Sweden CH or FL for Switzerland/Liechtenstein. (c) In Article 13(2), the dates 1 July 1991 and 1 January 1992 referred to in the second subparagraph are, with regard to the EFTA States, replaced by 1 January 1993 and 1 July 1993 respectively. (d) In Article 14(2), the dates 1 July 1991 and 1 January 1992 referred to in the last sentence of the paragraph are, with regard to the EFTA States, replaced by 1 January 1993 and 1 July 1993 respectively. (e) Article 29 shall not apply. (f) Article 30 shall not apply. (g) In Annex I, the following shall be added concerning national reference laboratories for avian diseases: Austria: Bundesanstalt fÃ ¼r VirusseuchenbekÃ ¤mpfung bei Haustieren, Wien-Hetzendorf Finland: Valtion elÃ ¤inlÃ ¤Ã ¤ketieteellinen laitos, Helsinki/Statens veterinÃ ¤rmedicinska anstalt, Helsingfors Norway: VeterinÃ ¦rinstituttet, Oslo Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala Switzerland/Liechtenstein: EidgenÃ ¶ssisches Institut fÃ ¼r Viruskrankheiten und Immunprophylaxe, MittelhÃ ¤usern. (h) In Annex II Chapter I (2), the reference to EEC Regulation 2782/75 shall not apply. Aquaculture 5. 391 L 0067: Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (OJ No L 46, 19.2.1991, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Article 16 shall not apply. Bovine embryos 6. 389 L 0556: Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (OJ No L 302, 19.10.1989, p. 1), as amended by:  390 L 0425: Council Directive 90/425/EEC of 26 June 1990 (OJ No L 224, 18.8.1990, p. 29). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Article 14 shall not apply. Bovine semen 7. 388 L 0407: Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (OJ No L 194, 22,7.1988, p. 10), as amended by:  390 L 0120: Council Directive 90/120/EEC of 5 March 1990 (OJ No L 71, 17.3.1990, p. 37),  390 L 0425: Council Directive 90/425/EEC of 26 June 1990 (OJ No L 224, 18.8.1990, p. 29). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Article 15 shall not apply. Porcine semen 8. 390 L 0429: Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (OJ No L 224, 18.8.1990, p. 62). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 6(2) shall not apply. (b) Article 14 shall not apply. (c) Article 15 shall not apply. Fresh meat 9. 372 L 0461: Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (OJ No L 302, 31.12.1972, p. 24), as amended by:  377 L 0098: Council Directive 77/98/EEC of 21 December 1976 (OJ No L 26, 31.1.1977, p. 81),  380 L 0213: Council Directive 80/213/EEC of 22 January 1980 (OJ No L 47, 21.2.1980, p. 1),  380 L 1099: Council Directive 80/1099/EEC of 11 November 1980 (OJ No L 325, 1.12.1980, p. 14),  381 L 0476: Council Directive 81/476/EEC of 24 June 1981 (OJ No L 186, 8.7.1981, p. 20),  382 L 0893: Council Directive 82/893/EEC of 21 December 1982 (OJ No L 378, 31.12.1982, P. 57),  383 L 0646: Council Directive 83/646/EEC of 13 December 1983 (OJ No L 360, 23.12.1983, p. 44),  384 L 0336: Council Directive 84/336/EEC of 19 June 1984 (OJ No L 177, 4.7.1984, p. 22),  384 L 0643: Council Directive 84/643/EEC of 11 December 1984 (OJ No L 339, 27.12.1984, p. 27),  385 L 0322: Council Directive 85/322/EEC of 12 June 1985 (OJ No L 168, 28.6.1985, p. 41),  387 L 0064: Council Directive 87/64/EEC of 30 December 1986 (OJ No L 34, 5.2.1987, p. 52),  387 D 0231: Council Decision 87/231/EEC of 7 April 1987 (OJ No L 99, 11.4.1987, p. 18),  387 L 0489: Council Directive 87/489/EEC of 22 September 1987 (OJ No L 280, 3.10.1987, p. 28),  389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ No L 395, 30.12.1989, p. 13),  391 L 0266: Council Directive 91/266/EEC of 21 May 1991 (OJ No L 134, 29.5.1991, p. 45), The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 5(1), the reference to Chapter IX of Annex I shall be replaced by Chapter XI of Annex I. (b) For the application of Article 8a(2), the reference to Article 9 of Council Directive 89/662/EEC shall read paragraph 9 of Chapter I of Annex I to the EEA Agreement. (c) Article 13a shall not apply. New legislation will be laid down according to the procedure in this Agreement. (d) Article 15 shall not apply. (e) In the Annex paragraph (2) third indent, the following shall be added: EFTA. Poultrymeat 10. 391 L 0494: Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (OJ No L 268, 24.9.1991, p. 35). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Article 6 shall not apply. Meat products 11. 380 L 0215: Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra Community trade in meat products (OJ No L 47, 21.2.1980, p. 4), as amended by:  380 L 1100: Council Directive 80/1100/EEC of 11 November 1980 (OJ No L 325, 1.12.1980, P. 16),  381 L 0476: Council Directive 81/476/EEC of 24 June 1981 (OJ No L 186, 8.7.1981, p. 20),  385 L 0321: Council Directive 85/321/EEC of 12 June 1985 (OJ No L 168, 28.6.1985, p. 39),  387 L 0491: Council Directive 87/491/EEC of 22 September 1987 (OJ No L 279, 2.10.1987, p. 27),  388 L 0660: Council Directive 88/660/EEC of 19 December 1988 (OJ No L 382, 31.12.1988, p. 35),  389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ No L 395, 30.12.1989, p. 13). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) For the application of Article 7a(l) and (2), the references to Article 9 of Council Directive 89/662/EEC shall read paragraph 9 of Chapter I of Annex I to the EEA Agreement. (b) Article 10 shall not apply. New legislation will be laid down according to the procedure in this Agreement. (c) Article 15 shall not apply. 1.1.2. Control measures Foot-and-mouth disease 12. 385 L 0511: Council Directive 85/51 I/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease (OJ No L 315, 26.11.1985, p. 11), as amended by:  390 L 0423: Council Directive 90/423/EEC of 26 June 1990 (OJ No L 224, 18.8.1990, p. 13). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Annex A, the following shall be added concerning approved establishments: Public (m) Austria: Bundesanstalt fÃ ¼r VirusseuchenbekÃ ¤mpfung bei Haustieren, Wien (n) Finland: - (o) Norway: VeterinÃ ¦rinstituttet, Oslo (p) Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala (q) Switzerland/Liechtenstein: EidgenÃ ¶ssisches Institut fÃ ¼r Viruskrankheiten und Immunprophylaxe, MittelhÃ ¤usern Private: - (b) In Annex B, the following shall be added concerning national laboratories: (m) Austria: Bundesanstalt fÃ ¼r VirusseuchenbekÃ ¤mpfung bei Haustieren, Wien- Hetzendorf (n) Finland: Statens veterinÃ ¦re Institut for virusforskning, Lindholm, Denmark Animal Virus Research Institute, Pirbright Woking, Surrey (o) Norway: Statens veterinÃ ¦re Institut for virusforskning, Lindholm, Denmark Animal Virus Research Institute, Pirbright Woking, Surrey (p) Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala (q) Switzerland/Liechtenstein: EidgenÃ ¶ssisches Institut fÃ ¼r Viruskrankheiten und Immunprophylaxe, MittelhÃ ¤usern. 13. 390 L 0423: Council Directive 90/423/EEC of 26 June 1990 amending Directive 85/51 I/EEC introducing Community measures for the control of foot-and-mouth disease, Directive 64/432/EEC on animal health problems affecting intra-Community trade in bovine animals and swine and Directive 72/462/EEC on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (OJ No L 224, 18.8.1990, p. 13). Classical swine fever The provisions of Council Decision 90/678/EEC of 13 December 1990 recognizing certain parts of the territory of the Community as being either officially swine-fever-free or swine-fever-free have been revised and will therefore not be taken over by the EFTA States. The new Community rules in this area will be dealt with according to the provisions laid down in the Agreement. 14. 380 L 0217: Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (OJ No L 47, 21.2.1980, p. 11), as amended by:  380 L 1274: Council Directive 80/1274/EEC of 22 December 1980 (OJ No L 375, 31.12.1980, p. 75),  381 L 0476: Council Directive 81/476/EEC of 24 June 1981 (OJ No L 186, 8.7.1981, p. 20),  384 L 0645: Council Directive 84/645/EEC of 11 December 1984 (OJ No L 339, 27.12.1984, p. 33),  385 L 0586: Council Directive 85/586/EEC of 20 December 1985 (OJ No L 372, 31.12.1985, p. 44),  387 L 0486: Council Directive 87/486/EEC of 22 September 1987 (OJ No L 280, 3.10.1987, p. 21). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Annex II, the following shall be added concerning national laboratories for swine fever: (m) Austria: Bundesanstalt fÃ ¼r VirusseuchenbekÃ ¤mpfung bei Haustieren, Wien-Hetzendorf (n) Finland: Statens veterinÃ ¦re Institut for virusforskning, Lindholm, Denmark (o) Norway: Statens veterinÃ ¦re Institut for virusforskning, Lindholm, Denmark (p) Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala (q) Switzerland/Liechtenstein: EidgenÃ ¶ssisches Institut fÃ ¼r Viruskrankheiten und Immunprophylaxe, MittelhÃ ¤usern. (b) For the application of Annex III, the EFTA States will set up a similar notification and information system which will work according to Protocol 1 to the Agreement and which will be coordinated with the EC system. 1.1.3. Notification of diseases 15. 382 L 0894: Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (OJ No L 378, 31.12.1982, p. 58), as amended by:  389 D 0162: Commission Decision 89/162/EEC of 10 February 1989 (OJ No L 61, 4.3.1989, p. 48),  390 D 0134: Commission Decision 90/134/EEC of 6 March 1990 (OJ No L 76, 22.3.1990, p. 23). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The EFTA States will set up a similar notification and information system, which will work according to Protocol 1 to the Agreement and which will be coordinated with the EC system (ADNS) in principle before 1 September 1993. 16. 384 D 0090: Commission Decision 84/90/EEC of 3 February 1984 laying down the codified form for the notification of animal diseases pursuant to Council Directive 82/894/EEC (OJ No L 50, 21.2.1984, p. 10), as amended by:  389 D 0163: Commission Decision 89/163/EEC of 13 February 1989 (OJ No L 61, 4.3.1989, p. 49). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The EFTA States will set up a similar notification and information system, which will work according to Protocol 1 to the Agreement and which will be coordinated with the EC system (ADNS) in principle before 1 September 1993. 17. 390 D 0442: Commission Decision 90/442/EEC of 25 July 1990 laying down the codes for the notification of animal diseases (OJ No L 227, 21.8.1990, p. 39). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The EFTA States will set up a similar notification and information system, which will work according to Protocol 1 to the Agreement and which will be coordinated with the EC system (ADNS) in principle before 1 September 1993. 1.2. Public Health Fresh meat 18. 364 L 0433: Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat (OJ No 121, 29.7.1964, p. 2012), as amended by:  391 L 0497: Council Directive 91/497/EEC of 29 July 1991 (OJ No L 268, 24.9.1991, p. 69). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 4(A), the dates 1 January 1993 and 31 December 1991 referred to in the first sentence of the paragraph are, with regard to the EFTA States, replaced by 1 September 1993 and 31 December 1992 respectively. (b) Article 5(l)(a)(i) shall be replaced by: in which, without prejudice to diseases specified in the following list:  Foot-and-mouth disease (FMD)  Classical swine fever (CSF)  African swine fever (ASF)  Swine vesicular disease (SVD)  Newcastle disease (ND)  Rinderpest  Peste des petits ruminants (PPR)  Vesicular stomatitis (VS)  Blue tongue  African horse sickness (AHS)  Viral equine encephalomyelitis  Teschen disease  Avian influenza  Sheep and goat pox  Lumpy skin disease  Rift valley fever  Contagious bovine pleuropneumonia one of the following diseases has been diagnosed:  generalized actinobacillosis or actinomycosis  anthrax and blackleg  generalized tuberculosis  generalized lymphadenitis  glanders  rabies  tetanus  acute salmonellosis  acute brucellosis  swine erysipelas  botulism  septicaemia, pyaemia, toxaemia or viraemia;. (c) For the purposes of Article 6(l)(a), Council Directive 77/96/EEC of 21 December 1976 (4) on examination for Trichinae (Trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine is relevant. (d) For the application of Article 6(2), the EFTA Standing Committee shall, with regard to the EFTA States, take the necessary decisions before 1 September 1993. (e) In Article 10(1) sixth subparagraph, the beginning of the last sentence shall read The other Member States, the EFTA Surveillance Authority and the EC Commission shall be informed. (f) In Article 13(l)(b), the date 1 July 1991 referred to in the littera is, with regard to the EFTA States, replaced by 1 January 1993. (g) Article 18 shall not apply. (h) In Annex I Chapter VI(26)(b), the reference to Community rules on animal welfare shall be replaced by national legislation on animal welfare. (i) For the purpose of Annex I Chapter VIII(42)(A)(3) third subparagraph, Annex 1(1) of Council Directive 77/96/EEC of 21 December 1976 (4) on examination for Trichinae (Trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine is relevant. (j) In Annex I Chapter XI(50)(a) first indent, the following shall be added: - AT - FI - NO - SE - CH - FL. (k) In Annex I Chapter XI(50)(a) second indent and (b) third indent, the following shall be added: EFTA. 19. 391 L 0498: Council Directive 91/498/EEC of 29 July 1991 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of fresh meat (OJ No L 268, 24.9.1991, p. 105). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 2(1), the date on which this Directive is notified is, with regard to the EFTA States, replaced by 1 January 1993. (b) In Article 2(2),  the date 1 April 1992 referred to in the first subparagraph is, with regard to the EFTA States, replaced by 1 April 1993;  the date 1 July 1992 referred to in the fourth subparagraph is, with regard to the EFTA States, replaced by 1 July 1993; and  the date 1 January 1993 referred to in the fifth subparagraph is, with regard to the EFTA States, replaced by 1 September 1993. 20. 371 L 0118: Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (OJ No L 55, 8.3.1971, p. 23), as amended by;  375 L 0431: Council Directive 75/431/EEC of 10 July 1975 (OJ No L 192, 24.7.1975, p. 6),  378 L 0050: Council Directive 78/50/EEC of 13 December 1977 (OJ No L 15, 19.1.1978, p. 28),  380 L 0216: Council Directive 80/216/EEC of 22 January 1980 (OJ No L 47, 21.2.1980, p. 8),  380 L 0879: Commission Directive 80/879/EEC of 3 September 1980 (OJ No L 251, 24.9.1980, P. 10),  381 L 0476: Council Directive 81/476/EEC of 24 June 1981 (OJ No L 186, 8.7.1981, p. 20),  384 L 0642: Council Directive 84/642/EEC of 11 December 1984 (OJ No L 339, 27.12.1984, p. 26),  385 L 0324: Council Directive 85/324/EEC of 12 June 1985 (OJ No L 168, 28.6.1985, p. 45),  385 L 0326: Council Directive 85/326/EEC of 12 June 1985 (OJ No L 168, 28.6.1985, p. 48),  387 R 3805: Council Regulation (EEC) No 3508/87 of 15 December 1987 (OJ No L 357, 19.12.1987, p. 1),  388 L 0657: Council Directive 88/657/EEC of 14 December 1988 (OJ No L 382, 31.12.1988, P. 3),  389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ No L 395, 30.12.1989, p. 13),  390 D 0484: Commission Decision 90/484/EEC of 27 September 1990 (OJ No L 267, 29.9.1990, p. 45),  390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 48),  391 L 0494: Council Directive 91/494/EEC of 26 June 1991 (OJ No L 268, 24.9.1991, p. 35). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 5(1) fourth subparagraph, the beginning of the last sentence shall read The other Member States, the EFTA Surveillance Authority and the EC Commission shall be informed. (b) Article 19 shall not apply. (c) In Annex I Chapter X(44)(l)(a) first indent, the following shall be added: - AT - FI - NO - SE - CH - FL. (d) In Annex I Chapter X(44)(l)(a) third indent, the following shall be added: EFTA. Meat products 21. 377 L 0099: Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (OJ No L 26, 31.1.1977, p. 85), as amended by:  381 L 0476: Council Directive 81/476/EEC of 24 June 1981 (OJ No L 186, 8.7.1981, p. 20),  385 L 0327: Council Directive 85/327/EEC of 12 June 1985 (OJ No L 168, 28.6.1985, p. 49),  385 L 0586: Council Directive 85/586/EEC of 20 December 1985 (OJ No L 372, 31.12,1985, p. 44),  387 R 3805: Council Regulation (EEC) No 3805/87 of 15 December 1987 (OJ No L 357, 19.12.1987, p. 1),  388 L 0658; Council Directive 88/658/EEC of 14 December 1988 (OJ No L 382, 31.12.1988, p. 15),  389 L 0227: Council Directive 89/227/EEC of 21 March 1989 (OJ No L 93, 6.4.1989, p. 25),  389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ No L 395, 30.12.1989, p. 13). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 7(1) third subparagraph, the beginning of the last sentence shall read The other Member States, the EFTA Surveillance Authority and the EC Commission shall be informed. (b) Article 24 shall not apply. (c) In Annex A Chapter VI(39)(a)(i) first indent, the following shall be added: /AT/FI/NO/SE/CH/FL. (d) In Annex A Chapter VI(39)(a)(i) second indent and (ii) third indent, the following shall be added: EFTA. Minced meat 22. 388 L 0657: Council Directive 88/657/EEC of 14 December 1988 laying down the requirements for the production of, and trade in, minced meat, meat in pieces of less than 100 grams and meat preparations and amending Directives 64/433/EEC, 71/118/EEC and 72/462/EEC (OJ No L 382, 31.12.1988, p. 3), as amended by:  389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ No L 395, 30.12.1989, p. 13). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 7(3), the beginning of the last sentence shall read The other Member States, the EFTA Surveillance Authority and the EC Commission shall be informed. (b) Article 18 shall not apply. Egg products 23. 389 L 0437: Council Directive 89/437/EEC of 20 June 1989 on hygiene and health problems affecting the production and the placing on the market of egg products (OJ No L 212, 22.7.1989, p. 87), as amended by:  389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ No L 395, 30.12.1989, p. 13). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 2, the first phrase shall be replaced by: For the purposes of this Directive:  eggs mean hen eggs in shell, suitable for direct human consumption or for use in the food industries, except for incubated eggs which do not meet the following requirements: (a) they shall be marked before insertion in the incubator, (b) they shall not be fertile and shall be absolutely clear when candled, (c) the air space shall not exceed a height of 9 mm, (d) they shall not have remained more than six days in an incubator, (e) they shall not be treated with antibiotics, (f) they shall be intended for use in a processing plant manufacturing pasteurized egg products. Industrial eggs mean hen eggs in shell other than those referred to in the preceding indent. The following definitions shall also apply:. (b) Article 2(11) shall be replaced by the following: (11) placing on the market: the marketing of egg products defined as holding or displaying for sale, offering for sale, selling, delivering or any other form of marketing. (c) In Article 6(1) second subparagraph, the beginning of the last sentence shall read The other Member States, the EFTA Surveillance Authority and the EC Commission shall be informed. (d) Article 17 shall not apply. (e) In the Annex, Chapter IV(1) shall be replaced by: (1) Eggs used for the manufacture of egg products must be put in packaging which complies with the following provisions: (a) (i) Packs, including inner packing material, must be shock-resistant, dry, clean and in good repair, and made of materials which protect the eggs from extraneous odour and the risk of quality deterioration. (ii) Large packs, used for transporting and dispatching eggs, including inner packing material, shall not be re-used unless they are as new and meet the technical requirements of paragraph 1. Re-used large packs must not bear any previous marking likely to lead to confusion. (iii) Small packs may not be re-used. (b) (i) Eggs must be stored in clean, dry premises, free of extraneous odour. (ii) Eggs in transport and during storage must be kept clean, dry and free of extraneous odour and effectively protected from shocks, weather and the effect of light. (iii) Eggs in store and in transport must be protected from extremes of temperature. (f) In the Annex, Chapter XI(l)(i) first indent, the following shall be added: /AT/FI/NO/SE/CH/FL. (g) In the Annex, Chapter XI(l)(i) second indent and (ii) third indent, the following shall be added: EFTA. Fishery products 24. 391 L 0493: Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (OJ No L 268, 24.9.1991, p. 15). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 7(2), the dates 31 December 1991 and 1 July 1992 referred to in the second sentence of the paragraph are, with regard to the EFTA States, replaced by 31 December 1992 and 1 April 1993 respectively. (b) Article 9 shall not apply. (c) For the purpose of the Annex Chapter V(II)(1), the common marketing standards laid down pursuant to Article 2 of Council Regulation (EEC) 3796/81 are relevant. Molluscs 25. 391 L 0492: Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and the placing on the market of live bivalve molluscs (OJ No L 268, 24.9.1991, p. 1). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 5(l)(a), the dates 31 December 1991 and 1 July 1992 referred to in the second sentence of the second subparagraph are, with regard to the EFTA States, replaced by 31 December 1992 and 1 April 1993 respectively. (b) Article 7 shall not apply. Hormones 26. 381 L 0602: Council Directive 81/602/EEC of 31 July 1981 concerning the prohibition of certain substances having a hormonal action and of any substances having a thyrostatic action (OJ No L 222, 7.8.1981, p. 32), as amended by:  385 L 0358: Council Directive 85/358/EEC of 16 July 1985 (OJ No L 191, 23.7.1985, p. 46). 27. 385 L 0358: Council Directive 85/358/EEC of 16 July 1985 supplementing Directive 81/602/EEC concerning the prohibition of certain substances having a hormonal action and of any substances having a thyrostatic action (OJ No L 191, 23.7.1985, p. 46), as amended by:  388 L 0146: Council Directive 88/146/EEC of 7 March 1988 (OJ No L 70, 16.3.1988, p. 16). 28. 388 L 0146: Council Directive 88/146/EEC of 7 March 1988 prohibiting the use in livestock farming of certain substances having a hormonal action (OJ No L 70, 16.3.1988, p. 16). Residues 29. 386 L 0469: Council Directive 86/469/EEC of 16 September 1986 concerning the examination of animals and fresh meat for the presence of residues (OJ No L 275, 26.9.1986, p. 36). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 2, the reference to Directive 85/649/EEC shall read Directive 88/146/EEC (b) In Article 4(1), the date 31 May 1987 referred to in the first sentence of the paragraph is, with regard to the EFTA States, replaced by 1 January 1993. (c) In Article 4(3), the date 30 September 1987 referred to in the third sentence of the paragraph is, with regard to the EFTA States, replaced by 1 September 1993. (d) In Article 9(1), the date 16 September 1986 referred to in the first sentence of the paragraph is, with regard to the EFTA States, replaced by 1 January 1993. BST 30. 390 D 0218: Council Decision 90/218/EEC of 25 April 1990 concerning the administration of Bovine Somatotrophin (BST) (OJ No L 116, 8.5.1990, p. 27). 1.3. Mixed group Milk 31. 385 L 0397: Council Directive 85/397/EEC of 5 August 1985 on health and animal health problems affecting intra-Community trade in heat-treated milk (OJ No L 226, 24.8.1985, p. 13), as amended by:  389 D 0159: Commission Decision 89/159/EEC of 21 February 1989 (OJ No L 59, 2.3.1989, p. 40),  389 D 0165: Commission Decision 89/165/EEC of 22 February 1989 (OJ No L 61, 4.3.1989, p. 57),  389 L 0662: Council Directive 89/662/EEC of 11 December 1989 (OJ No L 395, 30.12.1989, p. 13). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) For the purpose of Annex A Chapter VIII(4), the reference to Council Directive 79/112/EEC (5) shall be relevant. (b) In Annex A Chapter VIII(4)(c), the following shall be added: EFTA. Animal waste, pathogens 32. 390 L 0667: Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedstuffs of animal or fish origin and amending Directive 90/425/EEC (OJ No L 363, 27.12.1990, p. 51). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 3(l)(g), the words Community legislation and Community provisions shall, in relation to the EFTA States, be replaced by the national legislation of the respective EFTA State. (b) Article 7(iii) shall not apply. (c) Article 13 shall not apply. Medicated feedingstuffs 33. 390 L 0167: Council Directive 90/167/EEC of 26 March 1990 laying down the conditions governing the preparation, placing on the market and use of medicated feedingstuffs in the Community (OJ No L 92, 7.4.1990, p. 42). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 8(2), the date provided for in the first indent of the first subparagraph of Article 15 as referred to in the first sentence of the second subparagraph is, with regard to the EFTA States, replaced by 1 April 1993. (b) Article 11 shall not apply. Rabbit meat and farmed game meat 34. 391 L 0495: Council Directive 91/495/EEC of 27 November 1990 concerning public health problems affecting the production and placing on the market of rabbit meat and farmed game meat (OJ No L 268, 24.9.1991, p. 41). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) For the purpose of Article 6(1) last subparagraph, Council Directive 77/96/EEC of 21 December 1976 (6) on examination for Trichinae (Trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine is relevant. (b) In Article 6(2) sixth indent, the reference to Council Directive 74/577/EEC shall, in relation to the EFTA States, be replaced by appropriate national legislation. (c) Article 16 shall not apply. (d) Article 21 shall not apply. (e) In Annex I Chapter III(1l)(l)(a) first indent, the following shall be added: AT, FI, NO, SE, CH, FL. (f) In Annex I Chapter III(1 l)(l)(a) third indent, the following shall be added: EFTA. Mutual assistance 35. 389 L 0608: Council Directive 89/608/EEC of 21 November 1989 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of legislation on veterinary and zootechnical matters (OJ No L 351, 2.12.1989, p. 34). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The EFTA States will set up a similar system of cooperation which will work according to the provisions of this Directive and which will be coordinated with the EC system. 1.4. Zootechnics Bovine 36. 377 L 0504: Council Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (OJ No L 206, 12.8.1977, p. 8), as amended by:  379 L 0268: Council Directive 79/268/EEC of 5 March 1979 (OJ No L 62, 13.3.1979, p. 5),  385 L 0586: Council Directive 85/586/EEC of 20 December 1985 (OJ No L 372, 31.12.1985, p. 44),  391 L 0174: Council Directive 91/174/EEC of 25 March 1991 (OJ No L 85, 5.4.1991, p. 37). Porcine 37. 388 L 0661: Council Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species (OJ No L 382, 31.12.1988, p. 36). Sheep and goats 38. 389 L 0361: Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ No L 153, 6.6.1989, p. 30). Equidae 39. 390 L 0427: Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (OJ No L 224, 18.8.1990, p. 55). 40. 390 L 0428: Council Directive 90/428/EEC of 26 June 1990 on trade in equidae intended for competitions and laying down the conditions for participation therein (OJ No L 224, 18.8.1990, p. 60). Pure-bred animals 41. 391 L 0174: Council Directive 91/174/EEC of 25 March 1991 laying down zootechnical and pedigree requirements for the marketing of pure-bred animals and amending Directives 77/504/EEC and 90/425/EEC (OJ No L 85, 5.4.1991, p. 37). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Article 1, the words covered by Annex II to the Treaty shall not apply. 2. Application texts 2.1. Animal health 42. 373 D 0053: Commission Decision 73/53/EEC of 26 February 1973 concerning protective measures to be applied by the Member States, against swine vesicular disease (OJ No L 83, 30.3.1973, p. 43). 43. 385 D 0445: Commission Decision 85/445/EEC of 31 July 1985 concerning certain animal health measures with regard to enzootic bovine leucosis (OJ No L 260, 2.10.1985, p. 18). 44. 389 D 0091: Commission Decision 89/91/EEC of 16 January 1989 authorizing the Kingdom of Spain to apply additional health guarantees for the prevention of enzootic bovine leucosis in the case of bovine animals imported for breeding or production (OJ No L 32, 3.3.1989, p. 37). 45. 390 D 0552: Commission Decision 90/552/EEC of 9 November 1990 determining the limits of the territory infected with African horse sickness (OJ No L 313, 13.11.1990, p. 38). 46. 390 D 0553: Commission Decision 90/553/EEC of 9 November 1990 establishing the identification mark for equidae vaccinated against African horse sickness (OJ No L 313, 13.11.1990, p. 40). 47. 391 D 0093: Commission Decision 91/93/EEC of 11 February 1991 determining the period of the year during which Portugal may dispatch certain equidae from the part of its territory considered to be infected with African horse sickness (OJ No L 50, 23.2.1991, p. 27). 48. 388 D 0397: Commission Decision 88/397/EEC of 12 July 1988 coordinating rules laid down by Member States in application of Article 6 of Council Directive 85/511/EEC (OJ No L 189, 20.7.1988, p. 25). 49. 389 D 0531: Council Decision 89/531/EEC of 25 September 1989 designating a reference laboratory for the identification of the foot-and-mouth disease virus and determining the functions of that laboratory (OJ No L 279, 28.9.1989, p. 32). 50. 391 D 0042: Commission Decision 91/42/EEC of 8 January 1991 laying down the criteria to be applied when drawing up contingency plans for the control of foot-and-mouth disease, in application of Article 5 of Council Directive 90/423/EEC (OJ No L 23, 29.1.1991, p. 29). 51. 381 D 0859: Council Decision 81/859/EEC of 19 October 1981 on the designation and operation of a liaison laboratory for classical swine fever (OJ No L 319, 7.11.1981, p. 20). 52. 387 D 0065: Council Decision 87/65/EEC of 19 January 1987 extending the duration of the measure provided for in Decision 81/859/EEC on the designation and operation of a liaison laboratory for classical swine fever (OJ No L 34, 5.2.1987, p. 54). 53. 383 D 0138: Commission Decision 83/138/EEC of 25 March 1983 concerning certain measures to prevent the spread of African swine fever (OJ No L 93, 13.4.1983, p. 17), as amended by:  383 D 0300: Commission Decision 83/300/EEC of 8 June 1983 (OJ No L 160, 18.6.1983, p. 44),  384 D 0343: Commission Decision 84/343/EEC of 18 June 1984 (OJ No L 180, 7.7.1984, p. 38). 54. 389 D 0021: Council Decision 89/21/EEC of 14 December 1988 derogating from prohibitions relating to African swine fever for certain areas in Spain (OJ No L 9, 12.1.1989, p. 24), as amended by:  391 D 0112: Commission Decision 91/112/EEC of 12 February 1991 (OJ No L 58, 5.3.1991, p. 29). 55. 390 D 0208: Commission Decision 90/208/EEC of 18 April 1990 concerning certain protection measures relating to contagious bovine pleuropneumonia in Spain (OJ No L 108, 28.4.1990, p. 102). 56. 391 D 0052: Commission Decision 91/52/EEC of 14 January 1991 concerning certain protection measures relating to contagious bovine pleuropneumonia in Portugal (OJ No L 34, 6.2.1991, p. 12). 57. 391 D 0056: Commission Decision 91/56/EEC of 21 January 1991 concerning certain protection measures relating to contagious bovine pleuropneumonia in Italy (OJ No L 35, 7.2.1991, p. 29). 58. 389 D 0469: Commission Decision 89/469/EEC of 28 July 1989 concerning certain protection measures relating to bovine spongiform encephalopathy in the United Kingdom (OJ No L 225, 3.8.1989, p. 51), as amended by:  390 D 0059: Commission Decision 90/59/EEC of 7 February 1990 (OJ No L 41, 15.2.1990, p. 23),  390 D 0261: Commission Decision 90/261/EEC of 8 June 1990 (OJ No L 146, 9.6.1990, p. 29). 59. 390 D 0200: Commission Decision 90/200/EEC of 9 April 1990 concerning additional requirements for some tissues and organs with respect to bovine spongiform encephalopathy (BSE) (OJ No L 105, 25.4.1990, p. 24), as amended by:  390 D 0261: Commission Decision 90/261/EEC of 8 June 1990 (OJ No L 146, 9.6.1990, p. 29). 60. 391 D 0237: Commission Decision 91/237/EEC of 25 April 1991 concerning further protection measures relating to a new pig disease (OJ No L 106, 26.4.1991, p. 67), as amended by:  391 D 0332: Commission Decision 91/332/EEC of 8 July 1991 (OJ No L 183, 9.7.1991, p. 15). 2.2. Public health 61. 384 D 0371: Commission Decision 84/371/EEC of 3 July 1984 establishing the characteristics of the special mark for fresh meat referred to in Article 5(a) of Directive 64/433/EEC (OJ No L 196, 26.7.1984, p. 46). 62. 385 D 0446: Commission Decision 85/446/EEC of 18 September 1985 concerning the on-the-spot inspections to be carried out in respect of the intra-Community trade in fresh meat (OJ No L 260, 2.10.1985, p. 19), as amended by:  389 D 0136: Commission Decision 89/136/EEC of 8 February 1989 (OJ No L 49, 21.2.1989, p. 36),  390 D 0011: Commission Decision 90/11/EEC of 20 December 1989 (OJ No L 7, 10.1,1990, p. 12). 63. 390 D 0515: Commission Decision 90/515/EEC of 26 September 1990 laying down the reference methods for detecting residues of heavy metals and arsenic (OJ No L 268, 18.10.1990, p. 33). 64. 387 D 0266: Commission Decision 87/266/EEC of 8 May 1987 recognizing that the staff medical check-up scheme submitted by the Netherlands offers equivalent guarantees (OJ No L 126, 15.5.1987, p. 20). 65. 390 D 0514: Commission Decision 90/514/EEC of 25 September 1990 recognizing that the staff medical check-up scheme submitted by Denmark offers equivalent guarantees (OJ No L 286, 18.10.1990, p. 29). 66. 389 D 0610: Commission Decision 89/610/EEC of 14 November 1989 laying down the reference methods and the list of national reference laboratories for detecting residues (OJ No L 351, 2.12.1989, p. 39). The provisions of this Decision shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex II, the following shall be added concerning national reference laboratories: Member State Reference laboratory residue groups Austria: Bundesanstalt fÃ ¼r TierseuchenbekÃ ¤mpfung, MÃ ¶dling all groups Finland: Valtion elÃ ¤inlÃ ¤Ã ¤ketieteellinen laitos, Helsinki/Statens veterinÃ ¤r-medicinska anstalt, Helsingfors all groups Valtion maitovalmisteiden tarkastuslaitos, Helsinki/Statens kontrollanstalt fÃ ¶r mjÃ ¶lkprodukter, Helsingfors group A III (a); group B II (c) Norway: Norges VeterinÃ ¦rhÃ ¸yskole /VeterinÃ ¦rinstituttet, Oslo group A I (b); group A III; group B I (a,f); group B II Hormonlaboratoriet, Aker Sykehus, Oslo group A I (a,c); group A II Bavarian Animal Health Service, Grub group B I (b) Sweden: Statens livsmedelverk, Uppsala all groups Switzerland/Liechtenstein: Bundesamt fÃ ¼r VeterinÃ ¤rwesen, Liebefeld all groups 67. 380 L 0879: Commission Directive 80/879/EEC of 3 September 1980 on health marking of large packagings of fresh poultrymeat (OJ No L 251, 24.9.1980, p. 10). 68. 383 L 0201: Commission Directive 83/201/EEC of 12 April 1983 establishing exceptions from Council Directive 77/99/EEC for certain products which contain other foodstuffs and only a small percentage of meat or meat product (OJ No L 112, 28.4.1983, p. 28), as amended by:  383 L 0577: Commission Directive 83/577/EEC of 15 November 1983 (OJ No L 334, 29.11.1983, p. 21). 69. 387 D 0410: Commission Decision 87/410/EEC of 14 July 1987 laying down the methods to be used for detecting residues of substances having a hormonal action and of substances having a thyrostatic action (OJ No L 223, 11.8.1987, p. 18). 70. 389 D 0153: Commission Decision 89/153/EEC of 13 February 1989 concerning the correlation of samples taken for residue examination with animals and their farms' origin (OJ No L 59, 2.3.1989, p. 33). 71. 389 D 0358: Commission Decision 89/358/EEC of 23 May 1989 laying down measures for the application of Article 8 of Council Directive 85/358/EEC (OJ No L 151, 3.6.1989, p. 39). 72. 389 D 0187: Council Decision 89/187/EEC of 6 March 1989 determining the powers and conditions of operation of the Community reference laboratories provided for by Directive 86/469/EEC concerning the examination of animals and fresh meat for the presence of residues (OJ No L 66, 10.3.1989, p. 37). 73. 388 L 0299: Council Directive 88/299/EEC of 17 May 1988 on trade in animals treated with certain substances having a hormonal action and their meat, as referred to in Article 7 of Directive 88/146/EEC (OJ No L 128, 21.5.1988, p. 36). 2.3. Mixed group 74. 389 L 0362: Commission Directive 89/362/EEC of 26 May 1989 on general conditions of hygiene in milk production holdings (OJ No L 156, 8.6.1989, p. 30). 75. 389 L 0384: Council Directive 89/384/EEC of 20 June 1989 establishing the detailed procedure for carrying out checks to ensure that the freezing point of untreated milk laid down in Annex A of Directive 85/397/EEC is complied with (OJ No L 181, 28.6.1989, p. 50). 76. 391 D 0180; Commission Decision 91/180/EEC of 14 February 1991 laying down certain methods of analysis and testing of raw milk and heat-treated milk (OJ No L 93, 13.4.1991, p. 1). 2.4. Zootechnics 77. 384 D 0247: Commission Decision 84/247/EEC of 27 April 1984 laying down the criteria for the recognition of breeders' organizations and associations which maintain or establish herd-books for pure-bred breeding animals of the bovine species (OJ No L 125, 12.5.1984, p. 58). 78. 384 D 0419: Commission Decision 84/419/EEC of 19 July 1984 laying down the criteria for entering cattle in herd-books (OJ No L 237, 5.9.1984, p. 11). 79. 386 D 0130: Commission Decision 86/130/EEC of 11 March 1986 laying down performance monitoring methods and methods for assessing cattle's genetic value for pure-bred breeding animals of the bovine species (OJ No L 101, 17.4.1986, p. 37). 80. 386 D 0404: Commission Decision 86/404/EEC of 29 July 1986 laying down the specimen and the particulars to be shown on the pedigree certificate of pure-bred breeding animals of the bovine species (OJ No L 233, 20.8.1986, p. 19). 81. 387 L 0328: Council Directive 87/328/EEC of 18 June 1987 on the acceptance for breeding purposes of pure-bred breeding animals of the bovine species (OJ No L 167, 26.6.1987, p. 54). 82. 388 D 0124: Commission Decision 88/124/EEC of 21 January 1988 laying down the specimen pedigree certificates for the semen and embryos of pure-bred breeding animals of the bovine species and the particulars to be entered on those certificates (OJ No L 62, 8.3.1988, p. 32). 83. 389 D 0501: Commission Decision 89/501/EEC of 18 July 1989 laying down the criteria for approval and supervision of breeders' associations and breeding organizations which establish or maintain herd-books for pure breeding pigs (OJ No L 247, 23.8.1989, p. 19). 84. 389 D 0502: Commission Decision 89/502/EEC of 18 July 1989 laying down the criteria governing entry in herd-books for pure-bred breeding pigs (OJ No L 247, 23.8.1989, p. 21). 85. 389 D 0503: Commission Decision 89/503/EEC of 18 July 1989 laying down the certificate of pure-bred breeding pigs, their semen, ova and embryos (OJ No L 247, 23.8.1989, p. 22). 86. 389 D 0504; Commission Decision 89/504/EEC of 18 July 1989 laying down the criteria for approval and supervision of breeders' associations, breeding organizations and private undertakings which establish or maintain registers for hybrid breeding pigs (OJ No L 247, 23.8.1989, p. 31). 87. 389 D 0505: Commission Decision 89/505/EEC of 18 July 1989 laying down the criteria governing entry in registers for hybrid breeding pigs (OJ No L 247, 23.8.1989, p. 33). 88. 389 D 0506: Commission Decision 89/506/EEC of 18 July 1989 laying down the certificate of hybrid breeding pigs, their semen, ova and embryos (OJ No L 247, 23.8.1989, p. 34). 89. 389 D 0507: Commission Decision 89/507/EEC of 18 July 1989 laying down methods for monitoring performance and assessing the genetic value of pure-bred and hybrid breeding pigs (OJ No L 247, 23.8.1989, p. 43). 90. 390 L 0118: Council Directive 90/118/EEC of 5 March 1990 on the acceptance of pure-bred breeding pigs for breeding (OJ No L 71, 17.3.1990, p. 34). 91. 390 L 0119: Council Directive 90/119/EEC of 5 March 1990 of hybrid breeding pigs for breeding (OJ No L 71, 17.3.1990, p. 36). 92. 390 D 0254: Commission Decision 90/254/EEC of 10 May 1990 laying down the criteria for approval of breeders' organizations and associations which establish or maintain flock-books for pure-bred breeding sheep and goats (OJ No L 145, 8.6.1990, p. 30). 93. 390 D 0255: Commission Decision 90/255/EEC of 10 May 1990 laying down the criteria governing entry in flock-books for pure-bred breeding sheep and goats (OJ No L 145, 8.6.1990, p. 32). 94. 390 D 0256: Commission Decision 90/256/EEC of 10 May 1990 laying down methods for monitoring performance and assessing the genetic value of pure-bred breeding sheep and goats (OJ No L 145, 8.6.1990, p. 35). 95. 390 D 0257: Commission Decision 90/257/EEC of 10 May 1990 laying down criteria for the acceptance for breeding purposes of pure-bred breeding sheep and goats and the use of their semen, ova or embryos (OJ No L 145, 8.6.1990, p. 38). 96. 390 D 0258: Commission Decision 90/258/EEC of 10 May 1990 laying down the zootechnical certificates for pure-bred breeding sheep and goats, their semen, ova and embryos (OJ No L 145, 8.6.1990, p. 39). 3. Acts of which the EFTA States and the EFTA Surveillance Authority shall take due account 3.1. Animal health 97. 379 D 0837: Commission Decision 79/837/EEC of 25 September 1979 laying down the methods of control for maintaining the officially brucellosis-free status of bovine herds in Denmark (OJ No L 257, 12.10.1979, p. 46). 98. 380 D 0775: Commission Decision 80/775/EEC of 25 July 1980 laying down methods of control for maintaining the officially brucellosis-free status of bovine herds in certain regions of the Federal Republic of Germany (OJ No L 224, 27.8.1980 p. 14), as amended by:  389 D 0031: Commission Decision 89/31/EEC of 21 December 1988 (OJ No L 15, 19.1.1989, p. 20),  390 D 0029: Commission Decision 90/29/EEC of 10 January 1990 (OJ No L 16, 20.1.1990, p. 34). 99. 380 D 0984: Commission Decision 80/984/EEC of 2 October 1980 laying down methods of control for maintaining the officially tuberculosis-free status of bovine herds in Denmark (OJ No L 281, 25.10.1980, p. 31). 100. 388 D 0267: Commission Decision 88/267/EEC of 13 April 1988 laying down the interval between serological checks concerning brucellosis in certain regions of the United Kingdom (OJ No L 107, 28.4.1988, p. 51). 3.2. Public health 101. 388 D 0196: Commission Decision 88/196/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the United Kingdom (OJ No L 94, 12.4.1988, p. 22). 102. 388 D 0197: Commission Decision 88/197/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by Denmark (OJ No L 94, 12.4.1988, p. 23). 103. 388 D 0198: Commission Decision 88/198/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the Federal Republic of Germany (OJ No L 94, 12.4.1988, p. 24). 104. 388 D 0199: Commission Decision 88/199/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by Italy (OJ No L 94, 12.4.1988, p. 25). 105. 388 D 0200: Commission Decision 88/200/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by Belgium (OJ No L 94, 12.4.1988, p. 26). 106. 388 D 0201: Commission Decision 88/201/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by Spain (OJ No L 94, 12.4.1988, p. 27). 107. 388 D 0202: Commission Decision 88/202/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by Ireland (OJ No L 94, 12.4.1988, p. 28). 108. 388 D 0203: Commission Decision 88/203/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by France (OJ No L 94, 12.4.1988, p. 29). 109. 388 D 0204: Commission Decision 88/204/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by Luxembourg (OJ No L 94, 12.4.1988, p. 30). 110. 388 D 0205: Commission Decision 88/205/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the Hellenic Republic (OJ No L 94, 12.4.1988, p. 31). 111. 388 D 0206: Commission Decision 88/206/EEC of 18 February 1988 approving the plan relating to the examination for hormone residues submitted by the Netherlands (OJ No L 94, 12.4.1988, p. 32). 112. 388 D 0240: Commission Decision 88/240/EEC of 14 March 1988 approving the plan relating to the examination for hormone residues submitted by Portugal (OJ No L 105, 26.4.1988, p. 28). 113. 389 D 0265: Commission Decision 89/265/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Spain (OJ No L 108, 19.4.1989, p. 20). 114. 389 D 0266: Commission Decision 89/266/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Denmark (OJ No L 108, 19.4.1989, p. 21). 115. 389 D 0267: Commission Decision 89/267/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Italy (OJ No L 108, 19.4.1989, p. 22). 116. 389 D 0268: Commission Decision 89/268/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by France (OJ No L 108, 19.4.1989, p. 23). 117. 389 D 0269: Commission Decision 89/269/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Belgium (OJ No L 108, 19.4.1989, p. 24). 118. 389 D 0270: Commission Decision 89/270/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by the Federal Republic of Germany (OJ No L 108, 19.4.1989, p. 25). 119. 389 D 0271: Commission Decision 89/271/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Portugal (OJ No L 108, 19.4.1989, p. 26). 120. 389 D 0272: Commission Decision 89/272/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Luxembourg (OJ No L 108, 19.4.1989, p. 27). 121. 389 D 0273: Commission Decision 89/273/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by the Netherlands (OJ No L 108, 19.4.1989, p. 28). 122. 389 D 0274: Commission Decision 89/274/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by the United Kingdom (OJ No L 108, 19.4.1989, p. 29). 123. 389 D 0275: Commission Decision 89/275/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Greece (OJ No L 108, 19.4.1989, p. 30). 124. 389 D 0276: Commission Decision 89/276/EEC of 30 March 1989 approving the plan relating to the examination for residues of substances other than those having a hormonal action submitted by Ireland (OJ No L 108, 19.4.1989, p. 31). 4. Act of which the contracting parties shall take note The Contracting Parties take note of the content of the following act: 125. 389 X 0214: Commission Recommendation 89/214/EEC of 24 February 1989 on the rules to be followed for inspections carried out in fresh meat establishments approved for the purposes of intra-Community trade (OJ No L 87, 31.3.1989, p. 1). II. FEEDINGSTUFFS 1. Notwithstanding the provisions of the acts referred to in this Chapter, Switzerland and Liechtenstein shall introduce national legislation concerning pet food in accordance with these acts by the latest 1 January 1995. From 1 January 1993 Switzerland and Liechtenstein shall not prohibit the placing on the market of products which comply with the provisions of the acts. 2. Products of animal origin obtained from feedingstuffs in conformity with the provisions of the acts mentioned in this Annex shall not be submitted to any trade restrictions as a consequence of the arrangements laid down in this Chapter. ACTS REFERRED TO Additives 1. 370 L 0524: Council Directive 70/524/EEC of 23 November 1970 concerning additives in feeding stuffs (OJ No L 270, 14.12.1970, p. 1), as amended by:  373 L 0103: Council Directive 73/103/EEC of 28 April 1973 (OJ No L 124, 10.5.1973, p. 17),  384 L 0587: Council Directive 84/587/EEC of 30 June 1984 (OJ No L 319, 8.12.1984, p. 13),  387 L 0153: Council Directive 87/153/EEC of 16 February 1987 (OJ No L 64, 7.3.1987, p. 19),  391 L 0248: Commission Directive 91/248/EEC of 12 April 1991 (OJ No L 124, 18.5.1991, p. 1),  391 L 0249: Commission Directive 91/249/EEC of 19 April 1991 (OJ No L 124, 18.5.1991, p. 43),  391 L 0336: Commission Directive 91/336/EEC of 10 June 1991 (OJ No L 185, 11.7.1991, p. 31). The EFTA States will take over the provisions of the Directive as from 1 January 1993 subject to the following conditions:  the EFTA States may, with regard to growth promoters, maintain their national legislation. The Contracting Parties shall review the matter during 1995;  the EFTA States may apply their national legislation related to other additives covered by Annex I until 31 December 1994. Nevertheless,  Finland may, with regard to antibiotics, maintain its national legislation. The Contracting Parties shall review the matter during 1995;  Iceland may,  with regard to antibiotics, maintain its national legislation. The Contracting Parties shall review the matter during 1995;  with regard to antioxidants, aromatic and appetizing substances as well as colouring matters including pigments, apply its national legislation until 31 December 1995;  Norway may,  with regard to antibiotics, coccidiostates and other medicinal substances, the preservatives sulphuric acid and chlorhydric acid as well as the trace element copper as growth promoter, maintain its national legislation. The Contracting Parties shall review the matter during 1995;  with regard to vitamins, provitamins and chemically well defined substances having a similar effect, apply its national legislation for a period expiring 31 December 1994. The Contracting Parties may agree to prolong this period;  Sweden may, with regard to antibiotics, coccidiostates and other medicinal substances as well as the preservative formic acid, maintain its national legislation. The Contracting Parties shall review the matter during 1995. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: For the application of Articles 4 and 5,  by 1 January 1993, the EFTA States shall forward dossiers concerning additives authorized by EFTA States but not in the Community, established according to the guidelines provided for by Directive 87/153/EEC. Dossiers and monographs, where appropriate, shall be forwarded at least in the English language. Furthermore, a short summary intended for publication, giving the basic information contained in dossiers and monographs, shall be forwarded in the English, French and German languages.  before 1 January 1995, the national authorizations granted by EFTA States shall be decided on in accordance with the procedure laid down in Article 23. Until a decision has been adopted by the European Economic Community, the EFTA States may, for products marketed in their territory, maintain their national authorizations. 2. 387 L 0153: Council Directive 87/153/EEC of 16 February 1987 fixing guidelines for the assessment of additives in animal nutrition (OJ No L 64, 7.3.1987, p. 19). Straight and compound feedingstuffs 3. 377 L 0101: Council Directive 77/101/EEC of 23 November 1976 on the marketing of straight feedingstuffs (OJ No L 32, 3.2.1977, p. 1), as amended by:  379 L 0372: Council Directive 79/372/EEC of 2 April 1979 (OJ No L 86, 6.4.1979, p. 29),  379 L 0797: First Commission Directive 79/797/EEC of 10 August 1979 (OJ No L 239, 22.9.1979, p. 53),  380 L 0510: Second Commission Directive 80/510/EEC of 2 May 1980 (OJ No L 126, 21.5.1980, p. 12),  382 L 0937: Third Commission Directive 82/937/EEC of 21 December 1982 (OJ No L 383, 31.12.1982, p. 11),  386 L 0354: Council Directive 86/354/EEC of 21 July 1986 (OJ No L 212, 2.8.1986, p. 27),  387 L 0234: Commission Directive 87/234/EEC of 31 March 1987 (OJ No L 102, 14,4,1987, p. 31),  390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 48). Notwithstanding the provisions of the Directive  Sweden may maintain its national legislation concerning meat meal and other products made of high-risk material within the meaning of Article 3 of Council Directive 90/667/EEC. The Contracting Parties shall review the matter during 1995;  Switzerland and Liechtenstein may maintain their national legislation as to prohibition of peanuts until 31 December 1994. 4. 379 L 0373: Council Directive 79/373/EEC of 2 April 1979 on the marketing of compound feeding-stuffs (OJ No L 86, 6.4.1979, p. 30), as amended by:  380 L 0509: First Commission Directive 80/509/EEC of 2 May 1980 (OJ No L 126, 21.5.1980, P.9),  380 L 0695: Second Commission Directive 80/695/EEC of 27 June 1980 (OJ No L 188, 22.7.1980, p. 23),  382 L 0957: Third Commission Directive 82/957/EEC of 22 December 1982 (OJ No L 386, 31.12.1982, p. 42),  386 L 0354: Council Directive 86/354/EEC of 21 July 1986 (OJ No L 212, 2.8.1986, p. 27),  387 L 0235: Commission Directive 87/235/EEC of 31 March 1987 (OJ No L 102, 14.4.1987, p. 34),  390 L 0044: Council Directive 90/44/EEC of 22 January 1990 (OJ No L 27, 31.1.1990, p. 35). Notwithstanding the provisions of the Directive  Sweden may maintain its national legislation concerning meat meal and other products made of high-risk material within the meaning of Article 3 of Council Directive 90/667/EEC. The Contracting Parties shall review the matter during 1995;  Switzerland and Liechtenstein may maintain their national legislation as to prohibition of peanuts until 31 December 1994. 5. 380 L 0511: Commission Directive 80/51 I/EEC of 2 May 1980 authorizing in certain cases, the marketing of compound feedingstuffs in unsealed packages or containers (OJ No L 126, 21.5.1980, p. 14). 6. 382 L 0475: Commission Directive 82/475/EEC of 23 June 1982 laying down the categories of ingredients which may be used for the purposes of labelling compound feedingstuffs for pet animals (OJ No L 213, 21.7.1982, p. 27), as amended by:  391 L 0334: Commission Directive 91/334/EEC of 6 June 1991 (OJ No L 184, 10.7.1991, p. 27),  391 L 0336: Commission Directive 91/336/EEC of 10 June 1991 (OJ No L 185, 17.7.1991, p. 31). 7. 386 L 0174: Commission Directive 86/174/EEC of 9 April 1986 fixing the method of calculation for the energy value of compound poultryfeed (OJ No L 130, 6.5.1986, p. 53). 8. 391 L 0357: Commission Directive 91/357/EEC of 13 June 1991 laying down the categories of ingredients which may be used for the purpose of labelling compound feedingstuffs for animals other than pet animals (OJ No L 193, 17.7.1991, p. 34). Bioproteins and similar 9. 382 L 0471: Council Directive 82/471/EEC of 30 June 1982 concerning certain products used in animal nutrition (OJ No L 213, 21.7.1982, p. 8), as amended by:  385 L 0509: Second Commission Directive 85/509/EEC of 6 November 1985 (OJ No L 314, 23.11.1985, p. 25),  386 L 0530: Commission Directive 86/530/EEC of 28 October 1986 (OJ No L 312, 7,11,1986, p. 39),  388 L 0485: Commission Directive 88/485/EEC of 26 July 1988 (OJ No L 239, 30.8.1988, p. 36),  389 L0520: Commission Directive 89/520/EEC of 6 September 1989 (OJ No L 270, 19.9.1989, p. 13),  390 L 0439: Commission Directive 90/439/EEC of 24 July 1990 (OJ No L 227, 21.8.1990, p. 33). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: For the application of the Directive,  by 1 January 1993, the EFTA States shall forward dossiers concerning products falling within the groups of micro-organisms referred to in items 1.1 and 1,2 of the Annex, authorized by EFTA States but not in the Community, established according to the guidelines provided for by Directive 83/228/EEC. Dossiers shall be forwarded at least in the English language. Furthermore, a short summary intended for publication, giving the basic information contained in dossiers, shall be forwarded in the English, French and German languages.  before 1 January 1995, the national authorizations granted by EFTA States shall be decided on in accordance with the procedure laid down in Article 13, Until a decision has been adopted by the European Economic Community, the EFTA States may, for products marketed in their territory, maintain their national authorizations. 10. 383 L 0228: Council Directive 83/228/EEC of 18 April 1983 on the fixing of guidelines for the assessment of certain products used in animal nutrition (OJ No L 126, 13.5.1983, p. 23). 11. 385 D 0382: Commission Decision 85/382/EEC of 10 July 1985 prohibiting the use in feedingstuffs of protein products obtained from Candida yeasts cultivated on n-alkanes (OJ No L 217, 14,8.1985, p. 27). Methods of analysis and control 12. 370 L 0373: Council Directive 70/373/EEC of 20 July 1970 on the introduction of Community methods of sampling and analysis for the official control of feedingstuffs (OJ No L 170, 3.8.1970, p. 2), as amended by:  372 L 0275: Council Directive 72/275/EEC of 20 July 1972 (OJ No L 171, 29.7.1972, p. 39). 13. 371 L 0250: First Commission Directive 71/250/EEC of 15 June 1971 establishing Community methods of analysis for the official control of feedingstuffs (OJ No L 155, 12.7.1971, p. 13), as amended by:  381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ No L 246, 29.8.1981, p. 32). 14. 371 L 0393: Second Commission Directive 71/393/EEC of 18 November 1971 establishing Community methods of analysis for the official control for feedingstuffs (OJ No L 279, 20.12.1971, p. 7), as amended by:  373 L 0047: Commission Directive 73/47/EEC of 5 December 1972 (OJ No L 83, 30.3,1973, P- 35),  381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ No L 246, 29.8.1981, p. 32),  384 L 0004: Commission Directive 84/4/EEC of 20 December 1983 (OJ No L 15, 18.1.1984, p. 28). 15. 372 L 0199: Third Commission Directive 72/199/EEC of 27 April 1972 establishing Community methods of analysis for the official control of feedingstuffs (OJ No L 123, 29.5.1972, p. 6), as amended by:  381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ No L 246, 29.8.1981, p. 32),  384 L 0004: Commission Directive 84/4/EEC of 20 December 1983 (OJ No L 15, 18.1.1984, p. 28). 16. 373 L 0046: Fourth Commission Directive 73/46/EEC of 5 December 1972 establishing Community methods of analysis for the official control of feedingstuffs (OJ No L 83, 30.3.1973, p. 21), as amended by:  381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ No L 246, 29.8.1981, p. 32). 17. 374 L 0203: Fifth Commission Directive 74/203/EEC of 25 March 1974 establishing Community methods of analysis for the official control of feedingstuffs (OJ No L 108, 22.4.1974, p. 7), as amended by:  381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ No L 246, 29.8.1981, p. 32). 18. 375 L 0084: Sixth Commission Directive 75/84/EEC of 20 December 1974 establishing Community methods of analysis for the official control of feedingstuffs (OJ No L 32, 5.2.1975, p. 26), as amended by:  381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ No L 246, 29.8.1981, p. 32). 19. 376 L 0371: First Commission Directive 76/371/EEC of 1 March 1976 establishing Community methods of sampling for the official control of feedingstuffs (OJ No L 102, 15.4.1976, p. 1). 20. 376 L 0372: Seventh Commission Directive 76/372/EEC of 1 March 1976 establishing Community methods of analysis for the official control of feedingstuffs (OJ No L 102, 15.4.1976, p. 8), as amended by:  381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ No L 246, 29.8.1981, p. 32). 21. 378 L 0633: Eighth Commission Directive 78/633/EEC of 15 June 1978 establishing Community methods of analysis for the official control of feedingstuffs (OJ No L 206, 29.7.1978, p. 43), as amended by:  381 L 0680: Commission Directive 81/680/EEC of 30 July 1981 (OJ No L 246, 29.8.1981, p. 32),  384 L 0004: Commission Directive 84/4/EEC of 20 December 1983 (OJ No L 15, 18.1.1984, p. 28). 22. 381 L 0715: Ninth Commission Directive 81/715/EEC of 31 July 1981 establishing Community methods of analysis for the official control of feedingstuffs (OJ No L 257, 10.9.1981, p. 38). 23. 384 L 0425: Tenth Commission Directive 84/425/EEC of 25 July 1984 establishing Community methods of analysis for the official control of feedingstuffs (OJ No L 238, 6.9.1984, p. 34). Undesirable substances and products 24. 374 L 0063: Council Directive 74/63/EEC of 17 December 1973 on undesirable substances and products in animal nutrition (OJ No L 38, 11.2.1974, p. 31), as amended by:  376 L 0934: Commission Directive 76/934/EEC of 1 December 1976 (OJ No L 364, 31.12.1976, p. 20),  380 L 0502: Council Directive 80/502/EEC of 6 May 1980 (OJ No L 124, 20.5.1980, p. 17),  383 L 0381: Third Commission Directive 83/381/EEC of 28 July 1983 (OJ No L 222, 13.8.1983, p. 31),  386 L 0299: Fourth Commission Directive 86/299/EEC of 3 June 1986 (OJ No L 189, 11.7.1986, p. 40),  386 L 0354: Council Directive 86/354/EEC of 21 July 1986 (OJ No L 212, 2.8,1986, p. 27),  387 L 0238: Commission Directive 87/238/EEC of 1 April 1987 (OJ No L 110, 25.4.1987, p. 25),  387 L 0519: Council Directive 87/519/EEC of 19 October 1987 (OJ No L 304, 27.10.1987, p. 38),  391 L 0126: Commission Directive 91/126/EEC of 13 February 1991 (OJ No L 60, 7.3.1991, p. 16),  391 L 0132: Council Directive 91/132/EEC of 4 March 1991 (OJ No L 66, 13.3.1991, p. 16). Notwithstanding the provisions of the Directive, with regard to aflatoxin, Sweden may maintain its national legislation. The Contracting Parties shall review the matter during 1995. III. PHYTOSANITARY MATTERS The provisions relating to third-country relations and border controls in the acts referred to in this Chapter are not applicable. SEEDS ACTS REFERRED TO 1. Basic texts 1. 366 L 0400: Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (OJ No 125, 11.7.1966, p. 2290/66), as amended by:  369 L 0061: Council Directive 69/61/EEC of 18 February 1969 (OJ No L 48, 26.2.1969, p. 4),  371 L 0162: Council Directive 71/162/EEC of 30 March 1971 (OJ No L 87, 17.4.1971, p. 24),  372 L 0274: Council Directive 72/274/EEC of 20 July 1972 (OJ No L 171, 29.7.1972, p. 37),  372 L 0418: Council Directive 72/418/EEC of 6 December 1972 (OJ No L 287, 26.12.1972, p. 22),  373 L 0438: Council Directive 73/438/EEC of 11 December 1973 (OJ No L 356, 27.12.1973, p. 79),  375 L 0444: Council Directive 75/444/EEC of 26 June 1975 (OJ No L 196, 26.7.1975, p. 6),  376 L 0331: First Commission Directive 76/331/EEC of 29 March 1976 (OJ No L 83, 30.3.1976, p. 34),  378 L 0055: Council Directive 78/55/EEC of 19 December 1977 (OJ No L 16, 20.1.1978, p. 23),  378 L 0692: Council Directive 78/692/EEC of 25 July 1978 (OJ No L 236, 26.8.1978, p. 13),  387 L 0120: Commission Directive 87/120/EEC of 14 January 1987 (OJ No L 49, 18.2.1987, p. 39),  388 L 0095: Commission Directive 88/95/EEC of 8 January 1988 (OJ No L 56, 2.3.1988, p. 42),  388 L 0332: Council Directive 88/332/EEC of 13 June 1988 (OJ No L 151, 17.6.1988, p. 82),  388 L 0380: Council Directive 88/380/EEC of 13 June 1988 (OJ No L 187, 16.7.1988, p. 31),  390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 48). 2. 366 L 0401: Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (OJ No 125, 11.7.1966, p. 2298/66), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 76),  378 L 0055: Council Directive 78/55/EEC of 19 December 1977 (OJ No L 16, 20.1.1978, p. 23),  378 L 0386: First Commission Directive 78/386/EEC of 18 April 1978 (OJ No L 113, 25.4.1978, p. 1),  378 L 0692: Council Directive 78/692/EEC of 25 July 1978 (OJ No L 236, 26.8.1978, p, 13),  378 L 1020: Council Directive 78/1020/EEC of 5 December 1978 (OJ No L 350, 14.12.1978, p. 27),  379 L 0641: Commission Directive 79/641/EEC of 27 June 1979 (OJ No L 183, 19.7.1979, p. 13),  379 L 0692: Council Directive 79/692/EEC of 24 July 1979 (OJ No L 205, 13.8.1979, p. 1),  380 L 0754: Commission Directive 80/754/EEC of 17 July 1980 (OJ No L 207, 9.8.1980, p. 36),  381 L 0126: Commission Directive 81/126/EEC of 16 February 1981 (OJ No L 67, 12.3.1981, p. 36),  382 L 0287: Commission Directive 82/287/EEC of 13 April 1982 (OJ No L 131, 13.5.1982, p. 24),  385 L 0038: Commission Directive 85/38/EEC of 14 December 1984 (OJ No L 16, 19.1.1985, p. 41),  385 D 0370: Commission Decision 85/370/EEC of 8 July 1985 (OJ No L 209, 6.8.1985, p. 41),  386 D 0153: Commission Decision 86/153/EEC of 25 March 1986 (OJ No L 115, 3.5.1986, p. 26),  386 L 0155: Council Directive 86/155/EEC of 22 April 1986 (OJ No L 118, 7.5.1986, p. 23),  387 L 0120: Commission Directive 87/120/EEC of 14 January 1987 (OJ No L 49, 18.2.1987, p. 39),  387 L 0480: Commission Directive 87/480/EEC of 9 September 1987 (OJ No L 273, 26.9.1987, p. 43),  388 L 0332: Council Directive 88/332/EEC of 13 June 1988 (OJ No L 151, 17.6.1988, p. 82),  388 L 0380: Council Directive 88/380/EEC of 13 June 1988 (OJ No L 187, 16.7.1988, p. 31),  389 L 0100: Commission Directive 89/100/EEC of 20 January 1989 (OJ No L 38, 10.2.1989, p. 36),  390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 48). Notwithstanding the provisions of the Directive: (a) Finland may permit, for a period expiring 31 December 1996, unless otherwise agreed by the Contracting Parties, the marketing on its territory of  seeds nationally produced which do not meet the requirements of the European Economic Community in respect of germination;  seeds of any species of the category commercial seed(kauppasiemen/handelsutsÃ ¤de) as defined in the existing Finnish legislation. (b) Norway may permit, for a period expiring 31 December 1996, unless otherwise agreed by the Contracting Parties, the marketing on its territory of seeds nationally produced which do not meet the requirements of the European Economic Community in respect of germination. 3. 366 L 0402: Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (OJ No 125, 11.7.1966, p. 2309/66), as amended by:  369 L 0060: Council Directive 69/60/EEC of 18 February 1969 (OJ No L 48, 26.2,1969, p. 1),  371 L0162: Council Directive 71/162/EEC of 30 March 1971 (OJ No L 87, 17.4.1971, p. 24),  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 76),  372 L 0274: Council Directive 72/274/EEC of 20 July 1972 (OJ No L 171, 29.7.1972, p. 37),  372 L 0418: Council Directive 72/418/EEC of 6 December 1972 (OJ No L 287, 26.12.1972, p. 22),  373 L 0438:. Council Directive 73/438/EEC of 11 December 1973 (OJ No L 356, 27.12.1973, p. 79),  375 L 0444: Council Directive 75/444/EEC of 26 June 1975 (OJ No L 196, 26.7.1975, p. 6),  378 L 0055: Council Directive 78/55/EEC of 19 December 1977 (OJ No L 16, 20.1.1978, p. 23),  378 L 0387: First Commission Directive 78/387/EEC of 18 April 1978 (OJ No L 113, 25.4,1978, p. 13),  378 L 0692: Council Directive 78/692/EEC of 25 July 1978 (OJ No L 236, 26.8.1978, p. 13),  378 L 1020: Council Directive 78/1020/EEC of 5 December 1978 (OJ No L 350, 14.12.1978, p. 27),  379 L 0641: Commission Directive 79/641/EEC of 27 June 1979 (OJ No L 183, 19.7.1979, p. 13),  379 L 0692: Council Directive 79/692/EEC of 24 July 1979 (OJ No L 205, 13.8.1979, p. 1),  381 L 0126: Commission Directive 81/126/EEC of 16 February 1981 (OJ No L 67, 12.3.1981, p. 36),  386 D 0153: Commission Decision 86/153/EEC of 25 March 1986 (OJ No L 115, 3.5.1986, p. 26),  386 L 0155: Council Directive 86/155/EEC of 22 April 1986 (OJ No L 118, 7.5.1986, p. 23),  386 L 0320: Commission Directive 86/320/EEC of 20 June 1986 (OJ No L 200, 23.7.1986, p. 38),  387 L0120: Commission Directive 87/120/EEC of 14 January 1987 (OJ No L 49, 18.2.1987, p. 39),  388 L 0332: Council Directive 88/332/EEC of 13 June 1988 (OJ No L 151, 17.6.1988, p. 82),  388 L 0380: Council Directive 88/380/EEC of 13 June 1988 (OJ No L 187, 16.7.1988, p. 31),  388 L 0506: Commission Directive 88/506/EEC of 13 September 1988 (OJ No L 274, 6.10.1988, p. 44),  389 D 0101: Commission Decision 89/101/EEC of 20 January 1989 (OJ No L 38, 10.2.1989, p. 37),  389 L 0002: Commission Directive 89/2/EEC of 15 December 1988 (OJ No L 5, 7.1.1989, p. 31),  390 L 0623: Commission Directive 90/623/EEC of 7 November 1990 (OJ No L 333, 30.11.1990, p. 65),  390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 48). Notwithstanding the provisions of the Directive: (a) Finland may permit, for a period expiring 31 December 1996, unless otherwise agreed by the Contracting Parties, the marketing on its territory of  seeds of the species oats, barley, wheat and rye, which do not meet the requirements of this Directive in respect of the maximum number of generations of seed of the category certified seed (valiosiemen/elitutsÃ ¤de);  seeds nationally produced which do not meet the requirements of the European Economic Community in respect of germination;  seeds of any species of the category commercial seed (kauppasiemen/handelsutsÃ ¤de) as defined in the existing Finnish legislation. (b) Norway may permit, for a period expiring 31 December 1996, unless otherwise agreed by the Contracting Parties, the marketing on its territory of seeds nationally produced which do not meet the requirements of the European Economic Community in respect of germination. 4. 369 L 0208: Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (OJ No L 169, 10.7.1969, p. 3), as amended by:  371 L 0162: Council Directive 71/162/EEC of 30 March 1971 (OJ No L 87, 17.4.1971, p. 24),  372 L 0274: Council Directive 72/274/EEC of 20 July 1972 (OJ No L 171, 29.7.1972, p. 37),  372 L 0418: Council Directive 72/418/EEC of 6 December 1972 (OJ No L 287, 26.12.1972, p. 22),  373 L 0438: Council Directive 73/438/EEC of 11 December 1973 (OJ No L 356, 27.12.1973, P. 79),  375 L 0444: Council Directive 75/444/EEC of 26 June 1975 (OJ No L 196, 26.7.1975, p. 6),  378 L 0055: Council Directive 78/55/EEC of 19 December 1977 (OJ No L 16, 20.1.1978, p. 23),  378 L 0388: First Commission Directive 78/388/EEC of 18 April 1978 (OJ No L 113, 25.4.1978, p. 20),  378 L 0692: Council Directive 78/692/EEC of 25 July 1978 (OJ No L 236, 26.8.1978, p. 13),  378 L 1020: Council Directive 78/1020/EEC of 5 December 1978 (OJ No L 350, 14.12.1978, p. 27),  379 L 0641: Commission Directive 79/641/EEC of 27 June 1979 (OJ No L 183, 19.7.1979, p. 13),  380 L 0304: Commission Directive 80/304/EEC of 25 February 1980 (OJ No L 68, 14.3.1980, P. 33),  381 L 0126: Commission Directive 81/126/EEC of 16 February 1981 (OJ No L 67, 12.3.1981, p. 36),  382 L 0287: Commission Directive 82/287/EEC of 13 April 1982 (OJ No L 131, 13.5.1982, p. 24),  382 L 0727: Council Directive 82/727/EEC of 25 October 1982 (OJ No L 310, 6.11.1982, p. 21),  382 L 0859: Commission Directive 82/859/EEC of 2 December 1982 (OJ No L 357, 18.12.1982, P. 31),  386 L 0155: Council Directive 86/155/EEC of 22 April 1986 (OJ No L 118, 7.5.1986, p. 23),  387 L 0120: Commission Directive 87/120/EEC of 14 January 1987 (OJ No L 49, 18.2.1987, p. 39),  387 L 0480: Commission Directive 87/480/EEC of 9 September 1987 (OJ No L 273, 26.9,1987, p. 43),  388 L 0332: Council Directive 88/332/EEC of 13 June 1988 (OJ No L 151, 17.6.1988, p. 82),  388 L 0380: Council Directive 88/380/EEC of 13 June 1988 (OJ No L 187, 16.7.1988, p. 31),  390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 48). 5. 370 L 0457: Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (OJ No L 225, 12.10.1970, p. 1), as amended by:  372 L 0418: Council Directive 72/418/EEC of 6 December 1972 (OJ No L 287, 26.12.1972, p. 22),  373 L 0438: Council Directive 73/438/EEC of 11 December 1973 (OJ No L 356, 27.12.1973, p. 79),  376 D 0687: Commission Decision 76/687/EEC of 30 June 1976 (OJ No L 235, 26.8.1976, p. 21),  378 D 0122: Commission Decision 78/122/EEC of 28 December 1977 (OJ No L 41, 11.2.1978, p. 34),  379 D 0095: Commission Decision 79/95/EEC of 29 December 1978 (OJ No L 22, 31.1.1979, p. 21),  379 L 0692: Council Directive 79/692/EEC of 24 July 1979 (OJ No L 205, 13.8.1979, p. 1),  379 L 0967: Council Directive 79/967/EEC of 12 November 1979 (OJ No L 293, 20.11.1979, p. 16),  381 D 0436: Commission Decision 81/436/EEC of 8 May 1981 (OJ No L 167, 24.6.1981, p. 29),  381 D 0888: Commission Decision 81/888/EEC of 19 October 1981 (OJ No L 324, 12.11.1981, p. 28),  382 D 0041: Commission Decision 82/41/EEC of 29 December 1981 (OJ No L 16, 22.1.1982, p. 50),  383 D 0297: Commission Decision 83/297/EEC of 6 June 1983 (OJ No L 157, 15.6.1983, p. 35),  386 L 0155: Council Directive 86/155/EEC of 22 April 1986 (OJ No L 118, 7.5.1986, p. 23),  388 L 0380: Council Directive 88/380/EEC of 13 June 1988 (OJ No L 187, 16.7.1988, p. 31),  390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 48). Notwithstanding the provisions of the Directive:  The Contracting Parties shall from the entry into force of the Agreement jointly elaborate a common catalogue of varieties comprising also EFTA States' varieties fulfilling the requirements of the Act. They shall aim at completing such a common catalogue by 31 December 1995;  until the entry into force of the jointly elaborated catalogue the EFTA States shall continue to apply national catalogues of varieties. 6. 370 L 0458: Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (OJ No L 225, 12.10.1970, p. 7), as amended by;  371 L 0162: Council Directive 71/162/EEC of 30 March 1971 (OJ No L 87, 17.4.1971, p. 24),  372 L 0274: Council Directive 72/274/EEC of 20 July 1972 (OJ No L 171, 29.7.1972, p. 37),  372 L 0418: Council Directive 72/418/EEC of 6 December 1972 (OJ No L 287, 26.12.1972, p. 22),  373 L 0438: Council Directive 73/438/EEC of 11 December 1973 (OJ No L 356, 27.12.1973, p. 79),  376 L 0307: Council Directive 76/307/EEC of 15 March 1976 (OJ No L 72, 18.3.1976, p. 16),  378 L 0055: Council Directive 78/55/EEC of 19 December 1977 (OJ No L 16, 20.1.1978, p. 23),  378 L 0692: Council Directive 78/692/EEC of 25 July 1978 (OJ No L 236, 26.8.1978, p. 13),  379 D 0355: Commission Decision 79/355/EEC of 20 March 1979 (OJ No L 84, 4.4.1979, p. 23),  379 L 0641: Commission Directive 79/641/EEC of 27 June 1979 (OJ No L 183, 19.7.1979, p. 13),  379 L 0692: Council Directive 79/692/EEC of 24 July 1979 (OJ No L 205, 13.8.1979, p. 1),  379 L 0967: Council Directive 79/967/EEC of 12 November 1979 (OJ No L 293, 20.11.1979, p. 16),  381 D 0436: Commission Decision 81/436/EEC of 8 May 1981 (OJ No L 167, 24.6.1981, p. 29),  381 D 0888: Commission Decision 81/888/EEC of 19 October 1981 (OJ No L 324, 12.11.1981, P. 28),  387 L 0120: Commission Directive 87/120/EEC of 14 January 1987 (OJ No L 49, 18.2.1987, P. 39),  387 L 0481: Commission Directive 87/481/EEC of 9 September 1987 (OJ No L 273, 26.9.1987, p. 45),  388 L 0332: Council Directive 88/332/EEC of 13 June 1988 (OJ No L 151, 17.6,1988, p. 82),  388 L 0380: Council Directive 88/380/EEC of 13 June 1988 (OJ No L 187, 16.7.1988, p. 31),  390 L 0654: Council Directive 90/654/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 48). 7. 372 L 0168: Commission Directive 72/168/EEC of 14 April 1972 on determining the characteristics and minimum conditions for inspecting vegetable varieties (OJ No L 103, 2.5.1972, p. 6). 8. 372 L 0180: Commission Directive 72/180/EEC of 14 April 1972 determining the characteristics and minimum conditions for examining agricultural varieties (OJ No L 108, 8.5.1972, p. 8). 9. 374 L 0268: Commission Directive 74/268/EEC of 2 May 1974 laying down special conditions concerning the presence of Avena fatua in fodder plant and cereal seed (OJ No L 141, 24.5.1974, p. 19), as amended by:  378 L 0511: Commission Directive 78/511/EEC of 24 May 1978 (OJ No L 157, 15.6.1978, p. 34). 2. Application texts 10. 375 L 0502: Commission Directive 75/502/EEC of 25 July 1975 limiting the marketing of seed of smooth-talk meadowgrass (Poa pratensis L) to seed which has been officially certified basic seed or certified seed (OJ No L 228, 29.8.1975, p. 23). 11. 380 D 0755: Commission Decision 80/755/EEC of 17 July 1980 authorizing the indelible printing of prescribed information on packages of cereal seed (OJ No L 207, 9.8.1980, p. 37), as amended by:  381 D 0109: Commission Decision 81/109/EEC of 10 February 1981 (OJ No L 64, 11.3.1981, p. 13). 12. 381 D 0675: Commission Decision 81/675/EEC of 28 July 1981 establishing that particular sealing systems are non-reusable systems within the meaning of Council Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 69/208/EEC and 70/458/EEC (OJ No L 246, 29.8.1981, p. 26), as amended by:  386 D 0563: Commission Decision 86/563/EEC of 12 November 1986 (OJ No L 327, 22.12.1986, p. 50). 13. 386 L 0109: Commission Directive 86/109/EEC of 27 February 1986 limiting the marketing of seed of certain species of fodder plants and oil and fibre plants to seed which has been officially certified as basic seed or certified seed (OJ No L 93, 8.4.1986, p. 21), as amended by:  389 L 0424: Commission Directive 89/424/EEC of 30 June 1989 (OJ No L 196, 12.7.1989, p. 50),  391 L 0376: Commission Directive 91/376/EEC of 25 June 1991 (OJ No L 203, 26.7.1991, p. 108). 14. 387 D 0309: Commission Decision 87/309/EEC of 2 June 1987 authorizing the indelible printing of prescribed information on packages of seed of certain fodder plant species (OJ No L 155, 16.6.1987, p. 26), as amended by:  388 D 0493: Commission Decision 88/493/EEC of 8 September 1988 (OJ No L 261, 21.9.1988, p. 27). 15. 389 L 0014: Commission Directive 89/14/EEC of 15 December 1988 determining the groups of varieties of spinach beet and beetroot referred to crop isolation conditions of Annex I to Council Directive 70/458/EEC on the marketing of vegetable seed (OJ No L 8, 11.1.1989, p. 9). 16. 389 D 0374: Commission Decision 89/374/EEC of 2 June 1989 on the organization of a temporary experiment under Council Directive 66/402/EEC on the marketing of cereal seed, in order to establish the conditions to be satisfied by the crop and the seed of hybrids of rye (OJ No L 166, 16.6.1989, p. 66). 17. 389 D 0540: Commission Decision 89/540/EEC of 22 September 1989 on the organization of a temporary experiment on the marketing of seeds and propagating material (OJ No L 286, 4.10.1989, p. 24). 18. 390 D 0639: Commission Decision 90/639/EEC of 12 November 1990 determining the names to be borne by the varieties derived from the varieties of vegetable species listed in Decision 89/7/EEC (OJ No L 348, 12.12.1990, p. 1). 3. Acts of which the EFTA States and the EFTA Surveillance Authority shall take due account 19. 370 D 0047: DÃ ©cision de la Commission 70/47/CEE du 22 dÃ ©cembre 1969, dispensant la RÃ ©publique franÃ §aise d'appliquer, Ã certaines espÃ ¨ces, les directives du Conseil, du 14 juin 1966, concernant la commercialisation des semences de plantes fourragÃ ¨res et de cÃ ©rÃ ©ales (OJ No L 13, 19.1.1970, p. 26), as amended by:  380 D 0301: Commission Decision 80/301/EEC of 25 February 1980 (OJ No L 68, 14.3.1980, p. 30). 20. 373 D 0083: Council Decision 73/83/EEC of 26 March 1973 on the equivalence of field inspections carried out on seed producing crops in Denmark, Ireland and the United Kingdom (OJ No L 106, 20.4.1973, p. 9), as amended by:  374 D0350: Council Decision 74/350/EEC of 27 June 1974 (OJ No L 191, 15.7.1974, p. 27). 21. 373 D 0188: Commission Decision 73/188/EEC of 4 June 1973 exempting the United Kingdom of Great Britain and Northern Ireland from applying to certain species the Council Directive of 29 September 1970 concerning the marketing of vegetable seed (OJ No L 194, 16.7.1973, p. 16). 22. 374 D 0005: Commission Decision 74/5/EEC of 6 December 1973 exempting the Kingdom of Denmark from applying to certain species the Council Directive of 14 June 1966 concerning the marketing of cereal seed (OJ No L 12, 15.1.1974, p. 13). 23. 374 D 0269: Commission Decision 74/269/EEC of 2 May 1974 authorizing certain Member States to make provisions which are more strict concerning the presence of Avena fatua in fodder plant and cereal seed (OJ No L 141, 24.5.1974, p. 20), as amended by:  378 D 0512: Commission Decision 78/512/EEC of 24 May 1978 (OJ No L 157, 15.6.1978, p. 35). 24. 374 D 0358: Commission Decision 74/358/EEC of 13 June 1974 exempting Ireland from applying to certain species the Council Directive of 29 September 1970 on the marketing of vegetable seed (OJ No L 196, 19.7.1974, p. 15), as amended by:  390 D 0209: Commission Decision 90/209/EEC of 19 April 1990 (OJ No L 108, 28.4.1990, p. 104). 25. 374 D 0360: Commission Decision 74/360/EEC of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (OJ No L 196, 19.7.1974, p. 18). 26. 374 D 0361: Commission Decision 74/361/EEC of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 14 June 1966 on the marketing of cereal seed (OJ No L 196, 19.7.1974, p. 19). 27. 374 D 0362: Commission Decision 74/362/EEC of 13 June 1974 exempting the United Kingdom from applying to certain species the Council Directive of 14 June 1966 on the marketing of fodder plant seed (OJ No L 196, 19.7.1974, p. 20). 28. 374 D 0366: Commission Decision 74/366/EEC of 13 June 1974 provisionally authorizing the French Republic to prohibit the marketing, in France, of dwarf french bean seed of the variety Sim (OJ No L 196, 19.7.1974, p. 24). 29. 374 D 0367: Commission Decision 74/367/EEC of 13 June 1974 provisionally authorizing the French Republic to prohibit the marketing, in France, of dwarf french bean seed of the variety Dustor (OJ No L 196, 19.7.1974, p. 25). 30. 374 D 0491: Commission Decision 74/491/EEC of 17 September 1974 exempting the Kingdom of Denmark from applying to certain species the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (OJ No L 267, 3.10.1974, p. 18). 31. 374 D 0531: Commission Decision 74/531/EEC of 16 October 1974 authorizing the Kingdom of the Netherlands to adopt more stringent provisions concerning the presence of Avena fatua in cereal seed (OJ No L 299, 7.11.1974, p. 13). 32. 374 D 0532: Commission Decision 74/532/EEC of 16 October 1974 exempting Ireland from applying to certain species the Council Directives of 14 June 1966 on the marketing of fodder plant seed and of cereal seed and the Council Directive of 30 June 1969 on the marketing of seed of oil and fibre plants (OJ No L 299, 7.11.1974, p. 14). 33. 375 D 0577: Commission Decision 75/577/EEC of 30 June 1975 authorizing the Republic of France to restrict the marketing of seeds and seedlings of certain varieties of agricultural plant species (OJ No L 253, 30.9.1975, p. 41). 34. 375 D 0578: Commission Decision 75/578/EEC of 30 June 1975 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 253, 30.9.1975, p. 45), as amended by:  378 D 0285: Commission Decision 78/285/EEC of 22 February 1978 (OJ No L 74, 16.3.1978, p. 29). 35. 375 D 0752: Commission Decision 75/752/EEC of 20 November 1975 exempting the United Kingdom from applying Council Directive 70/458/EEC to certain vegetable species (OJ No L 319, 10.12.1975, p. 12). 36. 376 D 0219: Commission Decision 76/219/EEC of 30 December 1975 authorizing the French Republic to restrict the marketing of seed or propagating material of certain varieties of agricultural plant species (OJ No L 46, 21.2.1976, p. 30). 37. 376 D 0221: Commission Decision 76/221/EEC of 30 December 1975 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed or propagating material of certain varieties of agricultural plant species (OJ No L 46, 21.2.1976, p. 33). 38. 376 D 0687: Commission Decision 76/687/EEC of 30 June 1976 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 235, 26.8.1976, p. 21), as amended by:  378 D 0615: Commission Decision 78/615/EEC of 23 June 1978 (OJ No L 198, 22.7.1978, p. 12). 39. 376 D 0688: Commission Decision 76/688/EEC of 30 June 1976 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 235, 26.8.1976, p. 24). 40. 376 D 0689: Commission Decision 76/689/EEC of 30 June 1976 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 235, 26.8.1976, p. 27). 41. 376 D 0690: Commission Decision 76/690/EEC of 30 June 1976 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 235, 26.8.1976, p. 29). 42. 377 D 0147: Commission Decision 77/147/EEC of 29 December 1976 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 47, 18.2.1977, p. 66). 43. 377 D 0149: Commission Decision 77/149/EEC of 29 December 1976 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 47, 18.2.1977, p. 70). 44. 377 D 0150: Commission Decision 77/150/EEC of 29 December 1976 authorizing the French Republic to restrict the marketing of a variety of cereals (OJ No L 47, 18.2.1977, p. 72). 45. 377 D 0282: Commission Decision 77/282/EEC of 30 March 1977 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 95, 19.4.1977, p. 21). 46. 377 D 0283: Commission Decision 77/283/EEC of 30 March 1977 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 95, 19.4.1977, p. 23). 47. 377 D 0406: Commission Decision 77/406/EEC of 1 June 1977 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 148, 16.6.1977, p. 25). 48. 378 D 0124: Commission Decision 78/124/EEC of 28 December 1977 authorizing the Grand Duchy of Luxembourg to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 41, 11.2.1978, p. 38). 49. 378 D 0126: Commission Decision 78/126/EEC of 28 December 1977 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 41, 11.2.1978, p. 41). 50. 378 D 0127: Commission Decision 78/127/EEC of 28 December 1977 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 41, 11.2.1978, p. 43). 51. 378 D 0347: Commission Decision 78/347/EEC of 30 March 1978 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 99, 12.4.1978, p. 26). 52. 378 D 0348: Commission Decision 78/348/EEC of 30 March 1978 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 99, 12.4.78, p. 28). 53. 378 D 0349: Commission Decision 78/349/EEC of 30 March 1978 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 99, 12.4.1978, p. 30). 54. 379 D 0092: Commission Decision 79/92/EEC of 29 December 1978 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 22, 31.1.1979, p.14). 55. 379 D 0093: Commission Decision 79/93/EEC of 29 December 1978 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 22, 31.1.1979, p. 17). 56. 379 D 0094: Commission Decision 79/94/EEC of 29 December 1978 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 22, 31.1.1979, p. 19). 57. 379 D 0348: Commission Decision 79/348/EEC of 14 March 1979 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 84, 4.4.1979, p. 12). 58. 379 D 0355: Commission Decision 79/355/EEC of 20 March 1979 exempting the Kingdom of Denmark from applying to certain species Council Directive 70/458/EEC on the marketing of vegetable seed (OJ No L 84, 4.4.1979, p. 23). 59. 380 D 0128: Commission Decision 80/128/EEC of 28 December 1979 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 29, 6.2.1980, p. 35). 60. 380 D 0446: Commission Decision 80/446/EEC of 31 March 1980 authorizing the United Kingdom to restrict the marketing of seed of a variety of an agricultural plant species (OJ No L 110, 29.4.1980, p. 23). 61. 380 D 0512: Commission Decision 80/512/EEC of 2 May 1980 authorizing the Kingdom of Denmark, the Federal Republic of Germany, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom not to apply the conditions laid down in Council Directive 66/401/EEC on the marketing of fodder plant seed, as regards the weight of the sample for determination of seed of Cuscuta (OJ No L 126, 21.5.1980, p. 15). 62. 380 D 1359: Commission Decision 80/1359/EEC of 30 December 1980 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 384, 31.12.1980, p. 42). 63. 380 D 1360: Commission Decision 80/1360/EEC of 30 December 1980 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 384, 31.12.1980, p. 44). 64. 380 D 1361: Commission Decision 80/1361/EEC of 30 December 1980 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 384, 31.12.1980, p. 46). 65. 381 D 0277: Commission Decision 81/277/EEC of 31 March 1981 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 123, 7.5.1981, p. 32). 66. 381 D 0436: Commission Decision 81/436/EEC of 8 May 1981 authorizing the United Kingdom to extend the time limit for acceptances of certain varieties of species of agricultural plants and vegetables (OJ No L 167, 24.6.1981, p. 29). 67. 382 D 0041: Commission Decision 82/41/EEC of 29 December 1981 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 16, 22.1.1982, p. 50). 68. 382 D 0947: Commission Decision 82/947/EEC of 30 December 1982 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 383, 31.12.1982, p. 23), as amended by:  388 D 0625: Commission Decision 88/625/EEC of 8 December 1988 (OJ No L 347, 16.12.1988, p. 74). 69. 382 D 0948: Commission Decision 82/948/EEC of 30 December 1982 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 383, 31.12.1982, p. 25). 70. 382 D 0949: Commission Decision 82/949/EEC of 30 December 1982 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 383, 31.12.1982, p. 27). 71. 384 D 0019: Commission Decision 84/19/EEC of 22 December 1983 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 18, 21.1.1984, p. 43). 72. 384 D 0020: Commission Decision 84/20/EEC of 22 December 1983 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 18, 21.1.1984, p. 45). 73. 384 D 0023: Commission Decision 84/23/EEC of 22 December 1983 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 20, 25.1.1984, p. 19). 74. 385 D 0370: Commission Decision 85/370/EEC of 8 July 1985 authorizing the Netherlands to assess the satisfaction of the varietal purity standards laid down in Annex II to Council Directive 66/401/EEC for seed of apomictic uniclonal varieties of Poa pratensis, also on the basis of the results of seed and seedling testing (OJ No L 209, 6.8.1985, p. 41). 75. 385 D 0623: Commission Decision 85/623/EEC of 16 December 1985 authorizing the French Republic to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 379, 31.12.1985, p. 18). 76. 385 D 0624: Commission Decision 85/624/EEC of 16 December 1985 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 379, 31.12.1985, p. 20). 77. 386 D 0153: Commission Decision 86/153/EEC of 25 March 1986 exempting Greece from applying to certain species Council Directives 66/401/EEC, 66/402/EEC and 69/208/EEC on the marketing of fodder plant seed, cereal seed and the seed of oil and fibre plants respectively (OJ No L 115, 3.5.1986, p. 26). 78. 387 D 0110: Commission Decision 87/110/EEC of 22 December 1986 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 48, 17.2.1987, p. 27). 79. 387 D 0111: Commission Decision 87/111/EEC of 22 December 1986 authorizing the United Kingdom to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 48, 17.2.1987, p. 29). 80. 387 D 0448: Commission Decision 87/448/EEC of 31 July 1987 authorizing the United Kingdom to restrict the marketing of seed of a variety of an agricultural plant species (OJ No L 240, 22.8.1987, p. 39). 81. 389 D 0078: Commission Decision 89/78/EEC of 29 December 1988 liberalizing trade in seeds of certain agricultural plant species between Portugal and other Member States (OJ No L 30, 1.2.1989, p. 75). 82. 389 D 0101: Commission Decision 89/101/EEC of 20 January 1989 releasing Belgium, Denmark, Germany, Spain, Ireland, Luxembourg and the United Kingdom from the obligation to apply to certain species Council Directives 66/401/EEC, 66/402/EEC, 69/208/EEC and 70/458/EEC on the marketing of fodder plant seed, cereal seed, seed of oil and fibre plants and vegetable seed respectively (OJ No L 38, 10.2.1989, p. 37). 83. 389 D 0421: Commission Decision 89/421/EEC of 22 June 1989 authorizing the Hellenic Republic to restrict the marketing of seed of certain varieties of an agricultural plant species (OJ No L 193, 8.7.1989, p. 41). 84. 389 D 0422: Commission Decision 89/422/EEC of 23 June 1989 authorizing the Federal Republic of Germany to restrict the marketing of seed of a variety of an agricultural plant species and amending Decision 89/77/EEC (OJ No L 193, 8.7.1989, p. 43). 85. 390 D 0057: Commission Decision 90/57/EEC of 24 January 1990 liberalizing trade in seeds of certain agricultural plant species between Portugal and other Member States (OJ No L 40, 14.2.1990, p. 13). 86. 390 D 0209: Commission Decision 90/209/EEC of 19 April 1990 releasing the Member States from the obligation to apply to certain species the provisions of Council Directive 70/458/EEC on the marketing of vegetable seed amending Decisions 73/122/EEC and 74/358/EEC and repealing Decision 74/363/EEC (OJ No L 108, 28.4.1990, p. 104). 87. 391 D 0037: Commission Decision 91/37/EEC of 20 December 1990 authorizing the Federal Republic of Germany and the Hellenic Republic to restrict the marketing of seed of certain varieties of agricultural plant species and amending certain Decisions authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (OJ No L 18, 24.1.1991, p. 19). (1) OJ No L 233, 19.8.1981, p. 32. (2) OJ No L 224, 18.8.1990, p. 42. (3) OJ No L 209, 17.8.1977, p. 1. (4) OJ No L 26, 31.1.1977, p. 67. (5) OJ No L 33, 8.2.1979, p. 1. (6) OJ No L 26, 31.1.1977, p. 67. ANNEX II TECHNICAL REGULATIONS, STANDARDS, TESTING AND CERTIFICATION List provided for in Article 23 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as:  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATIONS References to Articles 30 and 36 or 30 to 36 of the Treaty establishing the European Economic Community shall be replaced with references to Articles 11 and 13 or 11 to 13 and, where applicable, 18 of the Agreement. I. MOTOR VEHICLES The EFTA States may, until 1 January 1995, apply their national legislation, including the possibility of refusing the registration, sale, entry into service or use, on grounds relating to their emissions of gaseous pollutants for all engines, particulates of diesel engines and noise, of motor vehicles falling within the scope of the Directives in question which respect the requirements of Directives 70/157/EEC, 70/220/EEC, 72/306/EEC and 88/77/EEC, as last amended, and which are type-approved according to the requirements of Directive 70/156/EEC. From 1 January 1995, the EFTA States may continue to apply their national legislation, but they shall allow free circulation according to the Community acquis. All proposals to amend, up-date, extend or otherwise develop the Community acquis in relation to the matters covered by these Directives shall be subject to the general decision-making provisions of this Agreement. The EFTA States shall not be entitled to grant EEC type-approval for whole vehicles, or separate directives certificates for systems, components or separate technical units according to the Directives within the scope of the first paragraph, until 1 January 1995. ACTS REFERRED TO 1. 370 L 0156: Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (OJ No L 42, 23.2.1970, p. 1), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 115),  378 L 0315: Council Directive 78/315/EEC of 21 December 1977 (OJ No L 81, 28.3.1978, p. 1),  378 L 0547: Council Directive 78/547/EEC of 12 June 1978 (OJ No L 168, 26.6.1978, p. 39),  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 108),  380 L 1267: Council Directive 80/1267/EEC of 16 December 1980 (OJ No L 375, 31.12.1980, p. 34), as corrected by OJ No L 265, 19.9.1981, p. 28,  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 211),  387 L 0358: Council Directive 87/358/EEC of 25 June 1987 (OJ No L 192, 11.7.1987, p. 51),  387 L 0403: Council Directive 87/403/EEC of 25 June 1987 supplementing Annex I to Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (OJ No L 220, 8.8.1987, p. 44). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Article 2(a), the following indents shall be added:  Typengenehmigung  in Austrian law,  tyyppihyvÃ ¤ksyntÃ ¤ / typgodkÃ ¤nnande  in Finnish law,  gerÃ °arviÃ °urkenning  in Icelandic law,  Typengenehmigung  in Liechtensteiner law,  typegodkjenning  in Norwegian law,  typgodkÃ ¤nnande  in Swedish law,  Typengenehmigung / approbation du type / approvazione del tipo  in Swiss law. 2. 370 L 0157: Council Directive 70/157/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles (OJ No L 42, 23.2.1970, p. 16), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 115),  373 L 0350: Commission Directive 73/350/EEC of 7 November 1973 (OJ No L 321, 22.11.1973, p. 33),  377 L 0212: Council Directive 77/212/EEC of 8 March 1977 (OJ No L 66, 12.3.1977, p. 33),  381 L 0334: Commission Directive 81/334/EEC of 13 April 1981 (OJ No L 131, 18.5.1981, p. 6),  384 L 0372: Commission Directive 84/372/EEC of 3 July 1984 (OJ No L 196, 26.7.1984, p. 47),  384 L 0424: Council Directive 84/424/EEC of 3 September 1984 (OJ No L 238, 6.9.1984, p. 31),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 211),  389 L 0491: Commission Directive 89/491/EEC of 17 July 1989 (OJ No L 238, 15.8.1989, p. 43). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Annex II, the following shall be added to the footnote relating to point 3.1.3: A = Austria, CH = Switzerland, FL = Liechtenstein, IS = Iceland, N = Norway, S = Sweden, SF = Finland; (b) in Annex IV, the following shall be added to the footnote concerning the distinctive letter(s) of the country granting type-approval: A = Austria, CH = Switzerland, FL = Liechtenstein, IS = Iceland, N = Norway, S = Sweden, SF = Finland. 3. 370 L 0220: Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to measures to be taken against air pollution by gases from positive-ignition engines of motor vehicles (OJ No L 76, 6.4.1970, p. 1), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 115),  374 L 0290: Council Directive 74/290/EEC of 28 May 1974 (OJ No L 159, 15.6.1974, p. 61),  377 L 0102: Commission Directive 77/102/EEC of 30 November 1976 (OJ No L 32, 3.2.1977, p. 32),  378 L 0665: Commission Directive 78/665/EEC of 14 July 1978 (OJ No L 223, 14.8,1978, p. 48),  383 L 0351: Council Directive 83/351/EEC of 16 June 1983 (OJ No L 197, 20.7.1983, p. 1),  388 L 0076: Council Directive 88/76/EEC of 3 December 1987 (OJ No L 36, 9.2,1988, p. 1),  388 L 0436: Council Directive 88/436/EEC of 16 June 1988 (OJ No L 214, 6.8.1988, p. 1), as corrected by OJ No L 303, 8.11.1988, p. 36,  389 L 0458: Council Directive 89/458/EEC of 18 July 1989 (OJ No L 226, 3.8.1989, p. 1),  389 L 0491: Commission Directive 89/491/EEC of 17 July 1989 (OJ No L 238, 15.8.1989, p. 43),  391 L 0441: Council Directive 91/441/EEC of 26 June 1991 (OJ No L 242, 30.8.1991, p. 1). 4. 370 L 0221: Council Directive 70/221/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to liquid fuel tanks and rear protective devices for motor vehicles and their trailers (OJ No L 76, 6.4.1970, p. 23), as corrected by OJ No L 65, 15.3.1979, p. 42, as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 116),  379 L 0490: Commission Directive 79/490/EEC of 18 April 1979 (OJ No L 128, 26.5.1979, p. 22), as corrected by OJ No L 188, 26.7.1979, p. 54, as amended by Commission Directive 81/333/EEC of 13 April 1981,  381 L 0333: Commission Directive 81/333/EEC of 13 April 1981 (OJ No L 131, 18.5.1981, p. 4). 5. 370 L 0222: Council Directive 70/222/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to the space for mounting and the fixing of rear registration plates on motor vehicles and their trailers (OJ No L 76, 6.4.1970, p. 25), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 116). 6. 370 L 0311: Council Directive 70/311/EEC of 8 June 1970 on the approximation of the laws of the Member States relating to the steering equipment for motor vehicles and their trailers (OJ No L 133, 18.6.1970, p. 10), as corrected by OJ No L 196, 3.9.1970, p. 14, as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 116). 7. 370 L 0387: Council Directive 70/387/EEC of 27 July 1970 on the approximation of the laws of the Member States relating to the doors of motor vehicles and their trailers (OJ No L 176, 10.8.1970, p. 5), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 116). 8. 370 L 0388: Council Directive 70/388/EEC of 17 July 1970 on the approximation of the laws of the Member States relating to audible warning devices for motor vehicles (OJ No L 176, 10.8.1970, p. 12), as corrected by OJ No L 329, 25.11.1982, p. 31, as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 116),  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 108),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 212). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex I, the following shall be added to the text in brackets in point 1.4.1: 12 for Austria, 17 for Finland, IS for Iceland, FL for Liechtenstein, 16 for Norway, 5 for Sweden and 14 for Switzerland. 9. 371 L 0127: Council Directive 71/127/EEC of 1 March 1971 on the approximation of the laws of the Member States relating to the rear-view mirrors of motor vehicles (OJ No L 68, 22.3.1971, p. 1), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 116),  379 L 0795: Commission Directive 79/795/EEC of 20 July 1979 (OJ No L 239, 22.9.1979, p. 1),  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 109),  385 L 0205: Commission Directive 85/205/EEC of 18 February 1985 (OJ No L 90, 29.3.1985, p. 1),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 212),  386 L 0562: Commission Directive 86/562/EEC of 6 November 1986 (OJ No L 327, 22.11.1986, p. 49),  388 L 0321: Commission Directive 88/321/EEC of 16 May 1988 (OJ No L 147, 14.6.1988, p. 77). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Appendix 2 to Annex II, the following shall be added to the enumeration of distinguishing numbers in point 4.2: 12 for Austria, 17 for Finland, IS for Iceland, FL for Liechtenstein, 16 for Norway, 5 for Sweden and 14 for Switzerland. 10. 371 L 0320: Council Directive 71/320/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and their trailers (OJ No L 202, 6.9.1971, p. 37), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 118),  374 L 0132: Commission Directive 74/132/EEC of 11 February 1974 (OJ No L 74, 19.3.1974, p.7),  375 L 0524: Commission Directive 75/524/EEC of 25 July 1975 (OJ No L 236, 8.9.1975, p. 3), as corrected by OJ No L 247, 23.9.1975, p. 36,  379 L 0489: Commission Directive 79/489/EEC of 18 April 1979 (OJ No L 128, 26.5.1979, p. 12), as corrected by OJ No L 188, 26.7.1979, p. 54,  385 L 0647: Commission Directive 85/647/EEC of 23 December 1985 (OJ No L 380, 31.12.1985,  388 L 0194: Commission Directive 88/194/EEC of 24 March 1988 (OJ No L 92, 9.4.1988, p. 47). 11. 372 L 0245: Council Directive 72/245/EEC of 20 June 1972 on the approximation of the laws of the Member States relating to the suppression of radio interference produced by spark-ignition engines fitted to motor vehicles (OJ No L 152, 6.7.1972, p. 15), as amended by:  389 L 0491: Commission Directive 89/491/EEC of 17 July 1989 (OJ No L 238, 15.8.1989, p. 43). 12. 372 L 0306: Council Directive 72/306/EEC of 2 August 1972 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in vehicles (OJ No L 190, 20.8.1972, p. 1), as corrected by OJ No L 215, 6.8.1974, p. 20, as amended by:  389 L 0491: Commission Directive 89/491/EEC of 17 July 1989 (OJ No L 238, 15.8.1989, p. 43). 13. 374 L 0060: Council Directive 74/60/EEC of 17 December 1973 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (interior parts of the passenger compartment other than the interior rear-view mirrors, layout of controls, the roof or sliding roof, the backrest and rear part of the seats) (OJ No L 38, 11.2.1974, p. 2), as corrected by OJ No L 215, 6.8.1974, p. 20, and by OJ No L 53, 25.2.1977, p. 30, as amended by:  378 L 0632: Commission Directive 78/632/EEC of 19 May 1978 (OJ No L 206, 29.7.1978, p. 26). 14. 374 L 0061: Council Directive 74/61/EEC of 17 December 1973 on the approximation of the laws of the Member States relating to devices to prevent the unauthorized use of motor vehicles (OJ No L 38, 11.2.1974, p. 22), as corrected by OJ No L 215, 6.8.1974, p. 20. 15. 374 L 0297: Council Directive 74/297/EEC of 4 June 1974 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (the behaviour of the steering mechanism in the event of an impact) (OJ No L 165, 20.6.1974, p. 16). 16. 374 L 0408: Council Directive 74/408/EEC of 22 July 1974 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (strength of seat and their anchorages) (OJ No L 221, 12.8.1974, p. 1), as amended by:  381 L 0577: Council Directive 81/557/EEC of 20 July 1981 (OJ No L 209, 29.7.1981, p. 34), 17. 374 L 0483: Council Directive 74/483/EEC of 17 September 1974 on the approximation of the laws of the Member States relating to the external projections of motor vehicles (OJ No L 266, 2.10.1974, p. 4), as amended by:  379 L 0488: Commission Directive 79/488/EEC of 18 April 1979 (OJ No L 128, 26.5.1979, p. 1),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 212). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex I, the following shall be added to the footnote relating to point 3.2.2.2: 12 for Austria, 17 for Finland, IS for Iceland, FL for Liechtenstein, 16 for Norway, 5 for Sweden, 14 for Switzerland. 18. 375 L 0443: Council Directive 75/443/EEC of 26 June 1975 on the approximation of the laws of the Member States relating to the reverse and speedometer equipment of motor vehicles (OJ No L 196, 26.7.1975, p. 1). 19. 376 L 0114: Council Directive 76/114/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to statutory plates and inscriptions for motor vehicles and their trailers, and their location and method of attachment (OJ No L 24, 30.1.1976, p. 1), as corrected by OJ No L 56, 4.3.1976, p. 38, and OJ No L 329, 25.11,1982, p. 31, as amended by:  378 L 0507: Commission Directive 78/507/EEC of 19 May 1978 (OJ No L 155, 13.6.1978, p. 31),  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 109),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 213). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In the Annex, the following shall be added to the text in brackets in point 2.1.2: 12 for Austria, 17 for Finland, IS for Iceland, FL for Liechtenstein, 16 for Norway, 5 for Sweden and 14 for Switzerland. 20. 376 L 0115: Council Directive 76/115/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to anchorages for motor-vehicle safety-belts (OJ No L 24, 30.1.1976, p. 6), as amended by:  381 L 0575: Council Directive 81/575/EEC of 20 July 1981 (OJ No L 209, 29.7.1981, p. 30),  382 L 0318: Commission Directive 82/318/EEC of 2 April 1982 (OJ No L 139, 19.5.1982, p. 9). 21. 376 L 0756: Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (OJ No L 262, 27.9.1976, p. 1), as amended by:  380 L 0233: Commission Directive 80/233/EEC of 21 November 1979 (OJ No L 51, 25.2.1980, p. 8), as corrected by OJ No L 111, 30.4.1980, p. 22,  382 L 0244: Commission Directive 82/244/EEC of 17 March 1982 (OJ No L 109, 22.4.1982, p. 31),  383 L 0276: Council Directive 83/276/EEC of 26 May 1983 (OJ No L 151, 9.6.1983, p. 47),  384 L 0008: Commission Directive 84/8/EEC of 14 December 1983 (OJ No L 9, 12.1.1984, p. 24), as corrected by OJ No L 131, 17.5.1984, p. 50, and OJ No L 135, 22.5.1984, p. 27,  389 L 0278: Commission Directive 89/278/EEC of 28 March 1989 (OJ No L 109, 20.4.1989, p. 38), as corrected by OJ No L 114, 27.4.1989, p. 52. 22. 376 L 0757: Council Directive 76/757/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to reflex reflectors for motor vehicles and their trailers (OJ No L 262, 27.9.1976, p. 32), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 109),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 213). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex III, the following shall be added to point 4.2: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 23. 376 L 0758: Council Directive 76/758/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps for motor vehicles and their trailers (OJ No L 262, 27.9.1976, p. 54), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 109),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 213),  389 L 0516: Commission Directive 89/516/EEC of 1 August 1989 (OJ No L 265, 12.9.1989, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex III, the following shall be added to point 4,2: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 24. 376 L 0759: Council Directive 76/759/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to direction indicator lamps for motor vehicles and their trailers (OJ No L 262, 27.9.1976, p. 71), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 109),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 213),  389 L 0277: Commission Directive 89/277/EEC of 28 March 1989 (OJ No L 109, 20.4.1989, p. 25), as corrected by OJ No L 114, 27.4.1989, p. 52. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex III, the following shall be added to point 4.2: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 25. 376 L 0760: Council Directive 76/760/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the rear registration plate lamps for motor vehicles and their trailers (OJ No L 262, 27.9.1976, p. 85), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 109),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 213). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex I, the following shall be added to point 4.2: 12 : for Austria 17 : for Finland IS : for Iceland FL : for Liechtenstein 16 : for Norway 5 : for Sweden 14 : for Switzerland. 26. 376 L 0761: Council Directive 76/761/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to motor-vehicle headlamps which function as main-beam and/or dipped-beam headlamps and to incandescent electric filament lamps for such headlamps (OJ No L 262, 27.9.1976, p. 96), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 109),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 213),  389 L 0517: Commission Directive 89/517/EEC of 1 August 1989 (OJ No L 265, 12.9.1989, p. 15). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex VI, the following shall be added to point 4.2: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 27. 376 L 0762: Council Directive 76/762/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to front fog lamps for motor vehicles and filament lamps for such lamps (OJ No L 262, 27.9.1976, p. 122), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 109),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 213). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex II, the following shall be added to point 4.2: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 28. 377 L 0389: Council Directive 77/389/EEC of 17 May 1977 on the approximation of the laws of the Member States relating to motor-vehicle towing-devices (OJ No L 145, 13.6.1977, p. 41). 29. 377 L 0538: Council Directive 77/538/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to rear fog lamps for motor vehicles and their trailers (OJ No L 220, 29.8.1977, p. 60), as corrected by OJ No L 284, 10.10.1978, p. 11, as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 213),  389 L 0518: Commission Directive 89/518/EEC of 1 August 1989 (OJ No L 265, 12.9.1989, p. 24). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex II, the following shall be added to point 4.2: 12 : for Austria 17 : for Finland IS : for Iceland FL : for Liechtenstein 16 : for Norway 5 : for Sweden 14 : for Switzerland. 30. 377 L 0539: Council Directive 77/539/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to reversing lamps for motor vehicles and their trailers (OJ No L 220, 29.8.1977, p. 72), as corrected by OJ No L 284, 10.10.1978, p. 11, as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to, the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 213). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex II, the following shall be added to point 4.2: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 31. 377 L 0540: Council Directive 77/540/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to parking lamps for motor vehicles (OJ No L 220, 29.8.1977, p. 83), as corrected by OJ No L 284, 10.10.1978, p. 11, as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 214). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex IV, the following shall be added to point 4.2: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 32. 377 L 0541: Council Directive 77/541/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to safety-belts and restraint systems of motor vehicles (OJ No L 220, 29.8.1977, p. 95), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  381 L 0576: Council Directive 81/576/EEC of 20 July 1981 (OJ No L 209, 29.7.1981, p. 32),  382 L 0319: Commission Directive 82/319/EEC of 2 April 1982 (OJ No L 139, 19.5.1982, p. 17),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 214),  390 L 0628: Commission Directive 90/628/EEC of 30 October 1990 (OJ No L 341, 6.12.1990, p. 1). The Contracting Parties may refuse, within the period expiring on 1 July 1997, the placing on the market of vehicles of category Ml, M2 and M3 the safety-belts or restraint systems of which do not satisfy the requirements of Directive 77/541/EEC as last amended by Directive 90/628/EEC, but shall not refuse the placing on the market of vehicles which do respect these requirements. The EFTA States shall only be entitled to grant EEC type-approval according to these Directives from the date on which they apply in full the Directives in question. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex III, the following shall be added to point 1.1.1: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 33. 377 L 0649: Council Directive 77/649/EEC of 27 September 1977 on the approximation of the laws of the Member States relating to the field of vision of motor-vehicle drivers (OJ No L 267, 19.10.1977, p. 1), as corrected by OJ No L 150, 6.6.1978, p. 6, as amended by:  381 L 0643: Commission Directive 81/643/EEC of 29 July 1981 (OJ No L 231, 15.8.1981, p. 41),  388 L 0366: Commission Directive 88/366/EEC of 17 May 1988 (OJ No L 181, 12.7.1988, p. 40). 34. 378 L 0316: Council Directive 78/316/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (identification of controls, tell-tales and indicators)(OJ No L 81, 28.3.1978, p. 3). 35. 378 L 0317: Council Directive 78/317/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the defrosting and demisting systems of glazed surfaces of motor vehicles (OJ No L 81, 28.3.1978, p. 27), as corrected by OJ No L 194, 19.7.1978, p. 29. 36. 378 L 0318: Council Directive 78/318/EEC of 21 December 1977 on the approximation of the laws of the Member States relating to the wiper and washer systems of motor vehicles (OJ No L 81, 28.3.1978, p. 49), as corrected by OJ No L 194, 19.7.1978, p. 30. 37. 378 L 0548: Council Directive 78/548/EEC of 12 June 1978 on the approximation of the laws of the Member States relating to heating systems for the passenger compartments of motor vehicles (OJ No L 168, 26.6.1978, p. 40). 38. 378 L 0549: Council Directive 78/549/EEC of 12 June 1978 on the approximation of the laws of the Member States relating to the wheel guards of motor vehicles (OJ No L 168, 26.6.1978, p. 45). 39. 378 L 0932: Council Directive 78/932/EEC of 16 October 1978 on the approximation of the laws of the Member States relating to head restraints of seats of motor vehicles (OJ No L 325, 20.11.1978, p. 1), as corrected by OJ No L 329, 25.11.1982, p. 31, as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 214). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex VI, the following shall be added to point 1.1.1: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 40. 378 L 1015: Council Directive 78/1015/EEC of 23 November 1978 on the approximation of the laws of the Member States on the permissible sound level and exhaust system of motorcycles (OJ No L 349, 13.12.1978, p. 21), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 214),  387 L 0056: Council Directive 87/56/EEC of 18 December 1986 (OJ No L 24, 27.1.1987, p. 42),  389 L 0235: Council Directive 89/235/EEC of 13 March 1989 (OJ No L 98, 11.4.1989, p. 1). The EFTA States may, until 1 January 1995, apply their national legislation, including the possibility of refusing the registration, sale, entry into service or use, on grounds of their sound level and exhaust system, of motorcycles falling within the scope of the Directive in question which respect the requirements of Directive 78/1015/EEC, as last amended. From 1 January 1995, the EFTA States may continue to apply their national legislation, but they shall allow free circulation according to the Community acquis. All proposals to amend, up-date, extend or otherwise develop the Community acquis in relation to the matters covered by the Directive shall be subject to the general decision-making provisions of this Agreement. The EFTA States shall not be entitled to grant certificates according to the Directive until 1 January 1995. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 2, the following indents shall be added:  Typengenehmigung  in Austrian law,  tyyppihyvÃ ¤ksyntÃ ¤ / typgodkÃ ¤nnande  in Finnish law,  gerÃ °arviÃ °urkenning  in Icelandic law,  Typengenehmigung  in Liechtensteiner law,  typegodkjenning  in Norwegian law,  typgodkÃ ¤nnande  in Swedish law,  Typengenehmigung / approbation du type / approvazione del tipo  in Swiss law. (b) In Annex II, the following shall be added to point 3.1.3: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 41. 380 L 0780: Council Directive 80/780/EEC of 22 July 1980 on the approximation of the laws of the Member States relating to rear-view mirrors for two-wheeled motor vehicles with or without a side-car and to their fitting on such vehicles (OJ No L 229, 30.8.1980, p. 49), as amended by:  380 L 1272: Council Directive 80/1272/EEC of 22 December 1980(OJ No L 375, 31.12.1980, p. 73),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 214). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Article 8, the following indents shall be added:  Typengenehmigung  in Austrian law,  tyyppihyvÃ ¤ksyntÃ ¤ / typgodkÃ ¤nnande  in Finnish law,  gerÃ °arviÃ °urkenning  in Icelandic law,  Typengenehmigung  in Liechtensteiner law,  typegodkjenning  in Norwegian law,  typgodkÃ ¤nnande  in Swedish law,  Typengenehmigung / approbation du type / approvazione del tipo  in Swiss law. 42. 380 L 1268: Council Directive 80/1268/EEC of 16 December 1980 on the approximation of the laws of the Member States relating to the fuel consumption of motor vehicles (OJ No L 375, 31.12.1980, p. 36), as amended by:  389 L 0491: Commission Directive 89/491/EEC of 17 July 1989 (OJ No L 238, 15.8.1989, p. 43). 43. 380 L 1269: Council Directive 80/1269/EEC of 16 December 1980 on the approximation of the laws of the Member States relating to the engine power of motor vehicles (OJ No L 375, 31.12.1980, p. 46), as amended by:  388 L 0195: Commission Directive 88/195/EEC of 24 March 1988 (OJ No L 92, 9.4.1988, p. 50), as corrected by OJ No L 105, 26.4.1988, p. 34,  389 L 0491: Commission Directive 89/491/EEC of 17 July 1989 (OJ No L 238, 15.8.1989, p. 43). 44. 388 L 0077: Council Directive 88/77/EEC of 3 December 1987 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous pollutants from diesel engines for use in vehicles (OJ No L 36, 9.2.1988, p. 33). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex I, the following shall be added to point 5.1.3: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 45. 389 L 0297: Council Directive 89/297/EEC of 13 April 1989 on the approximation of the laws of the Member States relating to the lateral protection (side guards) of certain motor vehicles and their trailers (OJ No L 124, 5.5.1989, p. 1). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 46. 377 Y 0726(01): Council Resolution of 29 June 1977 on EEC whole vehicle type-approval for passenger cars (OJ No C 177, 26.7.1977, p. 1). 47. C/281/88/p. 9: Commission notice on procedures for the type-approval and registration of vehicles previously registered in another Member State (OJ No C 281, 4.11.1988, p. 9). II. AGRICULTURAL AND FORESTRY TRACTORS ACTS REFERRED TO 1. 374 L 0150: Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors (OJ No L 84, 28.3.1974, p. 10), as corrected by OJ No L 226, 18.8.1976, p. 16, as amended by:  379 L 0694: Council Directive 79/694/EEC of 24 July 1979 (OJ No L 205, 13.8.1979, p. 17),  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 17),  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 212),  388 L 0297: Council Directive 88/297/EEC of 3 May 1988 (OJ No L 126, 20.5.1988, p. 52). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Article 2(a), the following indents shall be added:  Typengenehmigung  in Austrian law,  tyyppihyvÃ ¤ksyntÃ ¤ / typgodkÃ ¤nnande  in Finnish law,  gerÃ °arviÃ °urkenning  in Icelandic law,  Typengenehmigung  in Liechtensteiner law,  typegodkjenning  in Norwegian law,  typgodkÃ ¤nnande  in Swedish law,  Typengenehmigung / approbation du type / approvazione del tipo  in Swiss law. 2. 374 L 0151: Council Directive 74/151/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to certain parts and characteristics of wheeled agricultural or forestry tractors (OJ No L 84, 28.3.1974, p. 25), as corrected by OJ No L 226, 18.8.1976, p. 16, as amended by:  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45),  388 L 0410: Commission Directive 88/410/EEC of 21 June 1988 (OJ No L 200, 26.7.1988, p. 27). 3. 374 L 0152: Council Directive 74/152/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the maximum design speed of and load platforms for wheeled agricultural or forestry tractors (OJ No L 84, 28.3.1974, p. 33), as corrected by OJ No L 226, 18.8.1976, p. 16, as amended by:  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45),  388 L 0412: Commission Directive 88/412/EEC of 22 June 1988 (OJ No L 200, 26.7.1988, p. 31). 4. 374 L 0346: Council Directive 74/346/EEC of 25 June 1974 on the approximation of the laws of the Member States relating to rear-view mirrors for wheeled agricultural or forestry tractors (OJ No L 191, 15.7.1974, p. 1), as corrected by OJ No L 226, 18.8.1976, p. 16, as amended by:  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45). 5. 374 L 0347: Council Directive 74/347/EEC of 25 June 1974 on the approximation of the laws of the Member States relating to the field of vision and windscreen wipers for wheeled agricultural or forestry tractors (OJ No L 191, 15.7.1974, p. 5), as corrected by OJ No L 226, 18.8.1976, p. 16, as amended by:  379 L 1073: Commission Directive 79/1073/EEC of 22 November 1979 (OJ No L 331, 27.12.1979, p. 20),  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45). 6. 375 L 0321: Council Directive 75/321/EEC of 20 May 1975 on the approximation of the laws of the Member States relating to the steering equipment of wheeled agricultural or forestry tractors (OJ No L 147, 9.6.1975, p. 24), as corrected by OJ No L 226, 18.8.1976, p. 16, as amended by:  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45),  388 L 0411: Commission Directive 88/411/EEC of 21 June 1988 (OJ No L 200, 26.7.1988, p. 30). 7. 375 L 0322: Council Directive 75/322/EEC of 20 May 1975 on the approximation of the laws of the Member States relating to the suppression of radio interference produced by spark-ignition engines fitted to wheeled agricultural or forestry tractors (OJ No L 147, 9.6.1975, p. 28), as corrected by OJ No L 226, 18.8.1976, p. 16, as amended by:  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45). 8. 376 L 0432: Council Directive 76/432/EEC of 6 April 1976 on the approximation of the laws of the Member States relating to the braking devices of wheeled agricultural or forestry tractors (OJ No L 122, 8.5.1976, p. 1), as corrected by OJ No L 226, 18.8.1976, p. 16, as amended by:  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45). 9. 376 L 0763: Council Directive 76/763/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to passenger seats for wheeled agricultural or forestry tractors (OJ No L 262, 27.9.1976, p. 135), as amended by:  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45). 10. 3 77 L 0311: Council Directive 77/31 I/EEC of 29 March 1977 on the approximation of the laws of the Member States relating to the driver-perceived noise level of wheeled agricultural or forestry tractors (OJ No L 105, 28.4.1977, p. 1), as amended by:  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45). 11. 377 L 0536: Council Directive 77/536/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to the roll-over protection structures of wheeled agricultural or forestry tractors (OJ No L 220, 29.8.1977, p. 1), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 213),  389 L 0680: Council Directive 89/680/EEC of 21 December 1989 (OJ No L 398, 30.12.1989, p. 26). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex VI, the following shall be added: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 12. 377 L 0537: Council Directive 77/537/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in wheeled agricultural or forestry tractors (OJ No L 220, 29.8.1977, p. 38), as amended by:  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45). 13. 378 L 0764: Council Directive 78/764/EEC of 25 July 1978 on the approximation of the laws of the Member States relating to the driver's seat on wheeled agricultural or forestry tractors (OJ No L 255, 18.9.1978, p. 1), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45),  383 L 0190: Commission Directive 83/190/EEC of 28 March 1983 (OJ No L 109, 26.4.1983, p. 13),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 214),  388 L 0465: Commission Directive 88/465/EEC of 30 June 1988 (OJ No L 228, 17.8.1988, p. 31). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex II, the following shall be added to point 3.5.2.1: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 14. 378 L 0933: Council Directive 78/933/EEC of 17 October 1978 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on wheeled agricultural and forestry tractors (OJ No L 325, 20.11.1978, p. 16), as amended by:  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45). 15. 379 L 0532: Council Directive 79/532/EEC of 17 May 1979 on the approximation of the laws of the Member States relating to the component type-approval of lighting and light-signalling devices on wheeled agricultural or forestry tractors (OJ No L 145, 13.6.1979, p. 16), as amended by:  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45). 16. 379 L 0533: Council Directive 79/533/EEC of 17 May 1979 on the approximation of the laws of the Member States relating to the coupling device and the reverse of wheeled agricultural or forestry tractors (OJ No L 145, 13.6.1979, p. 20), as amended by:  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45). 17. 379 L 0622: Council Directive 79/622/EEC of 25 June 1979 on the approximation of the laws of the Member States relating to the roll-over protection structures of wheeled agricultural or forestry tractors (static testing) (OJ No L 179, 17.7.1979, p. 1), as amended by:  382 L 0953: Commission Directive 82/953/EEC of 15 December 1982 (OJ No L 386, 31.12.1982, p. 31),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 214),  388 L 0413: Commission Directive 88/413/EEC of 22 June 1988 (OJ No L 200, 26.7.1988, p. 32), The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex VI, the following shall be added: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 18. 380 L 0720: Council Directive 80/720/EEC of 24 June 1980 on the approximation of the laws of the Member States relating to the operating space, access to the driving position and the doors and windows of wheeled agricultural or forestry tractors (OJ No L 194, 28.7.1980, p. 1), as amended by:  382 L 0890: Council Directive 82/890/EEC of 17 December 1982 (OJ No L 378, 31.12.1982, p. 45),  388 L 0414: Commission Directive 88/414/EEC of 22 June 1988 (OJ No L 200, 26.7.1988, p. 34). 19. 386 L 0297: Council Directive 86/297/EEC of 26 May 1986 on the approximation of the laws of the Member States relating to the power take-offs of wheeled agricultural and forestry tractors and their protection (OJ No L 186, 8.7.1986, p. 19). 20. 386 L 0298: Council Directive 86/298/EEC of 26 May 1986 on rear-mounted roll-over protection structures of narrow-track wheeled agricultural and forestry tractors (OJ No L 186, 8.7.1986, p. 26), as amended by:  389 L 0682: Council Directive 89/682/EEC of 21 December 1989 (OJ No L 398, 30.12.1989, p. 29). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex VI, the following shall be added: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 21. 386 L 0415: Council Directive 86/415/EEC of 24 July 1986 on the installation, location, operation and identification of the controls of wheeled agricultural or forestry tractors (OJ No L 240, 26.8.1986, p. 1). 22. 387 L 0402: Council Directive 87/402/EEC of 25 June 1987 on roll-over protection structures mounted in front of the driver's seat on narrow-track wheeled agricultural and forestry tractors (OJ No L 220, 8.8.1987, p. 1), as amended by:  389 L 0681: Council Directive 89/681/EEC of 21 December 1989 (OJ No L 398, 30.12.1989, p. 27). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex VII, the following shall be added: 12 for Austria 17 for Finland IS for Iceland FL for Liechtenstein 16 for Norway 5 for Sweden 14 for Switzerland. 23. 389 L 0173: Council Directive 89/173/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to certain components and characteristics of wheeled agricultural or forestry tractors (OJ No L 67, 10.3.1989, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Annex III A, the following shall be added to footnote 1 of point 5.4.1: 12 for Austria, 17 for Finland, IS for Iceland, FL for Liechtenstein, 16 for Norway, 5 for Sweden, 14 for Switzerland. (b) in Annex V, the following shall be added to the text in brackets of point 2.1.3: 12 for Austria, 17 for Finland, IS for Iceland, FL for Liechtenstein, 16 for Norway, 5 for Sweden, 14 for Switzerland. III. LIFTING AND MECHANICAL HANDLING APPLIANCES ACTS REFERRED TO 1. 373 L 0361: Council Directive 73/361/EEC of 19 November 1973 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the certification and marking of wire-ropes, chains and hooks (OJ No L 335, 5.12.1973, p. 51), as amended by:  376 L 0434: Commission Directive 76/434/EEC of 13 April 1976 (OJ No L 122, 8.5.1976, p. 20). 2. 384 L 0528: Council Directive 84/528/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to common provisions for lifting and mechanical handling appliances (OJ No L 300, 19.11.1984, p. 72), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 214),  388 L 0665: Council Directive 88/665/EEC of 21 December 1988 (OJ No L 382, 31.12.1988, p. 42). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex I, the following shall be added to the text in brackets in point 3: A for Austria, CH for Switzerland, FL for Liechtenstein, IS for Iceland, N for Norway, S for Sweden, SF for Finland. 3. 384 L 0529: Council Directive 84/529/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to electrically operated lifts (OJ No L 300, 19.11.1984, p. 86), as amended by:  386 L 0312: Commission Directive 86/312/EEC of 18 June 1986 (OJ No L 196, 18.7.1986, p. 56),  390 L 0486: Council Directive 90/486/EEC of 17 September 1990 (OJ No L 270, 2.10.1990, p. 21). 4. 386 L 0663: Council Directive 86/663/EEC of 22 December 1986 on the approximation of the laws of the Member States relating to self-propelled industrial trucks (OJ No L 384, 31.12.1986, p. 12), as amended by:  389 L 0240: Commission Directive 89/240/EEC of 16 December 1988 (OJ No L 100. 12.4.1989, p. 1). IV. HOUSEHOLD APPLIANCES ACTS REFERRED TO 1. 379 L 0530: Council Directive 79/530/EEC of 14 May 1979 on the indication by labelling of the energy consumption of household appliances (OJ No L 145, 13.6.1979, p. 1). 2. 379 L 0531: Council Directive 79/531/EEC of 14 May 1979 applying to electric ovens Directive 79/530/EEC on the indication by labelling of the energy consumption of household appliances (OJ No L 145, 13.6.1979, p. 7), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 227). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Annex I, the following shall be added to point 3.1.1: sÃ ¤hkÃ ¶uuni, in Finnish (FI) rafmagnsbÃ ¶kunarofn, in Icelandic (IS) elektrisk stekeovn, in Norwegian (N) elektrisk ugn, in Swedish (S); (b) in Annex I, the following shall be added to point 3.1.3: kÃ ¤yttÃ ¶tilavuus, in Finnish (FI) nÃ ½tanlegt rÃ ½mi, in Icelandic (IS) nyttevolum, in Norwegian (N) nyttovolym, in Swedish (S); (c) in Annex I, the following shall be added to point 3.1.5.1: esilÃ ¤mmityskulutus 200oC:een, in Finnish (FI) forhitunarnotkun Ã ­ 200o C, in Icelandic (IS) energiforbruk ved oppvarming til 200o C, in Norwegian (N) EnergifÃ ¶rbrukning vid uppvÃ ¤rmning till 200o C, in Swedish (S) vakiokulutus (yhden tunnin aikana 200oC:ssa), in Finnish (FI) jafnstÃ ¶Ã °unotkun (ein klukkustund viÃ ° 200o C), in Icelandic (IS) energiforbruk for Ã ¥ opprettholde en bestemt temperatur (en time pÃ ¥ 200o C), in Norwegian (N) EnergifÃ ¶rbrukning fÃ ¶r att upprÃ ¤tthÃ ¥lla en temperatur (pÃ ¥ 200o C i en timme), in Swedish (S) KOKONAISKULUTUS, in Finnish (FI) ALLS, in Icelandic (IS) TOTALT, in Norwegian (N) TOTALT, in Swedish (S); (d) in Annex I, the following shall be added to point 3.1.5.3: puhdistusvaiheen kulutus, in Finnish (FI) hreinsilotunotkun, in Icelandic (IS) energiforbruk for en rengjÃ ¸ringsperiode, in Norwegian (N) EnergifÃ ¶rbrukning vid en rengÃ ¶ringsprocess, in Swedish (S); (e) the following Annexes shall be added: ANNEX II(h) (drawings with the adaptations in Finnish) ANNEX II(i) (drawings with the adaptations in Icelandic) ANNEX II(j) (drawings with the adaptations in Norwegian) ANNEX II(k) (drawings with the adaptations in Swedish). 3. 386 L 0594: Council Directive 86/594/EEC of 1 December 1986 on airborne noise emitted by household appliances (OJ No L 344, 6.12.1986, p. 24). V. GAS APPLIANCES ACTS REFERRED TO 1. 378 L 0170: Council Directive 78/170/EEC of 13 February 1978 on the performance of heat generators for space heating and the production of hot water in new or existing non-industrial buildings and on the insulation of heat and domestic hot-water distribution in new non-industrial buildings (OJ No L 52, 23.2.1978, p. 32) (1). 2. 390 L 0396: Council Directive 90/396/EEC of 29 June 1990 on the approximation of the laws of the Member States relating to appliances burning gaseous fuels (OJ No L 196, 26.7.1990, p. 15). VI. CONSTRUCTION PLANT AND EQUIPMENT ACTS REFERRED TO 1. 379 L 0113: Council Directive 79/113/EEC of 19 December 1978 on the approximation of the laws of the Member States relating to the determination of the noise emission of construction plant and equipment (OJ No L 33, 8.2.1979, p. 15), as amended by:  381 L 1051: Council Directive 81/1051/EEC of 7 December 1981 (OJ No L 376, 30.12.1981, p. 49),  385 L 0405: Commission Directive 85/405/EEC of 11 July 1985 (OJ No L 233, 30.8.1985, p. 9). 2. 384 L 0532: Council Directive 84/532/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to common provisions for construction plant and equipment (OJ No L 300, 19.11.1984, p. 111), as corrected by OJ No L 41, 12.2.1985, p. 15, as amended by:  388 L 0665: Council Directive 88/665/EEC of 21 December 1988 (OJ No L 382, 31.12.1988, p. 42). 3. 384 L 0533: Council Directive 84/533/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of compressors (OJ No L 300, 19.11.1984, p. 123), as amended by:  385 L 0406: Commission Directive 85/406/EEC of 11 July 1985 (OJ No L 233, 30.8.1985, p. 11). 4. 384 L 0534: Council Directive 84/534/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of tower cranes (OJ No L 300, 19.11.1984, p. 130), as corrected by OJ No L 41, 12.2.1985, p. 15, as amended by:  387 L 0405: Council Directive 87/405/EEC of 25 June 1987 (OJ No L 220, 8.8.1987, p. 60). 5. 384 L 0535: Council Directive 84/535/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of welding generators (OJ No L 300, 19.11.1984, p. 142), as amended by:  385 L 0407: Commission Directive 85/407/EEC of 11 July 1985 (OJ No L 233, 30.8.1985, p. 16). 6. 384 L 0536: Council Directive 84/536/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of power generators (OJ No L 300, 19.11.1984, p. 149), as corrected by OJ No L 41, 12.2.1985, p. 17, as amended by:  385 L 0408: Commission Directive 85/408/EEC of 11 July 1985 (OJ No L 233, 30.8.1985, p. 18). 7. 384 L 0537: Council Directive 84/537/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of powered hand-held concrete-breakers and picks (OJ No L 300, 19.11.1984, p. 156), as corrected by OJ No L 41, 12.2.1985, p. 17, as amended by:  385 L 0409: Commission Directive 85/409/EEC of 11 July 1985 (OJ No L 233, 30.8.1985, p. 20). 8. 386 L 0295: Council Directive 86/295/EEC of 26 May 1986 on the approximation of the laws of the Member States relating to roll-over protective structures (ROPS) for certain construction plant (OJ No L 186, 8.7.1986, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex IV, the following shall be added to the text in brackets: A for Austria, CH for Switzerland, FL for Liechtenstein, IS for Iceland, N for Norway, S for Sweden, SF for Finland. 9. 386 L 0296: Council Directive 86/296/EEC of 26 May 1986 on the approximation of the laws of the Member States relating to falling-object protective structures (FOPS) for certain construction plant (OJ No L 186, 8.7.1986, p. 10). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex IV, the following shall be added to the text in brackets: A for Austria, CH for Switzerland, FL for Liechtenstein, IS for Iceland, N for Norway, S for Sweden, SF for Finland. 10. 386 L 0662: Council Directive 86/662/EEC of 22 December 1986 on the limitation of noise emitted by hydraulic excavators, rope-operated excavators, dozers, loaders and excavator-loaders (OJ No L 384, 31.12.1986, p. 1), as amended by:  389 L 0514: Commission Directive 89/514/EEC of 2 August 1989 (OJ No L 253, 30.8.1989, p. 35). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 11. Commission Communication relating to harmonized noise measurement methods for construction plant. (Adopted 3 January 1981.) 12. 386 X 0666: Council Recommendation 86/666/EEC of 22 December 1986 on fire safety in existing hotels (OJ No L 384, 31.12.1986, p. 60). VII. OTHER MACHINES ACTS REFERRED TO 1. 384 L 0538: Council Directive 84/538/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to the permissible sound power level of lawnmowers (OJ No L 300, 19.11.1984, p. 171), as amended by:  387 L 0252: Commission Directive 87/252/EEC of 7 April 1987 (OJ No L 117, 5.5.1987, p. 22), as corrected by OJ No L 158, 18.6.1987, p. 31,  388 L 0180: Council Directive 88/180/EEC of March 1988 (OJ No L 81, 26.3.1988, p. 69),  388 L 0181: Council Directive 88/181/EEC of 22 March 1988 (OJ No L 81, 26.3.1988, p. 71). VIII. PRESSURE VESSELS ACTS REFERRED TO 1. 375 L 0324: Council Directive 75/324/EEC of 20 May 1975 on the approximation of the laws of the Member States relating to aerosol dispensers (OJ No L 147, 9.6.1975, p. 40). 2. 376 L 0767: Council Directive 76/767/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to common provisions for pressure vessels and methods of inspecting them (OJ No L 262, 27.9.1976, p. 153), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 213),  388 L 0665: Council Directive 88/665/EEC of 21 December 1988 (OJ No L 382, 31.12.1988, p. 42). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to the text in brackets in the first indent of point 3.1 of Annex I and in the first indent of point 3.1.1.1.1 of Annex II: A for Austria, CH for Switzerland, FL for Liechtenstein, IS for Iceland, N for Norway, S for Sweden, SF for Finland. 3. 384 L 0525: Council Directive 84/525/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to seamless, steel gas cylinders (OJ No L 300, 19.11.1984, p. 1). 4. 384 L 0526: Council Directive 84/526/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to seamless, unalloyed aluminium and aluminium alloy gas cylinders (OJ No L 300, 19.11.1984, p. 20). 5. 384 L 0527: Council Directive 84/527/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to welded unalloyed steel gas cylinders (OJ No L 300, 19.11.1984, p. 48). 6. 387 L 0404: Council Directive 87/404/EEC of 25 June 1987 on the harmonization of the laws of the Member States relating to simple pressure vessels (OJ No L 220, 8.8.1987, p. 48), as amended by:  390 L 0488: Council Directive 90/488/EEC of 17 September 1990 (OJ No L 270, 2.10.1990, p. 25). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following act: 7. 389 X 0349: Commission Recommendation 89/349/EEC of 13 April 1989 on the reduction of chlorofluorocarbons by the aerosol industry (OJ No L 144, 27.5.1989, p. 56). IX. MEASURING INSTRUMENTS ACTS REFERRED TO 1. 371 L 0316: Council Directive 71/316/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metro-logical control (OJ No L 202, 6.9.1971, p. 1), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 118),  372 L 0427: Council Directive 72/427/EEC of 19 December 1972 (OJ No L 291, 28.12.1972, p. 156),  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 109),  383 L 0575: Council Directive 83/575/EEC of 26 October 1983 (OJ No L 332, 28.11.1983, p. 43),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 212),  387 L 0354: Council Directive 87/354/EEC of 25 June 1987 (OJ No L 192, 11.7.1987, p. 43),  388 L 0665: Council Directive 88/665/EEC of 21 December 1988 (OJ No L 382, 31.12.1988, p. 42). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) To the first indent of point 3.1 of Annex I and to the first indent of point 3.1.1.1 (a) of Annex II, the following shall be added to the text in brackets: A for Austria, CH for Switzerland, FL for Liechtenstein, IS for Iceland, N for Norway, S for Sweden, SF for Finland, (b) The drawings to which Annex II point 3.2.1 refers, shall be supplemented by the letters necessary for the signs A, CH, FL, IS, N, S, SF. 2. 371 L 0317: Council Directive 71/317/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to 5 to 50 kilogram medium accuracy rectangular bar weights and 1 gram to 10 kilogram medium accuracy cylindrical weights (OJ No L 202, 6.9.1971, p. 14). 3. 371 L 0318: Council Directive 71/318/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to gas volume meters (OJ No L 202, 6.9.1971, p. 21), as amended by:  374 L 0331: Commission Directive 74/331/EEC of 12 June 1974 (OJ No L 189, 12.7.1974, p. 9),  378 L 0365: Commission Directive 78/365/EEC of 31 March 1978 (OJ No L 104, 18.4.1978, p. 26),  382 L 0623: Commission Directive 82/623/EEC of 1 July 1982 (OJ No L 252, 27.8.1982, p. 5). 4. 371 L 0319: Council Directive 71/319/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to meters for liquids other than water (OJ No L 202, 6.9.1971, p. 32). 5. 371 L 0347: Council Directive 71/347/EEC of 12 October 1971 on the approximation of the laws of the Member States relating to the measuring of the standard mass per storage volume of grain (OJ No L 239, 25.10.1971, p. 1), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 119),  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 109),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ NO L 302, 15.11.1985, p. 212). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: To Article 1(a) the following is added between the brackets: EY hehtolitrapaino (in Finnish) EB hektÃ ³lÃ ­trapyngd (in Icelandic) EF hektolitervekt (in Norwegian) EG hektolitervikt (in Swedish). 6. 371 L 0348: Council Directive 71/348/EEC of 12 October 1971 on the approximation of the laws of the Member States relating to ancillary equipment for meters for liquids other than water (OJ No L 239, 25.10,1971, p. 9), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 119),  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 109),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 212). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Chapter IV of the Annex the following shall be added at the end of section 4.8.1: 10 Groschen (Austria) 10 penniÃ ¤/10 penni (Finland) 10 aurar (Iceland) 1 Rappen (Liechtenstein) 10 Ã ¸re (Norway) 1 Ã ¶re (Sweden) 1 Rappen/1 centime/1 centesimo (Switzerland). 7. 371 L 0349: Council Directive 71/349/EEC of 12 October 1971 concerning the approximation of the laws of the Member States relating to the calibration of the tanks of vessels (OJ No L 239, 25.10.1971, p. 15). 8. 373 L 0360: Council Directive 73/360/EEC of 19 November 1973 on the approximation of the laws of the Member States relating to non-automatic weighing machines (OJ No L 335, 5.12.1973, p. 1), as amended by:  376 L 0696: Commission Directive 76/696/EEC of 27 July 1976 (OJ No L 236, 27.8.1976, p. 26),  382 L 0622: Commission Directive 82/622/EEC of 1 July 1982 (OJ No L 252, 27.8.1982, p. 2),  390 L 0384: Council Directive 90/384/EEC of 20 June 1990 on the harmonization of the laws of the Member States relating to non-automatic weighing instruments (OJ L No 189, 20.7.1990, p. 1), as corrected by OJ No L 258, 22.9.1990, p. 35. 9. 373 L 0362: Council Directive 73/362/EEC of 19 November 1973 on the approximation of the laws of the Member States relating to material measures of length (OJ No L 335, 5.12.1973, p. 56), as amended by:  378 L 0629: Council Directive 78/629/EEC of 19 June 1978 (OJ No L 206, 29.7.1978, p. 8),  385 L 0146: Commission Directive 85/146/EEC of 31 January 1985 (OJ No L 54, 23.2.1985, p. 29). 10. 374 L 0148: Council Directive 74/148/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to weights of from 1 mg to 50 kg of above-medium accuracy (OJ No L 84, 28.3.1974, p. 3), 11. 375 L 0033: Council Directive 75/33/EEC of 17 December 1974 on the approximation of the laws of the Member States relating to cold-water meters (OJ No L 14, 20.1.1975, p. 1). 12. 375 L 0106: Council Directive 75/106/EEC of 19 December 1974 on the approximation of the laws of the Member States relating to the making-up by volume of certain prepackaged liquids (OJ No L 42, 15.2.1975, p. 1), as corrected by OJ No L 324, 16.12.1975, p. 31, as amended by:  378 L 0891: Commission Directive 78/891/EEC of 28 September 1978 (OJ No L 311, 4.11.1978, p. 21),  379 L 1005: Council Directive 79/1005/EEC of 23 November 1979 (OJ No L 308, 4.12,1979, p. 25),  385 L 0010: Council Directive 85/10/EEC of 18 December 1984 (OJ No L 4, 5,1.1985, p. 20),  388 L 0316: Council Directive 88/316/EEC of 7 June 1988 (OJ No L 143, 10.6.1988, p. 26), as corrected by OJ No L 189, 20.7.1988, p. 28,  389 L 0676: Council Directive 89/676/EEC of 21 December 1989 (OJ No L 398, 30.12.1989, p. 18). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the products listed in Annex III(1)(a), when contained in returnable packages may, until 31 December 1996, be marketed in the following volumes: in Switzerland and Liechtenstein: 0.7 litres, in Sweden: 0.7 litres, in Norway: 0.35 to 0.7 litres, in Austria: 0.7 litres. The products listed in Annex III(3)(a), when contained in returnable packages may, in Norway, until 31 December 1996, be marketed in the volumes 0.35 to 0.7 litres. The products listed in Annex 111(4), when contained in returnable packages may, in Sweden, until 31 December 1996, be marketed in the volumes 0.375 to 0.75 litres. The products listed in Annex III(8)(a) and (b), when contained in returnable packages may, in Norway, until 31 December 1996, be marketed in the volume 0.35 litres. From 1 January 1993 the EFTA States shall ensure free circulation of products marketed according to the requirements of Directive 75/106, as last amended; (b) in Annex III, the left column shall be replaced by the following: Liquids 1. (a) Wine of fresh grapes; fresh grape must with fermentation arrested by the addition of alcohol including wine made of unfermented grape juice blended with alcohol, except for wines included in Common Customs Tariff subheading Nos 2205 A and B/HS subheading Nos 2204 10 , 2204 21 and 2204 29 and liqueur wines (CCT subheading No ex 2205 C/HS heading No ex 2204 ); grape must, in fermentation or with fermentation arrested otherwise than by the addition of alcohol (CCT heading No 2204/HS subheading No 2204 30 ) (b) Yellow  wines entitled to use the following designations of origin: CÃ ´tes du Jura , Arbois , L'Etoile  and ChÃ ¢teau-Chalon  (c) Other non-sparkling fermented beverages, for example, cider, perry and mead (CCT subheading No 2207 B II/HS subheading No 2206 00 ) (d) Vermouths and other wines of fresh grapes flavoured with aromatic extracts (CCT heading No 2206/HS heading No 2205); liqueur wines (CCT subheading No ex 2205 C/HS heading No ex 2204 ) 2. (a)  Sparkling wines (CCT subheading No 2205 A/HS subheading No 2204 10 )  Wine other than that referred to in subheading No 2204 10 in bottles with mushroom  stoppers held in place by ties or fastenings, and wine otherwise put up with an excess pressure of not less than one bar but less than three bar, measured at a temperature of 20oC (CCT subheading No 2205 B/HS subheading Nos ex 2204 21 and ex 2204 29 ) (b) Other fermented sparkling beverages, for example, cider, perry and mead (CCT subheading No 2207 B 1/HS heading No 2206 00 ) 3. (a) Beer made from malt (CCT heading No 2203/HS heading No 2203 00 ), excluding acid beers (b) Acid beers, gueuze 4. Spirits (other than those of CCT heading No 2208/HS heading No 2207); liqueurs and other spirituous beverages; compound alcoholic preparations (known as concentrated extracts ) for the manufacture of beverages (CCT heading No 2209/HS heading No 2208) 5. Vinegar and substitutes for vinegar (CCT heading No 2210/HS heading No 2209 00 ) 6. Olive oils (CCT subheading No 1507 A/HS subheading Nos 1509 10 and 1509 90 , and HS heading No 1510), other edible oils (CCT subheading No 1507 D II/HS heading Nos 1507 and 1508, and 1511 to 1517) 7.  Milk, fresh, not concentrated or sweetened (CCT heading No ex 0401 /HS heading No 04.01), excluding yoghurt, kephir, curdled milk, whey and other fermented or acidified milk  Milk-based beverages (CCT subheading No 2202 B/HS subheading Nos ex 0403 10 and ex 0403 90 ) 8. (a) Waters, including spa waters and aerated waters (CCT heading No 2201/HS heading No 22.01) (b) Lemonade, flavoured spa waters and flavoured aerated waters and other non-alcoholic beverages not containing milk or milkfats, (CCT subheading No 22.02 A/HS heading No 2202) excluding fruit and vegetable juices falling within CCT heading No 2207/HS heading No 2209 and concentrates (c) Beverages labelled as alcohol-free aperitifs 9. Fruit juices (including grape must) or vegetable juices, whether or not containing added sugar, but unfermented and not containing spirit falling within CCT subheading No 2007 B/HS heading No 2009, fruit nectar (Council Directive 75/726/EEC of 17 November 1975 on the approximation of the laws of the Member States concerning fruit juices and certain similar products) (2). 13. 375 L 0107: Council Directive 75/107/EEC of 19 December 1974 on the approximation of the laws of the Member States relating to bottles used as measuring containers (OJ No L 42, 15.2.1975, p. 14). 14. 375 L 0410: Council Directive 75/410/EEC of 24 June 1975 on the approximation of the laws of the Member States relating to continuous totalizing weighing machines (OJ No L 183, 14.7.1975, p. 25). 15. 376 L 0211: Council Directive 76/21 I/EEC of 20 January 1976 on the approximation of the laws of the Member States relating to the making-up by weight or by volume of certain prepackaged products (OJ No L 46, 21.2.1976, p. 1), as amended by:  378 L 0891: Commission Directive 78/891/EEC of 28 September 1978 (OJ No L 311, 4.11.1978, p. 21). 16. 376 L 0764: Council Directive 76/764/EEC of 27 July 1976 on the approximation of the laws of the Member States on clinical mercury-in-glass, maximum reading thermometers (OJ No L 262, 27.9.1976, p. 139), as amended by:  383 L 0128: Council Directive 83/128/EEC of 28 March 1983 (OJ No L 91, 9.4.1983, p. 29),  384 L 0414: Commission Directive 84/414/EEC of 18 July 1984 (OJ No L 228, 25.8.1984, p. 25). 17. 376 L 0765: Council Directive 76/765/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to alcoholometers and alcohol hydrometers (OJ No L 262, 27.9.1976, p. 143), as corrected by OJ No L 60, 5.3.1977, p. 26, as amended by:  382 L 0624: Commission Directive 82/624/EEC of 1 July 1982 (OJ No L 252, 27.8.1982, p. 8). 18. 376 L 0766: Council Directive 76/766/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to alcohol tables (OJ No L 262, 27.9.1976, p. 149). 19. 376 L 0891: Council Directive 76/891/EEC of 4 November 1976 on the approximation of the laws of the Member States relating to electrical energy meters (OJ No L 336, 4.12.1976, p. 30), as amended by:  382 L 0621: Commission Directive 82/621/EEC of 1 July 1982 (OJ No L 252, 27.8.1982, p. 1). 20. 377 L 0095: Council Directive 77/95/EEC of 21 December 1976 on the approximation of the laws of the Member States relating to taximeters (OJ No L 26, 31.1.1977, p. 59). 21. 377 L 0313: Council Directive 77/313/EEC of 7 April 1977 on the approximation of the laws of the Member States relating to measuring systems for liquids other than water (OJ L No 105, 28.4.1977, p. 18), as amended by:  382 L 0625: Commission Directive 82/625/EEC of 1 July 1982 (OJ No L 252, 27.8.1982, p. 10). 22. 378 L 1031: Council Directive 78/1031/EEC of 5 December 1978 on the approximation of the laws of the Member States relating to automatic checkweighing and weight grading machines (OJ No L 364, 27.12.1978, p. 1). 23. 379 L 0830: Council Directive 79/830/EEC of 11 September 1979 on the approximation of the laws of the Member States relating to hot-water meters (OJ No L 259, 15.10.1979, p. 1). 24. 380 L 0181: Council Directive 80/181/EEC of 20 December 1979 on the approximation of the laws of the Member States relating to units of measurement and on the repeal of Directive 71/354/EEC (OJ No L 39, 15.2.1980, p. 40), as corrected by OJ No L 296, 15.10.1981, p. 52, as amended by:  385 L 0001: Council Directive 85/1/EEC of 18 December 1984 (OJ No L 2, 3.1.1985, p. 11),  387 L 0355: Council Directive 87/355/EEC of 25 June 1987 (OJ No L 192, 11.7.1987, p. 46),  389 L 0617: Council Directive 89/617/EEC of 27 November 1989 (OJ No L 357, 7.12.1989, p. 28). 25. 380 L 0232: Council Directive 80/232/EEC of 15 January 1980 on the approximation of the laws of the Member States relating to the ranges of nominal quantities and nominal capacities permitted for certain prepackaged products (OJ No L 51, 25.2.1980, p. 1), as amended by:  386 L 0096: Council Directive 86/96/EEC of 18 March 1986 (OJ No L 80, 25.3.1986, p. 55),  387 L 0356: Council Directive 87/356/EEC of 25 June 1987 (OJ No L 192, 11.7.1987, p. 48). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Annex I, points 1 to 1.6 shall be replaced by the following 1. FOOD PRODUCTS SOLD BY WEIGHT (quantity in g) 1.1. Butter (CCT heading No 0403/HS heading No 0405 00), margarine emulsified or non-animal and vegetable fats, low fat spreads 125 - 250 - 500 - 1 000 - 1 500 - 2 000 - 2 500 - 5 000 1.2. Fresh cheeses except petits suisses  and other cheeses put up in the same way (CCT subheading No ex 0404 E I c/HS subheading No 0406 10) 62.5 - 125 - 250 - 500 - 1 000 - 2 000 - 5 000 1.3. Table and cooking salt (CCT subheading No 2501 A/HS heading No 2501) 125 - 250 - 500 - 750 - 1 000 - 1 500 - 5 000 1.4. Impalpable sugars, red or brown sugars, candy sugars 125 - 250 - 500 - 750 - 1 000 - 1 500 - 2 000 - 2 500 - 3 000 - 4 000 - 5 000 1.5. Cereal products (excluding foods for infants) 1.5.1. Cereal floms, groats, flakes and oatmeal and meal, oatflakes (excluding the products referred to in 1.5.4) 125 - 250 - 500 - 1 000 - 1 500 - 2 000 - 2 500 (3) - 5 000 - 10 000 1.5.2. Pasta products (CCT heading No 1903/HS heading No 1902) 125 - 250 - 500 - 1 000 - 1 500 - 2 000 - 3 000 - 4 000 - 5 000 - 10 000 1.5.3. Rice (CCT heading No 1006/HS heading No 1006) 125 - 250 - 500 - 1 000 - 2 000 - 2 500 - 5 000 1.5.4. Prepared foods obtained similar to the swelling or roasting of cereals or cereal products (puffed rice, corn flakes and similar products) (CCT heading No 1905/HS heading No 1904) 250 - 375 - 500 - 750 - 1 000 - 1 500 - 2 000 1.6. Dried vegetables (CCT heading No 0705/HS heading Nos 0712 to 0713), (4) dried fruits (CCT heading Nos or subheading Nos ex 0801, 0803 B, 0804 B, 0812/HS heading Nos ex 0803, ex 0804, ex 0805, ex 0806, ex 0813) 125 - 250 - 500 - 1 000 - 1 500 - 2 000 - 5 000 - 7 500 - 10 000 (3) Not valid for oatmeal and oatflakes." (4) Excluding potatoes and dehydrated vegetables.;" (b) in Annex I, point 4 shall be replaced by the following: 4. READY-TO-USE PAINTS AND VARNISHES (with or without added solvents; CCT subheading No 3209 A II/HS heading Nos 3208, 3209, 3210 excluding dispersed pigments and solutions) (quantity in ml) 25 - 50 - 125 - 250 - 375 - 500 - 750 - 1 000 - 2 000 - 2 500 - 4 000 - 5 000 - 10 000; (c) In Annex I, point 6 shall be replaced by the following: 6. CLEANING PRODUCTS (solids and powder in g, liquids and pastes in ml) Inter alia products for leather and footwear, wood and floor coverings, ovens and metals including for cars, windows and mirrors including for cars (CCT heading No 3405/HS heading No 3405); stain removers, starches and dyes for household use (CCT subheading Nos 3812 A and 3209 C/HS subheading Nos 3809 10 and ex 3212 90), household insecticides (CCT heading No ex 3811/HS subheading No 3808 10), descalers (CCT heading No ex 3402/HS heading Nos ex 3401, ex 3402), household deodorizers (CCT subheading No 3306 B/HS subheading Nos 3307 20, 3307 41 and 3307 49), non-pharmaceutical disinfectants 25 - 50 - 75 - 100 - 150 - 200 - 250 - 375 - 500 - 750 - 1 000 - 1 500 - 2 000 - 5 000 - 10 000; (d) in Annex I, point 7 shall be replaced by the following: 7. COSMETICS: BEAUTY AND TOILET PREPARATIONS (CCT subheading Nos 3306 A and B/HS heading Nos 3303, ex 3307) (solids and powders in g, liquids and pastes in ml); (e) in Annex I, points 8 to 8,4 shall be replaced by the following: 8. WASHING PRODUCTS 8.1. Solid toilet and household soaps (g) (CCT heading No ex 3401/HS subheading Nos ex 3401 11 and ex 3401 19) 25 - 50 - 75 - 100 - 150 - 200 - 250 - 300 - 400 - 500 - 1 000 8.2. Soft soaps (g) (CCT heading No 3401/HS heading No 3401 (20)) 125 - 250 - 500 - 750 - 1 000 - 5 000 - 10 000 8.3. Soap in flakes, chips, etc. (g) (CCT heading No ex 3401/HS subheading No ex 3401 20 250 - 500 - 750 - 1 000 - 3 000 - 5 000 - 10 000 8.4. Liquid washing, cleaning and scouring products and auxiliary products (CCT heading No 3402/HS heading No 3402) and hypochlorite preparations (excluding the products referred to in point 6) (quantity in ml) 125 - 250 - 500 - 750 - 1 000 - 1 250 (5) - 1 500 - 2 000 - 3 000 - 4 000 - 5 000 - 6 000 - 7 000-10 000 (5) For hypochlorites only.." 26. 386 L 0217: Council Directive 86/217/EEC of 26 May 1986 on the approximation of the laws of the Member States relating to tyre pressure gauges for motor vehicles (OJ No L 152, 6.6.1986, p. 48). 27. 390 L 0384: Council Directive 90/384/EEC of 20 June 1990 on the harmonization of the laws of the Member States relating to non-automatic weighing instruments (OJ No L 189, 20.7.1990, p. 1), as corrected by OJ No L 258, 22.9.1990, p. 35. ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 28. 376 X 0223: Commission Recommendation 76/223/EEC of 5 February 1976 to the Member States concerning units of measurement referred to in patent conventions (OJ No L 43, 19.2.1976, p. 22). 29. C/64/73/p. 26: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 64, 6.8.1973, p. 26). 30. C/29/74/p. 33: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 29, 18.3.1974, p. 33). 31. C/108/74/p. 8: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 108, 18.9,1974, p. 8). 32. C/50/75/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 50, 3.3.1975, p. 1). 33. C/66/76/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 66, 22.3.1976, p. 1). 34. C/247/76/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 247, 20.10.1976, p. 1). 35. C/298/76/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 298, 17.12.1976, p. 1). 36. C/9/77/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 9, 13.1.1977, p. 1). 37. C/53/77/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 53, 3.3.1977, p. 1). 38. C/176/77/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 176, 25.7.1977, p. 1). 39. C/79/78/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 79, 3.4.1978, p. 1). 40. C/221/78/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 221, 18.9.1978, p. 1). 41. C/47/79/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 47, 21.2.1979, p. 1). 42. C/194/79/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 194, 31.7.1979, p. 1). 43. C/40/80/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 40, 18.2.1980, p. 1). 44. C/349/80/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 349, 31.12.1980, p. 1). 45. C/297/81/p. 1: Communication from the Commission in application of Council Directive 71/316/EEC (OJ No C 297, 16.11.1981, p. 1). X. ELECTRICAL MATERIAL ACTS REFERRED TO 1. 373 L 0023: Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No L 77, 26.3.1973, p. 29). Finland, Iceland and Sweden shall comply with the provisions of the Directive by 1 January 1994. 2. 376 L 0117: Council Directive 76/117/EEC of 18 December 1975 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres (OJ No L 24, 30.1.1976, p. 45). 3. 379 L 0196: Council Directive 79/196/EEC of 6 February 1979 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (OJ No L 43, 20.2.1979, p. 20), as amended by:  384 L 0047: Commission Directive 84/47/EEC of 16 January 1984 (OJ No L 31, 2.2.1984, p. 19),  388 L 0571: Commission Directive 88/571/EEC of 10 November 1988 (OJ No L 311, 17.11.1988, p. 46),  388 L 0665: Council Directive 88/665/EEC of 21 December 1988 (OJ No L 382, 31.12.1988, p. 42),  390 L 0487: Council Directive 90/487/EEC of 17 September 1990 (OJ No L 270, 2.10.1990, p. 23). 4. 382 L 0130: Council Directive 82/130/EEC of 15 February 1982 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres in mines susceptible to firedamp (OJ No L 59, 2.3.1982, p. 10), as amended by:  388 L 0035: Commission Directive 88/35/EEC of 2 December 1987 (OJ No L 20, 26.1.1988, p. 28),  391 L 0269: Commission Directive 91/269/EEC of 30 April 1991 (OJ No L 134, 29.5.1991, p. 51). 5. 384 L 0539: Council Directive 84/539/EEC of 17 September 1984 on the approximation of the laws of the Member States relating to electro-medical equipment used in human or veterinary medicine (OJ No L 300, 19.11.1984, p. 179). 6. 389 L 0336: Council Directive 89/336/EEC of 3 May 1989 on the approximation of the laws of the Member States relating to electromagnetic compatibility (OJ No L 139, 23.5.1989, p. 19). 7. 390 L 0385: Council Directive 90/385/EEC of 20 June 1990 on the approximation of the laws of the Member States relating to active implantable medical devices (OJ No L 189, 20.7.1990, p. 17). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 8. C/184/79/p. 1: Communication of the Commission within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 184, 23.7.1979, p. 1), as amended by:  C/26/80/p. 2: Amendment to the Communication of the Commission (OJ No C 26, 2.2.1980, p. 2). 9. C/107/80/p. 2: Communication of the Commission within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 107, 30.4.1980, p. 2). 10. C/199/80/p. 2: Third Communication of the Commission within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 199, 5.8.1980, p. 2). 11. C/59/82/p. 2: Commission Communication of 15 December 1981 concerning the operation of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits  the low-voltage Directive (OJ No C 59, 9.3.1982, p. 2). 12. C/235/84/p. 2: Fourth Communication of the Commission within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 235, 5.9.1984, p. 2), 13. C/166/85/p. 7: Fifth Commission Communication in the context of the implementation of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 166, 5.7.1985, p. 7). 14. C/168/88/p. 5: Commission Communication within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 168, 27.6.1988, p. 5), as corrected by OJ No C 238, 13.9.1988, p. 4. 15. C/46/81/p. 3: Communication of the Commission within the framework of Council Directive 76/117/EEC of 18 December 1975 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres (OJ No C 46, 5.3.1981, p. 3). 16. C/149/81/p. 1: Communication from the Commission in application of Council Directive 76/117/EEC of 18 December 1975 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres (OJ No C 149, 18.6.1981, p. 1). 17. 382 X 0490: Commission Recommendation 82/490/EEC of 6 July 1982 relating to the certificates of conformity provided for in Council Directive 76/117/EEC of 18 December 1975 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres (OJ No L 218, 27.7.1982, p. 27). 18. C/328/82/p. 2: First Commission Communication pursuant to Council Directive 79/196/EEC of 6 February 1979 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (OJ No C 328, 14.12.1982, p. 2) and Annex (OJ No C 328A, 14.12.1982, p. 1). 19. C/356/83/p, 20: Second Commission Communication pursuant to Council Directive 79/196/EEC of 6 February 1979 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection (OJ No C 356, 31.12.1983, p. 20) and Annex (OJ No C 356A, 31.12.1983, p. 1). 20. C/194/86/p. 3: Commission Communication within the framework of Council Directive 76/117/EEC of 18 December 1975 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres (OJ No C 194, 1.8.1986, p. 3). 21. C/311/87/p. 3: Commission Communication pursuant to Council Directive 82/130/EEC of 15 February 1982 on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres in mines susceptible to firedamp (OJ No C 311, 21.11.1987, p. 3). XI. TEXTILES ACTS REFERRED TO 1. 371 L 0307: Council Directive 71/307/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to textile names (OJ No L 185, 16.8.1971, p. 16), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 118),  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 109),  383 L 0623: Council Directive 83/623/EEC of 25 November 1983 (OJ No L 353, 15.12.1983, p. 8),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 219),  387 L 0140: Commission Directive 87/140/EEC of 6 February 1987 (OJ No L 56, 26.2.1987, p. 24). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to Article 5.1:  uusi villa  ny ull  ren ull  kamull. 2. 372 L 0276: Council Directive 72/276/EEC of 17 July 1972 on the approximation of the laws of the Member States relating to certain methods for the quantitative analysis of binary textile fibre mixtures (OJ No L 173, 31.7.1972, p. 1), as amended by:  379 L 0076: Commission Directive 79/76/EEC of 21 December 1978 (OJ No L 17, 24.1.1979, p. 17),  381 L 0075: Council Directive 81/75/EEC of 17 February 1981 (OJ No L 57, 4.3.1981, p. 23),  387 L 0184: Commission Directive 87/184/EEC of 6 February 1987 (OJ No L 75, 17.3.1987, p. 21). 3. 373 L 0044: Council Directive 73/44/EEC of 26 February 1973 on the approximation of the laws of the Member States relating to the quantitative analysis of ternary fibre mixtures (OJ No L 83, 30.3.1973, p. 1). 4. 375 L 0036: Council Directive 75/36/EEC of 17 December 1974 supplementing Directive 71/307/EEC on the approximation of the laws of the Member States relating to textile names (OJ No L 14, 20.1.1975, p. 15). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 5. 387 X 0142: Commission Recommendation 87/142/EEC of 6 February 1987 on certain methods for the removal of non-fibrous matter prior to quantitative analysis of fibre mixtures (OJ No L 57, 27.2.1987, p. 52). 6. 387 X 0185: Commission Recommendation 87/185/EEC of 6 February 1987 on quantitative methods of analysis for the identification of acrylic and modacrylic fibres, chlorofibres and trivinyl fibres (OJ No L 75, 17.3.1987, p. 28). XII. FOODSTUFFS The EC Commission nominates from highly qualified scientific persons from EFTA States at least one person who will be present in the Scientific Committee for Food and who will be entitled to express his views therein. His position will be recorded separately. The EC Commission shall, in due time, inform him of the date of the meeting of the Committee and transmit the relevant information. ACTS REFERRED TO 1. 362 L 2645: Council Directive of 23 October 1962 on the approximation of the rules of the Member States concerning the colouring matters authorized for use in foodstuffs intended for human consumption (OJ No L 115, 11.11.1962, p. 2645/62), as amended by:  365 L 0469: Council Directive 65/469/EEC of 25 October 1965 (OJ No 178, 26.10.1965, p. 2793/65),  367 L 0653: Council Directive 67/753/EEC of 24 October 1967 (OJ No 263, 30.10.1967, p. 4),  368 L 0419: Council Directive 68/419/EEC of 20 December 1968 (OJ No L 309, 4.12.1968, p. 24),  370 L 0358: Council Directive 70/358/EEC of 13 July 1970 (OJ No L 157, 18.7.1970, p. 36),  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 120),  376 L 0399: Council Directive 76/399/EEC of 6 April 1976 (OJ No L 108, 26.4.1976, p. 19),  378 L 0144: Council Directive 78/144/EEC of 30 January 1978 (OJ No L 44, 15.2.1978, p. 20),  1 79 H: Acts concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  381 L 0020: Council Directive 81/20/EEC of 20 January 1981 (OJ No L 43, 14.2.1981, p. 11),  385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 3.1.1985, p. 22),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 214). 2. 364 L 0054: Council Directive 64/54/EEC of 5 November 1963 on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption (OJ No 12, 27.1.1964, p. 161/64), as amended by:  371 L 0160: Council Directive 71/160/EEC of 30 March 1971 (OJ No L 87, 17.4.1971, p. 12),  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 121),  372 L 0444: Council Directive 72/444/EEC of 26 December 1972 (OJ No L 298, 31.12.1972, p. 48),  374 L 0062: Council Directive 74/62/EEC of 17 December 1973 (OJ No L 38, 11.2.1974, p. 29),  374 L 0394: Council Directive 74/394/EEC of 22 July 1974 (OJ No L 208, 30.7.1974, p. 25),  376 L 0462: Council Directive 76/462/EEC of 4 May 1976 (OJ No L 126, 14.5.1976, p. 31),  1 79 H: Acts concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  381 L 0214: Council Directive 81/214/EEC of 16 March 1981 (OJ No L 101, 11.4.1981, p. 10),  383 L 0636: Council Directive 83/636/EEC of 13 December 1983 (OJ No L 357, 21.12.1983, p. 40),  384 L 0458: Council Directive 84/458/EEC of 18 September 1984 (OJ No L 256, 26.9.1984, p. 19),  385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 3.1.1985, p. 22),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 215),  385 L 0585: Council Directive 85/585/EEC of 20 December 1985 (OJ No L 372, 31.12.1985, p. 43). 3. 365 L 0066: Council Directive 65/66/EEC of 26 January 1965 laying down specific criteria of purity for preservatives authorized for use in foodstuffs intended for human consumption (OJ No 22, 9.2.1965, p. 373/65), as amended by:  367 L 0428: Council Directive 67/428/EEC of 27 June 1967 (OJ No 148, 11.7.1967, p. 10),  376 L 0463: Council Directive 76/463/EEC of 4 May 1976 (OJ No L 126, 14.5.1976, p. 33),  386 L 0604: Council Directive 86/604/EEC of 8 December 1986 (OJ No L 352, 13.12.1986, p. 45). 4. 367 L 0427: Council Directive 67/427/EEC of 27 June 1967 on the use of certain preservatives for the surface treatment of citrus fruit and on the control measures to be used for the qualitative and quantitative analysis of preservatives in and on citrus fruit (OJ No L 148, 11.7.1967, p. 1). 5. 370 L 0357: Council Directive 70/357/EEC of 13 July 1970 on the approximation of the laws of the Member States concerning the antioxidants authorized for use in foodstuffs intended for human consumption (OJ No L 157, 18.7.1970, p. 31), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 121),  378 L 0143: Council Directive 78/143/EEC of 30 January 1978 (OJ No L 44, 15.2.1978, p. 18),  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  381 L 0962: Council Directive 81/962/EEC of 24 November 1981 (OJ No L 354, 9.12.1981, p. 22),  385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 3.1.1985, p. 22),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 215),  387 L 0055: Council Directive 87/55/EEC of 18 December 1986 (OJ No L 24, 27.1.1987, p. 41). 6. 373 L 0241: Council Directive 73/241/EEC of 24 July 1973 on the approximation of the laws of the Member States relating to cocoa and chocolate products intended for human consumption (OJ No L 228, 16.8.1973, p. 23), as amended by:  374 L 0411: Council Directive 74/41 I/EEC of 1 August 1974 (OJ No L 221, 12.8.1974, p. 17),  374 L 0644: Council Directive 74/644/EEC of 19 December 1974 (OJ No L 349, 28.12.1974, p. 63),  375 L 0155: Council Directive 75/155/EEC of 4 March 1975 (OJ No L 64, 11.3.1975, p. 21),  376 L 0628: Council Directive 76/628/EEC of 20 July 1976 (OJ No L 223, 16.8.1976, p. 1),  378 L 0609: Council Directive 78/609/EEC of 29 June 1978 (OJ No L 197, 22.7.1978, p. 10),  378 L 0842: Council Directive 78/842/EEC of 10 October 1978 (OJ No L 291, 17.10.1978, p. 15),  1 79 H: Acts concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  380 L 0608: Council Directive 80/608/EEC of 30 June 1980 (OJ No L 170, 3.7.1980, p. 33),  385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 3.1.1985, p. 22),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 216),  389 L 0344: Council Directive 89/344/EEC of 3 May 1989 (OJ No L 142, 25.5.1989, p, 19). 7. 373 L 0437: Council Directive 73/437/EEC of 11 December 1973 on the approximation of the laws of the Member States concerning certain sugars intended for human consumption (OJ No L 356, 27.12.1973, p. 71), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 216). 8. 374 L 0329: Council Directive 74/329/EEC of 18 June 1974 on the approximation of the laws of the Member States relating to emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs (OJ No L 189, 12.7.1974, p. 1), as amended by:  378 L 0612: Council Directive 78/612/EEC of 29 June 1978 (OJ No L 197, 22.7.1978, p. 22),  1 79 H: Acts concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p.110),  380 L 0597: Council Directive 80/597/EEC of 29 May 1980 (OJ No L 155, 23.6.1980, p. 23),  385 L 0006: Council Directive 85/6/EEC of 19 December 1984 (OJ No L 2, 3.1.1985, p. 21),  385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 3.1.1985, p. 22),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 216),  386 L 0102: Council Directive 86/102/EEC of 24 March 1986 (OJ No L 88, 3.4.1986, p. 40),  389 L 0393: Council Directive 89/393/EEC of 14 June 1989 (OJ No L 186, 30.6.1989, p. 13). 9. 374 L 0409: Council Directive 74/409/EEC of 22 July 1974 on the harmonization of the laws of the Member States relating to honey (OJ No L 221, 12.8.1974, p. 10), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 216). 10. 375 L 0726: Council Directive 75/726/EEC of 17 November 1975 on the approximation of the laws of the Member States concerning fruit juice and certain similar products (OJ No L 311, 1.12.1975, p. 40), as amended by:  379 L 0168: Council Directive 79/168/EEC of 5 February 1979 (OJ No L 37, 13.2.1979, p. 27),  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 17),  381 L 0487: Council Directive 81/487/EEC of 30 June 1981 (OJ No L 189, 11.7.1981, p. 43),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, pp. 216 and 217),  389 L 0394: Council Directive 89/394/EEC of 14 June 1989 (OJ No L 186, 30.6.1989, p. 14). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to Article 3(2): (f) Must  together with the name (in Swedish) of the fruit used, for fruit juices. 11. 376 L 0118: Council Directive 76/118/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to certain partly or wholly dehydrated preserved milk for human consumption (OJ No L 24, 30.1.1976, p. 49), as amended by:  378 L 0630: Council Directive 78/630/EEC of 19 June 1978 (OJ No L 206, 29.7.1978, p. 12),  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  383 L 0635: Council Directive 83/635/EEC of 13 December 1983 (OJ No L 357, 21.12.1983, p. 37),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, pp. 216 and 217). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall replace Article 3(2)(c): (c) flÃ ¸depulver  in Denmark, Rahmpulver  and Sahnepulver  in Germany and Austria, grÃ ¤ddpulver  in Sweden, nidurseydd nymjÃ ³lk  in Iceland, kermajauhe/grÃ ¤ddpulver  in Finland and flÃ ¸tepulver  in Norway to denote the product defined in point 2(d) of the Annex. 12. 376 L 0621: Council Directive 76/621/EEC of 20 July 1976 relating to the fixing of the maximum level of erucic acid in oils and fats intended as such for human consumption and in foodstuffs containing added oils or fats (OJ No L 202, 28.7.1976, p. 35), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 110),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 216). 13. 376 L 0895: Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (OJ No L 340, 9.12.1976, p. 26), as amended by:  380 L 0428: Commission Directive 80/428/EEC of 28 March 1980 (OJ No L 102, 19.4.1980, p. 26),  381 L 0036: Council Directive 81/36/EEC of 9 February 1981 (OJ No L 46, 19.2.1981, p. 33),  382 L 0528: Council Directive 82/528/EEC of 19 July 1982 (OJ No L 234, 9.8.1982, p. 1),  388 L 0298: Council Directive 88/298/EEC of 16 May 1988 (OJ No L 126, 20.5.1988, p. 53),  389 L 0186: Council Directive 89/186/EEC of 6 March 1989 (OJ No L 66, 10.3.1989, p. 36). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: Annex I shall be replaced by the following: Annex I List of products referred to in Article 1 HS heading or subheading No CCT heading No Description ex 0704 0701 B Cabbages, cauliflowers and Brussels sprouts, fresh or chilled 0709 70 0701 C Spinach, fresh or chilled ex 0709 90 , 0705 0701 D Salad vegetables, including endive and chicory, fresh or chilled ex 0709 90 0701 E Chard (or white beet) and cardoons, fresh or chilled 0708 0701 F Leguminous vegetables, shelled or unshelled, fresh or chilled 0706 0701 G Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled 0703 10 , 0703 20 0701 H Onions, shallots and garlic, fresh or chilled 0703 90 0701 IJ Leeks and other alliaceous plants, fresh or chilled 0709 20 0701 K Asparagus, fresh or chilled 0709 10 0701 L Artichokes, fresh or chilled 0702 0701 M Tomatoes, fresh or chilled ex 0709 90 0701 N Olives, fresh or chilled ex 0709 90 0701 O Capers, fresh or chilled 0707 0701 P Cucumbers and gherkins, fresh or chilled 0709 51 , 0709 52 0701 Q Mushrooms and truffles, fresh or chilled ex 0709 90 0701 R Fennel, fresh or chilled ex 0709 60 0701 S Sweet peppers, fresh or chilled ex 0709 0701 T Other, fresh or chilled ex 0710 ex 0702 Vegetables, uncooked, frozen ex 0801 , ex 0803 , ex 0804 ex 0801 Dates, bananas, coconuts, Brazil nuts, cashew nuts (6), avocados, mangoes, guavas and mangosteens, fresh, shelled or peeled ex 0805 ex 0802 Citrus fruit, fresh (6) ex 0804 ex 0803 Figs, fresh (6) ex 0806 ex 0804 Grapes, fresh (6) ex 0802 ex 0805 Nuts, other than those falling within heading No 08.01, fresh (6), shelled or peeled 0808 0806 Apples, pears and quinces, fresh (6) 0809 0807 Stone fruit, fresh (6) ex 0810 , 0807 20 0808 Berries, fresh (6) ex 0810 , 0807 10 0809 Other fruit, fresh (6) ex 0811 ex 0810 Fruit, uncooked, preserved by freezing, not containing added sugar (6) 14. 377 L 0436: Council Directive 77/436/EEC of 27 June 1977 on the approximation of the laws of the Member States relating to coffee extracts and chicory extracts (OJ No L 172, 12.7.1977, p. 20), as amended by:  1 79 H: Act concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 17),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 217),  385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 3.1.1985, p. 22),  385 L 0573: Council Directive 85/573/EEC of 19 December 1985 (OJ No L 372, 31.12.1985, p. 22). 15. 378 L 0142: Council Directive 78/142/EEC of 30 January 1978 on the approximation of the laws of the Member States relating to materials and articles which contain vinyl chloride monomer and are intended to come into contact with foodstuffs (OJ No L 44, 15.2.1978, p. 15), as corrected by OJ No L 163, 20.6.1978, p. 24. 16. 378 L 0663: Council Directive 78/663/EEC of 25 July 1978 laying down specific criteria of purity for emulsifiers, stabilizers, thickeners and gelling agents for use in foodstuffs (OJ No L 223, 14.8.1978, p. 7), as corrected by OJ No L 296, 21.10.1978, p. 50, and OJ No L 91, 10.4.1979, p. 7, as amended by:  382 L 0504: Council Directive 82/504/EEC of 12 July 1982 (OJ No L 230, 5.8.1982, p. 35),  390 L 0612: Commission Directive 90/612/EEC of 26 October 1990 (OJ No L 326, 24.11.1990, p. 58). 17. 378 L 0664: Council Directive 78/664/EEC of 25 July 1978 laying down specific criteria of purity for antioxidants which may be used in foodstuffs intended for human consumption (OJ No L 223, 14.8.1978, p. 30), as amended by:  382 L 0712: Council Directive 82/712/EEC of 18 October 1982 (OJ No L 297, 23.10.1982, p. 31). 18. 379 L 0112: Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (OJ No L 33, 8.2.1979, p. 1), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 17),  1 85 I: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 218),  385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 3.1.1985, p. 22),  386 L 0197: Council Directive 86/197/EEC of 26 May 1986 (OJ No L 144, 29.5.1986, p. 38),  389 L 0395: Council Directive 89/395/EEC of 14 June 1989 (OJ No L 186, 30.6.1989, p. 17),  391 L 0072: Commission Directive 91/72/EEC of 16 January 1991 (OJ No L 42, 15.2.1991, p. 27). Foodstuffs labelled before the entry into force of this Agreement and in accordance with the relevant national legislation of the EFTA States in force at that time, may be placed on their own markets until 1 January 1995. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the following shall be added to Article 5.3:  in Finnish sÃ ¤teilytetty, kÃ ¤sitelty ionisoivalla sÃ ¤teilyllÃ ¤ ,  in Icelandic geislao, meohÃ ¤ndlao meo j6nandi geislun ,  in Norwegian bestrÃ ¥lt, behandlet med ioniserende strÃ ¥ling ,  in Swedish bestrÃ ¥lad, behandlad med joniserande strÃ ¥lning .; (b) in Article 9(6), the corresponding heading in the Harmonized System to CN codes 2206 00 91, 2206 00 93 and 2206 00 99, is 22.06; (c) the following shall be added to Article 9a.2:  in Finnish viimeinen kÃ ¤yttÃ ¶ajankohta ,  in Icelandic siÃ °asti neysludagur ,  in Norwegian holdbar til ,  in Swedish sista fÃ ¶rbrukningsdagen .; (d) in Article 10a, the corresponding heading in the Harmonized System to tariff heading Nos 2204 and 2205, is 2204. 19. 379 L 0693: Council Directive 79/693/EEC of 24 July 1979 on the approximation of the laws of the Member States relating to fruit jams, jellies and marmalades and chestnut puree (OJ No L 205, 13.8.1979, p. 5), as amended by:  380 L 1276: Council Directive 80/1276/EEC of 22 December 1980 (OJ No L 375, 31.12.1980, p. 77),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 217),  388 L 0593: Council Directive 88/593/EEC of 18 November 1988 (OJ No L 318, 25.11.1988, p. 44), 20. 379 L 0700: Commission Directive 79/700/EEC of 24 July 1979 establishing Community methods of sampling for the official control of pesticide residues in and on fruit and vegetables (OJ No L 207, 15.8.1979, p. 26). 21. 379 L 0796: First Commission Directive 79/796/EEC of 26 July 1979 laying down Community methods of analysis for testing certain sugars intended for human consumption (OJ No L 239, 22.9.1979, p. 24). 22. 379 L 1066: First Commission Directive 79/1066/EEC of 13 November 1979 laying down Community methods of analysis for testing coffee extracts and chicory extracts (OJ No L 327, 24.12,1979, p. 17). 23. 379 L 1067: First Commission Directive 79/1067/EEC of 13 November 1979 laying down Community methods of analysis for testing certain partly or wholly dehydrated preserved milk for human consumption (OJ No L 327, 24.12.1979, p. 29). 24. 380 L 0590: Commission Directive 80/590/EEC of 9 June 1980 determining the symbol that may accompany materials and articles intended to come into contact with foodstuffs (OJ No L 151, 19.6.1980, p. 21), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 217). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added to the title of the Annex: LUTE (Finnish) VIDAUKI (Icelandic) VEDLEGG (Norwegian) BILAGA (Swedish). (b) The following shall be added to the text in the Annex: tunnus (Finnish) merki (Icelandic) symbol (Norwegian) symbol (Swedish). 25. 380 L 0766: Commission Directive 80/766/EEC of 8 July 1980 laying down the Community method of analysis for the official control of the vinyl chloride monomer level in materials and articles which are intended to come into contact with foodstuffs (OJ No L 213, 16.8.1980, p. 42). 26. 380 L 0777: Council Directive 80/777/EEC of 15 July 1980 on the approximation of the laws of the Member States relating to the exploitation and marketing of natural mineral waters (OJ No L 229, 30.8.1980, p. 1), as amended by:  380 L 1276: Council Directive 80/1276/EEC of 22 December 1980 (OJ No L 375, 31.12.1980, p. 77),  385 L 0007: Council Directive 85/7/EEC of 19 December 1984 (OJ No L 2, 3.1.1985, p. 22),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 217). 27. 380 L 0891: Commission Directive 80/891/EEC of 25 July 1980 relating to the Community method of analysis for determining the erucic acid content in oils and fats intended to be used as such for human consumption and foodstuffs containing added oils or fats (OJ No L 254, 27.9.1980, p. 35). 28. 381 L 0432: Commission Directive 81/432/EEC of 29 April 1981 laying down Community methods of analysis for the official control of vinyl chloride released by materials and articles into foodstuffs (OJ No L 167, 24.6.1981, p. 6). 29. 381 L 0712: First Commission Directive 81/712/EEC of 28 July 1981 laying down Community methods of analysis for verifying that certain additives used in foodstuffs satisfy criteria of purity (OJ No L 257, 10.9.1981, p. 1). 30. 382 L 0711: Council Directive 82/71 I/EEC of 18 October 1982 laying down the basic rules necessary for testing migration of the constituents of plastic materials and articles intended to come into contact with foodstuffs (OJ No L 297, 23.10.1982, p. 26). 31. 383 L 0229: Council Directive 83/229/EEC of 25 April 1983 on the approximation of the laws of the Member States relating to materials and articles made of regenerated cellulose film intended to come into contact with foodstuffs (OJ No L 123, 11.5.1983, p. 31), as amended by:  386 L 0388: Commission Directive 86/388/EEC of 23 July 1986 (OJ No L 228, 14.8.1986, p. 32), 32. 383 L 0417: Council Directive 83/417/EEC of 25 July 1983 on the approximation of the laws of the Member States relating to certain lactoproteins (caseins and caseinates) intended for human consumption (OJ No L 237, 26.8.1983, p. 25), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 217). 33. 383 L 0463: Commission Directive 83/463/EEC of 22 July 1983 introducing temporary measures for the designation of certain ingredients in the labelling of foodstuffs for sale to the ultimate consumer (OJ No L 255, 15.9.1983, p. 1). 34. 384 L 0500: Council Directive 84/500/EEC of 15 October 1984 on the approximation of the laws of the Member States relating to ceramic articles intended to come into contact with foodstuffs (OJ No L 277, 20.10.1984, p. 12). Norway and Sweden shall comply with the provisions of the Directive by 1 January 1995. 35. 385 L 0503: First Commission Directive 85/503/EEC of 25 October 1985 on methods of analysis for edible caseins and caseinates (OJ No L 308, 20.11.1985, p. 12). 36. 385 L 0572: Council Directive 85/572/EEC of 19 December 1985 laying down the list of simulants to be used for testing migration of constituents of plastic materials and articles intended to come into contact with foodstuffs (OJ No L 372, 31.12.1985, p. 14). 37. 385 L 0591: Council Directive 85/591/EEC of 20 December 1985 concerning the introduction of Community methods of sampling and analysis for the monitoring of foodstuffs intended for human consumption (OJ No L 372, 31.12.1985, p. 50). 38. 386 L 0362: Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals (OJ No L 221, 7.8.1986, p. 37), as amended by:  388 L 0298: Council Directive 88/298/EEC of 16 May 1988 (OJ No L 126, 20.5.1988, p. 53). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Annex I shall be replaced by the following: Annex I HS heading or subheading No CCT heading No Description ex 1001 ex 1001 Wheat 1002 1002 Rye 1003 1003 Barley 1004 1004 Oats ex 1005 ex 1005 Maize ex 1006 ex 1006 Paddy rice ex 1007 ex 1007 Buckwheat, millet, grain, sorghum, tricale and other cereals 39. 386 L 0363: Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin (OJ No L 221, 7.8.1986, p. 43). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Annex I shall be replaced by the following: Annex I HS heading or subheading No CCT heading No Description 0201, 0202, 0203, 0204, 0205, 0206 ex 0201 Meat and edible offals of horses, asses, mules and hinnies, bovine animals, swine, sheep and goats, fresh, chilled or frozen ex 0207 0202 Dead poultry (that is to say, fowls, ducks, geese, turkeys and guinea fowls) and edible offals thereof (except liver), fresh, chilled or frozen 0207 31 , ex 0207 39 , 0207 50 , ex 0210 90 0203 Poultry liver, fresh, chilled, frozen, salted or in brine 0208 10 , ex 0208 90 ex 0204 Other meat and edible meat offals, fresh, chilled or frozen, of domestic pigeons, domestic rabbits and game 0209 ex 0205 Pig fat and poultry fat, fresh, chilled, frozen, salted, in brine, dried or smoked 0210 0206 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked ex 0401 , ex 0403 , ex 0404 0401 Milk and cream, fresh, not concentrated or sweetened ex 0401 , 0402, ex 0403 , ex 0404 0402 Milk and cream, preserved, concentrated or sweetened 0405 0403 Butter 0406 0404 Cheese and curd ex 0407 , ex 0408 ex 0405 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not except eggs for hatching as well as eggs and egg yolks intended for purposes other than nutrition 1601, ex 1902 20 1601 Sausages and the like, of meat, meat offals or animal blood ex 0210 90 , 1602, 1902 20 1602 Other prepared or preserved meat or meat offal 40. 386 L 0424: First Commission Directive 86/424/EEC of 15 July 1986 laying down methods of sampling for chemical analysis of edible caseins and caseinates (OJ No L 243, 28.8.1986, p. 29). 41. 387 L 0250: Commission Directive 87/250/EEC of 15 April 1987 on the indication of alcoholic strength by volume in the labelling of alcoholic beverages for sale to the ultimate consumer (OJ No L 113, 30.4.1987, p. 57). 42. 387 L 0524: First Commission Directive 87/524/EEC of 6 October 1987 laying down Community methods of sampling for chemical analysis for the monitoring of preserved milk products (OJ No L 306, 28.10.1987, p. 24). 43. 388 L 0344: Council Directive 88/344/EEC of 13 June 1988 on the approximation of the laws of the Member States on extraction solvents used in the production of foodstuffs and food ingredients (OJ No L 157, 24.6.1988, p. 28). 44. 388 L 0388: Council Directive 88/388/EEC of 22 June 1988 on the approximation of the laws of the Member States relating to flavourings for use in foodstuffs and to source materials for their production (OJ No L 184, 15.7.1988, p. 61), as corrected by OJ No L 345, 14.12.1988, p. 29, as amended by:  391 L 0071: Commission Directive 91/71/EEC of 16 January 1991 (OJ No L 42, 15.2.1991, p. 25). 45. 388 D 0389: Council Decision 88/389/EEC of 22 June 1988 on the establishment, by the Commission, of an inventory of the source materials and substances used in the preparation of flavourings (OJ No L 184, 15.7.1988, p. 67). 46. 389 L 0107: Council Directive 89/107/EEC of 21 December 1988 on the approximation of the laws of the Member States concerning food additives authorized for use in foodstuffs intended for human consumption (OJ No L 40, 11.2.1989, p. 27). 47. 389 L 0108: Council Directive 89/108/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to quick-frozen foodstuffs for human consumption (OJ No L 40, 11.2.1989, p. 34) The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to Article 8(1)(a):  in Finnish pakastettu   in Icelandic hraÃ °fryst   in Norwegian dypfryst   in Swedish djupfryst . 48. 389 L 0109: Council Directive 89/109/EEC of 21 December 1988 on the approximation of the laws of the Member States relating to materials and articles intended to come into contact with foodstuffs (OJ No L 40, 11.2.1989, p. 38), as corrected by OJ No L 347, 28.11.1989, p. 37. 49. 389 L 0396: Council Directive 89/396/EEC of 14 June 1989 on indications or marks identifying the lot to which a foodstuff belongs (OJ No L 186, 30.6.1989, p. 21), as amended by:  391 L 0238: Council Directive 91/238/EEC of 22 April 1991 (OJ No L 107, 27.4.1991, p. 50). 50. 389 L 0397: Council Directive 89/397/EEC of 14 June 1989 on the official control of foodstuffs (OJ No L 186, 30.6.1989, p. 23). 51. 389 L 0398: Council Directive 89/398/EEC of 3 May 1989 on the approximation of the laws of the Member States relating to foodstuffs intended for particular nutritional uses (OJ No L 186, 30.6.1989, p. 27). 52. 390 L 0128: Commission Directive 90/128/EEC of 23 February 1990 relating to plastic materials and articles intended to come into contact with foodstuffs (OJ No L 75, 21.3.1990, p. 19). 53. 390 L 0496: Council Directive 90/496/EEC of 24 September 1990 on nutrition labelling for foodstuffs (OJ No L 276, 6.10.1990, p. 40). 54. 390 L 0642: Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables (OJ No L 350, 14.12.1990, p. 71). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 55. 378 X 0358: Commission Recommendation 78/358/EEC of 29 March 1978 to the Member States on the use of saccharin as a food ingredient and for sale as such in tablet form to the final consumer (OJ No L 103, 15.4.1978, p. 32). 56. 380 X 1089: Commission Recommendation 80/1089/EEC of 11 November 1980 concerning tests related to the safety evaluation of food additives (OJ No L 320, 27.11.1980, p. 36). 57. C/271/89/p. 3: Commission interpretative communication concerning the free circulation of foodstuffs within the Community COM(89) 256 (OJ No C 271, 24.10.1989, p. 3). XIII. MEDICINAL PRODUCTS The EFTA Surveillance Authority may designate, according to its working procedures, two observers entitled to participate in the tasks of the Committee which are described in Article 2, first indent of the Council Decision 75/320/EEC of 20 May 1975 setting up a pharmaceutical committee. Notwithstanding Article 101 of the Agreement, the EC Commission shall invite experts from the EFTA States according to Article 99 of the Agreement, to participate in the tasks which are described in Article 2, second indent of the Council Decision 75/320/EEC. The EC Commission shall, in due time, inform the EFTA Surveillance Authority about the date of the meeting of the Committee and transmit the relevant documentation. ACTS REFERRED TO 1. 365 L 0065: Council Directive 65/65/EEC of the 26 January 1965 on the approximation of provisions laid down by law, regulation or administrative action relating to medicinal products (OJ No 22, 9.2.1965, p. 369/65), as amended by:  375 L 0319: Second Council Directive 75/319/EEC of 20 May 1975 on the approximation of provisions laid down by law, regulation or administrative action relating to medicinal products (OJ No L 147, 9.6.1975, p. 13),  383 L 0570: Council Directive 83/570/EEC of 26 October 1983 (OJ No L 332, 28.11.1983, p. 1),  387 L 0021: Council Directive 87/21/EEC of 22 December 1986 (OJ No L 15, 17.1.1987, p. 36),  389 L 0341: Council Directive 89/341/EEC of 3 May 1989 (OJ No L 142, 25.5.1989, p. 11), as corrected by OJ No L 176, 23.6.1989, p. 55. 2. 375 L 0318: Council Directive 75/318/EEC of 20 May 1975 on the approximation of the laws of the Member States relating to analytical, pharmacotoxicological and clinical standards and protocols in respect of the testing of medicinal products (OJ No L 147, 9.6.1975, p. 1), as amended by:  383 L 0570: Council Directive 83/570/EEC of 26 October 1983 (OJ No L 332, 28.11.1983, p. 1),  387 L 0019: Council Directive 87/19/EEC of 22 December 1986 (OJ No L 15, 17.1.1987, p. 31),  389 L 0341: Council Directive 89/341/EEC of 3 May 1989 (OJ No L 142, 25.5.1989, p. 11) as corrected by OJ No L 176, 23.6.1989, p. 55. 3. 375 L 0319: Second Council Directive 75/319/EEC of 20 May 1975 on the approximation of provisions laid down by law, regulation or administrative action relating to proprietary medicinal products (OJ No L 147, 9.6.1975, p. 13), as amended by:  378 L 0420: Council Directive 78/420/EEC of 2 May 1978 (OJ No L 123, 11.5.1978, p. 26),  383 L 0570: Council Directive 83/570/EEC of 26 October 1983 (OJ No L 332, 28.11.1983, p. 1),  389 L 0341: Council Directive 89/341/EEC of 3 May 1989 (OJ No L 142, 25.5.1989, p. 11), as corrected by OJ No L 176, 23.6.1989, p. 55. 4. 378 L 0025: Council Directive 78/25/EEC of 12 December 1977 on the approximation of the laws of the Member States relating to the colouring matters which may be added to medicinal products (OJ No L 11, 14.1.1978, p. 18), as amended by:  172 B: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972),  381 L 0464: Council Directive 81/464/EEC of 24 June 1981 (OJ No L 183, 4.7.1981, p. 33),  1 85 I Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985). 5. 381 L 0851: Council Directive 81/851/EEC of 28 September 1981 on the approximation of the laws of the Member States relating to veterinary medicinal products (OJ No L 317, 6.11.1981, p. 1), as amended by:  390 L 0676: Council Directive 90/676/EEC of 13 December 1990 (OJ No L 373, 31.12.1990, p. 15). 6. 381 L 0852: Council Directive 81/852/EEC of 28 September 1981 on the approximation of the laws of the Member States relating to analytical, pharmacotoxicological and clinical standards and protocols in respect of the testing of veterinary medicinal products (OJ No L 317, 6.11.1981, p. 16), as amended by:  387 L 0020: Council Directive 87/20/EEC of 22 December 1986 (OJ No L 15, 17.1.1987, p. 34). 7. 386 L 0609: Council Directive 86/609/EEC of 24 November 1986 on the approximation of laws, regulations and administrative provisions of the Member States regarding the protection of animals used for experimental and other scientific purposes (OJ No L 358, 18.12.1986, p. 1). 8. 387 L 0022: Council Directive 87/22/EEC of 22 December 1986 on the approximation of national measures relating to the placing on the market of high-technology medicinal products, particularly those derived from biotechnology (OJ No L 15, 17.1.1987, p. 38). 9. 389 L 0105: Council Directive 89/105/EEC of 21 December 1988 relating to the transparency of measures regulating the pricing of medicinal products for human use and their inclusion in the scope of national health insurance systems (OJ No L 40, 11.2.1989, p. 8). 10. 389 L 0342: Council Directive 89/342/EEC of 3 May 1989 extending the scope of Directives 65/65/EEC and 75/319/EEC and laying down additional provisions for immunological medicinal products consisting of vaccines, toxins or serums and allergens (OJ No L 142, 25.5.1989, p. 14). 11. 389 L 0343: Council Directive 89/343/EEC of 3 May 1989 extending the scope of Directives 65/65/EEC and 75/319/EEC and laying down additional provisions for radiopharmaceuticals (OJ No L 142, 25.5.1989, p. 14). 12. 389 L 0381: Council Directive 89/381/EEC of 14 June 1989 extending the scope of Directives 65/65/EEC and 75/319/EEC on the approximation of provisions laid down by law, regulation or administrative action relating to proprietary medicinal products and laying down special provisions for medicinal products derived from human blood or human plasma (OJ No L 181, 28.6.1989, p. 44). 13. 390 L 0677: Council Directive 90/677/EEC of 13 December 1990 extending the scope of Directive 81/851/EEC on the approximation of the laws of the Member States relating to veterinary medicinal products and laying down additional provisions for immunological veterinary medicinal products (OJ No L 373, 31.12.1990. p. 26). 14. 390 R 2377: Council Regulation No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (OJ No L 224, 18.8.1990, p. 1). 15. 391 L 0356: Commission Directive 91/356/EEC of 13 June 1991 laying down the principles and guidelines of good manufacturing practice for medicinal products for human use (OJ No L 193, 17.7.1991, p. 30). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 16. C/310/86/p. 7: Commission Communication on the compatibility with Article 30 of the Treaty of Measures taken by Member States relating to price controls and reimbursement of medicinal products (OJ No C 310, 4.12.1986, p. 7). 17. C/115/82/p. 5: Commission Communication on parallel imports of proprietary medicinal products for which marketing authorization has already been granted (OJ No C 115, 6.5.1982, p. 5). XIV. FERTILIZERS ACTS REFERRED TO 1. 376 L 0116: Council Directive 76/116/EEC of 18 December 1975 on the approximation of the laws of the Member States relating to fertilizers (OJ No L 24, 30.1.1976, p. 21), as amended by:  388 L 0183: Council Directive 88/183/EEC of 22 March 1988 (OJ No L 83, 29.3.1988, p. 33),  389 L 0284: Council Directive 89/284/EEC of 13 April 1989 supplementing and amending Directive 76/116/EEC in respect of the calcium, magnesium, sodium and sulphur content of fertilizers (OJ No L 111, 22.4.1989, p. 34),  389 L 0530: Council Directive 89/530/EEC of 18 September 1989 supplementing and amending Directive 76/116/EEC in respect of the trace elements boron, cobalt, copper, iron, manganese, molybdenum and zinc contained in fertilizers (OJ No L 281, 30.9.1989, p. 116), The EFTA States will be free to limit access to their market according to the requirements of their legislation existing at the date of entry into force of this Agreement concerning cadmium in fertilizers. The Contracting Parties shall jointly review the situation in 1995. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Annex I, Chapter A II, the following shall be added to No 1, column 6, third paragraph, to the text in brackets: Austria, Finland, Iceland, Liechtenstein, Norway, Sweden, Switzerland. (b) In Annex I, Chapter B 1, 2 and 4, the following shall be added to column 9, point 3, to the text in brackets after (6b): Austria, Finland, Iceland, Liechtenstein, Norway, Sweden, Switzerland. 2. 377 L 0535: Commission Directive 77/535/EEC of 22 June 1977 on the approximation of the laws of the Member States relating to methods of sampling and analysis for fertilizers (OJ No L 213, 22.8.1977, p. 1), as amended by:  379 L 0138: Commission Directive 79/138/EEC of 14 December 1978 (OJ No L 39, 14.2.1979, p. 3), as corrected by OJ No L 1, 3.1.1980, p. 11,  387 L 0566: Commission Directive 87/566/EEC of 24 November 1987 (OJ No L 342, 4.12.1987, p. 32),  389 L 0519: Commission Directive 89/519/EEC of 1 August 1989 supplementing and amending Directive 77/535/EEC (OJ No L 265, 12.9.1989, p. 30). 3. 380 L 0876: Council Directive 80/876/EEC of 15 July 1980 on the approximation of the laws of the Member States relating to straight ammonium nitrate fertilizers of high nitrogen content (OJ No L 250, 23.9.1980, p, 7). 4. 387 L 0094: Commission Directive 87/94/EEC of 8 December 1986 on the approximation of the laws of the Member States relating to procedures for the control of characteristics of, limits for and resistance to, detonation of straight ammonium nitrate fertilizers of high nitrogen content (OJ No L 38, 7.2.1987, p. 1), as corrected by OJ No L 63, 9.3.1988, p. 16, as amended by:  388 L 0126: Commission Directive 88/126/EEC of 22 December 1987 (OJ No L 63, 9.3.1988, p. 12). 5. 389 L 0284: Council Directive 89/284/EEC of 13 April 1989 supplementing and amending Directive 76/116/EEC in respect of the calcium, magnesium, sodium and sulphur content of fertilizers (OJ No L 111, 22.4.1989, p. 34). 6. 389 L 0519: Commission Directive 89/519/EEC of 1 August 1989 supplementing and amending Directive 77/535/EEC on the approximation of the laws of the Member States relating to methods of sampling and analysis for fertilizers (OJ No L 265, 12.9.1989, p. 30). 7. 389 L 0530: Council Directive 89/530/EEC of 18 September 1989 supplementing and amending Directive 76/116/EEC in respect of the trace elements boron, cobalt, copper, iron, manganese, molybdenum and zinc contained in fertilizers (OJ No L 281, 30.9.1989, p. 116). XV. DANGEROUS SUBSTANCES ACTS REFERRED TO 1. 367 L 0548: Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (OJ No 196, 16.8.1967, p. 1), as amended and supplemented by:  379 L 0831: Council Directive 79/831/EEC of 18 September 1979 (OJ No L 259, 15.10.1979, p. 10),  1 79 H: Acts concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 17),  384 L 0449: Commission Directive 84/449/EEC of 25 April 1984 (OJ No L 251, 19.9.1984, p. 1),  388 L 0302: Commission Directive 88/302/EEC of 18 November 1987 (OJ No L 133, 30.5.1988, p. 1) as corrected by OJ No L 136, 2.6.1988, p. 20,  390 D 0420: Commission Decision 90/420/EEC of 25 July 1990 on the classification and labelling of Di(2-ethylhexyl)phthalate in accordance with Article 23 of Council Directive 67/548/EEC (OJ No L 222, 17.8.1990, p. 49),  391 L 0325: Commission Directive 91/325/EEC of 1 March 1991 (OJ No L 180, 8.7.91, p. 1),  391 L 0326: Commission Directive 91/326/EEC of 5 March 1991 (OJ No L 180, 8.7.91, p. 79). The Contracting Parties agree on the objective that the provisions of the Community acts on dangerous substances and preparations should apply by 1 January 1995. Finland shall comply with the provisions of the acts as from the entry into force of the seventh amendment to Council Directive 67/548/EEC. Pursuant to cooperation to be initiated from the signature of this Agreement in order to solve remaining problems, a review of the situation will take place during 1994, including matters not covered by Community legislation. If an EFTA State concludes that it will need any derogation from the Community acts relating to classification and labelling, the latter shall not apply to it unless the EEA Joint Committee agrees on another solution. As regards the exchange of information, the following shall apply: (i) The EFTA States that comply with the acquis on dangerous substances and preparations shall give equivalent guarantees to those existing within the Community that:  where the information is treated as confidential on the grounds of industrial and commercial secrecy within the Community, according to the provisions of the Directive, only those EFTA States which have taken over the relevant acquis shall participate in the exchange of information,  confidential information will be afforded the same degree of protection in the EFTA States as that which obtains within the Community; (ii) All EFTA States will participate in the exchange of information concerning all other aspects as provided for in the Directive. 2. 373 L 0404: Council Directive 73/404/EEC of 22 November 1973 on the approximation of the laws of the Member States relating to detergents (OJ No L 347, 17.12.1973, p. 51), as amended by:  382 L 0242: Council Directive 82/242/EEC of 31 March 1982 on the approximation of the laws of the Member States relating to methods of testing the biodegradability of non-ionic surfactants and amending Directive 73/404/EEC (OJ No L 109, 22.4.1982, p. 1),  386 L 0094: Council Directive 86/94/EEC of 10 March 1986 (OJ No L 80, 25.3.1986, p. 51). 3. 373 L 0405: Council Directive 73/405/EEC of 22 November 1973 on the approximation of the laws of the Member States relating to methods of testing the biodegradability of anionic surfactants (OJ No L 347, 17.12.1973, p. 53), as amended by:  382 L 0243: Council Directive 82/243/EEC of 31 March 1982 (OJ No L 109, 22.4.1982, p. 18). 4. 376 L 0769: Council Directive 76/769/EEC of 27 July 1976 on the approximation of laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (OJ No L 262, 27.9.1976, p. 201), as amended by:  379 L 0663: Council Directive 79/663/EEC of 24 July 1979 supplementing the Annex to Council Directive 76/769/EEC (OJ No L 197, 3.8.1979, p. 37),  382 L 0806: Council Directive 82/806/EEC of 22 November 1982 (OJ No L 339, 1.12.1982, p. 55),  382 L 0828: Council Directive 82/828/EEC of 3 December 1982 (OJ No L 350, 10.12.1982, p. 34),  383 L 0264: Council Directive 83/264/EEC of 16 May 1983 (OJ No L 147, 6.6.1983, p. 9),  383 L 0478: Council Directive 83/478/EEC of 19 September 1983 (OJ No L 263, 24.9.1983, p. 33),  385 L 0467: Council Directive 85/467/EEC of 1 October 1985 (OJ No L 269, 11.10.1985, p. 56),  385 L 0610: Council Directive 85/610/EEC of 20 December 1985 (OJ No L 375, 31.12.1985, p. 1),  389 L 0677: Council Directive 89/677/EEC of 21 December 1989 (OJ No L 398, 30.12.1989, p. 19),  389 L 0678: Council Directive 89/678/EEC of 21 December 1989 (OJ No L 398, 30.12.1989, p. 24),  391 L 0173: Council Directive 91/173/EEC of 21 March 1991 (OJ No L 85, 5.4.1991, p. 34),  391 L 0338: Council Directive 91/338/EEC of 18 June 1991 (OJ No L 186, 12.7.1991, p. 59),  391 L 0339: Council Directive 91/339/EEC of 18 June 1991 (OJ No L 186, 12.7.91, p. 64). The EFTA States will be free to limit access to their markets according to the requirements of their legislation existing at the date of entry into force of this Agreement, concerning:  chlorinated organic solvents,  asbestos fibres,  mercury compounds,  arsenic compounds,  organostannic compounds,  pentachlorophenol,  cadmium,  batteries. The Contracting Parties shall jointly review the situation in 1995. 5. 378 L 0631: Council Directive 78/631/EEC of 26 June 1978 on the approximation of the laws of the Member States relating to the classification, packaging and labelling of dangerous preparations (pesticides) (OJ No L 206, 29.7.1978, p. 13), as amended by:  381 L 0187: Council Directive 81/187/EEC of 26 March 1981 (OJ No L 88, 2.4.1981, p. 29),  384 L 0291: Commission Directive 84/291/EEC of 18 April 1984 (OJ No L 144, 30.5.1984, p. 1). The EFTA States will be free to limit access to their markets according to the requirements of their legislation existing at the date of entry into force of this Agreement. New EC rules will be dealt with according to the procedures laid down in Articles 97 to 104 of the Agreement. 6. 379 L 0117: Council Directive 79/117/EEC of 21 December 1978 prohibiting the placing on the market and use of plant protection products containing certain active substances (OJ No L 33, 8.2.1979, p. 36), as amended by:  383 L 0131: Commission Directive 83/131/EEC of 14 March 1983 (OJ No L 91, 9.4.1983, p. 35),  385 L 0298: Commission Directive 85/298/EEC of 22 May 1985 (OJ No L 154, 13.6.1985, p. 48),  386 L 0214: Council Directive 86/214/EEC of 26 May 1986 (OJ No L 152, 6.6.1986, p. 45),  386 L 0355: Council Directive 86/355/EEC of 21 July 1986 (OJ No L 212, 2.8.1986, p. 33),  387 L 0181: Council Directive 87/181/EEC of 9 March 1987 (OJ No L 71, 14.3.1987, p. 33),  387 L 0477: Commission Directive 87/477/EEC of 9 September 1987 (OJ No L 273, 26.9.1987, p. 40),  389 L 0365: Council Directive 89/365/EEC of 30 May 1989 (OJ No L 159, 10.6.1989, p. 58),  390 L 0533: Council Directive 90/533/EEC of 15 October 1990 (OJ No L 296, 27.10.1990, p. 63),  391 L 0188: Commission Directive 91/188/EEC of 19 March 1991 (OJ No L 92, 13.4.1991, p. 42). The EFTA States will be free to limit access to their markets according to the requirements of their legislation existing at the date of entry into force of this Agreement. New EC rules will be dealt with according to the procedures laid down in Articles 97 to 104 of the Agreement. 7. 382 L 0242: Council Directive 82/242/EEC of 31 March 1982 on the approximation of the laws of the Member States relating to methods of testing the biodegradability of non-ionic surfactants and amending Directive 73/404/EEC (OJ No L 109, 22.4.1982, p, 1), 8. 387 L 0018: Council Directive 87/18/EEC of 18 December 1986 on the harmonization of laws, regulations and administrative provisions relating to the application of the principles of good laboratory practice and the verification of their application for tests on chemical substances (OJ No L 15, 17.1.1987, p. 29). 9. 388 L 0320: Council Directive 88/320/EEC of 9 June 1988 on the inspection and verification of good laboratory practice (GLP) (OJ No L 145, 11.6.1988, p. 35), as amended by:  390 L 0018: Commission Directive 90/18/EEC of 18 December 1989 (OJ No L 11, 13.1.1990, p. 37). 10. 388 L 0379: Council Directive 88/379/EEC of 7 June 1988 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the classification, packaging and labelling of dangerous preparations (OJ No L 187, 16.7.1988, p. 14), as amended by:  389 L 0178: Commission Directive 89/178/EEC of 22 February 1989 (OJ No L 64, 8.3.1989, p. 18),  390 L 0035: Commission Directive 90/35/EEC of 19 December 1989 (OJ No L 19, 24.1.1990, p. 14),  390 L 0492: Commission Directive 90/492/EEC of 5 September 1990 (OJ No L 275, 5.10.1990, p. 35), as corrected by OJ No L 321, 21.11.1990, p. 19,  391 L 0155: Commission Directive 91/155/EEC of 5 March 1991 (OJ No L 76, 22.3.1991, p. 35). The Contracting Parties agree on the objective that the provisions of the Community acts on dangerous substances and preparations should apply by 1 January 1995. Finland shall comply with the provisions of the acts as from the entry into force of the seventh amendment to Council Directive 67/548/EEC. Pursuant to cooperation to be initiated from the signature of this Agreement in order to solve remaining problems, a review of the situation will take place during 1994, including matters not covered by Community legislation. If an EFTA State concludes that it will need any derogation from the Community acts relating to classification and labelling, the latter shall not apply to it unless the EEA Joint Committee agrees on another solution. As regards the exchange of information, the following shall apply: (i) The EFTA States that comply with the acquis on dangerous substances and preparations shall give equivalent guarantees to those existing within the Community that:  where the information is treated as confidential on the grounds of industrial and commercial secrecy within the Community, according to the provisions of the Directive, only those EFTA States which have taken over the relevant acquis shall participate in the exchange of information,  confidential information will be afforded the same degree of protection in the EFTA States as that which obtains within the Community; (ii) all EFTA States will participate in the exchange of information concerning all other aspects as provided for in the Directive. 11. 391 0157: Council Directive 91/157/EEC of 18 March 1991 on batteries and accumulators containing certain dangerous substances (OJ No L 78, 26.3.1991, p. 38). The EFTA States will be free to limit access to their markets according to the requirements of their legislations existing at the time of entry into force of this Agreement concerning batteries. The Contracting Parties shall jointly review the situation in 1995. 12. 391 R 0594: Council Regulation (EEC) No 594/91 of 4 March 1991 on substances that deplete the ozone layer (OJ No L 67, 14.3.1991, p. 1). The EFTA States may apply their national legislation, existing at the date of entry into force of this Agreement. The Contracting Parties shall organize practical ways of cooperation. They shall jointly review the situation in 1995. ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 13. 389 X 0542: Commission Recommendation 89/542/EEC of 13 September 1989 for the labelling of detergents and cleaning products (OJ No L 291, 10.10.1989, p. 55). 14. C/79/82/p. 3: Communication concerning Commission Decision 81/437/EEC of 11 May 1981 laying down the criteria in accordance with which information relating to the inventory of chemical substances is supplied by the Member States to the Commission (OJ No C 79, 31.3.1982, p. 3). 15. C/146/90/p. 4: Publication of the EINECS inventory (OJ No C 146, 15.6.1990, p. 4). XVI. COSMETICS ACTS REFERRED TO 1. 376 L 0768: Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (OJ No L 262, 27.9.1976, p. 169), as amended by:  379 L 0661: Council Directive 79/661/EEC of 24 July 1979 (OJ No L 192, 31.7.1979, p. 35),  1 79 H: Acts concerning the Conditions of Accession and the Adjustments to the Treaties -Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 108),  382 L 0147: Commission Directive 82/147/EEC of 11 February 1982 (OJ No L 63, 6.3.1982, p. 26),  382 L 0368: Council Directive 82/368/EEC of 17 May 1982 (OJ No L 167, 15.6.1982, p. 1),  383 L 0191: Second Commission Directive 83/191/EEC of 30 March 1983 (OJ No L 109, 26.4.1983, p. 25),  383 L 0341: Third Commission Directive 83/341/EEC of 29 June 1983 (OJ No L 188, 13.7.1983, p. 15),  383 L 0496: Fourth Commission Directive 83/496/EEC of 22 September 1983 (OJ No L 275, 8.10.1983, p. 20),  383 L 0574: Council Directive 83/574/EEC of 26 October 1983 (OJ No L 332, 28.11.1983, p. 38),  384 L 0415: Fifth Commission Directive 84/415/EEC of 18 July 1984 (OJ No L 228, 25.8.1984, p. 31), as corrected by OJ No L 255, 25.9.1984, p. 28,  385 L 0391: Sixth Commission Directive 85/391/EEC of 16 July 1985 (OJ No L 224, 22.8.1985, p. 40),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 218),  386 L 0179: Seventh Commission Directive 86/179/EEC of 28 February 1986 (OJ No L 138, 24.5.1986, p. 40),  386 L 0199: Eighth Commission Directive 86/199/EEC of 26 March 1986 (OJ No L 149, 3.6.1986, p. 38),  387 L 0137: Ninth Commission Directive 87/137/EEC of 2 February 1987 (OJ No L 56, 26.2.1987, p. 20),  388 L 0233: Tenth Commission Directive 88/233/EEC of 2 March 1988 (OJ No L 105, 26.4.1988, p. 11),  388 L 0667: Council Directive 88/667/EEC of 21 December 1988 (OJ No L 382, 31.12.1988, p. 46),  389 L 0174: Eleventh Commission Directive 89/174/EEC of 21 February 1989 (OJ No L 64, 8.3.1989, p. 10), as corrected by OJ No L 199, 13.7.1989, p. 23,  389 L 0679: Council Directive 89/679/EEC of 21 December 1989 (OJ No L 398, 30.12.1989, p. 25),  390 L 0121: Twelfth Commission Directive 90/121/EEC of 20 February 1990 (OJ No L 71, 17.3.1990, p. 40),  3 91 L 0184: Thirteenth Commission Directive 91/184/EEC of 12 March 1991 (OJ No L 91, 12.4.1991, p. 59). 2. 380 L 1335: First Commission Directive 80/1335/EEC of 22 December 1980 on the approximation of the laws of the Member States relating to methods of analysis necessary for checking the composition of cosmetic products (OJ No L 383, 31.12.1980, p. 27), as amended by:  387 L 0143: Commission Directive 87/143/EEC of 10 February 1987 (OJ No L 57, 27.2.1987, p. 56). 3. 382 L 0434: Second Commission Directive 82/434/EEC of 14 May 1982 on the approximation of the laws of the Member States relating to methods of analysis necessary for checking the composition of cosmetic products (OJ No L 185, 30.6.1982, p. 1), as amended by:  390 L 0207: Commission Directive 90/207/EEC of 4 April 1990 (OJ No L 108, 28.4.1990, p. 92). 4. 383 L 0514: Third Commission Directive 83/514/EEC of 27 September 1983 on the approximation of the laws of the Member States relating to methods of analysis necessary for checking the composition of cosmetic products (OJ No L 291, 24.10.1983, p. 9). 5. 385 L 0490: Fourth Commission Directive 85/490/EEC of 11 October on the approximation of laws of the Member States relating to methods of analysis necessary for checking the composition of cosmetic products (OJ No L 295, 7.11.1985, p. 30). XVII. ENVIRONMENT PROTECTION ACTS REFERRED TO 1. 375 L 0716: Council Directive 75/716/EEC of 24 November 1975 on the approximation of the laws of the Member States relating to the sulphur content of certain liquid fuels (OJ No L 307, 27.11.1975, p. 22), as amended by:  387 L 0219: Council Directive 87/219/EEC of 30 March 1987 (OJ No L 91, 3.4.1987, p. 19). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Article 1(1)(a), the corresponding heading in the Harmonized System to subheading No 2710 C I of the Common Customs Tariff, is ex 2710. 2. 380 L 0051: Council Directive 80/51/EEC of 20 December 1979 on the limitation of noise emissions from subsonic aircrafts (OJ No L 18, 24.1.1980, p. 26), as amended by:  383 L 0206: Council Directive 83/206/EEC of 21 April 1983 (OJ No L 117, 4.5.1983, p. 15). 3. 385 L 0210: Council Directive 85/210/EEC of 20 March 1985 on the approximation of the laws of the Member States concerning the lead content of petrol (OJ No L 96, 3.4.1985, p. 25), as amended by:  385 L 0581: Council Directive 85/581/EEC of 20 December 1985 (OJ No L 372, 31.12.1985, p. 37),  387 L 0416: Council Directive 87/416/EEC of 21 July 1987 (OJ No L 225, 13.8.1987, p. 33). 4. 385 L 0339: Council Directive 85/339/EEC of 27 June 1985 on containers of liquids for human consumption (OJ No L 176, 6.7.1985, p. 18). 5. 389 L 0629: Council Directive 89/629/EEC of 4 December 1989 on the limitation of noise emissions from subsonic jet aeroplanes (OJ No L 363, 13.12.1989, p. 27). XVIII. INFORMATION TECHNOLOGY, TELECOMMUNICATIONS AND DATA PROCESSING ACTS REFERRED TO 1. 386 L 0529: Council Directive 86/529/EEC of 3 November 1986 on the adoption of common technical specifications of the MAC/packet family of standards for direct satellite television broadcasting (OJ No L 311, 6.11.1986, p. 28). 2. 387 D 0095: Council Decision 87/95/EEC of 22 December 1986 on standardization in the field of information technology and telecommunications (OJ No L 36, 7.2.1987, p. 31). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: European standard, referred to in Article 1(7) of the Decision, shall mean a standard approved by ETSI, CEN/Cenelec, CEPT and other bodies on which the Contracting Parties may agree. European prestandard, referred to in Article 1(8) of the Decision, shall mean a standard adopted by the same bodies. 3. 389 D 0337: Council Decision 89/337/EEC of 27 April 1989 on high-definition television (OJ No L 142, 25.5.1989, p. 1). 4. 391 L 0263: Council Directive 91/263/EEC of 29 April 1991 on the approximation of the laws of the Member States concerning telecommunications terminal equipment, including the mutual recognition of their conformity (OJ No L 128, 23.5.1991, p. 1). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 5. 384 X 0549: Council Recommendation 84/549/EEC of 12 November 1984 concerning the implementation of harmonization in the field of telecommunications (OJ No L 298, 16.11,1984, p. 49). 6. 389 Y 0511(01): Council Resolution 89/C 117/01 of 27 April 1989 on standardization in the field of information technology and telecommunications (OJ No C 117, 11.5.1989, p. 1). XIX. GENERAL PROVISIONS IN THE FIELD OF TECHNICAL BARRIERS TO TRADE ACTS REFERRED TO 1. 383 L 0189: Council Directive 83/189/EEC of 28 March 1983 laying down a procedure for the provisions of information in the field of technical standards and regulations (OJ No L 109, 26.4.1983, p. 8), as amended by:  1 85 I: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 214),  388 L 0182: Council Directive 88/182/EEC of 22 March 1988 (OJ No L 81, 26.3.1988, p. 75), The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 1(7) is replaced by the following: 7. product , any industrially manufactured product and any agricultural product, including fish products; (b) The following shall be added to the end of the first subparagraph of Article 8(1): A full text of the draft technical regulation notified shall be made available in the original language as well as in a full translation into one of the official languages of the European Community.; (c) The following shall be added to the second subparagraph of Article 8(1): The Community, on the one side, and the EFTA Surveillance Authority or the EFTA States through the EFTA Surveillance Authority, on the other side, may ask for further information on a draft technical regulation notified.; (d) The following shall be added to Article 8(2): The comments of the EFTA States shall be forwarded by the EFTA Surveillance Authority to the EC Commission in the form of a single coordinated communication and the comments of the Community shall be forwarded by the Commission to the EFTA Surveillance Authority. The Contracting Parties shall, when a six-month standstill is invoked according to the rules of their respective internal systems, inform each other thereof in a similar manner.; (e) The first subparagraph of Article 8(4) shall be replaced by the following: The information supplied under this Article shall be considered as confidential upon request.; (f) Article 9 shall be replaced by the following: The competent authorities of the EC Member States and the EFTA States shall postpone the adoption of draft technical regulations notified for three months from the date of receipt of the text of the draft regulation  by the EC Commission in case of drafts notified by Member States of the Community,  by the EFTA Surveillance Authority for drafts notified by the EFTA States. However, this standstill period of three months shall not apply in those cases where, for urgent reasons relating to the protection of public health or safety, the protection of health and life of animal or plants, the competent authorities are obliged to prepare technical regulations in a very short space of time in order to enact and introduce them immediately without any consultations being possible. The reasons which warrant the urgency of the measures taken shall be given. The justification for urgent measures shall be detailed and clearly explained with particular emphasis on the unpredictability and the seriousness of the danger confronting the concerned authorities as well as the absolute necessity for immediate action to remedy it.; (g) The following shall be added to list I of the Annex: ON (Austria) Ã sterreichisches Normungsinstitut Heinestrasse 38 A-1020 Wien Ã VE (Austria) Ã sterreichischer Verband fÃ ¼r Elektrotechnik Eschenbachgasse 9 A-1010 Wien SFS (Finland) Suomen Standardisoimisliitto SFS r.y. PL 205 SF-00121 Helsinki SESKO (Finland) Suomen SÃ ¤hkÃ ¶teknillinen Standardisoimisyhdistys Sesko r.y. Sarkiniementie 3 SF-00210 Helsinki STRI (Iceland) StaÃ °larÃ ¡Ã ° Islands Keldnaholti IS-112 ReykjavÃ ­k SNV (Liechtenstein) Schweizerische Normen-Vereinigung Kirchenweg 4 Postfach CH-8032 Zurich NSF (Norway) Norges Standardiseringsforbund Pb 7020 Homansbyen N-0306 Oslo 3 NEK (Norway) Norsk Elektroteknisk Komite Pb 280 SkÃ ¸yen N-0212 Oslo 2 SIS (Sweden) Standardiseringskommissionen i Sverige Box 3295 S-103 66 Stockholm SEK (Sweden) Svenska Elektriska Kommissionen Box 1284 S-164 28 Kista SNV (Switzerland) Schweizerische Normen-Vereinigung Kirchenweg 4 Postfach CH-8032 Zurich SEK (Switzerland) Schweizerisches Elektrotechnisches Komitee Postfach CH-8034 Zurich; (h) for the application of the Directive, the following communications by electronic means are considered necessary: (1) notification slips. They may be communicated before or together with the transmission of the full text; (2) acknowledgement of receipt of draft text, containing inter alia, the relevant expiry date of the standstill determined according to the rules of each system; (3) messages requesting supplementary information; (4) answers to requests for supplementary information; (5) comments; (6) requests for ad boc meetings; (7) answers to requests for ad boc meetings; (8) requests for final texts; (9) information that a six-month standstill has been called; the following communications may, for the time being, be transmitted by normal mail; (10) the full text of the draft notified; (11) basic legal texts or regulatory provisions; (12) the final text; (i) Administrative arrangements concerning the communications shall be jointly agreed by the Contracting Parties. 2. 389 D 0045: Council Decision 89/45/EEC of 21 December 1988 on a Community system for the rapid exchange of information on dangers arising from the use of consumer products (OJ No L 17, 21.1.1989, p. 51), as amended by:  390 D 0352: Council Decision 90/352/EEC of 29 June 1990 (OJ No L 173, 6,7,1990, p. 49). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptation: the entity designated by the EFTA States shall immediately communicate to the EC Commission the information it sends to the EFTA States or their competent authorities. The EC Commission shall immediately communicate to the entity designated by the EFTA States the information it sends to the EC Member States or their competent authorities. 3. 390 D 0683: Council Decision 90/683/EEC of 13 December 1990 concerning the modules for the various phases of the conformity assessment procedures which are intended to be used in the technical harmonization directives (OJ No L 380, 21.12.1990, p. 13). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 4. C/136/85/p. 2: Conclusions on standardization, approved by the Council on 16 July 1984 (OJ No C 136, 4.6.1985, p. 2). 5. 385 Y 0604(01): Council Resolution 85/C 136/01 of 7 May 1985 on a new approach to technical harmonization and standards (OJ No C 136, 4.6.1985, p. 1). 6. 386 Y 1001(01): Commission Communication concerning the non-respect of certain provisions of Council Directive 83/189/EEC of 28 March laying down a procedure for the provision of information in the field of technical standards and regulations (OJ No C 245, 1.10.1986, p. 4). 7. C/67/89/p. 3: Commission Communication concerning the publication in the Official Journal of the European Communities of the titles of draft technical regulations notified by the Member States pursuant to Council Directive 83/189/EEC, as amended by Council Directive 88/182/EEC (OJ No C 67, 17.3.1989, p. 3). 8. 390 Y 0116(01): Council Resolution of 21 December 1989 on a global approach to conformity assessment (OJ No C 10, 16.1.90, p. 1). 9. 590 DC 0456: Commission Green Paper on the development of European Standardization: action for faster technological integration in Europe (OJ No C 20, 28.1.1991, p. 1). XX. FREE MOVEMENT OF GOODS - GENERAL ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 1. 380 Y 1003(01): Communication from the Commission concerning the consequences of the judgment given by the Court of Justice of the European Communities on 20 February 1979 in Case 120/78 (Cassis de Dijon) (OJ No C 256, 3.10.80, p. 2). 2. 585 PC 0310: Commission Communication on the completion of the internal market COM(85) 310 final (White Paper). XXI. CONSTRUCTION PRODUCTS ACT REFERRED TO 1. 389 L 0106: Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (OJ No L 40, 11.2.1989, p. 12), As regards the participation of the EFTA States in the work of the European Organization of Technical Approval mentioned in Annex II to the Directive, Article 100 of the Agreement shall apply. XXII. PERSONAL PROTECTIVE EQUIPMENT ACT REFERRED TO 1. 389 L 0686: Council Directive 89/686/EEC of 21 December 1989 on the approximation of the laws of the Member States relating to personal protective equipment (OJ No L 399, 30.12.1989, p. 18). XXIII. TOYS ACT REFERRED TO 1. 388 L 0378: Council Directive 88/378/EEC of 3 May 1988 on the approximation of the laws of the Member States concerning the safety of toys (OJ No L 187, 16.7.1988, p. 1). Norway shall comply with the provisions of the Directive by 1 January 1995. Provisions concerning classification and labelling as well as restrictions on the marketing and use of dangerous substances and preparations in this Agreement shall apply also to provisions in Annex II, part II, point 3 of the Directive. XXIV. MACHINERY ACTS REFERRED TO 1. 389 L 0392: Council Directive 89/392/EEC of 14 June 1989 on the approximation of the laws of the Member States relating to machinery (OJ No L 183, 29.6.1989, p. 9), as corrected by OJ L 296, 14.10.1989, p. 40, as amended by:  391 L 0368: Council Directive 91/368/EEC of 20 June 1991 (OJ No L 198, 22.7.1991, p. 16). Sweden shall comply with the provisions of the Directive by 1 January 1994. XXV. TOBACCO ACTS REFERRED TO 1. 389 L 0622: Council Directive 89/622/EEC of 13 November 1989 on the approximation of the laws, regulations and administrative provisions of the Member States concerning the labelling of tobacco products (OJ No L 359, 8.12.1989, p. 1). 2. 390 L 0239: Council Directive 90/239/EEC of 17 May 1990 on the approximation of the laws, regulations and administrative provisions of the Member States concerning the maximum tar yield of cigarettes (OJ No L 137, 30.5.1990, p. 36). XXVI. ENERGY ACT REFERRED TO 1. 385 L 0536: Council Directive 85/536/EEC of 5 December 1985 on crude-oil savings through the use of substitute fuel components in petrol (OJ No L 334, 12.12.1985, p. 20) (7). XXVII. SPIRIT DRINKS Contracting Parties shall authorize imports and marketing of spirit drinks which are in conformity with the Community legislation as listed in this Chapter. For all other purposes, EFTA States may continue to apply their national legislation. ACTS REFERRED TO: 1. 389 R 1576: Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (OJ No L 160, 12.6.1989, p. 1), as corrected by OJ No L 223, 2.8.1989, p. 27. The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the provisions of this Regulation shall not prejudice the right of the EFTA States to prohibit on a non-discriminatory basis the placing on their national market of spirit drinks for direct human consumption which exceed alcoholic strength of 60%; (b) in Article 1(2), the corresponding headings in the Harmonized system to CN codes 2203 00, 2204, 2205, 2206 and 2207 are 2203, 2204, 2205, 2206 00 and 2207; (c) as regards the definition of fruit spirit drinks in Article 1(4)(1): for Austria, alcohol of agricultural origin may be added at any phase of the manufacturing process, provided that the minimum proportion of 33% of the alcohol contained in the final product is derived from the name-giving fruit; (d) as regards Article l(4)(q): Finland, Iceland, Norway and Sweden may prohibit the marketing of vodka produced from raw materials other than cereals or potatoes; (e) in application of Article 6(1) the following terms may complete the sales description:  the words Suomalainen punssi/Finsk Punsch/Finnish punch and Svensk Punsch/Swedish punch can be used for a spirit drink from sugar cane distillate as raw material. It may be mixed with alcohol of agricultural origin, and sweetening. It may be flavoured with wine or juice or natural aroma from citrus or other fruits or berries;  the word SpritglÃ ¶gg can be used for a spirit drink produced by flavouring ethyl alcohol of agricultural origin with natural extracts of cloves, or any other plant which contains the same principal aromatic constituent, using one of the following processes:  maceration and/or distillation,  redistillation of the alcohol in the presence of the buds or other parts of the plants specified above,  addition of natural distilled extracts of clove plants,  a combination of these three methods. Other natural plant extracts or aromatic seed may also be used, but the cloves taste must remain predominant;  the word JÃ ¤gertee can be used for a liquor normally diluted before consumption in hot water or tea, originating in Austria. This liquor is prepared on the basis of ethyl alcohol of agricultural origin, essence of certain spirit drinks or tea to which several natural aromatizing substances have been added. The alcohol strength is at least 22.5% volume The sugar content is at least 100 g per litre expressed as invert sugar. This liquor may also be designated as Jagertee or Jagatee; (f) In Article 3(2) Regulation shall read EEA Agreement; (g) Articles 7(6), 7(7), 10(2), 11 and 12 shall not apply; (h) Annex II shall be completed as follows: 5. Brandy Wachauer Weinbrand Weinbrand DÃ ¼rnstein 6. Grape marc spirit Balzner Marc Baselbieter Marc Benderer Marc Eschner Marc Grappa del Ticino/Grappa Ticinese Grappa della Val Calanca Grappa della Val Bregaglia Grappa della Val Mesolcina Grappa della Valle di Poschiavo Marc d'Auvernier Marc de DÃ ´le du Valais Schaaner Marc Triesner Marc Vaduzer Marc 7. Fruit spirit Aargauer Bure Kirsch Abricotine du Valais/Walliser Aprikosenwasser Baselbieterkirsch Baselbieter Zwetschgenwasser Bernbieter Birnenbrand Bernbieter Kirsch Bernbieter Mirabellen Bernbieter Zwetschgenwasser BÃ ©rudges de Cornaux Emmentaler Kirsch FreiÃ ¤mter Theilersbirnenbranntwein FreiÃ ¤mter Zwetschgenwasser Fricktaler Kirsch Kirsch de la BÃ ©roche Luzerner BirnentrÃ ¤sch Luzerner Kirsch Luzerner Theilersbirnenbranntwein Luzerner Zwetschgenwasser Mirabelle du Valais Rigi Kirsch SeelÃ ¤nder PflÃ ¼mliwasser Urschwyzerkirsch Wachauer Marillenbrand William du Valais/Walliser Williams Zuger Kirsch 9. Gentian spirit Gentiane du Jura 11. Juniper flavoured spirit drinks GeniÃ ¨vre du Jura 12. Caraway flavoured spirit drinks Islenskt BrennivÃ ­n/Icelandic Aquavit Norsk Aquavit/Norsk Akvavit/Norwegian Aquavit Svensk Aquavit/Svensk Akvavit/Swedish Aquavit 14. Liqueur Bernbieter Griottes Liqueur Bernbieter Kirschen Liqueur GenÃ ©pi du Valais Grossglockner Alpenbitter Mariazeller MagenlikÃ ¶r Mariazeller Jagasaftl Puchheimer Bitter Puchheimer Schlossgeist Steinfelder Magenbitter Wachauer MarillenlikÃ ¶r 15. Spirit drinks Bernbieter Cherry Brandy Liqueur Bernbieter KrÃ ¤uterbitter Eau-de-vie d'herbes du Jura Gotthard KrÃ ¤uterbranntwein Luzerner ChrÃ ¼ter (KrÃ ¤uterbranntwein) Suomalainen punssi/Finsk Punsch/Finnish punch Svensk Punsch/Swedish punch Vieille lie du Mandement Walliser ChrÃ ¼ter (KrÃ ¤uterbranntwein) The geographical indications mentioned under point 15 concern products which are not defined in the Regulation. Therefore they must be completed with the sales description spirit drink . The EFTA States producing these spirit drinks shall inform the other Contracting Parties of the national definitions of these products. 16. Vodka Islenskt Vodka/Icelandic Vodka Norsk Vodka/Norwegian Vodka Suomalainen Vodka/Finsk Vodka/Vodka of Finland Svensk Vodka/Swedish Vodka. 2. 390 R 1014: Commission Regulation (EEC) No 1014/90 of 24 April 1990 laying down detailed implementing rules on the definition, description and presentation of spirit drinks (OJ No L 105, 25.4.1990, p. 9), as amended by:  391 R 1180: Commission Regulation (EEC) No 1180/91 of 6 May 1991 (OJ No L 115, 8.5.1991, p. 5),  391 R 1781: Commission Regulation (EEC) No 1781/91 of 19 June 1991 (OJ No L 160, 25.6.1991, P. 6). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: For the application of Articles 2 and 6 Finland, Iceland, Norway and Sweden may apply a maximum methyl alcohol content of 1 200 g per hectolitre of alcohol at 100% volume. 3. 391 R 1601: Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails (OJ No L 149, 14.6.1991, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 2(2) shall be completed as follows: (d) StarkvinsglÃ ¶gg: aromatized wine which has been prepared from wine as referred to in paragraph l(a), the characteristic taste of which is obtained by the use of cloves which must always be used together with other spices; this drink may be sweetened according to Article 3(a).; (b) in the heading and text of Article 2(3)(f), or vinglÃ ¶gg shall be inserted after GlÃ ¼hwein; (c) Articles 8(7), 8(8), 9(2), 10 and 11 shall not apply. (1) Listed here for information purposes only; for application see Annex IV on energy. (2) OJ No 311, 1.12.1975, p. 40. (6) Chilled fruit is treated in the same way as fresh fruit. (7) Listed here for information purposes only; for application see Annex IV on energy. ANNEX III PRODUCT LIABILITY List provided for in Article 23(c) INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as:  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. ACT REFERRED TO 385 L 0374: Council Directive 85/374/EEC of 25 July 1985 on the approximation of the laws, regulations and administrative provisions of the Member States concerning liability for defective products (OJ No L 210, 7.8,1985, p. 29). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) as regards the liability of the importer as foreseen in Article 3(2), the following shall apply: (i) without prejudice to the liability of the producer any person who imports into the EEA a product for sale, hire, leasing or any form of distribution in the course of his business shall be responsible as a producer; (ii) the same applies as concerns imports from an EFTA State into the Community or from the Community into an EFTA State or from an EFTA State into another EFTA State. From the date of entry into force for any EC Member State or EFTA State of the Lugano Convention on jurisdiction and the enforcement of judgments in civil and commercial matters of 16 September 1988, the first sentence of this subparagraph shall no longer apply between those States which have ratified the Convention to the extent a national judgment in favour of the injured person is, by the fact of those ratifications, enforceable against the producer or the importer within the meaning of subparagraph (i); (iii) Switzerland and Liechtenstein may waive Importer's liability between themselves; (b) as regards Article 14 the following shall apply: the Directive shall not apply to injury or damage arising from nuclear accidents and covered by an international convention ratified by EFTA States and EC Member States. For Switzerland and Liechtenstein in addition the Directive shall not apply if their national law provides equivalent protection to that afforded by international conventions within the meaning mentioned above. ANNEX IV ENERGY List provided for in Article 24 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as:  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. ACTS REFERRED TO 1. 372 R 1056: Council Regulation (EEC) No 1056/72 of 18 May 1972 on notifying the Commission of investment projects of interest to the Community in the petroleum, natural gas and electricity sectors (OJ No L 120, 25.5.1972, p. 7), as amended by:  376 R 1215: Council Regulation (EEC) No 1215/76 of 4 May 1976 amending Council Regulation (EEC) No 72/1056 (OJ No L 140, 28.5.1976, p. 1). 2. 375 L 0405: Council Directive 75/405/EEC of 14 April 1975 concerning the restriction of the use of petroleum products in power stations (OJ No L 178, 9.7.1975, p. 26). 3. 376 L 0491: Council Directive 76/491/EEC of 4 May 1976 regarding a Community procedure for information and consultation on the prices of crude oil and petroleum products in the Community (OJ No L 140, 28.5.1976, p. 4). 4. 378 L 0170: Council Directive 78/170/EEC of 13 February 1978 on the performance of heat generators for space heating and the production of hot water in new or existing non-industrial buildings and on the insulation of heat and domestic hot-water distribution in new non-industrial buildings (OJ No L 052, 23.2.1978, p. 32), as amended by:  382 L 0885: Council Directive 82/885/EEC of 10 December 1982 (OJ No L 378, 31.12.1982, p. 19). 5. 379 R 1893: Council Regulation (EEC) No 1893/79 of 28 August 1979 introducing registration for crude oil and/or petroleum product imports in the Community, (OJ No L 220, 30.8.1979, p. 1), as amended by:  388 R 4152: Council Regulation (EEC) No 4152/88 of 21 December 1988 (OJ No L 367, 31.12.1988, p. 7). 6. 385 L 0536: Council Directive 85/536/EEC of 5 December 1985 on crude-oil savings through the use of substitute fuel components in petrol (OJ No L 334, 12.12.1985, p. 20), as amended by:  387 L 0441: Commission Directive 87/441/EEC of 29 July 1987 on crude-oil savings through the use of substitute fuel components in petrol (OJ No L 238, 21.8.1987, p. 40). 7. 390 L 0377: Council Directive 90/377/EEC of 29 June 1990 concerning a Community procedure to improve the transparency of gas and electricity prices charged to industrial end-users (OJ No L 185, 17.7.1990, p. 16) (1). 8. 390 L 0547: Council Directive 90/547/EEC of 29 October 1990 on the transit of electricity through transmission grids (OJ No L 313, 13.11.1990, p. 30). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 3(4): (i) each of the entities concerned may request that, with regard to intra-Community trade, the conditions of transit be subject to conciliation by a body set up and chaired by the Commission and on which the entities responsible for transmission grids in the Community are represented; (ii) each of the entities concerned may request that, with regard to intra-EFTA trade, the conditions of transit be subject to conciliation by a body set up and chaired by the EFTA Surveillance Authority and on which the entities responsible for transmission grids in the EFTA countries are represented; (iii) each of the entities concerned may request that, with regard to trade between the Community and an EFTA State, the conditions of transit be subject to a conciliation procedure to be decided by the EEA Joint Committee; (b) Appendix 1 contains the list of entities and grids relevant for the application of this Directive in respect of EFTA States. 9. 391 L 0296: Council Directive 91/296/EEC of 31 May 1991 on the transit of natural gas through grids (OJ No L 147, 12.6.1991, p. 37). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 3(4): (i) each of the entities concerned may request that, with regard to intra-Community trade, the conditions of transit be subject to conciliation by a body set up and chaired by the Commission and on which the entities responsible for transmission grids in the Community are represented; (ii) each of the entities concerned may request that, with regard to intra-EFTA trade, the conditions of transit be subject to conciliation by a body set up and chaired by the EFTA Surveillance Authority and on which the entities responsible for transmission grids in the EFTA countries are represented; (iii) each of the entities concerned may request that, with regard to trade between the Community and an EFTA State, the conditions of transit be subject to a conciliation procedure to be decided by the EEA Joint Committee; (b) Appendix 2 contains the list of entities and grids relevant for the application of this Directive in respect of EFTA States. (1) Listed here for information purposes only; for application see Annex XXI on statistics. Appendix 1 List of entities and grids covered by Council Directive 90/547/EEC of 29 October 1990 on the transit of electricity through transmission grids. EFTA State Entity Grid Austria Ã sterreichische ElektrizitÃ ¤tswirtschaft AG High voltage transmission grid Finland Imatran Voima Oy High voltage transmission grid Teollisuuden Voimansiirto Oy High voltage transmission grid Iceland Landsvirkjun High voltage transmission grid Liechtenstein Liechtensteinische Kraftwerke Interconnection grid Norway Statnett SF High voltage transmission grid Sweden Statens Vattenfallsverk High voltage transmission grid Switzerland Aare-Tessin Aktiengesellschaft fÃ ¼r ElektrizitÃ ¤t Bernische Kraftwerke AG Centralschweizerische Kraftwerke L'Energie Ouest-Suisse SA ElektrizitÃ ¤tsgesellschaft Laufenburg Nordostschweizerische Kraftwerke AG Interconnection grids Appendix 2 List of entities and high pressure gas transmission grids covered by Council Directive 91/296/EEC of 31 May 1990 on the transit of natural gas through grids. EFTA State Entity Grid Austria Ã MV Aktiengesellschaft High pressure gas grid Finland Neste Oy High pressure gas grid Liechtenstein Liechtensteinische Gasversorgung High pressure gas grid Sweden Swedegas AB High pressure gas grid Sydgas AB High pressure gas grid Switzerland Swissgas AG Transitgas AG Transit grid Transit grid ANNEX V FREE MOVEMENT OF WORKERS List provided for in Article 28 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as:  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATIONS For the purposes of this Annex and notwithstanding the provisions of Protocol 1, the term Member State(s) contained in the acts referred to shall be understood to include, in addition to its meaning in the relevant EC acts, Austria, Finland, Iceland, Liechtenstein, Norway, Sweden and Switzerland. ACTS REFERRED TO 1. 364 L 0221: Council Directive 64/221/EEC of 25 February 1964 on the coordination of special measures concerning the movement and residence of foreign nationals which are justified on grounds of public policy, public security or public health (OJ No 56, 4.4.1964, p. 850/64). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Article 4(3) shall not apply. 2. 368 R 1612: Council Regulation (EEC) No 1612/68 of 15 October 1968 on freedom of movement for workers within the Community (OJ No L 257, 19.10.1968, p. 2), as amended by:  376 R 0312: Council Regulation (EEC) No 312/76 of 9 February 1976 (OJ No L 39, 14.2.1976, p. 2). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 15(2), the phrase within 18 months following the entry into force of this Regulation shall not apply; (b) Article 40 shall not apply; (c) Article 41 shall not apply; (d) Article 42(1) shall not apply; (e) In Article 42(2), the reference to Article 51 of the EEC Treaty shall be replaced by reference to Article 29 of this Agreement; (f) Article 48 shall not apply. 3. 368 L 0360: Council Directive 68/360/EEC of 15 October 1968 on the abolition of restrictions on movement and residence within the Community for workers of Member States and their families (OJ No L 257, 19.10.1968, p. 13). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 4(2), the words Residence permit for a national of a Member State of the EEC shall be replaced by Residence permit; (b) in Article 4(3), the words Residence permit for a national of a Member State of the EEC shall be replaced by Residence permit; (c) Article 11 shall not apply; (d) Article 13 shall not apply; (e) in the Annex: (i) the first paragraph of the statement shall be replaced by the following: This permit is issued pursuant to Regulation (EEC) No 1612/68 of 15 October 1968 and to the measures taken in implementation of Directive 68/360/EEC as integrated into the EEA Agreement.; (ii) the footnote shall be replaced by the following: Austrian, Belgian, British, Danish, German, Greek, Icelandic, Irish, Finnish, French, Italian, Liechtenstein, Luxembourg, Netherlands, Norwegian, Portuguese, Spanish, Swedish, Swiss, according to the country issuing the permit.. 4. 370 R 1251: Commission Regulation (EEC) No 1251/70 of 29 June 1970 on the right of workers to remain in the territory of a Member State after having been employed in that State (OJ No L 142, 30.6.1970, p. 24). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: Article 9 shall not apply. 5. 372 L 0194: Council Directive 72/194/EEC of 18 May 1972 extending to workers exercising the right to remain in the territory of a Member State after having been employed in that State the scope of Directive 64/221/EEC (OJ No L 121, 26.5.1972, p. 32). 6. 377 L 0486: Council Directive 77/486/EEC of 25 July 1977 on the education of the children of migrant workers (OJ No L 199, 6.8.1977, p. 32). ANNEX VI SOCIAL SECURITY INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex, SECTORAL ADAPTATIONS I. For the purposes of this Annex and notwithstanding the provisions of Protocol 1, the term Member State(s) contained in the acts referred to shall be understood to include, in addition to its meaning in the relevant EC acts, Austria, Finland, Iceland, Liechtenstein, Norway, Sweden and Switzerland. II. In applying the provisions of the acts referred to in this Annex for the purposes of the present Agreement, the rights and duties conferred upon the Administrative Commission on Social Security for Migrant Workers attached to the EC Commission and the rights and duties conferred upon the Audit Board attached to the said Administrative Commission shall be assumed, according to the provisions of Part VII of the Agreement, by the EEA Joint Committee. ACTS REFERRED TO 1. Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community, as updated by:  383 R 2001: Council Regulation (EEC) No 2001/83 of 2 June 1983 (OJ No L 230, 22.8.1983, p. 6), and subsequently amended by:  385 R 1660: Council Regulation (EEC) No 1660/85 of 13 June 1985 (OJ No L 160, 20.6.1985, p. 1),  385 R 1661: Council Regulation (EEC) No 1661/85 of 13 June 1985 (OJ No L 160, 20.6.1985, p. 7),  1 85 I: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 170),  386 R 3811: Council Regulation (EEC) No 3811/86 of 11. December 1986 (OJ No L 355, 16.12.1986, p. 5),  389 R 1305: Council Regulation (EEC) No 1305/89 of 11 May 1989 (OJ No L 131, 13.5.1989, p. 1),  389 R 2332: Council Regulation (EEC) No 2332/89 of 18 July 1989 (OJ No L 224, 2.8.1989, p. 1).  389 R 3427: Council Regulation (EEC) No 3427/89 of 30 October 1989 (OJ No L 331, 16.11.1989, p. 1),  391 R 2195: Council Regulation (EEC) No 2195/91 of 25 June 1991 (OJ No L 206, 29.7.1991, p. 2). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The third subparagraph of Article l(j) shall not apply; (b) Article 10(1), subparagraph 1, of the Regulation shall not apply to the Swiss federal law on supplementary benefits to the old age, survivors' and invalidity insurance until 1 January 1996; (c) In Article 88, the words Article 106 of the Treaty shall be replaced by the words Article 41 of the EEA Agreement; (d) Article 94(9) shall not apply; (e) Article 96 shall not apply; (f) Article 100 shall not apply; (g) The following shall be added to Annex I(I): M. AUSTRIA Does not apply. N. FINLAND Any person who is an employed or self-employed person within the meaning of the legislation on the Employment Pensions Scheme shall be considered respectively as employed or self-employed within the meaning of Article l(a)(ii) of the Regulation. O. ICELAND Any person who is an employed or self-employed person within the meaning of the provisions relating to the occupational injuries insurance in the Social Security Act shall be considered respectively as employed or self-employed within the meaning of Article l(a)(ii) of the Regulation. P. LIECHTENSTEIN Does not apply. Q. NORWAY Any person who is an employed or self-employed person within the meaning of the National Insurance Act shall be considered respectively as employed or self-employed within the meaning of Article l(a)(ii) of the Regulation. R. SWEDEN Any person who is an employed or self-employed person within the meaning of the legislation on work injury insurance shall be considered respectively as employed or self-employed within the meaning of Article l(a)(ii) of the Regulation. S. SWITZERLAND Does not apply.; (h) The following shall be added to Annex I(II): M. AUSTRIA Does not apply. N. FINLAND For the purpose of determining entitlement to benefits in kind pursuant to the provisions of Chapter 1 of Title III of the Regulation, member of the family  means a spouse or a child as defined by the Sickness Insurance Act. O. ICELAND For the purpose of determining entitlement to benefits in kind pursuant to the provisions of Chapter 1 of Title III of the Regulation, member of the family  means a spouse or a child under the age of 25. P. LIECHTENSTEIN For the purpose of determining entitlement to benefits in kind pursuant to the provisions of Chapter 1 of Title III of the Regulation, member of the family  means a spouse or a dependent child under the age of 25. Q. NORWAY For the purpose of determining entitlement to benefits in kind pursuant to the provisions of Chapter 1 of Title III of the Regulation, member of the family  means a spouse or a child under the age of 25. R. SWEDEN For the purpose of determining entitlement to benefits in kind pursuant to the provisions of Chapter 1 of Title III of the Regulation member of the family  means a spouse or a child under the age of 18. S. SWITZERLAND Member of the family  means member of the family as defined in the legislation of the competent State. However, for the purpose of determining entitlement to benefits in kind pursuant to Articles 22(1) (a) and 31 of the Regulation, member of the family  means a spouse or a dependent child under the age of 25.; (i) The following shall be added to Annex II(I): M. AUSTRIA Does not apply. N. FINLAND Does not apply. O. ICELAND Does not apply. P. LIECHTENSTEIN Does not apply. Q. NORWAY Does not apply. R. SWEDEN Does not apply. S. SWITZERLAND Does not apply.; (j) The following shall be added to Annex II(II): M. AUSTRIA The general part of the childbirth allowance. N. FINLAND The maternity package or the maternity lump-sum grant pursuant to the Maternity Grant Act. O. ICELAND None. P. LIECHTENSTEIN None. Q. NORWAY Lump-sum grants payable on childbirth pursuant to the National Insurance Act. R. SWEDEN None, S. SWITZERLAND Childbirth allowances pursuant to the relevant cantonal legislations on family benefits (Fribourg, GenÃ ¨ve, Jura, Luzern, NeuchÃ ¢tel, Schaffhausen, Schwyz, Solothurn, Uri, Valais, Vaud).; (k) The following shall be added to Annex III(A): 67. AUSTRIA - BELGIUM (a) Article 4 of the Convention on social security of 4 April 1977 as regards persons residing in a third State, (b) Point III of the Final Protocol to the said Convention as regards persons residing in a third State. 68. AUSTRIA - DENMARK (a) Article 4 of the Convention on social security of 16 June 1987 as regards persons residing in a third State. (b) Point III of the Final Protocol to the said Convention as regards persons residing in a third State. 69. AUSTRIA - GERMANY (a) Article 41 of the Convention on social security of 22 December 1966 as amended by the Complementary Conventions No 1 of 10 April 1969, No 2 of 29 March 1974 and No 3 of 29 August 1980. (b) Paragraphs 3(c), 3(d), 17, 20(a) and 21 of the Final Protocol to the said Convention. (c) Article 3 of the said Convention as regards persons residing in a third State. (d) Paragraph 3(g) of the Final Protocol to the said Convention as regards persons residing in a third State. (e) Article 4(1) of the Convention as regards the German legislation, under which accidents (and occupational diseases) occurring outside the territory of the Federal Republic of Germany, and periods completed outside that territory, do not give rise to payment of benefits, or only give rise to payment of benefits under certain conditions, when those entitled to them reside outside the territory of the Federal Republic of Germany, in cases in which: (i) the benefit at the date of entry into force of the Agreement is already granted or could be granted, (ii) the person concerned has taken up ordinary residence in Austria before the entry into force of the Agreement and the granting of pensions from pension and accident insurance started within one year of the entry into force of the Agreement. (f) Paragraph 19(b) of the Final Protocol to the said Convention. In applying Number 3(c) of this provision the amount taken into account by the competent institution shall not exceed the amount, which is due in respect of the corresponding periods to be remunerated by this institution. (g) Article 2 of the Complementary Convention No 1 of 10 April 1969 to the said Convention. (h) Articles 1(5) and 8 of the Convention on unemployment insurance of 19 July 1978. (i) Paragraph 10 of the Final Protocol to the said Convention. 70. AUSTRIA - SPAIN (a) Article 4 of the Convention on social security of 6 November 1981 as regards persons residing in a third State. (b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State. 71. AUSTRIA - FRANCE None. 72. AUSTRIA - GREECE (a) Article 4 of the Convention on social security of 14 December 1979 as amended by the Complementary Convention of 21 May 1986 as regards persons residing in a third State. (b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State. 73. AUSTRIA - IRELAND Article 4 of the Convention on social security of 30 September 1988 as regards persons residing in a third State. 74. AUSTRIA - ITALY (a) Articles 5(3) and 9(2) of the Convention on social security of 21 January 1981. (b) Article 4 of the said Convention as regards persons residing in a third State. (c) Paragraph 2 of the Final Protocol to the said Convention as regards persons residing in a third State. 75. AUSTRIA - LUXEMBOURG (a) Article 5(2) of the Convention on social security of 21 December 1971 as amended by the Complementary Conventions No 1 of 16 May 1973 and No 2 of 9 October 1978. (b) Article 3(2) of the said Convention as regards persons residing in a third State. (c) Point III of the Final Protocol to the said Convention as regards persons residing in a third State. 76. AUSTRIA - NETHERLANDS (a) Article 3 of the Convention on social security of 7 March 1974 as amended by the Complementary Convention of 5 November 1980 as regards persons residing in a third State. (b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State. 77. AUSTRIA - PORTUGAL None. 78. AUSTRIA - UNITED KINGDOM (a) Article 3 of the Convention on social security of 22 July 1980 as amended by the Complementary Convention of 9 December 1985 as regards persons residing in a third State. (b) Protocol concerning benefits in kind to the said Convention with the exception of Article 2(3) as regards persons who cannot claim treatment under Chapter 1 of Title III of the Regulation. 79. AUSTRIA - FINLAND (a) Article 4 of the Convention on social security of 11 December 1985 as regards persons residing in a third State. (b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State. 80. AUSTRIA - ICELAND No convention. 81. AUSTRIA - LIECHTENSTEIN Article 4 of the Convention on social security of 26 September 1968 as amended by the Complementary Conventions No 1 of 16 May 1977 and No 2 of 22 October 1987 as regards the payment of cash benefits to persons residing in a third State. 82. AUSTRIA - NORWAY (a) Article 5(2) of the Convention on social security of 27 August 1985. (b) Article 4 of the said Convention as regards persons residing in a third State. (c) Point II of the Final Protocol to the said Convention as regards persons residing in a third State. 83. AUSTRIA - SWEDEN (a) Articles 4 and 24(1) of the Convention on social security of 11 November 1975 as amended by the Complementary Convention of 21 October 1982 as regards persons residing in a third State. (b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State. 84. AUSTRIA - SWITZERLAND Article 4 of the Convention on social security of 15 November 1967 as amended by the Complementary Conventions No 1 of 17 May 1973, No 2 of 30 November 1977 and No 3 of 14 December 1987 as regards the payment of cash benefits to persons residing in a third State. 85. FINLAND - BELGIUM No convention. 86. FINLAND - DENMARK Article 14(4) of the Nordic Convention on social security of 5 March 1981. 87. FINLAND - GERMANY (a) Article 4 of the Convention on social security of 23 April 1979. (b) Point 9(a) of the Final Protocol to the said Convention. 88. FINLAND - SPAIN Article 5(2) of the Convention on social security of 19 December 1985. 89. FINLAND - FRANCE No convention. 90. FINLAND - GREECE Articles 5(2) and 21 of the Convention on social security of 11 March 1988. 91. FINLAND - IRELAND No convention. 92. FINLAND - ITALY No convention. 93. FINLAND - LUXEMBOURG Articles 5(2) of the Convention on social security of 15 September 1988. 94. FINLAND - NETHERLANDS No convention, 95. FINLAND - PORTUGAL No convention. 96. FINLAND - UNITED KINGDOM None. 97. FINLAND - ICELAND Article 14(4) of the Nordic Convention on social security of 5 March 1981. 98. FINLAND - LIECHTENSTEIN No convention. 99. FINLAND - NORWAY Article 14(4) of the Nordic Convention on social security of 5 March 1981. 100. FINLAND - SWEDEN Article 14(4) of the Nordic Convention on social security of 5 March 1981. 101. FINLAND - SWITZERLAND Article 5(2) of the Convention on social security of 28 June 1985. 102. ICELAND - BELGIUM No convention, 103. ICELAND - DENMARK Article 14(4) of the Nordic Convention on social security of 5 March 1981. 104. ICELAND - GERMANY No convention. 105. ICELAND - SPAIN No convention. 106. ICELAND - FRANCE No convention. 107. ICELAND - GREECE No convention. 108. ICELAND - IRELAND No convention. 109. ICELAND - ITALY No convention. 110. ICELAND - LUXEMBOURG No convention. 111. ICELAND - NETHERLANDS No convention. 112. ICELAND - PORTUGAL No convention. 113. ICELAND - UNITED KINGDOM None. 114. ICELAND - LIECHTENSTEIN No convention. 115. ICELAND - NORWAY Article 14(4) of the Nordic Convention on social security of 5 March 1981. 116. ICELAND - SWEDEN Article 14(4) of the Nordic Convention on social security of 5 March 1981. 117. ICELAND - SWITZERLAND No convention. 118. LIECHTENSTEIN - BELGIUM No convention. 119. LIECHTENSTEIN - DENMARK No convention. 120. LIECHTENSTEIN - GERMANY Article 4(2) of the Convention on social security of 7 April 1977 as amended by the Complementary Convention No 1 of 11 August 1989 as regards the payment of cash benefits to persons residing in a third State. 121. LIECHTENSTEIN - SPAIN No convention. 122. LIECHTENSTEIN - FRANCE No convention. 123. LIECHTENSTEIN - GREECE No convention. 124. LIECHTENSTEIN - IRELAND No convention. 125. LIECHTENSTEIN - ITALY Article 5, second sentence, of the Convention on social security of 11 November 1976 as regards the payment of cash benefits to persons residing in a third State. 126. LIECHTENSTEIN - LUXEMBOURG No convention. 127. LIECHTENSTEIN - NETHERLANDS No convention. 128. LIECHTENSTEIN - PORTUGAL No convention. 129. LIECHTENSTEIN - UNITED KINGDOM No convention. 130. LIECHTENSTEIN - NORWAY No convention. 131. LIECHTENSTEIN - SWEDEN No convention. 132. LIECHTENSTEIN - SWITZERLAND Article 4 of the Convention on social security of 8 March 1989 as regards the payment of cash benefits to persons residing in a third State. 133. NORWAY - BELGIUM No convention. 134. NORWAY - DENMARK Article 14(4) of the Nordic Convention on social security of 5 March 1981. 135. NORWAY - GERMANY No convention. 136. NORWAY - SPAIN No convention. 137. NORWAY - FRANCE None. 138. NORWAY-GREECE Article 16(5) of the Convention on social security of 12 June 1980. 139. NORWAY - IRELAND No convention. 140. NORWAY - ITALY None. 141. NORWAY - LUXEMBOURG No convention. 142. NORWAY - NETHERLANDS Article 5(2) of the Convention on social security of 13 April 1989. 143. NORWAY - PORTUGAL Articles 6 of the Convention on social security of 5 June 1980. 144. NORWAY - UNITED KINGDOM None. 145. NORWAY - SWEDEN Article 14(4) of the Nordic Convention on social security of 5 March 1981. 146. NORWAY - SWITZERLAND Article 6(2) of the Convention on social security of 21 February 1979. 147. SWEDEN - BELGIUM No convention. 148. SWEDEN - DENMARK Article 14(4) of the Nordic Convention on social security of 5 March 1981. 149. SWEDEN - GERMANY (a) Article 4(2) of the Convention on social security of 27 February 1976. (b) Point 8 (a) of the Final Protocol to the said Convention. 150. SWEDEN-SPAIN Articles 5(2) and 16 of the Convention on social security of 29 June 1987. 151. SWEDEN - FRANCE None. 152. SWEDEN - GREECE Articles 5(2) and 23 of the Convention on social security of 5 May 1978 as amended by the Complementary Convention of 14 September 1984. 153. SWEDEN - IRELAND No convention. 154. SWEDEN - ITALY Article 20 of the Convention on social security of 25 September 1979. 155. SWEDEN - LUXEMBOURG (a) Articles 4 and 29(1) of the Convention on social security of 21 February 1985 as regards persons residing in a third State. (b) Article 30 of the said Convention. 156. SWEDEN - NETHERLANDS Articles 4 and 24(3) of the Convention on social security of 2 July 1976 as regards persons residing in a third State. 157. SWEDEN - PORTUGAL Article 6 of the Convention on social security of 25 October 1978. 158. SWEDEN - UNITED KINGDOM Article 4(3) of the Convention on social security of 29 June 1987. 159. SWEDEN - SWITZERLAND Article 5(2) of the Convention on social security of 20 October 1978. 160. SWITZERLAND - BELGIUM (a) Article 3(1) of the Convention on social security of 24 September 1975 as regards the payment of cash benefits to persons residing in a third State. (b) Point 4 of the Final Protocol to the said Convention as regards the payment of cash benefits to persons residing in a third State. 161. SWITZERLAND - DENMARK None. 162. SWITZERLAND - GERMANY Article 4(2) of the Convention on social security of 25 February 1964 as amended by the Complementary Conventions No 1 of 9 September 1975 and No 2 of 2 March 1989 as regards the payment of cash benefits to persons residing in a third State. 163. SWITZERLAND - SPAIN Article 2 of the Convention on social security of 13 October 1969 as amended by the Complementary Convention of 11 June 1982 as regards the payment of cash benefits to persons residing in a third State. 164. SWITZERLAND - FRANCE None. 165. SWITZERLAND - GREECE Article 4 of the Convention on social security of 1 June 1973 as regards the payment of cash benefits to persons residing in a third State. 166. SWITZERLAND - IRELAND No convention. 167. SWITZERLAND - ITALY (a) Article 3, second sentence, of the Convention on social security of 14 December 1962 as amended by the Complementary Convention of 18 December 1963, the Complementary Agreement No 1 of 4 July 1969, the Additional Protocol of 25 February 1974 and the Complementary Agreement No 2 of 2 April 1980 as regards the payment of cash benefits to persons residing in a third State. (b) Article 9(1) of the said Convention. 168. SWITZERLAND - LUXEMBOURG Article 4(2) of the Convention on social security of 3 June 1967 as amended by the Complementary Convention of 26 March 1976. 169. SWITZERLAND - NETHERLANDS Article 4, second sentence, of the Convention on social security of 27 May 1970. 170. SWITZERLAND - PORTUGAL Article 3, second sentence, of the Convention on social security of 11 September 1975 as regards the payment of cash benefits to persons residing in a third State. 171. SWITZERLAND - UNITED KINGDOM Articles 3(1) and (2) of the Convention on social security of 21 February 1968 as regards the payment of cash benefits to persons residing in a third State.; (l) The following shall be added to Annex III(B): 67. AUSTRIA - BELGIUM (a) Article 4 of the Convention on social security of 4 April 1977 as regards persons residing in a third State. (b) Point III of the Final Protocol to the said Convention as regards persons residing in a third State. 68. AUSTRIA - DENMARK (a) Article 4 of the Convention on social security of 16 June 1987 as regards persons residing in a third State. (b) Point I of the Final Protocol to the said Convention as regards persons residing in a third State. 69. AUSTRIA - GERMANY (a) Article 41 of the Convention on social security of 22 December 1966 as amended by the Complementary Conventions No 1 of 10 April 1969, No 2 of 29 March 1974 and No 3 of 29 August 1980. (b) Paragraph 20(a) of the Final Protocol to the said Convention. (c) Article 3 of the said Convention as regards persons residing in a third State. (d) Paragraph 3(g) of the Final Protocol to the said Convention. (e) Article 4(1) of the Convention as regards the German legislation, under which accidents (and occupational diseases) occurring outside the territory of the Federal Republic of Germany, and periods completed outside that territory, do not give rise to payment of benefits, or only give rise to payment of benefits under certain conditions, when those entitled to them reside outside the territory of the Federal Republic of Germany, in cases in which: (i) the benefit at the date of entry into force of the Agreement is already granted or could be granted; (ii) the person concerned has taken up ordinary residence in Austria before the entry into force of the Agreement and the granting of pensions from pension and accident insurance started within one year of the entry into force of the Agreement. (f) Paragraph 19(b) of the Final Protocol to the said Convention. In applying Number 3 (c) of this provision the amount taken into account by the competent institution shall not exceed the amount, which is due in respect of the corresponding periods to be remunerated by this institution. 70. AUSTRIA - SPAIN (a) Article 4 of the Convention on social security of 6 November 1981 as regards persons residing in a third State. (b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State. 71. AUSTRIA - FRANCE None. 72. AUSTRIA - GREECE (a) Article 4 of the Convention on social security of 14 December 1979 as amended by the Complementary Convention of 21 May 1986 as regards persons residing in a third State. (b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State. 73. AUSTRIA - IRELAND Article 4 of the Convention on social security of 30 September 1988 as regards persons residing in a third State. 74. AUSTRIA - ITALY (a) Articles 5(3) and 9(2) of the Convention on social security of 21 January 1981. (b) Article 4 of the said Convention as regards persons residing in a third State. (c) Paragraph 2 of the Final Protocol to the said Convention as regards persons residing in a third State. 75. AUSTRIA - LUXEMBOURG (a) Article 5(2) of the Convention on social security of 21 December 1971 as amended by the Complementary Conventions No 1 of 16 May 1973 and No 2 of 9 October 1978. (b) Article 3(2) of the said Convention as regards persons residing in a third State. (c) Point III of the Final Protocol to the said Convention as regards persons residing in a third State. 76. AUSTRIA - NETHERLANDS (a) Article 3 of the Convention on social security of 7 March 1974 as amended by the Complementary Convention of 5 November 1980 as regards persons residing in a third State. (b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State, 77. AUSTRIA - PORTUGAL None. 78. AUSTRIA - UNITED KINGDOM (a) Article 3 of the Convention on social security of 22 July 1980 as amended by the Complementary Convention of 9 December 1985 as regards persons residing in a third State. (b) Protocol concerning benefits in kind to the said Convention with the exception of Article 2(3) as regards persons who cannot claim treatment under Chapter 1 of Title III of the Regulation. 79. AUSTRIA - FINLAND (a) Article 4 of the Convention on social security of 11 December 1985 as regards persons residing in a third State. (b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State. 80. AUSTRIA - ICELAND No convention. 81. AUSTRIA - LIECHTENSTEIN Article 4 of the Convention on social security of 26 September 1968 as amended by the Complementary Conventions No 1 of 16 May 1977 and No 2 of 22 October 1987 as regards the payment of cash benefits to persons residing in a third State. 82. AUSTRIA - NORWAY (a) Article 5(2) of the Convention on social security of 27 August 1985. (b) Article 4 of the said Convention as regards persons residing in a third State. (c) Point II of the Final Protocol to the said Convention as regards persons residing in a third State. 83. AUSTRIA - SWEDEN (a) Articles 4 and 24(1) of the Convention on social security of 11 November 1975 as amended by the Complementary Convention of 21 October 1982 as regards persons residing in a third State. (b) Point II of the Final Protocol to the said Convention as regards persons residing in a third State. 84. AUSTRIA - SWITZERLAND Article 4 of the Convention on social security of 15 November 1967 as amended by the Complementary Conventions No 1 of 17 May 1973, No 2 of 30 November 1977 and No 3 of 14 December 1987 as regards the payment of cash benefits to persons residing in a third State. 85. FINLAND - BELGIUM No convention. 86. FINLAND - DENMARK None. 87. FINLAND - GERMANY Article 4 of the Convention on social security of 23 April 1979. 88. FINLAND - SPAIN Article 5(2) of the Convention on social security of 19 December 1985. 89. FINLAND - FRANCE No convention. 90. FINLAND - GREECE Article 5(2) of the Convention on social security of 11 March 1988. 91. FINLAND - IRELAND No convention. 92. FINLAND - ITALY No convention. 93. FINLAND - LUXEMBOURG Article 5(2) of the Convention on social security of 15 September 1988. 94. FINLAND - NETHERLANDS No convention. 95. FINLAND - PORTUGAL No convention. 96. FINLAND - UNITED KINGDOM None. 97. FINLAND - ICELAND None. 98. FINLAND - LIECHTENSTEIN No convention. 99. FINLAND - NORWAY None. 100. FINLAND - SWEDEN None. 101. FINLAND - SWITZERLAND Article 5(2) of the Convention on social security of 28 June 1985. 102. ICELAND - BELGIUM No convention. 103. ICELAND - DENMARK None. 104. ICELAND - GERMANY No convention. 105. ICELAND - SPAIN No convention. 106. ICELAND - FRANCE No convention. 107. ICELAND - GREECE No convention. 108. ICELAND - IRELAND No convention. 109. ICELAND - ITALY No convention. 110. ICELAND - LUXEMBOURG No convention. 111. ICELAND - NETHERLANDS No convention. 112. ICELAND - PORTUGAL No convention. 113. ICELAND - UNITED KINGDOM None. 114. ICELAND - LIECHTENSTEIN No convention. 115. ICELAND - NORWAY None. 116. ICELAND - SWEDEN None. 117. ICELAND - SWITZERLAND No convention. 118. LIECHTENSTEIN - BELGIUM No convention. 119. LIECHTENSTEIN - DENMARK No convention. 120. LIECHTENSTEIN - GERMANY Article 4(2) of the Convention on social security of 7 April 1977 as amended by the Complementary Convention No 1 of 11 August 1989 as regards the payment of cash benefits to persons residing in a third State. 121. LIECHTENSTEIN - SPAIN No convention. 122. LIECHTENSTEIN - FRANCE No convention. 123. LIECHTENSTEIN - GREECE No convention. 124. LIECHTENSTEIN - IRELAND No convention. 125. LIECHTENSTEIN - ITALY Article 5, second sentence, of the Convention on social security of 11 November 1976 as regards the payment of cash benefits to persons residing in a third State. 126. LIECHTENSTEIN - LUXEMBOURG No convention. 127. LIECHTENSTEIN - NETHERLANDS No convention. 128. LIECHTENSTEIN - PORTUGAL No convention. 129. LIECHTENSTEIN - UNITED KINGDOM No convention. 130. LIECHTENSTEIN - NORWAY No convention. 131. LIECHTENSTEIN - SWEDEN No convention. 132. LIECHTENSTEIN - SWITZERLAND Article 4 of the Convention on social security of 8 March 1989 as regards the payment of cash benefits to persons residing in a third State. 133. NORWAY - BELGIUM No convention. 134. NORWAY - DENMARK None. 135. NORWAY - GERMANY No convention. 136. NORWAY - SPAIN No convention. 137. NORWAY - FRANCE None. 138. NORWAY - GREECE None. 139. NORWAY - IRELAND No convention. 140. NORWAY - ITALY None. 141. NORWAY - LUXEMBOURG No convention. 142. NORWAY - NETHERLANDS Article 5(2) of the Convention on social security of 13 April 1989. 143. NORWAY - PORTUGAL None. 144. NORWAY - UNITED KINGDOM None. 145. NORWAY - SWEDEN None. 146. NORWAY - SWITZERLAND Article 6(2) of the Convention on social security of 21 February 1979. 147. SWEDEN - BELGIUM No convention. 148. SWEDEN - DENMARK None. 149. SWEDEN - GERMANY Article 4(2) of the Convention on social security of 27 February 1976. 150. SWEDEN - SPAIN Articles 5(2) and 16 of the Convention on social security of 29 June 1987. 151. SWEDEN - FRANCE None. 152. SWEDEN - GREECE Article 5(2) of the Convention on social security of 5 May 1978 as amended by the Complementary Convention of 14 September 1984. 153. SWEDEN - IRELAND No convention. 154. SWEDEN - ITALY Article 20 of the Convention on social security of 25 September 1979. 155. SWEDEN - LUXEMBOURG Articles 4 and 29(1) of the Convention on social security of 21 February 1985 as regards persons residing in a third State. 156. SWEDEN - NETHERLANDS Articles 4 and 24(3) of the Convention on social security of 2 July 1976 as regards persons residing in a third State. 157. SWEDEN - PORTUGAL Article 6 of the Convention on social security of 25 October 1978. 158. SWEDEN - UNITED KINGDOM Article 4(3) of the Convention on social security of 29 June 1987. 159. SWEDEN - SWITZERLAND Article 5(2) of the Convention on social security of 20 October 1978. 160. SWITZERLAND - BELGIUM (a) Article 3(1) of the Convention on social security of 24 September 1975 as regards the payment of cash benefits to persons residing in a third State. (b) Point 4 of the Final Protocol to the said Convention as regards the payment of cash benefits to persons residing in a third State. 161. SWITZERLAND - DENMARK None. 162. SWITZERLAND - GERMANY Article 4(2) of the Convention on social security of 25 February 1964 as amended by the Complementary Conventions No 1 of 9 September 1975 and No 2 of 2 March 1989 as regards the payment of cash benefits to persons residing in a third State. 163. SWITZERLAND - SPAIN Article 2 of the Convention on social security of 13 October 1969 as amended by the Complementary Convention of 11 June 1982 as regards the payment of cash benefits to persons residing in a third State. 164. SWITZERLAND - FRANCE None. 165. SWITZERLAND - GREECE Article 4 of the Convention on social security of 1 June 1973 as regards the payment of cash benefits to persons residing in a third State. 166. SWITZERLAND - IRELAND No convention. 167. SWITZERLAND - ITALY (a) Article 3, second sentence, of the Convention on social security of 14 December 1962 as amended by the Complementary Convention of 18 December 1963, the Complementary Agreement No 1 of 4 July 1969, the Additional Protocol of 25 February 1974 and the Complementary Agreement No 2 of 2 April 1980 as regards the payment of cash benefits to persons residing in a third State. (b) Article 9(1) of the said Convention. 168. SWITZERLAND - LUXEMBOURG Article 4(2) of the Convention on social security of 3 June 1967 as amended by the Complementary Convention of 26 March 1976. 169. SWITZERLAND - NETHERLANDS Article 4, second sentence, of the Convention on social security of 27 May 1970. 170. SWITZERLAND - PORTUGAL Article 3, second sentence, of the Convention on social security of 11 September 1975 as regards the payment of cash benefits to persons residing in a third State. 171. SWITZERLAND - UNITED KINGDOM Article 3(1) and (2) of the Convention on social security of 21 February 1968 as regards the payment of cash benefits to persons residing in a third State.; (m) The following shall be added to Annex IV: M. AUSTRIA None. N. FINLAND None. O. ICELAND None. P. LIECHTENSTEIN None. Q. NORWAY None. R. SWEDEN None. S. SWITZERLAND None.; (n) The following shall be added to Annex VI: M. AUSTRIA 1. For the purpose of applying Chapter 1 of Title III of the Regulation, a person receiving a civil servant's pension shall be considered to be a pensioner. 2. For the purpose of applying Article 46(2) of the Regulation, increments for contributions for supplementary insurance and the miner's supplementary benefit under Austrian legislation shall be disregarded. In these cases the amount calculated according to Article 46(2) of the Regulation shall be increased by increments for contributions for supplementary insurance and the miner's supplementary benefit. 3. For the purpose of applying Article 46(2) of the Regulation, in applying Austrian legislation the day relevant for a pension (Stichtag) shall be considered as the date when the risk materializes. 4. The application of the provisions of the Regulation shall not have the effect of reducing any entitlement to benefits by virtue of Austrian legislation with regard to persons who have suffered in their social security situation for political or religious reasons or for reasons of their descent. N. FINLAND 1. In order to determine whether the period between the occurrence of the pension contingency and the pensionable age (future period) should be taken into account when calculating the amount of the Finnish employment pension, the periods of insurance or residence under the legislation of another State to which this Regulation applies shall be taken into consideration for the condition relating to residence in Finland. 2. Where employment or self-employment in Finland has terminated and the contingency occurs during employment or self-employment in another State to which this Regulation applies and where the pension according to the Finnish employment pension legislation no longer includes the period between the contingency and the pensionable age (future period), periods of insurance under the legislation of another State to which this Regulation applies shall be taken into consideration for the requirement of the future period as if they were periods of insurance in Finland. 3. When, under the legislation of Finland, an increment is payable by an institution in Finland because of a delay in processing a claim for a benefit, a claim submitted to an institution of another State to which this Regulation applies shall, for the purpose of applying the provisions of the Finnish legislation relating to such increment, be considered to have been presented on the date when that claim, along with all necessary enclosures, reaches the competent institution in Finland. O. ICELAND Where employment or self-employment in Iceland has terminated and the contingency occurs during employment or self-employment in another State to which this Regulation applies and where the disability pension of both the social security and the supplementary pension schemes (pension funds) in Iceland no longer includes the period between the contingency and the pensionable age (future periods), periods of insurance under the legislation of another State to which this Regulation applies shall be taken into consideration for the requirement of the future periods as if they were periods of insurance in Iceland. P. LIECHTENSTEIN Any employed or self-employed person who is no longer subject to the Liechtenstein legislation on invalidity insurance shall, for the purpose of Chapter 3 of Title III of the Regulation, be considered as insured under this insurance for the granting of an ordinary invalidity pension if: (a) either for the date on which the insurance risk materializes according to the provisions of the Liechtenstein legislation on invalidity insurance: (i) he benefits from rehabilitation measures provided under the invalidity insurance of Liechtenstein; or (ii) he is insured under the legislation on old age, survivors' or invalidity insurance of another State to which this Regulation applies; or (iii) he can establish a claim to pensions under the invalidity or old age insurance of another State to which this Regulation applies or if he receives such a pension; or (iv) he is incapable for work under the legislation of another State to which this Regulation applies and can establish a claim to benefits from the sickness or accident insurance of that State or if he receives such a benefit; or (v) he can establish a claim, due to unemployment, to cash benefits from the unemployment insurance of another State to which this Regulation applies or if he receives such a benefit; (b) or if he worked in Liechtenstein as a frontier worker and, within the three years immediately before the risk materializes according to the Liechtenstein legislation, he paid contributions under this legislation for at least twelve months; or (c) if he has to give up his employment or self-employment in Liechtenstein following an accident or illness, for as long as he stays in Liechtenstein; he shall be required to contribute on the same basis as a person without a gainful activity. Q. NORWAY 1. The transitional provisions of the Norwegian legislation entailing a reduction of the insurance period which is required for a full supplementary pension for persons born before 1937 shall be applicable to persons covered by the Regulation provided that they have been residents of Norway, or engaged in gainful occupation as employed or self-employed in Norway, for such a number of years as is required after their sixteenth birthday and before 1 January 1967. This requirement shall be one year for each year the person's year of birth falls before 1937. 2. A person insured under the National Insurance Act who provides care to insured care-needing old, disabled or sick persons shall, according to prescribed conditions, be credited pension points for such periods. Likewise, a person who takes care of small children shall be credited pension points when staying in another State to which this Regulation applies than Norway provided that the person concerned is on parental leave under Norwegian labour law. R. SWEDEN 1. When applying Article 18(1) for the purpose of establishing a person's entitlement to parental benefits' periods of insurance completed under the legislation of another State to which this Regulation applies than Sweden shall be considered to be based on the same average earnings as the Swedish periods of insurance to which they are aggregated. 2. The provisions of the Regulation on the aggregation of insurance or residence periods shall not apply to the transitional rules of the Swedish legislation on the right to a more favourable calculation of basic pensions for persons residing in Sweden for a specified period preceding the date of the claim. 3. For the purpose of establishing the entitlement to an invalidity or survivor's pension partly based on future assumed insurance periods a person shall be considered to meet the insurance and income requirements of the Swedish legislation when covered as an employed or self-employed person by an insurance or residence scheme of another State to which this Regulation applies. 4. Years of care of small children shall, according to prescribed conditions of the Swedish legislation, be considered as insurance periods for supplementary pension purposes even when the child and the person concerned are residing in another State to which this Regulation applies, provided that the person taking care of the child is on parental leave under the provisions of the Law on Right to Leave for Child Rearing. S. SWITZERLAND 1. Where according to the provisions of the Regulation a person is entitled to apply for membership with a Swiss recognized sickness fund, the members of his family residing in the territory of another State to which this Regulation applies are also entitled to apply for membership with the same sickness fund. 2. For the purposes of Article 9(2) and Article 18(1) of the Regulation, insurance periods completed under the legislation of another State to which this Regulation applies shall be taken into account as if the person concerned was a ZÃ ¼ger - passant - passante  (passer) according to the Swiss legislation. The insurance or entitlement as a member of the family is assimilated to a personal insurance. 3. Any employed or self-employed person who is no longer subject to the Swiss legislation on invalidity insurance shall, for the purposes of Chapter 3 of Title III of the Regulation, be considered as insured under this insurance for the granting of an ordinary invalidity pension if: (a) either for the date on which the insurance risk materializes according to the provisions of the Swiss legislation on invalidity insurance: (i) he benefits from rehabilitation measures provided under the Swiss invalidity insurance; or (ii) he is insured under the legislation on old age, survivors' or invalidity insurance of another State to which this Regulation applies; or (iii) he can establish a claim to pensions under the invalidity or old age insurance of another State to which this Regulation applies or if he receives such a pension; or (iv) he is incapable for work under the legislation of another State to which this Regulation applies and can establish a claim to benefits from the sickness or accident insurance of that State or if he receives such a benefit; or (v) he can establish a claim, due to unemployment, to cash benefits from the unemployment insurance of another State to which this Regulation applies or if he receives such a benefit; (b) or if he worked in Switzerland as a frontier worker and, within the three years immediately before the risk materializes according to the Swiss legislation, he paid contributions under this legislation for at least twelve months; (c) or if he has to give up his employment or self-employment in Switzerland following an accident or illness, for as long as he stays in Switzerland; he shall be required to contribute on the same basis as a person without a gainful activity. (o) The following shall be added to Annex VII: 10. Where a person is self-employed in Austria and gainfully employed in any other State to which this Regulation applies. 11. Where a person resident in Finland is self employed in Finland and gainfully employed in any other State to which this Regulation applies. 12. Where a person resident in Iceland is self-employed in Iceland and gainfully employed in any other State to which this Regulation applies. 13. Where a person is self-employed in Liechtenstein and gainfully employed in any other State to which this Regulation applies. 14. Where a person resident in Norway is self-employed in Norway and gainfully employed in any other State to which this Regulation applies. 15. Where a person resident in Sweden is self-employed in Sweden and gainfully employed in any other State to which this Regulation applies. 16. Where a person is self-employed in Switzerland and gainfully employed in any other State to which this Regulation applies. 2. Council Regulation (EEC) No 574/72 of 21 March 1972 laying down the procedure for implementing Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to their families moving within the Community, as updated by:  383 R 2001: Council Regulation (EEC) No 2001/83 of 2 June 1983 (OJ No L 230, 22.8.1983, p. 6), and subsequently amended by:  385 R 1660: Council Regulation (EEC) No 1660/85 of 13 June 1985 (OJ No L 160, 20.6.1985, p. 1),  385 R 1661: Council Regulation (EEC) No 1661/85 of 13 June 1985 (OJ No L 160, 20.6.1985, p. 7),  1 85 I: Act concerning the Conditions of Accession and the Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11 1985, p. 188),  386 R 513: Commission Regulation (EEC) No 513/86 of 26 February 1986 (OJ No L 51, 28.2.1986, p. 44),  386 R 3811: Council Regulation (EEC) No 3811/86 of 11 December 1986 (OJ No L 355, 16.12.1986, p. 5),  389 R 1305: Council Regulation (EEC) No 1305/89 of 11 May 1989 (OJ No L 131, 13.5.1989, p. 1),  389 R 2332: Council Regulation (EEC) No 2332/89 of 18 July 1989 (OJ No L 224, 2.8.1989, p. 1),  389 R 3427: Council Regulation (EEC) No 3427/89 of 30 October 1989 (OJ No L 331, 16.11.1989, p. 1),  391 R 2195: Council Regulation (EEC) No 2195/91 of 25 June 1991 (OJ No L 206. 29.7.1991, p. 2). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added to Annex 1: M. AUSTRIA 1. Bundesminister fÃ ¼r Arbeit und Soziales (Federal Minister for Labour and Social Affairs), Wien 2. Bundesminister fÃ ¼r Umwelt, Jugend und Familie (Federal Minister for the Environment, Youth and the Family), Wien N. FINLAND Sosiaali- ja terveysministeriÃ ¶/Social- och hÃ ¤lsovÃ ¥rdsministeriet (Ministry of Social Affairs and Health), Helsinki O. ICELAND 1. HeilbrigÃ °is- og tryggingamÃ ¡larÃ ¡Ã °herra (Minister of Health and Social Security), Reykjavik 2. FÃ ©lagsmÃ ¡larÃ ¡dherra (Minister of Social Affairs), Reykjavik 3. FjÃ ¡rmÃ ¡larÃ ¡dherra (Minister of Finance), Reykjavik P. LIECHTENSTEIN Die Regierung des FÃ ¼rstentums Liechtenstein (the Government of the Principality of Liechtenstein), Vaduz Q. NORWAY 1. Sosialdepartementet (the Ministry of Health and Social Affairs), Oslo 2. Arbeids- og administrasjonsdepartementet (the Ministry of Labour and Government Administration), Oslo 3. Barne- og familiedepartementet (the Ministry of Children and Family Affairs), Oslo R. SWEDEN Regeringen (Socialdepartementet) (the Government (the Ministry of Health and Social Affairs)), Stockholm S. SWITZERLAND 1. Bundesamt fÃ ¼r Sozialversicherung, Bern - Office fÃ ©dÃ ©ral des assurances sociales, Berne - Ufficio federale delle assicurazioni sociali, Berna (Federal Social Insurance Office, Berne) 2. Bundesamt fÃ ¼r Industrie, Gewerbe und Arbeit, Bern - Office fÃ ©dÃ ©ral de l'industrie, des arts et mÃ ©tiers et du travail, Berne - Ufficio federale dell'industria, delle arti e mestieri e del lavoro, Berna (Federal Office for Industry and Labour, Berne); (b) The following shall be added to Annex 2: M. AUSTRIA The competence of the Austrian institutions shall be governed by the provisions of Austrian legislation, unless otherwise specified hereinafter: 1. Sickness insurance (a) Where the person concerned is resident in the territory of another State to which this Regulation applies and a Gebietskrankenkasse (Regional Fund for Sickness Insurance) is competent for an insurance and under Austrian legislation the local competence cannot be decided the local competence shall be determined as follows:  Gebietskrankenkasse (Regional Fund for Sickness Insurance) competent for the last employment in Austria, or  Gebietskrankenkasse (Regional Fund for Sickness Insurance) competent for the last residence in Austria, or  if there has never been an employment for which a Gebietskrankenkasse (Regional Fund for Sickness Insurance) was competent or there has never been a residence in Austria, the Wiener Gebietskrankenkasse (Regional Fund for Sickness Insurance of Vienna), Wien. (b) For the purpose of applying Sections 4 and 5 of Chapter 1 of Part III of the Regulation in connection with Article 95 of the implementing Regulation in relation to the refund of the expenses for benefits to persons entitled to a pension under the ASVG (General Social Insurance Law): Hauptverband der Ã ¶sterreichischen SozialversicherungstrÃ ¤ger (Main Association of Austrian Social Insurance Institutions), Wien, it being understood that the refund of the expenses shall be made from contributions for sickness insurance of the pensioners received by the said Main Association. 2. Pension insurance In determining the institution responsible for paying a benefit only insurance periods under the Austrian legislation shall be taken into consideration. 3. Unemployment insurance (a) For the announcement of being unemployed: Arbeitsamt (Employment Office) competent for the place of residence or place of stay of the person concerned (b) For the issue of the Forms Nos E 301, E 302 and E 303: Arbeitsamt (Employment Office) competent for the place of employment of the person concerned. 4. Family benefits (a) Family benefits with the exception of Karenzurlaubsgeld (special maternity allowance): Finanzamt (Finance Office) (b) Karenzurlaubsgeld (special maternity allowance): Arbeitsamt (Employment Office) competent for the place of residence or place of stay of the person concerned. N. FINLAND 1. Sickness and maternity (a) Cash benefits:  KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution) with its local offices, or  sickness funds (b) Benefits in kind: (i) Refunds under sickness insurance:  KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution) with its local offices, or  sickness funds (ii) Public health and hospital services: the local units which provide services under the scheme 2. Old-age, invalidity, death (pensions) (a) National pensions: KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution). (b) Employment pensions: the employment pension institution which grants and pays the pensions. 3. Accidents at work, occupational diseases Tapaturmavakuutuslaitosten Liitto - OlyckfallsfÃ ¶rsÃ ¤kringsanstalternas FÃ ¶rbund (Federation of Accident Insurance Institutions) in case of medical treatment and in other cases the institution which grants and pays the benefits 4. Death grants  KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution), or  the institution which grants and pays the benefits in case of accident insurance 5. Unemployment (a) Basic scheme: KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution) with its local offices (b) Supplementary scheme: the competent unemployment fund 6. Family benefits (a) Child allowance: the local social office of the municipality where the beneficiary resides (b) Child-care allowance: KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution) with its local offices O. ICELAND 1. For all contingencies except unemployment benefits and family benefits Tryggingastofnun rÃ ­kisins (the State Social Security Institute), Reykjavik 2. For unemployment benefits Tryggingastofnun rÃ ­kisins, AtvinnuleysistryggingasjÃ ³dur (the State Social Security Institute, Unemployment Insurance Fund), Reykjavik 3. For family benefits (a) Family benefits with the exception of children's and supplementary children's benefits: Tryggingastofnun rÃ ­kisins (the State Social Security Institute), Reykjavik (b) Children's and supplementary children's benefits: RÃ ­kisskattstjÃ ³ri (the Director of Internal Revenue), Reykjavik P. LIECHTENSTEIN 1. Sickness and maternity  the Recognized Sickness Insurance Fund with which the person concerned is insured; or  the Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 2. Invalidity (a) Invalidity insurance: Liechtensteinische Invalidenversicherung (Invalidity Insurance of Liechtenstein) (b) Occupational scheme: the pension fund to which the last employer is affiliated 3. Old-age and death (pensions) (a) Old-age and survivors insurance: Liechtensteinische Alters- und Hinterlassenenversicherung (Old Age and Survivors' Insurance of Liechtenstein) (b) Occupational scheme: the pension fund to which the last employer is affiliated 4. Accidents at work and occupational diseases  the accident insurance fund with which the person concerned is insured; or  the Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 5. Unemployment Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 6. Family benefits Liechtensteinische Familienausgleichskasse (Families' Compensation Fund of Liechtenstein) Q. NORWAY 1. Unemployment benefits Arbeidsdirektoratet, Oslo, fylkesarbeidskontorene og de lokale arbeidskontorer pÃ ¥ bostedet eller oppholdsstedet (the Directorate of Labour, Oslo, the regional labour offices and the local labour offices at the place of residence or at the place of stay) 2. All other benefits under the Norwegian National Insurance Act Rikstrygdeverket, Oslo, fylkestrygdekontorene og de lokale trygdekontor pÃ ¥ bostedet eller oppholdsstedet (the National Insurance Administration, Oslo, the regional insurance offices and the local insurance offices at the place of residence or at the place of stay) 3. Family allowances Rikstrygdeverket, Oslo, og de lokale trygdekontorer pÃ ¥ bostedet eller oppholdsstedet (the National Insurance Administration, Oslo, and the local insurance offices at the place of residence or at the place of stay) 4. Pension insurance scheme for seafarers Pensjonstrygden for sjÃ ¸menn (the Pension Insurance for Seafarers), Oslo R. SWEDEN 1. For all contingencies except unemployment benefits (a) As a general rule: the social insurance office with which the person concerned is insured (b) For mariners not resident in Sweden: GÃ ¶teborgs allmÃ ¤nna fÃ ¶rsÃ ¤kringskassa, SjÃ ¶fartskontoret (the Social Insurance Office of GÃ ¶teborg, Mariners section) (c) For the purpose of applying Articles 35 to 59 of the implementing Regulation for persons not resident in Sweden: Stockholms lÃ ¤ns allmÃ ¤nna fÃ ¶rsÃ ¤kringskassa, utlandsavdelningen (the Social Insurance Office of Stockholm, Foreign Division) (d) For the purpose of applying Articles 60 to 77 of the implementing Regulation for persons, with the exception of mariners not resident in Sweden:  the social insurance office of the place where the accident at work or the occupational disease occurred or appeared, or  Stockholms lÃ ¤ns allmÃ ¤nna fÃ ¶rsÃ ¤kringskassa (the Social Insurance Office of Stockholm, Foreign Division) 2. For unemployment benefits Arbetsmarknadsstyrelsen (National Labour Market Board) S. SWITZERLAND 1. Sickness and maternity Anerkannte Krankenkasse - Caisse-maladie reconnue - Cassa malati riconosciuta (Recognized Sickness Fund), with which the person concerned is insured 2. Invalidity (a) Invalidity insurance: (i) Persons residing in Switzerland: Invalidenversicherungskommission - Commission de l'assurance invaliditÃ © -Commissione dell'assicurazione invaliditÃ (Invalidity Insurance Commission) of the canton of residence (ii) Persons residing outside Switzerland: Schweizerische Ausgleichskasse, Genf - Caisse suisse de compensation, GenÃ ¨ve -Cassa svizzera di compensazione, Ginevra - (Swiss Compensation Fund), Geneva (b) Occupational scheme: the pension fund to which the last employer is affiliated 3. Old age and death (a) Old-age and survivors insurance: (i) Persons residing in Switzerland: Ausgleichskasse - Caisse de compensation - Cassa di compensazione - (Compensation Fund), to which contributions were last paid (ii) Persons residing outside Switzerland: Schweizerische Ausgleichskasse, Genf - Caisse suisse de compensation, GenÃ ¨ve Cassa svizzera di compensazione, Ginevra (Swiss Compensation Fund, Geneva) (b) Occupational scheme: the pension fund to which the last employer is affiliated 4. Accidents at work and occupational diseases (a) Employed persons: the accidents insurer with which the employer is insured (b) Self-employed persons: the accidents insurer with which the person is voluntarily insured 5. Unemployment (a) In case of whole unemployment: the unemployment insurance fund chosen by the employed person (b) In case of partial unemployment: the unemployment insurance fund chosen by the employer 6. Family benefits (a) Federal scheme: (i) Employed persons: Kantonale Ausgleichskasse - Caisse cantonale de compensation - Cassa cantonale di compensazione (Cantonal Compensation Fund), to which the employer is affiliated (ii) Self-employed persons: Kantonale Ausgleichskasse - Caisse cantonale de compensation - Cassa cantonale di compensazione (Cantonal Compensation Fund) of the canton of residence (b) Cantonal schemes: (i) Employed persons: Familienausgleichskasse - Caisse de compensation familiale - Cassa di compensazione familiale (Family Compensation Fund), to which the employer is affiliated, or the employer (ii) Self-employed persons: Kantonale Ausgleichskasse - Caisse cantonale de compensation - Cassa cantonale di compensazione (Cantonal Compensation Fund), to which the person is affiliated; (c) The following is added at the end of Annex 3: M. AUSTRIA 1. Sickness insurance (a) In all cases, except for the application of Articles 27 and 29 of the Regulation and of Articles 30 and 31 of the implementing Regulation in relation to the institution of the place of residence of a pensioner mentioned in Article 27 of the Regulation: Gebietskrankenkasse (Regional Fund for Sickness Insurance) competent for the place of residence or place of stay of the person concerned (b) For the application of Articles 27 and 29 of the Regulation and of Articles 30 and 31 of the implementing Regulation in relation to the institution of the place of residence of a pensioner mentioned in Article 27 of the Regulation: the competent institution 2. Pension insurance (a) If the person concerned has been subject to the Austrian legislation with the exception of the application of Article 53 of the implementing Regulation: the competent institution (b) In all other cases with the exception of the application of Article 53 of the implementing Regulation: Pensionsversicherungsanstalt der Angestellten (Pension Insurance Institution for Employees), Wien (c) For the purpose of applying Article 53 of the implementing Regulation: Hauptverband der Ã ¶sterreichischen SozialversicherungstrÃ ¤ger (Main Association of Austrian Social Insurance Institutions), Wien 3. Accident insurance (a) Benefits in kind:  Gebietskrankenkasse (Regional Fund for Sickness Insurance) competent for the place of residence or place of stay of the person concerned  or Allgemeine Unfallversicherungsanstalt (General Accident Insurance Institution), Wien, may grant the benefits (b) Benefits in cash: (i) In all cases with the exception of the application of Article 53 in connection with Article 77 of the implementing Regulation: Allgemeine Unfallversicherungsanstalt (General Accident Insurance Institution), Wien (ii) For the purpose of applying Article 53 in connection with Article 77 of the implementing Regulation: Hauptverband der Ã ¶sterreichischen SozialversicherungstrÃ ¤ger (Main Association of Austrian Social Insurance Institutions), Wien 4. Unemployment insurance Arbeitsamt (Employment Office) competent for the place of residence or place of stay of the person concerned 5. Family benefits (a) Family benefits with the exception of Karenzurlaubsgeld (special maternity allowance): Finanzamt (Finance Office) competent for the place of residence or place of stay of the beneficiary (b) Karenzurlaubsgeld (special maternity allowance): Arbeitsamt (Employment Office) competent for the place of residence or place of stay of the person concerned N. FINLAND 1. Sickness and maternity (a) Cash benefits:  KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution) with its local offices, or  sickness funds (b) Benefits in kind: (i) refunds under sickness insurance:  KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution) with its local offices, or  sickness funds (ii) Public health and hospital services: the local units which provide services under the scheme 2. Old-age, invalidity, death (pensions) National pensions: KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution) with its local offices 3. Death grants General death grant: KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution) with its local offices 4. Unemployment Basic scheme: KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution) with its local offices 5. Family benefits (a) Child allowance: the local social office of the municipality where the beneficiary resides (b) Child-care allowance: KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution) with its local offices O. ICELAND 1. Sickness, maternity, invalidity, old age, death, accidents at work and occupational diseases: Tryggingastofnun rÃ ­kisins (the State Social Security Institute), Reykjavik 2. Unemployment Tryggingastofnun rÃ ­kisins, AtvinnuleysistryggingasjÃ ³dur (the State Social Security Institute, Unemployment Insurance Fund), Reykjavik 3. Family benefits (a) Family benefits with the exception of children's and supplementary children's benefits: Tryggingastofnun rÃ ­kisins (the State Social Security Institute), Reykjavik (b) Children's and supplementary children's benefits: RÃ ­kisskattstjÃ ³ri (the Director of Internal Revenue), Reykjavik P. LIECHTENSTEIN 1. Sickness, maternity, accidents at work and occupational diseases, unemployment Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 2. Old age and death (a) Old-age and survivors insurance: Liechtensteinische Alters- und Hinterlassenenversicherung (Old-Age and Survivors Insurance of Liechtenstein) (b) Occupational scheme: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 3. Invalidity (a) Invalidity insurance: Liechtensteinische Invalidenversicherung (Invalidity Insurance of Liechtenstein) (b) Occupational scheme: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 4. Family benefits Liechtensteinische Familienausgleichskasse (Families' Compensation Fund of Liechtenstein) Q. NORWAY De lokale arbeidskontorer og trygdekontorer pÃ ¥ bostedet eller oppholdsstedet (the local labour and insurance offices of the place of residence or the place of stay) R. SWEDEN 1. For all contingencies except unemployment benefits the social insurance office of the place of residence or place of stay 2. For unemployment benefits the employment office of the place of the residence or place of stay S. SWITZERLAND 1. Invalidity Invalidity insurance: Schweizerische Ausgleichskasse, Genf - Caisse suisse de compensation, GenÃ ¨ve - Cassa svizzera di compensazione, Ginevra - (Swiss Compensation Fund, Geneva) 2. Old age and death Old-age and survivors insurance: Schweizerische Ausgleichskasse, Genf - Caisse suisse de compensation, GenÃ ¨ve - Cassa svizzera di compensazione, Ginevra (Swiss Compensation Fund, Geneva) 3. Accidents at work and occupational diseases Schweizerische Unfallversicherungsanstalt, Luzern - Caisse nationale suisse d'assurance en cas d'accidents, Lucerne - Cassa nazionale svizzera di assicurazione contro gli incidenti, Lucerna (Swiss National Accidents Insurance Fund, Lucerne) 4. Unemployment (a) In case of whole unemployment: the unemployment insurance fund chosen by the employed person (b) In case of partial unemployment: the unemployment insurance fund chosen by the employer. (d) The following shall be added to Annex 4: M. AUSTRIA 1. Sickness, accident and pension insurance Hauptverband der Ã ¶sterreichischen SozialversicherungstrÃ ¤ger (Main Association of Austrian Insurance Institutions), Wien 2. Unemployment insurance (a) Dealing with Liechtenstein and Switzerland: Landesarbeitsamt Vorarlberg (Provincial Employment Office Vorarlberg), Bregenz (b) Dealing with Germany: Landesarbeitsamt Salzburg (Provincial Employment Office Salzburg), Salzburg (c) In all other cases: Landesarbeitsamt Wien (Provincial Employment Office Vienna), Wien 3. Family benefits (a) Family benefits with the exception of Karenzurlaubsgeld (special maternity allowance): Bundesministerium fÃ ¼r Umwelt, Jugend und Familie (Federal Ministry for the Environment, Youth and the Family), Wien (b) Karenzurlaubsgeld (special maternity allowance): Landesarbeitsamt Wien (Provincial Employment Office Vienna), Wien N. FINLAND 1. Sickness and maternity insurance, national pensions KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution), Helsinki 2. Employment pensions ElÃ ¤keturvakeskus - Pensionsskyddscentralen (Central Pension Security Institute), Helsinki 3. Accidents at work, occupational diseases Tapaturmavakuutuslaitosten Liitto - OlyckfallsfÃ ¶rsÃ ¤kringsanstalternas FÃ ¶rbund (Federation of Accident Insurance Institutions), Helsinki 4. Other cases Sosiaali- ja terveysministeriÃ ¶ - Social- och hÃ ¤lsovÃ ¥rdsministeriet (Ministry of Social Affairs and Health), Helsinki O. ICELAND 1. Sickness, maternity, invalidity, old age, death, accidents at work and occupational diseases Tryggingastofnun rÃ ­kisins (the State Social Security Institute), Reykjavik 2. Unemployment Tryggingastofnun rÃ ­kisins, AtvinnuleysistryggingasjÃ ³dur (the State Social Security Institute, Unemployment Insurance Fund), Reykjavik 3. Family benefits (a) Family benefits with the exception of children's and supplementary children's benefits: Tryggingastofnun rÃ ­kisins (the State Social Security Institute), Reykjavik (b) Children's and supplementary children's benefits: RÃ ­kisskattstjÃ ³ri (the Director of Internal Revenue), Reykjavik P. LIECHTENSTEIN 1. Sickness, maternity, accidents at work and occupational diseases, unemployment Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 2. Old age and death (a) Old-age and survivors insurance: Liechtensteinische Alters- und Hinterlassenenversicherung (Old-Age and Survivors Insurance of Liechtenstein) (b) Occupational scheme: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 3. Invalidity (a) Invalidity insurance: Liechtensteinische Invalidenversicherung (Invalidity Insurance of Liechtenstein) (b) Occupational scheme: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 4. Family benefits Liechtensteinische Familienausgleichskasse (Families' Compensation Fund of Liechtenstein) Q. NORWAY 1. Unemployment benefits Arbeidsdirektoratet (the Directorate of Labour), Oslo 2. In all other cases Rikstrygdeverket (the National Insurance Administration), Oslo R. SWEDEN 1. For all contingencies except unemployment benefits RiksfÃ ¶rsÃ ¤kringsverket (National Social Insurance Board) 2. For unemployment benefits Arbetsmarknadsstyrelsen (National Labour Market Board) S. SWITZERLAND 1. Sickness and maternity Bundesamt fÃ ¼r Sozialversicherung, Bern - Office fÃ ©dÃ ©ral des assurances sociales, Berne - Ufficio federale delle assicurazioni sociali, Berna (Federal Social Insurance Office, Berne) 2. Invalidity Invalidity insurance: Schweizerische Ausgleichskasse, Genf - Caisse suisse de compensation, GenÃ ¨ve - Cassa svizzera di compensazione, Ginevra (Swiss Compensation Fund, Geneva) 3. Old age and death Old-age and survivors insurance: Schweizerische Ausgleichskasse, Genf - Caisse suisse de compensation, GenÃ ¨ve - Cassa svizzera di compensazione, Ginevra (Swiss Compensation Fund, Geneva) 4. Accidents at work and occupational diseases Schweizerische Unfallversicherungsanstalt, Luzern - Caisse nationale suisse d'assurance en cas d'accidents, Lucerne - Cassa nazionale svizzera di assicurazione contro gli incidenti, Lucerna (Swiss National Accidents Insurance Fund, Lucerne) 5. Unemployment Bundesamt fÃ ¼r Industrie, Gewerbe und Arbeit, Bern - Office fÃ ©dÃ ©ral de l'industrie, des arts et mÃ ©tiers et du travail, Berne - Ufficio federale dell'industria, delle arti e mestieri e del lavoro, Berna (Federal Office for Industry and Labour, Berne) 6. Family benefits Bundesamt fÃ ¼r Sozialversicherung, Bern - Office fÃ ©dÃ ©ral des assurances sociales, Berne -Ufficio federale delle assicurazioni sociali, Berna (Federal Social Insurance Office, Berne); (e) The following shall be added to Annex 6: M. AUSTRIA Direct payment. N. FINLAND Direct payment. O. ICELAND Direct payment. P. LIECHTENSTEIN Direct payment. Q. NORWAY Direct payment. R. SWEDEN Direct payment. S. SWITZERLAND Direct payment.; (f) The following shall be added to Annex 7: M. AUSTRIA: Ã sterreichische Nationalbank (National Bank of Austria), Wien N. FINLAND: Postipankki Oy, Helsinki - Postbanken Ab, Helsingfors (Postal Bank Ltd., Helsinki) O. ICELAND: Sedlabanki Ã slands (the Central Bank of Iceland), Reykjavik P. LIECHTENSTEIN: Liechtensteinische Landesbank (National Bank of Liechtenstein), Vaduz. Q. NORWAY: Sparebanken NOR (the Union Bank of Norway), Oslo R. SWEDEN: None S. SWITZERLAND: Schweizerische Nationalbank, ZÃ ¼rich - Banque nationale suisse, Zurich - Banca nazionale svizzera, Zurigo - (Swiss National Bank, Zurich); (g) The following shall be added to Annex 9: M. AUSTRIA The following institutions shall be taken into consideration when calculating the average annual cost of benefits in kind: (a) Gebietskrankenkassen (Regional Funds for Sickness Insurance) and (b) Betriebskrankenkassen (Sickness Funds of Undertakings) N. FINLAND The average annual cost of benefits in kind shall be calculated by taking into account the schemes of public health and hospital services and the refunds under the Sickness Insurance. O. ICELAND The average annual cost of benefits in kind shall be calculated by taking into account the benefits provided under social security schemes in Iceland. P. LIECHTENSTEIN The average annual cost of benefits in kind shall be calculated by taking into account the benefits granted by the recognized sickness funds in accordance with the provisions of the national legislation on sickness insurance. Q. NORWAY The average annual cost of benefits in kind shall be calculated by taking into consideration the benefits provided under Chapter 2 of the National Insurance Act (Act 17 June 1966), under the Act 19 November 1982 on Municipal Health Care, under the Act 19 June 1969 on Hospitals and the Act 28 April 1961 on Mental Health Care. R. SWEDEN The annual average cost of benefits in kind is calculated by taking into consideration the benefits provided under the National Social Insurance Scheme. S. SWITZERLAND The average annual cost of benefits in kind shall be calculated by taking into account the benefits granted by the recognized sickness funds in accordance with the provisions of the federal legislation on sickness insurance.; (h) The following shall be added to Annex 10: M. AUSTRIA 1. For the purpose of applying Article 6(1) of the implementing Regulation in relation to self-insurance under paragraph 16 of the ASVG (General Social Insurance Law) for persons residing outside the territory of Austria: Wiener Gebietskrankenkasse (Regional Fund for Sickness Insurance of Vienna), Wien 2. For the purpose of applying Articles 14(1)(b) and 17 of the Regulation: Bundesminister fÃ ¼r Arbeit und Soziales (Federal Minister for Labour and Social Affairs), Wien, in agreement with the Bundesminister fÃ ¼r Umwelt, Jugend und Familie (Federal Minister for the Environment, Youth and the Family), Wien 3. For the purpose of applying Articles 11, 11a, 12a, 13 and 14 of the implementing Regulation: (a) When the person concerned is subject to Austrian legislation and covered by sickness insurance: The competent sickness insurance institution (b) When the person concerned is subject to Austrian legislation and not covered by sickness insurance: The competent accident insurance institution (c) In all other cases: Hauptverband der Ã ¶sterreichischen SozialversicherungstrÃ ¤ger (Main Association of Austrian Social Insurance Institutions), Wien 4. For the purpose of applying Articles 38(1) and 70(1) of the implementing Regulation: Gebietskrankenkasse (Regional Fund for Sickness Insurance) competent for the place of residence of the members of the family 5. For the purpose of applying Articles 80(2), 81 and 82(2) of the implementing Regulation: Arbeitsamt (Employment Office) competent for the last place of residence or stay of the employed person or for the last place of employment 6. For the purpose of applying Articles 85(2) and 86(2) of the implementing Regulation in relation to the Karenzurlaubsgeld (Special Maternity Allowance): Arbeitsamt (Employment Office) competent for the last place of residence or stay of the employed person or for the last place of employment 7. For the purpose of applying: (a) Article 102(2) of the implementing Regulation in relation to Articles 36 and 63 of the Regulation: Hauptverband der Ã ¶sterreichischen SozialversicherungstrÃ ¤ger (Main Association of Austrian Social Insurance Institutions), Wien (b) Article 102(2) of the implementing Regulation in relation to Article 70 of the Regulation: Landesarbeitsamt Wien (Provincial Employment Office Vienna), Wien 8. For the purpose of applying Article 110 of the implementing Regulation:  the competent institution, or  if there is no Austrian competent institution, the institution of the place of residence 9. For the purpose of applying Article 113(2) of the implementing Regulation: Hauptverband der Ã ¶sterreichischen SozialversicherungstrÃ ¤ger (Main Association of Austrian Social Insurance Institutions), Wien, it being understood that the refund of the expenses for benefits in kind shall be made from contributions for sickness insurance of the pensioners received by the said Main Association N. FINLAND 1. For the purpose of applying Articles 11(1), 11a(1), 12a, 13 and 14 of the implementing Regulation: ElÃ ¤keturvakeskus - Pensionsskyddscentralen (Central Pension Security Institute), Helsinki 2. For the purpose of applying: (a) Articles 36(1) and 36(3) and 90(1) of the implementing Regulation:  KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution), Helsinki with its local offices; and  TyÃ ¶elÃ ¤kelaitokset (Employment pension institutions) and ElÃ ¤keturvakeskus - Pensionsskyddscentralen (Central Pension Security Institute) (b) Articles 36(1), second sentence, 36(2) and 90(2) of the implementing Regulation:  KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution), Helsinki  ElÃ ¤keturvakeskus - Pensionsskyddscentralen (Central Pension Security Institute), Helsinki as the institution of the place of residence 3. For the purpose of applying Articles 37b and 38(1), 70(1), 82(2), 86(2) of the implementing Regulation:  KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution), Helsinki with its local offices 4. For the purpose of applying Articles 41 to 59 of the implementing Regulation: (a) National pensions: KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution), Helsinki (b) Employment pensions: ElÃ ¤keturvakeskus - Pensionsskyddscentralen (Central Pension Security Institute), Helsinki 5. For the purpose of applying Articles 60 to 67, 71 and 75 of the implementing Regulation: Tapaturmavakuutuslaitosten liitto - OlyckfallsfÃ ¶rsÃ ¤kringsanstalternas FÃ ¶rbund (Federation of Accident Insurance Institutions), Helsinki as the institution of the place of residence 6. For the purpose of applying Articles 68 and 69 of the implementing Regulation: The Institution responsible for accident insurance for the case concerned 7. For the purpose of applying Articles 76 and 78 of the implementing Regulation: Tapaturmavakuutuslaitosten liitto - OlyckfallsfÃ ¶rsÃ ¤kringsanstalternas FÃ ¶rbund (Federation of Accident Insurance Institutions), Helsinki, in case of accident insurance 8. For the purpose of applying Articles 80, 81 and 85(2) of the implementing Regulation: ElÃ ¤keturvakeskus - Pensionsskyddscentralen (Central Pension Security Institute), Helsinki 9. For the purpose of applying Articles 96 and 113 of the implementing Regulation: Tapaturmavakuutuslaitosten liitto - OlyckfallsfÃ ¶rsÃ ¤kringsanstalternas FÃ ¶rbund (Federation of Accident Insurance Institutions), Helsinki in case of accident insurance 10. For the purpose of applying Article 110 of the implementing Regulation: (a) Sickness and maternity insurance, national pensions: KansanelÃ ¤kelaitos - Folkpensionsanstalten (Social Insurance Institution), Helsinki (b) Employment pensions: ElÃ ¤keturvakeskus - Pensionsskyddscentralen (Central Pension Security Institute), Helsinki (c) Accidents at work, occupational diseases: Tapaturmavakuutuslaitosten Liitto - OlyckfallsfÃ ¶rsÃ ¤kringsanstalternas FÃ ¶rbund (Federation of Accident Insurance Institutions), Helsinki (d) Other cases: Sosiaali- ja terveysministeriÃ ¶/Social- och hÃ ¤lsovÃ ¥rdsministeriet (Ministry of Social Affairs and Health), Helsinki O. ICELAND For all contingencies except Article 17 of the Regulation and Article 102(2) of the implementing Regulation: Tryggingastofnun rÃ ­kisins (the State Social Security Institute), Reykjavik P. LIECHTENSTEIN 1. For the purpose of applying Article 11(1) of the implementing Regulation: (a) In relation to Article 14(1) and Article 14b(1) of the Regulation: Liechtensteinische Alters-, Hinterlassenen- und Invalidenversicherung (Old-Age, Survivors and Invalidity Insurance of Liechtenstein) (b) In relation to Article 17 of the Regulation: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 2. For the purpose of applying Article 11a(1) of the implementing Regulation: (a) In relation to Article 14a(1) and Article 14b(2) of the Regulation: Liechtensteinische Alters-, Hinterlassenen- und Invalidenversicherung (Old-Age, Survivors and Invalidity Insurance of Liechtenstein) (b) In relation to Article 17 of the Regulation: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 3. For the purpose of applying Article 13(2) and (3) and Article 14(1) and (2) of the implementing Regulation: Amt fÃ ¼r Volkswirtschaft und Liechtensteinische Alters-, Hinterlassenen- und Invalidenversicherung (Office of National Economy and Old-Age, Survivors and Invalidity Insurance of Liechtenstein) 4. For the purpose of applying Articles 38(1), 70(1), 82(2) and 86(2): Gemeindeverwaltung (Communal Administration) of the place of residence 5. For the purpose of applying Article 80(2) and Article 81: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 6. For the purpose of applying Article 102(2) of the implementing Regulation in relation to Articles 36, 63 and 70: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) 7. For the purpose of applying Article 113(2) of the implementing Regulation: Amt fÃ ¼r Volkswirtschaft (Office of National Economy) Q. NORWAY 1. For the purpose of applying Articles 14(l)(a) and (b) of the Regulation, Article 11(1)(a) and (2) of the implementing Regulation when the work is carried out outside Norway, and Article 14a(l)(b): Folketrygdkontoret for utenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo 2. For the purpose of applying Article 14a(1)(a) if the work is carried out in Norway: The local insurance office in the municipality where the person concerned is resident 3. For the purpose of applying Article 14(1)(a) of the Regulation, if the person concerned is posted in Norway: The local insurance office in the municipality where the employer's representative is registered in Norway, and if the employer has no representative in Norway, the local insurance office in the municipality where the work is carried out 4. For the purpose of applying Article 14(2) and Article 14(3): The local insurance office in the municipality in which the person concerned is resident 5. For the purpose of applying Article 14a(2): The local insurance office in the municipality where the work is carried out 6. For the purpose of applying Article 14b(l) and (2): Folketrygdkontoret for utenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo 7. For the purpose of applying Chapters 1, 2, 3, 4, 5 and 8 of Part III of the Regulation and the provisions linked to these provisions in the implementing Regulation: Rikstrygdeverket (the National Insurance Administration), Oslo and its designated bodies (the regional bodies and the local insurance offices) 8. For the purpose of applying Chapter 6 of Part III of the Regulation and the provisions linked to these provisions in the implementing Regulation: Arbeidsdirektoratet (the Directorate of Labour), Oslo and its designated bodies 9. For the pension insurance scheme for seafarers: (a) The local insurance office at the place of residence when the person concerned is resident in Norway (b) Folketrygdkontoret for utenlandssaker (the National Insurance Office for Social Insurance Abroad), Oslo in relation to paying benefits under the scheme to persons resident abroad 10. For family allowances: Rikstrygdeverket (the National Insurance Administration), Oslo, and its designated bodies (the local insurance offices) R. SWEDEN 1. For the purpose of applying Articles 14(1), 14a(1), 14b(1) and (2) of the Regulation and Articles 11(1)(a) and 11a(1) of the implementing Regulation: The social insurance office with which the person concerned is insured 2. For the purpose of applying Articles 14(l)(b) and 14a(l)(b) in cases when a person is posted to Sweden: The social insurance office at the place where the work is performed 3. For the purpose of applying Articles 14b(l) and (2) in cases when a person is posted to Sweden for a longer period than 12 months: GÃ ¶teborgs allmÃ ¤nna fÃ ¶rsÃ ¤kringskassa, SjÃ ¶fartskontoret (Social Insurance Office of Gothenburg, Mariners' section) 4. For the purpose of applying Articles 14(2) and (3), 14a(2) and (3) of the Regulation: The social insurance office of the place of residence 5. For the purpose of applying Articles 14a(4) of the Regulation and Articles 11(1)(b), 11a(1)(b) and 12a(5), (6) and (7)(a) of the implementing Regulation: The social insurance office at the place where the work is performed 6. For the purpose of applying Article 17 of the Regulation: (a) The social insurance office at the place where the work is or will be performed, and (b) RiksfÃ ¶rsÃ ¤kringsverket (National Social Insurance Board) concerning categories of employed or self-employed persons 7. For the purpose of applying Article 102(2): (a) RiksfÃ ¶rsÃ ¤kringsverket (National Social Insurance Board). (b) Arbetsmarknadsstyrelsen (National Labour Market Board), for unemployment benefits S. SWITZERLAND 1. For the purpose of applying Article 11(1) of the implementing Regulation: (a) In relation to Article 14(1) and Article 14b(l) of the Regulation: The competent Ausgleichskasse der Alters-, Hinterlassenen- und Invalidenversicherung - Caisse de compensation de l'assurance vieillesse, survivants et invaliditÃ © - Cassa di compensazione dell'assicurazione vecchiaia, superstiti e invaliditÃ (Old-Age, Survivors and Invalidity Insurance Compensation Fund) and the competent accident insurer (b) In relation to Article 17 of the Regulation: Bundesamt fÃ ¼r Sozialversicherung, Bern - Office fÃ ©dÃ ©ral des assurances sociales, Berne -Ufficio federale delle assicurazioni sociali, Berna (Federal Social Insurance Office, Berne) 2. For the purpose of Article 11a(1) of the implementing Regulation: (a) In relation to Article 14a(1) and Article 14b(2) of the Regulation: The competent Ausgleichskasse der Alters-, Hinterlassenen- und Invalidenversicherung - Caisse de compensation de l'assurance vieillesse, survivants et invaliditÃ © - Cassa di compensazione dell'assicurazione vecchiaia, superstiti e invaliditÃ (Old-Age, Survivors and Invalidity Insurance Compensation Fund). (b) In relation to Article 17 of the Regulation: Bundesamt fÃ ¼r Sozialversicherung, Bern - Office fÃ ©dÃ ©ral des assurances sociales, Berne - Ufficio federale delle assicurazioni sociali, Berna (Federal Social Insurance Office, Berne) 3. For the purpose of Article 12a of the implementing Regulation: (a) Persons residing in Switzerland: Kantonale Ausgleichkasse - Caisse cantonale de compensation - Cassa cantonale di compensazione (Cantonal Compensation Fund) of the canton of residence (b) Persons residing outside Switzerland: Kantonale Ausgleichkasse - Caisse cantonale de compensation - Cassa cantonale di compensazione (Cantonal Compensation Fund) competent for the place of business employer 4. For the purpose of Article 13(2) and (3) and Article 14(1) and (2) of the implementing Regulation: EidgenÃ ¶ssische Ausgleichskasse, Bern - Caisse fÃ ©dÃ ©rale de compensation, Berne - Cassa federale di compensazione, Berna (Federal Compensation Fund, Berne) and Schweizerische Unfallversicherungsanstalt, Kreisagentur Bern, Bern - Caisse nationale suisse d'assurance en cas d'accidents, agence d'arrondissement de Berne, Berne - Istituto nazionale svizzero di assicurazione contro gli infortuni, agenzia circondariale di Berna, Berna (Swiss National Accident Insurance Fund, district agency of Berne, Berne) 5. For the purpose of Article 38(1), Article 70(1), Article 82(2) and Article 86(2) of the implementing Regulation: Gemeindeverwaltung - Administration communale - Amministrazione comunale -(Communal administration) of the place of residence 6. For the purpose of Articles 80(2) and 81 of the implementing Regulation: Bundesamt fÃ ¼r Industrie, Gewerbe und Arbeit, Bern - Office fÃ ©dÃ ©ral de l'industrie, des arts et mÃ ©tiers et du travail, Berne - Ufficio federale dell'industria, delle arti e mestieri e del lavoro, Berna (Federal Office for Industry and Labour, Berne) 7. For the purpose of applying Article 102(2) of the implementing Regulation: (a) In relation to Article 63 of the Regulation: Schweizerische Unfallversicherungsanstalt, Luzern - Caisse nationale suisse d'assurance en cas d'accidents, Lucerne - Cassa nazionale svizzera di assicurazione contro gli incidenti, Lucerna (Swiss National Accidents Insurance Fund, Lucerne) (b) In relation to Article 70 of the Regulation: Bundesamt fÃ ¼r Industrie, Gewerbe und Arbeit, Bern - Office fÃ ©dÃ ©ral de l'industrie, des arts et mÃ ©tiers et du travail, Berne - Ufficio federale dell'industria, delle arti e mestieri e del lavoro, Berna (Federal Office for Industry and Labour, Berne) 8. For the purpose of Article 113(2) of the implementing Regulation: In relation to Article 62 (1) of the implementing Regulation: Schweizerische Unfallversicherungsanstalt, Luzern - Caisse nationale suisse d'assurance en cas d'accidents, Lucerne - Cassa nazionale svizzera di assicurazione contro gli incidenti, Lucerna (Swiss National Accidents Insurance Fund, Lucerne); (k) The following shall be added to Annex 11: M. AUSTRIA None. N. FINLAND None. O. ICELAND None. P. LIECHTENSTEIN None. Q. NORWAY None. R. SWEDEN None, S. SWITZERLAND None. ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE DUE ACCOUNT 3. 373 Y 0919(02): Decision No 74 of 22 February 1973 concerning the provision of medical care in cases of temporary stay under Article 22(1)(a)(i) of Council Regulation (EEC) No 1408/71 and Article 21 of Council Regulation (EEC) No 574/72 (OJ No C 75, 19.9.1973, p. 4). 4. 373 Y 0919(03): Decision No 75 of 22 February 1973 concerning the investigation of applications for review made under Article 94(5) of Council Regulation (EEC) No 1408/71 by invalidity pensioners (OJ No C 75, 19.9.1973, p. 5). 5. 373 Y 0919(06): Decision No 78 of 22 February 1973 concerning the interpretation of Article 7(1)(a) of Council Regulation (EEC) No 574/72 relating to the procedure for implementing the provisions on reduction and suspension (OJ No C 75, 19.9.1973, p. 8). 6. 373 Y 0919(07): Decision No 79 of 22 February 1973 concerning the interpretation of Article 48(2) of Council Regulation (EEC) No 1408/71 relating to the aggregation of insurance periods treated as such with regard to insurance for invalidity, old age and death (OJ No C 75, 19.9.1973, p. 9). 7. 373 Y 0919(09): Decision No 81 of 22 February 1973 concerning aggregation of insurance periods completed in a specific employment pursuant to Article 45(2) of Council Regulation (EEC) No 1408/71 (OJ No C 75, 19.9.1973, p. 11). 8. 373 Y 0919(11): Decision No 83 of 22 February 1973 concerning the interpretation of Article 68(2) of Council Regulation (EEC) No 1408/71 and of Article 82 of Council Regulation (EEC) No 574/72 relating to increases in unemployment benefit for dependent members of the family (OJ No C 75, 19.9.1973, p. 14). 9. 373 Y 0919(13): Decision No 85 of 22 February 1973 concerning the interpretation of Article 57(1) of Council Regulation (EEC) No 1408/71 and of Article 67(3) of Council Regulation (EEC) No 574/72 to the determination of the applicable legislation and the institution competent for the granting of benefits in respect of occupational diseases (OJ No C 75, 19.9.1973, p. 17). 10. 373 Y 1113(02): Decision No 86 of 24 September 1973 concerning the methods of operation and the composition of the Audit Board of the Administrative Commission of the European Communities on social security for migrant workers (OJ No C 96, 13.11 1973, p. 2) as amended by:  376 Y 0813(02): Decision No 106 of 8 July 1976 (OJ No C 190, 13.8.1976, p. 2). 11. 374 Y 0720(06): Decision No 89 of 20 March 1973 concerning the interpretation of Article 16(1) and (2) of Council Regulation (EEC) No 1408/71 relating to persons employed by diplomatic missions and consular posts (OJ No C 86, 20.7.1974, p. 7). 12. 374 Y 0720(07): Decision No 91 of 12 July 1973 concerning the interpretation of Article 46(3) of Council Regulation (EEC) No 1408/71 relating to the award of benefits due under paragraph 1 of the said Article (OJ No C 86, 20.7.1974, p. 8). 13. 374 Y 0823(04): Decision No 95 of 24 January 1974 concerning the interpretation of Article 46(2) of Council Regulation (EEC) No 1408/71 on the calculation of pro rata pensions (OJ No C 99, 23.8.1974, p. 5). 14. 374 Y 1017(03): Decision No 96 of 15 March 1974 concerning the revision of rights to benefit pursuant to Article 49(2) of Council Regulation (EEC) No 1408/71 (OJ No C 126, 17.10.1974, p. 23). 15. 375 Y 0705(02): Decision No 99 of 13 March 1975 concerning the interpretation of Article 107(1) of Council Regulation (EEC) No 574/72 with regard to the obligation to recalculate current benefits (OJ No C 150, 5.7.1975, p. 2). 16. 375 Y 0705(03): Decision No 100 of 23 January 1975 concerning the refund of cash benefits provided by the institution of the place of stay or of residence on behalf of the competent institution and the details of refunding these benefits (OJ No C 150, 5.7.1975, p. 3). 17. 376 Y 0526(03): Decision No 105 of 19 December 1975 on the implementation of Article 50 of Council Regulation (EEC) No 1408/71 (OJ No C 117, 26.5.1976, p. 3). 18. 378 Y 0530(02): Decision No 109 of 18 November 1977 amending Decision No 92 of 22 November 1973, concerning the concept of sickness and maternity insurance benefits in kind referred to in Articles 19(1) and (2), 22, 25(1), (3) and (4), 26, 28(1) and 28a, 29 and 31 of Council Regulation (EEC) No 1408/71 and the determination of the amounts to be refunded under Articles 93, 94 and 95 of Council Regulation (EEC) No 574/72, as well as the advances to be paid in pursuance of Article 102(4) of the same Regulation (OJ No C 125, 30.5.1978, p. 2). 19. 383 Y 0115: Decision No 115 of 15 December 1982 concerning the granting of prostheses, major appliances and other substantial benefits in kind provided for in Article 24(2) of Council Regulation (EEC) No 1408/71 (OJ No C 193, 20.7.1983, p. 7). 20. 383 Y 0117: Decision No 117 of 7 July 1982 concerning the conditions for implementing Article 50(l)(a) of Council Regulation (EEC) No 574/72 (OJ No C 238, 7.9.1983, p. 3). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: The following shall be added to Article 2(2): Austria Hauptverband der Ã ¶sterreichischen SozialversicherungstrÃ ¤ger (Main Association of Austrian Social Insurance Institutions), Wien. Finland ElÃ ¤keturvakeskus - Pensionsskyddscentralen (Central Pension Security Institute), Helsinki. Iceland Tryggingastofnun rÃ ­kisins (the State Social Security Institute), Reykjavik. Liechtenstein Liechtensteinische Alters-, Hinterlassenen- und Invalidenversicherung (Old-Age, Survivors and Invalidity Insurance of Liechtenstein), Vaduz. Norway Rikstrygdeverket (National Insurance Administration), Oslo. Sweden RiksfÃ ¶rsÃ ¤kringsverket (National Social Insurance Board), Stockholm. Switzerland Schweizerische Ausgleichskasse, Genf - Caisse suisse de compensation, GenÃ ¨ve - Cassa svizzera di compensazione, Ginevra (Swiss Compensation Fund, Geneva). 21. 383 Y 1112(02): Decision No 118 of 20 April 1983 concerning the conditions for implementing Article 50(l)(b) of Council Regulation (EEC) No 574/72 (OJ No C 306, 12.11.1983, p. 2). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: The following shall be added to Article 2(4): Austria Hauptverband der Ã ¶sterreichischen SozialversicherungstrÃ ¤ger (Main Association of Austrian Social Insurance Institutions), Wien. Finland ElÃ ¤keturvakeskus - Pensionsskyddscentralen (Central Pension Security Institute), Helsinki. Iceland Tryggingastofnun rÃ ­kisins (the State Social Security Institute), Reykjavik. Liechtenstein Liechtensteinische Alters-, Hinterlassenen- und Invalidenversicherung (Old-Age, Survivors and Invalidity Insurance of Liechtenstein), Vaduz. Norway Rikstrygdeverket (National Insurance Administration), Oslo. Sweden RiksfÃ ¶rsÃ ¤kringsverket (National Social Insurance Board), Stockholm. Switzerland Schweizerische Ausgleichskasse, Genf - Caisse suisse de compensation, GenÃ ¨ve - Cassa svizzera di compensazione, Ginevra (Swiss Compensation Fund, Geneva). 22. 383 Y 1102(03): Decision No 119 of 24 February 1983 concerning the interpretation of Article 76 and Article 79(3) of Council Regulation (EEC) No 1408/71 and of Article 10(1) of Council Regulation (EEC) No 574/72 relating to the overlapping of family benefits and allowances (OJ No C 295, 2.11.1983, p. 3). 23. 383 Y 0121: Decision No 121 of 21 April 1983 concerning the interpretation of Article 17(7) of Council Regulation (EEC) No 574/72 relating to the granting of prostheses, major appliances and other substantial benefits in kind (OJ No C 193, 20.7.1983, p. 10). 24. 384 Y 0802(32): Decision No 123 of 24 February 1984 concerning the interpretation of Article 22(l)(a) of Council Regulation (EEC) No 1408/71 with regard to persons undergoing renal dialysis treatment (OJ No C 203, 2.8.1984, p. 13). 25. 386 Y 0125: Decision No 125 of 17 October 1985 concerning the use of the certificate concerning the applicable legislation (Form E 101) where the period of posting does not exceed three months (OJ No C 141, 7.6.1986, p. 3). 26. 386 Y 0126: Decision No 126 of 17 October 1985 concerning the application of Articles 14(l)(a), 14a(l)(a), 14b(l) and (2) of Council Regulation (EEC) No 1408/71 (OJ No C 141. 7.6.1986, p. 3). 27. 386 Y 0128: Decision No 128 of 17 October 1985 concerning the application of Articles 14(l)(a) and 14b(l) of Council Regulation (EEC) No 1408/71 on the legislation applicable to posted workers (OJ No C 141, 7.6.1986, p. 6). 28. 386 Y 0129: Decision No 129 of 17 October 1985 concerning the application of Articles 77, 78, 79(3) of Council Regulation (EEC) No 1408/71 and of Article 10(l)(b)(ii) of Council Regulation (EEC) No 574/72 (OJ No C 141, 7.6.1986, p. 7). 29. 386 Y 0130: Decision No 130 of 17 October 1985 concerning the model forms necessary for the application of Council Regulations (EEC) No 1408/71 and (EEC) No 574/72 (E 001; E 101-127; E 201-215; E 301-303; E 401-411) (86/303/EEC) (OJ No L 192, 15.7.1986, p. 1), as amended by:  391 X 0140: Decision No 144 of 9 April 1990 (E 401 - E 410F) (OJ No L 71, 18.3.1991, p. 1). 30. 386 Y 0131: Decision No 131 of 3 December 1985 concerning the scope of Article 71(l)(b)(ii) of Council Regulation (EEC) No 1408/71 relating to the right to unemployment benefits of workers, other than frontier workers, who, during their last employment, were residing in the territory of a Member States other than the competent State (OJ No C 141, 7.6.1986, p. 10). 31. C/271/87/p. 3: Decision No 132 of 23 April 1987 concerning the interpretation of Article 40(3)(a)(ii) of Council Regulation (EEC) No 1408/71 (OJ No C 271, 9.10.1987, p. 3). 32. C/284/87/p. 3: Decision No 133 of 2 July 1987 concerning the application of Articles 17(7) and 60(6) of Council Regulation (EEC) No 574/72 (OJ No C 284, 22.10.1987, p. 3 and OJ No C 64, 9.3.1988, p. 13). 33. C/64/88/p. 4: Decision No 134 of 1 July 1987 concerning the interpretation of Article 45(2) of Council Regulation (EEC) No 1408/71 relating to aggregation of insurance periods completed in an occupation subject to a special scheme in one or more Member States (OJ No C 64, 9.3.1988, p. 4). 34. C/281/88/p. 7: Decision No 135 of 1 July 1987 concerning the granting of benefits in kind provided for in Article 17(7) and Article 60(6) of Council Regulation (EEC) No 574/72 and the concepts of urgency within the meaning of Article 20 of Council Regulation (EEC) No 1408/71 and of extreme urgency within the meaning of Articles 17(7) and 60(6) of Council Regulation (EEC) No 574/72 (OJ No C 281, 9.3.1988, p. 7). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: The following shall be added to Article 2(2): (m) AS 7 000 for the institution of the place of residence in Austria; (n) FIM 3 000 for the institution of the place of residence in Finland; (o) IKR 35 000 for the institution of the place of residence in Iceland; (p) SFR 800 for the institution of the place of residence in Liechtenstein; (q) NOK 3 600 for the institution of the place of residence in Norway; (r) SEK 3 600 for the institution of the place of residence in Sweden; (s) SFR 800 for the institution of the place of residence in Switzerland. 35. C/64/88/p. 7: Decision No 136 of 1 July 1987 concerning the interpretation of Article 45(1) to (3) of Council Regulation (EEC) No 1408/71 with regard to the taking into account of insurance periods completed under the legislations of other Member States for the acquisition, retention or recovery of the right to benefits (OJ No C 64, 9.3.1988, p. 7). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: The following shall be added to the Annex: M. AUSTRIA None. N. FINLAND None. O. ICELAND None. P. LIECHTENSTEIN None. Q. NORWAY None. R. SWEDEN None. S. SWITZERLAND None. 36. C/140/89/p. 3: Decision No 137 of 15 December 1988 concerning the application of Article 15(3) of Council Regulation (EEC) No 574/72 (OJ No C 140, 6.6.1989, p. 3). 37. C/287/89/p. 3: Decision No 138 of 17 February 1989 concerning the interpretation of Article 22 (1)(c)(i) of Council Regulation (EEC) No 1408/71 in the case of organ transplants or other forms of surgery requiring tests on biological samples while the person concerned is not present in the Member State where the tests are carried out (OJ No C 287, 15.11.1989, p. 3). 38. C/94/90/p. 3: Decision No 139 of 30 June 1989 concerning the date to be taken into consideration for determining the rates of conversion referred to in Article 107 of Council Regulation (EEC) No 574/72 to be applied when calculating certain benefits and contributions (OJ No C 94, 12.4.1990. p. 3). 39. C/94/90/p. 4: Decision No 140 of 17 October 1989 concerning the rate of conversion to be applied by the institution of a wholly unemployed frontier worker's place of residence to the last wage or salary he received in the competent State (OJ No C 94, 12.4.1990, p. 4). 40. C/94/90/p. 5: Decision No 141 of 17 October 1989 amending Decision No 127 of 17 October 1985 concerning the compilation of the lists provided for in Articles 94(4) and 95(4) of Regulation (EEC) No 574/72/EEC (OJ No C 94, 12.4.1990, p. 5). 41. C/80/90/p. 7: Decision No 142 of 13 February 1990 concerning the application of Articles 73, 74 and 75 of Council Regulation (EEC) No 1408/71 (OJ No C 80, 30.3.1990, p. 7). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Point 1 shall not apply, (b) Point 3 shall not apply. 42. 391 D 0425: Decision No 147 of 11 October 1990 concerning the application of Article 76 of Council Regulation (EEC) No 1408/71 (OJ No L 235, 23.8.1991, p. 21). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 43. Recommendation No 14 of 23 January 1975 concerning the issue of Form E 111 to workers posted abroad (adopted by the Administrative Commission during its 139th session on 23 January 1975). 44. Recommendation No 15 of 19 December 1980 on the determination of the language of issue of the forms required for the purposes of Regulations (EEC) Nos 1408/71 and 574/72 (adopted by the Administrative Commission during its 176th session on 19 December 1980). 45. 385 Y 0016: Recommendation No 16 of 12 December 1984 concerning the conclusion of agreements pursuant to Article 17 of Regulation (EEC) No 1408/71 (OJ No C 273, 24.10.1985, p. 3). 46. 385 Y 0017: Recommendation No 17 of 12 December 1984 concerning the statistical data to be supplied each year for the drawing up of the reports of the Administrative Commission (OJ No C 273, 24.10.1985, p. 3). 47. 386 Y 0028: Recommendation No 18 of 28 February 1986 relating to the legislation applicable to unemployed persons engaged in part-time work in a Member State other than the State of residence (OJ No C 284, 11.11.1986, p. 4). 48. 380 Y 0609(03): Updating of the Declarations of the Member States provided for in Article 5 of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community (OJ No C 139, 9.6.1980, p. 1). 49. 381 Y 0613(01): Declarations by Greece provided for in Article 5 of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community (OJ No C 143, 13.6 1981, p. 1). 50. 383 Y 1224(01): Amendments to the Declaration of the Federal Republic of Germany provided for in Article 5 of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community (OJ No C 351, 24.12.1983, p. 1). 51. C/338/86/p. 1: Updating of the Declarations of the Member States provided for in Article 5 of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community (OJ No C 338, 31.12.1986, p. 1). 52. C/107/87/p. 1: Declarations of the Member States provided for in Article 5 of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed and self-employed persons and their families moving within the Community (OJ No C 107, 22.4.1987, p. 1). 53. C/323/80/p. 1: Notification to the Council by the Governments of the Federal Republic of Germany and of the Grand Duchy of Luxembourg of the conclusion of a convention between these two Governments on various social security questions, pursuant to Articles 8(2) and 96 of Council Regulation (EEC) No 1408/71 of 14 June 1971 on the application of social security schemes to employed persons and their families moving within the Community (OJ No C 323, 11.12.1980, p. 1). 54. L/90/87/p. 39: Declaration made by the French Republic pursuant to Article l(j) of Council Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, self-employed persons and members of their families moving within the Community (OJ No L 90, 2.4.1987, p. 39). MODALITIES FOR THE PARTICIPATION OF EFTA STATES IN THE ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS AND IN THE AUDIT BOARD ATTACHED TO THIS COMMISSION IN ACCORDANCE WITH ARTICLE 101(1) OF THE AGREEMENT Austria, Finland, Iceland, Liechtenstein, Norway, Sweden and Switzerland may each send a representative, present in an advisory capacity (observer), to the meetings of the Administrative Commission on Social Security for Migrant Workers attached to the Commission of the European Communities and to the meetings of the Audit Board attached to the said Administrative Commission. ANNEX VII MUTUAL RECOGNITION OF PROFESSIONAL QUALIFICATIONS List provided for in Article 30 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as:  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex, SECTORAL ADAPTATIONS For the purposes of this Annex and notwithstanding the provisions of Protocol 1, the term Member State(s) contained in the acts referred to shall be understood to include, in addition to its meaning in the relevant EC acts, Austria, Finland, Iceland, Liechtenstein, Norway, Sweden and Switzerland. ACTS REFERRED TO A. General system 1. 389 L 0048: Council Directive 89/48/EEC of 21 December 1988 on a general system for the recognition of higher-education diplomas awarded on completion of professional education and training of at least three years' duration (OJ No L 19, 24.1.1989, p. 16). Switzerland, by derogation from the provisions from Directive 89/48/EEC, as adapted in this Agreement, shall comply with the obligations stated therein at the latest by 1 January 1995 instead of 1 January 1993. B. Legal professions 2. 377 L 0249: Council Directive 77/249/EEC of 22 March 1977 to facilitate the effective exercise by lawyers of freedom to provide services (OJ No L 78, 26.3.1977, p. 17), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 91),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 160). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to Article 1(2): in Austria: Rechtsanwalt , in Finland: Asianajaja/Advokat , in Iceland: LÃ ¶gmadur , in Liechtenstein: Rechtsanwalt , in Norway: Advokat , in Sweden: Advokat , in Switzerland: Avocat/Avvocato/Advokat/Rechtsanwalt/Anwalt/FÃ ¼rsprecher/FÃ ¼rsprech . C. Medical and para-medical activities 3. 381 L 1057: Council Directive 81/1057/EEC of 14 December 1981 supplementing Directives 75/362/EEC, 77/452/EEC, 78/686/EEC and 78/1026/EEC concerning the mutual recognition of diplomas, certificates and other evidence of the formal qualifications of doctors, nurses responsible for general care, dental practitioners and veterinary surgeons respectively, with regard to acquired rights (OJ No L 385, 31.12.1981, p. 25). Doctors 4. 375 L 0362: Council Directive 75/362/EEC of 16 June 1975 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in medicine, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (OJ No L 167, 30.6.1975, p. 1), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 90),  382 L 0076: Council Directive 82/76/EEC of 26 January 1982 (OJ No L 43, 15.2.1982, p. 21),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 158),  389 L 0594: Council Directive 89/594/EEC of 30 October 1989 (OJ No L 341, 23.11.1989, p. 19),  390 L 0658: Council Directive 90/658/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 73). Switzerland, by derogation from the provisions of Directive 75/362/EEC, as adapted in this Agreement, shall comply with the obligations stated therein at the latest by 1 January 1997 instead of 1 January 1993. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added to Article 3: (m) in Austria: Doktor der gesamten Heilkunde  (diploma of doctor of medicine) awarded by a university faculty of medicine and Bescheinigung Ã ¼ber die Absolvierung der TÃ ¤tigkeit als Arzt im Praktikum  (certificate of practical training) issued by the competent authorities; (n) in Finland: todistus lÃ ¤Ã ¤ketieteen lisensiaatin tutkinnosta/bevis om medicine licentiat examen  (certificate of the degree of licentiate in medicine) awarded by a university faculty of medicine and a certificate of practical training issued by the competent public health authorities; (o) in Iceland: prÃ ³f Ã ­ lÃ ¦knisfrÃ ¦di frÃ ¡ lÃ ¦knadeild HÃ ¡skÃ ³la Ã slands  (diploma from the medical faculty of the University of Iceland) and a certificate of practical training in a hospital of at least 12 months issued by the chief medical doctor; (p) in Liechtenstein: the diplomas, certificates and other titles awarded in another State to which this Directive applies and listed in the present article, accompanied by a certificate on the completed practical training issued by the competent authorities; (q) in Norway: bevis for bestÃ ¥tt medisinsk embetseksamen  (diploma of the degree cand. med.) awarded by a university faculty of medicine and a certificate of practical training issued by the competent public health authorities; (r) in Sweden: lÃ ¤karexamen  (university medical degree) awarded by a university faculty of medicine and a certificate of practical training issued by the National Board of Health and Welfare; (s) in Switzerland: EidgenÃ ¶ssisch diplomierter Arzt/titulaire du diplÃ ´me fÃ ©dÃ ©ral de mÃ ©decin/titolare di diploma federale di medico  (diploma of doctor of medicine) awarded by the Federal Department of Home Affairs.; (b) The following shall be added to Article 5(2): in Austria: Facharztdiplom  (diploma of medical specialist) issued by the competent authorities; in Finland: todistus erikoislÃ ¤Ã ¤kÃ ¤rin oikeudesta/bevis om specialistrÃ ¤ttigheten  (certificate of specialist in medicine) issued by the competent authorities; in Iceland: sÃ ©rfrÃ ¦dileyfi  (certificate of specialist in medicine) issued by the Ministry of Health; in Liechtenstein: the diplomas, certificates and other titles awarded in another State to which this Directive applies and listed in the present article, accompanied by a certificate on the completed practical training issued by the competent authorities; in Norway: bevis for tillatelse til Ã ¥ benytte spesialisttittelen  (certificate of the right to use the title of specialist) issued by the competent authorities; in Sweden: bevis om specialistkompetens som lÃ ¤kare utfÃ ¤rdat av socialstyrelsen  (certificate of the right to use the title of specialist) issued by the National Board of Health and Welfare; in Switzerland: Spezialarzt/spÃ ©cialiste/specialista  (certificate of medical specialist) issued by the competent authorities.; (c) The following entries shall be added to the indents in Article 5(3) indicated hereafter:  anaesthetics: Austria: AnÃ ¤sthesiologie, Finland: anestesiologia/anestesiologi, Iceland: svÃ ¦fingalÃ ¦kningar, Liechtenstein: AnÃ ¤sthesiologie, Norway: anestesiologi, Sweden: anestesiologi, Switzerland: AnÃ ¤sthesiologie/anesthÃ ©siologie/anestesiologia;  general surgery: Austria: Chirurgie, Finland: kirurgia/kirurgi, Iceland: almennar skurdlÃ ¦kningar, Liechtenstein: Chirurgie, Norway: generell kirurgi, Sweden: allmÃ ¤n kirurgi, Switzerland: Chirurgie/chirurgie/chirurgia;  neurological surgery: Austria: Neurochirurgie, Finland: neurokirurgia/neurokirurgi, Iceland: taugaskurdlÃ ¦kningar, Liechtenstein: Neurochirurgie, Norway: nevrokirurgi, Sweden: neurokirurgi, Switzerland: Neurochirurgie/neurochirurgie/neurochirurgia;  obstetrics and gynaecology: Austria: Frauenheilkunde und Geburtshilfe, Finland: naistentaudit ja synnytykset/kvinnosjukdomar och fÃ ¶rlossningar Iceland: kvenlÃ ¦kningar, Liechtenstein: GynÃ ¤kologie und Geburtshilfe, Norway: fÃ ¸dselshjelp og kvinnesykdommer, Sweden: kvinnosjukdomar och fÃ ¶rlossningar (gynekologi och obstetrik), Switzerland: GynÃ ¤kologie und Geburtshilfe/gynÃ ©cologie et obstÃ ©trique/ginecologia e ostetricia;  venerai (internal) medicine: Austria: Innere Medizin, Finland: sisÃ ¤taudit/inremedicin, Iceland: lyflÃ ¦kningar, Liechtenstein: Innere Medizin, Norway: indremedisin, Sweden: allmÃ ¤n internmedicin, Switzerland: Innere Medizin/mÃ ©decine interne/medicina interna;  ophthalmology: Austria: Augenheilkunde, Finland: silmÃ ¤taudit/Ã ¶gonsjukdomar, Iceland: augnlÃ ¦kningar, Liechtenstein: Augenheilkunde, Norway: Ã ¸yesykdommer, Sweden: Ã ¶gonsjukdomar (oftalmologi), Switzerland: Ophthalmologie/ophtalmologie/oftalmologia;  otorhinolaryngology: Austria: Hals-, Nasen- und Ohrenkrankheiten, Finland: korva-, nenÃ ¤- ja kurkkutaudit/Ã ¶ron-, nÃ ¤s- och strupsjukdomar, Iceland: hÃ ¡ls-, nef- og eyrnalÃ ¦kningar, Liechtenstein: Hals-, Nasen- und Ohrenkrankheiten, Norway: Ã ¸re-nese-halssykdommer, Sweden: Ã ¶ron-, nÃ ¤s- och halssjukdomar (oto-rhino-laryngologi), Switzerland: Oto-Rhino-Laryngologie/oto-rhino-laryngologie/otorinolaringoiatria;  paediatrics: Austria: Kinderheilkunde, Finland: lastentaudit/barnsjukdomar, Iceland: barnalÃ ¦kningar, Liechtenstein: Kinderheilkunde, Norway: barnesykdommer, Sweden: barnaÃ ¥lderns invÃ ¤rtes sjukdomar (pediatrik), Switzerland: PÃ ¤diatrie/pÃ ©diatrie/pediatria;  respiratory medicine: Austria: Lungenkrankheiten, Finland: keuhkosairaudet/lungsjukdomar, Iceland: lungnalÃ ¦kningar, Liechtenstein: Lungenkrankheiten, Norway: lungesykdommer, Sweden: lungsjukdomar (pneumonologi), Switzerland: Lungenkrankheiten/maladies des poumons/malattie polmonari;  urology: Austria: Urologie, Finland: urologia/urologi, Iceland: pvagfÃ ¦raskurdlÃ ¦kningar, Liechtenstein: Urologie, Norway; urologi, Sweden: urologisk kirurgi, Switzerland: Urologie/urologie/urologia;  orthopaedics: Austria: OrthopÃ ¤die und orthopÃ ¤dische Chirurgie, Finland: ortopedia ja traumatologia/ortopedi och traumatologi, Iceland: bÃ ¦klunarskurdlÃ ¦kningar, Liechtenstein: OrthopÃ ¤dische Chirurgie, Norway: ortopedisk kirurgi, Sweden: ortopedisk kirurgi, Switzerland: OrthopÃ ¤dische Chirurgie/chirurgie orthopÃ ©dique/chirurgia, ortopedica;  pathological anatomy: Austria: Pathologie, Finland: patologia/patologi, Iceland: lÃ ­ffÃ ¦rameinafrÃ ¦di, Liechtenstein: Pathologie, Norway: patologi, Sweden: klinisk patologi, Switzerland: Pathologie/pathologie/patologia;  neurology: Austria: Neurologie, Finland: neurologia/neurologi, Iceland: taugalÃ ¦kningar, Liechtenstein: Neurologie, Norway: nevrologi, Sweden: nervsjukdomar (neurologi), Switzerland: Neurologie/neurologie/neurologia;  psychiatry: Austria: Psychiatrie, Finland: psykiatria/psykiatri, Iceland: gedlÃ ¦kningar, Liechtenstein: Psychiatrie und Psychotherapie, Norway: psykiatri, Sweden: allmÃ ¤n psykiatri, Switzerland: Psychiatrie und Psychotherapie/psychiatrie et psychothÃ ©rapie/psichiatria e psicoterapia; (d) The following entries shall be added to the indents in Article 7(2) indicated hereafter:  clinical biology: Austria: Medizinische Biologie;  biological haematology: Finland: hematologiset laboratoriotutkimukset/hematologiska laboratorieundersÃ ¶kningar;  microbiology - bacteriology: Austria: Hygiene und Mikrobiologie, Finland: kliininen mikrobiologia/klinisk mikrobiologi, Iceland: syklafrÃ ¦di, Norway: medisinsk mikrobiologi, Sweden: klinisk bakteriologi;  biological chemistry: Austria: Medizinisch-chemische Labordiagnostik, Finland: kliininen kemia/klinisk kemi, Norway: klinisk kjemi, Sweden: klinisk kemi;  immunology: Austria: Immunologie, Finland: immunologia/immunologi, Iceland: Ã ³nÃ ¦misfrÃ ¦di, Norway: immunologi og transfusjonsmedisin, Sweden: klinisk immunologi;  plastic surgery: Austria: Plastische Chirurgie, Finland: plastiikkakirurgia/plastikkirurgi, Iceland: lytalÃ ¦kningar, Norway: plastikkirurgi, Sweden: plastikkirurgi, Switzerland: Plastische und Wiederherstellungschirurgie/chirurgie plastique et reconstructive/chirurgia plastica e ricostruttiva;  thoracic surgery: Finland: thorax- ja verisuonikirurgja/thorax- och kÃ ¤rlkirurgi, Iceland: brjÃ ³stholsskurdlÃ ¦kningar, Norway: thoraxkirurgi, Sweden: thoraxkirurgi;  paediatric surgery: Finland: lastenkirurgia/barnkirurgi, Iceland: barnaskurdlÃ ¦kningar, Norway: barnekirurgi, Sweden: barnkirurgi, Switzerland: Kinderchirurgie/chirurgie infantile/chirurgia infantile;  vascular surgery: Iceland: Ã ¦daskurdlÃ ¦kningar, Norway: karkirurgi;  cardiology: Finland: kardiologia/kardiologi, Iceland: hjartalÃ ¦kningar, Norway: hjertesykdommer, Sweden: hjÃ ¤rtsjukdomar;  gastro-enterology: Finland: gastroenterologia/gastroenterologi, Iceland: meltingarlÃ ¦kningar, Norway: fordÃ ¸yelsessykdommer, Sweden: matsmÃ ¤ltningsorganens medicinska sjukdomar (medicinsk gastroenterologi);  rheumatology: Finland: reumatologia/reumatologi, Iceland: gigtlÃ ¦kningar, Liechtenstein: Rheumatologie, Norway: revmatologi, Sweden: reumatiska sjukdomar;  general haematology: Finland: kliininen hematologia/klinisk hematologi, Iceland: blÃ ³dmeinafrÃ ¦di, Norway: blodsykdommer, Sweden: hematologi;  endocrinology: Finland: endokrinologia/endokrinologi, Iceland: efnaskipta- og innkirtlalÃ ¦kningar, Norway: endokrinologi, Sweden: endokrina sjukdomar;  physiotherapy: Austria: Physikalische Medizin, Finland: fysiatria/fysiatri, Iceland: orku- og endurhÃ ¦fingarlÃ ¦kningar, Liechtenstein: Physikalische Medizin und Rehabilitation, Norway: fysikalsk medisin og rehabilitering, Sweden: medicinsk rehabilitering, Switzerland: Physikalische Medizin und Rehabilitation/mÃ ©decine physique et rÃ ©habilitation/medicina fisica e riabilitazione;  dermato-venereology: Austria: Haut- und Geschlechtskrankheiten, Finland: iho- ja sukupuolitaudit/hud- och kÃ ¶nssjukdomar, Iceland: hÃ ºd- og kynsjÃ ºkdÃ ³malÃ ¦kningar, Liechtenstein: Dermatologie und Venereologie, Norway: hud- hudsykdommer og veneriske sykdommer, Sweden: hudsjukdomar och veneriska sjukdomar (dermatologi och venerologi), Switzerland: Dermatologie und Venereologie/dermatologie et vÃ ©nÃ ©rÃ ©ologie/dermatologia e venereologia;  radiology: Austria: Radiologie, Iceland: geislalÃ ¦kningar, Norway: radiologi;  diagnostic radiology: Austria: Radiologie- Diagnostik, Finland: radiologia/radiologi, Liechtenstein: Medizinische Radiologie, Sweden: rÃ ¶ntgendiagnostik, Switzerland: Medizinische Radiologie - Radiodiagnostik/radÃ ¬ologie mÃ ©dicale - radiodiagnostic/radiologia medica - radiodiagnostica;  radiotherapy: Austria: Radiologie-Strahlentherapie, Finland: syÃ ¶pÃ ¤taudit ja sÃ ¤dehoito/cancersjukdomar och radioterapi, Norway: onkologi, Sweden: tumÃ ¶rsjukdomar (allmÃ ¤n onkologi), Switzerland: Medizinische Radiologie - Radio-Onkologie/radiologie, mÃ ©dicale - radio-oncologie/radiologia medica - radio-oncologia;  tropical medicine: Switzerland: Tropenkrankheiten/maladies tropicales/malattie tropicali;  child psychiatry: Finland: lasten psykiatria/barnspsykiatri, Iceland: barnagedlÃ ¦kningar, Liechtenstein: Kinder- und Jugendpsychiatrie und -psychotherapie, Norway: barne- og ungdomspsykiatri, Sweden: barn- och ungdomspsykiatri, Switzerland: Kinder- und Jugendpsychiatrie und -psychotherapie/psychiatrie et psychothÃ ©rapie d'enfants et d'adolescents/psichiatria e psicoterapia infantile e dell'adolescenza;  geriatrics: Finland: geriatria/geriatri, Iceland: Ã ¶ldrunarlÃ ¦kningar, Liechtenstein: Geriatrie, Norway: geriatri, Sweden: lÃ ¥ngvÃ ¥rdsmedicin;  renal diseases: Finland: nefrologia/nefrologi, Iceland: nyrnalÃ ¦kningar, Norway: nyresykdommer, Sweden: medicinska njursjukdomar (nefrologi);  communicable diseases: Finland: infektiosairaudet/infektionssjukdomar, Iceland: smitsjÃ ºkdÃ ³mar, Norway: infeksjonssykdommer, Sweden: infektionssjukdomar;  community medicine: Austria: Sozialmedizin, Finland: terveydenhuolto/hÃ ¤lsovÃ ¥rd, Iceland: fÃ ©lagslÃ ¦kningar, Liechtenstein: PrÃ ¤vention und Gesundheitswesen, Norway: samfunnsmedisin, Switzerland: PrÃ ¤vention und Gesundheitswesen/prÃ ©vention et santÃ © publique/prevenzione e sanitÃ pubblica;  pharmacology: Finland: kliininen farmakologia/klinisk farmakologi, Iceland: lyfjafrÃ ¦di, Norway: klinisk farmakologi, Sweden: klinisk farmakologi;  occupational medicine: Austria: Arbeitsmedizin, Finland: tyÃ ¶terveyshuolto/fÃ ¶retagshÃ ¤lsovÃ ¥rd, Iceland: atvinnulÃ ¦kningar, Norway: yrkesmedisin, Sweden: yrkesmedicin;  allergology: Finland: allergologia/allergologi, Iceland: ofnÃ ¦mislÃ ¦kningar, Sweden: internmedicinsk allergologi;  gastro-enterological surgery: Finland: gastroenterologia/gastroenterologi, Norway: gastroenterologisk kirurgi;  nuclear medicine: Austria: Nuklearmedizin, Finland: isotooppitutkimukset/isotopundersÃ ¶kningar, Switzerland: Medizinische Radiologie - Nuklearmedizin/radiologie mÃ ©dicale - mÃ ©decine nuclÃ ©aire/radiologia medica - medicina nucleare;  dental, oral and maxillo-facial surgery (basic medical and dental training): Finland: leukakirurgia/kÃ ¤kkirurgi, Liechtenstein: Kieferchirurgie, Norway: kjevekirurgi og munnhulesykdommer, Switzerland: Kieferchirurgie/chirurgie maxillo-faciale/chirurgia mascello-facciale; 5. 375 L 0363: Council Directive 75/363/EEC of 16 June 1975 concerning the coordination of provisions laid down by law, regulation or administrative action in respect of activities of doctors (OJ No L 167, 30.6.1975, p. 14), as amended by;  382 L 0076: Council Directive 82/76/EEC of 26 January 1982 (OJ No L 43, 15.2,1982, p, 21),  389 L 0594: Council Directive 89/594/EEC of 30 October 1989 (OJ No L 341, 23.11.1989, p. 19). Switzerland, by derogation from the provisions of Directive 75/363/EEC, as adapted in this Agreement, shall comply with the obligations stated therein at the latest by 1 January 1997 instead of 1 January 1993. 6. 386 L 0457: Council Directive 86/457/EEC of 15 September 1986 on specific training in general medical practice (OJ No L 267, 19.9.1986, p. 26). Norway, by derogation from the provisions of Article 1 of Directive 86/457/EEC, as adapted in this Agreement, shall comply with the obligations stated therein at the latest by 1 January 1995 instead of 1 January 1993. Switzerland, by derogation from the provisions of Directive 86/457/EEC, as adapted in this Agreement, shall comply with the obligations stated therein at the latest by 1 January 1997 instead of 1 January 1993 and 1 January 1999 instead of 1 January 1995 respectively. 7. C/268/90/p. 2: List 90/C 268/02 of designations of diplomas, certificates or other evidence of formal qualifications as general medical practitioner published in accordance with Article 12(2) of Council Directive 86/457/EEC (OJ No C 268, 14.10.1990, p. 2). Nurses 8. 377 L 0452: Council Directive 77/452/EEC of 27 June 1977 concerning the mutual recognition of diplomas, certificates and other evidence of the formal qualifications of nurses responsible for general care, including measures to facilitate the effective exercise of this right of establishment and freedom to provide services (OJ No L 176, 15.7.1977, p. 1), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 91),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 160),  389 L 0594: Council Directive 89/594/EEC of 30 October 1989 (OJ No L 341, 23.11.1989, p. 19),  389 L 0595: Council Directive 89/595/EEC of 10 October 1989 (OJ No L 341, 23.11.1989, p. 30),  390 L 0658: Council Directive 90/658/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 73). Switzerland, by derogation from the provisions of Directive 77/452/EEC, as adapted in this Agreement, shall comply with the obligations stated therein at the latest by 1 January 1997 instead of 1 January 1993. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added to Article 1(2): in Austria: Diplomierte Krankenschwester/Diplomierter Krankenpfleger ; in Finland: sairaanhoitaja/sjukskÃ ¶tare - terveydenhoitaja/hÃ ¤lsovÃ ¥rdare ; in Iceland: hjÃ ºkrunarfrÃ ¦dingur ; in Liechtenstein: Krankenschwester - Krankenpfleger ; in Norway: offentlig godkjent sykepleier ; in Sweden: sjukskÃ ¶terska ; in Switzerland: Krankenschwester, Krankenpfleger/infirmiÃ ¨re, infirmier/infermiera, infermiere . (b) The following shall be added to Article 3: (m) in Austria: Diplom in der allgemeinen Krankenpflege  (diploma of general nursing) issued by nursing schools recognized by the government; (n) in Finland: diploma of sairaanhoitaja/sjukskÃ ¶tare  or terveydenhoitaja/hÃ ¤lsovÃ ¥rdare  awarded by a nursing school; (o) in Iceland: prÃ ³f Ã ­ hjÃ ºkrunarfrÃ ¦dum frÃ ¡ HÃ ¡skÃ ³la islands  (diploma from the nursing department in the medical faculty of the University of Iceland); (p) in Liechtenstein: the diplomas, certificates and other titles awarded in another State to which this Directive applies and listed in the present article; (q) in Norway: bevis for bestÃ ¥tt sykepleiereksamen  (diploma of general nursing) awarded by a college of nursing; (r) in Sweden: diploma of sjukskÃ ¶terska  (university certificate of general nursing) awarded by a college of nursing; (s) in Switzerland: diplomierte Krankenschwester fÃ ¼r allgemeine Krankenpflege - diplomierter Krankenpfleger fÃ ¼r allgemeine Krankenpflege/infirmiÃ ¨re diplÃ ´mÃ ©e en soins gÃ ©nÃ ©raux - infirmier diplÃ ´mÃ © en soins gÃ ©nÃ ©raux/infermiera diplomata in cure generali - infermiere diplomato in cure generali  (diploma of general nursing) awarded by the competent authority. 9. 377 L 0453: Council Directive 77/453/EEC of 27 June 1977 concerning the coordination of provisions laid down by law, regulation or administrative action in respect of the activities of nurses responsible for general care (OJ No L 176, 15.7.1977, p. 8), as amended by:  389 L 0595: Council Directive 89/595/EEC of 30 October 1989 (OJ No L 341, 23.11.1989, p. 30). Switzerland, by derogation from the provisions of Directive 77/453/EEC, as adapted in this Agreement, shall comply with the obligations stated therein at the latest by 1 January 1997 instead of 1 January 1993. Practitioners of dentistry 10. 378 L 0686: Council Directive 78/686/EEC of 25 July 1978 concerning the mutual recognition of diplomas, certificates and other evidence of the formal qualifications of practitioners of dentistry, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (OJ No L 233, 24.8.1978, p. 1), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 91),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 160),  389 L 0594: Council Directive 89/594/EEC of 30 October 1989 (OJ No L 341, 23.11.1989, p. 19),  390 L 0658: Council Directive 90/658/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 73). Switzerland, by derogation from the provisions of Directive 78/686/EEC, as adapted in this Agreement, shall comply with the obligations stated therein at the latest by 1 January 1997 instead of 1 January 1993. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added to Article 1: in Austria: the title which will be notified by Austria to the Contracting Parties within six years from the entry into force of this Agreement, in Finland: hammaslÃ ¤Ã ¤kÃ ¤ri/tandlÃ ¤kare, in Iceland: tannlÃ ¦knir, in Liechtenstein: Zahnarzt, in Norway: tannlege, in Sweden: tandlÃ ¤kare, in Switzerland: Zahnarzt/mÃ ©decin-dentiste/medico-dentista.; (b) The following shall be added to Article 3: (m) in Austria: the diploma which will be notified by Austria to the Contracting Parties within six years from the entry in to force of this Agreement; (n) in Finland: todistus hammaslÃ ¤Ã ¤ketieteen lisensiaatin tutkinnosta/bevis om odontologi licentiat examen  (certificate of the degree of licentiate in dentistry) awarded by a university faculty of medicine and a certificate of practical training issued by the National Board of Health and Welfare; (o) in Iceland: prÃ ³f frÃ ¡ tannlÃ ¦knadeild HÃ ¡skÃ ³la Ã slands  (diploma from the dental faculty of the University of Iceland); (p) in Liechtenstein: the diplomas, certificates and other titles awarded in another State to which this Directive applies and listed in the present article, accompanied by a certificate on the completed practical training issued by the competent authorities; (q) in Norway: bevis for bestÃ ¥tt odontologisk embetseksamen  (diploma of the degree cand. odont.) awarded by a university faculty of dentistry; (r) in Sweden: tandlÃ ¤karexamen  (university dental degree) awarded by schools of dentistry and a certificate of practical training issued by the National Board of Health and Welfare; (s) in Switzerland: eidgenÃ ¶ssisch diplomierter Zahnarzt/titulaire du diplÃ ´me fÃ ©dÃ ©ral de mÃ ©decin-dentiste/titolare di diploma federale di medico-dentista  (diploma of doctor of dentistry) issued by the Federal Department of Home Affairs.; (c) The following entries shall be added to the indents in Article 5 indicated hereinafter: 1. Orthodontics:  in Finland: todistus erikoishammaslÃ ¤Ã ¤kÃ ¤rin oikeudesta oikomishoidon alalla/bevis om specialist-tandlÃ ¤karrÃ ¤ttigheten inom omrÃ ¥det tandreglering  (certificate of orthodontist) issued by the competent authorities,  in Norway: bevis for gjennomgÃ ¥tt spesialistutdanning ikjeveortopedi  (certificate of specialist studies in orthodontics) awarded by a university faculty of dentistry,  in Sweden: bevis om specialistkompetens i tandreglering  (certifÃ ­cate awarding the right to use the title of dental practitioner specializing in orthodontics) issued by the National Board of Health and Welfare,  in Switzerland: Dr.med.dent., KieferorthopÃ ¤de/diplÃ ´me, dr.mÃ ©d.dent., orthodontiste/diploma, dott.med.dent., ortodontista  (certificate of specialist studies in orthodontics) issued by the competent authority recognized for this purpose.; 2. Oral surgery:  in Finland: todistus erikoishammaslÃ ¤Ã ¤kÃ ¤rin oikeudesta suukirurgian (hammas- ja suukirurgian) alalla/bevis om specialist-tandlÃ ¤karrÃ ¤ttigheten inom omrÃ ¥detoralkirurgi (tand- och munkirurgi)  (certificate of oral or dental and oral surgery) issued by the competent authorities,  in Norway: bevis for gjennomgÃ ¥tt spesialistutdanning i oralkirurgi  (certificate of specialist studies in oral surgery) awarded by a university faculty of dentistry,  in Sweden: bevis om specialistkompetens i tandsystemets kirurgiska sjukdomar  (certifÃ ­cate awarding the right to use the title of dental practitioner specializing in oral surgery) issued by the National Board of Health and Welfare.; (d) The following shall be inserted: Article 19b From the date on which Austria takes the measures necessary to comply with this Directive, the States to which this Directive applies shall recognize, for the purposes of carrying out the activities referred to in Article 1 of this Directive, as adapted for EEA purposes, the diplomas, certificates and other evidence of formal qualifications in medicine awarded in Austria to persons who had begun their university training before the entry into force of the EEA Agreement, accompanied by a certificate issued by the competent Austrian authorities, certifying that these persons have effectively, lawfully and principally been engaged in Austria in the activities specified in Article 5 of Directive 78/687/EEC for at least three consecutive years during the five years prior to the issue of the certificate and that these persons are authorized to carry out the said activities under the same conditions as holders of the diploma, certificate or other evidence of formal qualifications referred to in Article 3(m). The requirement of three years' experience referred to in the first subparagraph shall be waived in the case of persons who have successfully completed at least three years of study which are certified by the competent authorities as being equivalent to the training referred to in Article 1 of Directive 78/687/EEC 11. 378 L 0687: Council Directive 78/687/EEC of 25 July 1978 concerning the coordination of provisions laid down by law, regulation or administrative action in respect of the activities of dental practitioners (OJ No L 233, 24.8.1978, p. 10). Switzerland, by derogation from the provisions of Directive 78/687/EEC, as adapted in this Agreement, shall comply with the obligations stated therein at the latest by 1 January 1997 instead of 1 January 1993. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Article 6, the phrase persons covered by Article 19 of Directive 78/686/EEC shall read persons covered by Article 19, 19a and 19b of Directive 78/686/EEC. In addition, as concerns Directives 78/686/EEC and 78/687/EEC (i.e. points 10 and 11 above), the following shall apply: Until such time as the training of dental practitioners in Austria under the conditions laid down pursuant to Directive 78/687/EEC is completed and until 31 December 1998 at the latest, freedom of establishment and freedom to provide services shall be deferred for qualified dental practitioners from the other States to which this Directive applies in Austria and for qualified Austrian doctors practising dentistry in the other States to which this Directive applies. During the temporary derogation provided for above, general or special facilities concerning the right of establishment and freedom to provide services which would exist pursuant to Austrian provisions or conventions governing relations between the Republic of Austria and any other State to which this Directive applies will be maintained and applied on a non-discriminatory basis with regard to all other States to which this Directive applies. Veterinary medicine 12. 378 L 1026: Council Directive 78/1026/EEC of 18 December 1978 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in veterinary medicine, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (OJ No L 362, 23.12.1978, p. 1), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 92),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 160),  389 L 0594: Council Directive 89/594/EEC of 30 October 1989 (OJ No L 341, 23.11.1989, p. 19),  390 L 0658: Council Directive 90/658/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 73). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to Article 3: (m) in Austria: Diplom-Tierarzt  (diploma in veterinary medicine) awarded by the Vienna University of Veterinary Medicine; (n) in Finland: elÃ ¤inlÃ ¤Ã ¤ketieteen lisensiaatti/veterinar-medicine licentiat  (licentiate in veterinary medicine) awarded by the College of Veterinary Medicine; (o) in Iceland: the diplomas, certificates and other titles awarded in another State to which this Directive applies and listed in the present article, accompanied by a certificate on the completed practical training issued by the competent authorities; (p) in Liechtenstein: the diplomas, certificates and other titles awarded in another State to which this Directive applies and listed in the present article, accompanied by a certificate on the completed practical training issued by the competent authorities; (q) in Norway: eksamensbevis utstedt av Norges veterinÃ ¦rhÃ ¸gskole for bestÃ ¥tt veterinÃ ¦rmedisinsk embetseksamen (diploma of degree cand.med.vet.) awarded by the Norwegian College of Veterinary Medicine; (r) in Sweden: veterinÃ ¤rexamen  (Master of Science of Veterinary Medicine) awarded by the Swedish University of Agricultural Sciences; (s) in Switzerland: eidgenÃ ¶ssisch diplomierter Tierarzt/titulaire du diplÃ ´me fÃ ©dÃ ©ral de vÃ ©tÃ ©rinaire/titolare di diploma federate di veterinario  (diploma in veterinary medicine) issued by the Federal Department of Home Affairs. 13. 378 L 1027: Council Directive 78/1027/EEC of 18 December 1978 concerning the coordination of provisions laid down by law, regulation or administrative action in respect of the activities of veterinary surgeons (OJ No L 362, 23.12.1978, p. 7), as amended by:  389 L 0594: Council Directive 89/594/EEC of 30 October 1989 (OJ No L 341, 23.11.1989, p. 19). Midwives 14. 380 L 0154: Council Directive 80/154/EEC of 21 January 1980 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in midwifery and including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (OJ No L 33, 11.2.1980, p. 1), as amended by:  380 L 1273: Council Directive 80/1273/EEC of 22 December 1980 (OJ No L 375, 31.12.1980, p. 74),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 161),  389 L 0594: Council Directive 89/594/EEC of 30 October 1989 (OJ No L 341, 23.11.1989, p. 19),  390 L 0658: Council Directive 90/658/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 73). Switzerland, by derogation from the provisions of Directive 80/154/EEC, as adapted in this Agreement, shall comply with the obligations stated therein at the latest by 1 January 1997 instead of 1 January 1993. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added to Article 1: in Austria: Hebamme , in Finland: kÃ ¤tilÃ ¶/barnmorska , in Iceland: ljÃ ³smÃ ³dir , in Liechtenstein: Hebamme , in Norway; jordmor , in Sweden: barnmorska , in Switzerland; Hebamme/sage-femme/levatrice .; (b) The following shall be added to Article 3: (m) in Austria; Hebammen-Diplom  awarded by a school of midwifery; (n) in Finland: kÃ ¤tilÃ ¶/barnmorska  or erikoissairaanhoitaja, naistentaudit ja Ã ¤itiyshuolto/specialsjukskÃ ¶tare, kvinnosjukdomar och mÃ ¶dravÃ ¥rd  (diploma of midwifery) awarded by a school of nursing; (o) in Iceland: prÃ ³f frÃ ¡ LjÃ ³smÃ ¦draskÃ ³la Ã slands  (diploma from the Midwifery School in Iceland); (p) in Liechtenstein: the diplomas, certificates and other titles awarded in another State to which this Directive applies and listed in the present article; (q) in Norway: bevis for bestÃ ¥tt jordmoreksamen  (diploma of midwifery) awarded by a college of midwifery and a certificate of practical training issued by competent public health authorities; (r) in Sweden: diploma of barnmorska  (Bachelor of Science in Nursing/Midwifery) awarded by a college of nursing; (s) in Switzerland: diplomierte Hebamme/sage-femme diplÃ ´mÃ ©e/levatrice diplomata  (diploma of midwifery) awarded by the competent authority. 15. 380 L 0155: Council Directive 80/155/EEC of 21 January 1980 concerning the coordination of provisions laid down by law, regulation or administrative action relating to the taking up and pursuit of the activities of midwives (OJ No L 33, 11.2.1980, p. 8), as amended by:  389 L 0594: Council Directive 89/594/EEC of 30 October 1989 (OJ No L 341, 23.11.1989, p. 19). Switzerland, by derogation from the provisions of Directive 80/155/EEC, as adapted in this Agreement, shall comply with the obligations stated therein at the latest by 1 January 1997 instead of 1 January 1993. Pharmacy 16. 385 L 0432: Council Directive 85/432/EEC of 16 September 1985 concerning the coordination of provisions laid down by law, regulation or administrative action in respect of certain activities in the field of pharmacy (OJ No L 253, 24.9.1985, p. 34). 17. 385 L 0433: Council Directive 85/433/EEC of 16 September 1985 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in pharmacy, including measures to facilitate the effective exercise of the right of establishment relating to certain activities in the field of pharmacy (OJ No L 253, 24.9.1985, p. 37), as amended by:  385 L 0584: Council Directive 85/584/EEC of 20 December 1985 (OJ No L 372, 31.12.1985, p. 42),  390 L 0658: Council Directive 90/658/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 73). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added at the end of Article 4: (m) in Austria: Staatliches Apothekerdiplom  (State diploma of pharmacists) awarded by the competent authorities; (n) in Finland: todistus proviisorin tutkinnosta/bevis om provisorexamen  (Master of Science in Pharmacy) awarded by a university; (o) in Iceland: prÃ ³f frÃ ¡ HÃ ¡skÃ ³la Islands Ã ­ lyfjafrÃ ¦di  (diploma in pharmacy from the University of Iceland); (p) in Liechtenstein: the diplomas, certificates and other titles awarded in another State to which this Directive applies and listed in the present article, accompanied by a certificate on the completed practical training issued by the competent authorities; (q) in Norway: bevis for bestÃ ¥tt cand.pharm. eksamen  (diploma of the degree cand. pharm.) awarded by a university faculty; (r) in Sweden: apotekarexamen  (Master of Science in Pharmacy) awarded by the University of Uppsala; (s) in Switzerland: eidgenÃ ¶ssisch diplomierter Apotheker/titulaire du diplÃ ´me fÃ ©dÃ ©ral de pharmacien/titolare di diploma federale di farmacista  (diploma in pharmacy) issued by the Federal Department of Home Affairs.. D. Architecture 18. 385 L 0384: Council Directive 85/384/EEC of 10 June 1985 on the mutual recognition of diplomas, certificates and other evidence of formal qualifications in architecture, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (OJ No L 223, 21.8.1985, p. 15), as amended by:  385 L 0614: Council Directive 85/614/EEC of 20 December 1985 (OJ No L 376, 31.12.1985, p. 1),  386 L 0017: Council Directive 86/17/EEC of 27 January 1986 (OJ No L 27, 1.2.1986, p. 71),  390 L 0658: Council Directive 90/658/EEC of 4 December 1990 (OJ No L 353, 17.12.1990, p. 73). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added to Article 11: (l) in Austria:  the diplomas awarded by universities of technology on architecture ( Architektur ), building-engineering ( Bauingenieurwesen ) or building ( Hochbau , Wirtschafts-ingenieurwesen-Bauwesen , Kulturtechnik und Wasserwirtschaft ),  the diplomas awarded by the Academy of Fine Arts in Vienna on architecture ( Meisterschule fÃ ¼r Architektur ),  the diplomas awarded by the Universital College of Applied Arts in Vienna on architecture ( Meisterklasse fur Architektur ),  the diplomas awarded by the Universital College of Industrial Design in Linz on architecture ( Meisterklasse fÃ ¼r Architektur ),  the diplomas of certified engineers (Ing.) awarded by higher technical colleges or technical colleges for building, plus the licence of Baumeister  attesting a minimum of six years of professional experience in Austria, sanctioned by an examination,  the certificates of qualification for civil engineers or engineering consultants in the field of construction ( Hochbau , Bauwesen , Wirtschaftsingenieurwesen-Bauwesen , Kultur-technik und Wasserwirtschaft ) according to the Civil Technician Act (Zivjltechnikergesetz, Federal Gazette No 146/1957); (m) in Finland:  the diplomas awarded by the architecture departments of universities of technology and the University of Oulu (arkkitehti - arkitekt),  the diplomas awarded by the institutes of technology (rakennusarkkitehti); (n) in Iceland:  the diplomas, certificates and other titles awarded in another State to which this Directive applies and listed in the present article, accompanied by a certificate on the completed practical training issued by the competent authorities; (o) in Liechtenstein:  the diplomas of the Higher Technical College (HÃ ¶here Technische Lehranstalt: Architekt HTL); (p) in Norway:  the diplomas (sivilarkitekt) awarded by the Norwegian Institute of Technology at the University of Trondheim, the Oslo College of Architecture and the Bergen College of Architecture,  the certificates of membership of the Norske Arkitekters Landsforbund  (NAL) if the persons concerned have received their training in a State to which this Directive applies; (q) in Sweden:  the diplomas awarded by the School of Architecture at the Royal Institute of Technology, the Chalmers Institute of Technology and the Institute of Technology at Lund University (arkitekt, Master of Architecture),  the certificates of membership of the Svenska Arkitekters RiksfÃ ¶rbund  (SAR) if the persons concerned have received their training in a State to which this Directive applies; (r) in Switzerland:  the diplomas awarded by the federal institutes of technology (EidgenÃ ¶ssische Technische Hochschulen, Ecoles polytechniques federates, Politecnici federali: dipl.Arch.ETH, arch.dipl.EPF, arch.dipl.PF),  the diplomas awarded by the School of Architecture of the University of Geneva (Ecole d'architecture de l'UniversitÃ © de GenÃ ¨ve: architecte diplÃ ´mÃ © EAUG),  the diplomas of the higher technical colleges (HÃ ¶here Technische Lehranstalten, Ecoles techniques supÃ ©rieures, Scuole tecniche superiori: Architekt HTL, architecte ETS, architetto STS), plus a certificate attesting a four-year period of professional experience in Switzerland,  the certificates of the Stiftung der Schweizerischen Register der Ingenieure, der Architekten und der Techniker/Fondation des registres suisses des ingÃ ©nieurs, des architectes et des techniciens/Fondazione dei registri svizzeri degli ingegneri, degli architetti e dei tecnici  (REG) Architekt REG A , architecte REG A , architetto REG A ,  the certificates of the Stiftung der Schweizerischen Register der Ingenieure, der Architekten und der Techniker/Fondation des registres suisses des ingÃ ©nieurs, des architectes et des techniciens/Fondazione dei registri svizzeri degli ingegneri, degli architetti e dei tecnici  (REG) Architekt REG B , architecte REG B , architetto REG B , plus a certificate attesting a four-year period of professional experience in Switzerland; (b) The provisions of Article 15 shall not apply. 19. C/205/89/p.5: Diplomas, certificates and other evidence of formal qualifications in architecture which are the object of mutual recognition by the Member States 89/C 205/06 (updating of Communication 88/C 270/03 of 19 October 1988) (OJ No C 205, 10.8.1989, p. 5). E. Commerce and intermediaries Wholesale trade 20. 364 L 0222: Council Directive 64/222/EEC of 25 February 1964 laying down detailed provisions concerning transitional measures in respect of activities in the wholesale trade and activities of intermediaries in commerce, industry and small craft industries (OJ No 56, 4.4.1964, p. 857/64). 21. 364 L 0223: Council Directive 64/223/EEC of 25 February 1964 concerning the obtainment of freedom of establishment and freedom to provide services in respect of activities in wholesale trade (OJ No 56, 4.4.1964, p. 863/64), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 84). Intermediaries in commerce, industry and small craft industries 22. 364 L 0224: Council Directive 64/224/EEC of 25 February 1964 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of intermediaries in commerce, industry and small craft industries (OJ No 56, 4.4.1964, p. 869/64), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 85),  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 89),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 155). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to Article 3: Self-employed Paid employees In Austria: Handelsagent Handlungsreisender In Finland: Kauppa-agentti Myyntimies Kauppaedustaja Handelsagent FÃ ¶sÃ ¤ljare Handelsrepresentant In Iceland: smÃ ¡sali sÃ ¶lumaÃ °ur heildsali umboÃ °ssali farandsali In Liechtenstein: Handelsvertreter Handelsreisender In Norway: Handelsagent KommisjonÃ ¦r Grossist Handelsagent Selger Representant In Sweden: Handelsagent Handelsresande MÃ ¤klare KommissionÃ ¤r In Switzerland: Agent agent agente Handelsreisender reprÃ ©sentant de commerce rappresentante Self-employed persons in retail trade 23. 368 L 0363: Council Directive 68/363/EEC of 15 October 1968 concerning the attainment of freedom of establishment and the freedom to provide services in respect of activities of self-employed persons in retail trade (ISIC ex Group 612) (OJ No L 260, 22.10.1968, p. 496), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 86). 24. 368 L 0364: Council Directive 68/364/EEC of 15 October 1968 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in retail trade (ISIC ex Group 612) (OJ No L 260, 22.10.1968, p. 6). Self-employed persons in the wholesale coal trade and activities of intermediaries in the coal trade 25. 370 L 0522: Council Directive 70/522/EEC of 30 November 1970 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in the wholesale coal trade and activities of intermediaries in the coal trade (ISIC ex Group 6112) (OJ No L 267, 10.12.1970, p. 14), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 86). 26. 370 L 0523: Council Directive 70/523/EEC of 30 November 1970 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in the wholesale coal trade and in respect of activities of intermediaries in the coal trade (ISIC ex Group 6112) (OJ No L 267, 10.12.1970, p. 18). Trade in and distribution of toxic products 27. 374 L 0556: Council Directive 74/556/EEC of 4 June 1974 laying down detailed provisions concerning transitional measures relating to activities, trade in and distribution of toxic products and activities entailing the professional use of such products including activities of intermediaries (OJ No L 307, 18.12.1974, p. 1). 28. 374 L 0557: Council Directive 74/557/EEC of 4 June 1974 on the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons and of intermediaries engaging in the trade and distribution of toxic products (OJ No L 307, 18.11.1974, p. 5). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to the Annex:  in Austria: Toxic substances and preparations which are classified as strongly toxic  or toxic  according to the Law on Chemical Substances (Chemikaliengesetz), Federal Gazette 326/1987, and the respective regulations ( § 224 Gewerbeordnung).  in Finland: 1. Chemicals covered by the Chemicals Act of 1989 and regulations; 2. Biological pesticides covered by the Pesticides Act of 1969 and regulations.  in Liechtenstein: 1. Benzol and tetrachlorocarbon (Regulation No 23 of 1 June 1964); 2. All toxic substances and products according to Article 2 of the Toxicity Law (SR 814.80), especially those that are registered in the list of toxic substances or products 1, 2, 3 according to Article 3 of the Regulation relating to Toxic Substances (SR 814.801) (applicable according to Customs Treaty, Public Notice No 47 of 28 August 1979).  in Norway: 1. Pesticides covered by the Act on Pesticides of 5 April 1963 and regulations; 2. Chemicals covered by the Regulation of 1 June 1990 on marking and trading of chemicals which may be of danger for the health of man, with the corresponding Regulation on the List of Chemicals.  in Sweden: 1. Extremely dangerous and very dangerous chemical products referred to in the Regulation on Chemical Products (1985:835); 2. Certain drug precursors referred to in the Instructions on Permits to Produce, Trade and Distribute Venomous and Very Hazardous Chemical Products (KIFS 1986:5, KIFS 1990:9); 3. Pesticides, class 1, referred to in Regulation 1985:836; 4. Waste which is hazardous to the environment referred to in Regulation 1985:841; 5. PCB and chemical products containing PCB referred to in Regulation 1985:837; 6. Substances listed under group B in the Public Notice on Instructions Concerning Sanitary Limit Values (AFS 1990:13); 7. Asbestos and materials containing asbestos referred to in Public Notice AFS 1986:2.  in Switzerland: All toxic substances and products according to Article 2 of the Toxicity Law (SR 814.80), especially those that are registered in the list of toxic substances or products 1, 2, 3 according to Article 3 of the Regulation relating to Toxic Substances (SR 814.801), Itinerant activities 29. 375 L 0369: Council Directive 75/369/EEC of 16 June 1975 on measures to facilitate the effective exercise of freedom of establishment and freedom to provide services in respect of itinerant activities and in particular, transitional measures in respect of those activities (OJ No L 167, 30.6.1975, p. 29). Self-employed commercial agents 30. 386 L 0653: Council Directive 86/653/EEC of 18 December 1986 on the coordination of the laws of the Member States relating to self-employed commercial agents (OJ No L 382, 31.12.1986, p. 17). F. Industry and crafts Manufacturing and processing industries 31. 364 L 0427: Council Directive 64/427/EEC of 7 July 1964 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in manufacturing and processing industries falling within ISIC Major Groups 23-40 (Industry and small craft industries) (OJ No 117, 23.7.1964, p. 1863/64), as amended by:  369 L 0077: Council Directive 69/77/EEC of 4 March 1969 (OJ No L 59, 10.3.1969, p. 8). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The provisions of Article 5(3) shall not apply. 32. 364 L 0429: Council Directive 64/429/EEC of 7 July 1964 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in manufacturing and processing industries falling within ISIC Major Groups 23-40 (Industry and small craft industries) (OJ No 117, 23.7.1964, p. 1880/64), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 83). Mining and quarrying 33. 364 L 0428: Council Directive 64/428/EEC of 7 July 1964 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in mining and quarrying (ISIC Major Groups 11-19) (OJ No 117, 23.7.1964, p. 1871/64), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 81). Provision of electricity, gas, water and sanitary services 34. 366 L 0162: Council Directive 66/162/EEC of 28 February 1966 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons engaging in the provision of electricity, gas, water and sanitary services (ISIC Division 5) (OJ No 42, 8.3.1966, p. 584/66), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 82). Food manufacturing and beverage industries 35. 368 L 0365: Council Directive 68/365/EEC of 15 October 1968 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in the food manufacturing and beverage industries (ISIC Major Groups 20 and 21) (OJ No L 260, 22.10.1968, p. 9), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 85). 36. 368 L 0366: Council Directive 68/366/EEC of 15 October 1968 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in the food manufacturing and beverage industries (ISIC Major Groups 20 and 21) (OJ No L 260, 22.10.1968, p. 12). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The provisions of Article 6(3) shall not apply. Exploration (Prospecting and Drilling) for Petroleum and Natural Gas 37. 369 L 0082: Council Directive 69/82/EEC of 13 March 1969 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons engaging in exploration (prospecting and drilling) for petroleum and natural gas (ISIC ex Major Group 13) (OJ No L 68, 19.3.1969, p. 4), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 82). G. Services incidental to transport 38. 382 L 0470: Council Directive 82/470/EEC of 29 June 1982 on measures to facilitate the effective exercise of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in certain services incidental to transport and travel agencies (ISIC Group 718) and in storage and warehousing (ISIC Group 720) (OJ No L 213, 21.7.1982, p. 1), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 156). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following is added at the end of Article 3: Austria: A. Spediteur Transportagent B. ReisebÃ ¼ro C. Lagerhalter Tierpfleger D. KraftfahrzeugprÃ ¼fer KraftfahrzeugsachverstÃ ¤ndiger Wager Finland: A. Huolitsija SpeditÃ ¶r LaivanselvittÃ ¤jÃ ¤ SkeppsmÃ ¤klare B. MatkanjÃ ¤rjestÃ ¤jÃ ¤ ResearrangÃ ¶r MatkanvÃ ¤littÃ ¤jÃ ¤ Reseagent C.  D. AutonselvittÃ ¤jÃ ¤/BilmÃ ¤klare Iceland: A. Skipamidlari B. Ferdaskrifstofa C. FlutningamidstÃ ¶d D. Bifreidaskodun Liechtenstein: A. Spediteur, Warentransportvermittler B. ReisebÃ ¼rounternehmer C. Lagerhalter D. FahrzeugsachverstÃ ¤ndiger, Wager Norway: A. SpeditÃ ¸r Skipsmegler B. ReisebyrÃ ¥ C. Oppbevaring D. BilinspektÃ ¸r Sweden: A. SpeditÃ ¶r SkeppsmÃ ¤klare B. ResebyrÃ ¥ C. Magasinering Lagring FÃ ¶rvaring D. BilinspektÃ ¶r Bilprovare Bilbesiktningsman Switzerland: A. Spediteur, ExpÃ ©diteur Spedizioniere Zolldeklarant DÃ ©clarant de douane Dichiarante di dogana B. ReisebÃ ¼rounternehmer Agent de voyage Agente di viaggio C. Lagerhalter Entrepositaire Agente di deposito D. Automobilexpert Expert en automobiles Perito in automobili Eichmeister VÃ ©rificateur des poids et mesures Verificatore dei pesi e delle misure H. Film industry 39. 363 L 0607: Council Directive 63/607/EEC of 15 October 1963 implementing in respect of the film industry the provisions of the General Programme for the abolition of restrictions on freedom to provide services (OJ No 159, 2.11.1963, p. 2661/63). 40. 365 L 0264: Second Council Directive 65/264/EEC of 13 May 1965 implementing in respect of the film industry the provisions of the General Programmes for the abolition of restrictions on freedom of establishment and freedom to provide services (OJ No 85, 19.5.1965, p. 1437/65), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 14). 41. 368 L 0369: Council Directive 68/369/EEC of 15 October 1968 concerning the attainment of freedom of establishment in respect of activities of self-employed persons in film distribution (OJ No L 260, 22.10.1968, p. 22), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 88). 42. 370 L 0451: Council Directive 70/451/EEC of 29 September 1970 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in film production (OJ No L 218, 3.10.1970, p. 37), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 88). I. Other sectors Business services in the real-estate and other sectors 43. 367 L 0043: Council Directive 67/43/EEC of 12 January 1967 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons concerned with: 1. Matters of real estate (excluding 6401)(ISIC Group ex 640) 2. The provision of certain business services not elsewhere classified (ISIC Group 839) (OJ No 10, 19.1.1967, p. 140/67), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 86),  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 89),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 156). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following is added at the end of Article 2(3): in Austria:  Immobilienmakler,  Immobilienverwaltung,  BautrÃ ¤ger (Bauorganisator, Baubetreuer). in Finland:  kiinteistÃ ¶nvÃ ¤littÃ ¤jÃ ¤, fastighetsfÃ ¶rmedlare, fastighetsmÃ ¤klare. in Iceland:  Fasteigna- og skipasala,  Leigumidlarar. in Liechtenstein:  Immobilien- und Finanzmakler,  ImmobilienschÃ ¤tzer, ImmobiliensachverstÃ ¤ndiger,  ImmobilienhÃ ¤ndler,  Baubetreuer,  Immobilien-, Haus- und VermÃ ¶gensverwalter. in Norway:  Eiendomsmeglere, adokater,  EntreprenÃ ¸rer, utbyggere av fast eiendom,  Eiendomsforvalter,  Eiendomsforvaltere,  Utleiekontorer. in Sweden:  FastighetsmÃ ¤klare,  (Fastighets-)VÃ ¤rderingsman,  FastighetsfÃ ¶rvaltare,  ByggnadsentreprenÃ ¶rer. in Switzerland:  Liegenschaftenmakler, courtier en immeubles, agente immobiliare.  Hausverwalter, gestionnaire en immeubles, amministratore di stabili.  Immobilien-TreuhÃ ¤nder, rÃ ©gisseur et courtier en immeubles, fiduciario immobiliare. Personal service sector 44. 368 L 0367: Council Directive 68/367/EEC of 15 October 1968 concerning the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in the personal service sector (ISIC ex Major Group 85): 1. Restaurants, cafes, taverns, and other drinking and eating places (ISIC Group, 852), 2. Hotels, rooming houses, camps and other lodging places (ISIC Group 853) (OJ No L 260, 22.10.1968, p. 16), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 86). 45. 368 L 0368: Council Directive 68/368/EEC of 15 October 1968 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in the personal services sector (ISIC ex Major Group 85): 1. Restaurants, cafes, taverns and other drinking and eating places (ISIC Group 852), 2. Hotels, rooming houses, camps and other lodging places (ISIC Group 853) (OJ No L 260, 22.10.1968, p. 19). Various activities 46. 375 L 0368: Council Directive 75/368/EEC of 16 June 1975 on measures to facilitate the effective exercise of freedom of establishment and freedom to provide services in respect of various activities (ex ISIC Division 01 to 85) and, in particular, transitional measures in respect of those activities (OJ No L 167, 30.6.1975, p. 22). Hairdressing 47. 382 L 0489: Council Directive 82/489/EEC of 19 July 1982 laying down measures to facilitate the effective exercise of the right of establishment and freedom to provide services in hairdressing (OJ No L 218, 27.7.1982, p. 24). J. Agriculture 48. 363 L 0261: Council Directive 63/261/EEC of 2 April 1963 laying down detailed provisions for the attainment of freedom of establishment in agriculture in the territory of a Member State in respect of nationals of other countries of the Community who have been employed as paid agricultural workers in that Member State for a continuous period of two years (OJ No 62, 20.4.1963, p. 1323/63), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 14). 49. 363 L 0262: Council Directive 63/262/EEC of 2 April 1963 laying down detailed provisions for the attainment of freedom of establishment on agricultural holdings abandoned or left uncultivated for more than two years (OJ No 62, 20.4.1963, p. 1326/63), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 14). 50. 365 L 0001: Council Directive 65/1/EEC of 14 December 1964 laying down detailed provisions for the attainment of freedom to provide services in agriculture and horticulture (OJ No 1/65, 8.1.1965, p. 1/65), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 79). 51. 367 L 0530: Council Directive 67/530/EEC of 25 July 1967 concerning the freedom of nationals of a Member State established as farmers in another Member State to transfer from one holding to another (OJ No 190, 10.8.1967, p. 1), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 79). 52. 367 L 0531: Council Directive 67/531/EEC of 25 July 1967 concerning the application of the laws of Member States relating to agricultural leases to farmers who are nationals of other Member States (OJ No 190, 10.8.1967, p. 3), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 80). 53. 367 L 0532: Council Directive 67/532/EEC of 25 July 1967 concerning freedom of access to cooperatives for farmers who are nationals of one Member State and established in another Member State (OJ No 190, 10.8.1967, p. 5), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 80). 54. 367 L 0654: Council Directive 67/654/EEC of 24 October 1967 laying down detailed provisions for the attainment of freedom of establishment and freedom to provide services in respect of activities of self-employed persons in forestry and logging (OJ No 263, 30.10.1967, p. 6), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 80). 55. 368 L 0192: Council Directive 68/192/EEC of 5 April 1968 concerning freedom of access to the various forms of credit for farmers who are nationals of one Member State and established in another Member State (OJ No L 93, 17.4.1968, p. 13), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 80). 56. 368 L 0415: Council Directive 68/415/EEC of 20 December 1968 concerning freedom of access to the various forms of aid for farmers who are nationals of one Member State and established in another Member State (OJ No L 308, 23.12.1968, p. 17). 57. 371 L 0018: Council Directive 71/18/EEC of 16 December 1970 laying down detailed provisions for the attainment of freedom of establishment in respect of self-employed persons providing agricultural and horticultural services (OJ No L 8, 11.1.1971, p. 24), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 80). K. Other 58. 385 D 0368: Council Decision 85/368/EEC of 16 July 1985 on the comparability of vocational training qualifications between the Member States of the European Community (OJ No L 199, 31.7.1985, p. 56). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: In general 59. C/81/74/p. 1: Communication from the Commission concerning the proofs, declarations and certificates relating to good repute, absence of previous bankruptcy, nature and duration of activity in country of provenance provided for in Council Directives adopted before 1 June 1973 in the field of freedom of establishment and freedom to provide services (OJ No C 81, 13.7.1974, p. 1). 60. 374 Y 0820(01): Council Resolution of 6 June 1974 on the recognition of diplomas, certificates and other evidence of formal qualifications (OJ No C 98, 20.8.1974, p. 1). General system 61. 389 L 0048: Statement by the Council and the Commission made at the adoption of Directive 89/48/EEC on a general system for the recognition of higher education diplomas awarded on completion of professional education and training of at least three years' duration (OJ No L 19, 24.1.1989, p. 23). Doctors 62. 375 X 0366: Council Recommendation 75/366/EEC of 16 June 1975 concerning nationals of the Grand Duchy of Luxembourg who hold a diploma in medicine conferred in a third country (OJ No L 167, 30.6.1975, p. 20). 63. 375 X 0367: Council Recommendation 75/367/EEC of 16 June 1975 on the clinical training of doctors (OJ No L 167, 30.6.1975, p. 21). 64. 375 Y 0701(01): Council Statements made on adopting the texts concerning freedom of establishment and freedom to provide services for doctors within the Community (OJ No C 146, 1.7.1975, p. 1). 65. 386 X 0458: Council Recommendation 86/458/EEC of 15 September 1986 concerning nationals of the Grand Duchy of Luxembourg who hold a diploma in medicine by a third State (OJ No L 267, 19.9.1986, p. 30). 66. 389 X 0601: Commission Recommendation 89/601/EEC of 8 November 1989 concerning the training of health personnel in the matter of cancer (OJ No L 346, 27.11.1989, p. 1). Dental practitioners 67. 378 Y 0824(01): Council Statement on the Directive concerning the coordination of provisions laid down by law, regulation or administrative action in respect of the activities of dental surgeons (OJ No C 202, 24.8.1978, p. 1). Veterinary medicine 68. 378 X 1029: Council Recommendation 78/1029/EEC of 18 December 1978 concerning nationals of the Grand Duchy of Luxembourg who hold a diploma in veterinary medicine conferred in a third country (OJ No L 362, 23.12.1978, p. 12). 69. 378 Y 1223(01): Council Statements on the Directive concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in veterinary medicine, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (OJ No C 308, 23.12.1978, p. 1). Pharmacy 70. 385 X 0435: Council Recommendation 85/435/EEC of 16 September 1985 concerning nationals of the Grand Duchy of Luxembourg who hold a diploma in pharmacy in a third State (OJ No L 253, 24.9.1985, p. 45). Architecture 71. 385 X 0386: Council Recommendation 85/386/EEC of 10 June 1985 concerning holders of a diploma in architecture awarded in a third country (OJ No L 223, 21.8.1985, p. 28). Wholesale trade 72. 365 X 0077: Recommandation de la Commission 65/77/CEE aux Etats Membres relative aux attestations concernant l'exercice de la profession dans le pays de provenance, prÃ ©vues Ã l'article 4, paragraphe 2 de la Directive 64/222/CEE (OJ No 24, 11.2.1965, p. 413/65). Industry and crafts 73. 365 X 0076: Recommandation de la Commission 65/76/CEE aux Etats Membres relative aux attestations concernant l'exercice de la profession dans le pays de provenance, prÃ ©vues Ã l'article 4, paragraphe 2 de la Directive 64/427/CEE du Conseil (OJ No 24, 11.2.1965, p. 410/65). 74. 369 X 0174: Recommandation de la Commission 69/174/CEE aux Etats Membres relative aux attestations concernant l'exercice de la profession dans le pays de provenance, prÃ ©vues Ã l'article 5, paragraphe 2 de la Directive 68/366/CEE du Conseil (OJ No L 146, 18.6.1969, p. 4). ANNEX VIII RIGHT OF ESTABLISHMENT List provided for in Article 31 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as:  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATIONS For the purposes of this Annex and notwithstanding the provisions of Protocol 1, the term Member State(s) contained in the acts referred to shall be understood to include, in addition to its meaning in the relevant EC acts, Austria, Finland, Iceland, Liechtenstein, Norway, Sweden and Switzerland. ACTS REFERRED TO 1. 361 X 1201 P 0032/62: General Programme for the abolition of restrictions on freedom to provide services (French version: OJ No 2, 15.1.1962, p. 32; English version: English Special Edition (2nd Series) IX, p. 3). The provisions of the General Programme shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Title III, first paragraph, first indent, the reference to Article 55 of the EEC Treaty shall be replaced by reference to Article 32 of this Agreement; (b) in Title III, first paragraph, second indent, the reference to Article 56 of the EEC Treaty shall be replaced by reference to Article 33 of this Agreement; (c) in Title III, first paragraph, third indent, the reference to Article 61 of the EEC Treaty shall be replaced by reference to Article 38 of this Agreement; (d) in Title VI, first paragraph, the reference to Article 57(3) of the EEC Treaty shall be replaced by reference to Article 30 of this Agreement. 2. 361 X 1202 P 0036/62: General Programme for the abolition of restrictions on freedom of establishment (French version: OJ No 2, 15.1.1962, p. 36; English version: English Special Edition (2nd Series) IX, p. 7). The provisions of the General Programme shall, for the purposes of the Agreement, be read with the following adaptations: (a) in the first paragraph of Title I, the first phrase until attained independence after the entry into force of the Treat shall not apply; (b) the following paragraph shall be added to Title I: The references to overseas countries and territories shall be read in the light of the provisions of Article 126 of the EEA Agreement.; (c) in Title V, first paragraph, the reference to Article 57(3) of the EEC Treaty shall be replaced by reference to Article 30 of the EEA Agreement; (d) in Title VII, the reference to Articles 92 et seq. of the EEC Treaty shall be replaced by reference to Articles 61 et seq. of the EEA Agreement. 3. 373 L 0148: Council Directive 73/148/EEC of 21 May 1973 on the abolition of restrictions on movement and residence within the Community for nationals of Member States with regard to establishment and the provision of services (OJ No L 172, 28.6.1973, p. 14). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) in the second subparagraph of Article 4(1), the words Residence permit for a national of a Member State of the European Communities shall be replaced by the words Residence permit; (b) Article 10 shall not apply. 4. 375 L 0034: Council Directive 75/34/EEC of 17 December 1974 concerning the right of nationals of a Member State to remain in the territory of another Member State after having pursued therein an activity in a self-employed capacity (OJ No L 14, 20.1.1975, p. 10). 5. 375 L 0035: Council Directive 75/35/EEC of 17 December 1974 extending the scope of Directive 64/221/EEC to include nationals of a Member State who exercise the right to remain in the territory of another Member State after having pursued therein an activity in a self-employed capacity (OJ No L 14, 20.1.1975, p. 14). 6. 390 L 0364: Council Directive 90/364/EEC of 28 June 1990 on the right of residence (OJ No L 180, 13.7.1990, p. 26). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: in the first subparagraph of Article 2(1), the words Residence permit for a national of a Member State of the EEC shall be replaced by the words Residence permit. 7. 390 L 0365: Council Directive 90/365/EEC of 28 June 1990 on the right of residence for employees and self-employed persons who have ceased their occupational activity (OJ No L 180, 13.7.1990, p. 28). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: in the first subparagraph of Article 2(1), the words Residence permit for a national of a Member State of the EEC shall be replaced by the words Residence permit. 8. 390 L 0366: Council Directive 90/366/EEC of 28 June 1990 on the right of residence for students (OJ No L 180, 13.7.1990, p. 30). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: in the second subparagraph of Article 2(1), the words Residence permit for a national of a Member State of the EEC shall be replaced by the words Residence permit. 9. Notwithstanding Articles 31 to 35 of the Agreement and the provisions of this Annex, Iceland may continue to apply restrictions existing on the date of signature of the Agreement on establishment of non-nationals and nationals who do not have legal domicile in Iceland in the sectors of fisheries and fish processing. 10. Notwithstanding Articles 31 to 35 of the Agreement and the provisions of this Annex, Norway may continue to apply restrictions existing on the date of signature of the Agreement on establishment of non-nationals in fishing operations or companies owning or operating fishing vessels. ANNEX IX FINANCIAL SERVICES List provided for in Article 36(2) INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as:  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATIONS Regarding exchange of information between the competent authorities of EC Member States envisaged in the acts included in this Annex, paragraph 7 of Protocol 1 shall apply for the purposes of this Agreement. ACTS REFERRED TO I. Insurance (i) Non-life insurance 1. 364 L 0225: Council Directive 64/225/EEC of 25 February 1964 on the abolition of restrictions on freedom of establishment and freedom to provide services in respect of reinsurance and retrocession (OJ No 56, 4.4.1964, p. 878/64). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Article 3 shall not apply. 2. 373 L 0239: First Council Directive 73/239/EEC of 24 July 1973 on the coordination of laws, regulations and administrative provisions relating to the taking-up and pursuit of the business of direct insurance other than life assurance (OJ No L 228, 16.8.1973, p. 3), as amended by:  376 L 0580: Council Directive 76/580/EEC of 29 June 1976 (OJ No L 189, 13.7.1976, p. 13),  384 L 0641: Council Directive 84/641/EEC of 10 December 1984 amending, particularly as regards tourist assistance, the first Directive (73/239/EEC) on the coordination of laws, regulations and administrative provisions relating to the taking-up and pursuit of the business of direct insurance other than life assurance (OJ No L 339, 27.12.1984, p. 21),  387 L 0343: Council Directive 87/343/EEC of 22 June 1987 amending, as regards credit assurance and suretyship assurance, the first Directive (73/239/EEC) (OJ No L 185, 4.7.1987, p. 72),  387 L 0344: Council Directive 87/344/EEC of 22 June 1987 on the coordination of laws, regulations and administrative provisions relating to legal expenses' insurance (OJ No L 185, 4.7.1987, p. 77),  388 L 0357: Second Council Directive 88/357/EEC of 22 June 1988 on the coordination of laws, regulations and administrative provisions relating to direct insurance other than life assurance and laying down provisions to facilitate the effective exercise of freedom to provide services and amending Directive 73/239/EEC (OJ No L 172, 4.7.1988, p. 1),  390 L 0618: Council Directive 90/618/EEC of 8 November 1990 amending, particularly as regards motor vehicle liability insurance, Directive 73/239/EEC and Directive 88/357/EEC which concern the coordination of laws, regulations and administrative provisions relating to direct insurance other than life assurance (OJ No L 330, 29.11.1990, p. 44). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added to Article 4: (f) in Iceland  HÃ ºsatryggingar Reykjavikurborgar;  ViÃ °lagatrygging Islands, (g) in Switzerland  Aargau: Aargauisches Versicherungsamt, Aarau;  Appenzell Ausser-Rhoden: Brand- und Elementarschadenversicherung Appenzell AR, Herisau;  Basel-Land: Basellandschaftliche GebÃ ¤udeversicherung, Liestal;  Basel-Stadt: GebÃ ¤udeversicherung des Kantons Basel-Stadt, Basel;  Bern/Berne: GebÃ ¤udeversicherung des Kantons Bern, Bern /Assurance immobiliÃ ¨re du canton de Berne, Berne;  Fribourg/Freiburg: Etablissement cantonal d'assurance des bÃ ¢timents du canton de Fribourg, Fribourg/Kantonale GebÃ ¤udeversicherungsanstalt Freiburg, Freiburg;  Glarus: Kantonale Sachversicherung Glarus, Glarus;  GraubÃ ¼nden/Grigioni/Grischun: GebÃ ¤udeversicherungsanstalt des Kantons GraubÃ ¼nden, Chur/Istituto d'assicurazione fabbricati del cantone dei Grigioni, Coira/Institut dil cantun Grischun per assicuranzas da baghetgs, Cuera;  Jura: Assurance immobiliÃ ¨re de la RÃ ©publique et canton du Jura, SaignelÃ ©gier;  Luzern: GebÃ ¤udeversicherung des Kantons Luzern, Luzern;  NeuchÃ ¢tel: Etablissement cantonal d'assurance immobiliÃ ¨re contre l'incendie, NeuchÃ ¢tel;  Nidwalden: Nidwaldner Sachversicherung, Stans;  Schaffhausen: GebÃ ¤udeversicherung des Kantons Schaffhausen, Schaffhausen;  Solothurn: Solothurnische GebÃ ¤udeversicherung, Solothurn;  St. Gallen: GebÃ ¤udeversicherungsanstalt des Kantons St. Gallen, St. Gallen;  Thurgau: GebÃ ¤udeversicherung des Kantons Thurgau, Frauenfeld;  Vaud: Etablissement d'assurance contre l'incendie et les Ã ©lÃ ©ments naturels du canton de Vaud, Lausanne;  Zug: GebÃ ¤udeversicherung des Kantons Zug, Zug;  ZÃ ¼rich: GebÃ ¤udeversicherung des Kantons ZÃ ¼rich, ZÃ ¼rich.; (b) the following shall be added to Article 8:  in the case of Austria: Aktiengesellschaft, Versicherungsverein auf Gegenseitigkeit.  in the case of Finland: KeskinÃ ¤inen VakuutusyhtiÃ ¶/Ã msesidigt FÃ ¶rsÃ ¤kringsbolag, VakuutusosakeyhtiÃ ¶/FÃ ¶sÃ ¤kringsaktiebolag, Vakuutusyhdistys/FÃ ¶rsÃ ¤kringsfÃ ¶rening.  in the case of Iceland: HlutafÃ ©lag, GagnkvÃ ¦mt fÃ ©lag.  in the case of Liechtenstein: Aktiengesellschaft, Genossenschaft.  in the case of Norway: Aksjeselskaper, Gjensidige selskaper.  in the case of Sweden: FÃ ¶rsÃ ¤kringsaktiebolag, Ã msesidiga fÃ ¶rsÃ ¤kringsbolag, UnderstÃ ¶dsfÃ ¶reningar.  in the case of Switzerland: Aktiengesellschaft, SociÃ ©tÃ © anonyme, SocietÃ anonima, Genossenschaft, SociÃ ©tÃ © coopÃ ©rative, SocietÃ cooperativa.; (c) Article 29 shall not apply; the following provision shall be applicable: Each Contracting Party may, by means of agreements concluded with one or more third countries, agree to the application of provisions different from those provided for in Articles 23 to 28 of the Directive on the condition that its insured persons are given adequate and equivalent protection. The Contracting Parties shall inform and consult each other prior to concluding such agreements. The Contracting Parties shall not apply to branches of insurance undertakings having their head office outside the territory of the Contracting Parties provisions which result in more favourable treatment than that accorded to branches of insurance undertakings having their head office within the territory of the Contracting Parties; (d) Articles 30, 31, 32 and 34 shall not apply; the following provision shall be applicable: The non-life insurance undertakings to be identified separately by Finland, Iceland and Norway shall be exempt from Articles 16 and 17. The competent supervisory authority shall require such undertakings to meet the requirements of these Articles by 1 January 1995, Prior to that date the EEA Joint Committee shall examine the financial situation of the undertakings still not meeting the requirements and make appropriate recommendations. As long as an insurance undertaking fails to meet the requirements of Articles 16 and 17 it shall not establish a branch or provide services in the territory of another Contracting Party. Undertakings desiring to extend their operations within the meaning of Article 8(2) or Article 10 may not do so unless they comply immediately with the rules of the Directive; (e) as regards relations with third-country insurance undertakings described in Article 29b (see Article 4 of Council Directive 90/618/EEC) the following shall apply: 1. With a view to achieving a maximum degree of convergence in the application of a third-country regime for insurance undertakings, the Contracting Parties shall exchange information as described in Articles 29b(l) and 29b(5) and consultations shall be held regarding matters referred to in Articles 29b(2), 29b(3) and 29b(4), within the framework of the EEA Joint Committee and according to specific procedures to be agreed by the Contracting Parties. 2. Authorizations granted by the competent authorities of a Contracting Party to insurance undertakings being direct or indirect subsidiaries of parent undertakings governed by the laws of a third country shall have validity in accordance with the provisions of the Directive throughout the territory of all Contracting Parties. However, (a) when a third country imposes quantitative restrictions on the establishment of insurance undertakings of an EFTA State or imposes restrictions on such insurance undertakings that it does not impose on Community insurance undertakings, authorizations granted by competent authorities within the Community to insurance undertakings being direct or indirect subsidiaries of parent undertakings governed by the laws of that third country shall have validity only in the Community, except where an EFTA State decides otherwise for its own jurisdiction; (b) where the Community has decided that decisions regarding authorizations of insurance undertakings being direct or indirect subsidiaries of parent undertakings governed by the laws of a third country shall be limited or suspended, any authorization granted by a competent authority of an EFTA State to such insurance undertakings shall have validity only in its jurisdiction, except where another Contracting Party decides otherwise for its own jurisdiction; (c) the limitations or suspensions referred to in subparagraphs (a) and (b) may not apply to insurance undertakings or their subsidiaries already authorized in the territory of a Contracting Party. 3. Whenever the Community negotiates with a third country on the basis of Articles 29b(3) and 29b(4) in order to obtain national treatment and effective market access for its insurance undertakings, it shall endeavour to obtain equal treatment for the insurance undertakings of the EFTA States. 3. 373 L 0240: Council Directive 73/240/EEC of 24 July 1973 abolishing restrictions on freedom of establishment in business of direct insurance other than life assurance (OJ No L 228, 16.8.1973, p, 20). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Articles 1, 2 and 5 shall not apply. 4. 378 L 0473: Council Directive 78/473/EEC of 30 May 1978 on the coordination of laws, regulations and administrative provisions relating to Community co-insurance (OJ No L 151, 7.6.1978, p. 25). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Article 9 shall not apply. 5. 384 L 0641: Council Directive 84/641/EEC of 10 December 1984 amending, particularly as regards tourist assistance, the First Directive (73/239/EEC) on the coordination of laws, regulations and administrative provisions relating to the taking-up and pursuit of the business of direct insurance other than life assurance (OJ No L 339, 27.12.1984, p. 21). 6. 387 L 0344: Council Directive 87/344/EEC of 22 June 1987 on the coordination of laws, regulations and administrative provisions relating to legal-expenses' insurance (OJ No L 185, 4.7.1987, p. 77). 7. 388 L 0357: Second Council Directive 88/357/EEC of 22 June 1988 on the coordination of laws, regulations and administrative provisions relating to direct insurance other than life assurance and laying down provisions to facilitate the effective exercise of freedom to provide services and amending Directive 73/239/EEC (OJ No L 172, 4.7.1988, p. 1), as amended by:  390 L 0618: Council Directive 90/618/EEC of 8 November 1990 amending, particularly as regards motor vehicle liability insurance, Directive 73/239/EEC and Directive 88/357/EEC which concern the coordination of laws, regulations and administrative provisions relating to direct insurance other than life assurance (OJ No L 330, 29.11.1990, p. 44). (ii) Motor Insurance 8. 372 L 0166: Council Directive 72/166/EEC of 24 April 1972 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability (OJ No L 103, 2.5.1972, p. 1), as amended by:  372 L 0430: Council Directive 72/430/EEC of 19 December 1972 (OJ No L 291, 28.12.1972, p. 162),  384 L 0005: Second Council Directive 84/5/EEC of 30 December 1983 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles (OJ No L 8, 11.1.1984, p. 17),  390 L 0232: Third Council Directive 90/232/EEC of 14 May 1990 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles (OJ No L 129, 19.5.1990, p. 33),  391 D 0323: Commission Decision of 30 May 1991 relating to the application of Council Directive 72/166/EEC (OJ No L 177, 5.7.1991, p. 25). 9. 384 L 0005: Second Council Directive 84/5/EEC of 30 December 1983 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles (OJ No L 8, 11.1.1984, p. 17), as amended by:  390 L 0232: Third Council Directive 90/232/EEC of 14 May 1990 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles (OJ No L 129, 19.5.1990, p. 33). 10. 390 L 0232: Third Council Directive 90/232/EEC of 14 May 1990 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles (OJ No L 129, 19.5.1990, p. 33). (iii) Life assurance 11. 379 L 0267: First Council Directive 79/267/EEC of 5 March 1979 on the coordination of laws, regulations and administrative provisions relating to the taking-up and pursuit of the business of direct life assurance (OJ No L 63, 13.3.1979, p. 1), as amended by:  390 L 0619: Council Directive 90/619/Ã Ã Ã  of 8 November 1990 on the coordination of laws, regulations and administrative provisions relating to direct life assurance, laying down provisions to facilitate the effective exercise of freedom to provide services and amending Directive 79/267/EEC (OJ No L 330, 29.11,1990, p. 50). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) the following shall be added to Article 4: This Directive shall not concern the pension activities of pension insurance undertakings prescribed in the Employees' Pensions Act (TEL) and other related Finnish legislation. However, the Finnish authorities shall allow in a non-discriminatory manner all nationals and companies of Contracting Parties to perform according to Finnish legislation the activities specified in Article 1 related to this exemption whether by means of:  ownership or participation in an existing insurance company or group;  creation or participation of new insurance companies or groups, including pension insurance companies.; (b) the following shall be added to Article 8(l)(a):  in the case of Austria: Aktiengesellschaft, Versicherungsverein auf Gegenseitigkeit.  in the case of Finland: KeskinÃ ¤inen VakuutusyhtiÃ ¶ / Ã msesidigt FÃ ¶rsÃ ¤kringsbolag, VakuutusosakeyhtiÃ ¶ / FÃ ¶rsÃ ¤kringsaktiebolag, Vakuutusyhdistys / FÃ ¶rsÃ ¤kringsfÃ ¶rening.  in the case of Iceland: HlutafÃ ©lag, GagnkvÃ ¦mt fÃ ©lag.  in the case of Liechtenstein: Aktiengesellschaft, Genossenschaft, Stiftung.  in the case of Norway: Aksjeselskaper, Gjensidige selskaper.  in the case of Sweden: FÃ ¶rsÃ ¤kringsaktiebolag, Ã msesidiga fÃ ¶rsÃ ¤kringsbolag, UnderstÃ ¶dsfÃ ¶reningar.  in the case of Switzerland: Aktiengesellschaft/SociÃ ©tÃ © anonyme/ SocietÃ anonima, Genossenschaft/ SociÃ ©tÃ © coopÃ ©rative/SocietÃ cooperativa, Stiftung/ Fondation/ Fondazione.; (c) Articles 13(5), 33, 34, 35 and 36 shall not apply; the following provision shall be applicable: the life assurance undertakings to be identified separately by Iceland shall be exempt from Articles 18, 19 and 20. The competent supervisory authority shall require such undertakings to meet the requirements of these Articles by 1 January 1995. Prior to that date the EEA Joint Committee shall examine the financial situation of the undertakings still not meeting the requirements and make appropriate recommendations. As long as an insurance undertaking fails to meet the requirements of Articles 18, 19 and 20 it shall not establish a branch or provide services in the territory of another Contracting Party. Undertakings desiring to extend their operations within the meaning of Article 8(2) or Article 10 may not do so unless they comply immediately with the rules of the Directive; (d) Article 32 shall not apply; the following provision shall be applicable: Each Contracting Party may, by means of agreements concluded with one or more third countries, agree to the application of provisions different from those provided for in Articles 27 to 31 of the Directive on the condition that its insured persons are given adequate and equivalent protection. The Contracting Parties shall inform and consult each other prior to concluding such agreements. The Contracting Parties shall not apply to branches of insurance undertakings having their head office outside the territory of the Contracting Parties provisions which result in more favourable treatment than that accorded to branches of insurance undertakings having their head office within the territory of the Contracting Parties; (e) as regards relations with third-country insurance undertakings described in Article 32b (see Article 9 of Council Directive 90/619/EEC) the following shall apply: 1. With a view to achieving a maximum degree of convergence in the application of a third-country regime for insurance undertakings, the Contracting Parties shall exchange information as described in Articles 32b(l) and 32b(5) and consultations shall be held regarding matters referred to in Articles 32b(2), 32b(3) and 32b(4), within the framework of the EEA Joint Committee and according to specific procedures to be agreed by the Contracting Parties. 2. Authorizations granted by the competent authorities of a Contracting Party to insurance undertakings being direct or indirect subsidiaries of parent undertakings governed by the laws of a third country shall have validity in accordance with the provisions of the Directive throughout the territory of all Contracting Parties. However, (a) when a third country imposes quantitative restrictions on the establishment of insurance undertakings of an EFTA State, or imposes restrictions on such insurance undertakings that it does not impose on Community insurance undertakings, authorizations granted by competent authorities within the Community to insurance undertakings being direct or indirect subsidiaries of parent undertakings governed by the laws of that third country shall have validity only in the Community, except where an EFTA State decides otherwise for its own jurisdiction; (b) where the Community has decided that decisions regarding authorizations of insurance undertakings being direct or indirect subsidiaries of parent undertakings governed by the laws of a third country, shall be limited or suspended, any authorization granted by a competent authority of an EFTA State to such insurance undertakings shall have validity only in its jurisdiction, except where another Contracting Party decides otherwise for its own jurisdiction. (c) the limitations or suspensions referred to in subparagraphs (a) and (b) may not apply to insurance undertakings or their subsidiaries already authorized in the territory of a Contracting Party, 3. Whenever the Community negotiates with a third country on the basis of 32b(3) and 32b(4), in order to obtain national treatment and effective market access for its insurance undertakings, it shall endeavour to obtain equal treatment for the insurance undertakings of the EFTA States; (f) in Article 13(3), the words at the time of notification of this Directive shall be replaced by at the time of signature of the EEA Agreement. 12. 390 L 0619: Council Directive 90/619/EEC of 8 November 1990 on the coordination of laws, regulations and administrative provisions relating to direct life assurance, laying down provisions to facilitate the effective exercise of freedom to provide services and amending Directive 79/267/EEC (OJ No L 330, 29.11,1990, p. 50). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Article 9: see adaptation (e) to Council Directive 79/267/EEC. (iv) Other issues 13. 377 L 0092: Council Directive 77/92/EEC of 13 December 1976 on measures to facilitate the effective exercise of freedom of establishment and freedom to provide services in respect of the activities of insurance agents and brokers (ex. ISIC group 630) and, in particular, transitional measures in respect of those activities (OJ No L 26, 31.1.1977, p. 14). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the following shall be added to Article 2(2)(a): in Austria:  Versicherungsmakler  RÃ ¼ckversicherungsmakler in Finland:  VakuutuksenvÃ ¤littÃ ¤jÃ ¤/FÃ ¶rsÃ ¤kringsmÃ ¤klare in Iceland:  VÃ ¡tryggingamiÃ °lari in Liechtenstein:  Versicherungsmakler in Norway:  Forsikringsmegler in Sweden:  FÃ ¶rsÃ ¤kringsmÃ ¤klare in Switzerland:  Versicherungsmakler  Courtier en assurances  Mediatore Ã ¯assicurazione  Broker; (b) the following shall be added to Article 2(2)(b): in Austria:  Versicherungsvertreter in Finland:  Vakuutusasiamies/FÃ ¶rsÃ ¤kringsombud in Iceland:  VÃ ¡tryggingaumboÃ °smaÃ °ur in Liechtenstein:  Versicherungs-Generalagent  Versicherungsagent  Versicherungsinspektor in Norway:  AssurandÃ ¸r  Agent in Sweden:  FÃ ¶rsÃ ¤kringsombud in Switzerland:  Versicherungs-Generalagent  Agent gÃ ©nÃ ©ral d'assurance  Agente generale d'assicurazione  Versicherungsagent  Agent d'assurance  Agente d'assicurazione  Versicherungsinspektor  Inspecteur d'assurance  Ispettore d'assicurazione; (c) the following shall be added to Article 2(2)(c): in Iceland:  VÃ ¡tryggingasÃ ¶lumaÃ °ur in Norway:  Underagent. II. Banks and other credit institutions (i) Coordination of legislation on establishment and freedom to provide services 14. 373 L 0183: Council Directive 73/183/EEC of 28 June 1973 on the abolition of restrictions on freedom of establishment and freedom to provide services in respect of self-employed activities of banks and other financial institutions (OJ No L 194, 16.7.1973, p. 1) as amended by OJ No L 320, 21.11.1973, p. 26 and OJ No L 17, 22.1.1974, p. 22. The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) Articles 1, 2, 3 and 6 of the Directive shall not apply; (b) in Articles 5(1) and 5(3) of the Directive, the words in Article 2 shall be replaced by in Annex II, except category 4. 15. 377 L 0780: First Council Directive 77/780/EEC of 12 December 1977 on the coordination of the laws, regulations and administrative provisions relating to the taking-up and pursuit of the business of credit institutions (OJ No L 322, 17.12.1977, p. 30), as amended by:  386 L 0524: Council Directive 86/524/EEC of 27 October 1986 amending Directive 77/780/EEC in respect of the list of permanent exclusions of certain credit institutions (OJ No L 309, 4.11.1986, p. 15),  389 L 0646: Second Council Directive 89/646/EEC of 15 December 1989 on the coordination of laws, regulations and administrative provisions relating to the taking-up and pursuit of the business of credit institutions and amending Directive 77/780/EEC (OJ No L 386, 30.12.1989, p. 1). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) Articles 2(5) and 2(6), 3(3)(b) to (d), 9(2), 9(3) and 10 of the Directive shall not apply; (b) the following shall be added to Article 2(2):  in Austria, enterprises recognized as building associations for the public benefit;  in Iceland Byggingarsjodir rikisins ;  in Liechtenstein, the Liechtensteinische Landesbank ;  in Sweden, the Svenska skeppshypotekskassan ; (c) Iceland shall implement the provisions of the Directive by 1 January 1995. 16. 389 L 0646: Second Council Directive 89/646/EEC of 15 December 1989 on the coordination of laws, regulations and administrative provisions relating to the taking-up and pursuit of the business of credit institutions and amending Directive 77/780/EEC (OJ No L 386, 30.12.1989, p. 1). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) as regards relations with third-country credit institutions described in Articles 8 and 9 of the Directive, the following shall apply: 1. With a view to achieving a maximum degree of convergence in the application of a third-country regime for credit institutions, the Contracting Parties shall exchange information as described in Articles 9(1) and 9(5) and consultations shall be held regarding matters referred to in Articles 9(2), 9(3) and 9(4), within the framework of the EEA Joint Committee and according to specific procedures to be agreed by the Contracting Parties. 2. Authorizations granted by the competent authorities of a Contracting Party to credit institutions being direct or indirect subsidiaries of parent undertakings governed by the laws of a third country, shall have validity in accordance with the provisions of this Directive throughout the territory of all Contracting Parties. However, (a) when a third country imposes quantitative restrictions on the establishment of credit institutions of an EFTA State, or imposes restrictions on such credit institutions that it does not impose on Community credit institutions, authorizations granted by competent authorities within the Community to credit institutions being direct or indirect subsidiaries of parent undertakings governed by the laws of that third country shall have validity only in the Community, except where an EFTA State decides otherwise for its own jurisdiction; (b) where the Community has decided that decisions regarding authorizations of credit institutions being direct or indirect subsidiaries of parent undertakings governed by the laws of a third country shall be limited or suspended, authorizations granted by a competent authority of an EFTA State to such credit institutions shall have validity only in its jurisdiction, except where another Contracting Party decides otherwise for its own jurisdiction; (c) the limitations or suspensions referred to in subparagraphs (a) and (b) may not apply to credit institutions or their subsidiaries already authorized in the territory of a Contracting Party, 3. Whenever the Community negotiates with a third country on the basis of Articles 9(3) and 9(4), in order to obtain national treatment and effective market access for its credit institutions, it shall endeavour to obtain equal treatment for the credit institutions of the EFTA States; (b) in Article 10(2), the words when the Directive is implemented shall be replaced by when the EEA Agreement enters into force, and the words the date of the notification of this Directive shall be replaced by the date of signature of the EEA Agreement; (c) Iceland shall implement the provisions of the Directive by 1 January 1995. During the transition period it shall recognize, in accordance with the provisions of the Directive, authorizations granted to credit institutions by the competent authorities of the other Contracting Parties. Authorizations granted to credit institutions by the competent Icelandic authorities shall not have EEA-wide validity before the full application of the Directive. (ii) Prudential requirements and regulations 17. 389 L 0299: Council Directive 89/299/EEC of 17 April 1989 on the own funds of credit institutions (OJ No L 124, 5.5.1989, p. 16). 18. 389 L 0647: Council Directive 89/647/EEC of 18 December 1989 on a solvency ratio for credit institutions (OJ No L 386, 30.12.1989, p. 14). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) loans fully and completely secured by shares in Finnish residential housing companies, operating in accordance with the Finnish Housing Company Act of 1991 or subsequent equivalent legislation, shall be given the same weighting as the one applied to mortgages on residential property in accordance with the rules set out in Article 6(l)(c)(l) of the Directive; (b) Article 11(4) shall also apply to Austria and Iceland; (c) Austria and Finland shall before 1 January 1993 establish a system for identification of those credit institutions that are unable to meet the requirement of Article 10(1) of the Directive. For each of those credit institutions, the competent authority shall take the appropriate measures to ensure that the 8% solvency ratio is met as quickly as possible and no later than 1 January 1995. Until the credit institutions in question reach the 8% solvency ratio, the competent authorities in Austria and Finland will, in relation to Article 19(3) of Council Directive 89/646/EEC, regard the financial situation of such credit institutions as inadequate. 19. 391 L 0031: Commission Directive 91/31/EEC of 19 December 1990 adapting the technical definition of multilateral development banks in Council Directive 89/647/EEC of 18 December 1989 on a solvency ratio for credit institutions (OJ No L 17, 23.1.1991, p. 20). (iii) Supervision and accounts 20. 383 L 0350: Council Directive 83/350/EEC of 13 June 1983 on the supervision of credit institutions on a consolidated basis (OJ No L 193, 18.7.1983, p. 18). 21. 386 L 0635: Council Directive 86/635/EEC of 8 December 1986 on the annual accounts and consolidated accounts of banks and other financial institutions (OJ No L 372, 31.12.1986, p. 1). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Austria, Norway and Sweden shall implement the provisions of the Directive by 1 January 1995, and Liechtenstein and Switzerland by 1 January 1996. During the transition periods, there shall be mutual recognition of the annual accounts published by the credit institutions of the Contracting Parties relative to branches. 22. 389 L 0117: Council Directive 89/117/EEC of 13 February 1989 on the obligations of branches established in a Member State of credit institutions and financial institutions having their head offices outside that Member State regarding the publication of annual accounting documents (OJ No L 44, 16.2.1989, p. 40). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Article 3 shall not apply. 23. 391 L 0308: Council Directive 91/308/EEC of 10 June 1991 on prevention of the use of the financial system for the purpose of money laundering (OJ No L 166, 28.6.1991, p. 77). Modalities for association of EFTA States in accordance with Article 101 of the Agreement: an expert from each EFTA State may participate in the tasks of the Contact Committee on money laundering which are described in Article 13(l)(a) and 13(l)(b). With regard to the involvement of experts from the EFTA States in the tasks described in Article 13(l)(c) and 13(l)(d), the relevant provisions of the Agreement shall apply. The EC Commission shall, in due time, inform the participants about the date of the meeting of the Committee and transmit the relevant documentation. III. Stock-exchange and securities (i) Stock-exchange listing and transactions 24. 379 L 0279: Council Directive 79/279/EEC of 5 March 1979 coordinating the conditions for admission of security to official stock-exchange listing (OJ No L 66, 16.3.1979, p. 21), as amended by:  388 L 0627: Council Directive 88/627/EEC of 12 December 1988 on the information to be published when a major holding in a listed company is acquired or disposed of (OJ No L 348, 17.12.1988, p. 62). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland and Switzerland shall implement the provisions of the Directive by 1 January 1995. During the transition period, these countries shall provide for exchange of information with the competent authorities of the other Contracting Parties relative to the issues regulated by the Directive. 25. 380 L 0390: Council Directive 80/390/EEC of 17 March 1980 coordinating the requirements for the drawing-up, scrutiny and distribution of the listing particulars to be published for the admission of securities to official stock-exchange listing (OJ No L 100, 17.4.1980, p. 1), as amended by:  387 L 0345: Council Directive 87/345/EEC of 22 June 1987 (OJ No L 185, 4.7.1987, p. 81),  390 L 0211: Council Directive 90/211/EEC of 23 April 1990 amending Directive 80/390/EEC in respect of mutual recognition of public-offer prospectuses as stock-exchange listing particulars (OJ No L 112, 3.5.1990, p. 24). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) Article 25a of the Directive, introduced by Directive 87/345/EEC, shall not apply; (b) Iceland and Switzerland shall implement the provisions of the Directive by 1 January 1995. During the transition period, these countries shall provide for exchange of information with the competent authorities of the other Contracting Parties relative to the issues regulated by the Directive. 26. 382 L 0121: Council Directive 82/121/EEC of 15 February 1982 on information to be published on a regular basis by companies the shares of which have been admitted to official stock-exchange listing (OJ No L 48, 20.2.1982, p. 26). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland and Switzerland shall implement the provisions of the Directive by 1 January 1995. During the transition period, these countries shall provide for exchange of information with the competent authorities of the other Contracting Parties relative to the issues regulated by the Directive. 27. 388 L 0627: Council Directive 88/627/EEC of 12 December 1988 on the information to be published when a major holding in a listed company is acquired or disposed of (OJ No L 348, 17.12.1988, p. 62). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland, Switzerland and Liechtenstein shall implement the provisions of the Directive by 1 January 1995. During the transition period, these countries shall provide for exchange of information with the competent authorities of the other Contracting Parties relative to the issues regulated by the Directive. 28. 389 L 0298: Council Directive 89/298/EEC of 17 April 1989 coordinating the requirements for the drawing-up, scrutiny and distribution of the prospectus to be published when transferable securities are offered to the public (OJ No L 124, 5.5.1989, p. 8). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) the provisions of Article 24 of the Directive shall not apply; (b) Iceland, Switzerland and Liechtenstein shall implement the provisions of the Directive by 1 January 1995. During the transition period, these countries shall provide for exchange of information with the competent authorities of the other Contracting Parties relative to the issues regulated by the Directive. 29. 389 L 0592: Council Directive 89/592/EEC of 13 November 1989 coordinating regulations on insider dealing (OJ No L 334, 18.11.1989, p. 30). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) Austria, Iceland, Switzerland and Liechtenstein shall implement the provisions of the Directive by 1 January 1995. During the transition period, these countries shall provide for exchange of information with the competent authorities of the other Contracting Parties relative to the issues regulated by the Directive; (b) Article 11 shall not apply. (ii) Undertakings for collective investment in transferable securities (Ucits) 30. 385 L 0611: Council Directive 85/611/EEC of 20 December 1985 on the coordination of laws, regulations and administrative provisions relating to undertakings for collective investment in transferable securities (Ucits) (OJ No L 375, 31.12.1985, p. 3), as amended by:  388 L 0220: Council Directive 88/220/EEC of 22 March 1988 amending, as far as concerns the investment policy of certain Ucits, Directive 85/61 I/EEC (OJ No L 100, 19.4.1988, p. 31). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: in Article 57(2), the words on the date of implementation of the Directive shall be replaced by on the date of entry into force of the EEA Agreement. ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the contents of the following acts: 31. 374 X 0165: Commission Recommendation 74/165/EEC of 6 February 1974 to the Member States concerning the application of the Council Directive of 24 April 1972 (OJ No L 87, 30.3.1974, p. 12). 32. 381 X 0076: Commission Recommendation 81/76/EEC of 8 January 1981 on the accelerated settlement of claims under insurance against civil liability in respect of the use of motor vehicles (OJ No L 57, 4.3.1981, p. 27). 33. 385 X 0612: Council Recommendation 85/6I2/EEC of 20 December 1985 concerning the second subparagraph of Article 25(1) of Council Directive 85/61 I/EEC (OJ No L 375, 31.12.1985, p. 19). 34. 387 X 0062: Commission Recommendation 87/62/EEC of 22 December 1986 on monitoring and controlling large exposures of credit institutions (OJ No L 33, 4.2.1987, p. 10). 35. 387 X 0063: Commission Recommendation 87/63/EEC of 22 December 1986 concerning the introduction of deposit-guarantee schemes in the Community (OJ No L 33, 4.2.1987, p. 16), 36. 390 X 0109: Commission Recommendation 90/109/EEC of 14 February 1990 on the transparency of banking conditions relating to cross-border financial transactions in the EEC (OJ No L 67, 15.3.1990, p. 39). ANNEX X AUDIOVISUAL SERVICES List provided for in Article 36(2) INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. ACTS REFERRED TO 1. 389 L 0552: Council Directive 89/552/EEC of 3 October 1989 on the coordination of certain provisions laid down by law, regulation or administrative action in Member States concerning the pursuit of television broadcasting activities (OJ No L 298, 17.10.1989, p. 23). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) With regard to EFTA States, the works referred to in Article 6(1)(c) of the Directive are also works made, as described in Article 6(3), by and with producers established in European third countries with which the EFTA State concerned has agreements to this effect. If a Contracting Party intends to conclude an agreement as mentioned in Article 6(3), it shall inform the EEA Joint Committee thereof. Consultations concerning the contents of such agreements may take place at the request of any Contracting Party. (b) The following shall be added to Article 15 of the Directive: The EFTA States shall be free to compel cable companies operating on their territories to scramble or otherwise obscure spot advertisements for alcoholic beverages. This exception shall not have the effect of restricting the retransmission of parts of television programs other than advertising spots for alcoholic beverages. The Contracting Parties will jointly review this exception in 1995. ANNEX XI TELECOMMUNICATION SERVICES List provided for in Article 36(2) INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as:  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. ACTS REFERRED TO 1. 387 L 0372: Council Directive 87/372/EEC of 25 June 1987 on the frequency bands to be reserved for the coordinated introduction of public pan-European cellular digital land-based mobile communications in the European Community (OJ No L 196, 17.7.1987 p. 85). 2. 390 L 0387: Council Directive 90/387/EEC of 28 June 1990 on the establishment of the internal market for telecommunications services through the implementation of open-network provision (OJ No L 192, 24.7.1990, p. 1). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 5(3) Articles 85 and 86 of the Treaty shall read Articles 53 and 54 of this Agreement; (b) Iceland shall implement the provisions of this Directive at the latest on 1 January 1995. 3. 390 L 0388: Commission Directive 90/388/EEC of 28 June 1990 on competition in the markets for telecommunications services (OJ No L 192, 24.7.1990, p. 10). 4. 390 L 0544: Council Directive 90/544/EEC of 9 October 1990 on the frequency bands designated for the coordinated introduction of pan-European land-based public radio paging in the Community (OJ No L 310, 9.11.1990, p. 28). 5. 391 L 0287: Council Directive 91/C 287/EEC of 3 June 1991 on the frequency band to be designated for the coordinated introduction of digital European cordless telecommunications (DECT) into the Community (OJ No L 144, 8.6.1991, p. 45). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the contents of the following acts: 6. 388 Y 1004(01): Council Resolution 88/C 257/01 of 30 June 1988 on the development of the common market for telecommunications services and equipment up to 1992 (OJ No C 257, 4.10.1988, p. 1). 7. 389 Y 0511(01): Council Resolution 89/C 117/01 of 27 April 1989 on standardization in the field of information technology and telecommunications (OJ No C 117, 11.5.1989, p. 1). 8. 389 Y 0801: Council Resolution 89/C 196/04 of 18 July 1989 on the strengthening of the coordination for the introduction of the Integrated Services Digital Network (ISDN) in the European Community up to 1992 (OJ No C 196, 1,8,1989, p. 4), 9. 390 Y O707(02): Council Resolution 90/C 166/02 of 28 June 1990 on the strengthening of the Europe-wide cooperation on radio frequencies in particular with regard to services with a pan-European dimension (OJ No C 166, 7.7.1990, p, 4). 10. 390 Y 3112(01): Council Resolution 90/C 329/25 of 14 December 1990 on the final stage of the coordinated introduction of pan-European land-based public digital mobile cellular communications in the Community (GSM) (OJ No C 329, 31.12.1990, p. 25). 11. 384 X 0549: Council Recommendation 84/549/EEC of 12 November 1984 concerning the implementation of harmonization in the field of telecommunications (OJ No L 298, 16.11.1984, p. 49). 12. 384 X 0550: Council Recommendation 84/550/EEC of 12 November 1984 concerning the first phase of opening up access to public telecommunications contract (OJ No L 298, 16.11.1984, p. 51). 13. 386 X 0659: Council Recommendation 86/659/EEC of 22 December 1986 on the coordinated introduction of the Integrated Services Digital Network (ISDN) in the European Community (OJ No L 382, 31.12.1986, p. 36). 14. 387 X 0371: Council Recommendation 87/371/EEC of 25 June 1987 on the coordinated introduction of public pan-European cellular digital and land-based mobile communications in the Community (OJ No L 196, 17.7.1987, p. 81). 15. 390 X 0543: Council Recommendation 90/543/EEC on the coordinated introduction of pan-European land-based public radio paging in the Community (OJ No L 310, 9.11.1990, p. 23). 16. 391 X 0288: Council Recommendation 91/288/EEC on the coordinated introduction of digital European cordless telecommunications (DECT) into the Community (OJ No L 144, 8.6.1991, p. 47). ANNEX XII FREE MOVEMENT OF CAPITAL List provided for in Article 40 INTRODUCTION When the act referred to in this Annex contains notions or refers to procedures which arc specific to the Community legal order, such as  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. ACT REFERRED TO 1. 388 L 0361: Council Directive 88/361/EEC of 24 June 1988 for the implementation of Article 67 of the Treaty (OJ No L 178, 08.07.1988, p.5). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the EFTA States shall notify the EEA Joint Committee of the measures referred to in Article 2 of the Directive, The Community shall notify the EEA Joint Committee of the measures taken by its Member States. Exchanges of information regarding such measures shall take place within the EEA Joint Committee; (b) for the application of measures as referred to in Article 3 of the Directive, the EFTA States shall follow the procedure as set out in Protocol 18. For cooperation between the Contracting Parties the joint procedures as set out in Article 45 of the Agreement shall apply; (c) any decisions the Community may take in accordance with Article 6(2) of the Directive, shall not be subject to the procedures of Chapter 2, Part VII of the Agreement. The Community shall inform the other Contracting Parties of such decisions. The restrictions for which an extension of the transition periods is granted may be upheld within the framework of this Agreement on the same terms as in the Community; (d) the EFTA States may continue to apply domestic legislation regulating foreign ownership and/or ownership by non-residents, existing on the date of entry into force of the EEA Agreement, subject to time limits and within the areas set out below:  up to 1 January 1995 for Iceland regarding short-term capital movement operations set out in Annex II to the Directive;  up to 1 January 1995 for Norway regarding acquisition of domestic securities and admission of domestic securities to a foreign capital market;  up to 1 January 1995 for Norway and Sweden, and up to 1 January 1996 for Finland, Iceland and Liechtenstein regarding direct investment on national territory;  up to 1 January 1998 for Switzerland regarding direct investment in professional real-estate business on national territory;  up to 1 January 1995 for Norway, up to 1 January 1996 for Austria, Finland and Iceland and up to 1 January 1998 for Liechtenstein and Switzerland regarding investments in real estate on national territory;  for Austria regarding direct investments in the sector of inland waterways, until equal access to EC waterways is obtained. (e) during transition periods, EFTA States shall not treat new and existing investments by companies or nationals of EC Member States or other EFTA States less favourably than under the legislation existing at the date of signature of the Agreement, without prejudice to the right of EFTA States to introduce legislation which is in conformity with the Agreement and in particular provisions concerning the purchase of secondary residences which correspond in their effect to legislation that has been upheld within the Community in accordance with Article 6(4) of the Directive; (f) the reference in the introductory part of Annex I of the Directive to Article 68(3) of the EEC Treaty shall be deemed to be to Article 42(2) of the Agreement; (g) notwithstanding Article 40 of the Agreement and the provisions of this Annex, Iceland may continue to apply restrictions existing on the date of signature of the Agreement on foreign ownership and/or ownership by non-residents in the sectors of fisheries and fish processing. These restrictions shall not prevent investments by non-nationals or nationals who do not have legal domicile in Iceland in companies which are only indirectly engaged in fisheries or fish processing. However, national authorities shall have the right to oblige companies which have, wholly or partly, been acquired by non-nationals or nationals who do not have legal domicile in Iceland to divest themselves of any investments in fish-processing activities or fishing vessels; (h) notwithstanding Article 40 of the Agreement and the provisions of this Annex, Norway may continue to apply restrictions existing on the date of signature of the Agreement, on ownership by non-nationals of fishing vessels. These restrictions shall not prevent investments by non-nationals in land-based fish processing or in companies which are only indirectly engaged in fishing operations. National authorities shall have the right to oblige companies which have been wholly or partly acquired by non-nationals to divest themselves of any investments in fishing vessels. ANNEX XIII TRANSPORT List provided for in Article 47 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATIONS I. Where the acts referred to in this Annex contain references to the EEC Treaty, they shall, for the purposes of the present Agreement, (a) be read, with regard to the following references, as indicated below:  Article 55 EEC = Article 32 EEA  Article 56 EEC = Article 33 EEA  Article 57 EEC = Article 30 EEA  Article 58 EEC = Article 34 EEA  Article 77 EEC = Article 49 EEA  Article 79 EEC = Article 50 EEA  Article 85 EEC = Article 53 EEA  Article 86 EEC = Article 54 EEA  Article 92 EEC = Article 61 EEA  Article 93 EEC = Article 62 EEA  Article 214 EEC = Article 122 EEA (b) be deemed, with regard to the following references, as not relevant:  Article 75 EEC  Article 83 EEC  Article 94 EEC  Article 95 EEC  Article 99 EEC  Article 172 EEC  Article 192 EEC  Article 207 EEC  Article 209 EEC II. For the purposes of the present Agreement, the following shall be added to the lists set out in Annex II, A.1 of Regulation (EEC) No 1108/70, Article 19 of Regulation (EEC) No 1191/69, Article 1 of Decision 83/418/EEC, Article 3 of Regulation (EEC) No 1192/69, Article 2 of Regulation (EEC) No 2830/77, Article 2 of Regulation (EEC) No 2183/78 and Article 2 of Decision 82/529/EEC:  Ã sterreichische Bundesbahnen  Valtionrautatiet/StatsjÃ ¤rnvÃ ¤garna  Norges Statsbaner  Statens JÃ ¤rnvÃ ¤gar  Schweizerische Bundesbahnen/Chemins de fer fÃ ©dÃ ©raux suisses/Ferrovie federali svizzere/Viafiers federalas svizras III. When an act referred to in this Annex provides for procedures to settle a dispute between EC Member States and a dispute arises between EFTA States they shall submit the dispute for settlement to the appropriate EFTA body applying equivalent procedures. If a dispute arises between an EC Member State and an EFTA State, the respective Contracting Parties shall submit the dispute for settlement by the EEA Joint Committee applying equivalent procedures. ACTS REFERRED TO I. INLAND TRANSPORT (i) General issues 1. 370 R 1108: Council Regulation (EEC) No 1108/70 of 4 June 1970 introducing an accounting system for expenditure on infrastructure in respect of transport by rail, road and inland waterway (OJ No L 130, 15.6.1970, p. 4), as amended by:  172 B: Act concerning the Conditions of Accession and Adjustments to the Treaties  Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 073, 27.3.1972, p. 90),  373 D 0101(01): Council Decision of the European Communities of 1 January 1973 adjusting the instruments concerning the accession of new Member States to the European Communities (OJ No L002, 1.1.1973, p. 19),  179 H: Act concerning the Conditions of Accession and Adjustments to the Treaties  Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 92),  379 R 1384: Council Regulation (EEC) No 1384/79 of 25 June 1979 (OJ No L 167, 5.7.1979, P. 1),  381 R 3021: Council Regulation (EEC) No 3021/81 of 19 October 1981 (OJ No L 302, 23.10.1981, p. 8),  185 I: Act concerning the Conditions of Accession and Adjustments to the Treaties  Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 23),  390 R 3572: Council Regulation (EEC) No 3572/90 of 4 December 1990 amending, as a result of German unification, certain Directives, Decisions and Regulations relating to transport by road, rail and inland waterway (OJ No L 353, 17.12.1990, p. 12). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to Annex II of the Regulation: A.1 RAIL  Main networks See sectoral adaptation II. A.2 RAIL  Networks open to public traffic and connected to the main network (excluding urban networks) Austria 1. Montafoner Bahn AG 2. Stubaitalbahn AG 3. Achenseebahn AG 4. Zillertaler Verkehrsbetriebe AG 5. Salzburger Stadtwerke Verkehrsbetriebe (SVB) 6. BÃ ¼rmoos  Trimmelkam AG 7. Lokalbahn V5cklamarkt  Attersee AG 8. Lokalbahn Gmunden  Vorchdorf AG 9. Lokalbahn Lambach  Vochdorf  Eggenberg AG 10. Linzer Lokalbahn AG 11. Lokalbahn Neumarkt  Waizenkirchen  Peuerbach AG 12. Lambach  Haag 13. SteiermÃ ¤rkische Landesbahnen 14. GKB Graz-KÃ ¶flacher Eisenbahn-und Bergbau-Ges.m.b.H. 15. Raab  Sopron  Ebenfurther Eisenbahn 16. AG der Wiener Lokalbahnen Finland Valtionrautatiet/StatsjÃ ¤rnvÃ ¤garna Norway Norges Statsbaner Sweden Nordmark-KlarÃ ¤lvens JÃ ¤rnvÃ ¤g (NKLJ) MalmÃ ¶-Limhamns JÃ ¤rnvÃ ¤g (NLJ) VÃ ¤xjÃ ¶-Hultsfred-VÃ ¤sterviks JÃ ¤rnvÃ ¤g (VHVJ) Johannesberg-Ljungaverks JÃ ¤rnvÃ ¤g (JLJ) Switzerland 1. Chemin de fer Vevey-Chexbres 2. Chemin de fer Pont-Brassus 3. Chemin de fer Orbe-Chavornay 4. Chemin de fer RÃ ©gional du Val-de-Travers 5. Chemins de fer du Jura 6. Chemin de fer Fribourgeois 7. Chemin de fer Martigny-OrsiÃ ¨res 8. Berner Alpenbahn Gesellschaft Bern-LÃ ¶tschberg-Simplon 9. Bern-Neuenburg-Bahn 10. GÃ ¼rbetal-Bern-Schwarzenburg-Bahn 11. Simmentalbahn, Spiez-Erlenbach-Zweisimmen 12. Sensetalbahn 13. Solothurn-MÃ ¼nster-Bahn 14. Emmental-Burgdorf-Thun-Bahn 15. Vereinigte Huttwil-Bahnen 16. Oensingen-Balsthal-Bahn 17. Wohlen-Meisterschwanden-Bahn 18. Sursee-Triengen-Bahn 19. Sihltal-ZÃ ¼rich-Uetliberg-Bahn 20. Schweizerische SÃ ¼dostbahn 21. Mittel-Thurgau-Bahn 22. Bodensee-Toggenburg-Bahn 23. Chemin de fer Nyon-St Cergue-Morez 24. Chemin de fer BiÃ ¨re-Apples-Morges 25. Chemin de fer Lausanne-Echallens-Bercher 26. Chemin de fer Yverdon-Ste Croix 27. Chemin de fer des Montagnes NeuchÃ ¢teloises 28. Chemins de fer Ã lectriques Veveysans 29. Chemin de fer Montreux-Oberland Bernois 30. Chemin de fer Aigle-Leysin 31. Chemin de fer Aigle-SÃ ©pey-Diablerets 32. Chemin de fer Aigle-Ollon-Monthey-ChampÃ ©ry 33. Chemin de fer Bex-Villars-Bretaye 34. Chemin de fer Martigny-ChÃ ¢telard 35. Berner Oberland-Bahnen 36. Meiringen-Innertkirchen-Bahn 37. Brig-Visp-Zermatt-Bahn 38. Furka-Oberalp-Bahn 39. Biel-TÃ ¤uffelen-Ins-Bahn 40. Regionalverkehr Bern-Solothurn 41. Solothurn-Niederbipp-Bahn 42. Oberaargau-Jura-Bahnen 43. Baselland-Transport 44. Waldenburgerbahn 45. Wynental- und Suhrentalbahn 46. Bremgarten-Dietikon-Bahn 47. Luzern-Stans-Engelberg-Bahn 48. Ferrovie Autolinee Regionali Ticinesi 49. Ferrovia Lugano-Ponte Tresa 50. Forchbahn 51. Frauenfeld-Wil-Bahn 52. Appenzellerbahn 53. St. Gallen-Gais-Appenzell-AltstÃ ¤tten-Bahn 54. Trogenerbahn St. Gallen-Speicher-Trogen 55. RhÃ ¤tische Bahn/Viafier Retica; B. ROAD Austria 1. Bundesautobahnen 2. Bundesstrassen 3. Landesstrassen 4. Gemeindestrassen Finland 1. PÃ ¤Ã ¤tiet/HuvudvÃ ¤gar 2. Muut maantiet/Ã vriga landsvÃ ¤gar 3. Paikallistiet/BygdevÃ ¤gar 4. Kadut ja kaavatiet/Gator och planlagda vÃ ¤gar Iceland 1. pjÃ ³Ã °vegir 2. SÃ ½sluvegir 3. pjÃ ³Ã °vegir i pÃ ©ttbÃ ½li 4. Gotur sveitarfÃ ©laga Liechtenstein 1. Landesstrassen 2. Gemeindestrassen Norway 1. Riksveger 2. Fylkesveger 3. Kommunale veger Sweden 1. MotorvÃ ¤gar 2. Motortrafikleder 3. Ã vriga vÃ ¤gar Switzerland 1. Nationalstrassen/routes nationales/strade Nazionali 2. Kantonsstrassen/routes cantonales/strade cantonali 3. Gemeindestrassen/routes communales/strade comunali. 2. 370 R 2598: Regulation (EEC) No 2598/70 of the Commission of 18 December 1970 specifying the items to be included under the various headings in the forms of accounts shown in Annex I to Council Regulation (EEC) No 1108/70 of 4 June 1970 (OJ No L 278, 23.12.1970, p. 1) as amended by:  378 R 2116: Commission Regulation (EEC) No 2116/78 of 7 September 1978 (OJ No L 246, 8.9.1978, p. 7). 3. 371 R 0281: Commission Regulation (EEC) No 281/71 of 9 February 1971 determining the composition of the list of waterways of maritime character provided for in Article 3(e) of Council Regulation (EEC) No 1108/70 of 4 June 1970 (OJ No L 33, 10.2.1971, p. 11), as amended by:  172 B: Act concerning the conditions of accession to the European Communities of the Kingdom of Denmark, the Republic of Ireland and the United Kingdom and the adjustments to the Treaties (OJ No L 073, 27.3.1972, p. 92),  185 I: Act concerning the conditions of accession of the Kingdom of Spain and the Portuguese Republic and the adjustments to the Treaties (OJ No L 302, 15.11.1985, p. 162). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to the Annex: Finland  Saimaan kanava/Saima kanal  Saimaan vesistÃ ¶/Saimens vattendrag Sweden  TrollhÃ ¤tte kanal and GÃ ¶ta Ã ¤lv  Lake VÃ ¤nern  SÃ ¶dertÃ ¤lje kanal  Lake MÃ ¤laren. 4. 369 R 1191: Council Regulation (EEC) No 1191/69 of 26 June 1969 on action by the Member States concerning the obligations inherent in the concept of a public service in transport by rail, road and inland waterway (OJ No L 156, 28.6.1969, p. 1), as amended by:  172 B: Act concerning the conditions of accession and the adjustments to the Treaties (OJ No L 73, 27.3.1972, p. 90),  373 D 0101(01): Council Decision of the European Communities of 1 January 1973 adjusting the instruments concerning accession of new Member States to the European Communities (OJ No L 2, 1.1.1973, p. 19),  179 H: Act concerning the conditions of accession of the Hellenic Republic and the adjustments to the Treaties (OJ No L 291, 19.11.1979, p. 92),  185 I: Act concerning the conditions of accession of the Kingdom of Spain and the Portuguese Republic and the adjustments to the Treaties (OJ No L 302, 15.11.1985, p. 161),  390 R 3572: Council Regulation (EEC) No 3572/90 of 4 December 1990 amending, as a result of German unification, certain Directives, Decisions and Regulations relating to transport by road, rail and inland waterway (OJ No L 353, 17.12.1990, p. 12),  391 R 1893: Council Regulation (EEC) No 1893/91 of 20 June 1991 (OJ No L 169, 29.6.1991, p. 1). (ii) Infrastructure 5. 378 D 0174: Council Decision No 78/174/EEC of 20 February 1978 instituting a consultation procedure and setting up a Committee in the field of transport infrastructure (OJ No L 54, 25.2.1978, p. 15). The provisions of the Decision shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Articles 1 point 2 and 2(1) of the Decision, the words of Community interest shall be replaced by of interest to the Contracting Parties to the EEA Agreement and in Article 5 thereof the words of interest to the Community shall be replaced by of interest to the Contracting Parties to the EEA Agreement. (b) Article l(2)(c) shall not apply. Modalities for association of EFTA States in accordance with Article 112 of the Agreement: An expert from each EFTA State may participate in the tasks of the Committee on transport infrastructure which are described in this Decision. The EC Commission shall, in due time, inform the participants of the date of the meeting of the Committee and transmit the relevant documentation. (iii) Competition rules 6. 360 R 0011: Council Regulation No 11 concerning the abolition of discrimination in transport rates and conditions, in implementation of Article 79(3) of the Treaty establishing the European Economic Community (OJ No 52, 16.8.1960, p. 1121/60) as amended and supplemented by;  172 B: Act concerning the Conditions of Accession and Adjustments to the Treaties  Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 148),  384 R 3626: Council Regulation (EEC) No 3626/84 of 19 December 1984 (OJ No L 335, 22.12.1984, p. 4). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptation: For the application of Articles 11 to 26 of this Regulation, see Protocol 21. 7. 368 R 1017: Council Regulation (EEC) No 1017/68 of 19 July 1968 applying rules of competition to transport by rail, road and inland waterway (OJ No L 175, 23.7.1968, p. 1) (1). 8. 369 R 1629: Regulation (EEC) No 1629/69 of the Commission of 8 August 1969 on the form, content and other details of complaints pursuant to Article 10, applications pursuant to Article 12 and notifications pursuant to Article 14(1) of Council Regulation (EEC) No 1017/68 of 19 July 1968 (OJ No L 209, 21.8.1969, p. 1). (2) 9. 369 R 1630: Regulation (EEC) No 1630/69 of the Commission of 8 August 1969 on the hearings provided for in Article 26(1) and (2) of Council Regulation (EEC) No 1017/68 of 19 July 1968 (OJ No L 209, 21.8.1969, p. 11). (2) 10. 374 R 2988: Council Regulation (EEC) No 2988/74 of 26 November 1974 concerning limitation periods in proceedings and the enforcement of sanctions under the rules of the European Economic Community relating to transport and competition (OJ No L 319, 29.11.1974, p. 1) (2). (iv) State aid 11. 370 R 1107: Council Regulation (EEC) No 1107/70 of 4 June 1970 on the granting of aids for transport by rail, road and inland waterway (OJ No L 130, 15.6.1970, p. 1), as amended and supplemented by:  172 B: Act concerning the Conditions of Accession and Adjustments to the Treaties  Accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 149),  375 R 1473: Council Regulation (EEC) No 1473/75 of 20 May 1975 (OJ No L 152, 12.6.1975, p.1),  382 R 1658: Council Regulation (EEC) No 1658/82 of 10 June 1982 supplementing, by provisions on combined transport, Regulation (EEC) No 1107/70 (OJ No L 184, 29.6.1982, p. 1),  389 R 1100: Council Regulation (EEC) No 1100/89 of 27 April 1989 (OJ No L 116, 28.4.1989, p. 24). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptation: In Article 5 Commission shall read the competent authority as defined in Article 62 of the EEA Agreement. (v) Frontier facilitation 12. 389 R 4060: Council Regulation (EEC) No 4060/89 of 21 December 1989 on the elimination of controls performed at the frontiers of Member States in the field of road and inland waterway transport (OJ No L 390, 30.12.1989, p. 18). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) Pursuant to Article 17 of the Agreement between the European Economic Community and the Republic of Austria on transit of goods by road and rail (referred to as the transit agreement), Austria may perform controls at the frontier to verify compliance with the ecopoint system as referred to in Articles 15 and 16 of the transit agreement. All Contracting Parties concerned may perform controls at the frontier to verify compliance with the quota arrangements referred to in Article 16 of the transit agreement which are not replaced by the ecopoint system and with quota arrangements covered by bilateral agreements between Austria on the one hand and Finland, Norway, Sweden and Switzerland on the other. All other controls shall be performed in conformity with the Regulation. (b) Switzerland may perform controls at the frontier to verify permits issued under Annex 6 to the Agreement between the European Communities and the Swiss Confederation on carriage of goods by road and rail. All other controls shall be performed in conformity with the Regulation. (vi) Combined transport 13. 375 L 0130: Council Directive No 75/130/EEC of 17 February 1975 on the establishment of common rules for certain types of combined transport of goods between Member States (OJ No L 48, 22.2.1975, p. 31), as amended by:  379 L 0005: Council Directive No 79/5/EEC of 19 December 1978 (OJ No L 5, 9.1.1979, p. 33),  382 L 0003: Council Directive No 82/3/EEC of 21 December 1981 (OJ No L 5, 9.1.1982, p. 12),  382 L 0603: Council Directive No 82/603/EEC of 28 July 1982 (OJ No L 247, 23.8.1982, p. 6),  185 I: Act concerning the conditions of accession of the Kingdom of Spain and the Portuguese Republic and the adjustments to the Treaties (OJ No L 302, 5.11.1985, p, 163),  386 L 0544: Council Directive No 86/544/EEC of 10 November 1986 (OJ No L 320, 15.11.1986, p. 33),  391 L 0224: Council Directive No 91/224/EEC of 27 March 1991 (OJ No L 103, 23,4,1991, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to Article 8(3):  Austria: Strassenverkehrsbeitrag  Finland: Moottoriajoneuvovero/ Motorfordonsskatt  Sweden: Fordonsskatt Switzerland will maintain a system of subsidies for combined transport (at the date of signature of the Agreement: Verordnung des Schweizerischen Bundesrates vom 29. Juni 1988 Ã ¼ber die FÃ ¶rderung des kombinierten Verkehrs und des Transportes begleiteter Motorfahrzeuge  Ordonnance sur la promotion du traffic combinÃ © et du transport des vehicules a moteur accompagnÃ ©s, du 29 juin 1988  Ordinanza sul promovimento del traffico combinato e del trasporto di autoveicoli accompagnati, del 29 giugno 1988) instead of introducing a reimbursement of taxes. II. ROAD TRANSPORT (i) Technical harmonization and safety 14. 385 L 0003: Council Directive No 85/3/EEC of 19 December 1984 on the weights, dimensions and certain other technical characteristics of certain road vehicles (OJ No L 2, 3.1.1985, p. 14), as amended by:  386 L 0360: Council Directive No 86/360/EEC of 24 July 1986 (OJ No L 217, 5.8.1986, p. 19),  388 L 0218: Council Directive No 88/218/EEC of 11 April 1988 (OJ No L 98, 15.4.1988, p. 48),  389 L 0338: Council Directive No 89/338/EEC of 27 April 1989 (OJ No L 142, 25.5.1989, p. 3),  389 L 0460: Council Directive No 89/460/EEC of 18 July 1989 amending, with a view to fixing an expiry date for the derogations accorded to Ireland and the United Kingdom, Directive 85/3/EEC (OJ No L 226, 3.8.1989, p. 5),  389 L 0461: Council Directive No 89/461/EEC of 18 July 1989 amending, with a view to fixing certain maximum authorized dimensions for articulated vehicles, Directive 85/3/EEC (OJ No L 226, 3.8.1989, p. 7),  391 L 0060: Council Directive No 91/60/EEC of 4 February 1991 amending, with a view to fixing certain maximum authorized dimensions for road trains, Directive 85/3/EEC (OJ No L 37, 9.2.1991, p. 37), The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Austria may maintain its national legislation for maximum authorized weights of motor vehicles and trailers as set out in Annex I, sections 2.2.1 and 2.2.2 of this Directive. Therefore provisions authorizing the use of vehicles (individual or combined) which are not in conformity with such national legislation shall not be applicable in Austria. This situation will be jointly reviewed six months before the expiry of the agreement between the European Communities and the Republic of Austria on transit of goods by road and rail. Switzerland may maintain its national legislation for maximum authorized weights of motor vehicles and trailers as set out in Annex I, sections 2.2 and 2.3.3 of this Directive. Therefore provisions authorizing the use of vehicles (individual or combined) which are not in conformity with such national legislation shall not be applicable in Switzerland. This situation will be jointly reviewed six months before the expiry of the agreement between the European Communities and the Swiss Confederation on the carriage of goods by road and rail. All other provisions on weights and dimensions covered by this Directive shall be fully implemented by Austria and Switzerland. 15. 386 L 0364: Council Directive No 86/364/EEC of 24 July 1986 relating to proof of compliance of vehicles with Directive 85/3/EEC on the weights, dimensions and certain other technical characteristics of certain road vehicles (OJ No L 221, 7.8.1986, p. 48). 16. 377 L 0143: Council Directive No 77/143/EEC of 29 December 1976 on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (OJ No L 47, 18.2,1977, p. 47), as amended by:  388 L 0449: Council Directive No 88/449/EEC of 26 July 1988 (OJ No L 222, 12.8.1988, p. 10) as corrected in OJ No L 261, 21.9.1988, p. 28,  391 L 0225: Council Directive No 91/225/EEC of 27 March 1991 (OJ No L 103, 23.4.1991, p. 3). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Until 1 January 1998, Switzerland may maintain a longer interval between two successive compulsory roadworthiness tests for all categories of vehicles listed in Annex I of the Directive. 17. 389 L 0459: Council Directive No 89/459/EEC of 18 July 1989 on the approximation of the laws of the Member States relating to the tread depth of tyres of certain categories of motor vehicles and their trailers (OJ No L 226, 3.8.1989, p. 4). (ii) Taxation 18. 368 L 0297: Council Directive No 68/297/EEC of 19 July 1968 on the standardization of provisions regarding the duty-free admission of fuel contained in the fuel tanks of commercial motor vehicles (OJ No L 175, 23.7.1968, p. 15), as amended by:  172 B: Act concerning the Conditions of Accession and the Adjustments to the Treaties (OJ No L 73, 27.3.1972, p. 92),  385 L 0347: Council Directive No 85/347/EEC of 8 July 1985 (OJ No L 183, 16.7.1985, p. 22). (iii) Social harmonization 19. 377 L 0796: Council Directive No 77/796/EEC of 12 December 1977 aiming at the mutual recognition of diplomas, certificates and other evidence of formal qualifications for goods' haulage operators and road passenger transport operators, including measures intended to encourage these operators effectively to exercise their right to freedom of establishment (OJ No L 334, 24.12.1977, p. 37), as amended by:  389 L 0438: Council Directive No 89/438/EEC of 21 June 1989 (OJ No L 212, 22.7.1989, p. 101) as corrected in OJ No L 298, 17.10.1989, p. 31. 20. 385 R 3820: Council Regulation (EEC) No 3820/85 of 20 December 1985 on the harmonization of certain social legislation relating to road transport (OJ No L 370, 31.12.1985, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The provisions of Article 3 shall not apply. (b) Switzerland shall implement the provisions of Articles 5(2), 6(1), 7(1) and (2) and 8(1 to 3) of the Regulation at the latest on 1 January 1995. 21. 385 R 3821: Council Regulation (EEC) No 3821/85 of 20 December 1985 on the introduction of recording equipment in road transport (OJ No L 370, 31.12.1985, p. 8), as amended by:  390 R 3572: Council Regulation (EEC) No 3572/90 of 4 December 1990 amending, as a result of German unification, certain Directives, Decisions and Regulations relating to transport by road, rail and inland waterway (OJ No L 353, 17.12.1990, p. 12). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Until 1 January 1995 at the latest Austria may exempt vehicles which are only engaged in national transport from the obligation to install recording equipment as described in Article 3(1) of the Regulation. (b) Until 1 January 1995 at the latest Switzerland may exempt crews consisting of more than one driver from the obligation set out in point 4.3 of Annex I, Chapter III(c) of the Regulation to make the recordings provided for in point 4.1 on two separate sheets. 22. 376 L 0914: Council Directive No 76/914/EEC of 16 December 1976 on the minimum level of training for some road transport drivers (OJ No L 357, 29.12.1976, p. 36). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Switzerland shall implement the provisions of the Directive not later than on 1 January 1995. 23. 388 L 0599: Council Directive No 88/599/EEC of 23 November 1988 on standard checking procedures for the implementation of Regulation (EEC) No 3820/85 on the harmonisation of certain social legislation relating to road transport and Regulation (EEC) No 3821/85 on recording equipment in road transport (OJ No L 325, 29.11.1988, p. 55). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Austria and Switzerland shall implement the provisions of the Directive not later than on 1 January 1995. 24. 389 L 0684: Council Directive No 89/684/EEC of 21 December 1989 on vocational training for certain drivers of vehicles carrying dangerous goods by road (OJ No L 398, 30.12.1989, p. 33). (iv) Access to the market (goods) 25. 362 L 2005: First Council Directive of 23 July 1962 on certain types of carriage of goods by road between Member States (OJ No 70, 6.8.1962, p. 2005/62), as amended and supplemented by:  172 B: Act concerning the conditions of accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland and the adjustments to the Treaties (OJ No L 073, 27.3.1972, p. 126),  372 L 0426: Council Directive No 72/426/EEC of 19 December 1972 (OJ No L 291, 28.12.1972, p. 155),  374 L 0149: Council Directive No 74/149/EEC of 4 March 1974 (OJ No L 84, 28.3.1974, p. 8),  377 L 0158: Council Directive No 77/158/EEC of 14 February 1977 (OJ No L 48, 19.2.1977, p. 30),  378 L 0175: Council Directive No 78/175/EEC of 20 February 1978 (OJ No L 54, 25.2.1978, p. 18),  380 L 0049: Council Directive No 80/49/EEC of 20 December 1979 (OJ No L 18, 24.1.1980, p. 23),  382 L 0050: Council Directive No 82/50/EEC of 19 January 1982 (OJ No L 27 4.2.1982, p. 22),  383 L 0572: Council Directive No 83/572/EEC of 26 October 1983 (OJ No L 332, 28.11.1983, p. 33),  384 L 0647: Council Directive No 84/647/EEC of 19 December 1984 on the use of vehicles hired without drivers for the carriage of goods by road (OJ No L 335, 22.12.1984, p. 72). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The provisions of the Directive shall only be applicable to own-account transport. (b) For the duration of the Agreement between the European Communities and the Republic of Austria on transit of goods by road and rail, the application of this Directive shall not affect the existing mutual rights for market access referred to in Article 16 of the Agreement between the European Communities and the Republic of Austria on transit of goods by road and rail, and as set out in the bilateral Agreements between Austria on the one hand and Finland, Norway, Sweden and Switzerland on the other hand, unless otherwise agreed by the Parties concerned. 26. 376 R 3164: Council Regulation (EEC) No 3164/76 of 16 December 1976 on access to the market in the international carriage of goods by road (OJ No L 357, 29.12.1976, p. 1), as amended by:  388 R 1841: Council Regulation (EEC) No 1841/88 of 21 June 1988 (OJ No L 163, 30.6.1988, p.1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Only Article 4a of the Regulation shall apply, subject to implementation measures as provided for in Article 4b and adopted in accordance with the provisions of the Agreement. (b) For the duration of the Agreement between the European Communities and the Republic of Austria on transit of goods by road and rail, the application of this Regulation shall not affect the existing mutual rights for market access referred to in article 16 of the Agreement between the European Communities and Austria on transport of goods by road and rail, and as set out in the bilateral Agreements between Austria on the one hand and Finland, Norway, Sweden and Switzerland on the other hand, unless otherwise agreed by the Parties concerned. (v) Rates (goods) 27. 389 R 4058: Council Regulation (EEC) No 4058/89 of 21 December 1989 on the fixing of rates for the carriage of goods by road between Member States (OJ No L 390, 30.12.1989 p. 1). (vi) Admission to the occupation (goods) 28. 374 L 0561: Council Directive No 74/561/EEC of 12 November 1974 on admission to the occupation of road haulage operator in national and international transport operations (OJ No L 308, 19.11.1974, p. 18), as amended by:  389 L 0438: Council Directive No 89/438/EEC of 21 June 1989 (OJ No L 212, 22,7.1989, p. 101),  390 R 3572: Council Regulation (EEC) No 3572/90 of 4 December 1990 amending, as a result of German unification, certain Directives, Decisions and Regulations relating to transport by road, rail and inland waterway (OJ No L 353, 17.12.1990, p. 12). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Switzerland shall implement the provisions of the Directive at the latest on 1 January 1995. (vii) Hired vehicles (goods) 29. 384 L 0647: Council Directive No 84/647/EEC of 19 December 1984 on the use of vehicles hired without drivers for the carriage of goods by road (OJ No L 335, 22.12.1984, p. 72), as amended by:  390 L 0398: Council Directive No 90/398/EEC of 24 July 1990 (OJ No L 202, 31,7.1990, p. 46). (viii) Access to the market (passengers) 30. 366 R 0117: Council Regulation No 117/66/EEC of 28 July 1966 on the introduction of common rules for the international carriage of passengers by coach and bus (OJ No L 147, 9.8.1966, p. 2688/66). The provisions of this regulation shall, for the purposes of the present Agreement, be read with the following adaptation: Article 4(2) shall not apply. 31. 368 R 1016: Commission Regulation (EEC) No 1016/68 of 9 July 1968 prescribing the model control documents referred to in Articles 6 and 9 of Council Regulation No 117/66/EEC (OJ No L 173, 22.7.1968, p. 8) as amended by:  382 R 2485: Commission Regulation (EEC) No 2485/82 of 13 September 1982 (OJ No L 265, 15.9.1982, p. 5). 32. 372 R 0516: Council Regulation (EEC) No 516/72 of 28 February 1972 on the introduction of common rules for shuttle services by coach and bus between Member States (OJ No L 67, 20.3.1972, p. 13), as amended by:  378 R 2778: Council Regulation (EEC) No 2778/78 of 23 November 1978 (OJ No L 333, 30.11.1978, p. 4). 33. 372 R 0517: Council Regulation (EEC) No 517/72 of 28 February 1972 on the introduction of common rules for regular and special regular services by coach and bus between Member States (OJ No L 67, 20.3.1972, p. 19), as amended by:  377 R 3022: Council Regulation (EEC) No 3022/77 of 20 December 1977 (OJ No L 358, 31.12.1977, p. 1),  378 R 1301: Council Regulation (EEC) No 1301/78 of 12 June 1978 (OJ No L 158, 16.6.1978, p. 1). 34. 372 R 1172: Commission Regulation (EEC) No 1172/72 of 26 May 1972 prescribing the form of the documents referred to in Council Regulation (EEC) No 517/72 and Council Regulation (EEC) No 516/72 (OJ No L 134, 12.6.1972, p. 1), as amended by:  372 R 2278: Commission Regulation (EEC) 2778/72 of 20 December 1972 (OJ No L 292, 29.12.1972, p. 22),  179 H: Act concerning the conditions of accession to the European Communities of the Hellenic Republic and the adjustments to the Treaties (OJ No L 291, 19.11.1979, p. 92),  185 I: Act concerning the conditions of accession to the European Communities of the Kingdom of Spain and the Portuguese Republic and the adjustments to the Treaties (OJ No L 302, 15.11.1985, p. 162). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptation: In Annex I, footnote (1) shall be completed as follows: Iceland (IS), Liechtenstein (FL), Norway (N), Austria (A), Switzerland (CH), Finland (SF), Sweden (S). (ix) Admission to the occupation (passengers) 35. 374 L 0562: Council Directive No 74/562/EEC of 12 November 1974 on admission to the occupation of road passenger transport operator in national and international transport operations (OJ No L 308, 19.11.1974, p. 23), as amended by:  389 L 0438: Council Directive No 89/438/EEC of 21 June 1989 (OJ No L 212, 22.7.1989, p. 101). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Austria shall implement the provisions of the Directive at the latest on 1 January 1995. 36. 390 R 3572: Council Regulation (EEC) No 3572/90 of 4 December 1990 amending, as a result of German unification, certain Directives, Decisions and Regulations relating to transport by road, rail and inland waterway (OJ No L 353, 17.12.1990, p. 12). III. TRANSPORT BY RAIL (i) Structural policy 37. 375 D 0327: Council Decision No 75/327/EEC of 20 May 1975 on the improvement of the situation of railway undertakings and the harmonization of rules governing financial relations between such undertakings and States (OJ No L 152, 12.6.1975, p.3), as amended by:  179 H: Act concerning the conditions of accession of the Hellenic Republic and the adjustments to the Treaties (OJ No L 291, 19.11.1979, p. 92),  185 I: Act concerning the conditions of accession of the Kingdom of Spain and the Portuguese Republic and the adjustments to the Treaties (OJ No L 302, 15.11.1985, p. 163),  390 R 3572: Council Regulation (EEC) No 3572/90 of 4 December 1990 amending, as a result of German unification, certain Directives, Decisions and Regulations relating to transport by road, rail and inland waterway (OJ No L 353, 17.12.1990, p. 12). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 8 shall not apply; (b) Austria shall apply the provisions of this Decision as of 1 January 1995 at the latest. 38. 383 D 0418: Council Decision No 83/418/EEC of 25 July 1983 on the commercial independence of the railways in the management of their international passenger and luggage traffic (OJ No L 237, 26.8.1983, p. 32), as amended by:  185 I: Act concerning the conditions of accession of the Kingdom of Spain and the Portuguese Republic and the adjustments to the Treaties (OJ No L 302, 15.11.1985, p. 165),  390 R 3572: Council Regulation (EEC) No 3572/90 of 4 December 1990 amending, as a result of German unification, certain Directives, Decisions and Regulations relating to transport by road, rail and inland waterway (OJ No L 353, 17.12.1990, p. 12). 39. 369 R 1192: Council Regulation (EEC) No 1192/69 of 26 June 1969 on common rules for the normalization of the accounts of railway undertakings (OJ No L 156, 28.6,1969, p. 8), as amended by:  172 B: Act concerning the conditions of accession to the European Communities of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland and the adjustments to the Treaties (OJ No L 73, 27.3.1972, p. 90),  373 D 0101(01): Council Decision of 1 January 1973 adjusting the instruments concerning the accession of new Member States to the European Communities (OJ No L 2, 1.1.1973, p. 19),  179 H: Act concerning the conditions of accession to the European Communities of the Hellenic Republic and the adjustments to the Treaties (OJ No L 291, 19.11.1979, p. 92),  185 I: Act concerning the conditions of accession to the European Communities of the Kingdom of Spain and the Portuguese Republic and the adjustments to the Treaties (OJ No L 302, 15.11.1985, p. 161),  390 R 3572: Council Regulation (EEC) No 3572/90 of 4 December 1990 amending, as a result of German unification, certain Directives, Decisions and Regulations relating to transport by road, rail and inland waterway (OJ No L 353, 17.12.1990, p. 12). 40. 377 R 2830: Council Regulation (EEC) No 2830/77 of 12 December 1977 on the measures necessary to achieve comparability between the accounting systems and annual accounts of railway undertakings (OJ No L 334, 24.12.1977, p. 13), as amended by:  179 H: Act concerning the conditions of accession of the Hellenic Republic and the adjustments to the Treaties (OJ No L 291, 19.11.1979, p. 94),  185 I: Act concerning the conditions of accession of the Kingdom of Spain and the Portuguese Republic and the adjustments to the Treaties (OJ No L 302, 15.11.1985, p. 162),  390 R 3572: Council Regulation (EEC) No 3572/90 of 4 December 1990 amending, as a result of German unification, certain Directives, Decisions and Regulations relating to transport by road, rail and inland waterway (OJ No L 353, 17.12.1990, p. 12). 41. 378 R 2183: Council Regulation (EEC) No 2183/78 of 19 September 1978 laying down uniform costing principles for railway undertakings (OJ No L 258, 21.9.1978, p. 1), as amended by:  179 H: Act concerning the conditions of accession of the Hellenic Republic and the adjustments to the Treaties (OJ No L 291, 19.11.1979, p. 93),  185 I: Act concerning the conditions of accession of the Kingdom of Spain and the Portuguese Republic and the adjustments to the Treaties (OJ No L 302, 15.11.1985, p. 162),  390 R 3572: Council Regulation (EEC) No 3572/90 of 4 December 1990 amending, as a result of German unification, certain Directives, Decisions and Regulations relating to transport by road, rail and inland waterway (OJ No L 353, 17.12.1990, p. 12). (ii) Rates 42. 382 D 0529: Council Decision No 82/529/EEC of 19 July 1982 on the fixing of rates for the international carriage of goods by rail (OJ No L 234, 9.8,1982, p.5), as amended by:  185 I: Act concerning the conditions of accession of the Kingdom of Spain and the Portuguese Republic and the adjustments to the Treaties (OJ No L 302, 15.11.1985, p. 164),  390 R 3572: Council Regulation (EEC) No 3572/90 of 4 December 1990 amending, as a result of German unification, certain Directives, Decisions and Regulations relating to transport by road, rail and inland waterway (OJ No L 353, 17.12.1990, p. 12). IV. TRANSPORT BY INLAND WATERWAY (i) Access to the market 43. 385 R 2919: Council Regulation (EEC) No 2919/85 of 17 October 1985 laying down the conditions for access to the arrangements under the Revised Convention for the navigation of the Rhine relating to vessels belonging to the Rhine Navigation (OJ No L 280, 22.10.1985, p. 4). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The Commission shall also be informed by the EFTA States, in accordance with the provisions of Article 2, of any information referred to in that Article which EFTA States may send to the CCR. (b) Article 3 shall not apply. (ii) Structural policy 44. 389 R 1101: Council Regulation (EEC) No 1101/89 of 27 April 1989 on structural improvements in inland waterway transport (OJ No L 116, 28.4.1989, p. 25), as amended by:  390 R 3572: Council Regulation (EEC) No 3572/90 of 4 December 1990 amending, as a result of German unification, certain Directives, Decisions and Regulations relating to transport by road, rail and inland waterway (OJ No L 353, 17.12.1990, p. 12). The provisions of this Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: The Commission, in reaching its decisions as mentioned in Articles 6(7), 8(1)(c) and 8(3)(c), shall take due account of the views expressed by EFTA States in the same manner as those expressed by EC Member States. 45. 389 R 1102: Commission Regulation (EEC) No 1102/89 of 27 April 1989 laying down certain measures for implementing Council Regulation (EEC) No 1101/89 (OJ No L 116, 28.4.1989, p. 30), as amended by:  389 R 3685: Commission Regulation (EEC) No 3685/89 of 8 December 1989 (OJ No L 360, 9.12.1989, p. 20),  391 R 0317: Commission Regulation (EEC) No 317/91 of 8 February 1991 (OJ No L 37, 9.2.1991, p. 27). The provisions of this Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: The Commission, in amending this Regulation as mentioned in Article 12(1), shall take due account of the views expressed by EFTA States in the same manner as of those expressed by EC Member States. (iii) Access to the occupation 46. 387 L 0540: Council Directive No 87/540/EEC of 9 November 1987 on access to the occupation of carrier of goods by waterway in national and international transport and on the mutual recognition of diplomas, certificates and other evidence of formal qualifications for this occupation (OJ No L 322, 12.11.1987, p. 20). The provisions of the Directive shall, for the purpose of the present Agreement, be read with the following adaptation: Austria shall implement the Directive at the latest on 1 July 1994. Switzerland shall implement the Directive at the latest on 1 January 1995. (iv) Technical harmonization 47. 382 L 0714: Council Directive No 82/714/EEC of 4 October 1982 laying down technical requirements for inland waterway vessels (OJ No L 301, 28.10.1982, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The list in Annex I shall be supplemented as follows: CHAPTER I Zone 2 Sweden TrollhÃ ¤tte kanal and GÃ ¶ta Ã ¤lv Lake VÃ ¤nern SÃ ¶dertÃ ¤lje kanal Lake MÃ ¤laren Falsterbokanal Sotenkanalen CHAPTER II Zone 3 Austria Danube from the Austrian-German border to the Austrian-Czechoslovak border Sweden GÃ ¶ta kanal Lake VÃ ¤ttern Switzerland Rhine from Rheinfelden to the Swiss-German border CHAPTER III Zone 4 Sweden All other rivers, canals and inland seas not listed in Zones 1, 2 and 3. 48. 376 L 0135: Council Directive No 76/135/EEC of 20 January 1976 on reciprocal recognition of navigability licences for inland waterway vessels (OJ No L 21, 29.1,1976, p. 10) as amended by:  378 L 1016: Council Directive No 78/1016/EEC of 23 November 1978 (OJ No L 349, 13.12.1978, p. 31). 49. 377 D 0527: Commission Decision No 77/527/EEC of 29 July 1977 establishing the list of maritime shipping lanes for the application of Council Directive 76/135/EEC (OJ No L 209, 17.8.1977, p. 29), as amended by:  185 I: Act concerning the Conditions of Accession and Adjustments to the Treaties  Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 164). The provisions of the decision shall, for the purposes of the present Agreement, be read with the following adaptation: The list set out in the Annex shall be supplemented as follows: FINLAND Saimaan kanava/Saima kanal Saimaan vesistÃ ¶/Saimens vattendrag SWEDEN TrollhÃ ¤tte kanal and GÃ ¶ta Ã ¤lv Lake VÃ ¤nern Lake MÃ ¤laren SÃ ¶dertÃ ¤lje kanal Falsterbokanal Sotenkanalen V. MARITIME TRANSPORT Protocol 19 shall apply in the field of third-country relations in maritime transport. 50. 386 R 4056: Council Regulation (EEC) No 4056/86 of 22 December 1986 laying down detailed rules for the application of Articles 85 and 86 of the Treaty to maritime transport (OJ No L 378, 31.12.1986, p. 4) (3). 51. 388 R 4260: Commission Regulation (EEC) No 4260/88 of 16 December 1988 on the communications, complaints and applications and the hearings provided for in Council Regulation (EEC) No 4056/88 (OJ No L 376, 21.12.1988, p. 1) (4). 52. 379 R 0954: Council Regulation (EEC) No 954/79 of 15 May 1979 concerning the ratification by Member States of, or their accession to, the United Nations Convention on a Code of Conduct for Liner Conferences (OJ No L 121, 17.5.1979 p. 1) (5). 53. 386 R 4055: Council Regulation (EEC) No 4055/86 of 22 December 1986 applying the principle of freedom to provide services to maritime transport between Member States and between Member States and third countries (OJ No L 378, 31.12.1986, p. 1), as amended by:  390 R 3573: Council Regulation (EEC) No 3573/90 of 4 December 1990 amending, as a result of German unification, Regulation (EEC) No 4055/86 applying the principle of freedom to provide services to maritime transport between Member States and between Member States and third countries (OJ No L 353, 17.12.1990, p. 16). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 2 shall be replaced by: There shall be no unilateral national restrictions on the carriage of certain goods wholly or partly reserved for vessels flying the national flag. (b) With respect to Article 5(1), it is understood that cargo sharing arrangements in bulk trades in any future agreements with third countries are prohibited. (c) For the implementation of Articles 5, 6 and 7, Protocol 19 to the EEA Agreement shall apply. 54. 379 L 0115: Council Directive No 79/115/EEC of 21 December 1978 concerning pilotage of vessels by deep-sea pilots in the North Sea and English Channel (OJ No L 33, 8.2.1979, p. 32). 55. 379 L 0116: Council Directive No 79/116/EEC of 21 December 1978 concerning minimum requirements for certain tankers entering or leaving Community ports (OJ No L 33, 8.2.1979, p. 33), as amended by:  379 L 1034: Council Directive 79/1034/EEC of 6 December 1979 (OJ No L 315, 11.12.1979, p. 16). 56. 391 R 0613: Council Regulation (EEC) No 613/91 of 4 March 1991 on the transfer of ships from one register to another within the Community (OJ No L 68, 15.3.1991, p. 1). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the contents of the following acts: 57. 386 R 4057: Council Regulation (EEC) No 4057/86 of 22 December 1986 on unfair pricing practices in maritime transport (OJ No L 378, 31.12.1986, p. 14). 58. 386 R 4058: Council Regulation (EEC) No 4058/86 of 22 December 1986 concerning coordinated action to safeguard free access to cargoes in ocean trades (OJ No L 378, 31.12.1986, p. 21). 59. 383 D 0573: Council Decision No 83/573/EEC of 26 October 1983 concerning counter-measures in the field of international merchant shipping (OJ No L 332, 28,11.1983, p. 37). ACTS REFERRED TO VI. CIVIL AVIATION (i) Competition rules 60. 387 R 3975: Council Regulation (EEC) No 3975/87 of 14 December 1987 laying down the procedure for the application of the rules on competition to undertakings in the air transport sector (OJ No L 374, 31.12.1987, p. 1). (6) 61. 388 R 4261: Commission Regulation (EEC) No 4261/88 of 16 December 1988 on the complaints, application and hearings provided for in Council Regulation (EEC) No 3975/87 (OJ No L 376, 31.12.1988, p. 10). (6) (ii) Market access 62. 390 R 2343: Council Regulation (EEC) No 2343/90 of 24 July 1990 on access for air carriers to scheduled intra-Community air service routes and on the sharing of passenger capacity between air carriers on scheduled air services between Member States (OJ No L 217, 11.8.1990, p. 8). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: The list set out in Annex II of the Regulation shall be supplemented as follows: AUSTRIA: Vienna FINLAND: Helsinki-Vantaa ICELAND: Keflavik NORWAY: Oslo-Fornebu/Gardemoen SWEDEN: Stockholm-Arlanda SWITZERLAND: Zurich Geneva-Cointrin 63. 389 R 2299: Council Regulation (EEC) No 2299/89 of 24 July 1989 introducing a Code of Conduct for the use of computer reservation systems (OJ No L 220, 29.7.1989, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: For the application of Articles 7 and 11 to 20 of this Regulation, see Protocol 21. 64. 391 R 0294: Council Regulation (EEC) No 294/91 of 4 February 1991 on the operation of air cargo services between Member States (OJ No L 36, 8.2.1991, p. 1). (iii) Fares 65. 390 R 2342: Council Regulation (EEC) No 2342/90 of 24 July 1990 on fares for scheduled air services (OJ No L 217, 11.8.1990, p. 1). (iv) Technical harmonization and safety 66. 380 L 1266: Council Directive No 80/1266/EEC of 16 December 1980 on future cooperation and mutual assistance between the Member States in the field of air accident investigation (OJ No L 375, 31.12.1980, p. 32). (v) Consultation procedure 67. 380 D 0050: Council Decision 80/50/EEC of 20 December 1979 setting up a consultation procedure on relations between Member States and third countries in the field of air transport and on action relating to such matters within international organizations (OJ No L 18, 24.1.1980, p. 24). (vi) Social harmonization 68. 391 R 0295: Council Regulation (EEC) No 295/91 of 4 February 1991 establishing common rules for a denied boarding compensation system in scheduled air transport (OJ No L 36, 8.2.1991, p. 5). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of contents of the following acts: 69. C/257/88/p. 6: Commission Notice concerning procedures for communications to the Commission relating to Articles 4 and 5 of Commission Regulation (EEC) No 2671/88 of 26 July 1988 on the application of the Treaty to certain categories of Agreements between undertakings and concerted practices concerning joint planning and coordination of capacity, sharing of revenue and consultations on tariffs on scheduled air services and slot allocation at airports (OJ No C 257, 4.10.1988, p. 6). 70. C/119/89 p. 6: Commission Notice concerning the application of Article 4(1) (a) of Commission Regulation (EEC) No 2671/88 of 26 July 1988 on the application of Article 85(3) of the Treaty to certain categories of Agreements between undertakings, decisions of associations of undertakings and concerted practices concerning joint planning and coordination of capacity, sharing of revenue and consultations on tariffs on scheduled air services and slot allocation at airports (OJ No C 119, 13.5.1989, p. 6). 71. 361 Y 0722(01): Recommendation of the Commission of 14 June 1961 addressed to the Member States on the application of Regulation 11 concerning the abolition of discrimination in transport rates and conditions, in implementation of Article 79(3) of the Treaty (OJ No L 50, 22.7.1961, p. 975/61). 72. 485 Y 1231(01): Resolution 85/C 348/01 of the Council and the Representatives of the Governments of the Member States meeting within the Council to improve the implementation of the social regulations in road transport (OJ No C 348, 31.12.1985, p. 1). 73. 384 X 0646: Recommendation 84/646/EEC of the Council of 19 December 1984 on strengthening the cooperation of the national railway companies of the Member States in international passenger and goods transport (OJ No L 333, 21.12.1984, p. 63). 74. 382 X 0922: Recommendation 82/922/EEC of the Commission of 17 December 1982 to national railway undertakings on the definition of a high-quality international passenger transport system (OJ No L 381, 31.12.1982, p. 38). 75. 371 Y 0119(01): Resolution of the Council of 7 December 1970 on the cooperation between railway companies (OJ No C 5, 19.1.1971, p. 1). (1) Listed here for purposes of information only. For application, see Annex XIV. (2) Listed here for purposes of information only. For application, see Protocol 21. (3) Listed here for purposes of information only. For application, see Annex XIV. (4) Listed here for purposes of information only. For application, see Protocol 21. (5) Listed here for purposes of information only. For application, see Annex XIV. (6) Listed here for purposes of information only. For application, see Protocol 21. ANNEX XIV COMPETITION List provided for in Article 60 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATIONS Unless otherwise provided for, the provisions of this Annex shall, for the purposes of the present Agreement, be read with the following adaptations: I. the term Commission shall read competent surveillance authority; II. the term common market shall read the territory covered by the EEA Agreement; III. the term trade between Member States shall read trade between Contracting Parties; IV. the term the Commission and the authorities of the Member States shall read the EC Commission, the EFTA Surveillance Authority, the authorities of the EC Member States and of the EFTA States; V. References to Articles of the Treaty establishing the European Economic Community (EEC) or the Treaty establishing the European Coal and Steel Community (ECSC) shall be read as references to the EEA Agreement (EEA) as follows: Article 85 (EEC) - Article 53 (EEA), Article 86 (EEC) - Article 54 (EEA), Article 90 (EEC) - Article 59 (EEA), Article 66 (ECSC) - Article 2 of Protocol 25 to the EEA Agreement, Article 80 (ECSC) - Article 3 of Protocol 25 to the EEA Agreement. VI. the term this Regulation shall read this Act; VII. the term the competition rules of the Treaty shall read the competition rules of the EEA Agreement; VIII. the term High Authority shall read competent surveillance authority. Without prejudice to the rules on control of concentrations, the term competent surveillance authority as referred to in the rules below shall read the surveillance authority which is competent to decide on a case in accordance with Article 56 of the EEA Agreement. ACTS REFERRED TO A. Merger control 1. 389 R 4064: Council Regulation (EEC) No 4064/89 of 21 December 1989 on the control of concentrations between undertakings (OJ No L 395, 30.12.1989, p, 1), as corrected by OJ No L 257, 21.9.1990, p. 13. The provisions of Articles 1 to 5 of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 1(1), the phrase , or the corresponding provision envisaged in Protocol 21 to the EEA Agreement, shall be inserted after the words Without prejudice to Article 22; furthermore, the term Community dimension shall be replaced by Community or EFTA dimension; (b) in Article 1(2), the term Community dimension shall be replaced by Community or EFTA dimension respectively; furthermore, the term Community-wide turnover shall be replaced by Community-wide or EFTA-wide turnover; in the last subparagraph, the term Member State shall be replaced by State; (c) Article 1(3) shall not apply; (d) in Article 2(1), first subparagraph, the term common market shall be replaced by functioning of the EEA Agreement; (e) in Article 2(2), at the end, the term common market shall be replaced by functioning of the EEA Agreement; (f) in Article 2(3), at the end, the term common market shall be replaced by functioning of the EEA Agreement; (g) in Article 3(5)(b), the term Member State shall be replaced by EC Member State or an EFTA State; (h) in Article 4(1), the term Community dimension shall be replaced by Community or EFTA dimension; furthermore, in the first sentence, the phrase in accordance with Article 57 of the EEA Agreement shall be inserted after the words ... shall be notified to the Commission; (i) in Article 5(1), the last subparagraph shall be replaced by the following: Turnover, in the Community or in an EC Member State, shall comprise products sold and services provided to undertakings or consumers, in the Community or in that EC Member State as the case may be. The same shall apply as regards turnover in the territory of the EFTA States as a whole or in an EFTA State.; (j) in Article 5(3)(a), second subparagraph, the term Community-wide turnover shall be replaced by the words Community-wide or EFTA-wide turnover; furthermore, the term Community residents shall be replaced by Community or EFTA residents, respectively; (k) in Article 5(3)(a), third subparagraph, the term Member State shall be replaced by EC Member State or EFTA State; (l) in Article 5(3)(b), the last phrase ..., gross premiums received from Community residents and from residents of one Member State respectively shall be taken into account. shall be replaced by the following: ..., gross premiums received from Community residents and from residents of one EC Member State respectively shall be taken into account. The same shall apply as regards gross premiums received from residents in the territory of the EFTA States as a whole and from residents in one EFTA State, respectively. B. Exclusive dealing agreements 2. 383 R 1983: Commission Regulation (EEC) No 1983/83 of 22 June 1983 on the application of Article 85(3) of the Treaty to categories of exclusive distribution agreements (OJ No L 173, 30.6.1983, p. 1), as corrected by OJ No L 281, 13.10.1983, p. 24, and as amended by:  1 85 I: Act concerning the conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 166). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 5(1), the term the Treaty shall read the Treaty establishing the European Economic Community; (b) in Article 6, introductory paragraph, the phrase pursuant to Article 7 of Regulation No 19/65/EEC shall read either on its own initiative or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest; (c) the following paragraph shall be added at the end of Article 6: The competent surveillance authority may in such cases issue a decision in accordance with Articles 6 and 8 of Regulation (EEC) No 17/62, or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, without any notification from the undertakings concerned being required.; (d) Article 7 shall not apply; (e) Article 10 shall read: This Act shall expire on 31 December 1997. 3. 383 R 1984: Commission Regulation (EEC) No 1984/83 of 22 June 1983 on the application of Article 85(3) of the Treaty to categories of exclusive purchasing agreements (OJ No L 173, 30.6.1983, p. 5), as corrected by OJ No L 281, 13.10.1983, p. 24, and as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p.166). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 5(1) the term the Treaty shall read the Treaty establishing the European Economic Community; (b) in Article 14, introductory paragraph, the phrase pursuant to Article 7 of Regulation No 19/65/EEC shall read either on its own initiative or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest; (c) the following paragraph shall be added at the end of Article 14: The competent surveillance authority may in such cases issue a decision in accordance with Articles 6 and 8 of Regulation (EEC) No 17/62, or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, without any notification from the undertakings concerned being required.; (d) Article 15 shall not apply; (e) Article 19 shall read: This Act shall expire on 31 December 1997. 4. 385 R 0123: Commission Regulation (EEC) No 123/85 of 12 December 1984 on the application of Article 85(3) of the Treaty to certain categories of motor vehicle distribution and servicing agreements (OJ No L 15, 18.1.1985, p. 16), as amended by:  1 85 I: Act concerning the conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 167). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 5(1), subparagraph (2)(d), the term Member State shall read EC Member State or EFTA State; (b) Article 7 shall not apply; (c) Article 8 shall not apply; (d) Article 9 shall not apply; (e) in Article 10, introductory paragraph, the phrase pursuant to Article 7 of Regulation No 19/65 /EEC shall read either on its own initiative or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest; (f) in Article 10 (3), the term Member States shall read Contracting Parties; (g) the following paragraph shall be added at the end of Article 10: The competent surveillance authority may in such cases issue a decision in accordance with Articles 6 and 8 of Regulation (EEC) No 17/62, or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, without any notification from the undertakings concerned being required.; (h) Article 14 shall read: This Act shall remain in force until 30 June 1995. C. Patent licensing agreements 5. 384 R 2349: Commission Regulation (EEC) No 2349/84 of 23 July 1984 on the application of Article 85(3) of the Treaty to certain categories of patent licensing agreements (OJ No L 219, 16.8.1984, p. 15), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 166). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 4(1), the phrase on condition that the agreements in question are notified to the Commission in accordance with the provisions of Commission Regulation No 27, as last amended by Regulation (EEC) No 1699/75, and that the Commission does not oppose shall read on condition that the agreements in question are notified to the EC Commission or the EFTA Surveillance Authority in accordance with the provisions of Commission Regulation No 27/62, as last amended by Regulation (EEC) No 2526/85, and the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, and that the competent surveillance authority does not oppose; (b) in Article 4(2), the term the Commission shall read the EC Commission or the EFTA Surveillance Authority; (c) Article 4(4) shall not apply; (d) in Article 4(5), the second sentence shall be replaced as follows: It shall oppose exemption if it receives a request to do so from a State falling within its competence within three months of the transmission to those States of the notification referred to in paragraph 1.; (e) in Article 4(6), the second sentence shall be replaced as follows: However, where the opposition was raised at the request of a State falling within its competence and this request is maintained, it may be withdrawn only after consultation of its Advisory Committee on Restrictive Practices and Dominant Positions.; (f) the following shall be added to the end of Article 4(9): , or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement.; (g) Article 6 shall not apply; (h) Article 7 shall not apply; (i) Article 8 shall not apply; (j) in Article 9, introductory paragraph, the phrase pursuant to Article 7 of Regulation No 19/65 /EEC shall read either on its own initiative or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest; (k) the following paragraph shall be added at the end of Article 9: The competent surveillance authority may in such cases issue a decision in accordance with Articles 6 and 8 of Regulation (EEC) No 17/62, or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, without any notification from the undertakings concerned being required.; (l) Article 14 shall read: This Act shall apply until 31 December 1994. D. Specialization and research and development agreements 6. 385 R 0417: Commission Regulation (EEC) No 417/85 of 19 December 1984 on the application of Article 85(3) of the Treaty to categories of specialization agreements (OJ No L 53, 22.2.1985, p. 1), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 167). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 4(1), the phrase on condition that the agreements in question are notified to the Commission in accordance with the provisions of Commission Regulation No 27 and that the Commission does not oppose shall read on condition that the agreements in question are notified to the EC Commission or the EFTA Surveillance Authority in accordance with the provisions of Commission Regulation No 27/62, as last amended by Regulation (EEC) No 2526/85, and the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, and that the competent surveillance authority does not oppose; (b) in Article 4(2) the term the Commission shall read the EC Commission or the EFTA Surveillance Authority; (c) Article 4(4) shall not apply; (d) in Article 4(5), the second sentence shall be replaced as follows: It shall oppose exemption if it receives a request to do so from a State falling within its competence within three months of the forwarding to those States of the notification referred to in paragraph 1.; (e) in Article 4(6), the second sentence shall be replaced as follows: However, where the opposition was raised at the request of a State falling within its competence and this request is maintained, it may be withdrawn only after consultation of its Advisory Committee on Restrictive Practices and Dominant Positions,; (f) the following shall be added to the end of Article 4(9): , or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement.; (g) in Article 8, introductory paragraph, the phrase pursuant to Article 7 of Regulation (EEC) No 2821/71 shall read either on its own initiative or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest; (h) the following paragraph shall be added at the end of Article 8: The competent surveillance authority may in such cases issue a decision in accordance with Articles 6 and 8 of Regulation (EEC) No 17/62, or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, without any notification from the undertakings concerned being required.; (i) Article 10 shall read: This Act shall apply until 31 December 1997. 7. 385 R 0418: Commission Regulation (EEC) No 418/85 of 19 December 1984 on the application of Article 85(3) of the Treaty to categories of research and development agreements (OJ No L 53, 22.2.1985, p. 5), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 167). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 7(1), the phrase on condition that the agreements in question are notified to the Commission in accordance with the provisions of Commission Regulation No 27 and that the Commission does not oppose shall read on condition that the agreements in question are notified to the EC Commission or the EFTA Surveillance Authority in accordance with the provisions of Commission Regulation No 27/62, as last amended by Regulation (EEC) No 2526/85, and the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, and that the competent surveillance authority does not oppose; (b) in Article 7(2), the term the Commission shall read the EC Commission or the EFTA Surveillance Authority; (c) Article 7(4) shall not apply; (d) in Article 7(5), the second sentence shall be replaced as follows: It shall oppose exemption if it receives a request to do so from a State falling within its competence within three months of the forwarding to those States of the notification referred to in paragraph 1.; (e) in Article 7(6), the second sentence shall be replaced as follows: However, where the opposition was raised at the request of a State falling within its competence and this request is maintained, it may be withdrawn only after consultation of its Advisory Committee on Restrictive Practices and Dominant Positions.; (f) the following shall be added to the end of Article 7(9): , or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement.; (g) in Article 10, introductory paragraph, the phrase pursuant to Article 7 of Regulation (EEC) No 2821/71 shall read either on its own initiative or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest; (h) the following paragraph shall be added at the end of Article 10: The competent surveillance authority may in such cases issue a decision in accordance with Articles 6 and 8 of Regulation (EEC) No 17/62, or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, without any notification from the undertakings concerned being required.; (i) Article 11 shall not apply; (j) Article 13 shall read: This Act shall apply until 31 December 1997. E. Franchising agreements 8. 388 R 4087: Commission Regulation (EEC) No 4087/88 of 30 November 1988 on the application of Article 85(3) of the Treaty to categories of franchise agreements (OJ No L 359, 28.12.1988, p. 46). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 6(1), the phrase on condition that the agreements in question are notified to the Commission in accordance with the provisions of Commission Regulation No 27, and that the Commission does not oppose shall read on condition that the agreements in question are notified to the EC Commission or the EFTA Surveillance Authority in accordance with the provisions of Commission Regulation No 27/62, as last amended by Regulation (EEC) No 2526/85, and the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, and that the competent surveillance authority does not oppose; (b) in Article 6(2), the term the Commission shall read the EC Commission or the EFTA Surveillance Authority; (c) Article 6(4) shall not apply; (d) in Article 6(5), the second sentence shall be replaced as follows: It shall oppose exemption if it receives a request to do so from a State falling within its competence within three months of the forwarding to those States of the notification referred to in paragraph 1.; (e) in Article 6(6), the second sentence shall be replaced as follows: However, where the opposition was raised at the request of a State falling within its competence and this request is maintained, it may be withdrawn only after consultation of its Advisory Committee on Restrictive Practices and Dominant Positions.; (f) the following shall be added to the end of Article 6(9): , or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement,; (g) in Article 8, introductory paragraph, the phrase pursuant to Article 7 of Regulation No 19/65/EEC shall read either on its own initiative or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest; (h) the following paragraph shall be added at the end of Article 8: The competent surveillance authority may in such cases issue a decision in accordance with Articles 6 and 8 of Regulation No 17/62, or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, without any notification from the undertakings concerned being required.; (i) in Article 8(c), the term Member States shall read EC Member States or EFTA States; (j) Article 9 shall read: This Act shall remain in force until 31 December 1999. F. Know-how licensing agreements 9. 389 R 0556: Commission Regulation (EEC) No 556/89 of 30 November 1988 on the application of Article 85(3) of the Treaty to certain categories of know-how licensing agreements (OJ No L 61, 4.3.1989, p. 1). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 1(2), the term EEC shall read the territory covered by the EEA Agreement; (b) Article 1(4) shall read: In so far as the obligations referred to in paragraph 1(1) to (5) concern territories including EC Member States or EFTA States in which the same technology is protected by necessary patents, the exemption provided for in paragraph 1 shall extend for those States as long as the licensed product or process is protected in those States by such patents, where the duration of such protection exceeds the periods specified in paragraph 2; (c) in Article 1(7), points 6 and 8, the term Member States shall read EC Member States or EFTA States; (d) in Article 4(1), the phrase on condition that the agreements in question are notified to the Commission in accordance with the provisions of Commission Regulation No 27 and that the Commission does not oppose shall read on condition that the agreements in question are notified to the EC Commission or the EFTA Surveillance Authority in accordance with the provisions of Commission Regulation No 27/62, as last amended by Regulation (EEC) No 2526/85, and the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, and that the competent surveillance authority does not oppose; (e) in Article 4(3) the term the Commission shall read the EC Commission or the EFTA Surveillance Authority; (f) Article 4(5) shall not apply; (g) in Article 4(6), the second sentence shall be replaced as follows: It shall oppose exemption if it receives a request to do so from a State falling within its competence within three months of the transmission to those States of the notification referred to in paragraph 1.; (h) in Article 4(7), the second sentence shall be replaced as follows: However, where the opposition was raised at the request of a State falling within its competence and this request is maintained, it may be withdrawn only after consultation of its Advisory Committee on Restrictive Practices and Dominant Positions.; (i) the following shall be added to the end of Article 4(10): , or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement.; (j) in Article 7, introductory paragraph, the phrase pursuant to Article 7 of Regulation No 1 9/65/EEC shall read either on its own initiative or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest; (k) in Article 7, the following shall be added at the end of points (5)(a) and (b): The competent surveillance authority may in such cases issue a decision in accordance with Articles 6 and 8 of Regulation (EEC) No 17/62, or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, without any notification from the undertakings concerned being required;; (l) Article 8 shall not apply; (m) Article 9 shall not apply; (n) Article 10 shall not apply; (o) Article 12 shall read: This Act shall apply until 31 December 1999. G. Transport 10. 368 R 1017: Council Regulation (EEC) No 1017/68 of 19 July 1968 applying rules of competition to transport by rail, road and inland waterway (OJ No L 175, 23.7.1968, p. 1). The provisions of Articles 1 to 5 and of Articles 7 to 9 of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 2, the introductory paragraph shall read as follows: Subject to the provisions of Articles 3 to 5, Article 6 of Regulation (EEC) No 1017/68 and to the provision corresponding to Article 6 as it is envisaged in Protocol 21 to the EEA Agreement, the following shall be prohibited as incompatible with the functioning of the EEA Agreement, no prior decision to that effect being required: all agreements between undertakings, decisions by associations of undertakings and concerted practices liable to affect trade between Contracting Parties which have as their object or effect the prevention, restriction or distortion of competition within the territory covered by the EEA Agreement, and in particular those which:; (b) Article 3(2) shall not apply; (c) Article 6 shall not apply; (d) in the first subparagraph of Article 8, the phrase incompatible with the common market shall read incompatible with the functioning of the EEA Agreement; (e) Article 9(1) shall read: In the case of public undertakings and undertakings to which EC Member States or EFTA States grant special or exclusive rights, Contracting Parties shall ensure that there is neither enacted nor maintained in force any measure contrary to the provisions of the foregoing Articles.; (f) in Article 9(2), the term Community shall read the Contracting Parties; (g) Article 9 (3) shall read: The EC Commission and the EFTA Surveillance Authority shall see to it that the provisions of this Article are applied and shall, where necessary, address appropriate measures to States falling within their respective competence. 11. 386 R 4056: Council Regulation (EEC) No 4056/86 of 22 December 1986 laying down detailed rules for the application of Articles 85 and 86 of the Treaty to maritime transport (OJ No L 378, 31.12.1986, p. 4). The provisions of Section I of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 1(2), the term Community ports shall read ports in the territory covered by the EEA Agreement; (b) Article 2(2) shall not apply; (c) in Article 7(1), introductory paragraph, the term Section II shall read Section II or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement; furthermore, in the second indent, the term Article 11(4) shall read Article 11(4) or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement; (d) in Article 7(2)(a), the term Section II shall read Section II or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement; (e) the following subparagraphs shall be added to Article 7(2)(c)(i): If any of the Contracting Parties intends to undertake consultations with a third country in accordance with this Regulation, it shall inform the EEA Joint Committee, Whenever appropriate, the Contracting Party initiating the procedure may request the other Contracting Parties to cooperate in these procedures. If one or more of the other Contracting Parties object to the intended action, a satisfactory solution will be sought within the EEA Joint Committee. If the Contracting Parties do not reach agreement, appropriate measures may be taken to remedy subsequent distortions of competition.; (f) in Article 8(2), the phrase at the request of a Member State shall read at the request of a State falling within its competence; furthermore, the term Article 10 shall read Article 10 or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement; (g) in Article 9(1), the term Community trading and shipping interests shall read the trading and shipping interests of the Contracting Parties; (h) the following paragraph shall be added to Article 9: 4. If any of the Contracting Parties intends to undertake consultations with a third country in accordance with this Regulation, it shall inform the EEA Joint Committee. Whenever appropriate, the Contracting Party initiating the procedure may request the other Contracting Parties to cooperate in these procedures. If one or more of the other Contracting Parties object to the intended action, a satisfactory solution will be sought within the EEA Joint Committee. If the Contracting Parties do not reach agreement, appropriate measures may be taken to remedy subsequent distortions of competition. H. Public undertakings 12. 388 L 0301: Commission Directive 88/301/EEC of 16 May 1988 on competition in the markets in telecommunications terminal equipment (OJ No L 131, 27.5.1988, p. 73), The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) in the second subparagraph of Article 2, the phrase notification of this Directive shall be replaced by entry into force of the EEA Agreement; (b) Article 10 shall not apply; (c) in addition, the following shall apply: as regards EFTA States, it is understood that the EFTA Surveillance Authority shall be the addressee of all the information, communications, reports and notifications which according to this Directive are, within the Community, addressed to the EC Commission. As regards the different transition periods provided for in this act, a general transition period of six months as from the entry into force of the EEA Agreement shall apply, 13. 390 L 0388: Commission Directive 90/388/EEC of 28 June 1990 on competition in the markets for telecommunications services (OJ No L 192, 24.7.1990, p. 10). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 3, the fifth subparagraph shall be replaced by the following: Before they are implemented, the EC Commission or the EFTA Surveillance Authority shall, in their respective competence, verify the compatibility of these projects with the EEA Agreement.; (b) in the second subparagraph of Article 6, the phrase harmonized Community rules adopted by the Council shall be replaced by harmonized rules contained in the EEA Agreement; (c) the first paragraph of Article 10 shall not apply; (d) in addition, the following shall apply: as regards EFTA States, it is understood that the EFTA Surveillance Authority shall be the addressee of all the information, communications, reports and notifications which according to this Directive are, within the Community, addressed to the EC Commission. Likewise, the EFTA Surveillance Authority shall be responsible, as regards EFTA States, for making the necessary reports or assessments. As regards the different transition periods provided for in this act, a general transition period of six months as from the entry into force of the EEA Agreement shall apply. I. Coal and steel 14. 354 D 7024: High Authority Decision No 24/54 of 6 May 1954 laying down in implementation of Article 66(1) of the Treaty a regulation on what constitutes control of an undertaking (OJ of the ECSC No 9, 11.5.1954, p. 345/54). The provisions of the Decision shall, for the purposes of the Agreement, be read with the following adaptation: Article 4 shall not apply. 15. 367 D 7025: High Authority Decision No 25/67 of 22 June 1967 laying down in implementation of Article 66(3) of the Treaty a regulation concerning exemption from prior authorization (OJ No 154, 14.7.1967, p. 11), as amended by:  378 S 2495: Commission Decision No 2495/78/ECSC of 20 October 1978 (OJ No L 300, 27.10.1978, p. 21). The provisions of the Decision shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 1(2), the phrase and within the EFTA States shall be inserted after ... within the Community; (b) in the heading of Article 2, the phrase the scope of the Treaty shall read the scope of Protocol 25 to the EEA Agreement; (c) in the heading of Article 3, the phrase the scope of the Treaty shall read the scope of Protocol 25 to the EEA Agreement; (d) Article 11 shall not apply. ACTS OF WHICH THE EC COMMISSION AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNT In the application of Articles 53 to 60 of the Agreement and the provisions referred to in this Annex, the EC Commission and the EFTA Surveillance Authority shall take due account of the principles and rules contained in the following acts: Control of concentrations 16. C/203/90/p. 5: Commission Notice regarding restrictions ancillary to concentrations (OJ No C 203, 14.8.1990, p. 5). 17. C/203/90/p. 10: Commission Notice regarding the concentrative and cooperative operations under Council Regulation (EEC) No 4064/89 of 21 December 1989 on the control of concentrations between undertakings (OJ No C 203, 14.8.1990, p. 10). Exclusive dealing agreements 18. C/101/84/p. 2: Commission Notice concerning Commission Regulations (EEC) No 1983/83 and (EEC) No 1984/83 of 22 June 1983 on the application of Article 85(3) of the Treaty to categories of exclusive distribution and exclusive purchasing agreements (OJ No C 101, 13.4,1984, p. 2). 19. C/17/85/p. 4: Commission Notice concerning Regulation (EEC) No 123/85 of 12 December 1984 on the application of Article 85(3) of the Treaty to certain categories of motor-vehicle distribution and servicing agreements (OJ No C 17, 18.1.1985, p. 4). Other 20. 362 X 1224 (01): Commission Notice on exclusive dealing contracts with commercial agents (OJ No 139, 24.12.1962, p. 2921/62). 21. C/75/68/p. 3: Commission Notice concerning agreements, decisions and concerted practices in the field of cooperation between enterprises (OJ No C 75, 29.7.1968, p. 3) as corrected by OJ No C 84, 28.8.1968, p. 14. 22. C/111/72/p. 13: Commission Notice concerning imports into the Community of Japanese goods falling within the scope of the Rome Treaty (OJ No C 111, 21.10.1972, p. 13). 23. C/1/79/p. 2: Commission Notice of 18 December 1978 concerning its assessment of certain subcontracting agreements in relation to Article 85(1) of the EEC Treaty (OJ No C 1, 3.1.1979, p. 2). 24. C/231/86/p. 2: Commission Notice on agreements of minor importance which do not fall under Article 85(1) of the Treaty establishing the European Economic Community (OJ No C 231, 12.9.1986, p. 2). 25. C/233/91/p. 2: Guidelines on the application of EEC competition rules in the telecommunications sector (OJ No C 233, 6.9.1991, p. 2). ANNEX XV STATE AID List provided for in Article 63 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. ACTS REFERRED TO Public undertakings 1. 380 L 0723: Commission Directive 80/723/EEC of 25 June 1980 on the transparency of financial relations between Member States and public undertakings (OJ No L 195, 29.7.1980, p. 35), as amended by:  385 L 0413: Commission Directive 85/413/EEC of 24 July 1985 amending Directive 80/723/EEC on the transparency of financial relations between Member States and public undertakings (OJ No L 229, 28.8.1985, p. 20). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The term Commission shall read competent surveillance authority as defined in Article 62 of the EEA Agreement; (b) The term trade between Member States shall read trade between Contracting Parties. ACTS OF WHICH THE EC COMMISSION AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNT In the application of Articles 61 to 63 of the Agreement and the provisions referred to in this Annex, the EC Commission and the EFTA Surveillance Authority shall take due account of the principles and rules contained in the following acts: Scrutiny by the Commission Prior notification of State aid plans and other procedural rules 2. C/252/80/p. 2: The notification of State aids to the Commission pursuant to Article 93(3) of the EEC Treaty; the failure of Member States to respect their obligations (OJ No C 252, 30,9.1980, p. 2). 3. Letter from the Commission to the Member States SG(81) 12740 of 2 October 1981. 4. Letter from the Commission to the Member States SG(89) D/5521 of 27 April 1989. 5. Letter from the Commission to the Member States SG(87) D/5540 of 30 April 1989: Procedure under Article 93(2) of the EEC Treaty - time limits. 6. Letter from the Commission to the Member States SG(90) D/28091 of 11 October 1990: State aid -informing Member States about aid cases not objected by the Commission. 7. Letter from the Commission to the Member States SG(91) D/4577 of 4 March 1991: Communication to the Member States concerning the procedure for the notification of aid plans and procedures applicable when aid is provided in breach of the rules of Article 93(3) of the EEC Treaty. Evaluation of aid of minor importance 8. C/40/90/p. 2: Notification of an aid scheme of minor importance (OJ No C 40, 20.2.1990, p. 2). Public authorities' holdings 9. Application of Articles 92 and 93 of the EEC Treaty to public authorities' holdings (Bulletin EC 9-1984). Aid granted illegally 10. C/318/83/p. 3: Commission communication on aids granted illegally (OJ No C 318, 24.11.1983, p. 3). State guarantees 11. Letter from the Commission to the Member States SG(89) D/4328 of 5 April 1989. 12. Letter from the Commission to the Member States SG(89) D/12772 of 12 October 1989. Frameworks on sectoral aid schemes Textile and clothing industry 13. Commission communication to the Member States on the Community framework on aid to the textile industry (SEC(71) 363 final - July 1971). 14. Letter from the Commission to the Member States SG(77) D/1190 of 4 February 1977 and Annex (Doc. SEC(77) 317, 25.1.1977): Examination of the present situation with regard to aids to the textile and clothing industries. Synthetic fibres industry 15. C/173/89/p. 5: Commission communication on aid to the EEC synthetic fibres industries (OJ No C 173, 8.7.1989, p. 5). Motor-vehicle industry 16. C/123/89/p. 3: Community framework on State aid to the motor-vehicle industry (OJ No C 123, 18.5.1989, p, 3). 17. C/81/91/p. 4: Community framework on State aid to the motor-vehicle Industry (OJ No C 81, 26.3.1991, p. 4). Frameworks on general systems of regional aid 18. 471 Y 1104: Council Resolution of 20 October 1971 on general systems of regional aid (OJ No C 111, 4.11.1971, p. 1). 19. C/111/71/p.7: Commission communication on Council Resolution of 20 October 1971 on general systems of regional aid (OJ No C 111, 4.11.1971, p. 7). 20. Commission communication to the Council on general regional aid systems (COM(75) 77, final). 21. C/31/79/p. 9: Commission communication of 21 December 1978 on regional aid systems (OJ No C 31, 3.2.1979, p. 9). 22. C/212/88/p. 2: Commission communication on the method for the application of Article 92(3)(a) and (c) to regional aid (OJ No C 212, 12.8.1988, p. 2). 23. C/10/90/p. 8: Commission communication on the revision of the Communication of 21 December 1978 (OJ No C 10, 16.1.1990, p. 8). 24. C/163/90/p, 5: Commission communication on the method of application of Article 92(3)(c) to regional aid (OJ No C 163, 4.7.1990, p. 5). 25. C/163/90/p. 6: Commission communication on the method of application of Article 92(3)(a) to regional aid (OJ No C 163, 4.7.1990, p. 6). Horizontal frameworks Community framework on State aid in environmental matters 26. Letter from the Commission to the Member States S/74/30.807 of 7 November 1974. 27. Letter from the Commission to the Member States SG(80) D/8287 of 7 July 1980. 28. Commission communication to the Member States (Annex to the letter of 7 July 1980). 29. Letter from the Commission to the Member States SG(87) D/3795 of 29 March 1987. Community framework on State aid to research and development 30. C/83/86/p. 2: Community framework for State aids for research and development (OJ No C 83, 11.4.1986, p. 2). 31. Letter from the Commission to the Member States SG(90) D/01620 of 5 February 1990. Rules applicable to general aid schemes 32. Letter from the Commission to the Member States SG(79) D/10478 of 14 September 1979. 33. Control of aid for rescue and restructuring (Eighth Report on Competition Policy, point 228). Rules applicable to cases of cumulation of aid for different purposes 34. C/3/85/p. 2: Commission communication on the cumulation of aids for different purposes (OJ No C 3, 5.1.1985, p. 2). Aid to employment 35. Sixteenth Report on Competition Policy, point 253. 36. Twentieth Report on Competition Policy, point 280. Control of aid to the steel industry 37. C/320/88/p. 3: Framework for certain steel sectors not covered by the ECSC Treaty (OJ No C 320, 13.12.1988, p. 3). ANNEX XVI PROCUREMENT List provided for in Article 65(1) INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATIONS 1. For the purposes of applying Directives 71/305/EEC, 89/440/EEC and 90/531/EEC referred to in this Annex, the following shall apply: Until such time as they apply free movement of labour in accordance with Article 28 of the Agreement, the Contracting Parties shall ensure;  effective free access for key employees of contractors of any Contracting Parties who have obtained public works contracts;  non-discriminatory access to work-permits for contractors from any Contracting Parties who have obtained public works contracts. 2. When the acts referred to in this Annex require the publication of notices or documents the following shall apply: (a) the publication of notices and other documents as required by the acts referred to in this Annex in the Official Journal of the European Communities and in the Tenders Electronic Daily shall be carried out by the Office for Official Publications of the European Communities; (b) notices from the EFTA States shall be sent in at least one of the Community languages to the Office for Official Publications of the European Communities. They shall be published in the Community languages in the S-series of the Official Journal of the European Communities and in the Tenders Electronic Daily. EC notices need not be translated into the languages of the EFTA States. 3. When applying Part VII, Chapter 3, of the Agreement to surveillance for the purposes of this Annex, the competence for surveillance of alleged infringements lies with the EC Commission if the alleged infringement is committed by a contracting entity in the Community and with the EFTA Surveillance Authority if it is committed by a contracting entity in an EFTA State. ACTS REFERRED TO 1. 371 L 0304: Council Directive 71/304/EEC of 26 July 1971 concerning the abolition of restrictions on freedom to provide services in respect of public works contracts and on the award of public works contracts to contractors acting through agencies of branches (OJ No L 185, 16.8.1971, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the list of professional trade activities shall be replaced by Annex II of Directive 89/440/EEC; (b) with regard to Liechtenstein, the measures necessary to comply with this Directive shall enter into force by 1 January 1995; with regard to Switzerland, the measures necessary to comply with this Directive shall enter into force by 1 January 1994; during these transition periods the application of the Directive will be reciprocally suspended between these States and the other Contracting Parties. 2. 371 L 0305: Council Directive 71/305/EEC of 26 July 1971 concerning the coordination of procedure for the award of public works contracts (OJ No L 185, 25.8.1971, p. 5), as amended by:  389 L 0440: Council Directive 89/440/EEC of 18 July 1989 (OJ No L 210, 21.7.1989, p. 1),  390 D 0380: Commission Decision 90/380/EEC of 13 July 1990 concerning the updating of Annex I to Council Directive 89/440/EEC (OJ No L 187, 19.7.1990, p. 55). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) with regard to Liechtenstein, the measures necessary to comply with this Directive shall enter into force by 1 January 1995; with regard to Switzerland, the measures necessary to comply with this Directive shall enter into force by 1 January 1994; during these transistion periods, the application of the Directive will be reciprocally suspended between these States and the other Contracting Parties; (b) in Article 4(a), the phrase in conformity with the EEC Treaty shall read in conformity with the EEA Agreement; (c) in Article 4(a)(l) and 4(a)(3), in so far as it is not introduced in Finland, Liechtenstein and Switzerland, VAT shall mean:  liikevaihtovero/ omsÃ ¤ttningsskatt in Finland;  Warenumsatzsteuer in Liechtenstein;  Warenumsatzsteuer/ impot sur le chiffre d'affaires/imposta sulla cifra d'affari in Switzerland; (d) in Article 4(a)(2), the value of the thresholds in national currencies of the EFTA States shall be calculated so as to come into effect on 1 January 1993 and shall in principle be revised every two years with effect from 1 January 1995 and published in the Official Journal of the European Communities; (e) Article 24 shall be supplemented as follows:  in Austria, the Firmenbuch, the Gewerberegister, the Mitgliederverzeichnisse der Landes-kammern; in Finland, the Kaupparekisteri, Handelsregistret; in Iceland, the FirmaskrÃ ; in Liechtenstein, the Gewerberegister; in Norway, the Foretaksregisteret; in Sweden, the Aktiebolagsregistret, Handelsregistret; in Switzerland, the Handelsregister, the Registre du Commerce, Registro di Commercio.; (f) in Article 30(a)(1), the date of 31 October 1993 shall be replaced by 31 October 1995; (g) Annex I is supplemented by Appendix 1 to this Annex. 3. 377 L 0062: Council Directive 77/62/EEC of 21 December 1976 coordinating procedures for the award of public supply contracts (OJ No L 13, 15.1.1977, p. 1) as amended by Directive 80/767/EEC and Directive 88/295/EEC, as amended and supplemented by:  380 L 0767: Council Directive 80/767/EEC of 22 July 1980 adapting and supplementing in respect of certain contracting authorities Directive 77/62/EEC coordinating procedures for the award of public supply contracts (OJ No L 215, 18.8.1980, p. 1), as amended by Directive 88/295/EEC,  388 L 0295: Council Directive 88/295/EEC of 22 March 1988 amending Directive 77/62/EEC relating to the coordination of procedures on the award of public supply contracts and repealing certain provisions of Directive 80/767/EEC (OJ No L 127, 20.5.1988, p. 1), The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) with regard to Liechtenstein, the measures necessary to comply with this Directive shall enter into force by 1 January 1995; with regard to Switzerland, the measures necessary to comply with this Directive shall enter into force by 1 January 1994; during these transistion periods, the application of the Directive will be reciprocally suspended between these States and the other Contracting Parties; (b) in Article 2(a), the reference to Article 223(l)(b) of the Treaty shall be replaced by reference to Article 123 of the EEA Agreement; (c) In Article 5(l)(a), in so far as it is not introduced in Finland, Liechtenstein and Switzerland, VAT shall mean:  Liikevaihtovero/ omsÃ ¤ttningsskatt in Finland,  Warenumsatzsteuer in Liechtenstein,  Warenumsatzsteuer/ impÃ ´t sur le chiffre d'affaires/imposta sulla cifra d'affari in Switzerland; (d) on the understanding that the threshold expressed in ECU shall only apply within the EEA, the following words shall be deleted in Article 5(1)(c):  in the first sentence, the words and the threshold of the GATT Agreement expressed in ECU;  in the second sentence, the words and of the ECU expressed in SDRs; (e) in Article 5(l)(c), the value of the thresholds in the national currencies of the EFTA States shall be calculated so as to come into effect on 1 January 1993; (f) in Article 9(1), the date of 1 January 1989 shall be replaced by 1 January 1993; (g) in Article 20(4) the sentence within the time limit laid down in Article 30 shall read before 1 January 1993; (h) Article 21 shall be supplemented as follows:  in Austria, the Firmenbuch, the Gewerberegister, the der Landeskamern,  in Finland, the Kaupparekisteri, the Handelsregistret,  in Iceland, the FirmaskrÃ ,  in Liechtenstein, the Gewerberegister,  in Norway, the Foretaksregisteret,  in Sweden, the Aktiebolagsregistret, the Handelsregistret,  in Switzerland, the Handelsregister, the Registre du Commerce, the Registro di Commercio; (i) in Article 29(l)(b), the date of 31 October 1991 shall be replaced by 31 October 1994; (j) Annex I to Directive 80/767/EEC shall be supplemented by Appendix 2 to this Annex; (k) Annex I to Directive 88/295/EEC shall be supplemented by Appendix 3 to this Annex. 4. 390 L 0531: Council Directive 90/531/EEC of 17 September 1990 on the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors (OJ No L 297, 29.10.1990, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) with regard to Liechtenstein, the measures necessary to comply with this Directive shall enter into force by 1 January 1995, with regard to Switzerland, the measures necessary to comply with this Directive shall enter into force by 1 January 1994; during these transition periods the application of the Directive will be reciprocally suspended between these States and the other Contracting Parties; (b) with regard to Norway, the measures necessary to comply with this Directive shall enter into force on 1 January 1995 or before upon notification by Norway of having complied with this Directive. During this transition period the application of the Directive will be reciprocally suspended between Norway and the other Contracting Parties; (c) in Article 3(1 )(e) the reference to Article 36 of the Treaty shall be read as a reference to Article 13 of the EEA Agreement; (d) in Article 11, point 1, the phrase in conformity with the Treaty shall read in conformity with the EEA Agreement; (e) in Article 12(1) and 12(6), in so far as it is not introduced in Finland, Liechtenstein and Switzerland VAT shall mean:  Liikevaihtovero/omsÃ ¤ttningsskatt in Finland,  Warenumsatzsteuer in Liechtenstein,  Warenumsatzsteuer/impÃ ´t sur le chiffre d'affaires/imposta sulla cifra d'affari in Switzerland; (f) in Article 27(5) the reference to Article 93(3) of the Treaty shall be replaced by a reference to Article 62 of the EEA Agreement; (g) in Article 29, the term third countries shall be understood as countries other than the Contracting Parties to the EEA Agreement; (h) in Article 29(1) the term Community shall read Community, as regards Community entities, or the EFTA States, as regards their entities; (i) in Article 29(1) the term Community undertakings shall read Community undertakings, as regards Community agreements, or EFTA States' undertakings, as regards EFTA States' agreements; (j) in Article 29(1) the words the Community or its Member States in respect of third countries shall read either the Community or its Member States in respect of third countries or the EFTA States in respect of third countries; (k) in Article 29(5), the words by a Council decision shall read by a decision in the context of the general decision-making procedure of the EEA Agreement; (l) Article 29(6) shall read as follows: 6. In the context of the general institutional provisions of the EEA Agreement, annual reports shall be submitted on the progress made in multilateral or bilateral negotiations regarding access for Community and EFTA undertakings to the markets of third countries in the fields covered by this Directive, on any result which such negotiations may have achieved, and on the implementation in practice of all the agreements which have been concluded. In the context of the general decision-making procedure of the EEA Agreement the provisions of this Article may be amended in the light of such developments.; (m) in order to enable the contracting entities in the EEA to apply Article 29(2) and (3), the Contracting Parties shall ensure that the suppliers established in their respective territories determine the origin of the products in their tenders for supply contracts in conformity with Regulation (EEC) No 802/68 of the Council of 17 June 1968 on the common definition of the concept of the origin of goods (OJ No L 148, 28.6.1968, p. 1); (n) in order to obtain maximum convergence Article 29 will be applied in the EEA context on the understanding that:  the operation of paragraph (3) is without prejudice to the existing degree of liberalization towards third countries,  the Contracting Parties consult closely in their negotiations with third countries. The application of this regime will be jointly reviewed during 1996; (o) in Article 30, the values of the thresholds in national currencies of the EFTA States shall be calculated so as to come into effect on 1 January 1993. They shall in principle be revised every two years with effect from 1 January 1995; (p) Annexes I to X are supplemented by Appendices 4 to 13 to this Annex, respectively. 5. 389 L 0665: Council Directive 89/665/EEC of 21 December 1989 on the coordination of the laws, regulations and administrative provisions relating to the application of review procedures to the award of public supply and public works contracts (OJ No L 395, 30.12.1989, p. 33). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) with regard to Liechtenstein, the measures necessary to comply with this Directive shall enter into force by 1 January 1995; with regard to Switzerland, the measures necessary to comply with this Directive shall enter into force by 1 January 1994; during these transition periods the application of the Directive will be reciprocally suspended between these States and the other Contracting Parties; (b) in Article 2(8), the reference to Article 177 of the EEC Treaty shall be read as by a reference to the criteria laid down by the Court of Justice in its interpretation of Article 177 of the EEC Treaty. (1) 6. 371 R 1182: Regulation (EEC/Euratom) No 1182 of 3 June 1971 determining the rules applicable to periods, dates and time limits (OJ No L 124, 8.6.1971, p. 1). (2) The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) with regard to Liechtenstein, the measures necessary to comply with this Regulation shall enter into force by 1 January 1995; with regard to Switzerland, the measures necessary to comply with this Regulation shall enter into force by 1 January 1994; during these transition periods the application of the Regulation will be reciprocally suspended between these States and the other Contracting Parties; (b) the words Council and Commission acts shall mean acts referred to in this Annex. ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE In the application of the provisions of this Annex, the Contracting Parties shall take note of the contents of the following acts: 7. Guide to the Community rules on open public procurement (OJ No C 358, 21,12.1987, p. 1). 8. Commission communication (COM(89) 400 of 27.7.1989) on regional and social aspects (OJ No C 311, 12.12.1989, p. 7). (1) Examples: Case 61/65 Vaassen v Beambtenfonds Mijnbedrijf [1966] ECR 261; [1966] CMLR 508: Case 36/73 Nederlandse Spoorwegen v Minister van Verkeer en Waterstaat [1973] ECR 1299; [1974] 2 CMLR 148; Case 246/80 Broekmeulen v Huisarts Registratie Commissie [1981] ECR 2311: [1982] 1 CMLR 91. (2) Article 30 of Directive 71/305/EEC and Article 28 of Directive 77/62/EEC refer to this Regulation which needs therefore to be part of the acquis. Appendix 1 LISTS OF BODIES AND CATEGORIES OF BODIES GOVERNED BY PUBLIC LAW I. In AUSTRIA: all bodies subject to budgetary supervision by the Rechnungshof (audit authority) not having an industrial or commercial character, II. In FINLAND: public or publicly controlled entities or undertakings not having an industrial or commercial character, III. In ICELAND: Categories FjÃ ¡rmÃ ¡larÃ ¡Ã °uneytiÃ ° (Ministry of Finance), Innkaupastofnun rÃ ­kisins (Government Purchasing Department) pursuant to lÃ ¶g nr. 63 1970 urn skipan opinberra framkvÃ ¦mda, Lyfjaverslun rÃ ­kisins (The State Pharmaceuticals Import Company), SamgÃ ¶ngurÃ ¡Ã °uneytiÃ ° (Ministry of Communications), PÃ ³st- og sÃ ­mamÃ ¡lastofnunin (The Post and Telecommunication Administration), VegagerÃ ° rÃ ­kisins (Public Road Administration), FlugmÃ ¡lastjÃ ³rn (Directorate of Civil Aviation), MenntamÃ ¡larÃ ¡Ã °uneytiÃ ° (Ministry of Culture and Education), HÃ ¡skÃ ³li islands (University of Iceland), UtanrÃ ­kisrÃ ¡Ã °uneytiÃ ° (Ministry of Foreign Affairs), FÃ ©lagsmÃ ¡larÃ ¡Ã °uneytiÃ ° (Ministry of Social Affairs), HeilbrigÃ °is- og tryggingamÃ ¡larÃ ¡Ã °uneytiÃ ° (Ministry of Health and Social Security), RÃ ­kisspÃ ­talar (National Hospitals), SveitarfÃ ©lÃ ¶g (Municipalities), City of ReykjavÃ ­k, Innkaupastofnun ReykjavÃ ­kurborgar (Reykjavik Purchasing Centre). IV. In LIECHTENSTEIN: die Ã ¶ffentlich-rechtlichen Verwaltungseinrichtungen auf Landes- und Gemeindeebene. (Authorities, establishments and foundations governed by public law and established at national and municipal level.) V. In NORWAY: offentlige eller offentlig kontrollerte organer eller virksomheter som ikke har en industriell eller kommersiell karakter. (Public or publicly controlled entities or undertakings not having an industrial or commercial character.) Bodies  Norsk Rikskringkasting (Norwegian Broadcasting Corporation),  Norges Bank (Central Bank),  Statens LÃ ¥nekasse for Utdanning (State Educational Loan Fund),  Statistisk SentralbyrÃ ¥ (Central Bureau of Statistics),  Den Norske Stats Husbank (Norwegian State Housing Bank),  Statens Innvandrar- og Flyktningeboliger,  Medisinsk Innovasjon Rikshospitalet,  Norsk Teknisk Naturvitenskapelig ForskningsrÃ ¥d (Royal Norwegian Council for Scientific and Industrial Research),  Statens Pensjonskasse (Norwegian Public Pension Fund). Categories  Statsbedrifter i h.h.t lov om statsbedrifter av 25. juni 1965 nr. 3 (State enterprises),  Statsbanker (State banks),  Universiteter of hÃ ¸yskoler etter lov av 16. juni 1989 nr. 77 (Universities), VI. In SWEDEN: alla icke-kommersiella organ vars upphandling stÃ ¥r under tillsyn av riksrevisionsverket. (All non-commercial bodies whose procurement is subject to supervision by the National Audit Bureau.) VII. In SWITZERLAND: die Ã ¶ffentlich-rechtlichen Verwaltungseinrichtungen auf Landes-, kantonaler, Bezirks- und Gemeindeebene. (Authorities, establishments and foundations governed by public law and established at federal, cantonal, district and municipal level.) Appendix 2 AUSTRIA LIST OF CENTRAL PURCHASING ENTITIES 1. Bundeskanzleramt (Federal Chancellery) 2. Bundesministerium fÃ ¼r auswÃ ¤rtige Angelegenheiten (Federal Ministry of Foreign Affairs) 3. Bundesministerium fÃ ¼r Gesundheit, Sport und Konsumentenschutz (Federal Ministry of Health, Sports and Consumer Protection) 4. Bundesministerium fÃ ¼r Finanzen (a) Amtswirtschaftsstelle (b) Abteilung VI/5 (EDV-Bereich des Bundesministeriums fÃ ¼r Finanzen und des Bundesrechenamtes) (c) Abteilung III/1 (Beschaffung von technischen GerÃ ¤ten, Einrichtungen und SachgÃ ¼tern fÃ ¼r die Zollwache) (Federal Ministry of Finance (a) Procurement Office (b) Division VI/5 (EDP procurement of the Federal Ministry of Finance and of the Federal Office of Account) (c) Division III/l (procurement of technical appliances, equipment and goods for the customs guard)) 5. Bundesministerium fÃ ¼r Umwelt, Jugend und Familie Amtswirtschaftsstelle (Federal Ministry of Environment, Youth and Family Procurement Office) 6. Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten Abteilung PrÃ ¤sidium 1 (Federal Ministry of Economic Affairs Division PrÃ ¤sidium 1) 7. Bundesministerium fÃ ¼r Inneres (a) Abteilung I/5 (Amtswirtschaftsstelle) (b) EDV-Zentrale (Beschaffung von EDV-Hardware) (c) Abteilung II/3 (Beschaffung von technischen GerÃ ¤ten und Einrichtungen fÃ ¼r die Bundespolizei) (d) Abteilung I/6 (Beschaffung aller SachgÃ ¼ter fÃ ¼r die Bundespolizei, soweit sie nicht von der Abteilung II/3 beschafft werden) (e) Abteilung IV/8 (Beschaffung von Flugzeugen) (Federal Ministry of the Interior (a) Division I/5 (Procurement Office) (b) EDP-Centre (procurement of electronical data-processing machines (hardware)) (c) Division II/3 (procurement of technical appliances and equipment for the Federal Police) (d) Division I/6 (procurement of goods (other than those procured by division II/3) for the Federal Police) (e) Division IV/8 (procurement of aircraft)) 8. Bundesministerium fÃ ¼r Justiz, Amtswirtschaftsstelle (Federal Ministry of Justice, Procurement Office) 9. Bundesministerium fÃ ¼r Landesverteidigung (Nichtkriegs-material ist in Anhang I, Teil II, Ã sterreich, des GATT Ã bereinkommens Ã ¼ber das Ã ¶ffentliche Beschaffungswesen enthalten) (Federal Ministry of Defence (non-warlike materials contained in Annex I, Part II, Austria of the GATT Agreement on Government Procurement)) 10. Bundesministerium fÃ ¼r Land- und Forstwirtschaft (Federal Ministry of Agriculture and Forestry) 11. Bundesministerium fÃ ¼r Arbeit und Soziales Amtswirtschaftsstelle (Federal Ministry of Labour and Social Affairs Procurement Office) 12. Bundesministerium fÃ ¼r Unterricht und Kunst (Federal Ministry of Education and Fine Arts) 13. Bundesministerium fÃ ¼r Ã ¶ffentliche Wirtschaft und Verkehr (Federal Ministry of Public Economy and Transport) 14. Bundesministerium fÃ ¼r Wissenschaft und Forschung (Federal Ministry of Science and Research) 15. Ã sterreichisches Statistisches Zentralamt (Austrian Central Statistical Office) 16. Ã sterreichische Staatsdruckerei (Austrian State Printing Office) 17. Bundesamt fÃ ¼r Eich- und Vermessungswesen (Federal Office of Metrology and Surveying) 18. Bundesversuchs- und Forschungsanstalt Arsenal (BVFA) (Federal Institute for Testing and Research Arsenal (BVFA)) 19. Bundesstaatliche ProthesenwerkstÃ ¤tten (Federal Workshops for Artificial Limbs) 20. Bundesamt fÃ ¼r Zivilluftfahrt (Federal Office for Civil Aviation) 21. Amt fÃ ¼r Schiffahrt (Office for Navigation) 22. BundesprÃ ¼fanstalt fÃ ¼r Kraftfahrzeuge (Federal Institute for Testing of Motor Vehicles) 23. Generaldirektion fÃ ¼r die Post- und Telegraphenverwaltung (nur Einrichtungen fÃ ¼r das Postwesen) (Headquarters of the Postal and Telegraph Administration (postal business only)) FINLAND LIST OF CENTRAL PURCHASING ENTITIES 1. OikeusministeriÃ ¶, Justitieministeriet (Ministry of Justice) 2. Suomen rahapaja, Myntverket i Finland (Mint of Finland) 3. Valtion painatuskeskus, Statens tryckericentral (Government Printing Centre) 4. Valtion ravitsemuskeskus, Statens mÃ ¥ltidscentral (State Catering Centre) 5. MetsÃ ¤hallitus, Forststyrelsen (National Board of Forestry) 6. Maanmittaushallitus, LantmÃ ¤teristyrelsen (National Board of Survey) 7. Maatalouden tutkimuskeskus, Lantbrukets forskningscentral (Agricultural Research Centre of Finland) 8. Valtion margariinitehdas, Statens margarinfabrik (State Margarine Factory) 9. Ilmailulaitos, Luftfartsverket (National Board of Aviation) 10. Ilmatieteen laitos, Meteorologiska institutet (Finnish Meteorological Institute) 11. Merenkulkuhallitus, SjÃ ¶farststyrelsen (National Board of Navigation) 12. Valtion teknillinen tutkimuskeskus, Statens tekniska forskningscentral (Technical Research Centre of Finland) 13. Valtion Hankintakeskus, Statens upphandlingscentral (Government Purchasing Centre) 14. Vesi-ja ympÃ ¤ristÃ ¶hallitus, Vatten- och miljÃ ¶styrelsen (National Board of Waters and the Environment) 15. Opetushallitus, Utbildningstyrelsen (National Board of Education) ICELAND LIST OF CENTRAL PURCHASING ENTITIES EQUIVALENT TO THOSE COVERED BY THE GATT AGREEMENT ON GOVERNMENT PROCUREMENT Central purchasing entities governed by the lÃ ¶g um opinber innkaup 18. mars 1987, and reglugerÃ ° 14. april 1988. LIECHTENSTEIN LIST OF CENTRAL PURCHASING ENTITIES EQUIVALENT TO THOSE COVERED BY THE GATT AGREEMENT ON GOVERNMENT PROCUREMENT 1. Regierung des FÃ ¼rstentums Liechtenstein 2. Liechtensteinische Post-, Telefon- und Telegrafenbetriebe (PTT) NORWAY LIST OF CENTRAL PURCHASING ENTITIES 1. Statens vegvesen (National Road Services) 2. Postverket (Postal Services Administration) 3. Rikshospitalet (State Hospital) 4. Universitetet i Oslo (University of Oslo) 5. Politiet (Police Services) 6. Norsk Rikskringkasting (Norwegian Broadcasting Corporation) 7. Universitetet i Trondheim (University of Trondheim) 8. Universitetet i Bergen (University of Bergen) 9. Kystdirektoratet (Coastal Directorate) 10. Universitetet i TromsÃ ¸ (University of TromsÃ ¸) 11. Statens forurensingstilsyn (State Pollution Control Authority) 12. Luftfartsverket (National Civil Aviation Administration) 13. Forsvarsdepartementet (Ministry of Defence) 14. Forsvarets Sanitet (Norwegian Defence Medical Service) 15. Luftforsvarets Forsyningskommando (Airforce Material Command) 16. HÃ ¦rens Forsyningskommando (Army Material Command) 17. SjÃ ¸forsvarets Forsyningskommando (Navy Material Command) 18. Forsvarets Felles Materielltjeneste (Defence Combined Material Agency) 19. Norges Statsbaner (for innkjÃ ¸p av)  betongsviller  bremseutstyr til rullende materiell  reservedeler til skinnegÃ ¥ende maskiner  autodiesel  person- og varebiler (National Railways (for the procurement of)  concrete sleepers  brake details for rolling stocks  spare parts for railway track machines  autodiesel  cars and vans for railway services) SWEDEN LIST OF CENTRAL PURCHASING ENTITIES. THE LISTED ENTITIES INCLUDE REGIONAL AND LOCAL SUBDIVISIONS 1. FÃ ¶rsvarets materielverk (Defence Material Administration) 2. VÃ ¤gverket (National Road Administration) 3. Byggnadsstyrelsen (National Board of Public Building) 4. Postverket (Post Office Administration) 5. DomÃ ¤nverket (Swedish Forest Service) 6. Luftfartsverket (National Civil Aviation Administration) 7. FortifikationsfÃ ¶rvaltningen (Fortifications Administration) 8. Skolverket (National Board of Education) 9. Rikspolisstyrelsen (National Police Board) 10. Statskontoret (Agency for Administrative Development) 11. KriminalvÃ ¥rdsstyrelsen (National Prison and Probation Administration) 12. SjÃ ¶fartsverke (National Administration of Shipping and Navigation) 13. Riksskatteverket (National Tax Board) 14. Skogsstyrelsen (National Board of Forestry) 15. FÃ ¶rsvarets sjukvÃ ¥rdsstyrelse (Medical Board of the Armed Forces) 16. Statens trafiksÃ ¤kerhetsverk (National Road Safety Office) 17. CivilfÃ ¶rsvarsstyrelsen (Civil Defence Board) 18. NÃ ¤rings- och teknikutvecklingsverket (Board for Industrial and Technical Development) 19. Socialstyrelsen (National Board of Health and Welfare) 20. Statistiska centralbyrÃ ¥n (Central Bureau of Statistics) SWITZERLAND LIST OF CENTRAL PURCHASING ENTITIES 1. EidgenÃ ¶ssische Drucksachen- und Materialzentrale Office central fÃ ©dÃ ©ral des imprimÃ ©s et du matÃ ©riel Ufficio centrale federale degli stampati e del materiale (Central Federai Office for Printed Material and Supplies) 2. EidgenÃ ¶ssische Parlaments- und Zentralbibliothek BibliothÃ ¨que centrale du Parlement et de l'administration fÃ ©dÃ ©rale Biblioteca centrale del Parlamento e dell'amministrazione federale (Central Library for the Parliament and the Federal Administration) 3. Amt fÃ ¼r Bundesbauten Office des constructions fÃ ©dÃ ©rales Ufficio delle costruzioni federali (Federal Construction Office) 4. EidgenÃ ¶ssische Technische Hochschule ZÃ ¼rich Ecole polytechnique fÃ ©dÃ ©rale de Zurich Politecnico federale di Zurigo (Federal Polytechnic School, ZÃ ¼rich) 5. EidgenÃ ¶ssische Technische Hochschule Lausanne Ecole polytechnique fÃ ©dÃ ©rale de Lausanne Politecnico federale di Losanna (Federal Polytechnic School, Lausanne) 6. Schweizerische Meteorologische Zentralanstalt Institut suisse de mÃ ©tÃ ©orologie Instituto svizzero di meteorologia (Swiss Institute for Meteorology) 7. EidgenÃ ¶ssische Anstalt fÃ ¼r Wasserversorgung, Abwasserreinigung und GewÃ ¤sserschutz Institut fÃ ©dÃ ©ral pour l'amÃ ©nagement, l'Ã ©puration et la protection des eaux Instituto federale per l'approvvigionamento, la depurazione e la protezione delle acque (Federal Institute for Water Management, Purification and Protection) 8. EidgenÃ ¶ssische Forschungsanwalt fÃ ¼r Wald, Schnee und Landschaft Institut fÃ ©dÃ ©ral de recherches sur la forÃ ªt, la neige et le paysage Istituto federale di recerca per la foresta, la neve e il paesaggio Federai Institute for research on the forest, the snow and the landscape 9. Bundesamt fÃ ¼r Gesundheitswese Office fÃ ©dÃ ©ral de la santÃ © publique Ufficio federale della sanitÃ pubblica (Federal Office for Public Health) 10. Schweizerische Landesbibliothek BibliothÃ ¨que nationale suisse Biblioteca nazionale svizzera (Swiss National Library) 11. Bundesamt fÃ ¼r Zivilschutz Office fÃ ©dÃ ©ral de la protection civile Ufficio federale della protezione civile (Federal Office for Civil Protection) 12. EidgenÃ ¶ssische Zollverwaltung Administration fÃ ©dÃ ©rale des douanes Amministrazione federale delle dogane (Federal Administration for Customs) 13. EidgenÃ ¶ssische Alkoholverwaltung RÃ ©gie fÃ ©dÃ ©rale des alcools RegÃ ¬a federale degli alcool (Federal Alcohol Administration) 14. MÃ ¼nzstÃ ¤tte Monnaie Zecca (Mint) 15. EidgenÃ ¶ssisches Amt fÃ ¼r Messwesen Office fÃ ©dÃ ©ral de mÃ ©trologie Ufficio federale di metrologia (Federal Office for Metrology) 16. Paul Scherrer Institut Institut Paul Scherrer Istituto Paul Scherrer (Institute Paul Scherrer) 17. Bundesamt fÃ ¼r Landwirtschaft Office fÃ ©dÃ ©ral de l'agriculture Ufficio federale dell'agricoltura (Federal Office for Agriculture) 18. Bundesamt fÃ ¼r Zivilluftfahrt Office fÃ ©dÃ ©ral de l'aviation civile Ufficio federale dell'aviazione civile (Federal Office for Civil Aviation) 19. Bundesamt fÃ ¼r Wasserwirtschaft Office fÃ ©dÃ ©ral de l'Ã ©conomie des eaux Ufficio federale dell'economia delle acque (Federal Office for Water Management) 20. Gruppe fÃ ¼r RÃ ¼stungsdienste Groupement de l'armement Aggruppamento dell'armamento (Group for Armament) 21. Postbetriebe Entreprise des postes Azienda delle poste (Postal business of the PTT) Appendix 3 LISTS OF BODIES AND CATEGORIES OF BODIES GOVERNED BY PUBLIC LAW I. In AUSTRIA: all bodies subject to budgetary supervision by the Rechnungshof (audit authority) not having an industrial or commercial character. II. In FINLAND: public or publicly controlled entities or undertakings not having an industrial or commercial character. III. In ICELAND: Categories FjÃ ¡rmÃ ¡larÃ ¡Ã °uneytiÃ ° (Ministry of Finance), Innkaupastofnun rÃ ­kisins (Government Purchasing Department) pursuant to lÃ ¶g urn opinber innkaup 18. mars 1987 and ReglugerÃ ° 14. aprÃ ­l 1988, Lyfjaverslun rÃ ­kisins (The State Pharmaceuticals Import Company), SamgÃ ¶ngurÃ ¡Ã °uneytiÃ ° (Ministry of Communications), PÃ ³st- og sÃ ­mamÃ ¡lastofnunin (The Post and Telecommunication Administration), VegagerÃ ° rÃ ­kisins (Public Road Administration), FlugmÃ ¡lastjÃ ³rn (Directorate of Civil Aviation), MenntamÃ ¡larÃ ¡Ã °uneytiÃ ° (Ministry of Culture and Education), HÃ ¡skÃ ³li islands (University of Iceland), UtanrÃ ­kisrÃ ¡Ã °uneytiÃ ° (Ministry of Foreign Affairs), FÃ ©lagsmÃ ¡larÃ ¡Ã °uneytiÃ ° (Ministry of Social Affairs), HeilbrigÃ °is- og tryggingamÃ ¡larÃ ¡Ã °uneytiÃ ° (Ministry of Health and Social Security), RÃ ­kisspÃ ­talar (National Hospitals), SveitarfÃ ©lÃ ¶g (Municipalities), City of Reykjavik, Innkaupastofnun ReykjavÃ ­kurborgar (Reykjavik Purchasing Centre). IV. In LIECHTENSTEIN: die Ã ¶ffentlieh-rechtlichen Verwaltungseinrichtungen auf Landes- und Gemeindeebene. (Authorities, establishments and foundations governed by public law and established at national and municipal level.) V. In NORWAY: offentlige eller offentlig kontrollerte organer eller virksomheter som ikke har en industriell eller kommersiell karakter. (Public or publicly controlled entities or undertakings not having an industrial or commercial character.) Bodies  Norsk Rikskringkasting (Norwegian Broadcasting Corporation),  Norges Bank (Central Bank),  Statens LÃ ¥nekasse for Utdanning (State Educational Loan Fund),  Statistisk SentralbyrÃ ¥ (Central Bureau of Statistics),  Den Norske Stats Husbank (Norwegian State Housing Bank),  Statens Innvandrar- og Flyktningeboliger,  Medisinsk Innovasjon Rikshospitalet,  Norsk Teknisk Naturvitenskapelig ForskningsrÃ ¥d, (Royal Norwegian Council for Scientific and Industrial Research),  Statens Pensjonskasse (Norwegian Public Pension Fund). Categories  Statsbedrifter i h.h.t. lov om statsbedrifter av 25. juni 1965 nr. 3 (State enterprises),  Statsbanker (State banks),  Universiteter og hÃ ¸yskoler etter lov av 16. juni 1989 nr. 77 (Universities). VI. In SWEDEN: alla icke-kommersiella organ vars upphandling stÃ ¥r under tillsyn av riksrevisionsverket. (All non-commercial bodies whose procurement is subject to supervision by the National Audit Bureau.) VII. In SWITZERLAND: die Ã ¶ffentlich-rechtlichen Verwaltungseinrichtungen auf Landes-, kantonaler, Bezirks- und Gemeindeebene. (Authorities, establishments and foundations governed by public law and established at federal, cantonal, district and municipal level.) Appendix 4 PRODUCTION, TRANSPORT OR DISTRIBUTION OF DRINKING WATER AUSTRIA Entities of local authorities (Gemeinden) and associations of local authorities (GemeindeverbÃ ¤nde) pursuant to the Wasserversorgungsgesetze of the nine LÃ ¤nder. FINLAND Entities producing, transporting or distributing drinking water pursuant to Article 1 of Laki yleisistÃ ¤ vesija viemÃ ¤rilaitoksista (982/77) of 23 December 1977. ICELAND Reykjavik Municipal Water Works and other Municipal Water Works pursuant to lÃ ¶g nr. 15 frÃ ¡ 1923, LIECHTENSTEIN Gruppenwasserversorgung Liechtensteiner Oberland. Wasserversorgung Liechtensteiner Unterland. NORWAY Entities producing or distributing water pursuant to Forskrift om Drikkevann og Vannforsyning (FOR 1951-09-28 9576 SO). SWEDEN Local authorities and municipal companies which produce, transport or distribute drinking water pursuant to Lag (1970:244) om allmÃ ¤nna vatten- och avloppsanlÃ ¤ggningar. SWITZERLAND Territorial administrative bodies and enterprises producing, transporting and distributing water. Such territorial administrative bodies and enterprises are operating under local or cantonal legislation or under individual agreements based thereupon. Appendix 5 PRODUCTION, TRANSPORT OR DISTRIBUTION OF ELECTRICITY AUSTRIA Entities pursuant to the second Verstaatlichungsgesetz (BGBl. 81/47, as last amended by BGBl. 321/87) and the ElektrizitÃ ¤tswirtschaftsgesetz (BGBl. 260/75, as amended by BGBl. 131/79), including the ElektrizitÃ ¤tswirtschaftsgesetze of the nine LÃ ¤nder. FINLAND Entities producing, transporting or distributing electricity on the basis of a concession pursuant to Article 27 of SÃ ¤hkÃ ¶laki (319/79) of 16 March 1979. ICELAND The National Power Company pursuant to lÃ ¶g nr. Ã ¡riÃ ° 1965. The State Electric Power Works pursuant to 9. kafli orkulaga nr. 58 Ã ¡riÃ ° 1967. Reykjavik Municipal Electric Works. Sudurnes Regional Heating pursuant to lÃ ¶g nr. 100 Ã ¡riÃ ° 1974. Vestfjord Power Company pursuant to lÃ ¶g nr. 66 Ã ¡riÃ ° 1976. LIECHTENSTEIN Liechtensteinische Kraftwerke. NORWAY Entities producing, transporting or distributing electricity pursuant to lov om bygging og drift av elektriske anlegg (LOV 1969-06-19) Lov om erverv av vannfall, bergverk og annen fast eiendom m.v., Kap. I, jf.kap.V (LOV 1917-12-14 16, kap. I), or Vassdragsreguleringsloven (LOV 1917-12-14 17) or Energiloven (LOV 1990-06-29 50). SWEDEN Entities which transport or distribute electricity on the basis of a concession pursuant to Lag (1902:71 s.1) innefattande vissa bestÃ ¤mmelser om elektriska anlÃ ¤ggningar. SWITZERLAND Territorial administrative bodies and enterprises for the transport and distribution of electricity operating on the basis of authorizations for expropriation pursuant to the Bundesgesetz vom 24. Juni 1902 betreffend die elektrischen Schwach- und Starkstromanlagen. Territorial administrative bodies and enterprises producing electricity to be supplied to territorial administrative bodies and enterprises mentioned above pursuant to the Bundesgesetz vom 22. Dezember 1916 Ã ¼ber die Nutzbarmachung der WasserkrÃ ¤fte and the Bundesgesetz vom 23. Dezember 1959 Ã ¼ber die friedliche Verwendung der Atomenergie und den Strahlenschutz. Appendix 6 TRANSPORT OR DISTRIBUTION OF GAS OR HEAT AUSTRIA Gas : contracting entities pursuant to the Energiewirtschaftsgesetz 1935. Heat : contracting entities transporting or distributing heat licensed pursuant to the Austrian Trade, Commerce and Industry Regulation Act (Gewerbeordnung), (BGBl. 50/74, as last amended by BGBl. 233/80). FINLAND Municipal energy boards (kunnalliset energialaitokset), or associations thereof, or other entities distributing gas or heat on the basis of a concession granted by the municipal authorities. ICELAND Sudurnes Regional Heating pursuant to lÃ ¶g nr. 100 Ã ¡riÃ ° 1974. Reykjavik Municipal District Heating and other municipal district heating. LIECHTENSTEIN Liechtensteinische Gasversorgung. NORWAY Entities transporting or distributing heat pursuant to Lov om bygging og drift av fjernvarmeanlegg (LOV 1986-04-18 10) or Energiloven (LOV 1990-06-29 50). SWEDEN Entities which transport or distribute gas or heat on the basis of a concession pursuant to Lag (1978:160) om vissa rÃ ¶rledningar. SWITZERLAND Territorial administrative bodies and enterprises operating a pipeline pursuant to the Bundesgesetz vom 4. Oktober 1963 Ã ¼ber Rohrleitungsanlagen zur BefÃ ¶rderung flÃ ¼ssiger oder gasfÃ ¶rmiger Brenn- und Treibstoffe. Appendix 7 EXPLORATION FOR AND EXTRACTION OF OIL OR GAS AUSTRIA Entities pursuant to the Berggesetz 1975 (BGBl. 259/75, as last amended by BGBl. 355/90). FINLAND Entities operating on the basis of an exclusive right pursuant to Articles 1 and 2 of Laki oikeudesta luovuttaa valtion maaomaisuutta ja tuloatuottavia oikeuksia (687/78). ICELAND National Energy Authority pursuant to lÃ ¶g nr. 58 Ã ¡riÃ ° 1967. LIECHTENSTEIN  NORWAY Contracting entities covered by Petroleumsloven (LOV 1985-03-22 11) (Petroleum Act) and regulations pursuant to the Petroleum Act or by Lov om undersÃ ¸kelse etter og utvinning av petroleum i grunnen under norsk landomrÃ ¥de (LOV 1973-05-04 21). SWEDEN Entities exploring or extracting oil or gas on the basis of a concession pursuant to Lag (1974:890) om vissa mineralfyndigheter or which have been granted an authorization pursuant to Lag (1966:314) om kontinentalsockeln. SWITZERLAND Territorial administrative bodies and enterprises exploring for or extracting oil or gas pursuant to cantonal provisions on exploitation of the subsoil laid down in the the Verfassungen der Kantone or the ErdÃ ¶lkonkordat vom 24. September 1955 zwischen den Kantonen ZÃ ¼rich, Schwyz, Zug, Schaffhausen, Appenzell Innerrhoden, Appenzell Ausserhoden, St. Gallen, Argau und Thurgau or the EinfÃ ¼hrungsgesetzen zum Zivilgesetzbuch der Kantone or the Spezialgesetzgebungen der Kantone. Appendix 8 EXPLORATION FOR AND EXTRACTION OF COAL OR OTHER SOLID FUELS AUSTRIA Entities pursuant to the Berggesetz 1975 (BGBl. 259/75, as last amended by BGBL 355/90). FINLAND  ICELAND National Energy Authority pursuant to lÃ ¶g nr. 58 Ã ¡riÃ ° 1967. LIECHTENSTEIN  NORWAY  SWEDEN Entities exploring or extracting coal or other solid fuels on the basis of a concession pursuant to Lag (1974:890) om vissa mineralfyndigheter or Lag (1985:620) om vissa torvfyndigbeter or which have been granted an authorization pursuant to Lag (1966:314) om kontinentalsockeln. SWITZERLAND  Appendix 9 CONTRACTING ENTITIES IN THE FIELD OF RAILWAY SERVICES AUSTRIA Entities pursuant to the Eisenbahngesetz 1957 (BGBl. 60/57, amended last by BGBL 305/76). FINLAND Valtion rautatiet, StatsjÃ ¤rnvÃ ¤garna (State Railways). ICELAND  LIECHTENSTEIN  NORWAY Norges Statsbaner (NSB) and entities operating pursuant to Lov inneholdende sÃ ¦rskilte Bestemmelser angaaende AnlÃ ¦g af Jernveie til almindelig Benyttelse (LOV 1848-08-12) or Lov inneholdende Bestemmelser angaaende Jernveie til almindelig Afbenyttelse (LOV 1854-09-07) or Lov om TillÃ ¦g til Jernveisloven af 12te August 1848 (LOV 1898-04-23). SWEDEN Public entities operating railway services in accordance with FÃ ¶rordning (1988:1339) om statens spÃ ¥ranlÃ ¤ggningar and Lag (1990:1157) om jÃ ¤rnvÃ ¤gssÃ ¤kerhet. Regional and local public entities operating regional or local railway communications pursuant to Lag (1978:438) om huvudmannaskap for viss kollektiv persontrafik. Private entities operating railway services pursuant to a permission under FÃ ¶rordning (1988:1339) om statens spÃ ¥ranlÃ ¤ggningar where such permits correspond to Article 2(3) of the Directive. SWITZERLAND Schweizerische Bundesbahnen (SBB)/Chemins de Fer fÃ ©dÃ ©raux (CFF). All other enterprises pursuant to Article 1, paragraph 2, and Article 2, paragraph 1, of the Eisenbahngesetz vom 20. Dezember 1957. Appendix 10 CONTRACTING ENTITIES IN THE FIELD OF URBAN RAILWAY, TRAMWAY, TROLLEY BUS OR BUS SERVICES AUSTRIA Entities pursuant to the Eisenbahngesetz 1957 (BGBl. 60/57, amended last by BGBl. 305/76) and the Kraft-fahrliniengesetz 1952 (BGBl. 84/52, as amended by BGBl. 265/66). FINLAND Municipal traffic boards (kunnalliset liikennelaitokset) or entities providing bus services to the public on the basis of a concession granted by the municipal authorities. ICELAND The Reykjavik Municipal Bus Service. LIECHTENSTEIN Liechtensteinische Post-, Telefon- und Telegrafenbetriebe (PTT). NORWAY Norges Statsbaner (NSB) and land transport entities operating pursuant to Lov inneholdende sÃ ¦rskilte Bestemmelser angaaende Anlag af Jernveie til almindelig Benyttelse (LOV 1848-08-12) or Lov inneholdende Bestemmelser angaaende Jernveie til almindelig Afbenyttelse (LOV 1854-09-07) or Lov om TillÃ ¦g til Jernveisloven af 12te August 1848 (LOV 1898-04-23) or Lov om samferdsel (LOV 1976-06-04 63) or Lov om anlÃ ¦g av taugbaner og lÃ ¸ipestrenger (LOV 1912-06-14 1). SWEDEN Public entities operating urban railway or tramway services according to Lag (1978:438) om huvudmannaskap fÃ ¶r viss kollektiv persontrafik and Lag (1990:1157) om jÃ ¤rnvÃ ¤gssÃ ¤kerhet. Public or private entities operating a trolley bus or bus service in accordance with Lag (1978:438) Ã ®Ã ² huvudmannaskap fÃ ³r viss kollektiv persontrafik and Lag (1988:263) om yrkestrafik. SWITZERLAND Schweizerische Post-, Tele/on- und Telegrafenbetriebe (PTT). Territorial administrative bodies and enterprises providing tramway services pursuant to Article 2, paragraph 1, of the Eisenbahngesetz vom 20. Dezember 1957. Territorial administrative bodies and enterprises for the public transport providing services pursuant to Article 4, paragraph 1, of the Bundesgesetz vom 29. MÃ ¤rz 1950 Ã ¼ber die Trolleybusunternehmungen. Territorial administrative bodies and enterprises undertaking scheduled commercial passenger transport pursuant to Article 1, paragraph 1 lit. a, and Article 3, paragraph 1, of the Postverkehrsgesetz vom 2. Oktober 1924. Appendix 11 CONTRACTING ENTITIES IN THE FIELD OF AIRPORT FACILITIES AUSTRIA Entities as defined in Articles 63 to 80 of the Luftfahrtgesetz 1957 (BGBl. 253/57). FINLAND Airports managed by Ilmailulaitos pursuant to Ilmailulaki (595/64). ICELAND Directorate of Civil Aviation. LIECHTENSTEIN  NORWAY Entities providing airport facilities pursuant to Lov om luftfart (LOV 1960-12-16 1). SWEDEN Publicly owned and operated airports in accordance with Lag (1957:297) om luftfart. Privately owned and operated airports with an exploitation permit under the act, where this permit corresponds to the criteria of Article 2(3) of the Directive. SWITZERLAND AÃ ©roport de BÃ ¢le-Mulhouse set up pursuant to the Convention Franco-Suisse du 4 juillet 1949 relative Ã la construction et Ã l'exploitation de l'aÃ ©roport de BÃ ¢le-Mulhouse, Ã Blotzheim. Airports operated by virtue of a licence pursuant to Article 37 of the Bundesgesetz vom 21. Dezember 1948 Ã ¼ber die Luftfahrt. Appendix 12 CONTRACTING ENTITIES IN THE FIELD OF MARITIME OR INLAND PORT OR OTHER TERMINAL FACILITIES AUSTRIA Inland ports owned totally or partially by LÃ ¤nder and/or Gemeinden. FINLAND Ports owned or managed by municipal authorities pursuant to Laki kunnallisista satamajÃ ¤rjestyksistÃ ¤ ja liikennemaksuista (955/76). Saimaa Canal (Saimaan kanavan hoitokunta). ICELAND The State Lighthouse and Port Authority pursuant to hafnalÃ ¶g nr. 69 Ã ¡riÃ ° 1984. Port of Reykjavik. LIECHTENSTEIN  NORWAY Norges Statsbaner (NSB) (Railway terminals). Entities operating pursuant to Havneloven (LOV 1984-06-08 51). SWEDEN Publicly owned and/or operated ports and terminal facilities according to Lag (1988:293) om inrÃ ¤ttande, utvidgning och avlysning av allmÃ ¤n farled och allmÃ ¤n hamn, FÃ ¶rordning (1983:744) om trafiken pÃ ¥ GÃ ¶ta kanal, KungÃ ¶relse (1970:664) om trafik pÃ ¥ SÃ ¶dertÃ ¤lje kanal, KungÃ ¶relse (1979:665) om trafik pÃ ¥ TrollhÃ ¤tte kanal. SWITZERLAND RheinhÃ ¤fen beider Basel: for the Kanton Basel-Stadt set up pursuant to the Gesetz vom 13. November 1919 betreffend Verwaltung der baselstÃ ¤dtischen Rheinhafenanlagen, for the Kanton Basel-Land set up pursuant to the Gesetz vom 26. Oktober 1936 Ã ¼ber die Errichtung von Hafen-, Geleise- und Strassenanlagen auf dem Sternenfeld, Birsfelden, und in der Au, Muttenz. Appendix 13 OPERATION OF TELECOMMUNICATIONS NETWORKS OR PROVISION OF TELECOMMUNICATIONS SERVICES AUSTRIA Ã sterreichische Post- und Telegraphenverwaltung (PTV). FINLAND Entities operating on the basis of an exclusive right pursuant to Article 4 of Teletoimintalaki (183/87) of 16 July 1990. ICELAND The Post and Telecommunication Administration pursuant to lÃ ¶g um fjarskipti nr. 73 Ã ¡riÃ ° 1984 and lÃ ¶g um stjÃ ³rn og starfsemi pÃ ³st- og sÃ ­mamÃ ¡la nr. 36 Ã ¡riÃ ° 1977. LIECHTENSTEIN Liechtensteiniscbe Post-, Telefon- und Telegrafenbetriebe (PTT). NORWAY Entities operating pursuant to Telegrafloven (LOV 1899-04-29). SWEDEN Private entities operating subject to permits corresponding to the criteria of Article 2(3) of the Directive. SWITZERLAND Schweizerische Post-, Telefon- und Telegrafenbetriebe (PTT). ANNEX XVII INTELLECTUAL PROPERTY List provided for in Article 65(2) INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as:  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. ACTS REFERRED TO: 1. 387 L 0054: Council Directive 87/54/EEC of 16 December 1986 on the legal protection of topographies of semiconductor products (OJ No L 24, 27.1.1987, p. 36). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article l(l)(c), the reference to Article 223(1)(b) of the EEC Treaty shall be replaced by reference to Article 123 of the EEA Agreement; (b) Article 3(6) to 3(8) shall not apply; (c) Article 5(5) shall be replaced by the following: The exclusive rights to authorize or prohibit the acts specified in paragraph l(b) shall not apply to any such act committed after the topography or the semiconductor product has been put on the market in a Contracting Party by the person entitled to authorize its marketing or with his consent. 2. 390 D 0510: First Council Decision 90/510/EEC of 9 October 1990 on the extension of the legal protection of topographies of semiconductor products to persons from certain countries and territories (OJ No L 285, 17.10.1990, p. 29). The provisions of the Decision shall, for the purposes of the Agreement, be read with the following adaptations: (a) in the Annex, the references to Austria and Sweden shall be deleted; (b) in addition, the following shall apply: where a country or territory listed in the Annex does not give the same protection as provided for in that Decision to persons from a Contracting Party, the Contracting Parties will use their best endeavours to ensure that such protection is given by the said country or territory to the said Contracting Party at the latest one year after the date of entry into force of this Agreement, 3. (a) 390 D 0511: Second Council Decision 90/511/EEC of 9 October 1990 on the extension of the legal protection of topographies of semiconductor products to persons from certain countries and territories (OJ No L 285, 17.10.1990, p. 31), (b) 390 D 0541: Commission Decision 90/541/EEC of 26 October 1990 in accordance with Council Decision 90/511/EEC determining the countries to the companies or other legal persons of which legal protection of topographies of semiconductors is extended (OJ No L 307, 7,11.1990, p, 21). In addition to these two Decisions, the following shall apply: the EFTA States undertake to adopt for the purposes of this Agreement Council Decision 90/511/EEC and the decisions taken by the Commission in accordance with the said Council Decision, if their application is extended beyond 31 December 1992, Ensuing amendments or replacements are to be adopted before the entry into force of the Agreement. 4. 389 L 0104: First Council Directive 89/104/EEC of 21 December 1988 to approximate the laws of the Member States relating to trade marks (OJ No L 40, 11.2.1989, p. 1). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 3(2), the term trade mark law shall be understood to be the trade mark law applicable in a Contracting Party; (b) in Articles 4(2)(a)(i), (2)(b) and (3), 9 and 14, the provisions concerning the Community trade mark shall not apply to EFTA States unless the Community trade mark extends to them; (c) Article 7(1) shall be replaced by the following: The trade mark shall not entitle the proprietor to prohibit its use in relation to goods which have been put on the market in a Contracting Party under that trade mark by the proprietor or with his consent. 5. 391 L 0250: Council Directive 91/250/EEC of 14 May 1991 on the legal protection of computer programs (OJ No L 122, 17.5.1991, p. 42). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Article 4(c) shall be replaced by the following: any form of distribution to the public, including the rental, of the original computer program or of copies thereof. The first sale in a Contracting Party of a copy of a program by the rightholder or with his consent shall exhaust the distribution right within the territories of the Contracting Parties of that copy, with the exception of the right to control further rental of the program or a copy thereof. ANNEX XVIII HEALTH AND SAFETY AT WORK, LABOUR LAW, AND EQUAL TREATMENT FOR MEN AND WOMEN List provided for in Articles 67 to 70 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as:  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. ACTS REFERRED TO Health and safety at work 1. 377 L 0576: Council Directive 77/576/EEC of 25 July 1977 on the approximation of the laws, regulations and administrative provisions of the Member States relating to the provision of safety signs at places of work (OJ No L 229, 7.9.1977, p. 12), as amended by:  379 L 0640: Council Directive 79/640/EEC of 21 June 1979 (OJ No L 183, 19.7.1979, p. 11),  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 108),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 208, 209). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Annex II shall be supplemented by the following new entries: Liite II - II. viÃ °auki - Vedlegg II - Bilaga II Erityinen turvamerkintÃ ¤ - SÃ ©rstÃ ¶k Ã ¶ryggisskilti - Spesiell sikkerhetsskiltning - SÃ ¤rskilda sÃ ¤kerhetsskyltar 1. Kieltomerkit - Bannskilti - Forbudsskilt - FÃ ¶rbudsskyltar (a) Tupakointi kielletty Reykingar bannaÃ °ar RÃ ¸yking forbudt RÃ ¶kning fÃ ¶rbjuden (b) Tupakointi ja avotulen teko kielletty Reykingar og opinn eldur bannaÃ °ur Ild, Ã ¥pen varme og rÃ ¸yking forbudt FÃ ¶rbud mot rÃ ¶kning och Ã ¶ppen eld (c) Jalankulku kielletty UmferÃ ° gangandi vegfarenda bÃ ¶nnuÃ ° Forbudt for gÃ ¥ende FÃ ¶rbjuden ingÃ ¥ng (d) VedellÃ ¤ sammuttaminen kielletty BannaÃ ° aÃ ° slÃ ¶kkva meÃ ° vatni Vann er forbudt som slokkningsmiddel FÃ ¶rbud mot slÃ ¤ckning med vatten (e) Juomakelvotonta vettÃ ¤ Ekki drykkjarhÃ ¦ft Ikke drikkevann Ej dricksvatten 2. Varoitusmerkit - ViÃ ° vÃ ¶runarskilti - Fareskilt - Varningsskyltar (a) SyttyvÃ ¤Ã ¤ ainetta Eldfim efni Forsiktig, brannfare Brandfarliga Ã ¤mnen (b) RÃ ¤jÃ ¤htÃ ¤vÃ ¤Ã ¤ ainetta Sprengifim efni Forsiktig, eksplosjonsfare Explosiva Ã ¤mnen (c) MyrkyllistÃ ¤ ainetta Eiturefni Forsiktig, fare for forgiftning Giftiga Ã ¤mnen (d) SyÃ ¶vyttÃ ¤vÃ ¤Ã ¤ ainetta Ã tandi efni Forsiktig, fare for korrosjon eller etsing FrÃ ¤tande Ã ¤mnen (e) Radioaktiivista ainetta JÃ ³nandi geislun Forsiktig, ioniserende strÃ ¥ling Radioaktiva Ã ¤mnen (f) Riippuva taakka Krani aÃ ° vinnu Forsiktig, kran i arbeid HÃ ¤ngande last (g) Liikkuvia ajoneuvoja FlutningatÃ ¦ki Forsiktig, truckkjÃ ¸ring Arbetsfordon i rÃ ¶relse (h) Vaarallinen jÃ ¤nnite HÃ ¦ttuleg rafspenna Forsiktig, farlig spenning Farlig spÃ ¤nning (i) Yleinen varoitusmerkki HÃ ¦tta AlminnelÃ ­g advarsel, forsiktig, fare Varning (j) LasersÃ ¤teilyÃ ¤ Leysigeislar Forsiktig, laserstrÃ ¥ling LaserstrÃ ¥lning 3. KÃ ¤skymerkit - BoÃ °skilti - PÃ ¥budsskilt - PÃ ¥budsskyltar (a) Silmiensuojaimien kÃ ¤yttÃ ¶pakko NotiÃ ° augnhlÃ ­far PÃ ¥budt med Ã ¸yevern SkyddsglasÃ ¶gon (b) SuojakypÃ ¤rÃ ¤n kÃ ¤yttÃ ¶pakko NotiÃ ° Ã ryggishjÃ ¡lma PÃ ¥budt med vernehjelm SkyddshjÃ ¤lm (c) Kuulonsuojainten kÃ ¤yttÃ ¶pakko NotiÃ ° heyrnarhlÃ ­far PÃ ¥budt med hÃ ¸rselsvern HÃ ¶rselskydd (d) Hengityksensuojainten kÃ ¤yttÃ ¶pakko NotiÃ ° Ã ¶ndunargrÃ ­mur PÃ ¥budt med Ã ¥ndedrettsvern Andningsskydd (e) Suojajalkineiden kÃ ¤yttÃ ¶pakko NotiÃ ° Ã ¶ryggisskÃ ³ PÃ ¥budt med vernesko Skyddsskor (f) SuojakÃ ¤sineiden kÃ ¤yttÃ ¶pakko NotiÃ ° hlÃ ­fÃ °arhanska PÃ ¥budt med vernehansker Skyddshandskar 4. HÃ ¤tÃ ¤tilanteisiin tarkoitetut merkit - NeyÃ °arskilti - Redningsskilt - RÃ ¤ddningsskyltar (a) Ensiapu SkyndihjÃ ¡lp FÃ ¸rstehjelp FÃ ¶rsta hjÃ ¤lpen (c) tai eÃ °a eller eller (d) Poistumistie LeiÃ ° aÃ ° neyÃ °arÃ ºtgangi Retningsangivelse til nÃ ¸dutgang NÃ ¶dutgÃ ¥ng i denna riktning (e) Poistumistie (asetetaan uloskÃ ¤ynnin ylÃ ¤puolelle) NeyÃ °arÃ ºtgangur (setjist yfir neyÃ °arÃ ºtganginn) NÃ ¸dutgang (plasseres over utgÃ ¥ngen) NÃ ¶dutgÃ ¥ng (placeras ovanfÃ ¶r utgÃ ¥ngen). 2. 378 L 0610: Council Directive 78/610/EEC of 29 June 1978 on the approximation of the laws, regulations and administrative provisions of the Member States on the protection of health of workers exposed to vinyl chloride monomer (OJ No L 197, 22.7.1978, p. 12). 3. 380 L 1107: Council Directive 80/1107/EEC of 27 November 1980 on the protection of workers from the risks related to exposure to chemical, physical and biological agents at work (OJ No L 327, 3.12.1980, p. 8), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 209),  388 L 0642: Council Directive (88/642/EEC) of 16 December 1988 (OJ No L 356, 24.12.1988, p. 74). 4. 382 L 0605: Council Directive 82/605/EEC of 28 July 1982 on the protection of workers from the risks related to exposure to metallic lead and its ionic compounds at work (first individual Directive within the meaning of Article 8 of Directive 80/1107/EEC) (OJ No L 247, 23.8.1982, p. 12). 5. 383 L 0477: Council Directive 83/477/EEC of 19 September 1983 on the protection of workers from the risks related to exposure to asbestos at work (second individual Directive within the meaning of Article 8 of Directive 80/1107/EEC) (OJ No L 263, 24.9.1983, p. 25), as amended by:  391 L 0382: Council Directive 91/382/EEC of 25 June 1991 (OJ No L 206, 29.7.1991, p. 16). 6. 386 L 0188: Council Directive 86/188/EEC of 12 May 1986 on the protection of workers from the risks related to exposure to noise at work (OJ No L 137, 24.5.1986, p 28). 7. 388 L 0364: Council Directive 88/364/EEC of 9 June 1988 on the protection of workers by the banning of certain specified agents and/or certain work activities (fourth individual Directive within the meaning of Article 8 of Directive 80/1107/EEC) (OJ No L 179, 9.7.1988, p. 44). 8. 389 L 0391: Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work (OJ No L 183, 29.6.1989, p. 1), as corrected by OJ No L 275, 5.10.1990, p. 42. 9. 389 L 0654: Council Directive 89/654/EEC of 30 November 1989 concerning the minimum safety and health requirements for the workplace (first individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (OJ No L 393, 30.12.1989, p. 1). 10. 389 L 0655: Council Directive 89/655/EEC of 30 November 1989 concerning the minimum safety and health requirements for the use of work equipment by workers at work (second individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (OJ No L 393, 30.12.1989, p. 13). 11. 389 L 0656: Council Directive 89/656/EEC of 30 November 1989 on the minimum health and safety requirements for the use by workers of personal protective equipment at the workplace (third individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (OJ No L 393, 30.12.1989, p. 18). 12. 390 L 0269: Council Directive 90/269/EEC of 29 May 1990 on the minimum health and safety requirements for the manual handling of loads where there is a risk particularly of back injury to workers (fourth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (OJ No L 156, 21.6.1990, p. 9). 13. 390 L 0270: Council Directive 90/270/EEC of 29 May 1990 on the minimum safety and health requirements for work with display screen equipment (fifth individual Directive within the meaning of Article 16(1) of Directive 87/391/EEC) (OJ No L 156, 21.6.1990, p. 14). 14. 390 L 0394: Council Directive 90/394/EEC of 28 June 1990 on the protection of workers from the risks related to exposure to carcinogens at work (sixth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (OJ No L 196, 26.7.1990, p. 1). 15. 390 L 679: Council Directive 90/679/EEC of 26 November 1990 on the protection of workers from risks related to exposure to biological agents at work (seventh individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (OJ No L 374, 31.12.1990, p. 1). 16. 391 L 0383: Council Directive 91/383/EEC of 25 June 1991 supplementing the measures to encourage improvements in the safety and health at work of workers with a fixed-duration employment relationship or a temporary employment relationship (OJ No L 206, 29.7.1991, p. 19). Equal treatment for men and women 17. 375 L 0117: Council Directive 75/117/EEC of 10 February 1975 on the approximation of the laws of the Member States relating to the application of the principle of equal pay for men and women (OJ No L 45, 19.2.1975, p. 19). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Article 1, Article 119 of the Treaty shall be read as Article 69 of the EEA Agreement. 18. 376 L 0207: Council Directive 76/207/EEC of 9 February 1976 on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions (OJ No L 39, 14.2.1976, p. 40). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Switzerland and Liechtenstein shall put into effect the measures necessary for them to comply with the provisions of this Directive as from 1 January 1995. 19. 379 L 0007: Council Directive 79/7/EEC of 19 December 1978 on the progressive implementation of the principle of equal treatment for men and women in matters of social security (OJ No L 6, 10.1.1979, p. 24). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Austria shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1994. 20. 386 L 0378: Council Directive 86/378/EEC of 24 July 1986 on the implementation of the principle of equal treatment for men and women in occupational social security schemes (OJ No L 225, 12.8.1986, p. 40). 21. 386 L 0613: Council Directive 86/613/EEC of 11 December 1986 on the application of the principle of equal treatment between men and women engaged in an activity, including agriculture in a self-employed capacity, and on the protection of self-employed women during pregnancy and motherhood (OJ No L 359, 19.12.1986, p. 56). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Austria shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1994. Labour law 22. 375 L 0129: Council Directive 75/129/EEC of 17 February 1975 on the approximation of the laws of the Member States relating to collective redundancies (OJ No L 48, 22.2.1975, p. 29). 23. 377 L 0187: Council Directive 77/187/EEC of 14 February 1977 on the approximation of the laws of the Member States relating to the safeguarding of employees' rights in the event of transfers of undertakings, businesses or parts of businesses (OJ No L 61, 5.3.1977, p. 26). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Article 1(2), the territorial scope of the Treaty shall be read the territorial scope of the EEA Agreement. 24. 380 L 0987: Council Directive 80/987/EEC of 20 October 1980 on the approximation of the laws of the Member States relating to the protection of employees in the event of the insolvency of their employer (OJ No L 283, 28.10.1980, p. 23), as amended by:  387 L 0164: Council Directive 87/164/EEC of 2 March 1987 (OJ No L 66, 11.3.1987, p. 11). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added to section I of the Annex: F. AUSTRIA 1. Members of the authority of a body corporate, which is responsible for the statutory representation of that body. 2. Associates entitled to exercise dominant influence in the association, even if this influence is based on fiduciary disposition. G. LIECHTENSTEIN Partners or shareholders entitled to exercise dominant influence in a partnership or a company. H. ICELAND 1. Those members of the Board of Directors of a bankrupt company after the company's financial situation became considerably adverse. 2. Those having held 5% or thereover of the capital of a bankrupt limited company. 3. The general manager of a liquidated company or those others who, on account of their work with the company, had had a survey of the company's finances in such manner that it could not be concealed from them that a company's liquidation had been impending at the time the wages were being earned. 4. The spouse of a person in a situation specified in clauses 1 to 3 as well as his/her direct relative and direct relative's spouse. I. SWEDEN An employee, or the survivors of an employee, who on his own or together with his close relatives was the owner of an essential part of the employer's undertaking or business and had a considerable influence on its activities. This shall apply also when the employer is a legal person without an undertaking or business.; (b) The following shall be added to section II of the Annex: E. LIECHTENSTEIN Insured persons receiving benefits from the old-age insurance. F. SWITZERLAND Insured persons receiving benefits from the old-age insurance. ANNEX XIX CONSUMER PROTECTION List provided for in Article 72 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as:  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATIONS For the purposes of this Annex and notwithstanding the provisions of Protocol 1, the term Member State(s) contained in the acts referred to shall be understood to include, in addition to its meaning in the relevant EC acts, Austria, Finland, Iceland, Liechtenstein, Norway, Sweden and Switzerland. ACTS REFERRED TO 1. 379 L 0581: Council Directive 79/581/EEC of 19 June 1979 on consumer protection in the indication of the prices of foodstuffs (OJ No L 158, 26.6.1979, p. 19), as amended by:  388 L 0315: Council Directive 88/315/EEC of 7 June 1988 (OJ No L 142, 9.6.1988, p. 23). 2. 384 L 0450: Council Directive 84/450/EEC of 10 September 1984 relating to the approximation of the laws, regulations and administrative provisions of the Member States concerning misleading advertising (OJ No L 250, 19.9.1984, p. 17). 3. 385 L 0577: Council Directive 85/577/EEC of 20 December 1985 to protect the consumer in respect of contracts negotiated away from business premises (OJ No L 372, 31.12.1985, p. 31). 4. 387 L 0102: Council Directive 87/102/EEC of 22 December 1986 for the approximation of the laws, regulations and administrative provisions of the Member States concerning consumer credit (OJ No L 42, 12.2.1987, p. 48), as amended by:  390 L 0088: Council Directive 90/88/EEC of 22 February 1990 (OJ No L 61, 10.3.1990, p. 14). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: in Articles 1a(3)(a) and (5)(a), the date 1 March 1990 is replaced by the date 1 March 1992. 5. 387 L 0357: Council Directive 87/357/EEC of 25 June 1987 on the approximation of the laws of the Member States concerning products which, appearing to be other than they are, endanger the health or safety of consumers (OJ No L 192, 11.7.1987, p. 49). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: in Article 4(2), the reference to Decision 84/133/EEC shall be read as a reference to Decision 89/45/EEC. 6. 388 L 0314: Council Directive 88/314/EEC of 7 June 1988 on consumer protection in the indication of the prices of non-food products (OJ No L 142, 9.6.1988, p. 19). 7. 390 L 0314: Council Directive 90/314/EEC of 13 June 1990 on package travel, package holidays and package tours (OJ No L 158, 23.6.1990, p. 59). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts; 8. 388 X 0590: Commission Recommendation 88/590/EEC of 17 November 1988 concerning payment systems and in particular the relationship between cardholder and card issuer (OJ No L 317, 24.11.1988, p. 55). 9. 388 Y 0611(01): Council Resolution 88/C 153/01 of 7 June 1988 on consumer protection in the indication of the prices of foodstuffs and non-food products (OJ No C 153, 11.6.1988, p. 1). ANNEX XX ENVIRONMENT List provided for in Article 74 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATION For the purposes of this Annex and notwithstanding the provisions of Protocol 1, the term Member State(s) contained in the acts referred to shall be understood to include, in addition to its meaning in the relevant EC acts, Austria, Finland, Iceland, Liechtenstein, Norway, Sweden and Switzerland. ACTS REFERRED TO I. General 1. 385 L 0337: Council Directive 85/337/EEC of 27 June 1985 on the assessment of the effects of certain public and private projects on the environment (OJ No L 175, 5.7.1985, p. 40). 2. 390 L 0313: Council Directive 90/313/EEC of 7 June 1990 on freedom of access to information (OJ No L 158, 23.6.1990, p. 56). II. Water 3. 375 L 0440: Council Directive 75/440/EEC of 16 June 1975 concerning the quality required of surface water intended for the abstraction of drinking water in the Member States (OJ No L 194, 25.7.1975, p. 26), as amended by:  379 L 0869: Council Directive 79/869/EEC of 9 October 1979 (OJ No L 271, 29.10.1979, p. 44). 4. 376 L 0464: Council Directive 76/464/EEC of 4 May 1976 on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community (OJ L 129, 18.5.1976, p. 23). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995. 5. 379 L 0869: Council Directive 79/869/EEC of 9 October 1979 concerning the methods of measurement and frequencies of sampling and analysis of surface water intended for the abstraction of drinking water in the Member States (OJ L 271, 29.10,1979, p. 44), as amended by:  381 L 0855: Council Directive 81/855/EEC of 19 October 1981 (OJ No L 319, 7.11.1981, p. 16),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p, 219). 6. 380 L 0068: Council Directive 80/68/EEC of 17 December 1979 on the protection of groundwater against pollution caused by certain dangerous substances (OJ No L 20, 26.1.1980, p. 43). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: the provisions of Article 14 shall not apply. 7. 380 L 0778: Council Directive 80/778/EEC of 15 July 1980 relating to the quality of water intended for human consumption (OJ No L 229, 30.8.1980, p. 11), as amended by:  381 L 0858: Council Directive 81/858/EEC of 19 October 1981 (OJ No L 319, 7.11.1981, p. 19).  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, pp. 219, 397). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: the provisions of Article 20 shall not apply. 8. 382 L 0176: Council Directive 82/176/EEC of 22 March 1982 on limit values and quality objectives for mercury discharges by the chlor-alkali electrolysis industry (OJ No L 81, 27.3.1982, p. 29). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Iceland shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995. 9. 383 L 0513: Council Directive 83/513/EEC of 26 September 1983 on limit values and quality objectives for cadmium discharges (OJ No L 291, 24.10.1983, p. 1). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995. 10. 384 L 0156: Council Directive 84/156/EEC of 8 March 1984 on limit values and quality objectives for mercury discharges by sectors other than the chlor-alkali electrolysis industry (OJ No L 74, 17.3.1984, p. 49). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995. 11. 384 L 0491: Council Directive 84/491/EEC of 9 October 1984 on limit values and quality objectives for discharges of hexachlorocyclohexane (OJ No L 274, 17.10.1984, p. 11). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995. 12. 386 L 0280: Council Directive 86/280/EEC of 12 June 1986 on limit values and quality objectives for discharges of certain dangerous substances included in List I of the Annex to Directive 76/464/EEC (OJ No L 181, 4.7.1986, p. 16), as amended by:  388 L 0347: Council Directive 88/347/EEC of 16 June 1988 amending Annex II to Directive 86/280/EEC (OJ No L 158, 25.6.1988, p. 35),  390 L 0415: Council Directive 90/415/EEC of 27 July 1990 amending Annex II to Directive 86/280/EEC (OJ No L 219, 14.8.1990, p. 49). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995. 13. 391 L 0271: Council Directive 91/271/EEC of 21 May 1991 concerning urban waste water treatment (OJ No L 135, 30.5.1991, p. 40). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995. III. Air 14. 380 L 0779: Council Directive 80/779/EEC of 15 July 1980 on air quality limit values and guide values for sulphur dioxide and suspended particulates (OJ No L 229, 30.8.1980, p. 30), as amended by:  381 L 0857: Council Directive 81/857/EEC of 19 October 1981 (OJ No L 319, 7.11.1981, p. 18),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 219),  389 L 0427: Council Directive 89/427/EEC of 21 June 1989 (OJ No L 201, 14.7.1989, p. 53). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995. 15. 382 L 0884: Council Directive 82/884/EEC of 3 December 1982 on a limit value for lead in the air (OJ No L 378, 31.12.1982, p. 15). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995. 16. 384 L 0360: Council Directive 84/360/EEC of 28 June 1984 on the combating of air pollution from industrial plants (OJ No L 188, 16.7.1984, p. 20). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995. 17. 385 L 0203: Council Directive 85/203/EEC of 7 March 1985 on air-quality standards for nitrogen dioxide (OJ No L 87, 27.3.1985, p. 1), as amended by:  385 L 0580: Council Directive 85/580/EEC of 20 December 1985 (OJ No L 372, 31.12.1985, p. 36). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995. 18. 387 L 0217: Council Directive 87/217/EEC of 19 March 1987 on the prevention and reduction of environmental pollution by asbestos (OJ No L 85, 28.3.1987, p. 40). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 9 the Treaty shall read the EEA Agreement; (b) Iceland shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995. 19. 388 L 0609: Council Directive 88/609/EEC of 24 November 1988 on the limitation of emissions of certain pollutants into the air from large combustion plants (OJ No L 336, 7.12.1988, p. 1). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) Article 3(5) shall be replaced by the following: 5 (a) If a substantial and unexpected change in energy demand or in the availability of certain fuels or certain generating installations creates serious technical difficulties for the implementation by a Contracting Party of the emission ceilings, such a Contracting Party may request a modification of the emission ceilings and/or dates set out in Annexes I and II. The procedure set out in (b) shall apply. (b) The Contracting Party shall immediately inform the other Contracting Parties through the EEA Joint Committee of such action and give reasons for its decision. If a Contracting Party so requires, consultations on the appropriateness of the measures taken shall take place in the EEA Joint Committee. Part VII of the Agreement shall apply.; (b) the following shall be added to the table for ceilings and reduction targets in Annex I: 0 1 2 3 4 5 6 7 8 9 Austria 171 102 68 51 -40 -60 -70 -40 -60 -70 Finland 90 54 36 27 -40 -60 -70 -40 -60 -70 Sweden 112 67 45 34 -40 -60 -70 -40 -60 -70 Switzerland 28 14 14 14 -50 -50 -50 -50 -50 -50 ; (c) the following is added to the table for ceilings and reduction targets in Annex II: 0 1 2 3 4 5 6 Austria 81 65 48 -20 -40 -20 -40 Finland 19 15 11 -20 -40 -20 -40 Sweden 31 25 19 -20 -40 -20 -40 Switzerland 9 8 5 -10 -40 -10 -40 ; (d) at the time of entry into force of the Agreement, Iceland, Liechtenstein and Norway do not have any large combustion plants as defined in Article 1. These States will comply with the Directive if and when they acquire such plants. 20. 389 L 0369: Council Directive 89/369/EEC of 8 June 1989 on the prevention of air pollution from new municipal waste-incineration plants (OJ No L 163, 14.6.1989, p. 32). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Iceland shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995. 21. 389 L 0429: Council Directive 89/429/EEC of 21 June 1989 on the reduction of air pollution from existing municipal waste-incineration plants (OJ No L 203, 15.7.1989, p. 50). IV. Chemicals, industrial risk and biotechnology 22. 376 L 0403: Council Directive 76/403/EEC of 6 April 1976 on the disposal of polychlorinated biphenyls and polychlorinated terphenyls (OJ No L 108, 26.4.1976, p. 41). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: The EFTA States shall put into effect the measures necessary for them to comply with the provisions of this Directive as from 1 January 1995, subject to a review before that date. 23. 382 L 0501: Council Directive 82/501/EEC of 24 June 1982 on the major accident hazards of certain industrial activities (OJ No L 230, 5.8.1982, p. 1), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 219),  387 L 0216: Council Directive 87/216/EEC of 19 March 1987 (OJ No L 85, 28.3.1987, p. 36),  388 L 0610: Council Directive 88/610/EEC of 24 November 1988 (OJ No L 336, 7.12.1988, p. 14). 24. 390 L 0219: Council Directive 90/219/EEC of 23 April 1990 on the contained use of genetically modified micro-organisms (OJ No L 117, 8.5.1990, p. 1). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Austria, Finland, Iceland, Liechtenstein, Norway and Sweden shall put into effect the measures necessary for them to comply with the provisions of this Directive as from 1 January 1995. 25. 390 L 0220: Council Directive 90/220/EEC of 23 April 1990 on the deliberate release into the environment of genetically modified organisms (OJ No L 117, 8.5.1990, p. 15). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Austria, Finland, Iceland, Liechtenstein, Norway and Sweden shall put into effect the measures necessary for them to comply with the provisions of this Directive as from 1 January 1995; (b) Article 16 shall be replaced by the following: 1. Where a Contracting Party has justifiable reasons to consider that a product which has been properly notified and has received written consent under this Directive constitutes a risk to human health or the environment, it may restrict or prohibit the use and/or sale of that product on its territory. It shall immediately inform the other Contracting Parties through the EEA Joint Committee of such action and give reasons for its decision. 2. If a Contracting Party so requires, consultations on the appropriateness of the measures taken shall take place in the EEA Joint Committee. Part VII of the Agreement shall apply.; (c) The Contracting Parties agree that the Directive only covers aspects relating to the potential risks to humans, plants, animals and the environment. The EFTA States therefore reserve the right to apply their national legislation in this area in relation to other concerns than health and environment, in so far as it is compatible with this Agreement. V. Waste 26. 375 L 0439: Council Directive 75/439/EEC of 16 June 1975 on the disposal of waste oils (OJ No L 194, 25.7.1975, p. 23), as amended by:  387 L 0101: Council Directive 87/101/EEC of 22 December 1986 (OJ No L 42, 12.2.1987, p. 43). 27. 375 L 0442: Council Directive 75/442/EEC of 15 July 1975 on waste (OJ No L 194, 25.7.1975, p. 39), as amended by:  391 L 0156: Council Directive 91/156/EEC of 18 March 1991 (OJ No L 78, 26.3,1991, p. 32). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: Norway shall put into effect the measures necessary for it to comply with the provisions of this Directive as from 1 January 1995, subject to a review before that date. 28. 378 L 0176: Council Directive 78/176/EEC of 20 February 1978 on waste from the titanium-dioxide industry (OJ No L 54, 25.2.1978, p. 19), as amended by:  382 L 0883: Council Directive 82/883/EEC of 3 December 1982 on procedures for the surveillance and monitoring of environments concerned by waste from the titanium-dioxide industry (OJ No L 378, 31.12.1982, p. 1),  383 L 0029: Council Directive 83/29/EEC of 24 January 1983 (OJ No L 32, 3.2.1983, p. 28). 29. 378 L 0319: Council Directive 78/319/EEC of 20 March 1978 on toxic and dangerous waste (OJ No L 84, 31.3.1978, p. 43), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 111),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, pp. 219, 397). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: the EFTA States shall put into effect the measures necessary for them to comply with the provisions of this Directive as from 1 January 1995, subject to a review before that date. 30. 382 L 0883: Council Directive 82/883/EEC of 3 December 1982 on procedures for the surveillance and monitoring of environments concerned by waste from the titanium-dioxide industry (OJ No L 378, 31.12.1982, p. 1), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession to the European Communities of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 219). 31. 384 L 0631: Council Directive 84/631/EEC of 6 December 1984 on the supervision and control within the European Community of the transfrontier shipment of hazardous waste (OJ No L 326, 13.12.1984, p. 31), as amended by:  385 L 0469: Commission Directive 85/469/EEC of 22 July 1985 (OJ No L 272, 12.10.1985, p. 1),  386 L 0121: Council Directive 86/121/EEC of 8 April 1986 (OJ No L 100, 16.4.1986, p. 20),  386 L 0279: Council Directive 86/279/EEC of 12 June 1986 (OJ No L 181, 4.7.1986, p. 13). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptations: (a) the following shall be added to box 36 of Annex I: Ã SLENSKA duft duftkennt fast lÃ ºmkennt seigfljÃ ³tandi punnfljÃ ³dtandi vÃ ¶kvi loftkennt NORSK pulverformet stÃ ¸rvformet fast pastaformet viskÃ ¸st slamformet flytende gassformet SUOMEKSI jauhemaincn pÃ ¶lymÃ ¤inen kiinteÃ ¤ tahnamainen siirappimainen lietemÃ ¤inen nestemÃ ¤inen kaasumainen SVENSKA pulverformigt stoft fast pastÃ ¶st viskÃ ¶st slamformigt flytande gasformigt ; (b) the following new entries shall be added to the last sentence of provision 6 of Annex III: AU for Austria, SF for Finland, IS for Iceland, LI for Liechtenstein, NO for Norway, SE for Sweden and CH for Switzerland.; (c) the EFTA States shall put into effect the measures necessary for them to comply with the provisions of this Directive as from 1 January 1995, subject to a review before that date. 32. 386 L 0278: Council Directive 86/278/EEC of 12 June 1986 on the protection of the environment, and in particular of the soil, when sewage sludge is used in agriculture (OJ No L 181, 4.7.1986, p. 6). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 33. 375 X 0436: Council Recommendation 75/436/Euratom, ECSC, EEC of 3 March 1975 regarding cost allocation by public authorities on environmental matters (OJ No L 194, 25.7.1975, p. 1). 34. 379 X 0003: Council Recommendation 79/3/EEC of 19 December 1978 to the Member States regarding methods of evaluating the cost of pollution control to industry (OJ No L 5, 9.1.1979, p. 28). 35. 380 Y 0830(01): Council Resolution of 15 July 1980 on transboundary air pollution by sulphur dioxide and suspended particulates (OJ No C 222, 30.8.1980, p. 1). 36. 389 Y 1026(01): Council Resolution (89/C 273/01) of 16 October 1989 on guidelines to reduce technological and natural hazards (OJ No C 273, 26.10.1989, p. 1). 37. 390 Y 0518(01): Council Resolution (90/C 122/02) of 7 May 1990 on waste policy (OJ No C 122, 18.5.1990, p. 2). 38. SEC (89) 934 final: Communication from the Commission to the Council and to Parliament of 18 September 1989. A Community strategy for waste management. ANNEX XXI STATISTICS List provided for in Article 76 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATIONS 1. For the purposes of this Annex and notwithstanding the provisions of Protocol 1, the term Member State(s) contained in the acts referred to shall be understood to include, in addition to its meaning in the relevant EC acts, Austria, Finland, Iceland, Liechtenstein, Norway, Sweden and Switzerland. 2. References to the Nomenclature of Industries in the European Communities (NICE), and to Nomenclature of Economic Activities in the European Communities (NACE) shall, except where otherwise provided, be read as references to Nomenclature of Economic Activities in the European Communities (NACE Rev.1), as defined by the Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Communities, and as adapted for this Agreement. The referred code numbers shall be read as the corresponding converted code numbers in NACE Rev.1. 3. Provisions laying down by whom the costs for carrying out surveys and the like shall be borne are not relevant for the purposes of this Agreement. ACTS REFERRED TO Industrial statistics 1. 364 L 0475: Council Directive 64/475/EEC of 30 July 1964 concerning coordinated annual surveys of investment in industry (OJ No 131, 13.8.1964, p. 2193/64), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, pp. 121 and 159),  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 112),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 231). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the Annex is not relevant; (b) for Liechtenstein, the data required by this Directive shall be included in the data for Switzerland; (c) the EFTA States shall, respectively, carry out their first survey required by this Directive not later than in 1995; (d) Finland, Iceland, Liechtenstein, Norway, Sweden and Switzerland shall provide the data required by this Directive at least down to the 3-digit level and, if possible, down to the 4-digit level of NACE Rev. 1; (e) Austria, Finland, Iceland, Norway, Sweden and Switzerland shall, for the undertakings being classified by Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Communities under the code number 27.10 and taking due consideration of statistical confidentiality as defined by Council Regulation (Euratom/EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, as adapted for this Agreement, provide through the competent national statistical authorities the information equivalent to that requested in questionnaires 2.60 and 2:61 in the Annex to the Commission Decision 3302/81/ECSC of 18 November 1981 on the information to be furnished by steel undertakings about their investment (OJ No L 333, 20.11.1981, p. 35). 2. 372 L 0211: Council Directive 72/211/EEC of 30 May 1972 concerning coordinated statistics on the business cycle in industry and small craft industries (OJ No L 128, 3.6.1972, p. 28), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 112),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 231). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 3, first paragraph, point 5, the text specifying the number of manual workers shall be deleted; (b) Iceland and Liechtenstein are exempted from collecting the data required by this Directive; (c) Switzerland shall collect the data required by this Directive from, at the latest, 1997 onwards. However, the data shall already be provided on a quarterly basis from 1995 onwards; (d) Finland shall collect the data required by this Directive from, at the latest, 1997 onwards. However, monthly data on the industrial production index shall be provided from, at the latest, 1995 onwards; (e) Austria, Norway and Sweden shall collect the data required by this Directive from, at the latest, 1995 onwards. 3. 372 L 0221: Council Directive 72/221/EEC of 6 June 1972 concerning coordinated annual inquiry into industrial activity (OJ No L 133, 10.6.1972, p. 57), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 112),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 231). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 3, the reference to NACE shall be read as NACE, 1970 edition; (b) for Liechtenstein, the data required by this Directive shall be included in the data for Switzerland; (c) the EFTA States shall collect the data required by this Directive from, at the latest, 1995 onwards; (d) Finland, Iceland, Liechtenstein, Norway, Sweden and Switzerland shall collect and provide the data required in Articles 2 and 5 of this Directive at least down to the 3-digit level of NACE Rev. 1; (e) Switzerland and Liechtenstein are exempted from providing the data on the economic activity unit and the local unit for all variables except those on turnover and employment; (f) the EFTA States are exempted from providing data on the variables corresponding to the code numbers 1.21, 1.21.1, 1.22 and 1.22.1 of the Annex. 4. 378 L 0166: Council Directive 78/166/EEC of 13 February 1978 concerning coordinated statistics on the business cycle in building and civil engineering (OJ No L 52, 23.1.1978, p. 17), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 113),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 231). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 2, second paragraph, the reference to Part I of NACE shall be read Part I of NACE, 1970 edition. In the third paragraph, the reference to NACE shall read NACE Rev. 1; (b) in Article 3(a), the data is to be provided at least quarterly; (c) in Article 4(1), the text month or is deleted; (d) Iceland and Liechtenstein are exempted from providing the data required by this Directive; (e) Austria, Finland, Norway, Sweden and Switzerland shall collect the data required by this Directive from, at the latest, 1995 onwards. Transport statistics 5. 378 L 0546: Council Directive 78/546/EEC of 12 June 1978 on statistical returns in respect of carriage of goods by road, as part of regional statistics (OJ No L 168, 26.6.1978, p. 29), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 29),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 163),  389 L 0462: Council Directive 89/462/EEC of 18 July 1989 (OJ No L 226, 3.8.1989, p. 8). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) for Liechtenstein, the data required by this Directive shall be included in the data for Switzerland; (b) in Annex II, the following is added after the entries for the United Kingdom: Austria Burgenland KÃ ¤rnten NiederÃ ¶sterreich OberÃ ¶sterreich Salzburg Steiermark Tirol Vorarlberg Wien Finland Suomi/Finland Iceland Island Norway Norge/Noreg Sweden Sverige Switzerland and Liechtenstein Schweiz/Suisse/Svizzera and Liechtenstein; (c) Annex III is replaced by the following: LIST OF COUNTRIES Belgium Denmark France Germany Greece Ireland Italy Luxembourg Netherlands Portugal Spain United Kingdom Austria Finland Iceland Norway Sweden Switzerland and Liechtenstein Bulgaria Czechoslovakia Hungary Poland Romania Turkey Soviet Union Yugoslavia Other European countries North African countries Near and Middle Eastern countries Other countries; (d) in Tables B, C2, and C4 of Annex IV, the term Member States shall read EEA States; (e) in Tables C1, C2, C3, C5 and C6 of Annex IV, the term EUR is replaced by EEA; (f) in Table C2 of the Annex IV, the last country number under Received from and Dispatched to shall be 18; (g) Austria, Finland, Liechtenstein, Norway, Sweden and Switzerland shall compile the data required by this Directive from, at the latest, 1995 onwards. Iceland shall compile the data from, at the latest, 1998 onwards; (h) until 1997, Switzerland shall be allowed to send the quarterly data on national transport (including transport to and from Liechtenstein) required by this Directive as part of the annual data; (i) Iceland shall compile the data on national transport required by this Directive at least every third year. 6. 380 L 1119: Council Directive 80/1119/EEC of 17 November 1980 on statistical returns in respect of carriage of goods by inland waterways (OJ No L 339, 15.12.1980, p. 30), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 163). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Annex II, the following is added after the entries for the United Kingdom: Austria Burgenland KÃ ¤rnten NiederÃ ¶sterreich OberÃ ¶sterreich Salzburg Steiermark Tirol Vorarlberg Wien Finland Suomi/Finland Iceland Island Norway Norge/Noreg Sweden Sverige Switzerland and Liechtenstein Schweiz/Suisse/Svizzera and Liechtenstein; (b) Annex III is amended as follows: The following is inserted between the heading LIST OF ... and part I of the table: A. EEA States; Part II-VII is replaced by the following: II. EFTA States 13. Austria 14. Finland 15. Iceland 16. Norway 17. Sweden 18. Switzerland and Liechtenstein B. Non-EEA countries III. Non-EEA European countries 19. USSR 20. Poland 21. Czechoslovakia 22. Hungary 23. Romania 24. Bulgaria 25. Yugoslavia 26. Turkey 27. Other non-EEA European countries IV. 28. United States of America V. 29. Other countries; (c) in Annex IV, Tables 1(A) and 1(B), the term EEC share shall read EEA share; (d) in Annex IV, Tables 7(A), 7(B), 8(A) and 8(B), the positions of the columns headed State trading countries and Other countries are interchanged; the heading Other countries is replaced by EFTA countries; the heading State trading countries is replaced by Other countries; (e) in Annex IV, Tables 10(A) and 10(B), the list of countries under the heading Nationality of vessel is replaced by the list of countries and groups of countries of amended Annex III. The term EEC share shall be read as EEA share; (f) the EFTA States shall carry out the surveys required by this Directive from, at the latest, 1995 onwards. 7. 380 L 1177: Council Directive 80/1177/EEC of 4 December 1980 on statistical returns in respect of carriage of goods by rail, as part of regional statistics (OJ No L 350, 23.12.1980, p. 23), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 164). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the following is added to Article 1(2)(a): Ã BB: Ã sterreichische Bundesbahnen VR: Valtionrautatiet/StatsjÃ ¤rnvÃ ¤garna NSB: Norges Statsbaner SJ: Statens JÃ ¤rnvÃ ¤gar SBB/CFF/FFS : Schweizerische Bundesbahnen/Chemins de fer fÃ ©dÃ ©raux/Ferrovie federate svizzere BLS: Bern-Lotschberg-Simplon; (b) in Annex II, the following is added after the entries for the United Kingdom: Austria Ã sterreich Finland Suomi/Finland Norway Norge/Noreg Sweden Sverige Switzerland Schweiz/Suisse/Svizzera; (c) Annex III is amended as follows: The following is inserted between the heading LIST OF ... and part I of the table: A. EEA States; Part II is replaced by the following: II. EFTA States 13. Austria 14. Finland 15. Norway 16. Sweden 17. Switzerland B. Non-EEA countries 18. USSR 19. Poland 20. Czechoslovakia 21. Hungary 22. Romania 23. Bulgaria 24. Yugoslavia 25. Turkey 26. Near and Middle Eastern countries 27. Other countries; (d) the EFTA States shall collect the data required by this Directive from, at the latest, 1995 onwards. Foreign and Community internal trade statistics 8. 375 R 1736: Regulation (EEC) No 1736/75 of the Council of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States (OJ No L 183, 14.7.1975, p. 3), as amended by:  377 R 2845: Council Regulation (EEC) No 2845/77 of 19 December 1977 (OJ No L 329, 22.12.1977, p. 3),  384 R 3396: Commission Regulation (EEC) No 3396/84 of 3 December 1984 (OJ No L 314, 4.12.1984, p. 10),  387 R 3367: Council Regulation (EEC) No 3367/87 of 9 November 1987 on the application of the Combined Nomenclature to the statistics of trade between Member States and amending Regulation (EEC) No 1736/75 on the external trade statistics of the Community and statistics of trade between its Member States (OJ No L 321, 11.11.1987, p. 3),  387 R 3678: Commission Regulation (EEC) No 3678/87 of 9 December 1987 on statistical procedures in respect of the Community's external trade (OJ No L 346, 10.12.1987, p. 12),  388 R 0455: Commission Regulation (EEC) No 455/88 of 18 February 1988 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States (OJ No L 46, 19.2.1988, p. 19),  388 R 1629: Council Regulation (EEC) No 1629/88 of 27 May 1988 (OJ No L 147, 14.6.1988, P.1),  391 R 0091: Commission Regulation (EEC) No 91/91 of 15 January 1991 (OJ No L 11, 16.1.1991, p. 5). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 2(2)(a) and (b) shall read: (a) goods entering or leaving the customs warehouses with the exception of the customs warehouses listed in Annex A; (b) goods entering or leaving the free zones listed in Annex A.; (b) Article 3 is replaced by the following: 1. The statistical territory of the EEA shall, in principle, comprise the customs territories of the Contracting Parties. The Contracting Parties shall define their statistical territories accordingly. 2. The statistical territory of the Community shall comprise the customs territory of the Community as defined in Council Regulation (EEC) No 2151/84 of 23 July 1984 on the definition of the customs territory of the Community as last amended by Regulation (EEC) No 4151/88. 3. For the EFTA States the statistical territory shall comprise the customs territory. However, for Norway, the Svalbard Archipelago and the Jan Mayen Island shall be included in the statistical territory. Switzerland and Liechtenstein together form one single statistical territory.; (c) the classification referred to in Article 5(1) and (3) shall be made at least down to the first six digits; (d) in Article 7(1), the introductory phrase is replaced by the following: Without prejudice to Article 5(1) and (2) of Regulation (EEC) No 2658/87, the following should be indicated in the statistical information medium of each CN subheading, at least down to the first six digits.; (e) the following new paragraph is added to Article 9: 3. For the EFTA States, country of origin  shall be taken to mean the country in which the goods originated within the meaning of the respective national rules of origin.; (f) Article 17(1): The reference to Council Regulation (EEC) No 803/68 of ... as last amended by Regulation (EEC) No 1028/75 shall read Council Regulation (EEC) No 1224/80 of 28 May 1980 concerning the valuation of goods for customs purposes (OJ No L 134, 31.5.1980, p. 1); (g) Article 34 is replaced by the following: The data referred to in Article 22(1) shall be compiled for each CN subheading according to the current version of the first six digits of the Combined Nomenclature.; (h) Annex C is amended as follows: the following line is inserted between EUROPE and Community: European Economic Area; the following is inserted between the entry 022 Ceuta and and the heading Other European countries and territories: EFTA countries 024 Iceland 028 Norway Including Svalbard Archipelago and Jan Mayen Island 030 Sweden 032 Finland Including Ã land Islands 036 Switzerland Including Liechtenstein, the German territory of BÃ ¼singen and the Italian parish of Campione d'Italia 038 Austria Excluding the territories of Jungholz and Mittelberg; the entries 024, 025, 028, 030, 032, 036 and 038 after Other European countries.. are replaced by 041 Faroe Islands; (i) the EFTA States shall collect the data required by this Regulation from, at the latest, 1995 onwards. 9. 377 R 0546: Commission Regulation (EEC) No 546/77 of 16 March 1977 on statistical procedures in respect of the Community's external trade (OJ No L 70, 17.3.1977, p. 13), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 112),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 230),  387 R 3678: Commission Regulation (EEC) No 3678/87 of 9 December 1987 on statistical procedures in respect of the Community's external trade (OJ No L 346, 10.12.1987, p, 12). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the following is added to Article 1: Austria:  Aktiver Veredelungsverkehr; Finland:  Vientietumenettely/ExportfÃ ¶rmÃ ¥nsfÃ ¶rfarandet; Iceland:  Vinnsla innanlands fyrir erlendan aoila; Norway:  Foredling innenlands (aktiv); Sweden:  Industrirestitution; Switzerland:  Aktiver Eigen-/Lohn-veredelungsverkehr  Traffic de perfectionnement actif Ã facon/commercial  Regime economico di perfezionamento activo a cottimo; (b) the following is added to Article 2: Austria:  Passiver Veredelungsverkehr; Finland:  Tullinalennusmenettely/TullnedsÃ ¤ttningsfÃ ¶rfarandet; Iceland:  Vinnsla erlendis fyrir innlendan aoila; Norway:  Foredling utenlands (passiv); Sweden:  Ã terinfÃ ¶rsel efter annan bearbetning Ã ¤n reparation; Switzerland:  Passiver Eigen-/Lohn-veredelungsverkehr  Traffic de perfectionnement passif Ã facon/commercial  Regime economico di perfezionamento passivo a cottimo. 10. 379 R 0518: Commission Regulation (EEC) No 518/79 of 19 March 1979 for recording exports of complete industrial plant in the external trade statistics of the Community and statistics of trade between Member States (OJ No L 69, 20.3.1979, p. 10), as amended by:  387 R 3521: Commission Regulation (EEC) No 3521/87 of 24 November 1987 (OJ No L 335, 25.11.1987, p. 8). 11. 380 R 3345: Commission Regulation (EEC) No 3345/80 of 23 December 1980 on the recording of the country of consignment in the external trade statistics of the Community and statistics of trade between Member States (OJ No L 351, 24.12.1980, p. 12). 12. 383 R 0200: Council Regulation (EEC) No 200/83 of 24 January 1983 on the adaptation of the external trade statistics of the Community to the Directives concerning the harmonization of procedures for the export of goods and for the release of goods for free circulation (OJ No L 26, 28.1.1983, p. 1). 13. 387 R 3367: Council Regulation (EEC) No 3367/87 of 9 November 1987 on the application of the Combined Nomenclature to the statistics of trade between Member States and amending Regulation (EEC) No 1736/75 on the external trade statistics of the Community and statistics of trade between its Member States (OJ No L 321, 11.11.1987, p. 3). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the Combined Nomenclature (CN) shall be applied, at least down to the first six digits; (b) in Article 1(2), the last sentence is not applicable. 14. 387 R 3522: Commission Regulation (EEC) No 3522/87 of 24 November 1987 on the recording of the mode of transport in the statistics of trade between Member States (OJ No L 335, 25.11.1987, p. 10). 15. 387 R 3678: Commission Regulation (EEC) No 3678/87 of 9 December 1987 on statistical procedures in respect of the Community's external trade (OJ No L 346, 10.12.1987, p. 12). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: Article 3 is not applicable. 16. 388 R 0455: Commission Regulation (EEC) No 455/88 of 18 February 1988 on the statistical threshold in the external trade statistics of the Community and statistics of trade between Member States (OJ No L 46, 19.2.1988, p. 19). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: the following is added to Article 2: for Austria: AS 11 500 for Finland: FMk 4 000 for Iceland: IKr 60 000 for Norway: NKr 6 300 for Sweden: SKr 6 000 for Switzerland: SFrs 1 000 . Statistical confidentiality 17. 390 R 1588: Council Regulation (EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (OJ No L 151, 15.6.1990, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the following new paragraph is added to Article 2: 11. Staff of the Office of the EFTA Statistical Adviser: staff of the EFTA Secretariat working on the premises of the SOEC; (b) in the second sentence of Article 5(1), the term SOEC is replaced by SOEC and of the Office of the EFTA Statistical Adviser; (c) the following new subparagraph is added to Article 5(2): Confidential statistical data transmitted to the SOEC through the Office of the EFTA Statistical Adviser shall be accessible also to the staff of this Office.; (d) in Article 6, the term SOEC shall, for these purposes, be read as to include the Office of the EFTA Statistical Adviser. Demographical and social statistics 18. 376 R 0311: Council Regulation (EEC) No 311/76 of 9 February 1976 on the compilation of statistics on foreign workers (OJ No L 39, 14.2.1976, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Finland, Iceland, Liechtenstein, Norway, Sweden and Switzerland shall not be bound by the regional breakdown of the data required in Article 1; (b) the EFTA States shall collect the data required by this Regulation from, at the latest, 1995 onwards. National accounts - GDP 19. 389 L 0130: Council Directive 89/130/EEC, Euratom of 13 February 1989 on the harmonization of gross national product at market prices (OJ No L 49, 21.2.1989, p. 26). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Liechtenstein is exempted from providing the data required by this Directive; (b) Austria, Finland, Iceland, Norway, Sweden and Switzerland shall provide the data required by this Directive from, at the latest, 1995 onwards. Nomenclatures 20. 390 R 3037: Council Regulation (EEC) No 3037/90 of 9 October 1990 on the statistical classification of economic activities in the European Communities (OJ No L 293, 24.10.1990, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: Austria, Iceland, Liechtenstein, Norway, Sweden and Switzerland shall use NACE Rev.1 or a national classification derived therefrom pursuant to Article 3 from, at the latest, 1995 onwards. Finland shall comply with this Regulation from, at the latest, 1997 onwards. Agricultural statistics 21. 372 L 0280: Council Directive 72/280/EEC of 31 July 1972 on the statistical surveys to be made by Member States on milk and milk products (OJ No L 179, 7.8.1972, p. 2), as amended by:  373 L 0358: Council Directive 73/358/EEC of 19 November 1973 (OJ No L 326, 27.11.1973, p. 17),  378 L 0320: Council Directive 78/320/EEC of 30 March 1978 (OJ L 84, 31.3.1978, p. 49),  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, pp. 67, 88),  386 L 0081: Council Directive 86/81/EEC of 25 February 1986 (OJ No L 77, 22.3.1986, p. 29). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 1(2) is not applicable; (b) in Article 4(3)(a) the territorial division therein referred is supplemented by the following entries: Austria: BundeslÃ ¤nder Finland:  Iceland:  Norway:  Sweden:  Switzerland ; (c) Austria, Finland, Iceland, Norway, Sweden and Switzerland shall collect the data required by this Directive from, at the latest, 1995 onwards; (d) Liechtenstein is exempted from supplying the statistical data required by this Directive; (e) Finland, Iceland, Norway, Sweden and Switzerland are exempted from supplying the weekly data required in Article 4(1) of this Directive; (f) Finland, Iceland, Norway, Sweden and Switzerland are exempted form supplying data on home consumption of milk. 22. 372 D 0356: Commission Decision 72/356/EEC of 18 October 1972 laying down implementing provisions for the statistical surveys on milk and milk products (OJ No L 246, 30.10.1972, p. 1), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 88),  386 D 0180: Commission Decision 86/180/EEC of 19 March 1986 (OJ No L 138, 24.5.1986, p. 49). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Annex II, Table 4, footnote 1, the territorial division referred therein is supplemented by the following entries: Austria: BundeslÃ ¤nder Finland: One region only Iceland: One region only Norway: One region only Sweden: One region only Switzerland: One region only; (b) in Annex II, Table 5, part B, the following new footnote is added to item l(a) Home consumption: (1) Not required for Finland, Iceland, Norway, Sweden and Switzerland; the other two footnotes are renumbered accordingly. 23. 388 R 0571: Council Regulation (EEC) No 571/88 of 29 February 1988 on the organization of Community surveys on the structure of agricultural holdings between 1988 and 1997 (OJ No L 56, 2.3.1988, p. 1), as amended by:  389 R 0807: Council Regulation (EEC) No 807/89 of 20 March 1989 (OJ No L 86, 31.3.1989, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 4, the text beginning with and insofar as they are important locally ... until the end of the Article is not applicable; (b) in Article 6(2), the text standard gross margin (SGM), within the meaning of Decision 85/377/EEC is replaced by: standard gross margin (SGM), within the meaning of Decision 85/377/EEC, or to the value of the total agricultural production; (c) in Article 8(2), the reference to Decision 83/461/EEC, as amended by Decisions 85/622/EEC and 85/643/EEC is replaced by a reference to Decision 89/651/EEC. A new footnote is added at the bottom of the page: OJ No L 391, 30.12.1989, p. 1; (d) Articles 10, 12 and 13, and Annex II are not relevant; (e) in Annex I, appropriate footnotes are added marking the following variables as optional for the indicated countries: B.02: Optional for Iceland. B.03: Optional for Finland, Iceland and Sweden. B.04: Optional for Austria, Finland and Switzerland. C03: Optional for Iceland. C.04: Optional for Austria, Finland, Iceland, Norway and Sweden. E: Optional for Austria, Finland, Iceland, Norway, Sweden and Switzerland, G.05: Optional for Finland. I.01: Optional for Norway. I.01(a): Optional for Norway. I.01(b): Optional for Norway. I.01(c): Optional for Norway. I.01(d): Optional for Norway. I.02: Optional for Norway. I.03: Optional for Austria, Finland and Sweden. I.03(a): Optional for Austria, Finland and Sweden. J.03: Breakdown on the two sexes optional for Iceland. J.04: Breakdown on the two sexes optional for Iceland. J.09(a): Optional for Finland. J.09(b): Optional for Finland. J.11: Breakdown on piglets, breeding sows and other pigs optional for Iceland. J.12: Breakdown on piglets, breeding sows and other pigs optional for Iceland. J.13: Breakdown on piglets, breeding sows and other pigs optional for Iceland. J.17: Optional for Austria and Switzerland. K: Optional for Iceland and Sweden. K.02: Optional for Austria. L: Finland, Iceland and Sweden are allowed to provide the variables of the table on a higher aggregation level. L.10: Optional for Austria; (f) for Liechtenstein, the data required by this Regulation shall be included in the data for Switzerland; (g) Finland, Iceland, Liechtenstein, Norway, Sweden and Switzerland shall not be bound by the geographical breakdown of the data required in Articles 4, 8 and Annex I of this Regulation. However, these States shall ensure that sample sizes are such that the breakdown of the data other than regional is obtained on a representative basis; (h) Finland, Iceland, Liechtenstein, Norway, Sweden and Switzerland shall not be bound by the typology referred to in Articles 6, 7, 8, 9 and Annex I of this Regulation. However, these States shall transmit the necessary additional information allowing the reclassification according to this typology; (i) the EFTA States are exempted from the obligation to carry out the survey referred to in Article 3(c); (j) the EFTA States shall collect the data required by this Regulation from, at the latest, 1995 onwards. 24. 390 R 0837: Council Regulation (EEC) No 837/90 of 26 March 1990 concerning statistical information to be supplied by the Member States on cereals production (OJ No L 88, 3.4.1990, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 8(4), the text twice a year is deleted; (b) in Annex III, the following is added after the entry for the United Kingdom: Austria: BundeslÃ ¤nder Finland:  Iceland:  Norway:  Sweden:  Switzerland: ; (c) Liechtenstein is exempted from supplying the data required by this Regulation; (d) Austria, Finland, Iceland, Norway, Sweden and Switzerland shall provide the data required by this Regulation from, at the latest, 1995 onwards. Fishery statistics 25. 391 R 1382: Council Regulation (EEC) No 1382/91 of 21 May 1991 on the submission of data on the landings of fishery products in Member States (OJ No L 133, 28.5.1991, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Annex 3, the layout of the table is changed according to the following: EC EFTA (*) Quantity Price Quantity Price For human consumption: Cods (CDZ) fresh whole (b) the EFTA States shall provide the data required by this Regulation from, at the latest, 1995 onwards. The report referred to in Article 5(1) and, in case of the need, the request for exclusions of small ports referred to in Article 5(6), first subparagraph, shall be made in the course of the year 1995. Energy statistics 26. 390 L 0377: Council Directive 90/377/EEC of 29 June 1990 concerning a Community procedure to improve the transparency of gas and electricity prices charged to industrial end-users (OJ No L 185, 17.7.1990, p. 16). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the following is added to Article 2(1) and (3): For Austria, Finland, Norway, Sweden and Switzerland the data shall be sent to the SOEC through the countries' competent national authorities.; (b) irrespective of the provisions of Articles 4 and 5, the handling of confidential data from Austria, Finland, Norway, Sweden and Switzerland is governed exclusively by the Council Regulation (Euratom/EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, as adapted for this Agreement; (c) Iceland and Liechtenstein shall be exempted from supplying the information requested by this Directive; (d) Austria, Finland, Norway, Sweden and Switzerland shall provide the information required by this Directive from, at the latest, 1995 onwards. These countries shall inform the SOEC by 1 January 1993 about the places and regions for which prices will be recorded according to item 11 of Annex I and items 2 and 13 of Annex II. (*) Column to be completed by EFTA States, and by those EC Member States which register EFTA vessels. ANNEX XXII COMPANY LAW List provided for in Article 77 INTRODUCTION When the acts referred to in this Annex contain notions or refer to procedures which are specific to the Community legal order, such as:  preambles;  the addressees of the Community acts;  references to territories or languages of the EC;  references to rights and obligations of EC Member States, their public entities, undertakings or individuals in relation to each other; and  references to information and notification procedures; Protocol 1 on horizontal adaptations shall apply, unless otherwise provided for in this Annex. SECTORAL ADAPTATIONS Integration of company forms not existing at the time of the initialling of the EEA Agreement: Where reference is made in the directives mentioned below exclusively or primarily to one type of company, this reference may be changed upon the introduction of specific legislation for private companies. The introduction of such legislation and the denomination of the companies involved will be notified to the EEA Joint Committee at the latest at the time of implementation of the relevant directives. TRANSITION PERIODS The EFTA States shall implement in full the provisions laid down in this Annex not later than three years, as regards Switzerland and Liechtenstein, and two years as regards Austria, Finland, Iceland, Norway and Sweden, after the entry into force of the EEA Agreement. ACTS REFERRED TO 1. 368 L 0151: First Council Directive 68/151/EEC of 9 March 1968 on coordination of safeguards which, for the protection of the interests of members and others, are required by Member States of companies within the meaning of the second paragraph of Article 58 of the Treaty, with a view to making such safeguards equivalent throughout the Community (OJ No L 65, 14.3.1968, p. 8), as amended by:  1 72 B: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Denmark, Ireland and the United Kingdom of Great Britain and Northern Ireland (OJ No L 73, 27.3.1972, p. 89),  1 79 H: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 89),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 157). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to Article 1:  In Austria: die Aktiengesellschaft, die Gesellschaft mit beschrÃ ¤nkter Haftung;  In Finland: osakeyhtiÃ ¶, aktiebolag;  In Iceland: almenningshlutafÃ ©lag, einkahlutafÃ ©lag, samlagsfÃ ©lag;  In Liechtenstein: die Aktiengesellschaft, die Gesellschaft mit beschrÃ ¤nkter Haftung, die Kommanditaktiengesellschaft;  In Norway: aksjeselskap;  In Sweden: aktiebolag;  In Switzerland: die Aktiengesellschaft, la sociÃ ©tÃ © anonyme, la societÃ anonima; die Gesellschaft mit beschrÃ ¤nkter Haftung, la sociÃ ©tÃ © Ã responsabilitÃ © limitÃ ©e, societÃ a garanzia limitata; die Kommanditaktiengesellschaft, la sociÃ ©tÃ © en commandite par actions, la societÃ in accomandita per azioni. 2. 377 L 0091: Second Council Directive 77/91/EEC of 13 December 1976 on coordination of safeguards which, for the protection of the interests of members and others, are required by Member States of companies within the meaning of the second paragraph of Article 58 of the Treaty, in respect of the formation of public limited liability companies and the maintenance and alteration of their capital, with a view to making such safeguards equivalent (OJ No L 26, 31.1.1977, p. 1), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 89),  1 85 I: Act concerning the conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 157). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added to Article 1(1), subparagraph 1:  in Austria: die Aktiengesellschaft;  in Finland: osakeyhtiÃ ¶, aktiebolag;  in Iceland: almenningshlutafÃ ©lag;  in Liechtenstein: die Aktiengesellschaft;  in Norway: aksjeselskap;  in Sweden: aktiebolag;  in Switzerland: die Aktiengesellschaft, la sociÃ ©tÃ © anonyme, la societÃ anonima,; (b) In Article 6, the term European unit of account shall be replaced by ECU; (c) The transition measures indicated in Article 43(2) shall be applicable also with regard to the EFTA States.3 3. 378 L 0855: Third Council Directive 78/855/EEC of 9 October 1978 based on Article 54(3)(g) of the Treaty concerning mergers of public limited liability companies (OJ No L 295, 20.10.1978, p. 36), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 89),  1 85 I: Act concerning the conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 157). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added to Article 1(1):  Austria: die Aktiengesellschaft;  Finland: osakeyhtiÃ ¶, aktiebolag;  Iceland: almenningshlutafÃ ©lag;  Liechtenstein: die Aktiengesellschaft;  Norway: aksjeselskap;  Sweden: aktiebolag;  Switzerland: die Aktiengesellschaft, la sociÃ ©tÃ © anonyme, la societÃ anonima. (b) The transition measures indicated in Article 32(3) and (4) shall be applicable also with regard to the EFTA States. 4. 378 L 0660: Fourth Council Directive 78/660/EEG of 25 July 1978 based on Article 54(3)(g) of the Treaty on the annual accounts of certain types of companies (OJ No L 222, 14.8.1978, p. 11), as amended by:  1 79 H: Act concerning the Conditions of Accession and Adjustment to the Treaties - Accession of the Hellenic Republic (OJ No L 291, 19.11.1979, p. 89),  383 L 0349: Seventh Council Directive 83/349/EEC of 13 June 1983 based on the Article 54(3)(g) of the Treaty on consolidated accounts (OJ No L 193, 18.7.1983, p. 1),  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, pp. 157-158),  389 L 0666: Eleventh Council Directive 89/666/EEC of 21 December 1989 concerning disclosure requirements in respect of branches opened in a Member State by certain types of company governed by the law of another State (OJ No L 395, 30.12.1989, p. 36),  390 L 0604: Council Directive 90/604/EEC of 8 November 1990 amending Directive 78/660/EEC on annual accounts and Directive 83/349/EEC on consolidated accounts as concerns the exemptions for small and medium-sized companies and the publication of accounts in ECUs (OJ No L 317, 16.11.1990, p. 57),  390 L 0605: Council Directive 90/605/EEC of 8 November 1990 amending Directive 78/660/EEC on annual accounts and Directive 83/349/EEC on consolidated accounts as regards the scope of those Directives (OJ No L 317, 16.11.1990, p. 60). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The following shall be added to Article 1(1), subparagraph 1:  in Austria: die Aktiengesellschaft, die Gesellschaft mit beschrÃ ¤nkter Haftung;  in Finland: osakeyhtiÃ ¶, aktiebolag;  in Iceland: almenningshlutafÃ ©lag, einkahlutafÃ lag;  in Liechtenstein: die Aktiengesellschaft, die Gesellschaft mit beschrÃ ¤nkter Haftung, die Kommanditaktiengesellschaft;  in Norway: aksjeselskap;  in Sweden: aktiebolag;  in Switzerland: die Aktiengesellschaft, la sociÃ ©tÃ © anonyme, la societÃ anonima; die Gesellschaft mit beschrÃ ¤nkter Haftung, la sociÃ ©tÃ © Ã responsabilitÃ © limitÃ ©e, la societÃ a garanzia limitata; die Kommanditaktiengesellschaft, la sociÃ ©tÃ © en commandite par actions, la societÃ in accomandita per azioni. (b) The following shall be added to Article 1(1), subparagraph 2: (m) in Austria: die offene Handelsgesellschaft, die Kommanditgesellschaft; (n) in Finland: avoin yhtiÃ ¶, Ã ppet bolag, kommandiittiyhtiÃ ¶, kommanditbolag; (o) in Iceland: sameignarfÃ ©lag, samlagsfÃ ©lag; (p) in Liechtenstein: die offene Handelsgesellschaft, die Kommanditgesellschaft; (q) in Norway: partrederi, ansvarlig selskap, kommandittselskap; (r) in Sweden: handelsbolag, kommanditbolag. 5. 382 L 0891: Sixth Council Directive 82/891/EEC of 17 December 1982 based on Article 54(3)(g) of the Treaty, concerning the division of public limited liability companies (OJ No L 378, 31.12.1982, p. 47), The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The transition measures indicated in Article 26(4) and (5) shall be applicable also with regard to the EFTA States. 6. 383 L 0349: Seventh Council Directive 83/349/EEC of 13 June 1983 based on the Article 54(3)(g) of the Treaty on consolidated accounts (OJ No L 193, 18.7.1983, p. 1), as amended by:  1 85 I: Act concerning the Conditions of Accession and Adjustments to the Treaties - Accession of the Kingdom of Spain and the Portuguese Republic (OJ No L 302, 15.11.1985, p. 158),  390 L 0604: Council Directive 90/604/EEC of 8 November 1990 amending Directive 78/660/EEC on annual accounts and Directive 83/349/EEC on consolidated accounts as concerns the exemptions for small and medium-sized companies and the publication of accounts in ECUs (OJ No L 317, 16.11.1990, p. 57),  390 L 0605: Council Directive 90/605/EEC of 8 November 1990 amending Directive 78/660/EEC on annual accounts and Directive 83/349/EEC on consolidated accounts as regards the scope of those Directives (OJ No L 317, 16.11.1990, p. 60). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to Article 4(1), subparagraph 1: (m) in Austria: die Aktiengesellschaft, die Gesellschaft mit beschrÃ ¤nkter Haftung; (n) in Finland; osakeyhtiÃ ¶, aktiebolag; (o) in Iceland: almenningshlutafÃ ©lag, einkahlutafÃ ©lag, samlagsfÃ ©lag; (p) in Liechtenstein: die Aktiengesellschaft, die Gesellschaft mit beschrÃ ¤nkter Haftung, die Kommanditaktiengesell schaft; (q) in Norway: aksjeselskap; (r) in Sweden: aktiebolag; (s) in Switzerland: die Aktiengesellschaft, la sociÃ ©tÃ © anonyme, la societÃ anonima; die Gesellschaft mit beschrÃ ¤nkter Haftung, la sociÃ ©tÃ © Ã responsabilitÃ © limitÃ ©e, la societÃ a garanzia limitata; die Kommanditaktiengesellschaft, la sociÃ ©tÃ © en commandite par actions, la societÃ in accomandita per azioni. 7. 384 L 0253: Eighth Council Directive 84/253/EEC of 10 April 1984 based on Article 54(3)(g) of the Treaty on the approval of persons responsible for carrying out the statutory audits of accounting documents (OJ No L 126, 12.5.1984, p. 20). 8. 389 L 0666: Eleventh Council Directive 89/666/EEC of 21 December 1989 concerning disclosure requirements in respect of branches opened in a Member State by certain types of company governed by the law of another State (OJ No L 395, 30.12.1989, p. 36). 9. 389 L 0667: Twelfth Council Directive 89/667/EEC of 21 December 1989 on single-member private limited-liability companies (OJ No L 395, 30.12.1989, p. 40). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The following shall be added to Article 1:  in Austria: die Gesellschaft mit beschrÃ ¤nkter Haftung;  in Finland: osakeyhtiÃ ¶, aktiebolag;  in Iceland: einkahlutafÃ ©lag;  in Liechtenstein: die Gesellschaft mit beschrÃ ¤nkter Haftung;  in Norway: aksjeselskap;  in Sweden: aktiebolag;  in Switzerland: die Gesellschaft mit beschrÃ ¤nkter Haftung, la sociÃ ©tÃ © Ã responsabilitÃ © limitÃ ©e, la societÃ a garanzia limitata. 10. 385 R 2137: Council Regulation (EEC) No 2137/85 of 25 July 1985 on the European Economic Interest Grouping (EEIG) (OJ No L 199, 31.7.1985, p. 1). FINAL ACT The plenipotentiaries of: THE EUROPEAN ECONOMIC COMMUNITY, THE EUROPEAN COAL AND STEEL COMMUNITY, hereinafter referred to as the Community, and of: THE KINGDOM OF BELGIUM, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE GRAND DUCHY OF LUXEMBOURG, THE KINGDOM OF THE NETHERLANDS, THE PORTUGUESE REPUBLIC, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, Contracting Parties to the Treaty establishing the EUROPEAN ECONOMIC COMMUNITY and the Treaty establishing the EUROPEAN COAL AND STEEL COMMUNITY, hereinafter referred to as the EC Member States, and the plenipotentiaries of: THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF FINLAND, THE REPUBLIC OF ICELAND, THE PRINCIPALITY OF LIECHTENSTEIN, THE KINGDOM OF NORWAY, THE KINGDOM OF SWEDEN, THE SWISS CONFEDERATION, hereinafter referred to as the EFTA States, meeting at Oporto, this second day of May in the year one thousand nine hundred and ninety-two for the signature of the Agreement on the European Economic Area, hereinafter referred to as the EEA Agreement, have adopted the following texts: I. the Agreement on the European Economic Area; II. the texts listed below which are annexed to the Agreement on the European Economic Area: A. Protocol 1 on horizontal adaptations Protocol 2 on products excluded from the scope of the Agreement in accordance with Article 8(3)(a) Protocol 3 concerning products referred to in Article 8(3)(b) of the Agreement Protocol 4 on rules of origin Protocol 5 on customs duties of a fiscal nature (Switzerland/Liechtenstein) Protocol 6 on the building up of compulsory reserves by Switzerland and Liechtenstein Protocol 7 on quantitative restrictions which Iceland may retain Protocol 8 on State monopolies Protocol 9 on trade in fish and other marine products Protocol 10 on simplification of inspections and formalities in respect of carriage of goods Protocol 11 on mutual assistance in customs matters Protocol 12 on conformity assessment agreements with third countries Protocol 13 on the non-application of anti-dumping and countervailing measures Protocol 14 on trade in coal and steel products Protocol 15 on transitional periods on the free movement of persons (Switzerland and Liechtenstein) Protocol 16 on measures in the field of social security related to transitional periods on the free movement of persons (Switzerland and Liechtenstein) Protocol 17 concerning Article 34 Protocol 18 on internal procedures for the implementation of Article 43 Protocol 19 on maritime transport Protocol 20 on access to inland waterways Protocol 21 on the implementation of competition rules applicable to undertakings Protocol 22 concerning the definition of undertaking and turnover (Article 56) Protocol 23 concerning the cooperation between the surveillance authorities (Article 58) Protocol 24 on cooperation in the field of control of concentrations Protocol 25 on competition regarding coal and steel Protocol 26 on the powers and functions of the EFTA Surveillance Authority in the field of State aid Protocol 27 on cooperation in the field of State aid Protocol 28 on intellectual property Protocol 29 on vocational training Protocol 30 on specific provisions on the organization of cooperation in the field of statistics Protocol 31 on cooperation in specific fields outside the four freedoms Protocol 32 on financial modalities for the implementation of Article 82 Protocol 33 on arbitration procedures Protocol 34 on the possibility for courts and tribunals of EFTA States to request the Court of Justice of the European Communities to decide on the interpretation of EEA rules corresponding to EC rules Protocol 35 on the implementation of EEA rules Protocol 36 on the Statute of the EEA Joint Parliamentary Committee Protocol 37 containing the list provided for in Article 101 Protocol 38 on the Financial Mechanism Protocol 39 on the ECU Protocol 40 on Svalbard Protocol 41 on existing agreements Protocol 42 on bilateral arrangements concerning specific agricultural products Protocol 43 on the Agreement between the EC and the Republic of Austria on the transit of goods by road and rail Protocol 44 on the Agreement between the EC and the Swiss Confederation on the carriage of goods by road and rail Protocol 45 on transitional periods concerning Spain and Portugal Protocol 46 on the development of cooperation in the fisheries sector Protocol 47 on the abolition of technical barriers to trade in wine Protocol 48 concerning Articles 105 and 111 Protocol 49 on Ceuta and Melilla B. Annex I Veterinary and phytosanitary matters Annex II Technical regulations, standards, testing and certification Annex III Product liability Annex IV Energy Annex V Free movement of workers Annex VI Social security Annex VII Mutual recognition of professional qualifications Annex VIII Right of establishment Annex IX Financial services Annex X Audiovisual services Annex XI Telecommunications services Annex XII Free movement of capital AnnexXIII Transport Annex XIV Competition Annex XV State aid Annex XVI Procurement Annex XVII Intellectual property Annex XVIII Health and safety at work, labour law, and equal treatment for men and women Annex XIX Consumer protection Annex XX Environment Annex XXI Statistics Annex XXII Company law The plenipotentiaries of the EC Member States and of the Community and the plenipotentiaries of the EFTA States have adopted the joint declarations listed below and annexed to this Final Act: 1. Joint Declaration concerning the preparation of joint reports under paragraph 5 of Protocol 1 on horizontal adaptations; 2. Joint Declaration on mutual recognition and protection agreements for the designations of wine and spirituous beverages; 3. Joint Declaration on a transitional period concerning the issuing or making out of documents relating to the proof of origin; 4. Joint Declaration concerning Articles 10 and 14(1) of Protocol 11 to the Agreement; 5. Joint Declaration on electro-medical equipment; 6. Joint Declaration concerning nationals of the Republic of Iceland who hold a diploma in specialized medicine, specialized dentistry, veterinary medicine, pharmacy, general medical practice or architecture conferred in a third country; 7. Joint Declaration concerning nationals of the Republic of Iceland who hold higher-education diplomas awarded on completion of professional education and training of at least three years' duration conferred in a third country; 8. Joint Declaration on transport of goods by road; 9. Joint Declaration concerning rules on competition; 10. Joint Declaration on Article 61(3)(b) of the Agreement; 11. Joint Declaration on Article 61(3)(c) of the Agreement; 12. Joint Declaration on aid granted through the EC structural Funds or other financial instruments; 13. Joint Declaration on paragraph (c) of Protocol 27 to the Agreement; 14. Joint Declaration on shipbuilding; 15. Joint Declaration on applicable procedures in cases where, by virtue of Article 76 and Part VI of the Agreement and corresponding Protocols, EFTA States participate fully in EC committees; 16. Joint Declaration on cooperation in cultural affairs; 17. Joint Declaration on cooperation against illegal traffic in cultural goods; 18. Joint Declaration on the association of Community experts with the work of committees among the EFTA States or set up by the EFTA Surveillance Authority; 19. Joint Declaration on Article 103 of the Agreement; 20. Joint Declaration on Protocol 35 to the Agreement; 21. Joint Declaration concerning the Financial Mechanism; 22. Joint Declaration on the relation between the EEA Agreement and existing agreements; 23. Joint Declaration on the agreed interpretation of Article 4(1) and (2) of Protocol 9 on trade in fish and other marine products; 24. Joint Declaration concerning the application of tariff concessions for certain agricultural products; 25. Joint Declaration on plant health issues; 26. Joint Declaration on mutual assistance between control authorities in the area of spirit drinks; 27. Joint Declaration on Protocol 47 on the abolition of technical barriers to trade in wine; 28. Joint Declaration on modification of tariff concessions and on special treatment of Spain and Portugal; 29. Joint Declaration on animal welfare; 30. Joint Declaration on the Harmonized System. The plenipotentiaries of the EC Member States and the plenipotentiaries of the EFTA States have adopted the declarations listed below and annexed to this Final Act: 1. Declaration by the Governments of the Member States of the EC and the EFTA States on the facilitation of border controls; 2. Declaration by the Governments of the Member States of the EC and the EFTA States on political dialogue. The plenipotentiaries of the EC Member States and of the Community and the plenipotentiaries of the EFTA States have also taken note of the arrangement regarding the functioning of a High-Level Interim Group during the period preceding the entry into force of the EEA Agreement which is annexed to this Final Act. They have further agreed that the High-Level Interim Group shall, at the latest by the entry into force of the EEA Agreement, decide on the authentication of texts of the EC acts referred to in the Annexes to the EEA Agreement which have been drawn up in the Finnish, Icelandic, Norwegian and Swedish languages. The plenipotentiaries of the EC Member States and of the Community and the plenipotentiaries of the EFTA States have further taken note of the arrangement regarding the publication of EEA relevant information which is annexed to this Final Act. Further, the plenipotentiaries of the EC Member States and of the Community and the plenipotentiaries of the EFTA States have taken note of the arrangement regarding the publication of EFTA notices on procurement which is annexed to this Final Act. Furthermore, the plenipotentiaries of the EC Member States and of the Community and the plenipotentiaries of the EFTA States have adopted the Agreed Minutes from the negotiations which are annexed to this Final Act. The Agreed Minutes shall have a binding character. Finally, the plenipotentiaries of the EC Member States and of the Community and the plenipotentiaries of the EFTA States have taken note of the declarations listed below and annexed to this Final Act: 1. Declaration by the Governments of Finland, Iceland, Norway and Sweden on alcohol monopolies; 2. Declaration by the Governments of Liechtenstein and Switzerland on alcohol monopolies; 3. Declaration by the European Community on mutual assistance in customs matters; 4. Declaration by the Governments of the EFTA States on free circulation of light duty commercial vehicles; 5. Declaration by the Government of Liechtenstein on product liability; 6. Declaration by the Government of Liechtenstein on the specific situation of the country; 7. Declaration by the Government of Austria on safeguards; 8. Declaration by the European Community; 9. Declaration by the Government of Iceland on the use of safeguard measures under the EEA Agreement; 10. Declaration by the Government of Switzerland on safeguard measures; 11. Declaration by the European Community; 12. Declaration by the Government of Switzerland on the introduction of post-diploma studies in architecture at the higher technical colleges; 13. Declaration by the Governments of Austria and Switzerland on audiovisual services; 14. Declaration by the Governments of Liechtenstein and Switzerland on administrative assistance; 15. Declaration by the European Community; 16. Declaration by the Government of Switzerland on the use of the safeguard clause in connection with capital movements; 17. Declaration by the European Community; 18. Declaration by the Government of Norway on the direct enforceability of decisions by the EC institutions regarding pecuniary obligations addressed to enterprises located in Norway; 19. Declaration by the European Community; 20. Declaration by the Government of Austria on the enforcement on its territory of decisions by EC institutions regarding pecuniary obligations; 21. Declaration by the European Community; 22. Declaration by the European Community on shipbuilding; 23. Declaration by the Government of Ireland concerning Protocol 28 on intellectual property  international conventions; 24. Declaration by the Governments of the EFTA States on the Charter of the Fundamental Social Rights of Workers; 25. Declaration by the Government of Austria on the implementation of Article 5 of Directive 76/207/EEC in respect of night-work; 26. Declaration by the European Community; 27. Declaration by the European Community on the rights for the EFTA States before the EC Court of Justice; 28. Declaration by the European Community on the rights of lawyers of the EFTA States under Community law; 29. Declaration by the European Community on the participation of the EFTA States' experts in EEA relevant EC committees in application of Article 100 of the Agreement; 30. Declaration by the European Community on Article 103 of the Agreement; 31. Declaration by the Governments of the EFTA States on Article 103(1) of the Agreement; 32. Declaration by the European Community on transit in the fisheries sector; 33. Declaration by the European Community and the Governments of Austria, Finland, Liechtenstein, Sweden and Switzerland on whale products; 34. Declaration by the Government of Switzerland concerning customs duties of a fiscal nature; 35. Declaration by the European Community on bilateral agreements; 36. Declaration by the Government of Switzerland on the Agreement between the EEC and the Swiss Confederation on the carriage of goods by road and rail; 37. Declaration by the Government of Austria on the Agreement between the EEC and the Republic of Austria on the transit of goods by road and rail; 38. Declaration by the Governments of the EFTA States concerning the EFTA financial mechanism; 39. Declaration by the Governments of the EFTA States concerning a court of first instance. Hecho en Oporto, el dos de mayo de mil novecientos noventa y dos. UdfÃ ¦rdiget i Porto, den anden maj nitten hundrede og tooghalvfems. Geschehen zu Porto am zweiten Mai neunzehnhundertzweiundneunzig. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¿ Ã Ã Ã Ã Ã ¿, Ã Ã Ã ¹Ã  Ã ´Ã Ã ¿ Ã Ã ±Ã Ã ¿Ã Ã Ã ¯Ã »Ã ¹Ã ± Ã µÃ ½Ã ½Ã ¹Ã ±Ã ºÃ Ã Ã ¹Ã ± Ã µÃ ½Ã µÃ ½Ã ®Ã ½Ã Ã ± Ã ´Ã Ã ¿. Done at Porto on the second day of May in the year one thousand nine hundred and ninety-two. Fait Ã Porto, le deux mai mil neuf cent quatre-vingt-douze. GjÃ ¶rt Ã ­ Oporto annan dag maÃ ­mÃ ¡naÃ °ar Ã ¡riÃ ° nÃ ­tjÃ ¡n hundruÃ ° nÃ ­utÃ ­u og tvÃ ¶. Fatto a Porto, addÃ ¬ due maggio millenovecentonovantadue. Gedaan te Oporto, de tweede mei negentienhonderd tweeÃ «nnegentig. Gitt i Oporte pÃ ¥ den annen dag i mai i Ã ¥ret nittenhundre og nitti to. Feito no Porto, em dois de Maio de mil novecentos e noventa e dois. Tehty portossa toisena pÃ ¤ivÃ ¤nÃ ¤ toukokuuta tuhat yhdeksÃ ¤nsataayhdeksÃ ¤nkymmentÃ ¤kaksi. Undertecknat i Oporto de 2 maj 1992. Por el Consejo y la ComisiÃ ³n de las Comunidades Europeas For RÃ ¥det og Kommissionen for De EuropÃ ¦iske FÃ ¦llesskaber FÃ ¼r den Rat und die Kommission der EuropÃ ¤ischen Gemeinschaften Ã Ã ¹Ã ± to Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¹Ã ¿ Ã ºÃ ±Ã ¹ Ã Ã ·Ã ½ Ã ÃÃ ¹Ã Ã Ã ¿ÃÃ ® Ã Ã Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ Ã ½ Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ®Ã Ã Ã ½ For the Council and the Commission of the European Communities Pour le Conseil et la Commission des CommunautÃ ©s europÃ ©ennes Per il Consiglio e la Commissione delle ComunitÃ europee Voor de Raad en de Commissie van de Europese Gemeenschappen Pelo Conselho e pela ComissÃ £o das Comunidades Europeias Pour le royaume de Belgique Voor het Koninkrijk BelgiÃ « PÃ ¥ Kongeriget Danmarks vegne FÃ ¼r die Bundesrepublik Deutschland Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã »Ã »Ã ·Ã ½Ã ¹Ã ºÃ ® Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Por el Reino de EspaÃ ±a Pour la RÃ ©publique franÃ §aise Thar cheann Na hÃ ireann For Ireland Per la Repubblica italiana Pour le grand-duchÃ © de Luxembourg Voor het Koninkrijk der Nederlanden Pela RepÃ ºblica Portuguesa For the United Kingdom of Great Britain and Northern Ireland FÃ ¼r die Republik Ã sterreich Suomen tasavallan puolesta Fyrir LÃ ½Ã °veldiÃ ° Ã sland FÃ ¼r das FÃ ¼rstentum Liechtenstein For Kongeriket Norge FÃ ¶r Konungariket Sverige FÃ ¼r die Schweizerische Eidgenossenschaft Pour la ConfÃ ©dÃ ©ration suisse Per la Confederazione svizzera JOINT DECLARATIONS BY THE CONTRACTING PARTIES TO THE AGREEMENT ON THE EUROPEAN ECONOMIC AREA JOINT DECLARATION concerning the preparation of joint reports under paragraph 5 of Protocol 1 on horizontal adaptations As regards the review and reporting procedures under paragraph 5 of Protocol 1 on horizontal adaptations, it is understood that the EEA Joint Committee may, whenever it considers this useful, request the preparation of a joint report. JOINT DECLARATION on mutual recognition and protection agreements for the designations of wine and spirituous beverages The Contracting Parties agree to negotiate with a view to concluding before 1 July 1993 separate mutual recognition and protection agreements for the designations of wine and spirituous beverages, taking into account the existing bilateral agreements. JOINT DECLARATION on a transitional period concerning the issuing or making out of documents relating to the proof of origin (a) For two years after the entry into force of the EEA Agreement, the competent customs authorities of the Community and those of Austria, Finland, Iceland, Norway, Sweden and Switzerland shall accept as valid proof of origin within the meaning of Protocol 4 to the EEA Agreement the following documents referred to in Article 13 of Protocol No 3 to the Free Trade Agreements between the EEC and the individual EFTA States mentioned above: (i) EUR.1 certificates, including long-term certificates, endorsed beforehand with the stamp of the competent customs office of the exporting State; (ii) EUR.1 certificates, including long-term certificates, endorsed by an approved exporter with a special stamp which has been approved by the customs authorities of the exporting State; and (iii) invoices referring to long-term certificates. (b) For six months after the entry into force of the EEA Agreement, the competent customs authorities of the Community and those of Austria, Finland, Iceland, Norway, Sweden and Switzerland shall accept as valid proof of origin within the meaning of Protocol 4 to the EEA Agreement the following documents referred to in Article 8 of Protocol No 3 to the Free Trade Agreements between the EEC and the individual EFTA States mentioned above: (i) invoices bearing the exporter's declaration as given in Annex V to Protocol No 3 made out in accordance with Article 13 of that Protocol; and (ii) invoices bearing the exporter's declaration as given in Annex V to Protocol No 3 made out by any exporter. (c) Requests for subsequent verification of documents referred to in paragraphs (a) and (b) shall be accepted by the competent customs authorities of the Community and those of Austria, Finland, Iceland, Norway, Sweden and Switzerland for a period of two years after the issuing and making out of the proof of origin concerned. These verifications shall be carried out in accordance with Title VI of Protocol 4 to the EEA Agreement. JOINT DECLARATION concerning Articles 10 and 14(1) of Protocol 11 to the Agreement The Contracting Parties stress the importance they attach to the protection of nominative data. They undertake to consider this matter further with a view to ensuring appropriate protection of such data under Protocol 11, at least at a level comparable to the one provided for by the Council of Europe Convention of 28 January 1981. JOINT DECLARATION on electro-medical equipment The Contracting Parties take note that the Commission has presented to the Council a proposal for a Council Directive on electro-medical equipment falling so far within the scope of Directive 84/539/EEC (OJ No L 300, 19.11.1984, p. 179) (Annex II). The Commission proposal strengthens the protection of patients, users and third persons by referring to harmonized standards which are to be adopted by CEN-CENELEC in accordance with the legal requirements and by subjecting these products to appropriate conformity assessment procedures including a third-party intervention for certain devices. JOINT DECLARATION concerning nationals of the Republic of Iceland who hold a diploma in specialized medicine, specialized dentistry, veterinary medicine, pharmacy, general medical practice or architecture conferred in a third country Noting that Council Directives 75/362/EEC, 78/686/EEC, 78/1026/EEC, 85/384/EEC, 85/433/EEC and 86/457/EEC, as adapted for EEA purposes, refer only to diplomas, certificates and other evidence of formal qualifications conferred in the Contracting Parties; anxious, however, to take account of the special position of nationals of the Republic of Iceland who, since there is no complete university training in specialized medicine, specialized dentistry, veterinary medicine and architecture in Iceland itself, since there are limited possibilities of training in specialized dentistry and of specific training in general medical practice and other specialization in medicine, and since there is only recently a complete university training in pharmacy offered in Iceland, have studied in a third country; the Contracting Parties hereby recommend that the Governments concerned should allow nationals of the Republic of Iceland who hold a diploma in specialized dentistry, in veterinary medicine, in architecture, in pharmacy, on completion of specific training in general medical practice or of specializations in medicine, awarded in a third country and recognized by the competent Icelandic authorities, to take up and pursue activities as specialists in dentistry, veterinary surgeons, architects, pharmacists, general medical practitioners or specialists in medicine within the European Economic Area, by recognizing these diplomas in their territories. JOINT DECLARATION concerning nationals of the Republic of Iceland who hold higher-education diplomas awarded on completion of professional education and training of at least three years' duration conferred in a third country Noting that Council Directive 89/48/EEC of 21 December 1988 on a general system for the recognition of higher-education diplomas awarded on completion of professional education and training of at least three years' duration (OJ No L 19, 24.1.1989, p. 16), as adapted for EEA purposes, refers to diplomas, certificates and other evidence of formal qualifications conferred mainly in the Contracting Parties; anxious, however, to take account of the special position of nationals of the Republic of Iceland who, since there are limited possibilities of post-secondary education and a long tradition of students receiving this education abroad, have studied in a third country; the Contracting Parties hereby recommend that the Governments concerned should allow nationals of the Republic of Iceland who hold a diploma of studies covered by the general system, awarded in a third country and recognized by the competent Icelandic authorities, to take up and pursue within the European Economic Area the activities of the professions concerned, by recognizing these diplomas in their territories. JOINT DECLARATION on transport of goods by road If the European Community elaborates new legislation to amend, replace or prolong the application of rules on access to the market in transport of goods by road (First Council Directive of 23 July 1962 on certain types of carriage of goods between Member States, OJ No 70, 6.8.1962, p. 2005/62; Council Directive 65/269/EEC, OJ No 88, 24.5.1965, p. 1469/65; Council Regulation (EEC) No 3164/76, OJ No L 357, 29.12.1976, p. 1; Council Decision 80/48/EEC, OJ No L 18, 24.1.1980, p. 21; Council Regulation (EEC) No 4059/89, OJ No L 390, 30.12.1989, p. 3) the Contracting Parties shall, in accordance with the jointly agreed procedures, take a decision concerning an amendment of the relevant Annex, allowing carriers of the Contracting Parties reciprocal and mutual access to the market in transport of goods by road on equal terms. For the duration of the Agreement between the European Communities and Austria on transport of goods by road and rail, future amendments of the present Agreement shall not affect the existing mutual rights for market access referred to in Article 16 of the Agreement between the European Communities and Austria on transport of goods by road and rail, and as set out in the bilateral Agreements between Austria on the one hand and Finland, Norway, Sweden and Switzerland on the other hand, unless otherwise agreed by the Parties concerned. JOINT DECLARATION concerning rules on competition The Contracting Parties declare that the implementation of the EEA competition rules, in cases falling within the responsibility of the EC Commission, is based on the existing Community competences, supplemented by the provisions contained in the Agreement. In cases falling within the responsibility of the EFTA Surveillance Authority, the implementation of the EEA competition rules is based on the agreement establishing that authority as well as on the provisions contained in the EEA Agreement. JOINT DECLARATION on Article 61(3)(b) of the Agreement The Contracting Parties declare that in establishing whether a derogation can be granted under Article 61(3)(b) the EC Commission shall take the interest of the EFTA States into account and the EFTA Surveillance Authority shall take the interest of the Community into account. JOINT DECLARATION on Article 61(3)(c) of the Agreement The Contracting Parties take note that even if eligibility of the regions has to be denied in the context of Article 61(3) (a) and according to the criteria of the first stage of analysis under subparagraph (c) (see Commission communication on the method for the application of Article 92(3)(a) and (c) to regional aid, OJ No C 212, 12.8.1988, p. 2) examination according to other criteria, e.g. very low population density, is possible. JOINT DECLARATION on aid granted through the EC structural Funds or other financial instruments The Contracting Parties declare that financial support to undertakings financed by the EC structural Funds or receiving assistance from the European Investment Bank or from any other similar financial instrument or fund shall be in keeping with the provisions of this Agreement on State aid. They declare that exchange of information and views on these forms of aid shall take place at the request of either surveillance authority. JOINT DECLARATION on paragraph (c) of Protocol 27 to the Agreement The notice referred to in paragraph (c) of Protocol 27 shall contain a description of the State aid programme or case concerned, including all elements which are necessary for a proper evaluation of the programme or case (depending on the State aid elements concerned, such as type of State aid, budget, beneficiary, duration). Moreover, the reasons for the opening of the procedure referred to in Article 93(2) of the Treaty establishing the European Economic Community or of the corresponding procedure set out in an agreement between the EFTA States establishing the EFTA Surveillance Authority shall be communicated to the other surveillance authority. Exchange of information between the two surveillance authorities shall take place on a reciprocal basis. JOINT DECLARATION on shipbuilding The Contracting Parties agree that, until the expiry of the Seventh Shipbuilding Directive (i.e. at the end of 1993), they will refrain from the application of the general rules on State aid laid down in Article 61 of the Agreement to the sector of shipbuilding. Article 62(2) of the Agreement as well as the Protocols referring to State aid are applicable to the sector of shipbuilding. JOINT DECLARATION on applicable procedures in cases where, by virtue of Article 76 and Part VI of the Agreement and corresponding Protocols, EFTA States participate fully in EC committees The EFTA States shall have the same rights and obligations as EC Member States within EC committees in which they participate fully, by virtue of Article 76 and Part VI of the Agreement and the corresponding Protocols, except in respect of voting procedures, if any. In reaching its decision, the EC Commission shall take due account of the views expressed by the EFTA States in the same manner as of the views expressed by the EC Member States before voting. In cases where the EC Member States have the possibility of appealing to the EC Council against the decision of the EC Commission, the EFTA States may raise the issue in the EEA Joint Committee in conformity with Article 5 of the Agreement. JOINT DECLARATION on cooperation in cultural affairs The Contracting Parties, having regard to their cooperation within the Council of Europe, recalling the Declaration of 9 April 1984 from the Ministerial meeting in Luxembourg between the European Community and its Member States and the States of the European Free Trade Association, mindful that the establishment of the free movement of goods, services, capital and persons within the EEA will have a significant impact in the field of culture, declare their intention to strengthen and broaden cooperation in the area of cultural affairs, in order to contribute to a better understanding between the peoples of a multicultural Europe and to safeguard and further develop the national and regional heritage that enriches European culture by its diversity. JOINT DECLARATION on cooperation against illegal traffic in cultural goods The Contracting Parties declare their willingness to establish cooperation arrangements and procedures against illegal traffic in cultural goods as well as arrangements concerning the management of the regime for regular traffic in cultural goods. Without prejudice to the provisions of the EEA Agreement and other international obligations, these arrangements and procedures shall take into account the legislation which the Community is developing in this field. JOINT DECLARATION on the association of Community experts with the work of committees among the EFTA States or set up by the EFTA Surveillance Authority Having regard to the association of experts of the EFTA States with the work of the EC committees listed in Protocol 37 to the Agreement, Community experts shall on the same basis be associated, at the request of the Community, with the work of any corresponding bodies among the EFTA States or set up by the EFTA Surveillance Authority relating to the same subject matter as covered by the EC committees listed in Protocol 37. JOINT DECLARATION on Article 103 of the Agreement It is the understanding of the Contracting Parties that the reference to the fulfilment of constitutional requirements contained in Article 103(1) of the Agreement and the reference to provisional application contained in Article 103(2) have no practical implications for internal Community procedures. JOINT DECLARATION on Protocol 35 to the Agreement It is the understanding of the Contracting Parties that Protocol 35 does not restrict the effects of those existing internal rules which provide for direct effect and primacy of international agreements. JOINT DECLARATION concerning the Financial Mechanism Should an EFTA Contracting Party withdraw from EFTA and accede to the Community, appropriate arrangements should be made to ensure that no additional financial obligations are, as a result, incurred by the remaining EFTA States. The Contracting Parties note in this regard the decision by the EFTA States to calculate their respective contributions to the Financial Mechanism based on the GNP at market price data for the three most recent years. As regards any acceding EFTA State, appropriate and equitable solutions should be found in the context of the accession negotiations. JOINT DECLARATION on the relation between the EEA Agreement and existing agreements The EEA Agreement shall not affect rights assured through existing agreements binding one or more EC Member States, on the one hand, and one or more EFTA States, on the other, or two or more EFTA States, such as among other agreements concerning individuals, economic operators, regional cooperation and administrative arrangements, until at least equivalent rights have been achieved under the Agreement. JOINT DECLARATION on the agreed interpretation of Article 4(1) and (2) of Protocol 9 on trade in fish and other marine products 1. While the EFTA States will not take over the acquis communautaire concerning the fishery policy, it is understood that, where reference is made to aid granted through State resources, any distortion of competition is to be, assessed by the Contracting Parties in the context of Articles 92 and 93 of the EEC Treaty and in relation to relevant provisions of the acquis communautaire concerning the fishery policy and the content of the Joint Declaration regarding Article 61(3)(c) of the Agreement. 2. While the EFTA States will not take over the acquis communautaire concerning the fishery policy, it is understood that, where reference is made to legislation relating to the organization of the market, any distortion of competition caused by such legislation is to be assessed in relation to the principles of the acquis communautaire concerning the common organization of the market. Whenever an EFTA State maintains or introduces national provisions on market organization in the fisheries sector, such provisions shall be considered a priori to be compatible with the principles, referred to in the first subparagraph, if they contain at least the following elements: (a) the legislation on producers' organizations reflects the principles of the acquis communautaire regarding:  establishment on the producers' initiative;  freedom to become and cease to be a member;  absence of a dominant position, unless necessary in pursuance of objectives corresponding to those specified in Article 39 of the EEC Treaty; (b) whenever the rules of producers' organizations are extended to non-members of producers' organizations, the provisions to be applied correspond to those laid down in Article 7 of Regulation (EEC) No 3687/91; (c) whenever provisions in respect of interventions to support prices exist or are established, they correspond to those specified in Title III of Regulation (EEC) No 3687/91. JOINT DECLARATION concerning the application of tariff concessions for certain agricultural products The Contracting Parties declare that in the case of tariff concessions granted for the same product, both under Protocol 3 to the Agreement and under a bilateral agreement on trade in agricultural products as referred to in Protocol 42 to the abovementioned Agreement, the more advantageous tariff treatment shall be granted upon submission of the relevant documentation. This is without prejudice to the obligations resulting from Article 16 of the Agreement. JOINT DECLARATION on plant health issues The Contracting Parties state that the existing Community acts in this area are under review. Therefore, this legislation will not be taken over by the EFTA States. New rules will be dealt with according to Articles 99 and 102 of the Agreement. JOINT DECLARATION on mutual assistance between control authorities in the area of spirit drinks The Contracting Parties agree that any future EC legislation on mutual assistance in the area of spirit drinks between the competent authorities of EC Member States, relevant for this Agreement, shall be dealt with according to the general provisions on decision-making of the Agreement. JOINT DECLARATION on Protocol 47 on the abolition of technical barriers to trade in wine The adaptation concerning the use of the terms Federweiss and Federweisser as provided for in the Appendix to Protocol 47, shall be without prejudice to any future modifications of the relevant Community legislation where provisions may be introduced regulating the use of the same terms and their equivalents for wine produced in the Community. The classification of EFTA States' wine-producing regions in wine-growing zone B for the purposes of this Agreement, shall not prejudge any future modifications of the Community's classification scheme which may have a subsequent impact on the classification within the framework of the Agreement. Any such modifications shall be dealt with in accordance with the general provisions of the Agreement. JOINT DECLARATION on modification of tariff concessions and on special treatment of Spain and Portugal A full implementation of the system outlined in Protocol 3 depends in some Contracting Parties on amendments to the national price compensation system. These amendments are not possible without the modification of tariff concessions. Such modifications would not imply the need for compensation between the Contracting Parties of the EEA Agreement. The system outlined in Protocol 3 does not preclude the application of the relevant transitional provisions of the Act of Accession of Spain and Portugal and shall not result in the Community, in its composition as of 31 December 1985, granting Contracting Parties to the EEA Agreement a more favourable treatment than the one applied to the new EC Member States. In particular, the application of this system does not preclude the application of the accession price compensatory amounts established in application of the Act of Accession of Spain and Portugal. JOINT DECLARATION on animal welfare Notwithstanding the provisions of point 2, Chapter I (veterinary issues) of Annex I to the Agreement, the Contracting Parties note the new development of the Community legislation in this area and agree to consult each other in case differences in their legislations concerning animal welfare constitute barriers to the free movement of goods. The Contracting Parties agree to monitor the situation in this area. JOINT DECLARATION on the Harmonized System The Contracting Parties agree to harmonize as soon as possible, and by 31 December 1992 at the latest, the German text of the description of goods in the Harmonized System, contained in the relevant Protocols and Annexes to the EEA Agreement. DECLARATIONS BY THE GOVERNMENTS OF THE MEMBER STATES OF THE EC AND THE EFTA STATES DECLARATION by the Governments of the Member States of the EC and the EFTA States on the facilitation of border controls In order to promote the free movement of persons, the Member States of the EC and the EFTA States shall, subject to the practical modalities to be defined in appropriate fora, cooperate with a view to the facilitation of controls for each other's citizens and the members of their families at borders between their territories. DECLARATION by the Governments of the Member States of the EC and the EFTA States on political dialogue The European Community and its Member States and the Member States of the European Free Trade Association expressed their wish to strengthen their political dialogue on foreign policy with the view to developing closer relations in spheres of mutual interest. They agreed to that end:  to hold informal exchanges of view at ministerial level at meetings of the EEA Council. As appropriate these exchanges of view could be prepared by meetings at political directors' level;  to make full use of existing diplomatic channels, in particular the diplomatic representations in the capital of the country holding the EC Presidency, in Brussels and in the capitals of the EFTA Countries;  to consult informally at conferences and in international organizations;  that this will in no way affect or replace existing bilateral contacts in this field. INTERIM ARRANGEMENT TO PREPARE FOR THE ORDERLY ENTRY INTO FORCE OF THE AGREEMENT Brussels, COMMISSION OF THE EUROPEAN COMMUNITIES Directorate-General External Relations The Director-General Mr H. Hafstein, Ambassador, Head of the EFTA Delegation, EFTA Secretariat, Rue Arlon 118, 1040-Brussels. Dear Mr Hafstein, I refer to our discussions concerning the EEA interim phase and understand that we agree to set up an interim arrangement to prepare for the orderly entry into force of the Agreement. Under this arrangement, the structures and procedures established during the EEA negotiations will be maintained. A High-Level Interim Group assisted by expert interim groups, analogous to the previous High-Level Negotiating Group and the negotiating groups, composed by representatives of the Community and of the EFTA States, will inter alia examine in the EEA context Community acquis issued between 1 August 1991 and the entry into force of the Agreement. Consensus will be recorded and finalized either in Additional Protocols to be attached to the EEA Agreement, or in appropriate decisions by the EEA Joint Committee after the entry into force of the Agreement. Any substantial negotiating problems arising under the interim arrangement will be dealt with by the EEA Joint Committee after the entry into force of the Agreement. It being understood that the information and consultation procedures of the EEA Agreement can only be applied after the latter's entry into force, the Community will inform the EFTA States during the interim phase on proposals for new Community acquis after they have been submitted to the EC Council of Ministers. I would be grateful for confirmation of your agreement on this interim arrangement. Yours sincerely, (s.) Horst G. KRENZLER ICELANDIC MISSION to the EUROPEAN COMMUNITIES Rue ArchimÃ ¨de 5 1040 Bruxelles Brussels, Dear Mr Krenzler, I hereby acknowledge receipt today of your letter which reads as follows: I refer to our discussions concerning the EEA interim phase and understand that we agree to set up an interim arrangement to prepare for the orderly entry into force of the Agreement. Under this arrangement, the structures and procedures established during the EEA negotiations will be maintained. A High-Level Interim Group, assisted by expert interim groups, analogous to the previous High-Level Negotiating Group and the negotiating groups, composed by representatives of the Community and of the EFTA States, will inter alia examine in the EEA context Community acquis  issued between 1 August 1991 and the entry into force of the Agreement. Consensus will be recorded and finalized either in Additional Protocols to be attached to the EEA Agreement, or in appropriate decisions by the EEA Joint Committee after the entry into force of the Agreement. Any substantial negotiating problems arising under the interim arrangement will be dealt with by the EEA Joint Committee after the entry into force of the Agreement. It being understood that the information and consultation procedures of the EEA Agreement can only be applied after the latter's entry into force, the Community will inform the EFTA States during the interim phase on proposals for new Community acquis  after they have been submitted to the EC Council of Ministers. I would be grateful for confirmation of your agreement on this interim arrangement. I have the honour to confirm my agreement on this interim arrangement. Yours sincerely, (s.) Hannes HAFSTEIN Ambassador Head of the Icelandic Mission to the European Communities ARRANGEMENT WITH REGARD TO PUBLICATION OF EEA RELEVANT INFORMATION ICELANDIC MISSION to the EUROPEAN COMMUNITIES Rue ArchimÃ ¨de 5 1040 Bruxelles Brussels, Subject: Publication of EEA relevant information Sir, With regard to publication of EEA relevant information to be published after the entry into force of the EEA Agreement, I have the honour to summarize the agreement we have reached as follows. There will be a coordinated system consisting of the Official Journal of the EC and a special EEA supplement thereto. Where information to be published both for the EC and the EFTA States is identical, publication by the EC in the Official Journal of the EC will serve at the same time as publication in the three common EC/EFTA languages, while the information in the remaining four EFTA languages (Finnish, Icelandic, Norwegian and Swedish) will be published in the EEA supplement to the Official Journal of the EC. The EFTA States undertake to provide an appropriate infrastructure in order to ensure the timely availability of the necessary translations into the four non-EC/EFTA languages. The EFTA States will be responsible for producing the material for the production of the EEA supplement. The publication system would contain the following elements: (a) Decisions of the EEA Joint Committee relating to the acquis and other decisions, acts, notices, etc., by the EEA organs The decisions of the EEA Joint Committee relating to the acquis shall be published in the nine official languages in a special EEA section of the Official Journal of the EC. That publication will serve as publication in relation to the three common languages. These decisions will also be published in the EEA supplement in the official languages of the Nordic EFTA States and, under the responsibility of the EFTA States, possibly, for information, in the EFTA working language. The same applies to other decisions, acts, notices, etc., by the EEA organs, in particular the EEA Council and the EEA Joint Committee. As concerns decisions by the EEA Joint Committee relating to the acquis, the table of contents of the EEA section will contain references to where the relevant internal EC texts can be found. (b) EFTA data with EC relevance Information emanating from the EFTA States, the EFTA Surveillance Authority, the Standing Committee of the EFTA States and the EFTA Court regarding, for example, competition, State aid, public procurement and technical standards will be published in the nine official languages of the EC in a special EEA section of the Official Journal of the EC, That publication will also serve as publication for the EFTA States for the three common languages whereas the other four EFTA languages will be produced in the EEA supplement. Where relevant, the table of contents of the EEA section and the EEA supplement, respectively, will contain references to where the corresponding information emanating from the EC and its Member States can be found. (c) EC data with EFTA relevance Information emanating from the EC and its Member States regarding, for example, competition, State aid, public procurement and technical standards will be published in the nine official languages of the EC in the Official Journal of the EC. That publication will also serve as publication for the EFTA States for the three common languages whereas the other four EFTA languages will be produced in the EEA supplement. Where relevant, reference will be made to where the corresponding information emanating from the EFTA States, the EFTA Surveillance Authority, the Standing Committee of the EFTA States and the EFTA Court can be found. The financial aspects of the publication system will be the subject of a separate arrangement. I should be obliged if you would confirm that you are in agreement with the above. Please accept, Sir, the assurance of my highest consideration. (s.) Hannes HAFSTEIN Ambassador Head of the Icelandic Mission to the European Communities Mr Horst G. Krenzler Director-General Commission of the European Communities Directorate-General I Avenue d'Auderghem 35 Brussels Brussels, COMMISSION OF THE EUROPEAN COMMUNITIES Directorate-General External Relations The Director-General Mr H. Hafstein, Ambassador, Head of the EFTA Delegation, EFTA Secretariat, Rue Arlon 118, 1040-Brussels. Sir, I hereby acknowledge receipt today of your letter which reads as follows: With regard to publication of EEA relevant information to be published after the entry into force of the EEA Agreement, I have the honour to summarize the agreement we have reached as follows. There will be a coordinated system consisting of the Official Journal of the EC and a special EEA supplement thereto. Where information to be published both for the EC and the EFTA States is identical, publication by the EC in the Official Journal of the EC will serve at the same time as publication in the three common EC/EFTA languages, while the information in the remaining four EFTA languages (Finnish, Icelandic, Norwegian and Swedish) will be published in the EEA supplement to the Official Journal of the EC. The EFTA States undertake to provide an appropriate infrastructure in order to ensure the timely availability of the necessary translations into the four non-EC/EFTA languages. The EFTA States will be responsible for producing the material for the production of the EEA supplement. The publication system would contain the following elements: (a) Decisions of the EEA Joint Committee relating to the acquis  and other decisions, acts, notices, etc., by the EEA organs The decisions of the EEA Joint Committee relating to the acquis  shall be published in the nine official languages in a special EEA section of the Official Journal of the EC. That publication will serve as publication in relation to the three common languages. These decisions will also be published in the EEA supplement in the official languages of the Nordic EFTA States and, under the responsibility of the EFTA States, possibly, for information, in the EFTA working language. The same applies to other decisions, acts, notices, etc., by the EEA organs, in particular the EEA Council and the EEA Joint Committee. As concerns decisions by the EEA Joint Committee relating to the acquis , the table of contents of the EEA section will contain references to where the relevant internal EC texts can be found. (b) EFTA data with EC relevance Information emanating from the EFTA States, the EFTA Surveillance Authority, the Standing Committee of the EFTA States and the EFTA Court regarding, for example, competition, State aid, public procurement and technical standards will be published in the nine official languages of the EC in a special EEA section of the Official Journal of the EC. That publication will also serve as publication for the EFTA States for the three common languages whereas the other four EFTA languages will be produced in the EEA supplement. Where relevant, the table of contents of the EEA section and the EEA supplement, respectively, will contain references to where the corresponding information emanating from the EC and its Member States can be found. (c) EC data with EFTA relevance Information emanating from the EC and its Member States regarding, for example, competition, State aid, public procurement and technical standards will be published in the nine official languages of the EC in the Official Journal of the EC. That publication will also serve as publication for the EFTA States for the three common languages whereas the other four EFTA languages will be produced in the EEA supplement. Where relevant, reference will be made to where the corresponding information emanating from the EFTA States, the EFTA Surveillance Authority, the Standing Committee of the EFTA States and the EFTA Court can be found. The financial aspects of the publication system will be the subject of a separate arrangement. I should be obliged if you would confirm that you are in agreement with the above. I have the honour to confirm my agreement to the above. Please accept, Sir, the assurance of my highest consideration. (s.) Horst G. KRENZLER ARRANGEMENT REGARDING THE PUBLICATION OF EFTA NOTICES ON PROCUREMENT Brussels, COMMISSION OF THE EUROPEAN COMMUNITIES Directorate-General External Relations The Director-General Mr H. Hafstein, Ambassador, Head of the EFTA Delegation, EFTA Secretariat, Rue Arlon 118, 1040-Brussels. Subject: Publication of EFTA notices on procurement Dear Mr Hafstein, With regard to the publication of the EFTA notices in the Official Journal of the EC as provided for in Annex XVI to the EEA Agreement and in particular in paragraph 2(a) and (b) thereof, I have the honour to summarize the agreement we have reached as follows: (a) the EFTA notices shall be sent, in at least one of the Community languages, to the Office for Official Publications of the European Communities (OPOCE); the notice shall specify in which EC language the notice shall be considered as authentic; (b) the OPOCE shall publish the notice which is considered as being authentic, in full, in the Official Journal and in the TED databank; a summary of the important elements shall be published in the other official languages of the Community; (c) the EFTA notices shall be published, by the OPOCE, in the S-series of the EC Official Journal along with EC notices and within the time limits provided for in the acts referred to in Annex XVI; (d) the EFTA States undertake to ensure that notices shall be transmitted to the OPOCE in an official language of the Community in good time so that, provided the obligation of the OPOCE to translate the notices into the official languages of the Community and to publish them in the Official Journal and in TED within a period of 12 days (in urgent cases five days) is respected, the time available to suppliers and contractors to present bids or expressions of interest shall not be reduced with respect to the time limits referred to in Annex XVI; (e) the EFTA notices shall be sent in the format of the model notices annexed to the acts referred to in Annex XVI; however, with a view to setting up an efficient and timely system of translation and publication, the EFTA States take note that they are recommended to set up standardized notices for each of their States along the lines of those recommended for each of the 12 Member States in Recommendation 91/561/EEC of 24 October 1991 (1); (f) the contracts signed in 1988 and 1989 by the EC Commission acting through the OPOCE and the respective designated contractors of Sweden, Norway, Finland, Switzerland and Austria on the publication of EFTA supply contracts covered by the GATT Agreement on Government Procurement shall be terminated by the time the EEA Agreement enters into force; (g) the financial aspects of this publication system shall be subject to the separate arrangement which will be set up for all the other publications relevant to the EEA, I should be obliged if you would confirm that you are in agreement with the above. Yours sincerely, (s.) Horst G. KRENZLER ICELANDIC MISSION to the EUROPEAN COMMUNITIES Rue ArchimÃ ¨de 5 1040 Bruxelles Brussels, Sir, I hereby acknowledge receipt today of your letter reading as follows: Subject: Publication of EFTA notices on procurement With regard to the publication of the EFTA notices in the Official Journal of the EC as provided for in Annex XVI to the EEA Agreement and in particular in paragraph 2(a) and (b) thereof, I have the honour to summarize the agreement we have reached as follows: (a) the EFTA notices shall be sent, in at least one of the Community languages, to the Office for Official Publications of the European Communities (OPOCE); the notice shall specify in which EC language the notice shall be considered as authentic; (b) the OPOCE shall publish the notice which is considered as being authentic, in full, in the Official Journal and in the TED databank; a summary of the important elements shall be published in the other official languages of the Community; (c) the EFTA notices shall be published, by the OPOCE, in the S-series of the EC Official Journal along with EC notices and within the time limits provided for in the acts referred to in Annex XVI; (d) the EFTA States undertake to ensure that notices shall be transmitted to the OPOCE in an official language of the Community in good time so that, provided the obligation of the OPOCE to translate the notices into the official languages of the Community and to publish them in the Official Journal and in TED within a period of 12 days (in urgent cases five days) is respected, the time available to suppliers and contractors to present bids or expressions of interest shall not be reduced with respect to the time limits referred to in Annex XVI; (e) the EFTA notices shall be sent in the format of the model notices annexed to the acts referred to in Annex XVI; however, with a view to setting up an efficient and timely system of translation and publication, the EFTA States take note that they are recommended to set up standardized notices for each of their States along the lines of those recommended for each of the 12 Member States in Recommendation 91/561/EEC of 24 October 1991 (2); (f) the contracts signed in 1988 and 1989 by the EC Commission acting through the OPOCE and the respective designated contractors of Sweden, Norway, Finland, Switzerland and Austria on the publication of EFTA supply contracts covered by the GATT Agreement on Government Procurement shall be terminated by the time the EEA Agreement enters into force; (g) the financial aspects of this publication system shall be subject to the separate arrangement which will be set up for all the other publications relevant to the EEA. I should be obliged if you would confirm that you are in agreement with the above. I have the honour to confirm my agreement to the above. Yours faithfully, (s.) Hannes HAFSTEIN Ambassador Head of the Icelandic Mission to the European Communities Mr Horst G. Krenzler Director-General (1) OJ No L 305, 6.11.1991 and OJ No S 217 A-N, 16.11.1991. (2) OJ No L 305, 6.11.1991 and OJ No S 217 A-N, 16.11.1991. AGREED MINUTES of the negotiations for an Agreement between the European Economic Community, the European Coal and Steel Community and their Member States and the EFTA States on the European Economic Area The Contracting Parties agreed that: Ad Article 26 and Protocol 13 before the entry into force of the Agreement the Community shall, together with the interested EFTA States, examine whether the conditions are fulfilled in which Article 26 of the Agreement, irrespective of the provisions set forth in the first paragraph in Protocol 13, will apply between the Community and the EFTA States concerned in the fisheries sector; Ad Article 56(3) the word appreciable in Article 56(3) of the Agreement is understood to have the meaning it has in the Commission Notice of 3 September 1986 on agreements of minor importance which do not fall under Article 85(1) of the Treaty establishing the European Economic Community (OJ No C 231, 12.9.1986, p. 2); Ad Article 90 the rules of procedure of the EEA Council will make it clear that, when taking decisions, EFTA Ministers speak with one voice; Ad Article 91 the EEA Council shall, if necessary, provide in its rules of procedure for the possibility of establishing any subcommittee or working party; Ad Article 91(2) the rules of procedure of the EEA Council will make it clear that the words whenever circumstances so require, in Article 91(2), cover the situation where a Contracting Party makes use of its droit d'Ã ©vocation in conformity with Article 89(2); Ad Article 94(3) it is understood that the EEA Joint Committee will at one of its first meetings, when adopting its rules of procedure, decide on the setting-up of subcommittees or working groups particularly needed to assist it in carrying out its tasks, e.g. in the field of origin and other customs matters; Ad Article 102(5) in the case of a provisional suspension under Article 102(5) the scope and entry into force thereof shall be adequately published; Ad Article 102(6) Article 102(6) applies only to actually acquired rights but not to expectations only. Some examples of such acquired rights would be:  a suspension relating to free movement of workers will not affect the right of a worker to remain in a Contracting Party he had moved to already before the rules were suspended;  a suspension relating to freedom of establishment will not affect the rights of a company in a Contracting Party in which it had established itself already before the rules were suspended;  a suspension relating to investment, e.g. in real estate, will not affect investments made already before the date of suspension;  a suspension relating to public procurement will not affect the execution of a contract awarded already before the suspension;  a suspension relating to the recognition of a diploma shall not affect the right of a holder of such a diploma to continue his professional activities thereunder in a Contracting Party not having awarded the diploma; Ad Article 103 if a decision is adopted by the EEA Council, Article 103(1) shall apply; Ad Article 109(3) the term application in Article 109(3) also covers implementation of the Agreement; Ad Article 111 suspension is not in the interest of the good functioning of the Agreement and all efforts should be made to avoid it; Ad Article 112(1) the provisions of Article 112(1) also cover the situation in a given area; Ad Article 123 they would not make improper use of provisions in Article 123 to prevent the disclosure of information in the field of competition; Ad Article 129 should any one of them not be prepared to ratify the Agreement, the signatories shall review the situation; Ad Article 129 should any one of them not ratify the Agreement, the remaining Contracting Parties shall convene a diplomatic conference to assess the effects of the non-ratification for the Agreement and to examine the possibility of adopting a Protocol containing the amendments which will be subject to necessary internal procedures. Such a conference shall be convened as soon as it has become clear that one of the Contracting Parties will not ratify the Agreement or at the latest if the date of entry into force of the Agreement is not respected; Ad Protocol 3 Appendices 2 to 7 will be completed before the entry into force of the Agreement; Appendices 2 to 7 shall be worked out as soon as possible and in any case before 1 July 1992. With regard to Appendix 2 experts shall work out a list of raw materials subject to price compensation on the basis of raw materials subject to price compensation measures in the Contracting Parties prior to the entry into force of the Agreement; Ad Protocol 3, Article 11 with a view to facilitating the application of Protocol No 2 of the Free Trade Agreements, the provisions of Protocol No 3 to each of these Free Trade Agreements concerning the definition of the concept of originating products and methods of administrative cooperation shall be amended before the entry into force of the EEA Agreement. These amendments shall aim at bringing the abovementioned provisions, inter alia those concerning proof of origin and administrative cooperation, as much in line with those of Protocol 4 of the EEA Agreement as possible while maintaining the diagonal cumulation system and the corresponding provisions currently applicable in the framework of Protocol No 3. It is thus understood that these amendments shall not modify the degree of liberalization achieved under the Free Trade Agreements; Ad Protocol 9 before the entry into force of the Agreement, the Community and the interested EFTA States shall continue their discussions of legislative adaptations in relation to the issue of transit of fish and fishery products in order to find a satisfactory arrangement; Ad Protocol 11, Article 14(3) the Community, while fully complying with the coordination role of the Commission, will develop direct contacts, as set out in the Commission working document XX1/201/89, where this may grant flexibility and efficiency to the functioning of this Protocol, in so far as this is on a reciprocal basis; Ad Protocol 16 and Annex VI the possibility of maintaining bilateral agreements in the area of social security after the expiration of the transitional periods relating to free movement of persons can be discussed bilaterally between Switzerland and the interested States; Ad Protocol 20 the Contracting Parties shall, within the framework of the international organizations concerned, elaborate the rules for the application of structural improvement measures to the Austrian fleet, taking into account the extent to which this fleet will participate in the market for which the structural improvement measures were designed. Due account shall be paid to the date by which the obligations of Austria under the structural improvement measures become effective; Ad Protocols 23 and 24 (Articles 12 concerning languages) the EC Commission and the EFTA Surveillance Authority will provide for practical arrangements for mutual assistance or any other appropriate solution concerning in particular the question of translations; Ad Protocol 30 the following EC committees in the field of statistical information have been identified as being committees in which the EFTA States shall participate fully in accordance with Article 2 of this Protocol: 1. Committee on the Statistical Programmes of the European Communities as established in: 389 D 0382: Council Decision 89/382/EEC, Euratom of 19 June 1989 establishing a Committee on the Statistical Programmes of the European Communities (OJ No L 181, 28.6.1989, p. 47); 2. Committee on Monetary, Financial and Balance-of-Payments Statistics as established in: 391 D 0115: Council Decision 91/115/EEC of 25 February 1991 establishing a Committee on monetary, financial and balance-of-payments statistics (OJ No L 59, 6.3.1991, p. 19); 3. Committee on Statistical Confidentiality as established in: 390 R 1588: Council Regulation (Euratom, EEC) No 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities (OJ No L 151, 15.6.1990, p. 1); 4. Committee on the Harmonization of the Compilation of GNP at Market Prices as established in: 389 L 0130: Council Directive 89/130/EEC, Euratom of 13 February 1989 on the harmonization of gross national product at market prices (OJ No L 49, 21.2.1989, p. 26); 5. Advisory Committee on Economic and Social Statistics as established in: 391 D 0116: Council Decision 91/116/EEC of 25 February 1991 setting up the European Advisory Committee on Statistical Information in the economic and social spheres (OJ No L 59, 6.3.1991, p. 21). The EFTA States' rights and obligations in the said EC committees are governed by the Joint Declaration on applicable procedures in cases where, by virtue of Article 76 and Part VI of the Agreement and the corresponding Protocols, EFTA States participate fully in EC committees; Ad Protocol 36, Article 2 the EFTA States will, before the entry into force of the Agreement, decide on the number of members from each of their Parliaments in the EEA Joint Parliamentary Committee; Ad Protocol 37 in accordance with Article 6 of Protocol 23, the reference to the Advisory Committee on Restrictive Practices and Dominant Positions (Council Regulation No 17/62) also covers:  the Advisory Committee on Restrictive Practices and Monopolies in the Transport Industry (Council Regulation (EEC) No 1017/68);  the Advisory Committee on Agreements and Dominant Positions in the Maritime Transport (Council Regulation (EEC) No 4056/86);  the Advisory Committee on Agreements and Dominant Positions in the Air Transport (Council Regulation (EEC) No 3975/87); Ad Protocol 37 in application of the review clause in Article 101(2) of the Agreement, one more committee will be added, at the entry into force of the Agreement, to the list contained in Protocol 37: Coordinating Group on Mutual Recognition of Higher-Education Diplomas (Council Directive 89/48/EEC). The modalities of participation will be specified; Ad Protocol 47 they will elaborate a system for mutual assistance between authorities responsible for ensuring compliance with Community and national provisions in the wine sector on the basis of the relevant provisions of Council Regulation (EEC) No 2048/89 of 19 June 1989 laying down general rules on controls in the wine sector. The modalities for this mutual assistance will be established before the entry into force of the Agreement. Until such a system has been established, the relevant provisions of the bilateral agreements between the Community and Switzerland and the Community and Austria on cooperation and control in the wine sector shall prevail; Ad Annexes VI and VII further specific adaptations as described in an NG III document dated 11 November 1991 have still to be made before the entry into force of the EEA Agreement in the field of social security and mutual recognition of professional qualifications; Ad Annex VII from the entry into force of the EEA Agreement, no State to which this Agreement applies may invoke Article 21 of Council Directive 75/362/EEC of 16 June 1975 (OJ No L 167, 30.6.1975, p. 1) to require nationals from other States to which the Agreement applies to complete an additional preparatory training in order to become eligible for appointment as a doctor of a social security scheme; Ad Annex VII from the entry into force of the EEA Agreement, no State to which this Agreement applies may invoke Article 20 of Council Directive 78/686/EEC of 25 July 1978 (OJ No L 233, 24.8.1978, p. 1) to require nationals from other States to which the Agreement applies to complete an additional preparatory training in order to become eligible for appointment as a dental practitioner of a social security scheme; Ad Annex VII engineers of the Foundation of the Swiss Register of Engineers, Architects and Technicians (REG) are covered by Article l(d), first subparagraph, of Council Directive 89/48/EEC of 21 December 1988 (OJ No L 19, 24.1.1989, p. 16) on a general system for the recognition of higher-education diplomas awarded on completion of professional education and training of at least three years' duration, in so far as they fulfil the provisions of Article 1(a) of this Directive; Ad Annex IX before 1 January 1993 Finland, Iceland and Norway shall each draw up a list of the non-life insurance undertakings that are exempt from the requirements of Articles 16 and 17 of Council Directive 73/239/EEC (OJ No L 228, 16.8.1973, p. 3) and shall communicate them to the other Contracting Parties; Ad Annex IX before 1 January 1993 Iceland shall draw up a list of the life insurance undertakings that are exempt from the requirements of Articles 18, 19 and 20 of Council Directive 79/267/EEC (OJ No L 63, 13.3.1979, p. 1), and shall communicate them to the other Contracting Parties; Ad Annex XIII they shall examine Council Directive 91/439/EEC of 29 July 1991 on driving licences, in accordance with the jointly agreed procedure, with a view to its inclusion in Annex XIII on transport; Ad Annex XIII the EFTA States which are Contracting Parties to the European Agreement concerning the work of crews of vehicles engaged in international road transport (AETR) shall, before the entry into force of the present Agreement, introduce the following reservation to the AETR: Transport operations between Contracting Parties to the EEA Agreement shall be regarded as national transport operations within the meaning of the AETR in so far as such operations do not pass in transit through the territory of a third State which is a Contracting Party to the AETR. The Community shall take the necessary measures in order to bring about corresponding modifications in the reservations of the EC Member States; Ad Annex XVI It is understood that Article 100 of the Agreement shall apply to the committees in the field of public procurement. DECLARATIONS BY ONE OR MORE OF THE CONTRACTING PARTIES TO THE AGREEMENT ON THE EUROPEAN ECONOMIC AREA DECLARATION by the Governments of Finland, Iceland, Norway and Sweden on alcohol monopolies Without prejudice to the obligations arising under the Agreement, Finland, Iceland, Norway and Sweden recall that their alcohol monopolies are based on important health and social policy considerations. DECLARATION by the Governments of Liechtenstein and Switzerland on alcohol monopolies Without prejudice to the obligations arising under the Agreement, Switzerland and Liechtenstein declare that their alcohol monopolies are based on important agricultural, health and social policy considerations. DECLARATION by the European Community on mutual assistance in customs matters The European Community and its Member States declare that they understand the last sentence of Article 11(1) of Protocol 11 on Mutual Assistance in Customs Matters as being covered by the provisions of Article 2(2) of this Protocol. DECLARATION by the Governments of the EFTA States on free circulation of light duty commercial vehicles The free circulation, as defined in Annex II on technical regulations, standards, testing and certification, Part I (Motor vehicles), of light duty commercial vehicles from 1 January 1995 is accepted by the EFTA States on the understanding that new legislation will be applicable, by that date, in line with the other vehicle categories. DECLARATION by the Government of Liechtenstein on product liability The Government of the Principality of Liechtenstein, with regard to Article 14 of Council Directive 85/374/EEC, declares that the Principality of Liechtenstein shall by the entry into force of this Agreement have introduced, to the extent necessary, legislation on nuclear accident protection equivalent to that afforded by international conventions. DECLARATION by the Government of Liechtenstein on the specific situation of the country The Government of the Principality of Liechtenstein, Referring to paragraph 18 of the Joint Declaration of 14 May 1991 from the Ministerial meeting between the European Community, its Member States and the Countries of the European Free Trade Association; Reaffirming the duty to ensure compliance with all provisions of the EEA Agreement and to apply them in good faith; Expects that due regard will be paid under the EEA Agreement to the specific geographical situation of Liechtenstein; Considers that a situation justifying the taking of the measures referred to in Article 112 of the EEA Agreement shall in particular be considered to exist if capital inflows from another Contracting Party are liable to endanger the access of the resident population to real estate, or in the case of an extraordinary increase in the number of nationals from the EC Member States or the other EFTA States, or in the total number of jobs in the economy, both in comparison with the number of the resident population. DECLARATION by the Government of Austria on safeguards Austria declares that due to the specific geographical situation, the available settlement area (particularly the land available for housing construction) is scarce above average in parts of Austria. Accordingly, disturbances on the real-estate market could eventually lead to serious economic, societal or environmental difficulties of a regional nature within the meaning of the safeguard clause contained in Article 112 of the EEA Agreement and require measures under this Article. DECLARATION by the European Community The European Community considers that the declaration by the Government of Austria on safeguards shall be without prejudice to the rights and obligations of the Contracting Parties under the Agreement. DECLARATION by the Government of Iceland on the use of safeguard measures under the EEA Agreement Due to the one-sided nature of its economy and the fact that its territory is sparsely populated, Iceland states its understanding that, without prejudice to the obligations arising under the Agreement, it may take safeguard measures if the application of the Agreement is to cause in particular:  serious disturbances on the labour market through large-scale movements of labour into certain geographical areas, particular types of jobs, or branches of industry; or  serious disturbances in the real-estate market. DECLARATION by the Government of Switzerland on safeguard measures For reasons of its particular geographical and demographic situation Switzerland states its understanding that it would have the possibility to take measures to limit the immigration from EEA countries in cases of imbalances of a demographic, social or ecological nature resulting from migratory movements of EEA nationals. DECLARATION by the European Community The European Community considers that the declaration by the Government of Switzerland on safeguard measures shall be without prejudice to the rights and obligations of the Contracting Parties under the Agreement. DECLARATION by the Government of Switzerland on the introduction of post-diploma studies in architecture at the higher technical colleges By asking to insert the diplomas in architecture awarded by the Swiss higher technical colleges into Article 11 of Directive 85/384/EEC, the Swiss Confederation declares its willingness to establish a complementary post-diploma training of one year at academic level, sanctioned by an examination, in order to render the whole of the studies conform with the requirements of Article 4(l)(a). This complementary training will be introduced by the Federal Office for Industry and Labour by the beginning of the academic year 1995/96. DECLARATION by the Governments of Austria and Switzerland on audiovisual services With reference to Council Directive 89/552/EEC of 3 October 1989 on the coordination of certain provisions laid down by law, regulation or administrative action in Member States concerning the pursuit of television broadcasting activities, the Government of Austria and the Government of Switzerland state that, in accordance with existing EC law, as interpreted by the Court of Justice of the European Communities, they will have the possibility of taking appropriate measures in case of delocalization for the purpose of circumvention of their domestic legislation. DECLARATION by the Governments of Liechtenstein and Switzerland on administrative assistance With reference to the provisions of the Agreement on the European Economic Area dealing with cooperation between supervisory authorities in the field of financial services (banking, UCITS and trade in securities), the Governments of Liechtenstein and Switzerland underline the importance they attach to the principles of secrecy and speciality and state their understanding that information provided by their competent authorities will be treated by the receiving authorities according to those principles. Without prejudice to the cases specified in the relevant acquis, this means that:  all persons working or having worked for the authorities receiving information shall be bound by professional secrecy. Information specified as confidential will be treated accordingly;  competent authorities receiving confidential information may use it only for the performance of their duties as specified in the relevant acquis. DECLARATION by the European Community The European Community considers that the declaration made by the Governments of Switzerland and Liechtenstein on administrative assistance shall be without prejudice to the rights and obligations of the Contracting Parties under the Agreement. DECLARATION by the Government of Switzerland on the use of the safeguard clause in connection with capital movements Considering the fact that in Switzerland the supply of land for productive use is particularly low, that the foreign demand for real estate has been traditionally high and that, in addition, the share of the resident population living in its own property is low as compared to the rest of Europe, Switzerland states its understanding that it may in particular take safeguard measures if capital inflows originating from other Contracting Parties lead to disturbances in the real estate market which, inter alia, could endanger the access of the resident population to real estate. DECLARATION by the European Community The European Community considers that the declaration by the Government of Switzerland on the use of the safeguard clause in connection with capital movements, shall be without prejudice to the rights and obligations of the Contracting Parties under the Agreement. DECLARATION by the Government of Norway on the direct enforceability of decisions by the EC institutions regarding pecuniary obligations addressed to enterprises located in Norway The attention of the Contracting Parties is drawn to the fact that the present constitution of Norway does not provide for direct enforceability of decisions by the EC institutions regarding pecuniary obligations addressed to enterprises located in Norway. Norway acknowledges that such decisions should continue to be addressed directly to these enterprises and that they should fulfil their obligations in accordance with the present practice. The said constitutional limitations to direct enforceability of decisions by the EC institutions regarding pecuniary obligations do not apply to subsidiaries and assets in the territory of the Community belonging to enterprises located in Norway. If difficulties should arise, Norway is prepared to enter into consultations and work towards a mutually satisfactory solution. DECLARATION by the European Community The Commission will keep the situation referred to in Norway's unilateral declaration under constant review. It may at any time initiate consultations with Norway with a view to finding satisfactory solutions to such problems as may arise. DECLARATION by the Government of Austria on the enforcement on its territory of decisions by EC institutions regarding pecuniary obligations Austria declares that its obligation to enforce on its territory decisions by EC institutions which impose pecuniary obligations shall only refer to such decisions which are fully covered by the provisions of the EEA Agreement. DECLARATION by the European Community The Community understands the Austrian declaration to mean that the enforcement of decisions imposing pecuniary obligations on undertakings will be ensured on Austrian territory to the extent that the decisions imposing such obligations are based  even if not exclusively  on provisions contained in the EEA Agreement. The Commission may at any time initiate consultations with the Government of Austria with a view to finding satisfactory solutions to such problems as may arise. DECLARATION by the European Community on shipbuilding It is the agreed policy of the European Community to progressively reduce the level of contract-related production aid paid to shipyards. The Commission is working to bring down the level of the ceiling as far as and as fast as is consistent with the Seventh Directive (90/684/EEC). The Seventh Directive expires at the end of 1993. In deciding whether a new Directive is necessary, the Commission will also review the competitive situation in shipbuilding throughout the EEA in the light of progress made towards the reduction or elimination of contract-related production aid. When conducting this review the Commission will closely consult with the EFTA States, taking due account of the results of efforts in a wider international context and with a view to creating conditions which ensure that competition is not distorted. DECLARATION by the Government of Ireland concerning Protocol 28 on intellectual property  international conventions Ireland understands Article 5(1) of Protocol 28 as imposing a requirement on the Government of Ireland to undertake, subject to its constitutional requirements, to take all necessary steps to obtain adherence to the conventions listed. DECLARATION by the Governments of the EFTA States on the Charter of the Fundamental Social Rights of Workers The Governments of the EFTA States share the view that enlarged economic cooperation must be accompanied by progress in the social dimension of integration, to be achieved in full cooperation with the social partners. The EFTA States wish actively to contribute to the development of the social dimension of the European Economic Area. They therefore welcome the strengthened cooperation in the social field with the Community and its Member States established under this Agreement. Recognizing the importance of guaranteeing, in this context, the fundamental social rights for workers within the whole EEA, the abovementioned Governments endorse the principles and basic rights laid down in the Charter of the Fundamental Social Rights of Workers of 9 December 1989 recalling the principle of subsidiarity referred to therein. They note that, in the implementation of such rights, due regard must be given to the diversity of national practices, especially as regards the role of the social partners and collective agreements. DECLARATION by the Government of Austria on the implementation of Article 5 of Directive 76/207/EEC in respect of night-work The Republic of Austria, aware of the principle of equal treatment as laid down in the present Agreement; in view of Austria's obligation under the present Agreement to incorporate the acquis communautaire into the Austrian legal order; considering other obligations undertaken by Austria under public international law; having regard to the effects harmful to health of night-work and to the particular need of female workers for protection; declares its willingness to take account of the particular need of female workers' protection. DECLARATION by the European Community The European Community considers that the unilateral declaration made by the Government of Austria on the implementation of Article 5 of Directive 76/207/EEC in respect of night-work shall be without prejudice to the rights and obligations of the Contracting Parties under the Agreement. DECLARATION by the European Community on the rights for the EFTA States before the EC Court of Justice 1. In order to reinforce the legal homogeneity within the EEA through the opening of intervention possibilities for EFTA States and the EFTA Surveillance Authority before the EC Court of Justice, the Community will amend Articles 20 and 37 of the Statute of the Court of Justice and the Court of First Instance of the European Communities. 2. In addition, the Community will take the necessary measures to ensure that EFTA States, in so far as the implementation of Articles 2(2)(b) and 6 of Protocol 24 to the EEA Agreement is concerned, will have the same rights as EC Member States under Article 9(9) of Regulation (EEC) No 4064/89. DECLARATION by the European Community on the rights of lawyers of the EFTA States under Community law The Community undertakes to amend the Statute of the Court of Justice and the Court of First Instance of the European Communities so as to ensure that agents appointed for each case, when representing an EFTA State or the EFTA Surveillance Authority, may be assisted by an adviser or by a lawyer entitled to practise before a court of an EFTA State. It also undertakes to ensure that lawyers entitled to practise before a court of an EFTA State may represent individuals and economic operators before the Court of Justice and the Court of First Instance of the European Communities. Such agents, advisers and lawyers shall, when they appear before the Court of Justice and the Court of First Instance of the European Communities, enjoy the rights and immunities necessary to the independent exercise of their duties, under the conditions to be laid down in the rules of procedure of those Courts. In addition, the Community will take the necessary measures in order to ensure lawyers of the EFTA States the same rights as to legal privilege under Community law as lawyers of EC Member States. DECLARATION by the European Community on the participation of the EFTA States' experts in EEA relevant EC Committees in application of Article 100 of the Agreement The Commission of the European Communities confirms that in the application of the principles laid down in Article 100, it is understood that each EFTA State will designate its own experts. Those experts will be involved on an equal footing together with national experts from the EC Member States in the work preparatory to the convening of the EC committees relevant to the acquis in question. The EC Commission will pursue consultations as long as deemed necessary, until the Commission submits its proposal at a formal meeting. DECLARATION by the European Community on article 103 of the Agreement The European Community considers that until the constitutional requirements referred to in Article 103(1) of the Agreement are fulfilled by the EFTA States, it can delay the definitive application of the EEA Joint Committee decision referred to in the same Article. DECLARATION by the Governments of the EFTA States on Article 103(1) of the Agreement Aiming to achieve a homogeneous EEA, and without prejudice to the functioning of their democratic institutions, the EFTA States will use their best endeavours to promote the fulfilment of the necessary constitutional requirements as foreseen in the first subparagraph of Article 103(1) of the EEA Agreement. DECLARATION by the European Community on transit in the fisheries sector It is the Community's understanding that Article 6 of Protocol 9 will also be applicable if a mutually satisfactory arrangement on the question of transit is not found before the entry into force of the Agreement. DECLARATION by the European Community and the Governments of Austria, Finland, Liechtenstein, Sweden and Switzerland on whale products The European Community and the Governments of Austria, Finland, Liechtenstein, Sweden and Switzerland declare that Appendix 2, Table I, of Protocol 9 is without prejudice to the import ban which they apply for whale products, DECLARATION by the Government of Switzerland concerning customs duties of a fiscal nature The internal procedure in view of the transformation of customs duties of a fiscal nature into internal taxation has been launched. Without prejudice to Protocol 5 to the Agreement, Switzerland will eliminate these duties on the tariff positions listed in the table attached to Protocol 5, subject to the approval, according to its internal legislation, of the necessary constitutional and legislative modifications, at the moment when the internal taxation enters into force. A referendum on this subject will be held before the end of 1993. In case of a positive outcome of the constitutional referendum, best efforts will be undertaken in order to proceed to the transformation of customs duties of a fiscal nature into internal taxes by the end of 1996. DECLARATION by the European Community on bilateral agreements The Community considers that  the bilateral agreements on transport of goods by road and rail between the European Economic Community and Austria and between the European Economic Community and Switzerland,  the bilateral agreements on certain arrangements concerning agriculture between the European Economic Community and each EFTA State,  the bilateral agreements on fisheries between the European Economic Community and Sweden, the European Economic Community and Norway and the European Economic Community and Iceland, notwithstanding the fact that these agreements have been laid down in separate legal instruments, are part of the overall balance of the results of the negotiations and essential elements for its approval of the EEA Agreement. The Community therefore reserves its right to suspend the conclusion of the EEA Agreement as long as the ratification of the abovementioned bilateral agreements has not been notified to the Community by the EFTA States concerned. Moreover, the Community reserves its position as to the consequences to be drawn in case of non-ratification of these agreements. DECLARATION by the Government of Switzerland on the Agreement between the EEC and the Swiss Confederation on the carriage of goods by road and rail Switzerland shall endeavour to ratify the bilateral agreement between the EEC and the Swiss Confederation on carriage of goods by road and rail on time for the ratification of the EEA Agreement, while confirming its position that the EEA Agreement and this bilateral agreement are to be considered as two separate legal instruments with their own merits. DECLARATION by the Government of Austria on the Agreement between the EEC and the Republic of Austria on the transit of goods by road and rail Austria shall endeavour to ratify the bilateral agreement between the EEC and the Republic of Austria on the transit of goods by road and rail on time for the ratification of the EEA Agreement, while confirming its position that the EEA Agreement and this bilateral agreement are to be considered as two separate legal instruments with their own merits. DECLARATION by the Governments of the EFTA States concerning the EFTA financial mechanism The EFTA States consider that the appropriate and equitable solutions referred to in the Joint Declaration concerning the financial mechanism should have the effect either that an EFTA State acceding to the Community should not be party to any financial obligation entered into by the EFTA financial mechanism after that State's accession to the Community or that a corresponding adjustment should be made to the contributions of that State to the EC general budget. DECLARATION by the Governments of the EFTA States concerning a court of first instance The EFTA States will establish a court of first instance for cases in the field of competition, should the need arise.